Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26   Desc:
                         Exhibit Page 1 of 484




                  EXHIBIT B
            Case:20-00055-EAG
             Case:20-00055-EAG Doc#:1
                                Doc#:57-3
                                       Filed:04/27/20
                                            Filed:06/16/20
                                                        Entered:04/27/20
                                                             Entered:06/16/20
                                                                         07:40:31
                                                                              17:45:26
                                                                                    Desc:Desc:
                                                                                            Main
                                      Document
                                        Exhibit   Page
                                                    Page2 of
                                                          36 484
                                                              of
                                      Paycheck Protection Program96                    OMB Control No.: 3245-0407
                                                               Borrower Application Form                                               Expiration Date: 09/30/2020


    Check One:          Sole proprietor  Partnership
                                                  (      C-Corp  S-Corp  LLC
                                                                                                                 DBA or Tradename if Applicable
                        Independent contractor  Eligible self-employed individual
                        501(c)(3) nonprofit  501(c)(19) veterans organization
                        Tribal business (sec. 31(b)(2)(C) of Small Business Act)  Other

                                         Business Legal Name


                                          Business Address                                            Business TIN (EIN, SSN)              Business Phone
                                                                                                                                  (    )        -
                                                                                                         Primary Contact                   Email Address




    Average Monthly Payroll:         $                       x 2.5 + EIDL, Net of             $                        Number of Employees:
                                                             Advance (if Applicable)
                                                             Equals Loan Request:
    Purpose of the loan
    (select more than one):           ☐Payroll ☐Lease / Mortgage Interest ☐Utilities ☐Other (explain):__________________

                                                             Applicant Ownership
   List all owners of 20% or more of the equity of the Applicant. Attach a separate sheet if necessary.

                   Owner Name                                Title              Ownership %       TIN (EIN, SSN)                      Address




           If questions (1) or (2) below are answered “Yes,” the loan will not be approved.
                                                                 Question                                                                            Yes      No
      1.     Is the Applicant or any owner of the Applicant presently suspended, debarred, proposed for debarment, declared ineligible,              
             voluntarily excluded from participation in this transaction by any Federal department or agency, or presently involved in any
             bankruptcy?
                                                                                                                                                     ☐☐
      2.     Has the Applicant, any owner of the Applicant, or any business owned or controlled by any of them, ever obtained a direct or            ☐☐
             guaranteed loan from SBA or any other Federal agency that is currently delinquent or has defaulted in the last 7 years and
             caused a loss to the government?

      3.     Is the Applicant or any owner of the Applicant an owner of any other business, or have common management with, any other                ☐☐
             business? If yes, list all such businesses and describe the relationship on a separate sheet identified as addendum A.

      4.     Has the Applicant received an SBA Economic Injury Disaster Loan between January 31, 2020 and April 3, 2020? If yes,                     ☐☐
             provide details on a separate sheet identified as addendum B.

           If questions (5) or (6) are answered “Yes,” the loan will not be approved.
                                                                Question                                                                    Yes         No
      5.      Is the Applicant (if an individual) or any individual owning 20% or more of the equity of the Applicant subject
              to an indictment, criminal information, arraignment, or other means by which formal criminal charges are                       ☐           ☐
              brought in any jurisdiction, or presently incarcerated, or on probation or parole?
              Initial here to confirm your response to question 5 →

      6.      Within the last 5 years, for any felony, has the Applicant (if an individual) or any owner of the Applicant 1)
              been convicted; 2) pleaded guilty; 3) pleaded nolo contendere; 4) been placed on pretrial diversion; or 5) been
              placed on any form of parole or probation (including probation before judgment)?
                                                                                                                                             ☐ ☐
              Initial here to confirm your response to question 6 →

      7.      Is the United States the principal place of residence for all employees of the Applicant included in the
              Applicant’s payroll calculation above?
                                                                                                                                            ☐           ☐

      8.      Is the Applicant a franchise that is listed in the SBA’s Franchise Directory?                                                 ☐           ☐

                                                                            1
SBA Form 2483 (04/20)
          Case:20-00055-EAG
           Case:20-00055-EAG Doc#:1
                              Doc#:57-3
                                     Filed:04/27/20
                                          Filed:06/16/20
                                                      Entered:04/27/20
                                                           Entered:06/16/20
                                                                       07:40:31
                                                                            17:45:26
                                                                                  Desc:
                                                                                     Desc:
                                                                                        Main
                                    Document
                                      Exhibit   Page
                                                  Page3 of
                                                        37 484
                                                            of
                                    Paycheck Protection Program96
                                                             Borrower Application Form

 By Signing Below, You Make the Following Representations, Authorizations, and Certifications

 CERTIFICATIONS AND AUTHORIZATIONS
 I certify that:
          I have read the statements included in this form, including the Statements Required by Law and Executive Orders, and I understand them.
          The Applicant is eligible to receive a loan under the rules in effect at the time this application is submitted that have been issued by the
              Small Business Administration (SBA) implementing the Paycheck Protection Program under Division A, Title I of the Coronavirus
              Aid, Relief, and Economic Security Act (CARES Act) (the Paycheck Protection Program Rule).
          The Applicant (1) is an independent contractor, eligible self-employed individual, or sole proprietor or (2) employs no more
              than the greater of 500 or employees or, if applicable, the size standard in number of employees established by the SBA in 13
              C.F.R. 121.201 for the Applicant’s industry.
          I will comply, whenever applicable, with the civil rights and other limitations in this form.
          All SBA loan proceeds will be used only for business-related purposes as specified in the loan application and consistent with the
              Paycheck Protection Program Rule.
          To the extent feasible, I will purchase only American-made equipment and products.
          The Applicant is not engaged in any activity that is illegal under federal, state or local law.
          Any loan received by the Applicant under Section 7(b)(2) of the Small Business Act between January 31, 2020 and April 3, 2020 was
              for a purpose other than paying payroll costs and other allowable uses loans under the Paycheck Protection Program Rule.

 For Applicants who are individuals: I authorize the SBA to request criminal record information about me from criminal justice agencies for the
 purpose of determining my eligibility for programs authorized by the Small Business Act, as amended.

 CERTIFICATIONS
 The authorized representative of the Applicant must certify in good faith to all of the below by initialing next to each one:

 _____      The Applicant was in operation on February 15, 2020 and had employees for whom it paid salaries and payroll taxes or paid independent
            contractors, as reported on Form(s) 1099-MISC.

 _____      Current economic uncertainty makes this loan request necessary to support the ongoing operations of the Applicant.

 _____      The funds will be used to retain workers and maintain payroll or make mortgage interest payments, lease payments, and utility payments,
            as specified under the Paycheck Protection Program Rule; I understand that if the funds are knowingly used for unauthorized purposes,
            the federal government may hold me legally liable, such as for charges of fraud.

 _____      The Applicant will provide to the Lender documentation verifying the number of full-time equivalent employees on the Applicant’s
            payroll as well as the dollar amounts of payroll costs, covered mortgage interest payments, covered rent payments, and covered utilities
            for the eight-week period following this loan.

 _____      I understand that loan forgiveness will be provided for the sum of documented payroll costs, covered mortgage interest payments,
            covered rent payments, and covered utilities, and not more than 25% of the forgiven amount may be for non-payroll costs.

 _____      During the period beginning on February 15, 2020 and ending on December 31, 2020, the Applicant has not and will not receive another
            loan under the Paycheck Protection Program.

 _____      I further certify that the information provided in this application and the information provided in all supporting documents and
            forms is true and accurate in all material respects. I understand that knowingly making a false statement to obtain a guaranteed loan
            from SBA is punishable under the law, including under 18 USC 1001 and 3571 by imprisonment of not more than five years and/or a
            fine of up to $250,000; under 15 USC 645 by imprisonment of not more than two years and/or a fine of not more than $5,000; and, if
            submitted to a federally insured institution, under 18 USC 1014 by imprisonment of not more than thirty years and/or a fine of not
            more than $1,000,000.

 _____      I acknowledge that the lender will confirm the eligible loan amount using required documents submitted. I understand,
            acknowledge and agree that the Lender can share any tax information that I have provided with SBA's authorized representatives,
            including authorized representatives of the SBA Office of Inspector General, for the purpose of compliance with SBA Loan
            Program Requirements and all SBA reviews.

  _________________________________________________________                                         ________________________
  Signature of Authorized Representative of Applicant                                               Date


  Print Name                                                                                       Title


                                                                          2
SBA Form 2483 (04/20)
          Case:20-00055-EAG
           Case:20-00055-EAG Doc#:1
                              Doc#:57-3
                                     Filed:04/27/20
                                          Filed:06/16/20
                                                      Entered:04/27/20
                                                           Entered:06/16/20
                                                                       07:40:31
                                                                            17:45:26
                                                                                  Desc:
                                                                                     Desc:
                                                                                        Main
                                    Document
                                      Exhibit   Page
                                                  Page4 of
                                                        38 484
                                                            of
                                    Paycheck Protection Program96
                                                            Borrower Application Form


 Purpose of this form:

 This form is to be completed by the authorized representative of the Applicant and submitted to your SBA Participating Lender. Submission of
 the requested information is required to make a determination regarding eligibility for financial assistance. Failure to submit the information
 would affect that determination.

 Instructions for completing this form:

 With respect to “purpose of the loan,” payroll costs consist of compensation to employees (whose principal place of residence is the United
 States) in the form of salary, wages, commissions, or similar compensation; cash tips or the equivalent (based on employer records of past tips
 or, in the absence of such records, a reasonable, good-faith employer estimate of such tips); payment for vacation, parental, family, medical, or
 sick leave; allowance for separation or dismissal; payment for the provision of employee benefits consisting of group health care coverage,
 including insurance premiums, and retirement; payment of state and local taxes assessed on compensation of employees; and for an
 independent contractor or sole proprietor, wage, commissions, income, or net earnings from self-employment or similar compensation.

 For purposes of calculating “Average Monthly Payroll,” most Applicants will use the average monthly payroll for 2019, excluding costs over
 $100,000 on an annualized basis for each employee. For seasonal businesses, the Applicant may elect to instead use average monthly payroll
 for the time period between February 15, 2019 and June 30, 2019, excluding costs over $100,000 on an annualized basis for each employee.
 For new businesses, average monthly payroll may be calculated using the time period from January 1, 2020 to February 29, 2020, excluding
 costs over $100,000 on an annualized basis for each employee.

 If Applicant is refinancing an Economic Injury Disaster Loan (EIDL): Add the outstanding amount of an EIDL made between January 31, 2020
 and April 3, 2020, less the amount of any “advance” under an EIDL COVID-19 loan, to Loan Request as indicated on the form.

 All parties listed below are considered owners of the Applicant as defined in 13 CFR § 120.10, as well as “principals”:

    For a sole proprietorship, the sole proprietor;
    For a partnership, all general partners, and all limited partners owning 20% or more of the equity of the firm;
    For a corporation, all owners of 20% or more of the corporation;
    For limited liability companies, all members owning 20% or more of the company; and
    Any Trustor (if the Applicant is owned by a trust).
  Paperwork Reduction Act – You are not required to respond to this collection of information unless it displays a currently valid OMB
  Control Number. The estimated time for completing this application, including gathering data needed, is 8 minutes. Comments about this time
  or the information requested should be sent to : Small Business Administration, Director, Records Management Division, 409 3rd St., SW,
  Washington DC 20416., and/or SBA Desk Officer, Office of Management and Budget, New Executive Office Building, Washington DC
  20503.
  Privacy Act (5 U.S.C. 552a) – Under the provisions of the Privacy Act, you are not required to provide your social security number. Failure to
  provide your social security number may not affect any right, benefit or privilege to which you are entitled. (But see Debt Collection Notice
  regarding taxpayer identification number below.) Disclosures of name and other personal identifiers are required to provide SBA with
  sufficient information to make a character determination. When evaluating character, SBA considers the person’s integrity, candor, and
  disposition toward criminal actions. Additionally, SBA is specifically authorized to verify your criminal history, or lack thereof, pursuant to
  section 7(a)(1)(B), 15 USC Section 636(a)(1)(B) of the Small Business Act (the Act).

  Disclosure of Information – Requests for information about another party may be denied unless SBA has the written permission of the
  individual to release the information to the requestor or unless the information is subject to disclosure under the Freedom of Information Act.
  The Privacy Act authorizes SBA to make certain “routine uses” of information protected by that Act. One such routine use is the disclosure of
  information maintained in SBA’s system of records when this information indicates a violation or potential violation of law, whether civil,
  criminal, or administrative in nature. Specifically, SBA may refer the information to the appropriate agency, whether Federal, State, local or
  foreign, charged with responsibility for, or otherwise involved in investigation, prosecution, enforcement or prevention of such violations.
  Another routine use is disclosure to other Federal agencies conducting background checks but only to the extent the information is relevant to
  the requesting agencies' function. See, 74 F.R. 14890 (2009), and as amended from time to time for additional background and other routine
  uses. In addition, the CARES Act, requires SBA to register every loan made under the Paycheck Protection Act using the Taxpayer
  Identification Number (TIN) assigned to the borrower.
  Debt Collection Act of 1982, Deficit Reduction Act of 1984 (31 U.S.C. 3701 et seq. and other titles) – SBA must obtain your taxpayer
  identification number when you apply for a loan. If you receive a loan, and do not make payments as they come due, SBA may: (1) report the
  status of your loan(s) to credit bureaus, (2) hire a collection agency to collect your loan, (3) offset your income tax refund or other amounts
  due to you from the Federal Government, (4) suspend or debar you or your company from doing business with the Federal Government, (5)
  refer your loan to the Department of Justice, or (6) foreclose on collateral or take other action permitted in the loan instruments.
  Right to Financial Privacy Act of 1978 (12 U.S.C. 3401) – The Right to Financial Privacy Act of 1978, grants SBA access rights to
  financial records held by financial institutions that are or have been doing business with you or your business including any financial

                                                                         3
SBA Form 2483 (04/20)
          Case:20-00055-EAG
           Case:20-00055-EAG Doc#:1
                              Doc#:57-3
                                     Filed:04/27/20
                                          Filed:06/16/20
                                                      Entered:04/27/20
                                                           Entered:06/16/20
                                                                       07:40:31
                                                                            17:45:26
                                                                                  Desc:
                                                                                     Desc:
                                                                                        Main
                                    Document
                                      Exhibit   Page
                                                  Page5 of
                                                        39 484
                                                            of
                                    Paycheck Protection Program96
                                                             Borrower Application Form
  institutions participating in a loan or loan guaranty. SBA is only required provide a certificate of its compliance with the Act to a financial
  institution in connection with its first request for access to your financial records. SBA's access rights continue for the term of any approved
  loan guaranty agreement. SBA is also authorized to transfer to another Government authority any financial records concerning an approved
  loan or loan guarantee, as necessary to process, service or foreclose on a loan guaranty or collect on a defaulted loan guaranty.
  Freedom of Information Act (5 U.S.C. 552) – Subject to certain exceptions, SBA must supply information reflected in agency files and
  records to a person requesting it. Information about approved loans that will be automatically released includes, among other things, statistics
  on our loan programs (individual borrowers are not identified in the statistics) and other information such as the names of the borrowers (and
  their officers, directors, stockholders or partners), the collateral pledged to secure the loan, the amount of the loan, its purpose in general terms
  and the maturity. Proprietary data on a borrower would not routinely be made available to third parties. All requests under this Act are to be
  addressed to the nearest SBA office and be identified as a Freedom of Information request.
  Occupational Safety and Health Act (15 U.S.C. 651 et seq.) – The Occupational Safety and Health Administration (OSHA) can require
  businesses to modify facilities and procedures to protect employees. Businesses that do not comply may be fined, forced to cease operations,
  or prevented from starting operations. Signing this form is certification that the applicant, to the best of its knowledge, is in compliance with
  the applicable OSHA requirements, and will remain in compliance during the life of the loan.
  Civil Rights (13 C.F.R. 112, 113, 117) – All businesses receiving SBA financial assistance must agree not to discriminate in any business
  practice, including employment practices and services to the public on the basis of categories cited in 13 C.F.R., Parts 112, 113, and 117 of
  SBA Regulations. All borrowers must display the "Equal Employment Opportunity Poster" prescribed by SBA.
  Equal Credit Opportunity Act (15 U.S.C. 1691) – Creditors are prohibited from discriminating against credit applicants on the basis of race,
  color, religion, national origin, sex, marital status or age (provided the applicant has the capacity to enter into a binding contract); because all
  or part of the applicant's income derives from any public assistance program; or because the applicant has in good faith exercised any right
  under the Consumer Credit Protection Act.
  Debarment and Suspension Executive Order 12549; (2 CFR Part 180 and Part 2700) – By submitting this loan application, you certify
  that neither the Applicant or any owner of the Applicant have within the past three years been: (a) debarred, suspended, declared ineligible or
  voluntarily excluded from participation in a transaction by any Federal Agency; (b) formally proposed for debarment, with a final
  determination still pending; (c) indicted, convicted, or had a civil judgment rendered against you for any of the offenses listed in the
  regulations or (d) delinquent on any amounts owed to the U.S. Government or its instrumentalities as of the date of execution of this
  certification.




                                                                           4
SBA Form 2483 (04/20)
                  Case:20-00055-EAG
                   Case:20-00055-EAG Doc#:1
                                      Doc#:57-3
                                             Filed:04/27/20
                                                  Filed:06/16/20
                                                               Entered:04/27/20
                                                                    Entered:06/16/20
                                                                                07:40:31
                                                                                     17:45:26
                                                                                           Desc:   Desc:
                                                                                                       Main
                                                                                            OMB Control No.: 3245-0407
                                            Paycheck
                                              Exhibit Protection
                                            Document    Page
                                                          Page 6 Program
                                                                 of
                                                                 41484
                                                                    of 96                    Expiration Date: 09/30/2020
                                     Lender Application Form - Paycheck Protection Program Loan Guaranty


The purpose of this form is to collect identifying information about the Lender, the Applicant, the loan guaranty request, sources and uses of funds, the
proposed structure (which includes pricing and the loan term), and compliance with SBA Loan Program Requirements. This form reflects the data fields
that will be collected electronically from lenders; no paper version of this form is required or permitted to be submitted. As used in this application,
“Paycheck Protection Program Rule” refers to the rules in effect at the time you submit this application that have been issued by the Small Business
Administration (SBA) implementing the Paycheck Protection Program under Division A, Title I of the Coronavirus Aid, Relief, and Economic Security
Act (CARES Act).
Instructions for Lenders
All Paycheck Protection Program (PPP) loans are processed by all Lenders under delegated authority from SBA. This application must be submitted and
signed electronically in accordance with program requirements, and the information requested is to be retained in the Lender’s loan file.
 A. Lender Information
 Lender Name:                                                                                               Lender Location ID:
 Address:                                                           City:                                   St:                       Zip:
 Lender Contact:                                                 Ph:    (     )     -                  Cell or Ext: (      )      -
 Contact Email:                                                                            Title:

 B. Applicant Information
              Check One:         Sole Proprietor  Partnership  C-Corp  S-Corp  LLC  Independent contractor
                                 Eligible self-employed individual  501(c)(3) nonprofit  501(c)(19) veterans organization
                                 Tribal business (sec. 31(b)(2)(C) of Small Business Act)  Other
  Applicant




                        Applicant Legal Name:       ____________________________
                                           DBA:     ____________________________                    Business Tax ID:           ___________________
                            Applicant Address:     ____________________________                     City, State, Zip:
                                                                                                                        ____________________________
                    Applicant Primary Contact:                                                  Phone:                      (    )     -

 C. Loan Structure Information
 Amount of Loan Request: $                     Guarantee %:       100%      Loan Term in # of Months:       24     Payment: Deferred 6 mos.
 Applicant must provide documentation to Lender supporting how the loan amount was calculated in accordance with the Paycheck Protection
 Program Rule and the CARES Act, and Lender must retain all such supporting documentation in Lender’s file.
 Interest Rate:            1%

 D. Loan Amount Information
 Average Monthly Payroll multiplied by 2.5                                                                                 $
 Refinance of Eligible Economic Injury Disaster Loan, net of Advance (if Applicable; see Paycheck                          $
 Protection Program Rule)
 Total                                                                                                                     $

  E. General Eligibility (If the answer is no to either, the loan cannot be approved)
                 The Applicant has certified to the Lender that (1) it was in operation on February 15, 2020 and had employees for
                  whom the Applicant paid salaries and payroll taxes or paid independent contractors, as reported on Form(s) 1099-
                  MISC, (2) current economic uncertainty makes this loan request necessary to support the ongoing operations of the
                                                                                                                                              Yes      No
                  Applicant, (3) the funds will be used to retain workers and maintain payroll or make mortgage interest payments,
                  lease payments, and utility payments, and (4) the Applicant has not received another Paycheck Protection Program
                  loan.
                 The Applicant has certified to the Lender that it (1) is an independent contractor, eligible self-employed individual,
                  or sole proprietor or (2) employs no more than the greater of 500 or employees or, if applicable, meets the size            Yes      No
                  standard in number of employees established by the SBA in 13 C.F.R. 121.201 for the Applicant’s industry.

 F. Applicant Certification of Eligibility (If not true, the loan cannot be approved)
                 The Applicant has certified to the Lender that the Applicant is eligible under the Paycheck Protection Program Rule.                True
 G. Franchise/License/Jobber/Membership or Similar Agreement (If applicable and no, the loan cannot be approved)
                 The Applicant has represented to the Lender that it is a franchise that is listed in the SBA’s Franchise Directory.         Yes      No




SBA Form 2484 (Revised 04/20)                                                      1
             Case:20-00055-EAG
              Case:20-00055-EAG Doc#:1
                                 Doc#:57-3
                                        Filed:04/27/20
                                             Filed:06/16/20
                                                         Entered:04/27/20
                                                              Entered:06/16/20
                                                                          07:40:31
                                                                               17:45:26
                                                                                     Desc:
                                                                                        Desc:
                                                                                           Main
    H. Character Determination (If no, the loan cannot be
                                                   Page
                                                     Page approved)
                                                       Document
                                                          Exhibit
                                                         7 of
                                                           42484
                                                              of 96
             The Applicant has represented to the Lender that neither the Applicant (if an individual) nor any individual owning
              20% or more of the equity of the Applicant is subject to an indictment, criminal information, arraignment, or other
                                                                                                                                        Yes        No
              means by which formal criminal charges are brought in any jurisdiction, or is presently incarcerated, or on probation
              or parole.
             The Applicant has represented to the Lender that neither the Applicant (if an individual) nor any individual owning
              20% or more of the equity of the Applicant has within the last 5 years, for any felony: 1) been convicted; 2) pleaded
                                                                                                                                        Yes        No
              guilty; 3) pleaded nolo contendere; 4) been placed on pretrial diversion; or 5) been placed on any form of parole or
              probation (including probation before judgment).
    I. Prior Loss to Government/Delinquent Federal Debt (If no, the loan cannot be approved)
             The Applicant has certified to the Lender that neither the Applicant nor any owner (as defined in the Applicant’s
              SBA Form 2483) is presently suspended, debarred, proposed for debarment, declared ineligible, voluntarily
                                                                                                                                       Yes        No
              excluded from participation in this transaction by any Federal department or agency, or presently involved in any
              bankruptcy.
             The Applicant has certified to the Lender that neither the Applicant nor any of its owners, nor any business
              owned or controlled by any of them, ever obtained a direct or guaranteed loan from SBA or any other Federal              Yes        No
              agency that is currently delinquent or has defaulted in the last 7 years and caused a loss to the government.

    J. U.S. Employees (If no, the loan cannot be approved)
             The Applicant has certified that the principal place of residence for all employees included in the Applicant’s
                                                                                                                                       Yes        No
              payroll calculation is the United States.
    K. Fees (If yes, Lender may not pass any agent fee through to the Applicant or offset or pay the fee with the proceeds of this loan)
         Is the Lender using a third party to assist in the preparation of the loan application or application materials, or to         Yes       No
             perform other services in connection with this loan?


                      SBA Certification to Financial Institution under Right to Financial Privacy Act (12 U.S.C. 3401)
By signing SBA Form 2483, Borrower Information Form in connection with this application for an SBA-guaranteed loan, the Applicant certifies that it
has read the Statements Required by Law and Executive Orders, which is attached to Form 2483. As such, SBA certifies that it has complied with the
applicable provisions of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401) and, pursuant to that Act, no further certification is required for
subsequent access by SBA to financial records of the Applicant/Borrower during the term of the loan guaranty.


                                                                   Lender Certification
On behalf of the Lender, I certify that:
     The Lender has complied with the applicable lender obligations set forth in paragraphs 3.b(i)-(iii) of the Paycheck Protection Program Rule.
     The Lender has obtained and reviewed the required application (including documents demonstrating qualifying payroll amounts) of the Applicant
      and will retain copies of such documents in the Applicant’s loan file.
I certify that:
      Neither the undersigned Authorized Lender Official, nor such individual’s spouse or children, has a financial interest in the Applicant.


               Authorized Lender Official:                                                                     Date:
                                                                    Signature

                      Type or Print Name:                                                                      Title:


       NOTE: According to the Paperwork Reduction Act, you are not required to respond to this collection of information unless it displays a currently
       valid OMB Control Number. The estimated burden for completing this form, including time for reviewing instructions, gathering data needed, and
       completing and reviewing the form is 25 minutes per response. Comments or questions on the burden estimates should be sent to U.S. Small
       Business Administration, Director, Records Management Division, 409 3rd St., SW, Washington DC 20416, and/or SBA Desk Officer, Office of
       Management and Budget, New Executive Office Building, Rm. 10202, Washington DC 20503. PLEASE DO NOT SEND FORMS TO THESE
       ADDRESSES.




SBA Form 2484 (Revised 04/20)                                                   2
                                                   Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                               Desc:
                                                                            Exhibit Page 8 of 484
                                                           Federal Register / Vol. 85, No. 73 / Wednesday, April 15, 2020 / Rules and Regulations                                              20817

                                          Compliance With Executive Orders                        Section 1102 Lender Agreement), and                   unnecessary, or contrary to the public
                                          12866, 12988, 13132, and 13771, the                     SBA Form 3507 (CARES Act Section                      interest. Small Business
                                          Paperwork Reduction Act (44 U.S.C.                      1102 Lender Agreement—Non-Bank and                    Administration’s Office of Advocacy
                                          Ch. 35), and the Regulatory Flexibility                 Non-Insured Depository Institution                    guide: How to Comply with the
                                          Act (5 U.S.C. 601–612)                                  Lender). The collection is approved for               Regulatory Flexibility Ac. Ch.1. p.9.
                                                                                                  use until September 30, 2020.                         Accordingly, SBA is not required to
                                          E.O. 12866 and E.O. 13563                                                                                     conduct a regulatory flexibility analysis.
                                            This interim final rule is                            Regulatory Flexibility Act (RFA)                        Authority: 15 U.S.C. 636(a)(36);
                                          economically significant for the                           The Regulatory Flexibility Act (RFA)               Coronavirus Aid, Relief, and Economic
                                          purposes of Executive Orders 12866 and                  generally requires that when an agency                Security Act, Public Law 116–136,
                                          13563. SBA, however, is proceeding                      issues a proposed rule, or a final rule               Section 1114.
                                          under the emergency provision at                        pursuant to section 553(b) of the APA or
                                                                                                  another law, the agency must prepare a                Jovita Carranza,
                                          Executive Order 12866 Section
                                                                                                  regulatory flexibility analysis that meets            Administrator.
                                          6(a)(3)(D) based on the need to move
                                          expeditiously to mitigate the current                   the requirements of the RFA and                       [FR Doc. 2020–07672 Filed 4–10–20; 4:15 pm]
                                          economic conditions arising from the                    publish such analysis in the Federal                  BILLING CODE P

                                          COVID–19 emergency. This rule’s                         Register. 5 U.S.C. 603, 604. Specifically,
                                          designation under Executive Order                       the RFA normally requires agencies to
                                          13771 will be informed by public                        describe the impact of a rulemaking on                SMALL BUSINESS ADMINISTRATION
                                          comment.                                                small entities by providing a regulatory
                                                                                                                                                        13 CFR Part 121
                                            This rule is necessary to implement                   impact analysis. Such analysis must
                                          Sections 1102 and 1106 of the CARES                     address the consideration of regulatory               [Docket No. SBA–2020–0019]
                                          Act in order to provide economic relief                 options that would lessen the economic                RIN 3245–AH35
                                          to small businesses nationwide                          effect of the rule on small entities. The
                                          adversely impacted under the COVID–                     RFA defines a ‘‘small entity’’ as (1) a               Business Loan Program Temporary
                                          19 Emergency Declaration. We                            proprietary firm meeting the size                     Changes; Paycheck Protection
                                          anticipate that this rule will result in                standards of the Small Business                       Program
                                          substantial benefits to small businesses,               Administration (SBA); (2) a nonprofit
                                          their employees, and the communities                    organization that is not dominant in its              AGENCY:  U.S. Small Business
                                          they serve. However, we lack data to                    field; or (3) a small government                      Administration.
                                          estimate the effects of this rule.                      jurisdiction with a population of less                ACTION: Interim final rule.
                                                                                                  than 50,000. 5 U.S.C. 601(3)–(6). Except
                                          Executive Order 12988                                   for such small government jurisdictions,              SUMMARY:    Elsewhere in this issue of the
                                                                                                  neither State nor local governments are               Federal Register, the U.S. Small
                                            SBA has drafted this rule, to the
                                                                                                  ‘‘small entities.’’ Similarly, for purposes           Business Administration (SBA) is
                                          extent practicable, in accordance with
                                                                                                  of the RFA, individual persons are not                publishing an interim final rule (the
                                          the standards set forth in section 3(a)
                                                                                                  small entities.                                       Initial Rule) announcing the
                                          and 3(b)(2) of Executive Order 12988, to
                                                                                                     The requirement to conduct a                       implementation of sections 1102 and
                                          minimize litigation, eliminate
                                                                                                  regulatory impact analysis does not                   1106 of the Coronavirus Aid, Relief, and
                                          ambiguity, and reduce burden. The rule
                                                                                                  apply if the head of the agency ‘‘certifies           Economic Security Act (CARES Act or
                                          has no preemptive or retroactive effect.
                                                                                                  that the rule will not, if promulgated,               the Act). Section 1102 of the Act
                                          Executive Order 13132                                   have a significant economic impact on                 temporarily adds a new program, titled
                                            SBA has determined that this rule                     a substantial number of small entities.’’             the ‘‘Paycheck Protection Program,’’ to
                                          will not have substantial direct effects                5 U.S.C. 605(b). The agency must,                     the SBA’s 7(a) Loan Program. Section
                                          on the States, on the relationship                      however, publish the certification in the             1106 of the Act provides for forgiveness
                                          between the National Government and                     Federal Register at the time of                       of up to the full principal amount of
                                          the States, or on the distribution of                   publication of the rule, ‘‘along with a               qualifying loans guaranteed under the
                                          power and responsibilities among the                    statement providing the factual basis for             Paycheck Protection Program. The
                                          various layers of government. Therefore,                such certification.’’ If the agency head              Paycheck Protection Program and loan
                                          SBA has determined that this rule has                   has not waived the requirements for a                 forgiveness are intended to provide
                                          no federalism implications warranting                   regulatory flexibility analysis in                    economic relief to small businesses
                                          preparation of a federalism assessment.                 accordance with the RFA’s waiver                      nationwide adversely impacted by the
                                                                                                  provision, and no other RFA exception                 Coronavirus Disease 2019 (COVID–19).
                                          Paperwork Reduction Act, 44 U.S.C.                      applies, the agency must prepare the                  This interim final rule supplements the
                                          Chapter 35                                              regulatory flexibility analysis and                   Initial Rule with additional guidance
                                            SBA has determined that this rule                     publish it in the Federal Register at the             regarding the application of certain
                                          will impose recordkeeping or reporting                  time of promulgation or, if the rule is               affiliate rules applicable to SBA’s
                                          requirements under the Paperwork                        promulgated in response to an                         implementation of sections 1102 and
                                          Reduction Act (‘‘PRA’’). SBA has                        emergency that makes timely                           1106 of the Act and requests public
                                          obtained emergency approval under                       compliance impracticable, within 180                  comment.
                                          OMB Control Number 3245–0407 for the                    days of publication of the final rule. 5              DATES:
                                          information collection (IC) required to                 U.S.C. 604(a), 608(b).                                   Effective date: This interim final rule
                                          implement the program described                            Rules that are exempt from notice and              is effective April 15, 2020.
jbell on DSKJLSW7X2PROD with RULES




                                          above. This IC consists of Form 2483                    comment are also exempt from the RFA                     Applicability date: This interim final
                                          (Paycheck Protection Program                            requirements, including conducting a                  rule applies to applications submitted
                                          Application Form), SBA Form 2484                        regulatory flexibility analysis, when                 under the Paycheck Protection Program
                                          (Paycheck Protection Program Lender’s                   among other things the agency for good                through June 30, 2020, or until funds
                                          Application for 7(a) Loan Guaranty),                    cause finds that notice and public                    made available for this purpose are
                                          and SBA Form 3506 (CARES Act                            procedure are impracticable,                          exhausted.


                                     VerDate Sep<11>2014   16:09 Apr 14, 2020   Jkt 250001   PO 00000   Frm 00007   Fmt 4700   Sfmt 4700   E:\FR\FM\15APR1.SGM   15APR1
                                                   Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                                   Desc:
                                                                            Exhibit Page 9 of 484
                                          20818            Federal Register / Vol. 85, No. 73 / Wednesday, April 15, 2020 / Rules and Regulations

                                             Comment Date: Comments must be                       businesses nationwide adversely                       III. Affiliate Rules for Paycheck
                                          received on or before May 15, 2020.                     impacted by the COVID–19 emergency.                   Protection Program
                                          ADDRESSES: You may submit comments,                        Section 1102 of the Act temporarily                Overview
                                          identified by number SBA–2020–0019                      permits SBA to guarantee 100 percent of                  The CARES Act was enacted to
                                          through the Federal eRulemaking Portal:                 7(a) loans under a new program titled                 provide immediate assistance to
                                          http://www.regulations.gov. Follow the                  the ‘‘Paycheck Protection Program.’’                  individuals, families, and organizations
                                          instructions for submitting comments.                   Section 1106 of the Act provides for                  affected by the COVID–19 emergency.
                                             SBA will post all comments on                        forgiveness of up to the full principal               Among the provisions contained in the
                                          www.regulations.gov. If you wish to                     amount of qualifying loans guaranteed                 CARES Act are provisions authorizing
                                          submit confidential business                            under the Paycheck Protection Program.                SBA to temporarily guarantee loans
                                          information (CBI) as defined in the User                On April 2, 2020, SBA issued an interim               under the Paycheck Protection Program
                                          Notice at www.regulations.gov, please                   final rule (the Initial Rule) announcing              (PPP). Loans under the PPP will be 100
                                          send an email to ppp-ifr@sba.gov.                       the implementation of sections 1102                   percent guaranteed by SBA, and the full
                                          Highlight the information that you                      and 1106 of the Act. A more detailed                  principal amount of the loans may
                                          consider to be CBI and explain why you                  discussion of sections 1102 and 1106 of               qualify for loan forgiveness. Additional
                                          believe SBA should hold this                            the Act is found in section III of the                information about the PPP is available
                                          information as confidential. SBA will                                                                         in the Initial Rule.
                                                                                                  Initial Rule.
                                          review the information and make the
                                          final determination whether it will                        This interim final rule supplements                1. Affiliation Rules Generally
                                          publish the information.                                the Initial Rule with additional                      Are affiliates considered together for
                                          FOR FURTHER INFORMATION CONTACT: Call
                                                                                                  guidance regarding the application of                 purposes of determining eligibility?
                                          Center Representative at 833–572–0502,                  certain affiliate rules applicable to
                                                                                                  SBA’s implementation of sections 1102                   In most cases, a borrower will be
                                          or the local SBA Field Office; the list of                                                                    considered together with its affiliates for
                                          offices can be found at https://                        and 1106 of the Act and requests public
                                                                                                                                                        purposes of determining eligibility for
                                          www.sba.gov/tools/local-assistance/                     comment.
                                                                                                                                                        the PPP.1 Under SBA rules, entities may
                                          districtoffices.                                        II. Comments and Immediate Effective                  be considered affiliates based on factors
                                          SUPPLEMENTARY INFORMATION:                              Date                                                  including stock ownership, overlapping
                                                                                                                                                        management,2 and identity of interest.
                                          I. Background Information                                  The intent of the Act is that SBA                  13 CFR 121.301.
                                            On March 13, 2020, President Trump                    provide relief to America’s small
                                                                                                                                                        How do SBA’s affiliation rules affect my
                                          declared the ongoing Coronavirus                        businesses expeditiously. This intent,
                                                                                                                                                        eligibility and apply to me under the
                                          Disease 2019 (COVID–19) pandemic of                     along with the dramatic decrease in
                                                                                                                                                        PPP?
                                          sufficient severity and magnitude to                    economic activity nationwide, provides
                                          warrant an emergency declaration for all                good cause for SBA to dispense with the                  An entity generally is eligible for the
                                          States, territories, and the District of                30-day delayed effective date provided                PPP if it, combined with its affiliates, is
                                          Columbia. With the COVID–19                             in the Administrative Procedure Act (5                a small business as defined in section 3
                                          emergency, many small businesses                        U.S.C. 553(b)(3)(B)). Specifically, small             of the Small Business Act (15 U.S.C.
                                          nationwide are experiencing economic                    businesses need to be informed on how                 632), or (1) has 500 or fewer employees
                                          hardship as a direct result of the                                                                            whose principal place of residence is in
                                                                                                  to apply for a loan and the terms of the
                                          Federal, State, tribal, and local public                                                                      the United States or is a business that
                                                                                                  loan under section 1102 of the Act as
                                          health measures that are being taken to                                                                       operates in a certain industry and meets
                                                                                                  soon as possible because the last day to
                                          minimize the public’s exposure to the                                                                         applicable SBA employee-based size
                                                                                                  apply for and receive a loan is June 30,              standards for that industry, and (2) is a
                                          virus. These measures, some of which                    2020. The immediate effective date of
                                          are government-mandated, are being                      this interim final rule will benefit small               1 Section 7(a)(36)(D)(iv) of the Small Business Act
                                          implemented nationwide and include                      businesses so that they can immediately               (15 U.S.C. 636(a)(36)(D)(iv), as added by the Act,
                                          the closures of restaurants, bars, and                  apply for the loan with a better                      waives the affiliation rules contained in § 121.103
                                          gyms. In addition, based on the advice                                                                        for (1) any business concern with not more than 500
                                                                                                  understanding of loan terms and                       employees that, as of the date on which the loan
                                          of public health officials, other
                                                                                                  conditions. This interim final rule is                is disbursed, is assigned a North American Industry
                                          measures, such as keeping a safe
                                                                                                  effective without advance notice and                  Classification System code beginning with 72; (2)
                                          distance from others or even stay-at-                                                                         any business concern operating as a franchise that
                                          home orders, are being implemented,                     public comment because section 1114 of                is assigned a franchise identifier code by the
                                          resulting in a dramatic decrease in                     the Act authorizes SBA to issue                       Administration; and (3) any business concern that
                                          economic activity as the public avoids                  regulations to implement Title 1 of the               receives financial assistance from a company
                                                                                                  Act without regard to notice                          licensed under section 301 of the Small Business
                                          malls, retail stores, and other                                                                               Investment Act of 1958 (15 U.S.C. 681). This
                                          businesses.                                             requirements. This rule is being issued               interim final rule has no effect on these statutory
                                            On March 27, 2020, the President                      to allow for immediate implementation                 waivers, which remain in full force and effect. As
                                                                                                  of this program. Although this interim                a result, the affiliation rules contained in section
                                          signed the Coronavirus Aid, Relief, and                                                                       121.301 also do not apply to these types of entities.
                                          Economic Security Act (the CARES Act                    final rule is effective immediately,                     2 In order to help potential borrowers identify

                                          or the Act) (Pub. L. 116–136) to provide                comments are solicited from interested                other businesses with which they may be deemed
                                          emergency assistance and health care                    members of the public on all aspects of               to be affiliated under the common management
                                                                                                  the interim final rule. These comments                standard, the Borrower Application Form, SBA
                                          response for individuals, families, and                                                                       Form 2483, released on April 2, 2020, requires
                                                                                                  must be submitted on or before May 15,
jbell on DSKJLSW7X2PROD with RULES




                                          businesses affected by the coronavirus                                                                        applicants to list other businesses with which they
                                          pandemic. The Small Business                            2020. The SBA will consider these                     have common management. The information
                                          Administration (SBA) received funding                   comments and the need for making any                  supplied by the applicant in response to that
                                                                                                                                                        information request should be used by applicants
                                          and authority through the Act to modify                 revisions as a result of these comments.              as they assess whether they have affiliates that
                                          existing loan programs and establish a                                                                        should be included in their number of employees
                                          new loan program to assist small                                                                              reported on SBA Form 2483.



                                     VerDate Sep<11>2014   16:09 Apr 14, 2020   Jkt 250001   PO 00000   Frm 00008   Fmt 4700   Sfmt 4700   E:\FR\FM\15APR1.SGM   15APR1
                                                   Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                             Desc:
                                                                            Exhibit Page 10 of 484
                                                           Federal Register / Vol. 85, No. 73 / Wednesday, April 15, 2020 / Rules and Regulations                                           20819

                                          tax-exempt nonprofit organization                       a benefit because of conduct mandated                 property-holding structures that most
                                          described in section 501(c)(3) of the                   by religious belief.’’ Id. at 718. For                closely mirror their own ecclesiology or
                                          Internal Revenue Code (IRC), a tax-                     example, in Sherbert v. Verner, 374 U.S.              polity.’’). Either affiliation decision falls
                                          exempt veterans organization described                  398 (1963), a State denied the plaintiff              within the definition of ‘‘religious
                                          in section 501(c)(19) of the IRC, a Tribal              unemployment benefits because she                     exercise’’ that applies to RFRA, which
                                          business concern described in section                   would not work on Saturday, the                       ‘‘includes any exercise of religion,
                                          31(b)(2)(C) of the Small Business Act, or               Sabbath of her faith. Id. at 400–01. Even             whether or not compelled by, or central
                                          any other business concern. Prior to the                though no ‘‘sanctions directly                        to, a system of religious belief.’’ See 42
                                          Act, the nonprofit organizations listed                 compel[led]’’ her to work on Saturday,                U.S.C. 2000cc–5(7)(A); 2000bb–2(4)
                                          above were not eligible for SBA                         the Supreme Court held that the State’s               (‘‘the term ‘exercise of religion’ means
                                          Business Loan Programs under section                    denial of benefits ‘‘puts the same kind               religious exercise, as defined in section
                                          7(a) of the Small Business Act; only for-               of burden upon the free exercise of                   2000cc–5 of this title’’).
                                          profit small business concerns were                     religion as would a fine imposed against                 As applied to these faith-based
                                          eligible. The Act made such nonprofit                   [her] for her Saturday worship.’’ Id. at              organizations, the affiliation rules
                                          organizations not only eligible for the                 404. As the Court observed, the State’s               would impose a substantial burden. The
                                          PPP, but also subjected them to SBA’s                   framework ‘‘forces her to choose                      affiliation rules would deny an
                                          affiliation rules. Specifically, section                between following the precepts of her                 important benefit (participation in a
                                          1102 of the Act provides that the                       religion and forfeiting benefits, on the              program for which they would
                                          provisions applicable to affiliations                   one hand, and abandoning one of the                   otherwise be eligible under the CARES
                                          under 13 CFR 121.103 apply with                         precepts of her religion in order to                  Act) because of the exercise of sincere
                                          respect to nonprofit organizations and                  accept work, on the other hand.’’ Id.                 religious belief (affiliation with other
                                          veterans organizations in the same                      Consistent with these precedents, RFRA                religious entities).
                                          manner as with respect to small                         explicitly contemplates that ‘‘the denial                The Administrator has also concluded
                                          business concerns. However, the                         of government funding, benefits, or                   that she does not have a compelling
                                          detailed affiliation standards contained                exemptions’’ may violate its protections.             interest in denying emergency
                                          in § 121.103 currently do not apply to                  42 U.S.C. 2000bb–4.                                   assistance to faith-based organizations
                                          PPP borrowers, because § 121.103(a)(8)                                                                        that are facing the same economic
                                                                                                     SBA is aware of the existence of faith-            hardship to which the CARES Act
                                          provides that applicants in SBA’s
                                                                                                  based organizations that would qualify                responded and who would be eligible
                                          Business Loan Programs (which include
                                                                                                  for relief under the CARES Act but for                for PPP but for their faith-based
                                          the PPP) are subject to the affiliation
                                                                                                  their affiliation with other entities as an           organizational and associational
                                          rule contained in 13 CFR 121.301.
                                                                                                  aspect of their religious practice.                   decisions. This conclusion is reinforced
                                          2. Faith-Based Organizations                            Supreme Court precedent has long                      by the fact that the affiliation rules
                                             This rule exempts otherwise qualified                recognized that the organizational                    already contain numerous exemptions,
                                          faith-based organizations from the                      structure of faith-based entities may                 see generally 13 CFR 121.103(b), ranging
                                          SBA’s affiliation rules, including those                itself be a matter of significant religious           from ‘‘[b]usiness concerns owned and
                                          set forth in 13 CFR part 121, where the                 concern and that faith-based                          controlled by Indian Tribes, Alaska
                                          application of the affiliation rules would              organizations are therefore guaranteed                Native Corporations, [and] Native
                                          substantially burden those                              the ‘‘power to decide for themselves,                 Hawaiian Organizations,’’ id.
                                          organizations’ religious exercise. This                 free from state interference, matters of              § 121.103(b)(2)(i) to ‘‘member
                                          exemption is required, or at a minimum                  church government as well as those of                 shareholders of a small agricultural
                                          authorized, by the Religious Freedom                    faith and doctrine.’’ Kedroff v. St.                  cooperative.’’ Id. § 121.103(b)(7). In light
                                          Restoration Act (RFRA) (Pub. L. 103–                    Nicholas Cathedral of Russian Orthodox                of these exemptions, it is difficult to
                                          141), which provides that the                           Church in N. Am., 344 U.S. 94, 116                    maintain that denying relief to these
                                          ‘‘[g]overnment shall not substantially                  (1952). Moreover, an assessment of the                faith-based organizations is necessary to
                                          burden a person’s exercise of religion’’                extent to which questions concerning                  further a compelling government
                                          unless the government can                               religious polity rest upon theological or             interest, let alone the least restrictive
                                          ‘‘demonstrate[] that application of the                 other religious foundations presents                  means of doing so. See Church of the
                                          burden’’ to the person is both ‘‘in                     particular difficulties, for the First                Lukumi Babalu Aye, Inc. v. City of
                                          furtherance of a compelling                             Amendment ‘‘forbids civil courts’’ from               Hialeah, 508 U.S. 520, 547 (1993) (‘‘[A]
                                          governmental interest’’ and ‘‘the least                 ‘‘the interpretation of particular church             law cannot be regarded as protecting an
                                          restrictive means of furthering that                    doctrines and the importance of those                 interest of the highest order when it
                                          compelling governmental interest.’’ 42                  doctrines to the religion.’’ Presbyterian             leaves appreciable damage to that
                                          U.S.C. 2000bb–1.                                        Church v. Mary Elizabeth Blue Hull                    supposedly vital interest
                                             A substantial burden under RFRA                      Mem’l Presbyterian Church, 393 U.S.                   unprohibited.’’) (cleaned up); Gonzales
                                          includes both government action that                    440, 450 (1969). A number of faith-                   v. O Centro Espirita Beneficiente Uniao
                                          compels a person to violate his sincere                 based organizations understand their                  do Vegetal, 546 U.S. 418, 433 (2006)
                                          religious beliefs or suffer a penalty, see,             affiliation with other religious entities             (applying same principle under RFRA).
                                          e.g., Burwell v. Hobby Lobby Stores, Inc.,              as a part of their exercise of religion, as           SBA accordingly must exempt faith-
                                          573 U.S. 682, 726 (2014), and the                       a mandate given the ‘‘hierarchical or                 based organizations that would
                                          imposition of a substantial burden                      connectional’’ structure of their church,             otherwise be disqualified from the PPP
                                          through ‘‘indirect’’ measures. Thomas v.                Jones v. Wolf, 443 U.S. 595, 597 (1979),              based on features of those organizations’
                                          Review Bd. of Ind. Emp. Sec. Div., 450                  or as an expression of their sincere                  affiliations that are a matter of sincere
jbell on DSKJLSW7X2PROD with RULES




                                          U.S. 707, 717–18 (1981). Notably, the                   religious belief. Cf. 1 W. Cole Durham                religious exercise as defined in 42
                                          government imposes a substantial                        & Robert Smith, Religious Organizations               U.S.C. 2000bb–2.
                                          burden on religious exercise when it                    and the Law section 8.19 (Westlaw rev.                   This action is also supported by 15
                                          ‘‘conditions receipt of an important                    ed. 2017) (‘‘Religious organizations,                 U.S.C. 634(b)(6), which authorizes the
                                          benefit upon conduct proscribed by a                    such as parishes or mission centers,                  Administrator to ‘‘make such rules and
                                          religious faith, or where it denies such                normally tend to choose the civil-                    regulations as he deems necessary to


                                     VerDate Sep<11>2014   16:09 Apr 14, 2020   Jkt 250001   PO 00000   Frm 00009   Fmt 4700   Sfmt 4700   E:\FR\FM\15APR1.SGM   15APR1
                                                   Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                           Desc:
                                                                            Exhibit Page 11 of 484
                                          20820            Federal Register / Vol. 85, No. 73 / Wednesday, April 15, 2020 / Rules and Regulations

                                          carry out the authority vested in him by                approach issues analogous to affiliation              need to move expeditiously to mitigate
                                          or pursuant to this chapter.’’ As relevant              differently for religious organizations.              the current economic conditions arising
                                          here, the CARES Act expanded                            See, e.g., 26 U.S.C. 512 (b)(12).                     from the COVID–19 emergency. This
                                          eligibility for the covered loans during                   For these reasons, in addition to the              rule’s designation under Executive
                                          the covered period for nonprofit                        RFRA mandate, the Administrator has                   Order 13771 will be informed by public
                                          organizations that employ not more than                 determined that it is appropriate to                  comment.
                                          500 employees or, if applicable, the size               exercise the authority granted under 15               Executive Order 12988
                                          standard in number of employees                         U.S.C. 634(b)(6) to exempt from
                                          established by the Administrator for the                application of SBA’s affiliation rules                  SBA has drafted this rule, to the
                                          industry in which the nonprofit                         faith-based organizations that would                  extent practicable, in accordance with
                                          organization operates. 15 U.S.C.                        otherwise be disqualified from                        the standards set forth in section 3(a)
                                          636(a)(36)(D)(i). That expansion posed                  participation in PPP because of                       and 3(b)(2) of Executive Order 12988, to
                                          unique concerns for the Administrator,                  affiliations that are a part of their                 minimize litigation, eliminate
                                          who is tasked with applying the                         religious exercise.                                   ambiguity, and reduce burden. The rule
                                          ‘‘provisions applicable to affiliations                    Accordingly, the SBA’s affiliation                 has no preemptive or retroactive effect.
                                          under section 121.103 of title 13, Code                 rules, including those set forth in 13                Executive Order 13132
                                          of Federal Regulations, or any successor                CFR part 121, do not apply to the
                                                                                                                                                          SBA has determined that this rule
                                          thereto, . . . with respect to a nonprofit              relationship of any church, convention
                                                                                                                                                        will not have substantial direct effects
                                          organization and a veterans                             or association of churches, or other
                                                                                                                                                        on the States, on the relationship
                                          organizations in the same manner as                     faith-based organization or entity to any
                                                                                                                                                        between the National Government and
                                          with respect to a small business                        other person, group, organization, or
                                                                                                                                                        the States, or on the distribution of
                                          concern.’’ Id. 636(a)(36)(D)(vi).                       entity that is based on a sincere
                                                                                                                                                        power and responsibilities among the
                                          Although these rules may easily be                      religious teaching or belief or otherwise
                                                                                                                                                        various layers of government. Therefore,
                                          applied to faith-based organizations in                 constitutes a part of the exercise of
                                                                                                                                                        SBA has determined that this rule has
                                          many cases, their application to certain                religion. This includes any relationship
                                                                                                                                                        no federalism implications warranting
                                          faith-based organizations presents                      to a parent or subsidiary and other
                                                                                                                                                        preparation of a federalism assessment.
                                          significant challenges, in particular                   applicable aspects of organizational
                                          because of the large number of faith-                   structure or form. A faith-based                      Paperwork Reduction Act, 44 U.S.C.
                                          based organizations who would now be                    organization seeking loans under this                 Chapter 35
                                          eligible for the PPP but for their                      program may rely on a reasonable, good                   SBA has determined that this rule
                                          religious exercise.                                     faith interpretation in determining                   will impose recordkeeping or reporting
                                             As discussed above, carrying the                     whether its relationship to any other                 requirements under the Paperwork
                                          affiliation rules over to all faith-based               person, group, organization, or entity is             Reduction Act (‘‘PRA’’). SBA has
                                          organizations without modification                      exempt from the affiliation rules under               obtained emergency approval under
                                          would raise concerns under RFRA.                        this provision, and SBA will not assess,              OMB Control Number 3245–0407 for the
                                          Moreover, application of the affiliation                and will not require participating                    information collection (IC) required to
                                          rules, which, for example, provide for                  lenders to assess, the reasonableness of              implement the program described
                                          assessment of whether one faith-based                   the faith-based organization’s                        above. This IC consists of Form 2483
                                          organization ‘‘controls or has the power                determination.                                        (Paycheck Protection Program
                                          to control’’ another organization, 13 CFR               3. Additional Information                             Application Form) and SBA Form 2484
                                          121.103(a)(1), could involve SBA in                                                                           (Paycheck Protection Program Lender’s
                                          questions of church governance                            SBA may provide further guidance, if                Application for 7(a) Loan Guaranty)
                                          concerning ‘‘the allocation of power                    needed, through SBA notices and a                     SBA Form 3506 (CARES Act Section
                                          within a (hierarchical) church so as to                 program guide which will be posted on                 1102 Lender Agreement), and SBA Form
                                          decide . . . religious law (governing                   SBA’s website at www.sba.gov.                         3507 (CARES Act Section 1102 Lender
                                          church polity),’’ in violation of the First               Questions on the Paycheck Protection
                                                                                                                                                        Agreement—Non-Bank and Non-Insured
                                          Amendment. Serbian E. Orthodox                          Program 7(a) Loans may be directed to
                                                                                                                                                        Depository Institution Lender). The
                                          Diocese for the U.S.A. & Canada v.                      the Lender Relations Specialist in the
                                                                                                                                                        collection is approved for use until
                                          Milivojevich, 426 U.S. 696, 709 (1979)                  local SBA Field Office. The local SBA
                                                                                                                                                        October 31, 2020.
                                          (internal quotation marks omitted)).                    Field Office may be found at https://                    The Regulatory Flexibility Act (RFA)
                                          Finally, affiliation rules developed in                 www.sba.gov/tools/local-assistance/                   generally requires that when an agency
                                          the context of for-profit enterprises                   districtoffices.                                      issues a proposed rule, or a final rule
                                          present significant administrative                      Compliance With Executive Orders                      pursuant to section 553(b) of the APA or
                                          difficulties where faith-based                          12866, 12988, 13132, and 13771, the                   another law, the agency must prepare a
                                          organizations are concerned. For                        Paperwork Reduction Act (44 U.S.C.                    regulatory flexibility analysis that meets
                                          example, ‘‘the notion of corporate                      Ch. 35), and the Regulatory Flexibility               the requirements of the RFA and
                                          subsidiarity or affiliation in civil law is             Act (5 U.S.C. 601–612)                                publish such analysis in the Federal
                                          entirely foreign to the polity of religious                                                                   Register. 5 U.S.C. 603, 604. Specifically,
                                          organizations,’’ and there is a significant             Executive Orders 12866, 13563, and                    the RFA normally requires agencies to
                                          risk that civil authorities will                        13771                                                 describe the impact of a rulemaking on
                                          ‘‘mischaracterize or misinterpret the                     This interim final rule is                          small entities by providing a regulatory
                                          polity of a religious body.’’ 1 W. Cole                 economically significant for the                      impact analysis. Such analysis must
jbell on DSKJLSW7X2PROD with RULES




                                          Durham & Robert Smith, Religious                        purposes of Executive Orders 12866 and                address the consideration of regulatory
                                          Organizations and the Law sections                      13563, and is considered a major rule                 options that would lessen the economic
                                          8.19, 8.21 (discussing examples of                      under the Congressional Review Act.                   effect of the rule on small entities. The
                                          judicial mischaracterizations).                         SBA, however, is proceeding under the                 RFA defines a ‘‘small entity’’ as (1) a
                                          Consistent with these concerns, it is also              emergency provision at Executive Order                proprietary firm meeting the size
                                          notable that other areas of federal law                 12866 Section 6(a)(3)(D) based on the                 standards of the Small Business


                                     VerDate Sep<11>2014   16:09 Apr 14, 2020   Jkt 250001   PO 00000   Frm 00010   Fmt 4700   Sfmt 4700   E:\FR\FM\15APR1.SGM   15APR1
                                                   Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                               Desc:
                                                                            Exhibit Page 12 of 484
                                                           Federal Register / Vol. 85, No. 73 / Wednesday, April 15, 2020 / Rules and Regulations                                              20821

                                          Administration (SBA); (2) a nonprofit                   Administration amends 13 CFR part 121                 affiliation, if the organization would be
                                          organization that is not dominant in its                as set forth below:                                   an eligible borrower but for application
                                          field; or (3) a small government                                                                              of SBA affiliation rules and if the
                                          jurisdiction with a population of less                  PART 121—SMALL BUSINESS SIZE                          organization falls within the terms of
                                          than 50,000. 5 U.S.C. 601(3)–(6). Except                REGULATIONS                                           the exemption described in paragraph
                                          for such small government jurisdictions,                                                                      (b)(10)(i) of this section. If a faith-based
                                                                                                  ■  1. The authority citation for part 121
                                          neither State nor local governments are                                                                       organization indicates any relationship
                                                                                                  is revised to read as follows:
                                          ‘‘small entities.’’ Similarly, for purposes                                                                   that may pertain to affiliation, such as
                                          of the RFA, individual persons are not                    Authority: 15 U.S.C. 632, 634(b)(6),                ownership of, ownership by, or common
                                          small entities.                                         636(a)(36), 662, and 694a(9); Pub. L. 116–136,        management with any other
                                                                                                  Section 1114.
                                             The requirement to conduct a                                                                               organization, on or in connection with
                                          regulatory impact analysis does not                     ■ 2. Amend § 121.103 by adding                        a loan application, and if the faith-based
                                          apply if the head of the agency ‘‘certifies             paragraph (b)(10) to read as follows:                 organization applying for a loan falls
                                          that the rule will not, if promulgated,                 § 121.103 How does SBA determine
                                                                                                                                                        within the terms of the exemption
                                          have a significant economic impact on                   affiliation?                                          described in paragraph (b)(10)(i) of this
                                          a substantial number of small entities.’’                                                                     section with respect to that relationship,
                                                                                                  *       *    *     *      *
                                          5 U.S.C. 605(b). The agency must,                          (b) * * *                                          the faith-based organization may
                                          however, publish the certification in the                  (10)(i) The relationship of a faith-               indicate on a separate sheet that it is
                                          Federal Register at the time of                         based organization to another                         entitled to the exemption. That sheet
                                          publication of the rule, ‘‘along with a                 organization is not considered an                     may be identified as addendum A, and
                                          statement providing the factual basis for               affiliation with the other organization               no further listing of the other
                                          such certification.’’ If the agency head                under this subpart if the relationship is             organization or description of the
                                          has not waived the requirements for a                   based on a religious teaching or belief or            relationship to that organization is
                                          regulatory flexibility analysis in                      otherwise constitutes a part of the                   required. See appendix A to this part for
                                          accordance with the RFA’s waiver                        exercise of religion. In addition, the                a sample ‘‘Addendum A’’, but the
                                          provision, and no other RFA exception                   eligibility criteria set forth in 15 U.S.C.           format need not be used as long as the
                                          applies, the agency must prepare the                    636(a)(36)(D) are satisfied for any faith-            substance is the same.
                                          regulatory flexibility analysis and                     based organization having not more                    *      *     *      *    *
                                          publish it in the Federal Register at the               than 500 employees (including
                                                                                                                                                        ■ 3. Add appendix A to part 121 to read
                                          time of promulgation or, if the rule is                 individuals employed on a full-time,
                                                                                                                                                        as follows:
                                          promulgated in response to an                           part-time, or other basis) that pays
                                          emergency that makes timely                             Federal payroll taxes using its own                   Appendix A to Part 121—Paycheck
                                          compliance impracticable, within 180                    Internal Revenue Service Employer                     Protection Program Sample Addendum
                                          days of publication of the final rule. 5                Identification Number (EIN) or that                   A
                                          U.S.C. 604(a), 608(b).                                  would support a deduction under the
                                                                                                  second sentence of 26 U.S.C. 512(b)(12)               [Sample]
                                             Rules that are exempt from notice and
                                          comment are also exempt from the RFA                    if the organization generated unrelated               ADDENDUM A
                                          requirements, including conducting a                    business taxable income. For purposes
                                          regulatory flexibility analysis, when                   of this paragraph (b)(10), the term                      ✓ The Applicant claims an
                                          among other things the agency for good                  ‘‘faith-based organization’’ includes, but            exemption from all SBA affiliation rules
                                          cause finds that notice and public                      is not limited to, any organization                   applicable to Paycheck Protection
                                          procedure are impracticable,                            associated with a church or convention                Program loan eligibility because the
                                          unnecessary, or contrary to the public                  or association of churches within the                 Applicant has made a reasonable, good
                                          interest. SBA Office of Advocacy guide:                 meaning of 26 U.S.C. 414(e)(3)(D). The                faith determination that the Applicant
                                          How to Comply with the Regulatory                       term ‘‘organization’’ has the meaning                 qualifies for a religious exemption
                                          Flexibility Ac. Ch.1. p.9. Accordingly,                 given in 26 U.S.C. 414(m)(6)(A). The                  under 13 CFR 121.103(b)(10), which
                                          SBA is not required to conduct a                        terms ‘‘church’’ and ‘‘convention or                  says that ‘‘[t]he relationship of a faith-
                                          regulatory flexibility analysis.                        association of churches’’ have the same               based organization to another
                                                                                                  meaning that they have in 26 U.S.C.                   organization is not considered an
                                          List of Subjects in 13 CFR Part 121                     414.                                                  affiliation with the other organization
                                                                                                     (ii) No specific process or filing is              . . . if the relationship is based on a
                                            Administrative practice and                           necessary to claim the benefit of the
                                          procedure, Authority delegations                                                                              religious teaching or belief or otherwise
                                                                                                  exemption in paragraph (b)(10)(i) of this             constitutes a part of the exercise of
                                          (Government agencies),                                  section. In applying for a loan under the
                                          Intergovernmental relations,                                                                                  religion.’’
                                                                                                  Paycheck Protection Program (PPP), a
                                          Investigations, Reporting and                           faith-based organization may make all                 Jovita Carranza,
                                          recordkeeping requirements.                             necessary certifications with respect to              Administrator.
                                            For the reasons stated in the                         common ownership or management or                     [FR Doc. 2020–07673 Filed 4–10–20; 4:15 pm]
                                          preamble, the Small Business                            other eligibility criteria based upon                 BILLING CODE P
jbell on DSKJLSW7X2PROD with RULES




                                     VerDate Sep<11>2014   16:09 Apr 14, 2020   Jkt 250001   PO 00000   Frm 00011   Fmt 4700   Sfmt 9990   E:\FR\FM\15APR1.SGM   15APR1
                                                   Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                             Desc:
                                                                            Exhibit Page 13 of 484
                                                                                                                                                                                            20811

                                          Rules and Regulations                                                                                         Federal Register
                                                                                                                                                        Vol. 85, No. 73

                                                                                                                                                        Wednesday, April 15, 2020



                                          This section of the FEDERAL REGISTER                    ADDRESSES:    You may submit comments,                and authority through the Act to modify
                                          contains regulatory documents having general            identified by number SBA–2020–0015                    existing loan programs and establish a
                                          applicability and legal effect, most of which           through the Federal eRulemaking Portal:               new loan program to assist small
                                          are keyed to and codified in the Code of                http://www.regulations.gov. Follow the                businesses nationwide adversely
                                          Federal Regulations, which is published under           instructions for submitting comments.                 impacted by the COVID–19 emergency.
                                          50 titles pursuant to 44 U.S.C. 1510.
                                                                                                     SBA will post all comments on                        Section 1102 of the Act temporarily
                                          The Code of Federal Regulations is sold by              www.regulations.gov. If you wish to                   permits SBA to guarantee 100 percent of
                                          the Superintendent of Documents.                        submit confidential business                          7(a) loans under a new program titled
                                                                                                  information (CBI) as defined in the User              the ‘‘Paycheck Protection Program.’’
                                                                                                  Notice at www.regulations.gov, please                 Section 1106 of the Act provides for
                                          SMALL BUSINESS ADMINISTRATION                           send an email to ppp-ifr@sba.gov.                     forgiveness of up to the full principal
                                                                                                  Highlight the information that you                    amount of qualifying loans guaranteed
                                          13 CFR Part 120                                         consider to be CBI and explain why you                under the Paycheck Protection Program.
                                          [Docket No. SBA–2020–0015]                              believe SBA should hold this                          A more detailed discussion of sections
                                                                                                  information as confidential. SBA will                 1102 and 1106 of the Act is found in
                                          RIN 3245–AH34
                                                                                                  review the information and make the                   section III below.
                                          Business Loan Program Temporary                         final determination whether it will
                                                                                                                                                        II. Comments and Immediate Effective
                                          Changes; Paycheck Protection                            publish the information.
                                                                                                                                                        Date
                                          Program                                                 FOR FURTHER INFORMATION CONTACT: Call
                                                                                                  Center Representative at 833–572–0502,                   The intent of the Act is that SBA
                                          AGENCY:  U.S. Small Business                            or the local SBA Field Office; the list of            provide relief to America’s small
                                          Administration.                                         offices can be found at https://                      businesses expeditiously. This intent,
                                          ACTION: Interim final rule.                             www.sba.gov/tools/local-assistance/                   along with the dramatic decrease in
                                                                                                  districtoffices.                                      economic activity nationwide, provides
                                          SUMMARY:    This interim final rule                                                                           good cause for SBA to dispense with the
                                                                                                  SUPPLEMENTARY INFORMATION:
                                          announces the implementation of                                                                               30-day delayed effective date provided
                                          sections 1102 and 1106 of the                           I. Background Information                             in the Administrative Procedure Act.
                                          Coronavirus Aid, Relief, and Economic                      On March 13, 2020, President Trump                 Specifically, small businesses need to be
                                          Security Act (CARES Act or the Act).                    declared the ongoing Coronavirus                      informed on how to apply for a loan and
                                          Section 1102 of the Act temporarily                     Disease 2019 (COVID–19) pandemic of                   the terms of the loan under section 1102
                                          adds a new product, titled the                          sufficient severity and magnitude to                  of the Act as soon as possible because
                                          ‘‘Paycheck Protection Program,’’ to the                 warrant an emergency declaration for all              the last day to apply for and receive a
                                          U.S. Small Business Administration’s                    states, territories, and the District of              loan is June 30, 2020. The immediate
                                          (SBA’s) 7(a) Loan Program. Section 1106                 Columbia. With the COVID–19                           effective date of this interim final rule
                                          of the Act provides for forgiveness of up               emergency, many small businesses                      will benefit small businesses so that
                                          to the full principal amount of                         nationwide are experiencing economic                  they can immediately apply for the loan
                                          qualifying loans guaranteed under the                   hardship as a direct result of the                    with a full understanding of loan terms
                                          Paycheck Protection Program. The                        Federal, State, and local public health               and conditions. This interim final rule
                                          Paycheck Protection Program and loan                    measures that are being taken to                      is effective without advance notice and
                                          forgiveness are intended to provide                     minimize the public’s exposure to the                 public comment because section 1114 of
                                          economic relief to small businesses                     virus. These measures, some of which                  the Act authorizes SBA to issue
                                          nationwide adversely impacted under                     are government-mandated, are being                    regulations to implement Title 1 of the
                                          the Coronavirus Disease 2019 (COVID–                    implemented nationwide and include                    Act without regard to notice
                                          19) Emergency Declaration (COVID–19                     the closures of restaurants, bars, and                requirements. This rule is being issued
                                          Emergency Declaration) issued by                        gyms. In addition, based on the advice                to allow for immediate implementation
                                          President Trump on March 13, 2020.                      of public health officials, other                     of this program. Although this interim
                                          This interim final rule outlines the key                measures, such as keeping a safe                      final rule is effective immediately,
                                          provisions of SBA’s implementation of                   distance from others or even stay-at-                 comments are solicited from interested
                                          sections 1102 and 1106 of the Act in                    home orders, are being implemented,                   members of the public on all aspects of
                                          formal guidance and requests public                     resulting in a dramatic decrease in                   the interim final rule, including section
                                          comment.                                                economic activity as the public avoids                III below. These comments must be
                                          DATES:                                                  malls, retail stores, and other                       submitted on or before May 15, 2020.
                                             Effective date: This interim final rule              businesses.                                           The SBA will consider these comments
                                          is effective April 15, 2020.                               On March 27, 2020, the President                   and the need for making any revisions
                                             Applicability date: This interim final               signed the Coronavirus Aid, Relief, and               as a result of these comments.
                                          rule applies to applications submitted                  Economic Security Act (the CARES Act                  III. Temporary New Business Loan
jbell on DSKJLSW7X2PROD with RULES




                                          under the Paycheck Protection Program                   or the Act) (Pub. L. 116–136) to provide              Program: Paycheck Protection Program
                                          through June 30, 2020, or until funds                   emergency assistance and health care
                                          made available for this purpose are                     response for individuals, families, and               Overview
                                          exhausted.                                              businesses affected by the coronavirus                  The CARES Act was enacted to
                                             Comment Date: Comments must be                       pandemic. The Small Business                          provide immediate assistance to
                                          received on or before May 15, 2020.                     Administration (SBA) received funding                 individuals, families, and businesses


                                     VerDate Sep<11>2014   16:09 Apr 14, 2020   Jkt 250001   PO 00000   Frm 00001   Fmt 4700   Sfmt 4700   E:\FR\FM\15APR1.SGM   15APR1
                                                   Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                           Desc:
                                                                            Exhibit Page 14 of 484
                                          20812            Federal Register / Vol. 85, No. 73 / Wednesday, April 15, 2020 / Rules and Regulations

                                          affected by the COVID–19 emergency.                     501(c)(3) of the Internal Revenue Code                c. How do I determine if I am ineligible?
                                          Among the provisions contained in the                   (IRC), a tax-exempt veterans                            Businesses that are not eligible for
                                          CARES Act are provisions authorizing                    organization described in section                     PPP loans are identified in 13 CFR
                                          SBA to temporarily guarantee loans                      501(c)(19) of the IRC, Tribal business                120.110 and described further in SBA’s
                                          under a new 7(a) loan program titled the                concern described in section 31(b)(2)(C)              Standard Operating Procedure (SOP) 50
                                          ‘‘Paycheck Protection Program.’’ Loans                  of the Small Business Act, or any other               10, Subpart B, Chapter 2, except that
                                          guaranteed under the Paycheck                           business; and                                         nonprofit organizations authorized
                                          Protection Program (PPP) will be 100                       ii. You were in operation on February              under the Act are eligible. (SOP 50 10
                                          percent guaranteed by SBA, and the full                 15, 2020 and either had employees for                 can be found at https://www.sba.gov/
                                          principal amount of the loans may                       whom you paid salaries and payroll                    document/sop-50-10-5-lender-
                                          qualify for loan forgiveness. The                       taxes or paid independent contractors,                development-company-loan-programs.)
                                          following outlines the key provisions of                as reported on a Form 1099–MISC.
                                          the PPP.                                                   You are also eligible for a PPP loan if            d. I have determined that I am eligible.
                                                                                                  you are an individual who operates                    How much can I borrow?
                                          1. General
                                                                                                  under a sole proprietorship or as an                    Under the PPP, the maximum loan
                                             SBA is authorized to guarantee loans                 independent contractor or eligible self-
                                          under the PPP through June 30, 2020.                                                                          amount is the lesser of $10 million or
                                                                                                  employed individual, and you were in                  an amount that you will calculate using
                                          Congress authorized a program level of                  operation on February 15, 2020.
                                          $349,000,000,000 to provide guaranteed                                                                        a payroll-based formula specified in the
                                                                                                     You must also submit such                          Act, as explained below.
                                          loans under this new 7(a) program. The                  documentation as is necessary to
                                          intent of the Act is that SBA provide                                                                         e. How do I calculate the maximum
                                                                                                  establish eligibility such as payroll
                                          relief to America’s small businesses                                                                          amount I can borrow?
                                                                                                  processor records, payroll tax filings, or
                                          expeditiously, which is expressed in the
                                                                                                  Form 1099–MISC, or income and                            The following methodology, which is
                                          Act by giving all lenders delegated
                                                                                                  expenses from a sole proprietorship. For              one of the methodologies contained in
                                          authority and streamlining the
                                                                                                  borrowers that do not have any such                   the Act, will be most useful for many
                                          requirements of the regular 7(a) loan
                                                                                                  documentation, the borrower must                      applicants.
                                          program. For example, for loans made
                                                                                                  provide other supporting                                 i. Step 1: Aggregate payroll costs
                                          under the PPP, SBA will not require the
                                                                                                  documentation, such as bank records,                  (defined in detail below in f.) from the
                                          lenders to comply with section 120.150
                                                                                                  sufficient to demonstrate the qualifying              last twelve months for employees whose
                                          ‘‘What are SBA’s lending criteria?.’’ SBA
                                          will allow lenders to rely on                           payroll amount.                                       principal place of residence is the
                                          certifications of the borrower in order to                 SBA intends to promptly issue                      United States.
                                          determine eligibility of the borrower                   additional guidance with regard to the                   ii. Step 2: Subtract any compensation
                                          and use of loan proceeds and to rely on                 applicability of affiliation rules at 13              paid to an employee in excess of an
                                          specified documents provided by the                     CFR 121.103 and 121.301 to PPP loans.                 annual salary of $100,000 and/or any
                                          borrower to determine qualifying loan                   b. Could I be ineligible even if I meet the           amounts paid to an independent
                                          amount and eligibility for loan                         eligibility requirements in (a) above?                contractor or sole proprietor in excess of
                                          forgiveness. Lenders must comply with                                                                         $100,000 per year.
                                          the applicable lender obligations set                      You are ineligible for a PPP loan if, for             iii. Step 3: Calculate average monthly
                                          forth in this interim final rule, but will              example:                                              payroll costs (divide the amount from
                                          be held harmless for borrowers’ failure                    i. You are engaged in any activity that            Step 2 by 12).
                                          to comply with program criteria;                        is illegal under Federal, state, or local                iv. Step 4: Multiply the average
                                          remedies for borrower violations or                     law;                                                  monthly payroll costs from Step 3 by
                                          fraud are separately addressed in this                     ii. You are a household employer                   2.5.
                                          interim final rule. The program                         (individuals who employ household                        v. Step 5: Add the outstanding
                                          requirements of the PPP identified in                   employees such as nannies or                          amount of an Economic Injury Disaster
                                          this rule temporarily supersede any                     housekeepers);                                        Loan (EIDL) made between January 31,
                                          conflicting Loan Program Requirement                       iii. An owner of 20 percent or more                2020 and April 3, 2020, less the amount
                                          (as defined in 13 CFR 120.10).                          of the equity of the applicant is                     of any ‘‘advance’’ under an EIDL
                                                                                                  incarcerated, on probation, on parole;                COVID–19 loan (because it does not
                                          2. What do borrowers need to know and                   presently subject to an indictment,                   have to be repaid).
                                          do?                                                     criminal information, arraignment, or                    The examples below illustrate this
                                          a. Am I eligible?                                       other means by which formal criminal                  methodology.
                                             You are eligible for a PPP loan if you               charges are brought in any jurisdiction;              i. Example 1—No employees make more
                                          have 500 or fewer employees whose                       or has been convicted of a felony within                    than $100,000
                                          principal place of residence is in the                  the last five years; or                                  Annual payroll: $120,000
                                          United States, or are a business that                      iv. You, or any business owned or                     Average monthly payroll: $10,000
                                          operates in a certain industry and meet                 controlled by you or any of your                         Multiply by 2.5 = $25,000
                                          the applicable SBA employee-based size                  owners, has ever obtained a direct or                    Maximum loan amount is $25,000
                                          standards for that industry, and:                       guaranteed loan from SBA or any other                 ii. Example 2—Some employees make
                                             i. You are:                                          Federal agency that is currently                            more than $100,000
                                             A. A small business concern as                       delinquent or has defaulted within the                   Annual payroll: $1,500,000
                                          defined in section 3 of the Small                       last seven years and caused a loss to the                Subtract compensation amounts in
jbell on DSKJLSW7X2PROD with RULES




                                          Business Act (15 U.S.C. 632), and                       government.                                                 excess of an annual salary of
                                          subject to SBA’s affiliation rules under                   The Administrator, in consultation                       $100,000: $1,200,000
                                          13 CFR 121.301(f) unless specifically                   with the Secretary of the Treasury (the                  Average monthly qualifying payroll:
                                          waived in the Act; or                                   Secretary), determined that household                       $100,000
                                             B. A tax-exempt nonprofit                            employers are ineligible because they                    Multiply by 2.5 = $250,000
                                          organization described in section                       are not businesses. 13 CFR 120.100.                      Maximim loan amount is $250,000


                                     VerDate Sep<11>2014   16:09 Apr 14, 2020   Jkt 250001   PO 00000   Frm 00002   Fmt 4700   Sfmt 4700   E:\FR\FM\15APR1.SGM   15APR1
                                                   Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                            Desc:
                                                                            Exhibit Page 15 of 484
                                                           Federal Register / Vol. 85, No. 73 / Wednesday, April 15, 2020 / Rules and Regulations                                           20813

                                          iii. Example 3—No employees make                        h. Do independent contractors count as                loan you should consider applying for
                                                more than $100,000, outstanding                   employees for purposes of PPP loan                    the maximum amount. While the Act
                                                EIDL loan of $10,000.                             calculations?                                         does not expressly provide that each
                                             Annual payroll: $120,000                               No, independent contractors have the                eligible borrower may only receive one
                                             Average monthly payroll: $10,000                     ability to apply for a PPP loan on their              PPP loan, the Administrator has
                                             Multiply by 2.5 = $25,000                            own so they do not count for purposes                 determined, in consultation with the
                                             Add EIDL loan of $10,000 = $35,000                   of a borrower’s PPP loan calculation.                 Secretary, that because all PPP loans
                                             Maximum loan amount is $35,000                                                                             must be made on or before June 30,
                                          iv. Example 4—Some employees make                       i. What is the interest rate on a PPP                 2020, a one loan per borrower limitation
                                                more than $100,000, outstanding                   loan?                                                 is necessary to help ensure that as many
                                                EIDL loan of $10,000                                 The interest rate will be 100 basis                eligible borrowers as possible may
                                             Annual payroll: $1,500,000                           points or one percent.                                obtain a PPP loan. This limitation will
                                             Subtract compensation amounts in                        The Administrator, in consultation                 also help advance Congress’ goal of
                                                excess of an annual salary of                     with the Secretary, determined that a                 keeping workers paid and employed
                                                $100,000: $1,200,000                              one percent interest rate is appropriate.             across the United States.
                                             Average monthly qualifying payroll:                  First, it provides low cost funds to
                                                $100,000                                                                                                l. Can I use e-signatures or e-consents if
                                                                                                  borrowers to meet eligible payroll costs
                                             Multiply by 2.5 = $250,000                           and other eligible expenses during this               a borrower has multiple owners?
                                             Add EIDL loan of $10,000 = $260,000                  temporary period of economic                             Yes, e-signature or e-consents can be
                                             Maximum loan amount is $260,000                      dislocation caused by the coronavirus.                used regardless of the number of
                                          f. What qualifies as ‘‘payroll costs?’’                 Second, for lenders, the 100 basis points             owners.
                                                                                                  offers an attractive interest rate relative           m. Is the PPP ‘‘first-come, first-served?’’
                                             Payroll costs consist of compensation                to the cost of funding for comparable
                                          to employees (whose principal place of                  maturities. For example, the FDIC’s                    Yes.
                                          residence is the United States) in the                  weekly national average rate for a 24-
                                          form of salary, wages, commissions, or                                                                        n. When will I have to begin paying
                                                                                                  month CD deposit product for the week                 principal and interest on my PPP loan?
                                          similar compensation; cash tips or the                  of March 30, 2020 is 42 basis points for
                                          equivalent (based on employer records                   non-jumbo and 44 basis points for                       You will not have to make any
                                          of past tips or, in the absence of such                 jumbo (https://www.fdic.gov/                          payments for six months following the
                                          records, a reasonable, good-faith                       regulations/resources/rates/). Third, the             date of disbursement of the loan.
                                          employer estimate of such tips);                        interest rate is higher than the yield on             However, interest will continue to
                                          payment for vacation, parental, family,                 Treasury securities of comparable                     accrue on PPP loans during this six-
                                          medical, or sick leave; allowance for                   maturity. For example, the yield on the               month deferment. The Act authorizes
                                          separation or dismissal; payment for the                Treasury two-year note is approximately               the Administrator to defer loan
                                          provision of employee benefits                          23 basis points. This higher yield                    payments for up to one year. The
                                          consisting of group health care coverage,               combined with the fact that the loans                 Administrator determined, in
                                          including insurance premiums, and                       are 100 percent guaranteed by the SBA                 consultation with the Secretary, that a
                                          retirement; payment of state and local                  and the fact that lenders will receive a              six-month deferment period is
                                          taxes assessed on compensation of                       substantial processing fee from the SBA               appropriate in light of the modest
                                          employees; and for an independent                       provide ample inducement for lenders                  interest rate (one percent) on PPP loans
                                          contractor or sole proprietor, wages,                   to participate in the PPP.                            and the loan forgiveness provisions
                                          commissions, income, or net earnings                                                                          contained in the Act.
                                          from self-employment, or similar                        j. What will be the maturity date on a
                                                                                                  PPP loan?                                             o. Can my PPP loan be forgiven in
                                          compensation.                                                                                                 whole or in part?
                                                                                                     The maturity is two years. While the
                                          g. Is there anything that is expressly                                                                           Yes. The amount of loan forgiveness
                                                                                                  Act provides that a loan will have a
                                          excluded from the definition of payroll                                                                       can be up to the full principal amount
                                                                                                  maximum maturity of up to ten years
                                          costs?                                                                                                        of the loan and any accrued interest.
                                                                                                  from the date the borrower applies for
                                            Yes. The Act expressly excludes the                   loan forgiveness (described below), the               That is, the borrower will not be
                                          following:                                              Administrator, in consultation with the               responsible for any loan payment if the
                                            i. Any compensation of an employee                    Secretary, determined that a two year                 borrower uses all of the loan proceeds
                                          whose principal place of residence is                   loan term is sufficient in light of the               for forgiveable purposes described
                                          outside of the United States;                           temporary economic dislocations                       below and employee and compensation
                                            ii. The compensation of an individual                 caused by the coronavirus. Specifically,              levels are maintained. The actual
                                          employee in excess of an annual salary                  the considerable economic disruption                  amount of loan forgiveness will depend,
                                          of $100,000, prorated as necessary;                     caused by the coronavirus is expected to              in part, on the total amount of payroll
                                            iii. Federal employment taxes                         abate well before the two year maturity               costs, payments of interest on mortgage
                                          imposed or withheld between February                    date such that borrowers will be able to              obligations incurred before February 15,
                                          15, 2020 and June 30, 2020, including                   re-commence business operations and                   2020, rent payments on leases dated
                                          the employee’s and employer’s share of                  pay off any outstanding balances on                   before February 15, 2020, and utility
                                          FICA (Federal Insurance Contributions                   their PPP loans.                                      payments under service agreements
                                          Act) and Railroad Retirement Act taxes,                                                                       dated before February 15, 2020, over the
                                          and income taxes required to be                         k. Can I apply for more than one PPP                  eight-week period following the date of
                                                                                                  loan?
jbell on DSKJLSW7X2PROD with RULES




                                          withheld from employees; and                                                                                  the loan. However, not more than 25
                                            iv. Qualified sick and family leave                      No. The Administrator, in                          percent of the loan forgiveness amount
                                          wages for which a credit is allowed                     consultation with the Secretary,                      may be attributable to non-payroll costs.
                                          under sections 7001 and 7003 of the                     determined that no eligible borrower                  While the Act provides that borrowers
                                          Families First Coronavirus Response                     may receive more than one PPP loan.                   are eligible for forgiveness in an amount
                                          Act (Pub. L. 116–127).                                  This means that if you apply for a PPP                equal to the sum of payroll costs and


                                     VerDate Sep<11>2014   16:09 Apr 14, 2020   Jkt 250001   PO 00000   Frm 00003   Fmt 4700   Sfmt 4700   E:\FR\FM\15APR1.SGM   15APR1
                                                   Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                                   Desc:
                                                                            Exhibit Page 16 of 484
                                          20814            Federal Register / Vol. 85, No. 73 / Wednesday, April 15, 2020 / Rules and Regulations

                                          any payments of mortgage interest, rent,                   vii. refinancing an SBA EIDL loan                  t. What certifications need to be made?
                                          and utilities, the Administrator has                    made between January 31, 2020 and                        On the Paycheck Protection Program
                                          determined that the non-payroll portion                 April 3, 2020. If you received an SBA                 application, an authorized
                                          of the forgivable loan amount should be                 EIDL loan from January 31, 2020                       representative of the applicant must
                                          limited to effectuate the core purpose of               through April 3, 2020, you can apply for              certify in good faith to all of the below: 1
                                          the statute and ensure finite program                   a PPP loan. If your EIDL loan was not                    i. The applicant was in operation on
                                          resources are devoted primarily to                      used for payroll costs, it does not affect            February 15, 2020 and had employees
                                          payroll. The Administrator has                          your eligibility for a PPP loan. If your              for whom it paid salaries and payroll
                                          determined in consultation with the                     EIDL loan was used for payroll costs,                 taxes or paid independent contractors,
                                          Secretary that 75 percent is an                         your PPP loan must be used to refinance               as reported on a Form 1099–MISC.
                                          appropriate percentage in light of the                  your EIDL loan. Proceeds from any                        ii. Current economic uncertainty
                                          Act’s overarching focus on keeping                      advance up to $10,000 on the EIDL loan                makes this loan request necessary to
                                          workers paid and employed. Further,                     will be deducted from the loan                        support the ongoing operations of the
                                          the Administrator and the Secretary                     forgiveness amount on the PPP loan.                   applicant.
                                          believe that applying this threshold to                                                                          iii. The funds will be used to retain
                                          loan forgiveness is consistent with the                    However, at least 75 percent of the                workers and maintain payroll or make
                                          structure of the Act, which provides a                  PPP loan proceeds shall be used for                   mortgage interest payments, lease
                                          loan amount 75 percent of which is                      payroll costs. For purposes of                        payments, and utility payments; I
                                          equivalent to eight weeks of payroll (8                 determining the percentage of use of                  understand that if the funds are
                                          weeks/2.5 months = 56 days/76 days =                    proceeds for payroll costs, the amount                knowingly used for unauthorized
                                          74 percent rounded up to 75 percent).                   of any EIDL refinanced will be included.              purposes, the Federal Government may
                                          Limiting non-payroll costs to 25 percent                For purposes of loan forgiveness,                     hold me legally liable such as for
                                          of the forgiveness amount will align                    however, the borrower will have to                    charges of fraud. As explained above,
                                          these elements of the program, and will                 document the proceeds used for payroll                not more than 25 percent of loan
                                          also help to ensure that the finite                     costs in order to determine the amount                proceeds may be used for non-payroll
                                          appropriations available for PPP loan                   of forgiveness. While the Act provides                costs.
                                          forgiveness are directed toward payroll                 that PPP loan proceeds may be used for                   iv. Documentation verifying the
                                          protection. SBA will issue additional                   the purposes listed above and for other               number of full-time equivalent
                                          guidance on loan forgiveness.                           allowable uses described in section 7(a)              employees on payroll as well as the
                                                                                                  of the Small Business Act (15 U.S.C.                  dollar amounts of payroll costs, covered
                                          p. Do independent contractors count as                                                                        mortgage interest payments, covered
                                          employees for purposes of PPP loan                      636(a)), the Administrator believes that
                                                                                                  finite appropriations and the structure               rent payments, and covered utilities for
                                          forgiveness?                                                                                                  the eight week period following this
                                                                                                  of the Act warrant a requirement that
                                            No, independent contractors have the                  borrowers use a substantial portion of                loan will be provided to the lender.
                                          ability to apply for a PPP loan on their                                                                         v. Loan forgiveness will be provided
                                                                                                  the loan proceeds for payroll costs,
                                          own so they do not count for purposes                                                                         for the sum of documented payroll
                                                                                                  consistent with Congress’ overarching
                                          of a borrower’s PPP loan forgiveness.                                                                         costs, covered mortgage interest
                                                                                                  goal of keeping workers paid and
                                                                                                                                                        payments, covered rent payments, and
                                          q. What forms do I need and how do I                    employed. As with the similar
                                                                                                                                                        covered utilities. As explained above,
                                          submit an application?                                  limitation on the forgiveness amount                  not more than 25 percent of the forgiven
                                             The applicant must submit SBA Form                   explained earlier, the Administrator, in              amount may be for non-payroll costs.
                                          2483 (Paycheck Protection Program                       consultation with the Secretary, has                     vi. During the period beginning on
                                          Application Form) and payroll                           determined that 75 percent is an                      February 15, 2020 and ending on
                                          documentation, as described above. The                  appropriate percentage that will align                December 31, 2020, the applicant has
                                          lender must submit SBA Form 2484                        this element of the program with the                  not and will not receive another loan
                                          (Paycheck Protection Program Lender’s                   loan amount, 75 percent of which is                   under this program.
                                          Application for 7(a) Loan Guaranty)                     equivalent to eight weeks of payroll.                    vii. I further certify that the
                                          electronically in accordance with                       This limitation on use of the loan funds              information provided in this application
                                          program requirements and maintain the                   will help to ensure that the finite                   and the information provided in all
                                          forms and supporting documentation in                   appropriations available for these loans              supporting documents and forms is true
                                          its files.                                              are directed toward payroll protection,               and accurate in all material respects. I
                                                                                                  as each loan that is issued depletes the              understand that knowingly making a
                                          r. How can PPP loans be used?
                                                                                                  appropriation, regardless of whether                  false statement to obtain a guaranteed
                                             The proceeds of a PPP loan are to be                 portions of the loan are later forgiven.              loan from SBA is punishable under the
                                          used for:                                                                                                     law, including under 18 U.S.C. 1001
                                             i. payroll costs (as defined in the Act              s. What happens if PPP loan funds are                 and 3571 by imprisonment of not more
                                          and in 2.f.);                                           misused?                                              than five years and/or a fine of up to
                                             ii. costs related to the continuation of                                                                   $250,000; under 15 U.S.C. 645 by
                                          group health care benefits during                         If you use PPP funds for unauthorized
                                                                                                  purposes, SBA will direct you to repay                imprisonment of not more than two
                                          periods of paid sick, medical, or family                                                                      years and/or a fine of not more than
                                          leave, and insurance premiums;                          those amounts. If you knowingly use the
                                                                                                  funds for unauthorized purposes, you                  $5,000; and, if submitted to a federally
                                             iii. mortgage interest payments (but                                                                       insured institution, under 18 U.S.C.
                                          not mortgage prepayments or principal                   will be subject to additional liability
                                                                                                  such as charges for fraud. If one of your             1014 by imprisonment of not more than
jbell on DSKJLSW7X2PROD with RULES




                                          payments);                                                                                                    thirty years and/or a fine of not more
                                             iv. rent payments;                                   shareholders, members, or partners uses
                                                                                                                                                        than $1,000,000.
                                             v. utility payments;                                 PPP funds for unauthorized purposes,
                                             vi. interest payments on any other                   SBA will have recourse against the                      1 A representative of the applicant can certify for
                                          debt obligations that were incurred                     shareholder, member, or partner for the               the business as a whole if the representative is
                                          before February 15, 2020; and/or                        unauthorized use.                                     legally authorized to do so.



                                     VerDate Sep<11>2014   16:09 Apr 14, 2020   Jkt 250001   PO 00000   Frm 00004   Fmt 4700   Sfmt 4700   E:\FR\FM\15APR1.SGM   15APR1
                                                   Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                           Desc:
                                                                            Exhibit Page 17 of 484
                                                           Federal Register / Vol. 85, No. 73 / Wednesday, April 15, 2020 / Rules and Regulations                                         20815

                                             viii. I acknowledge that the lender                  institution, or the BSA requirements of               the comparable federally regulated
                                          will confirm the eligible loan amount                   an equivalent federally regulated                     institution, such a program may include
                                          using tax documents I have submitted.                   financial institution; has been operating             a customer identification program (CIP),
                                          I affirm that these tax documents are                   since at least February 15, 2019, and has             which includes identifying and
                                          identical to those submitted to the                     originated, maintained, and serviced                  verifying their PPP borrowers’ identities
                                          Internal Revenue Service. I also                        more than $50 million in business loans               (including e.g., date of birth, address,
                                          understand, acknowledge, and agree                      or other commercial financial                         and taxpayer identification number),
                                          that the Lender can share the tax                       receivables during a consecutive 12                   and, if that PPP borrower is a company,
                                          information with SBA’s authorized                       month period in the past 36 months, or                following any applicable beneficial
                                          representatives, including authorized                   is a service provider to any insured                  ownership information collection
                                          representatives of the SBA Office of                    depository institution that has a contract            requirements. Alternatively, if available,
                                          Inspector General, for the purpose of                   to support such institution’s lending                 entities may rely on the CIP of a
                                          compliance with SBA Loan Program                        activities in accordance with 12 U.S.C.               federally insured depository institution
                                          Requirements and all SBA reviews.                       1867(c) and is in good standing with the              or federally insured credit union with
                                                                                                  appropriate Federal banking agency.                   an established CIP as part of its AML
                                          3. What do lenders need to know and                        iv. Qualified institutions described in            program. In either instance, entities
                                          do?                                                     3.a.iii.I. and II. will be automatically              should also understand the nature and
                                          a. Who is eligible to make PPP loans?                   qualified under delegated authority by                purpose of their PPP customer
                                                                                                  the SBA upon transmission of CARES                    relationships to develop customer risk
                                             i. All SBA 7(a) lenders are
                                                                                                  Act Section 1102 Lender Agreement                     profiles. Such entities will also
                                          automatically approved to make PPP
                                                                                                  (SBA Form 3506) unless they currently                 generally have to identify and report
                                          loans on a delegated basis.
                                                                                                  are designated in Troubled Condition by               certain suspicious activity to the U.S.
                                             ii. The Act provides that the authority
                                                                                                  their primary Federal regulator or are                Department of the Treasury’s Financial
                                          to make PPP loans can be extended to
                                                                                                  subject to a formal enforcement action                Crimes Enforcement Network (FinCEN).
                                          additional lenders determined by the
                                                                                                  by their primary Federal regulator that               If such entities have questions with
                                          Administrator and the Secretary to have
                                                                                                  addresses unsafe or unsound lending                   regard to meeting these requirements,
                                          the necessary qualifications to process,
                                                                                                  practices.                                            they should contact the FinCEN
                                          close, disburse, and service loans made
                                                                                                                                                        Regulatory Support Section at FRC@
                                          with the SBA guarantee. Since SBA is                    b. What do lenders have to do in terms                fincen.gov. In addition, FinCEN has
                                          authorized to make PPP loans up to                      of loan underwriting?                                 created a COVID–19-specific contact
                                          $349 billion by June 30, 2020, the                         Each lender shall:                                 channel, via a specific drop-down
                                          Adminstrator and the Secretary have                        i. Confirm receipt of borrower                     category, for entities to communicate to
                                          jointly determined that authorizing                     certifications contained in Paycheck                  FinCEN COVID–19-related concerns
                                          additional lenders is necessary to                      Protection Program Application form                   while adhering to their BSA obligations.
                                          achieve the purpose of allowing as                      issued by the Administration;                         Entities that wish to communicate such
                                          many eligible borrowers as possible to                     ii. Confirm receipt of information                 COVID–19-related concerns to FinCEN
                                          receive loans by the June 30, 2020                      demonstrating that a borrower had                     should go to www.FinCEN.gov, click on
                                          deadline.                                               employees for whom the borrower paid                  ‘‘Need Assistance,’’ and select
                                             iii. The following types of lenders                  salaries and payroll taxes on or around               ‘‘COVID19’’ in the subject drop-down
                                          have been determined to meet the                        February 15, 2020;                                    list.
                                          criteria and are eligible to make PPP                      iii. Confirm the dollar amount of                     Each lender’s underwriting obligation
                                          loans unless they currently are                         average monthly payroll costs for the                 under the PPP is limited to the items
                                          designated in Troubled Condition by                     preceding calendar year by reviewing                  above and reviewing the ‘‘Paycheck
                                          their primary Federal regulator or are                  the payroll documentation submitted                   Protection Application Form.’’
                                          subject to a formal enforcement action                  with the borrower’s application; and                  Borrowers must submit such
                                          with their primary Federal regulator that                  iv. Follow applicable BSA                          documentation as is necessary to
                                          addresses unsafe or unsound lending                     requirements:                                         establish eligibility such as payroll
                                          practices:                                                 I. Federally insured depository                    processor records, payroll tax filings, or
                                             I. Any federally insured depository                  institutions and federally insured credit             Form 1099–MISC, or income and
                                          institution or any federally insured                    unions should continue to follow their                expenses from a sole proprietorship. For
                                          credit union;                                           existing BSA protocols when making                    borrowers that do not have any such
                                             II. Any Farm Credit System institution               PPP loans to either new or existing                   documentation, the borrower must
                                          (other than the Federal Agricultural                    customers who are eligible borrowers                  provide other supporting
                                          Mortgage Corporation) as defined in 12                  under the PPP. PPP loans for existing                 documentation, such as bank records,
                                          U.S.C. 2002(a) that applies the                         customers will not require re-                        sufficient to demonstrate the qualifying
                                          requirements under the Bank Secrecy                     verification under applicable BSA                     payroll amount.
                                          Act and its implementing regulations                    requirements, unless otherwise
                                          (collectively, BSA) as a federally                      indicated by the institution’s risk-based             c. Can lenders rely on borrower
                                          regulated financial institution, or                     approach to BSA compliance.                           documentation for loan forgiveness?
                                          functionally equivalent requirements                       II. Entities that are not presently                   Yes. The lender does not need to
                                          that are not altered by this rule; and                  subject to the requirements of the BSA,               conduct any verification if the borrower
                                             III. Any depository or non-depository                should, prior to engaging in PPP lending              submits documentation supporting its
                                          financing provider that originates,                     activities, including making PPP loans                request for loan forgiveness and attests
jbell on DSKJLSW7X2PROD with RULES




                                          maintains, and services business loans                  to either new or existing customers who               that it has accurately verified the
                                          or other commercial financial                           are eligible borrowers under the PPP,                 payments for eligible costs. The
                                          receivables and participation interests;                establish an anti-money laundering                    Administrator will hold harmless any
                                          has a formalized compliance program;                    (AML) compliance program equivalent                   lender that relies on such borrower
                                          applies the requirements under the BSA                  to that of a comparable federally                     documents and attestation from a
                                          as a federally regulated financial                      regulated institution. Depending upon                 borrower. The Administrator, in


                                     VerDate Sep<11>2014   16:09 Apr 14, 2020   Jkt 250001   PO 00000   Frm 00005   Fmt 4700   Sfmt 4700   E:\FR\FM\15APR1.SGM   15APR1
                                                   Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                           Desc:
                                                                            Exhibit Page 18 of 484
                                          20816            Federal Register / Vol. 85, No. 73 / Wednesday, April 15, 2020 / Rules and Regulations

                                          consultation with the Secretary, has                    SBA. Agents may not collect fees from                 borrower since the loan was disbursed
                                          determined that lender reliance on a                    the borrower or be paid out of the PPP                that the lender used to determine the
                                          borrower’s required documents and                       loan proceeds. The total amount that an               expected forgiveness amount, which
                                          attestation is necessary and appropriate                agent may collect from the lender for                 should include the same documentation
                                          in light of section 1106(h) of the Act,                 assistance in preparing an application                required to apply for loan forgiveness
                                          which prohibits the Administrator from                  for a PPP loan (including referral to the             such as payroll tax filings, cancelled
                                          taking an enforcement action or                         lender) may not exceed:                               checks, and other payment
                                          imposing penalties if the lender has                      i. One (1) percent for loans of not                 documentation; and any additional
                                          received a borrower attestation.                        more than $350,000;                                   information the Administrator may
                                                                                                    ii. 0.50 percent for loans of more than             require to determine whether the
                                          d. What fees will lenders be paid?                      $350,000 and less than $2 million; and                expected forgiveness amount is
                                            SBA will pay lenders fees for                           iii. 0.25 percent for loans of at least $2          reasonable. The Administrator, in
                                          processing PPP loans in the following                   million.                                              consultation with the Secretary,
                                          amounts:                                                  The Act authorizes the Administrator
                                                                                                                                                        determined that seven weeks is the
                                            i. Five (5) percent for loans of not                  to establish limits on agent fees. The
                                                                                                                                                        minimum period of time necessary for
                                          more than $350,000;                                     Administrator, in consultation with the
                                            ii. Three (3) percent for loans of more                                                                     a lender to reasonably determine the
                                                                                                  Secretary, determined that the agent fee
                                          than $350,000 and less than $2,000,000;                 limits set forth above are reasonable                 expected forgiveness amount for a PPP
                                          and                                                     based upon the application req                        loan or pool of PPP loans, since the PPP
                                            iii. One (1) percent for loans of at least            uirements and the fees that lenders                   is a new program and the likelihood that
                                          $2,000,000.                                             receive for making PPP loans.                         many borrowers will be new clients of
                                                                                                                                                        the lender. The expected forgiveness
                                          e. Do lenders have to apply the ‘‘credit                d. Can PPP loans be sold into the                     amount may not exceed the total
                                          elsewhere test’’?                                       secondary market?                                     amount of principal on the PPP loan or
                                             No. When evaluating an applicant’s                     Yes. A PPP loan may be sold on the                  pool of loans. The Administrator will
                                          eligibility lenders will not be required to             secondary market after the loan is fully              purchase the expected forgiveness
                                          apply the ‘‘credit elsewhere test’’ (as set             disbursed. A PPP loan may be sold on                  amount of the PPP loan(s) within 15
                                          forth in section 7(a)(1)(A) of the Small                the secondary market at a premium or                  days of the date on which the
                                          Business Act (15 U.S.C. 636) and SBA                    a discount to par value. SBA will issue               Administrator receives a complete
                                          regulations at 13 CFR 120.101)).                        guidance regarding any advance                        report that demonstrates that the
                                          4. What do both borrowers and lenders                   purchase for loans sold in the secondary              expected forgiveness amount is indeed
                                          need to know and do?                                    market.                                               reasonable.
                                          a. What are the loan terms and                          e. Can SBA purchase some or all of the                5. Additional Information
                                          conditions?                                             loan in advance?
                                                                                                                                                           All loans guaranteed by the SBA
                                             Loans will be guaranteed under the                      Yes. A lender may request that the                 pursuant to the CARES Act will be
                                          PPP under the same terms, conditions                    SBA purchase the expected forgiveness                 made consistent with constitutional,
                                          and processes as other 7(a) loans, with                 amount of a PPP loan or pool of PPP                   statutory, and regulatory protections for
                                          certain changes including but not                       loans at the end of week seven of the                 religious liberty, including the First
                                          limited to:                                             covered period. The expected                          Amendment to the Constitution, the
                                             i. The guarantee percentage is 100                   forgiveness amount is the amount of                   Religious Freedom Restoration Act, 42
                                          percent.                                                loan principal the lender reasonably                  U.S.C. 2000bb–1 and bb–3, and SBA
                                             ii. No collateral will be required.                  expects the borrower to expend on                     regulation at 13 CFR 113.3–1h, which
                                             iii. No personal guarantees will be                  payroll costs, covered mortgage interest,             provides that nothing in SBA
                                          required.                                               covered rent, and covered utility
                                             iv. The interest rate will be 100 basis                                                                    nondiscrimination regulations shall
                                                                                                  payments during the eight week period                 apply to a religious corporation,
                                          points or one percent.                                  after loan disbursement. At least 75
                                             v. All loans will be processed by all                                                                      association, educational institution or
                                                                                                  percent of the expected forgiveness                   society with respect to the membership
                                          lenders under delegated authority and                   amount shall be for payroll costs, as
                                          lenders will be permitted to rely on                                                                          or the employment of individuals of a
                                                                                                  provided in 2.o. To submit a PPP loan                 particular religion to perform work
                                          certifications of the borrower in order to              or pool of PPP loans for advance
                                          determine eligibility of the borrower                                                                         connected with the carrying on by such
                                                                                                  purchase, a lender shall submit a report              corporation, association, educational
                                          and the use of loan proceeds.                           requesting advance purchase with the                  institution or society of its religious
                                          b. Are there any fee waivers?                           expected forgiveness amount to the                    activities. SBA intends to promptly
                                             i. There will be no up-front guarantee               SBA. The report shall include: the                    issue additional guidance with regard to
                                          fee payable to SBA by the Borrower;                     Paycheck Protection Program                           religious liberty protections under this
                                             ii. There will be no lender’s annual                 Application Form (SBA Form 2483) and                  program.
                                          service fee (‘‘on-going guaranty fee’’)                 any supporting documentation
                                                                                                  submitted with such application; the                     SBA may provide further guidance, if
                                          payable to SBA;                                                                                               needed, through SBA notices and a
                                             iii. There will be no subsidy                        Paycheck Protection Program Lender’s
                                                                                                  Application for 7(a) Loan Guaranty                    program guide which will be posted on
                                          recoupment fee; and                                                                                           SBA’s website at www.sba.gov.
                                             iv. There will be no fee payable to                  (SBA Form 2484) and any supporting
                                          SBA for any guarantee sold into the                     documentation; a detailed narrative                      Questions on the Paycheck Protection
jbell on DSKJLSW7X2PROD with RULES




                                          secondary market.                                       explaining the assumptions used in                    Program 7(a) Loans may be directed to
                                                                                                  determining the expected forgiveness                  the Lender Relations Specialist in the
                                          c. Who pays the fee to an agent who                     amount, the basis for those assumptions,              local SBA Field Office. The local SBA
                                          assists a borrower?                                     alternative assumptions considered, and               Field Office may be found at https://
                                             Agent fees will be paid by the lender                why alternative assumptions were not                  www.sba.gov/tools/local-assistance/
                                          out of the fees the lender receives from                used; any information obtained from the               districtoffices.


                                     VerDate Sep<11>2014   16:09 Apr 14, 2020   Jkt 250001   PO 00000   Frm 00006   Fmt 4700   Sfmt 4700   E:\FR\FM\15APR1.SGM   15APR1
                                                   Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                               Desc:
                                                                            Exhibit Page 19 of 484
                                                           Federal Register / Vol. 85, No. 73 / Wednesday, April 15, 2020 / Rules and Regulations                                              20817

                                          Compliance With Executive Orders                        Section 1102 Lender Agreement), and                   unnecessary, or contrary to the public
                                          12866, 12988, 13132, and 13771, the                     SBA Form 3507 (CARES Act Section                      interest. Small Business
                                          Paperwork Reduction Act (44 U.S.C.                      1102 Lender Agreement—Non-Bank and                    Administration’s Office of Advocacy
                                          Ch. 35), and the Regulatory Flexibility                 Non-Insured Depository Institution                    guide: How to Comply with the
                                          Act (5 U.S.C. 601–612)                                  Lender). The collection is approved for               Regulatory Flexibility Ac. Ch.1. p.9.
                                                                                                  use until September 30, 2020.                         Accordingly, SBA is not required to
                                          E.O. 12866 and E.O. 13563                                                                                     conduct a regulatory flexibility analysis.
                                            This interim final rule is                            Regulatory Flexibility Act (RFA)                        Authority: 15 U.S.C. 636(a)(36);
                                          economically significant for the                           The Regulatory Flexibility Act (RFA)               Coronavirus Aid, Relief, and Economic
                                          purposes of Executive Orders 12866 and                  generally requires that when an agency                Security Act, Public Law 116–136,
                                          13563. SBA, however, is proceeding                      issues a proposed rule, or a final rule               Section 1114.
                                          under the emergency provision at                        pursuant to section 553(b) of the APA or
                                                                                                  another law, the agency must prepare a                Jovita Carranza,
                                          Executive Order 12866 Section
                                                                                                  regulatory flexibility analysis that meets            Administrator.
                                          6(a)(3)(D) based on the need to move
                                          expeditiously to mitigate the current                   the requirements of the RFA and                       [FR Doc. 2020–07672 Filed 4–10–20; 4:15 pm]
                                          economic conditions arising from the                    publish such analysis in the Federal                  BILLING CODE P

                                          COVID–19 emergency. This rule’s                         Register. 5 U.S.C. 603, 604. Specifically,
                                          designation under Executive Order                       the RFA normally requires agencies to
                                          13771 will be informed by public                        describe the impact of a rulemaking on                SMALL BUSINESS ADMINISTRATION
                                          comment.                                                small entities by providing a regulatory
                                                                                                                                                        13 CFR Part 121
                                            This rule is necessary to implement                   impact analysis. Such analysis must
                                          Sections 1102 and 1106 of the CARES                     address the consideration of regulatory               [Docket No. SBA–2020–0019]
                                          Act in order to provide economic relief                 options that would lessen the economic                RIN 3245–AH35
                                          to small businesses nationwide                          effect of the rule on small entities. The
                                          adversely impacted under the COVID–                     RFA defines a ‘‘small entity’’ as (1) a               Business Loan Program Temporary
                                          19 Emergency Declaration. We                            proprietary firm meeting the size                     Changes; Paycheck Protection
                                          anticipate that this rule will result in                standards of the Small Business                       Program
                                          substantial benefits to small businesses,               Administration (SBA); (2) a nonprofit
                                          their employees, and the communities                    organization that is not dominant in its              AGENCY:  U.S. Small Business
                                          they serve. However, we lack data to                    field; or (3) a small government                      Administration.
                                          estimate the effects of this rule.                      jurisdiction with a population of less                ACTION: Interim final rule.
                                                                                                  than 50,000. 5 U.S.C. 601(3)–(6). Except
                                          Executive Order 12988                                   for such small government jurisdictions,              SUMMARY:    Elsewhere in this issue of the
                                                                                                  neither State nor local governments are               Federal Register, the U.S. Small
                                            SBA has drafted this rule, to the
                                                                                                  ‘‘small entities.’’ Similarly, for purposes           Business Administration (SBA) is
                                          extent practicable, in accordance with
                                                                                                  of the RFA, individual persons are not                publishing an interim final rule (the
                                          the standards set forth in section 3(a)
                                                                                                  small entities.                                       Initial Rule) announcing the
                                          and 3(b)(2) of Executive Order 12988, to
                                                                                                     The requirement to conduct a                       implementation of sections 1102 and
                                          minimize litigation, eliminate
                                                                                                  regulatory impact analysis does not                   1106 of the Coronavirus Aid, Relief, and
                                          ambiguity, and reduce burden. The rule
                                                                                                  apply if the head of the agency ‘‘certifies           Economic Security Act (CARES Act or
                                          has no preemptive or retroactive effect.
                                                                                                  that the rule will not, if promulgated,               the Act). Section 1102 of the Act
                                          Executive Order 13132                                   have a significant economic impact on                 temporarily adds a new program, titled
                                            SBA has determined that this rule                     a substantial number of small entities.’’             the ‘‘Paycheck Protection Program,’’ to
                                          will not have substantial direct effects                5 U.S.C. 605(b). The agency must,                     the SBA’s 7(a) Loan Program. Section
                                          on the States, on the relationship                      however, publish the certification in the             1106 of the Act provides for forgiveness
                                          between the National Government and                     Federal Register at the time of                       of up to the full principal amount of
                                          the States, or on the distribution of                   publication of the rule, ‘‘along with a               qualifying loans guaranteed under the
                                          power and responsibilities among the                    statement providing the factual basis for             Paycheck Protection Program. The
                                          various layers of government. Therefore,                such certification.’’ If the agency head              Paycheck Protection Program and loan
                                          SBA has determined that this rule has                   has not waived the requirements for a                 forgiveness are intended to provide
                                          no federalism implications warranting                   regulatory flexibility analysis in                    economic relief to small businesses
                                          preparation of a federalism assessment.                 accordance with the RFA’s waiver                      nationwide adversely impacted by the
                                                                                                  provision, and no other RFA exception                 Coronavirus Disease 2019 (COVID–19).
                                          Paperwork Reduction Act, 44 U.S.C.                      applies, the agency must prepare the                  This interim final rule supplements the
                                          Chapter 35                                              regulatory flexibility analysis and                   Initial Rule with additional guidance
                                            SBA has determined that this rule                     publish it in the Federal Register at the             regarding the application of certain
                                          will impose recordkeeping or reporting                  time of promulgation or, if the rule is               affiliate rules applicable to SBA’s
                                          requirements under the Paperwork                        promulgated in response to an                         implementation of sections 1102 and
                                          Reduction Act (‘‘PRA’’). SBA has                        emergency that makes timely                           1106 of the Act and requests public
                                          obtained emergency approval under                       compliance impracticable, within 180                  comment.
                                          OMB Control Number 3245–0407 for the                    days of publication of the final rule. 5              DATES:
                                          information collection (IC) required to                 U.S.C. 604(a), 608(b).                                   Effective date: This interim final rule
                                          implement the program described                            Rules that are exempt from notice and              is effective April 15, 2020.
jbell on DSKJLSW7X2PROD with RULES




                                          above. This IC consists of Form 2483                    comment are also exempt from the RFA                     Applicability date: This interim final
                                          (Paycheck Protection Program                            requirements, including conducting a                  rule applies to applications submitted
                                          Application Form), SBA Form 2484                        regulatory flexibility analysis, when                 under the Paycheck Protection Program
                                          (Paycheck Protection Program Lender’s                   among other things the agency for good                through June 30, 2020, or until funds
                                          Application for 7(a) Loan Guaranty),                    cause finds that notice and public                    made available for this purpose are
                                          and SBA Form 3506 (CARES Act                            procedure are impracticable,                          exhausted.


                                     VerDate Sep<11>2014   16:09 Apr 14, 2020   Jkt 250001   PO 00000   Frm 00007   Fmt 4700   Sfmt 4700   E:\FR\FM\15APR1.SGM   15APR1
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 20 of 484



     SMALL BUSINESS ADMINISTRATION

     [Docket Number SBA-2020-0021]

     13 CFR Parts 120 and 121

     RIN 3245-AH37

     Business Loan Program Temporary Changes; Paycheck Protection Program –

     Requirements – Promissory Notes, Authorizations, Affiliation, and Eligibility

     AGENCY: U. S. Small Business Administration.

     ACTION: Interim Final Rule.

     SUMMARY: On April 2, 2020, the U.S. Small Business Administration (SBA) posted

     an interim final rule (the First PPP Interim Final Rule) announcing the implementation of

     sections 1102 and 1106 of the Coronavirus Aid, Relief, and Economic Security Act

     (CARES Act or the Act). Section 1102 of the Act temporarily adds a new program, titled

     the “Paycheck Protection Program,” to the SBA’s 7(a) Loan Program. Section 1106 of

     the Act provides for forgiveness of up to the full principal amount of qualifying loans

     guaranteed under the Paycheck Protection Program (PPP). The PPP is intended to

     provide economic relief to small businesses nationwide adversely impacted by the

     Coronavirus Disease 2019 (COVID-19). SBA posted additional interim final rules on

     April 3, 2020 and April 14, 2020. This interim final rule supplements the previously

     posted interim final rules with additional guidance. This interim final rule supplements

     SBA’s implementation of section 1102 and 1106 of the Act and requests public comment.

     DATES: Effective Date: This rule is effective [INSERT DATE OF PUBLICATION IN

     THE FEDERAL REGISTER].




                                                  1
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 21 of 484



     Applicability Date: This interim final rule applies to applications submitted under the

     Paycheck Protection Program through June 30, 2020, or until funds made available for

     this purpose are exhausted.

     Comment Date: Comments must be received on or before [INSERT DATE 30 DAYS

     AFTER DATE OF PUBLICATION IN THE FEDERAL REGISTER].

     ADDRESSES: You may submit comments, identified by number SBA-2020-0021

     through the Federal eRulemaking Portal: http://www.regulations.gov. Follow the

     instructions for submitting comments. SBA will post all comments on

     www.regulations.gov. If you wish to submit confidential business information (CBI) as

     defined in the User Notice at www.regulations.gov, please send an email to ppp-

     ifr@sba.gov. Highlight the information that you consider to be CBI and explain why you

     believe SBA should hold this information as confidential. SBA will review the

     information and make the final determination whether it will publish the information.

     FOR FURTHER INFORMATION CONTACT: A Call Center Representative at 833-

     572-0502, or the local SBA Field Office; the list of offices can be found at

     https://www.sba.gov/tools/local-assistance/districtoffices.

     SUPPLEMENTARY INFORMATION:

        I.      Background Information

        On March 13, 2020, President Trump declared the ongoing Coronavirus Disease 2019

     (COVID-19) pandemic of sufficient severity and magnitude to warrant an emergency

     declaration for all States, territories, and the District of Columbia. With the COVID-19

     emergency, many small businesses nationwide are experiencing economic hardship as a

     direct result of the Federal, State, tribal, and local public health measures that are being




                                                   2
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 22 of 484



     taken to minimize the public’s exposure to the virus. These measures, some of which are

     government-mandated, are being implemented nationwide and include the closures of

     restaurants, bars, and gyms. In addition, based on the advice of public health officials,

     other measures, such as keeping a safe distance from others or even stay-at-home orders,

     are being implemented, resulting in a dramatic decrease in economic activity as the

     public avoids malls, retail stores, and other businesses.

        On March 27, 2020, the President signed the Coronavirus Aid, Relief, and Economic

     Security Act (the CARES Act or the Act) (Pub. L. 116-136) to provide emergency

     assistance and health care response for individuals, families, and businesses affected by

     the coronavirus pandemic. The Small Business Administration (SBA) received funding

     and authority through the Act to modify existing loan programs and establish a new loan

     program to assist small businesses nationwide adversely impacted by the COVID-19

     emergency. Section 1102 of the Act temporarily permits SBA to guarantee 100 percent

     of 7(a) loans under a new program titled the “Paycheck Protection Program.” Section

     1106 of the Act provides for forgiveness of up to the full principal amount of qualifying

     loans guaranteed under the Paycheck Protection Program.

        II.     Comments and Immediate Effective Date

        The intent of the Act is that SBA provide relief to America’s small businesses

     expeditiously. This intent, along with the dramatic decrease in economic activity

     nationwide, provides good cause for SBA to dispense with the 30-day delayed effective

     date provided in the Administrative Procedure Act. Specifically, it is critical to meet

     lenders’ and borrowers’ need for clarity concerning program requirements as rapidly as




                                                   3
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 23 of 484



     possible because the last day eligible borrowers can apply for and receive a loan is June

     30, 2020.

        This interim final rule supplements previous regulations and guidance on several

     important, discrete issues. The immediate effective date of this interim final rule will

     benefit lenders so that they can swiftly close and disburse loans to small businesses. This

     interim final rule is effective without advance notice and public comment because section

     1114 of the Act authorizes SBA to issue regulations to implement Title I of the Act

     without regard to notice requirements. This rule is being issued to allow for immediate

     implementation of this program. Although this interim final rule is effective

     immediately, comments are solicited from interested members of the public on all aspects

     of the interim final rule, including section III below. These comments must be submitted

     on or before [INSERT DATE 30 DAYS AFTER DATE OF PUBLICATION IN THE

     FEDERAL REGISTER]. SBA will consider these comments and the need for making

     any revisions as a result of these comments.

        III.     Paycheck Protection Program Requirements for Promissory Notes,

                 Authorizations, Affiliation, and Eligibility

        Overview

        The CARES Act was enacted to provide immediate assistance to individuals,

     families, and organizations affected by the COVID-19 emergency. Among the

     provisions contained in the CARES Act are provisions authorizing SBA to temporarily

     guarantee loans under the Paycheck Protection Program (PPP). Loans under the PPP will

     be 100 percent guaranteed by SBA, and the full principal amount of the loans and any

     accrued interest may qualify for loan forgiveness. Additional information about the PPP




                                                    4
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                    Desc:
                         Exhibit Page 24 of 484



     is available in the First PPP Interim Final Rule (85 FR 20811), a second interim final rule

     (85 FR 20817) (the Second PPP Interim Final Rule), and a third interim final rule (the

     Third PPP Interim Final Rule) (85 FR 21747) (collectively, the PPP Interim Final Rules).

         1. Requirements for Promissory Notes and Authorizations

              This guidance is substantively identical to previously posted FAQ guidance.

         a. Are lenders required to use a promissory note provided by SBA or may they use

              their own?

              Lenders may use their own promissory note or an SBA form of promissory note.

              See FAQ 19 (posted April 8, 2020).

         b. Are lenders required to use a separate SBA Authorization document to issue PPP

              loans?

              No. A lender does not need a separate SBA Authorization for SBA to guarantee a

              PPP loan. However, lenders must have executed SBA Form 2484 (the Lender

              Application Form - Paycheck Protection Program Loan Guaranty)1 to issue PPP

              loans and receive a loan number for each originated PPP loan. Lenders may

              include in their promissory notes for PPP loans any terms and conditions,

              including relating to amortization and disclosure, that are not inconsistent with

              Sections 1102 and 1106 of the CARES Act, the PPP Interim Final Rules and

              guidance, and SBA Form 2484. See FAQ 21 (posted April 13, 2020). The

              decision not to require a separate SBA Authorization in order to ensure that

              critical PPP loans are disbursed as efficiently as practicable.




     1
       This requirement is satisfied by a lender when the lender completes the process of submitting a loan
     through the E-Tran system; no transmission or retention of a physical copy of Form 2484 is required.


                                                          5
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                   Desc:
                         Exhibit Page 25 of 484



         2. Clarification Regarding Eligible Businesses

         a. Is a hedge fund or private equity firm eligible for a PPP loan?

             No. Hedge funds and private equity firms are primarily engaged in investment or

             speculation, and such businesses are therefore ineligible to receive a PPP loan.

             The Administrator, in consultation with the Secretary, does not believe that

             Congress intended for these types of businesses, which are generally ineligible for

             section 7(a) loans under existing SBA regulations, to obtain PPP financing.

         b. Do the SBA affiliation rules prohibit a portfolio company of a private equity fund

             from being eligible for a PPP loan?

             Borrowers must apply the affiliation rules that appear in 13 CFR 121.301(f), as

             set forth in the Second PPP Interim Final Rule (85 FR 20817). The affiliation

             rules apply to private equity-owned businesses in the same manner as any other

             business subject to outside ownership or control.2 However, in addition to

             applying any applicable affiliation rules, all borrowers should carefully review the

             required certification on the Paycheck Protection Program Borrower Application

             Form (SBA Form 2483) stating that “[c]urrent economic uncertainty makes this

             loan request necessary to support the ongoing operations of the Applicant.”

         c. Is a hospital owned by governmental entities eligible for a PPP loan?

             A hospital that is otherwise eligible to receive a PPP loan as a business concern or

             nonprofit organization (described in section 501(c)(3) of the Internal Revenue

             Code of 1986 and exempt from taxation under section 501(a) of such Code) shall


     2
       However, the Act waives the affiliation rules if the borrower receives financial assistance from an SBA-
     licensed Small Business Investment Company (SBIC) in any amount. This includes any type of financing
     listed in 13 CFR 107.50, such as loans, debt with equity features, equity, and guarantees. Affiliation is
     waived even if the borrower has investment from other non-SBIC investors.


                                                          6
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 26 of 484



           not be rendered ineligible for a PPP loan due to ownership by a state or local

           government if the hospital receives less than 50% of its funding from state or

           local government sources, exclusive of Medicaid.

           The Administrator, in consultation with the Secretary, determined that this

           exception to the general ineligibility of government-owned entities, 13 CFR

           120.110(j), is appropriate to effectuate the purposes of the CARES Act.

        d. Part III.2.b. of the Third PPP Interim Final Rule (85 FR 21747, 21751) is revised

           to read as follows:

           Are businesses that receive revenue from legal gaming eligible for a PPP Loan?

           A business that is otherwise eligible for a PPP Loan is not rendered ineligible due

           to its receipt of legal gaming revenues, and 13 CFR 120.110(g) is inapplicable to

           PPP loans. Businesses that received illegal gaming revenue remain categorically

           ineligible. On further consideration, the Administrator, in consultation with the

           Secretary, believes this approach is more consistent with the policy aim of making

           PPP loans available to a broad segment of U.S. businesses.

        3. Business Participation in Employee Stock Ownership Plans

           Does participation in an employee stock ownership plan (ESOP) trigger

           application of the affiliation rules?

           No. For purposes of the PPP, a business’s participation in an ESOP (as defined in

           15 U.S.C. § 632(q)(6)) does not result in an affiliation between the business and

           the ESOP. The Administrator, in consultation with the Secretary, determined that

           this is appropriate given the nature of such plans. Under an ESOP, a business

           concern contributes its stock (or money to buy its stock or to pay off a loan that




                                                   7
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 27 of 484



           was used to buy stock) to the plan for the benefit of the company’s employees.

           The plan maintains an account for each employee participating in the plan.

           Shares of stock vest over time before an employee is entitled to them. However,

           with an ESOP, an employee generally does not buy or hold the stock directly

           while still employed with the company. Instead, the employee generally receives

           the shares in his or her personal account only upon the cessation of employment

           with the company, including retirement, disability, death, or termination.

        4. Eligibility of Businesses Presently Involved in Bankruptcy Proceedings

           Will I be approved for a PPP loan if my business is in bankruptcy?

           No. If the applicant or the owner of the applicant is the debtor in a bankruptcy

           proceeding, either at the time it submits the application or at any time before the

           loan is disbursed, the applicant is ineligible to receive a PPP loan. If the applicant

           or the owner of the applicant becomes the debtor in a bankruptcy proceeding after

           submitting a PPP application but before the loan is disbursed, it is the applicant’s

           obligation to notify the lender and request cancellation of the application. Failure

           by the applicant to do so will be regarded as a use of PPP funds for unauthorized

           purposes.

           The Administrator, in consultation with the Secretary, determined that providing

           PPP loans to debtors in bankruptcy would present an unacceptably high risk of an

           unauthorized use of funds or non-repayment of unforgiven loans. In addition, the

           Bankruptcy Code does not require any person to make a loan or a financial

           accommodation to a debtor in bankruptcy. The Borrower Application Form for

           PPP loans (SBA Form 2483), which reflects this restriction in the form of a




                                                 8
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 28 of 484



             borrower certification, is a loan program requirement. Lenders may rely on an

             applicant’s representation concerning the applicant’s or an owner of the

             applicant’s involvement in a bankruptcy proceeding.

         5. Limited Safe Harbor with Respect to Certification Concerning Need for PPP

             Loan Request.

             Consistent with section 1102 of the CARES Act, the Borrower Application Form

             requires PPP applicants to certify that “[c]urrent economic uncertainty makes this

             loan request necessary to support the ongoing operations of the Applicant.”

             Any borrower that applied for a PPP loan prior to the issuance of this regulation

             and repays the loan in full by May 7, 2020 will be deemed by SBA to have made

             the required certification in good faith.

             The Administrator, in consultation with the Secretary, determined that this safe

             harbor is necessary and appropriate to ensure that borrowers promptly repay PPP

             loan funds that the borrower obtained based on a misunderstanding or

             misapplication of the required certification standard.

         6. Additional Information

         SBA may provide further guidance, if needed, through SBA notices that will be

     posted on SBA’s website at www.sba.gov. Questions on the Paycheck Protection

     Program may be directed to the Lender Relations Specialist in the local SBA Field

     Office. The local SBA Field Office may be found at https://www.sba.gov/tools/local-

     assistance/districtoffices.




                                                    9
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 29 of 484



        Compliance with Executive Orders 12866, 12988, 13132, 13563, and 13771, the

     Paperwork Reduction Act (44 U.S.C. Ch. 35), and the Regulatory Flexibility Act (5

     U.S.C. 601-612).

        Executive Orders 12866, 13563, and 13771

        This interim final rule is economically significant for the purposes of Executive

     Orders 12866 and 13563, and is considered a major rule under the Congressional Review

     Act. SBA, however, is proceeding under the emergency provision at Executive Order

     12866 Section 6(a)(3)(D) based on the need to move expeditiously to mitigate the current

     economic conditions arising from the COVID-19 emergency. This rule’s designation

     under Executive Order 13771 will be informed by public comment.

        Executive Order 12988

        SBA has drafted this rule, to the extent practicable, in accordance with the standards

     set forth in section 3(a) and 3(b)(2) of Executive Order 12988, to minimize litigation,

     eliminate ambiguity, and reduce burden. The rule has no preemptive or retroactive effect.

        Executive Order 13132

        SBA has determined that this rule will not have substantial direct effects on the

     States, on the relationship between the National Government and the States, or on the

     distribution of power and responsibilities among the various layers of government.

     Therefore, SBA has determined that this rule has no federalism implications warranting

     preparation of a federalism assessment.

        Paperwork Reduction Act, 44 U.S.C. Chapter 35

        SBA has determined that this rule will not impose new or modify existing

     recordkeeping or reporting requirements under the Paperwork Reduction Act.




                                                 10
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 30 of 484



        Regulatory Flexibility Act (RFA)

        The Regulatory Flexibility Act (RFA) generally requires that when an agency issues a

     proposed rule, or a final rule pursuant to section 553(b) of the APA or another law, the

     agency must prepare a regulatory flexibility analysis that meets the requirements of the

     RFA and publish such analysis in the Federal Register. 5 U.S.C. 603, 604. Specifically,

     the RFA normally requires agencies to describe the impact of a rulemaking on small

     entities by providing a regulatory impact analysis. Such analysis must address the

     consideration of regulatory options that would lessen the economic effect of the rule on

     small entities. The RFA defines a “small entity” as (1) a proprietary firm meeting the

     size standards of the Small Business Administration (SBA); (2) a nonprofit organization

     that is not dominant in its field; or (3) a small government jurisdiction with a population

     of less than 50,000. 5 U.S.C. 601(3)–(6). Except for such small government

     jurisdictions, neither State nor local governments are “small entities.” Similarly, for

     purposes of the RFA, individual persons are not small entities. The requirement to

     conduct a regulatory impact analysis does not apply if the head of the agency “certifies

     that the rule will not, if promulgated, have a significant economic impact on a substantial

     number of small entities.” 5 U.S.C. 605(b). The agency must, however, publish the

     certification in the Federal Register at the time of publication of the rule, “along with a

     statement providing the factual basis for such certification.” If the agency head has not

     waived the requirements for a regulatory flexibility analysis in accordance with the

     RFA’s waiver provision, and no other RFA exception applies, the agency must prepare

     the regulatory flexibility analysis and publish it in the Federal Register at the time of

     promulgation or, if the rule is promulgated in response to an emergency that makes




                                                   11
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                   Desc:
                         Exhibit Page 31 of 484



     timely compliance impracticable, within 180 days of publication of the final rule. 5

     U.S.C. 604(a), 608(b). Rules that are exempt from notice and comment are also exempt

     from the RFA requirements, including conducting a regulatory flexibility analysis, when

     among other things the agency for good cause finds that notice and public procedure are

     impracticable, unnecessary, or contrary to the public interest. SBA Office of Advocacy

     guide: How to Comply with the Regulatory Flexibility Act, Ch.1. p.9. Accordingly, SBA

     is not required to conduct a regulatory flexibility analysis.




     Jovita Carranza,
     Administrator.




                                                   12
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 32 of 484



SMALL BUSINESS ADMINISTRATION

Docket Number SBA-2020-[             ]

13 CFR Part 120

RIN [      ]

Business Loan Program Temporary Changes; Paycheck Protection Program – Additional

Eligibility Criteria and Requirements for Certain Pledges of Loans

AGENCY: U. S. Small Business Administration.

ACTION: Interim Final Rule.

SUMMARY: On April 2, 2020, the U.S. Small Business Administration (SBA) posted an

interim final rule (the First PPP Interim Final Rule) announcing the implementation of sections

1102 and 1106 of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act or the

Act). Section 1102 of the Act temporarily adds a new program, titled the “Paycheck Protection

Program,” to the SBA’s 7(a) Loan Program. Section 1106 of the Act provides for forgiveness of

up to the full principal amount of qualifying loans guaranteed under the Paycheck Protection

Program (PPP). The PPP is intended to provide economic relief to small businesses nationwide

adversely impacted by the Coronavirus Disease 2019 (COVID-19). This interim final rule

supplements the First PPP Interim Final Rule with guidance for individuals with self-

employment income who file a Form 1040, Schedule C. This rule also addresses eligibility

issues for certain business concerns and requirements for certain pledges of PPP loans. This

interim final rule supplements SBA’s implementation of sections 1102 and 1106 of the Act and

requests public comment.

DATES: Effective Date: This rule is effective [INSERT DATE OF PUBLICATION IN THE

FEDERAL REGISTER].




                                                1
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                          Exhibit Page 33 of 484



Applicability Date: This interim final rule applies to applications submitted under the Paycheck

Protection Program through June 30, 2020, or until funds made available for this purpose are

exhausted.

Comment Date: Comments must be received on or before [INSERT DATE 30 DAYS AFTER

DATE OF PUBLICATION IN THE FEDERAL REGISTER].

ADDRESSES:

You may submit comments, identified by number SBA-2020-[             ] through the Federal

eRulemaking Portal: http://www.regulations.gov. Follow the instructions for submitting

comments. SBA will post all comments on www.regulations.gov. If you wish to submit

confidential business information (CBI) as defined in the User Notice at www.regulations.gov,

please send an email to ppp-ifr@sba.gov. Highlight the information that you consider to be CBI

and explain why you believe SBA should hold this information as confidential. SBA will review

the information and make the final determination whether it will publish the information.

FOR FURTHER INFORMATION CONTACT: A Call Center Representative at 833-572-0502,

or the local SBA Field Office; the list of offices can be found at https://www.sba.gov/tools/local-

assistance/districtoffices.

SUPPLEMENTARY INFORMATION:

    I.       Background Information

    On March 13, 2020, President Trump declared the ongoing Coronavirus Disease 2019

(COVID-19) pandemic of sufficient severity and magnitude to warrant an emergency declaration

for all States, territories, and the District of Columbia. With the COVID-19 emergency, many

small businesses nationwide are experiencing economic hardship as a direct result of the Federal,

State, tribal, and local public health measures that are being taken to minimize the public’s




                                                 2
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                          Exhibit Page 34 of 484



exposure to the virus. These measures, some of which are government-mandated, are being

implemented nationwide and include the closures of restaurants, bars, and gyms. In addition,

based on the advice of public health officials, other measures, such as keeping a safe distance

from others or even stay-at-home orders, are being implemented, resulting in a dramatic decrease

in economic activity as the public avoids malls, retail stores, and other businesses.

   On March 27, 2020, the President signed the Coronavirus Aid, Relief, and Economic

Security Act (the CARES Act or the Act) (P.L. 116-136) to provide emergency assistance and

health care response for individuals, families, and businesses affected by the coronavirus

pandemic. The Small Business Administration (SBA) received funding and authority through

the Act to modify existing loan programs and establish a new loan program to assist small

businesses nationwide adversely impacted by the COVID-19 emergency. Section 1102 of the

Act temporarily permits SBA to guarantee 100 percent of 7(a) loans under a new program titled

the “Paycheck Protection Program.” Section 1106 of the Act provides for forgiveness of up to

the full principal amount of qualifying loans guaranteed under the Paycheck Protection Program.

   II.     Comments and Immediate Effective Date

   The intent of the Act is that SBA provide relief to America’s small businesses expeditiously.

This intent, along with the dramatic decrease in economic activity nationwide, provides good

cause for SBA to dispense with the 30-day delayed effective date provided in the Administrative

Procedure Act. Specifically, small businesses need to be informed on whether they are eligible

to apply for a loan, how to apply for a loan, and the terms of the loan under section 1102 of the

Act as soon as possible because the last day to apply for and receive a loan is June 30, 2020. The

immediate effective date of this interim final rule will benefit small businesses so that they can

immediately determine their eligibility and apply for the loan with a full understanding of loan




                                                 3
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                          Exhibit Page 35 of 484



terms and conditions. This interim final rule is effective without advance notice and public

comment because section 1114 of the Act authorizes SBA to issue regulations to implement Title

I of the Act without regard to notice requirements. This rule is being issued to allow for

immediate implementation of this program. Although this interim final rule is effective

immediately, comments are solicited from interested members of the public on all aspects of the

interim final rule, including section III below. These comments must be submitted on or before

[INSERT DATE 30 DAYS AFTER DATE OF PUBLICATION IN THE FEDERAL

REGISTER]. SBA will consider these comments and the need for making any revisions as a

result of these comments.

   III.      Additional Paycheck Protection Program Eligibility Criteria and Requirements for
             Certain Pledges of Loans

   Overview

   The CARES Act was enacted to provide immediate assistance to individuals, families, and

organizations affected by the COVID-19 emergency. Among the provisions contained in the

CARES Act are provisions authorizing SBA to temporarily guarantee loans under the Paycheck

Protection Program (PPP). Loans under the PPP will be 100 percent guaranteed by SBA, and the

full principal amount of the loans and any accrued interest may qualify for loan forgiveness.

Additional information about the PPP is available in the First PPP Interim Final Rule and a

second interim final rule posted April 3, 2020.

   1. Individuals with Self-Employment Income who File a Form 1040, Schedule C

   a. I have income from self-employment and file a Form 1040, Schedule C. Am I eligible for

          a PPP Loan?

          You are eligible for a PPP loan if: (i) you were in operation on February 15, 2020; (ii)

          you are an individual with self-employment income (such as an independent contractor or



                                                   4
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 36 of 484



     a sole proprietor); (iii) your principal place of residence is in the United States; and (iv)

     you filed or will file a Form 1040 Schedule C for 2019. However, if you are a partner in

     a partnership, you may not submit a separate PPP loan application for yourself as a self-

     employed individual. Instead, the self-employment income of general active partners

     may be reported as a payroll cost, up to $100,000 annualized, on a PPP loan application

     filed by or on behalf of the partnership. Partnerships are eligible for PPP loans under the

     Act, and the Administrator has determined, in consultation with the Secretary of the

     Treasury (Secretary), that limiting a partnership and its partners (and an LLC filing taxes

     as a partnership) to one PPP loan is necessary to help ensure that as many eligible

     borrowers as possible obtain PPP loans before the statutory deadline of June 30, 2020.

     This limitation will allow lenders to more quickly process applications and lower the

     burdens of applying for partnerships/partners. The Administrator has further determined

     that permitting partners to apply as self-employed individuals would create unnecessary

     confusion regarding which entity, the partner or the partnership, applies for partner and

     LLC member income, and would generate loan proceeds use coordination and

     allocation issues. Rent, mortgage interest, utilities, and other debt service are generally

     incurred at the partnership level, not partner level, so it is most natural to provide the

     funds for these expenses to the partnership, not individual partners. In addition, you

     should be aware that participation in the PPP may affect your eligibility for state-

     administered unemployment compensation or unemployment assistance programs,

     including the programs authorized by Title II, Subtitle A of the CARES Act, or CARES

     Act Employee Retention Credits. SBA will issue additional guidance for those

     individuals with self-employment income who: (i) were not in operation in 2019 but who




                                                5
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 37 of 484



     were in operation on February 15, 2020, and (ii) will file a Form 1040 Schedule C for

     2020.

  b. How do I calculate the maximum amount I can borrow and what documentation is

     required?

     How you calculate your maximum loan amount depends upon whether or not you employ

     other individuals. If you have no employees, the following methodology should be used

     to calculate your maximum loan amount:

        i. Step 1: Find your 2019 IRS Form 1040 Schedule C line 31 net profit amount (if

             you have not yet filed a 2019 return, fill it out and compute the value). If this

             amount is over $100,000, reduce it to $100,000. If this amount is zero or less,

             you are not eligible for a PPP loan.

        ii. Step 2: Calculate the average monthly net profit amount (divide the amount from

             Step 1 by 12).

        iii. Step 3: Multiply the average monthly net profit amount from Step 2 by 2.5.

        iv. Step 4: Add the outstanding amount of any Economic Injury Disaster Loan

             (EIDL) made between January 31, 2020 and April 3, 2020 that you seek to

             refinance, less the amount of any advance under an EIDL COVID-19 loan

             (because it does not have to be repaid).

     Regardless of whether you have filed a 2019 tax return with the IRS, you must provide

     the 2019 Form 1040 Schedule C with your PPP loan application to substantiate the

     applied-for PPP loan amount and a 2019 IRS Form 1099-MISC detailing nonemployee

     compensation received (box 7), invoice, bank statement, or book of record that




                                               6
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 38 of 484



     establishes you are self-employed. You must provide a 2020 invoice, bank statement, or

     book of record to establish you were in operation on or around February 15, 2020.

     If you have employees, the following methodology should be used to calculate your

     maximum loan amount:

        i. Step 1: Compute 2019 payroll by adding the following:

            a. Your 2019 Form 1040 Schedule C line 31 net profit amount (if you have not

                yet filed a 2019 return, fill it out and compute the value), up to $100,000

                annualized, if this amount is over $100,000, reduce it to $100,000, if this

                amount is less than zero, set this amount at zero;

            b. 2019 gross wages and tips paid to your employees whose principal place of

                residence is in the United States computed using 2019 IRS Form 941 Taxable

                Medicare wages & tips (line 5c- column 1) from each quarter plus any pre-tax

                employee contributions for health insurance or other fringe benefits excluded

                from Taxable Medicare wages & tips; subtract any amounts paid to any

                individual employee in excess of $100,000 annualized and any amounts paid

                to any employee whose principal place of residence is outside the United

                States; and

            c. 2019 employer health insurance contributions (health insurance component of

                Form 1040 Schedule C line 14), retirement contributions (Form 1040

                Schedule C line 19), and state and local taxes assessed on employee

                compensation (primarily under state laws commonly referred to as the State

                Unemployment Tax Act or SUTA from state quarterly wage reporting forms).




                                              7
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 39 of 484



        ii. Step 2: Calculate the average monthly amount (divide the amount from Step 1 by

            12).

        iii. Step 3: Multiply the average monthly amount from Step 2 by 2.5.

        iv. Step 4: Add the outstanding amount of any EIDL made between January 31, 2020

            and April 3, 2020 that you seek to refinance, less the amount of any advance

            under an EIDL COVID-19 loan (because it does not have to be repaid).

     You must supply your 2019 Form 1040 Schedule C, Form 941 (or other tax forms or

     equivalent payroll processor records containing similar information) and state quarterly

     wage unemployment insurance tax reporting forms from each quarter in 2019 or

     equivalent payroll processor records, along with evidence of any retirement and health

     insurance contributions, if applicable. A payroll statement or similar documentation from

     the pay period that covered February 15, 2020 must be provided to establish you were in

     operation on February 15, 2020.

  d. How can PPP loans be used by individuals with income from self-employment who file a

     2019 Form 1040, Schedule C?

     The proceeds of a PPP loan are to be used for the following.

        i. Owner compensation replacement, calculated based on 2019 net profit as

            described in Paragraph 1.b. above.

        ii. Employee payroll costs (as defined in the First PPP Interim Final Rule) for

            employees whose principal place of residence is in the United States, if you have

            employees.

        iii. Mortgage interest payments (but not mortgage prepayments or principal

            payments) on any business mortgage obligation on real or personal property (e.g.,




                                             8
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 40 of 484



            the interest on your mortgage for the warehouse you purchased to store business

            equipment or the interest on an auto loan for a vehicle you use to perform your

            business), business rent payments (e.g., the warehouse where you store business

            equipment or the vehicle you use to perform your business), and business utility

            payments (e.g., the cost of electricity in the warehouse you rent or gas you use

            driving your business vehicle). You must have claimed or be entitled to claim a

            deduction for such expenses on your 2019 Form 1040 Schedule C for them to be a

            permissible use during the eight-week period following the first disbursement of

            the loan (the “covered period”). For example, if you did not claim or are not

            entitled to claim utilities expenses on your 2019 Form 1040 Schedule C, you

            cannot use the proceeds for utilities during the covered period.

        iv. Interest payments on any other debt obligations that were incurred before

            February 15, 2020 (such amounts are not eligible for PPP loan forgiveness).

        v. Refinancing an SBA EIDL loan made between January 31, 2020 and April 3,

            2020 (maturity will be reset to PPP’s maturity of two years). If you received an

            SBA EIDL loan from January 31, 2020 through April 3, 2020, you can apply for a

            PPP loan. If your EIDL loan was not used for payroll costs, it does not affect your

            eligibility for a PPP loan. If your EIDL loan was used for payroll costs, your PPP

            loan must be used to refinance your EIDL loan. Proceeds from any advance up to

            $10,000 on the EIDL loan will be deducted from the loan forgiveness amount on

            the PPP loan.

     The Administrator, in consultation with the Secretary, determined that it is appropriate to

     limit self-employed individuals’ (who file a Form 1040 Schedule C) use of loan proceeds




                                              9
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 41 of 484



     to those types of allowable uses for which the borrower made expenditures in 2019. The

     Administrator has determined that this limitation on self-employed individuals who file a

     Form 1040 Schedule C is consistent with the borrower certification required by the Act;

     specifically, that the PPP loan is necessary “to support the ongoing operations” of the

     borrower. The Administrator and the Secretary thus believe that this limitation is

     consistent with the structure of the Act to maintain existing operations and payroll and

     not for business expansion. This limitation on the use of PPP loan proceeds will also

     help to ensure that the finite appropriations available for these loans are directed toward

     maintaining existing operations and payroll, as each loan that is made depletes the

     appropriation. Finally, although the Act makes businesses in operation on February 15,

     2020 eligible for PPP loans, the Administrator, in consultation with the Secretary, has

     determined that self-employed individuals will need to rely on their 2019 Form 1040

     Schedule C, which provides verifiable documentation on expenses between January 1,

     2019 and December 31, 2019. For individuals with income from self-employment from

     2019 for which they have filed or will file a 2019 Form 1040 Schedule C, expenses

     incurred between January 1, 2020 and February 14, 2020 may not be considered because

     of the lack of verifiable documentation on expenses in this period. SBA will issue

     additional guidance for those individuals with self-employment income who: (i) were not

     in operation in 2019 but who were in operation on February 15, 2020, and (ii) will file a

     Form 1040 Schedule C for 2020.

  e. Are there any other restrictions on how I can use PPP loan proceeds?

     Yes. At least 75 percent of the PPP loan proceeds shall be used for payroll costs. For

     purposes of determining the percentage of use of proceeds for payroll costs (but not for




                                              10
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 42 of 484



     forgiveness purposes), the amount of any refinanced EIDL will be included. The

     rationale for this 75 percent floor is contained in the First PPP Interim Final Rule.

  f. What amounts shall be eligible for forgiveness?

     The amount of loan forgiveness can be up to the full principal amount of the loan plus

     accrued interest. The actual amount of loan forgiveness will depend, in part, on the total

     amount spent over the covered period on:

         i. payroll costs including salary, wages, and tips, up to $100,000 of annualized pay

            per employee (for eight weeks, a maximum of $15,385 per individual), as well as

            covered benefits for employees (but not owners), including health care expenses,

            retirement contributions, and state taxes imposed on employee payroll paid by the

            employer (such as unemployment insurance premiums);

         ii. owner compensation replacement, calculated based on 2019 net profit as

            described in Paragraph 1.b. above, with forgiveness of such amounts limited to

            eight weeks’ worth (8/52) of 2019 net profit, but excluding any qualified sick

            leave equivalent amount for which a credit is claimed under section 7002 of the

            Families First Coronavirus Response Act (FFCRA) (Public Law 116-127) or

            qualified family leave equivalent amount for which a credit is claimed under

            section 7004 of FFCRA;

         iii. payments of interest on mortgage obligations on real or personal property

            incurred before February 15, 2020, to the extent they are deductible on Form 1040

            Schedule C (business mortgage payments);

         iv. rent payments on lease agreements in force before February 15, 2020, to the extent

            they are deductible on Form 1040 Schedule C (business rent payments); and




                                              11
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 43 of 484



        v. utility payments under service agreements dated before February 15, 2020 to the

           extent they are deductible on Form 1040 Schedule C (business utility payments).

        The Administrator, in consultation with the Secretary, has determined that it is

        appropriate to limit the forgiveness of owner compensation replacement for

        individuals with self-employment income who file a Schedule C to eight weeks’

        worth (8/52) of 2019 net profit. This is most consistent with the structure of the Act

        and its overarching focus on keeping workers paid, and will prevent windfalls that

        Congress did not intend.

        Congress determined that the maximum loan amount is based on 2.5 months of the

        borrower’s payroll during the one-year period preceding the loan. Congress also

        determined that the maximum amount of loan forgiveness is based on the borrower’s

        eligible payments—i.e., the sum of payroll costs and certain overhead expenses—

        over the eight-week period following the date of loan disbursement. For individuals

        with self-employment income who file a Schedule C, the Administrator, in

        consultation with the Secretary, has determined that it is appropriate to limit loan

        forgiveness to a proportionate eight-week share of 2019 net profit, as reflected in the

        individual’s 2019 Form 1040 Schedule C. This is because many self-employed

        individuals have few of the overhead expenses that qualify for forgiveness under the

        Act. For example, many such individuals operate out of either their homes, vehicles,

        or sheds and thus do not incur qualifying mortgage interest, rent, or utility payments.

        As a result, most of their receipts will constitute net income. Allowing such a self-

        employed individual to treat the full amount of a PPP loan as net income would result

        in a windfall. The entire amount of the PPP loan (a maximum of 2.5 times monthly




                                             12
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 44 of 484



         payroll costs) would be forgiven even though Congress designed this program to limit

         forgiveness to certain eligible expenses incurred in an eight-week covered period.

         Limiting forgiveness to eight weeks of net profit from the owner’s 2019 Form 1040

         Schedule C is consistent with the structure of the Act, which provides for loan

         forgiveness based on eight weeks of expenditures. This limitation will also help to

         ensure that the finite appropriations are directed toward payroll protection, consistent

         with the Act’s central objective. Finally, 75 percent of the amount forgiven must be

         attributable to payroll costs for the reasons specified in the First PPP Interim Final

         Rule.

  g. What documentation will I be required to submit to my lender with my request for loan

     forgiveness?

     In addition to the borrower certification required by Section 1106(e)(3) of the Act, to

     substantiate your request for loan forgiveness, if you have employees, you should submit

     Form 941 and state quarterly wage unemployment insurance tax reporting forms or

     equivalent payroll processor records that best correspond to the covered period (with

     evidence of any retirement and health insurance contributions). Whether or not you have

     employees, you must submit evidence of business rent, business mortgage interest

     payments on real or personal property, or business utility payments during the covered

     period if you used loan proceeds for those purposes.

     The 2019 Form 1040 Schedule C that was provided at the time of the PPP loan

     application must be used to determine the amount of net profit allocated to the owner for

     the eight-week covered period. The Administrator, in consultation with the Secretary,

     determined that for purposes of loan forgiveness it is appropriate to require self-employed




                                               13
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 45 of 484



     individuals to rely on the 2019 Form 1040 Schedule C to determine the amount of net

     profit allocated to the owner during the covered period for the reasons described in

     Paragraph 1.d. above.

  2. Clarification regarding Eligible Businesses

  a. Are eligible businesses owned by directors or shareholders of a PPP Lender permitted to

     apply for a PPP Loan through the Lender with which they are associated?

     The Administrator recognizes that, unlike other SBA loan programs, the financial terms

     for PPP Loans are uniform for all borrowers, and the standard underwriting process does

     not apply because no creditworthiness assessment is required for PPP Loans.

     Consequently, there is no meaningful risk of underwriting bias or below-market rates and

     terms. The Administrator also recognizes that many directors and equity holders of PPP

     Lenders are owners of unrelated businesses. For those reasons, the Administrator, in

     consultation with the Secretary, has determined that SBA regulations (including 13 CFR

     120.110 and 120.140) shall not apply to prohibit an otherwise eligible business owned (in

     whole or part) by an outside director or holder of a less than 30 percent equity interest in

     a PPP Lender from obtaining a PPP loan from the PPP Lender on whose board the

     director serves or in which the equity owner holds an interest, provided that the eligible

     business owned by the director or equity holder follows the same process as any similarly

     situated customer or account holder of the Lender. Favoritism by the Lender in

     processing time or prioritization of the director’s or equity holder’s PPP application is

     prohibited. The Administrator cautions, however, that Lenders should comply with all

     other applicable state and federal regulations concerning loans to associates of the

     Lender. Lenders should also consult their own internal policies concerning lending to

     individuals or entities associated with the Lender.


                                              14
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 46 of 484



     The foregoing paragraph does not apply to a director or owner who is also an officer or

     key employee of the PPP Lender. Officers and key employees of a PPP Lender may

     obtain a PPP Loan from a different lender, but not from the PPP Lender with which they

     are associated. SBA also reminds Lenders that the “Authorized Lender Official” for each

     PPP Loan is subject to the limitations described in the Lender Application Form, which

     states in relevant part: “Neither the undersigned Authorized Lender Official, nor such

     individual’s spouse or children, has a financial interest in the Applicant [Borrower].”

  b. Are businesses that receive revenue from legal gaming eligible for a PPP Loan?

    A business that is otherwise eligible for a PPP Loan is not rendered ineligible due to its

    receipt of legal gaming revenues if the existing standard in 13 CFR 120.110(g) is met or

    the following two conditions are satisfied: (a) the business’s legal gaming revenue (net of

    payouts but not other expenses) did not exceed $1 million in 2019; and (b) legal gaming

    revenue (net of payouts but not other expenses) comprised less than 50 percent of the

    business’s total revenue in 2019. Businesses that received illegal gaming revenue are

    categorically ineligible. The Administrator, in consultation with the Secretary, believes

    this test appropriately balances the longstanding policy reasons for limiting lending to

    businesses primarily and substantially engaged in gaming activity with the policy aim of

    making the PPP Loan available to a broad segment of U.S. businesses and their

    employees.

  3. Requirements for Certain Pledges of PPP Loans

     Do the requirements for loan pledges under 13 CFR 120.434 apply to PPP loans pledged

     for borrowings from a Federal Reserve Bank (FRB) or advances by a Federal Home

     Loan Bank (FHLB)?




                                              15
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 47 of 484



       No. Pursuant to SBA regulations at 13 CFR 120.435(d) and (e), a pledge of 7(a) loans to

       a FRB or FHLB does not require SBA’s prior written consent or notice to SBA. SBA, in

       consultation with Treasury, has determined that for purposes of loans made under the

       PPP, the additional requirements set forth in 120.434 shall also not apply. This would

       mean, for example, that SBA would not have to approve loan documents or require a

       multi-party agreement among SBA, the lender, and others.

   4. Additional Information

   SBA may provide further guidance, if needed, through SBA notices that will be posted on

SBA’s website at www.sba.gov. Questions on the Paycheck Protection Program may be directed

to the Lender Relations Specialist in the local SBA Field Office. The local SBA Field Office

may be found at https://www.sba.gov/tools/local-assistance/districtoffices.

   Compliance with Executive Orders 12866, 12988, 13132, and 13771, the Paperwork

Reduction Act (44 U.S.C. Ch. 35), and the Regulatory Flexibility Act (5 U.S.C. 601-612).

Executive Orders 12866, 13563, and 13771

   This interim final rule is economically significant for the purposes of Executive Orders

12866 and 13563, and is considered a major rule under the Congressional Review Act. SBA,

however, is proceeding under the emergency provision at Executive Order 12866 Section

6(a)(3)(D) based on the need to move expeditiously to mitigate the current economic conditions

arising from the COVID-19 emergency. This rule’s designation under Executive Order 13771

will be informed by public comment.




                                               16
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                          Exhibit Page 48 of 484



   Executive Order 12988

   SBA has drafted this rule, to the extent practicable, in accordance with the standards set forth

in section 3(a) and 3(b)(2) of Executive Order 12988, to minimize litigation, eliminate

ambiguity, and reduce burden. The rule has no preemptive or retroactive effect.

   Executive Order 13132

   SBA has determined that this rule will not have substantial direct effects on the States, on the

relationship between the national government and the States, or on the distribution of power and

responsibilities among the various layers of government. Therefore, SBA has determined that

this rule has no federalism implications warranting preparation of a federalism assessment.

   Paperwork Reduction Act, 44 U.S.C. Chapter 35

   SBA has determined that this rule will not impose new or modify existing recordkeeping or

reporting requirements under the Paperwork Reduction Act.

   Regulatory Flexibility Act (RFA)

   The Regulatory Flexibility Act (RFA) generally requires that when an agency issues a

proposed rule, or a final rule pursuant to section 553(b) of the APA or another law, the agency

must prepare a regulatory flexibility analysis that meets the requirements of the RFA and publish

such analysis in the Federal Register. 5 U.S.C. 603, 604. Specifically, the RFA normally

requires agencies to describe the impact of a rulemaking on small entities by providing a

regulatory impact analysis. Such analysis must address the consideration of regulatory options

that would lessen the economic effect of the rule on small entities. The RFA defines a “small

entity” as (1) a proprietary firm meeting the size standards of the Small Business Administration

(SBA); (2) a nonprofit organization that is not dominant in its field; or (3) a small government

jurisdiction with a population of less than 50,000. 5 U.S.C. 601(3)–(6). Except for such small




                                                17
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                          Exhibit Page 49 of 484



government jurisdictions, neither State nor local governments are “small entities.” Similarly, for

purposes of the RFA, individual persons are not small entities. The requirement to conduct a

regulatory impact analysis does not apply if the head of the agency “certifies that the rule will

not, if promulgated, have a significant economic impact on a substantial number of small

entities.” 5 U.S.C. 605(b). The agency must, however, publish the certification in the Federal

Register at the time of publication of the rule, “along with a statement providing the factual basis

for such certification.” If the agency head has not waived the requirements for a regulatory

flexibility analysis in accordance with the RFA’s waiver provision, and no other RFA exception

applies, the agency must prepare the regulatory flexibility analysis and publish it in the Federal

Register at the time of promulgation or, if the rule is promulgated in response to an emergency

that makes timely compliance impracticable, within 180 days of publication of the final rule. 5

U.S.C. 604(a), 608(b). Rules that are exempt from notice and comment are also exempt from the

RFA requirements, including conducting a regulatory flexibility analysis, when among other

things the agency for good cause finds that notice and public procedure are impracticable,

unnecessary, or contrary to the public interest. SBA Office of Advocacy guide: How to Comply

with the Regulatory Flexibility Act. Ch.1. p.9. Accordingly, SBA is not required to conduct a

regulatory flexibility analysis.

List of subjects in 13 CFR part 120

Community development, Environmental protection, Equal employment opportunity, Exports,

Loan programs-business, Reporting and recordkeeping requirements, Small businesses.

For the reasons stated above, the Small Business Administration revises 13 CFR Part 120 as set

forth below.

1. The authority citation for part 120 is revised to read as follows:




                                                 18
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                          Exhibit Page 50 of 484



Authority: 15 U.S.C. 634(b)(6), (b)(7), (b)(14), (h), and note, 636(a), (h) and (m), and note, 650,

657t, and note, 657u, and note, 687(f), 693(3) and (7), and note, 697(a) and (e), and note.

2. Revise § 120.435 to read as follows:

§ 120.435 Which loan pledges do not require notice to or consent by SBA?

(a) Notwithstanding the provisions of § 120.434(e), 7(a) loans may be pledged for the following

purposes without notice to or consent by SBA:

(1) Treasury tax and loan accounts;

(2) The deposit of public funds;

(3) Uninvested trust funds;

(4) Borrowings from a Federal Reserve Bank; or

(5) Advances by a Federal Home Loan Bank.

(b) For purposes of the Paycheck Protection Program (PPP), the other provisions of § 120.434

shall also not apply to PPP loans pledged under subsection (a)(4) or (5) of this section.



Dated:


Jovita Carranza,
Administrator




                                                19
Case:20-00055-EAG
 Case:20-00055-EAG Doc#:1
                    Doc#:57-3
                           Filed:04/27/20
                                Filed:06/16/20
                                            Entered:04/27/20
                                                 Entered:06/16/20
                                                             07:40:31
                                                                  17:45:26
                                                                        Desc:
                                                                           Desc:
                                                                              Main
                          Document
                           Exhibit Page Page
                                           51 27
                                              of 484
                                                 of 96
Case:20-00055-EAG
 Case:20-00055-EAG Doc#:1
                    Doc#:57-3
                           Filed:04/27/20
                                Filed:06/16/20
                                            Entered:04/27/20
                                                 Entered:06/16/20
                                                             07:40:31
                                                                  17:45:26
                                                                        Desc:
                                                                           Desc:
                                                                              Main
                          Document
                           Exhibit Page Page
                                           52 28
                                              of 484
                                                 of 96
Case:20-00055-EAG
 Case:20-00055-EAG Doc#:1
                    Doc#:57-3
                           Filed:04/27/20
                                Filed:06/16/20
                                            Entered:04/27/20
                                                 Entered:06/16/20
                                                             07:40:31
                                                                  17:45:26
                                                                        Desc:
                                                                           Desc:
                                                                              Main
                          Document
                           Exhibit Page Page
                                           53 29
                                              of 484
                                                 of 96
Case:20-00055-EAG Doc#:23-1
                  Doc#:57-3 Filed:06/16/20
                               Filed:05/06/20 Entered:06/16/20
                                               Entered:05/06/20 17:45:26
                                                                14:52:31   Desc:
                  Exhibit Unsworn
                           Exhibit Declaration
                                    Page 54 of 484
                                                Page 1 of 3
Case:20-00055-EAG Doc#:23-1
                  Doc#:57-3 Filed:06/16/20
                               Filed:05/06/20 Entered:06/16/20
                                               Entered:05/06/20 17:45:26
                                                                14:52:31   Desc:
                  Exhibit Unsworn
                           Exhibit Declaration
                                    Page 55 of 484
                                                Page 2 of 3
Case:20-00055-EAG Doc#:23-1
                  Doc#:57-3 Filed:06/16/20
                               Filed:05/06/20 Entered:06/16/20
                                               Entered:05/06/20 17:45:26
                                                                14:52:31   Desc:
                  Exhibit Unsworn
                           Exhibit Declaration
                                    Page 56 of 484
                                                Page 3 of 3
Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26   Desc:
                         Exhibit Page 57 of 484




                      EXHIBIT D
  Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26   Desc:
                           Exhibit Page 58 of 484




SBA                                      SOP 50 10 5(K)




__________________
Lender and Development
Company Loan Programs




                             Office of Financial Assistance

                             U.S. Small Business Administration
         Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                                  Exhibit Page 59 of 484

                                       SMALL BUSINESS ADMINISTRATION
                                      STANDARD OPERATING PROCEDURE

 SUBJECT:                                                                      S.O.P.                       REV


                                                                     SECTION               NO.
 Lender and Development Company Loan Programs                         50                   10         5(K)

                                                 INTRODUCTION
   1. Purpose: Update SOP 50 10 5(K) Lender and Development Company Loan Programs.
   2. Personnel Concerned: All SBA Employees
   3. SOP Canceled: None. Previous edition of SOP 50 10 will continue to have applicability to loans that
      were approved during their effective time periods.
   4. Updated Information: This full update of SOP 50 10 5 is necessary for the SOP to conform to recently
      revised regulations in 13 CFR Part 120, and to provide guidance that clarifies and streamlines policy
      and procedures affecting the 7(a) and 504 programs. This version, which will be SOP 50 10 5(K),
      includes revised guidance in the following general areas:

       a) Incorporates regulatory changes published in the May 7, 2018, Final Rule on Debt Refinancing in
          504 Loan Program (83 FR 19915), effective June 6, 2018;

      b) Incorporates the availability of 504 Debentures with a maturity of 25 years, in accordance with the
         Federal Register Notice published April 4, 2018, available for 504 Projects approved on or after
         April 2, 2018;

       c) Incorporates policy changes published in SBA Policy Notice 5000-17057, effective April 3, 2018,
          including:
          i.   Revised guidance on credit elsewhere for 7(a) and 504 loans;
         ii.   Clarified the minimum equity requirements for 7(a) loans involving change of ownership
               transactions between existing owners;
        iii.   Provided additional guidance regarding the eligibility of marijuana-related businesses and
               hemp-related businesses; and
        iv.    Reduced the minimum monitoring requirements for Working Capital CAPLines; and

      d) Clarifies guidance for SBA Lenders (7(a) lenders and CDCs) on the delivery of 7(a) loans
         (including SBA Express, Export Express, Export Working Capital Program and International
         Trade) and 504 program loans.

   5. Originator: Office of Capital Access



 AUTHORIZED BY:                                                                             EFFECTIVE DATE

William M. Manger                                                                        April 1, 2019
Associate Administrator
Capital Access
                                                                                            Page 1
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                                      Desc:
                          Exhibit Page 60 of 484
SOP 50 10 5(K)



TABLE OF CONTENTS

SUBPART A SBA LENDER AND CERTIFIED DEVELOPMENT COMPANY
PARTICIPATION REQUIREMENTS ..............................................................................................7
  PURPOSE OF THIS SUBPART ................................................................................................... 7
   CHAPTER 1: 7(a) LENDERS .................................................................................................... 8
      I.     THE 7(A) LOAN PROGRAM .......................................................................................... 8
      II.    BECOMING A 7(A) LENDER ......................................................................................... 8
      III.      HOW SBA OVERSEES 7(A) LENDERS .................................................................. 17
      IV.       DELEGATED AUTHORITY IN THE 7(A) LOAN PROGRAM .............................. 22
   CHAPTER 2: SMALL BUSINESS LENDING COMPANIES .................................................. 40
      I.     SMALL BUSINESS LENDING COMPANIES (“SBLC”) 13 CFR §§ 120.460-120.490
             .......................................................................................................................................... 40
      II.    PROCESS FOR ACQUIRING AN SBLC ...................................................................... 41
   CHAPTER 3: CERTIFIED DEVELOPMENT COMPANIES ................................................... 45
      I.     THE 504 LOAN PROGRAM .......................................................................................... 45
      II.    BECOMING A CDC AND OPERATIONAL REQUIREMENTS................................. 45
      III.      THE PROCESS OF APPLYING TO BECOME A CDC ........................................... 60
      IV.       SBA OVERSIGHT OF CDCs ..................................................................................... 63
      V.     TYPES OF CDCS ............................................................................................................ 70
      VI.       AREA OF OPERATIONS........................................................................................... 81
SUBPART B SECTION 7(A) BUSINESS LOAN PROGRAMS ..................................................88
  PURPOSE OF THIS SUBPART ................................................................................................. 88
   CHAPTER 1: GENERAL DESCRIPTION OF THE 7(A) LOAN PROGRAMS ...................... 89
      I.     LOAN PROCESSING DELIVERY METHODS ............................................................ 89
      II.    USE OF 7(A) LOAN PROCEEDS .................................................................................. 89
      III.      SPECIAL PURPOSE LOANS .................................................................................... 89
      IV.       DEFINITIONS APPLICABLE TO THE 7(A) LOAN PROGRAMS......................... 90
   CHAPTER 2: ELIGIBILITY FOR 7(A) GUARANTY LOAN PROGRAM ............................. 91
      I.     INTRODUCTION ........................................................................................................... 91
      II.    ELIGIBILITY REQUIREMENTS FOR ALL 7(A) LOAN APPLICANTS ................... 91
      III.      INELIGIBLE TYPES OF BUSINESSES ................................................................. 104


Effective April 1, 2019                                                                                                                        Page 2
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                                      Desc:
                          Exhibit Page 61 of 484
SOP 50 10 5(K)



     IV.  ADDITIONAL ELIGIBILITY REQUIREMENTS FOR CERTAIN SBA 7(A) LOAN
     DELIVERY METHODS ....................................................................................................... 126
   V. ELIGIBLE USES OF LOAN PROCEEDS (13 CFR §§ 120.120, 120.202, and 120.332)
   ................................................................................................................................................. 128
  CHAPTER 3: LOAN TERMS AND CONDITIONS ................................................................ 146
     I.      MAXIMUM LOAN AMOUNTS .................................................................................. 146
     II.     MAXIMUM GUARANTY AMOUNTS ....................................................................... 146
     III.        LOAN MATURITIES (13 CFR § 120.212) .............................................................. 148
     IV.         INTEREST RATES ................................................................................................... 152
     V.      SBA GUARANTY FEES (13 CFR § 120.220) ............................................................. 159
     VI.  FEES LENDERS AND/OR THIRD PARTIES MAY COLLECT FROM AN
     APPLICANT (13 CFR § 120.221): ....................................................................................... 165
     VII.        PROHIBITED FEES. ................................................................................................ 169
     VIII. DISCLOSURE OF FEES AND LENDER EXPENSES (13 CFR Part 103 and 13 CFR
     §120.221). ............................................................................................................................. 169
     IX.         AGENTS. ................................................................................................................... 171
     X.      WHO MAY CONDUCT BUSINESS WITH SBA (13 CFR § 103.2) .......................... 173
  CHAPTER 4: CREDIT STANDARDS, COLLATERAL AND ENVIRONMENTAL POLICIES
  .................................................................................................................................................... 177
     I.      CREDITWORTHINESS/CREDIT UNDERWRITING................................................ 177
     II.     GUARANTIES AND COLLATERAL ......................................................................... 191
     III.        ASSIGNMENT OF LEASE AND LANDLORD’S WAIVER ................................. 200
     IV.         REAL ESTATE APPRAISAL AND BUSINESS VALUATION REQUIREMENTS
                 .................................................................................................................................... 201
     V.      ENVIRONMENTAL POLICIES AND PROCEDURES .............................................. 205
  CHAPTER 5: LOAN AUTHORIZATION ............................................................................... 214
     I.      BASIC LOAN CONDITIONS (13 CFR § 120.160): .................................................... 214
     II.     CONSTRUCTION LOAN PROVISIONS (13 CFR § 120.174) ................................... 215
     III.        INSURANCE REQUIREMENTS ............................................................................. 217
     IV.         IRS TAX TRANSCRIPT/VERIFICATION OF FINANCIAL INFORMATION .... 217
     V.      SPECIAL PROVISION FOR CAPLINES .................................................................... 220
     VI.         SPECIAL PROVISION FOR FRANCHISE ............................................................. 220
     VII.        MODIFYING THE AUTHORIZATION .................................................................. 220

Effective April 1, 2019                                                                                                                        Page 3
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                           Desc:
                          Exhibit Page 62 of 484
SOP 50 10 5(K)



   CHAPTER 6: SUBMISSION OF APPLICATION FOR GUARANTY .................................. 221
      I.     CONTENTS OF LENDER’S APPLICATION FOR GUARANTY: ............................ 221
      II.    WHERE TO SUBMIT APPLICATION FOR GUARANTY ....................................... 226
   CHAPTER 7: POST-APPROVAL MODIFICATIONS, LOAN CLOSING &
   DISBURSEMENT ..................................................................................................................... 228
      I.     POST-APPROVAL/PRE-DISBURSEMENT REQUESTS FOR CHANGES ............. 228
      II.    TRANSFER OF GUARANTY BETWEEN PARTICIPATING LENDERS ............... 231
      III.      PAYMENT OF GUARANTY FEE........................................................................... 231
      IV.       LOAN CLOSING AND DISBURSEMENT ............................................................. 231
   CHAPTER 8: POST-DISBURSEMENT CHANGES, SECONDARY MARKET,
   SECURITIZATION AND LENDER REPORTING (SBA FORM 1502) ................................ 255
      I.     POST-DISBURSEMENT CHANGES .......................................................................... 255
      II.    SECONDARY MARKET FOR SBA-GUARANTEED LOANS ................................. 255
      III.      SECONDARY MARKET RESOURCES: ................................................................ 256
      IV.       LOAN TRANSFERS: ................................................................................................ 256
      V.     LOAN PARTICIPATION SALES ................................................................................ 257
      VI.       SECURITIZATION AND OTHER CONVEYANCES ............................................ 258
      VII.      LENDER LOAN REPORTING ................................................................................ 260
SUBPART C SECTION 504 CERTIFIED DEVELOPMENT COMPANY LOAN PROGRAM 262
  PURPOSE OF THIS SUBPART ............................................................................................... 262
   CHAPTER 1: GENERAL PROVISIONS ................................................................................. 263
      I. PURPOSE OF THE 504 CERTIFIED DEVELOPMENT COMPANY LOAN
      PROGRAM ............................................................................................................................ 263
      II.    CREDIT STANDARDS (13 CFR § 120.150) ............................................................... 263
      III.      DEFINITIONS ........................................................................................................... 263
      IV.       HOW A 504 PROJECT IS FINANCED ................................................................... 265
   CHAPTER 2: ELIGIBILITY..................................................................................................... 274
      I.     INTRODUCTION ......................................................................................................... 274
      II.    ELIGIBILITY REQUIREMENTS FOR ALL 504 APPLICANTS .............................. 274
      III.      TYPES OF INELIGIBLE BUSINESSES ................................................................. 287
      IV.       504 PROGRAM-SPECIFIC ELIGIBILITY FACTORS ........................................... 309
   CHAPTER 3: COLLATERAL, APPRAISALS AND ENVIRONMENTAL POLICIES ........ 324

Effective April 1, 2019                                                                                                             Page 4
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                            Desc:
                          Exhibit Page 63 of 484
SOP 50 10 5(K)



      I.     COLLATERAL ............................................................................................................. 324
      II.    APPRAISAL REQUIREMENTS .................................................................................. 327
      III.      ENVIRONMENTAL POLICIES AND PROCEDURES.......................................... 328
   CHAPTER 4: LOAN APPLICATION PROCEDURES AND CONTROLS ........................... 337
      I.     CDC’S 504 APPLICATION.......................................................................................... 337
      II.    MINIMUM DEBENTURE AMOUNT ......................................................................... 337
      III.      SUBMITTING THE APPLICATION ....................................................................... 337
   CHAPTER 5: LOAN CONDITIONS/AUTHORIZATION REQUIREMENTS ...................... 340
      I.     AUTHORIZATION BOILERPLATE/WIZARD .......................................................... 340
      II.    MODIFYING THE AUTHORIZATION ...................................................................... 347
   CHAPTER 6: CLOSINGS......................................................................................................... 349
      I.     RESPONSIBILITY FOR CLOSING THE 504 LOAN AND DEBENTURE .............. 349
      II.    THE CLOSING PACKAGE ......................................................................................... 349
      III. SPECIFIC RESPONSIBILITIES AND PROCEDURES FOR CLOSING AND POST-
      CLOSING ACTIVITIES ....................................................................................................... 350
   CHAPTER 7: DEBENTURE PRICING & FUNDING ............................................................ 355
      I.     PRICING A 504 DEBENTURE (13 CFR § 120.931) .................................................. 355
      II.    FUNDING THE DEBENTURE .................................................................................... 358
   CHAPTER 8: ALLOWABLE FEES ......................................................................................... 360
      I.     ALLOWABLE FEES THAT A 504 BORROWER MAY BE CHARGED ................. 360
      II.    FEES FOR OTHER SERVICES ................................................................................... 361
      III.      DISCLOSURE OF FEES AND CDC EXPENSES (13 CFR Part 103) .................... 362
      IV.       AGENTS .................................................................................................................... 363
      V.     WHO MAY CONDUCT BUSINESS WITH SBA (13 CFR §103.2) ........................... 364
   CHAPTER 9: BORROWER’S DEPOSIT, DEBENTURE POOLS AND POST-
   DISBURSEMENT ISSUES ...................................................................................................... 366
      I.     RULES GOVERNING THE BORROWER’S DEPOSIT ............................................ 366
      II.    DEBENTURE POOLS .................................................................................................. 366
      III.      MISCELLANEOUS .................................................................................................. 366
      IV.       POST-DISBURSEMENT ISSUES ........................................................................... 366
APPENDIX 1: RESTRICTIONS ON FOREIGN CONTROLLED ENTERPRISES....................368
APPENDIX 2: DEFINITIONS .......................................................................................................371

Effective April 1, 2019                                                                                                             Page 5
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                                     Desc:
                          Exhibit Page 64 of 484
SOP 50 10 5(K)



APPENDIX 3: RELIANCE LETTER ............................................................................................378
APPENDIX 4: NAICS CODES OF ENVIRONMENTALLY SENSITIVE INDUSTRIES .........381
APPENDIX 5: REQUIREMENTS PERTAINING TO GAS STATION LOANS ........................384
APPENDIX 6: SBA ENVIRONMENTAL INDEMNIFICATION AGREEMENT......................386
APPENDIX 7: SAMPLE BORROWING BASE CERTIFICATE & REPORT TO LENDER .....408
APPENDIX 8: REQUIREMENTS FOR ELECTRONIC SIGNATURES IN THE 7(A) AND 504
LOAN PROGRAMS ......................................................................................................................416




Effective April 1, 2019                                                                                                      Page 6
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 65 of 484
SOP 50 10 5(K)                                                            Subpart A

                                       SUBPART A
                     SBA LENDER AND CERTIFIED DEVELOPMENT COMPANY
                              PARTICIPATION REQUIREMENTS
PURPOSE OF THIS SUBPART


This Subpart contains the requirements for Lenders and Certified Development Companies (CDCs) to
participate in SBA lending programs. This Subpart also explains the different types of delegated authority SBA
grants to Lenders and CDCs, as well as how Lenders and CDCs maintain their participating status with SBA.
Finally, this Subpart provides a brief overview as to how SBA oversees its participating Lenders and CDCs.


When the policy set forth in this Subpart does not adequately address the unique circumstances regarding a
particular matter, an exception to policy may be approved by the Director of the Office of Financial Assistance
(D/FA). For Export Working Capital Program (EWCP) and International Trade loans (ITL), an exception to
policy may be approved by the Director, International Trade Finance (D/ITF). For Export Express loans, an
exception to policy may be approved by the D/ITF with the concurrence of the Director, Office of Credit Risk
Management (D/OCRM). The D/FA or D/ITF may not approve an exception to policy if such exception would
be inconsistent with a statute or regulation. A request for an exception to policy must be submitted to the Loan
Guaranty Processing Center (LGPC) for 7(a) applications, including EWCP, ITL and Export Express loan
applications, and to the Sacramento Loan Processing Center (SLPC) for 504 applications. The processing center
will analyze the request and make a recommendation to the D/FA or D/ITF, as applicable, or an individual
acting in that capacity, who will make the final decision (with the concurrence of the D/OCRM for Export
Express loans). The decision must be documented in the appropriate Agency loan file. This procedure may only
be used in situations where a minor deviation from standard policy is necessary for the specific situation.
Exceptions to policy will be considered on a case-by-case basis and the decision will only apply to the specific
request.




Effective April 1, 2019                                                                                  Page 7
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 66 of 484
SOP 50 10 5(K)                                                            Subpart A

                                          CHAPTER 1: 7(a) LENDERS


I.   THE 7(A) LOAN PROGRAM
     A. The 7(a) Loan Program is authorized by section 7(a) of the Small Business Act and is governed by the
        regulations outlined in Parts 103, 105, 120, and 121 of Title 13 of the Code of Federal Regulations
        (CFR).
     B. This multi-purpose business loan program is administered as a deferred participation program where
        SBA guarantees a portion of the loan made by a Lender. The Lender initiates the loan to a small
        business and, if the SBA agrees to guarantee the loan, the Lender funds and services the loan. In the
        event of default, the Lender conducts the work-out or the liquidation efforts and the Lender and SBA
        share in the loss, if any, in accordance with the percentage guaranteed by the SBA.
     C. Definitions applicable to this subpart can be found in 13 CFR §§103.1, 105.201, 120.10, and 120.420.
II. BECOMING A 7(A) LENDER
     A. The following lenders may apply to participate with SBA as a 7(a) Lender:
        1. Federally Regulated Lenders, including those lenders regulated by Federal Financial Institution
           Regulators (e.g., the Federal Deposit Insurance Corporation, the Federal Reserve Board, the Office
           of the Comptroller of the Currency, the National Credit Union Administration, and the Farm Credit
           Administration); and
        2. SBA Supervised Lenders:
                a. Non-Federally Regulated Lenders (NFRLs, including State-regulated lenders without Federal
                   deposit or share insurance protection; and
                b. Small Business Lending Companies (SBLCs).
     B. The following lenders may not apply to participate with SBA as a 7(a) Lender:
        1. SBA-licensed Small Business Investment Companies (SBICs);
        2. Certified Development Companies (see 13 CFR § 120.820(c), except with respect to the Community
           Advantage Pilot Program); and
        3. Bank holding companies.
     C. Process to Become a 7(a) Participating Lender:
        1. Federally Regulated Lenders:
                a. An institution that has Federal deposit or share insurance protection and is a State or National
                   bank, a State or federally-chartered thrift institution or a State or federally-chartered credit
                   union must submit a request in writing to the SBA Field Office serving the geographic area
                   where the lender’s principal office is located. With the exception of State-chartered credit
                   unions, these institutions automatically comply with the Agency’s examination and
                   supervision requirements.
                b. When a State-chartered credit union applies to become a participating Lender:
                   i.     If the credit union has Federal deposit or share insurance protection, it must submit an

Effective April 1, 2019                                                                                     Page 8
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 67 of 484
SOP 50 10 5(K)                                                            Subpart A

                          application to the SBA Field Office servicing the geographic area where its principal
                          office is located.
                  ii.     If the credit union does not have Federal deposit or share insurance protection, it must
                          send to the SBA Field Office the items required in paragraph II.C.2.b) below for Non-
                          Federally Regulated Lenders.
                  iii.    The SBA Field Office must contact the Office of Credit Risk Management (OCRM)
                          and ask for a written determination by OCRM regarding the State’s level of regulatory
                          supervision and examination.
                  iv.     The SBA District Counsel must review the application for legal sufficiency. As part of
                          that review, District Counsel must determine that the credit union has the authority to
                          apply for participation with SBA and, specifically, that the person who submitted the
                          application has the authority to act on behalf of the credit union. Applications submitted
                          on behalf of a credit union by a Credit Union Service Organization (CUSO) or Lender
                          Service Provider (LSP) are not acceptable.
              c. A lender must be considered in good standing with its state regulator and considered to be
                 Satisfactory by its Federal Financial Institution Regulator (FFIR) as determined by SBA. For
                 purposes of participation in the 7(a) program, SBA considers a lender to be in
                 good/satisfactory standing with its state/FFIR if it has satisfactory financial condition and
                 satisfactory small business credit administration and servicing policies, procedures and
                 practices. Accordingly, the lender’s written request to participate must include a written
                 statement that to the best of its knowledge, the lender has satisfactory: i) financial condition
                 (e.g., capital and liquidity); ii) small business credit administration policies, procedures, and
                 practices that it continues to adhere to in its operations; and iii) small business servicing
                 policies, procedures, and practices that it continues to adhere to in its operations. When
                 reviewing good standing or whether a lender is considered Satisfactory, SBA will look to see
                 that a lender does not have significant deficiencies or weaknesses in these areas.
                 “Significant” may be evidenced by the number or seriousness of the deficiencies, as
                 determined by SBA in its discretion. SBA will verify any good standing/satisfactory status
                 statement where possible with public (e.g., Cease and Desist Orders and Call Reports) and/or
                 non-public information from the lender’s primary and/or other regulators.
              d. The SBA Field Office must determine whether the lender meets the requirements of
                 13 CFR § 120.410 to be a 7(a) participant. If the Field Office determines that the lender
                 meets these requirements, it may enter into a Loan Guaranty Agreement with the lender.
                 Both parties will execute a Loan Guaranty Agreement (Deferred Participation), SBA Form
                 750, and/or a Loan Guaranty Agreement (Deferred Participation) for Short-Term Loans,
                 SBA Form 750B. Once the SBA Form 750 is executed, the SBA Field Office will add the
                 lender to the SBA Partner Information Management System (PIMS), which identifies the
                 lender as an SBA participating Lender.
              e. If a Lender makes a major change in its structure or organization after execution of the SBA
                 Form 750/750B, it must notify the SBA Field Office in writing. Major changes that may
                 impact continued SBA participation include:
                  i.      Acquisition by another entity;


Effective April 1, 2019                                                                                     Page 9
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 68 of 484
SOP 50 10 5(K)                                                            Subpart A

                  ii.     Merger into another legal entity;
                  iii.    A change of name;
                  iv.     Substantial changes in management;
                  v.      Substantial changes in how the Lender handles SBA loans; or
                  vi.     Takeover or closure of the Lender by a regulatory agency.
       2.   Non-Federally Regulated Lenders:
              a. Non-Federally Regulated Lenders (NFRLs) are entities engaged in small business lending
                 that are subject to the oversight and supervision by a state regulator authorized to evaluate
                 the safety and soundness of its regulated members. These entities operate without Federal
                 deposit or share insurance protection (such as Business and Industrial Development
                 Companies (BIDCOs)). NFRLs are authorized by the Administrator to make loans pursuant
                 to section 7(a) of the Small Business Act. NFRLs are subject to additional regulations
                 specific to SBA Supervised Lenders (see 13 CFR §§ 120.460-120.465) as well as all other
                 7(a) regulations specific to loan processing, servicing, and liquidation. NFRLs must have
                 internal controls that meet the requirements set forth for SBLCs in Chapter 2, Paragraph
                 I.B.3 of this Subpart.
                  To become a 7(a) participant, the lender must submit an application containing the
                  information and documents specified below to the Office of Financial Assistance (OFA) at
                  SBA’s Headquarters in Washington, D.C. The applicant must submit two (2) complete
                  binders of fully executed paper copies and one (1) executed electronic scanned copy (in pdf
                  format) to OFA addressing each of the elements set forth below (“NFRL Application”). The
                  NFRL Application must be complete and organized in tabular format. Incomplete NFRL
                  Applications will not be processed by SBA and will be returned to the applicant. An
                  applicant that submits an incomplete NFRL Application (as determined by SBA) must wait
                  30 calendar days before reapplying.
                  SBA reserves the right to deny any applicant requesting to become an NFRL in its sole
                  discretion. In addition to SBA’s evaluation of the elements required in paragraph b. below,
                  SBA may consider risk factors in its evaluation of an NFRL Application. These factors
                  include, but are not limited to, historical performance measures (such as default, purchase
                  and loss rate), and other performance data associated with the lender or its senior
                  management team, along with other relevant information (such as SBA-observed gaps in
                  small business lending not served by the existing 7(a) Lender population).
              b. The lender’s application must include:
                  i.      Lender’s name, address, telephone number and email address;
                  ii.     A copy of the lender’s organizational formation documents and bylaws filed with the
                          appropriate authority and certified by an appropriate officer of the applicant;
                  iii.    The identification of all classes of stock, partnership interest or members interests, the
                          rights and preferences accorded to these forms of ownership, including voting rights,
                          redemption rights, distribution rights and rights of convertibility and any conditions for
                          the transfer, sale or assignment of such interests;

Effective April 1, 2019                                                                                     Page 10
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 69 of 484
SOP 50 10 5(K)                                                            Subpart A

                  iv.     The lender’s proposed geographical area of operations, as authorized by the lender’s
                          state regulator;
                  v.      A list of officers, directors, managing partners, managing members, Associates, and
                          holders of 10% or more of any class of the lender’s capital stock or ownership interest
                          (“Associates” are defined in 13 CFR § 120.10);
                  vi.     An organizational chart showing all officers, directors, managers and key employees of
                          the lender, including any relationships between the lender and any Associates;
                  vii. An executed SBA Form 1081, “Statement of Personal History,” and either Form
                       FD-258 (fingerprint card) or electronic fingerprint submission, each signed and dated
                       within 90 days of submission to SBA (“electronic fingerprint submission” is defined in
                       Subpart B, Chapter 2, Paragraph III.A.13.d.iv of this SOP), for:
                          a) Each officer, managing partner, and managing member of lender, and all holders of
                             10% or more of any class of stock or ownership, limited partnership or member’s
                              interest; and
                          b) Each director and key employee (an employee who manages daily operations, e.g.,
                              overseeing a department or a division, not a clerical staff position) of the lender
                              organization. Directors and key employees must only submit either Form FD-258
                              (fingerprint card) or electronic fingerprint submission along with SBA Form 1081
                              if the individual answered affirmatively to questions 10a, 10b, 10c, 11a, and/or
                              11b on the SBA Form 1081.
                  viii. A copy of the most recent audited financial statements of the lender;
                  ix.     A copy of the most recent audited financial statements on any entity, other than natural
                          persons, holding 10% or more of any class of the lender’s stock or ownership interest;
                  x.      An operations plan detailing the nature of the lender’s proposed loan activity, the
                          volume of activity projected over the first 3 years as a 7(a) Lender, projected balance
                          sheets, income statements and statement of cash flows of the lender, with alternative
                          profit and loss scenarios based on run rates equivalent to 70% and 50% of projected
                          loan activity, the type and projected amount of financing needed to support its lending
                          plan, along with a discussion of lender’s proposed wind-down plan in the event the
                          lender decides to leave the program;
                  xi.     A detailed analysis of the lender’s projected secondary market activities during the first
                          3 years of operation, including a sensitivity analysis of the effect any changes in
                          premium from the sale of the guaranteed portion of 7(a) loans in SBA’s secondary
                          market may have on the lender’s prospective earnings. The analysis must also include a
                          description of the lender’s plans (if any) to securitize or sell participations in the
                          unguaranteed portion of 7(a) loans;
                  xii. If the lender intends to acquire any 7(a) loans, a written plan detailing the extent of this
                       acquisition activity in its operating plan, and how the lender intends to manage the
                       transition of the 7(a) loan portfolio;
                  xiii. A copy of the lender’s policies and procedures governing business loan origination,
                        servicing, and liquidation;

Effective April 1, 2019                                                                                    Page 11
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 70 of 484
SOP 50 10 5(K)                                                            Subpart A

                  xiv. A certification that the lender will not be engaged primarily in financing the operations
                       of an Affiliate, as defined in 13 CFR §§ 121.103 and 121.301.
                  xv. A copy of the State or Federal statute or regulations governing the lender’s operations,
                      including those pertaining to audit, examination and supervision of the lender. Each
                      lender bears the burden of demonstrating that it is subject to continuing supervision by
                      a State or Federal regulatory authority satisfactory to SBA;
                  xvi. A copy of the latest report covering the examination of the lender, and/or any
                       regulatory orders if such reports can be released to SBA. If the report cannot be
                       released or the lender is newly formed and has not been examined by its primary
                       regulator include a statement to that effect;
                  xvii. A copy of the license, if any, issued to the lender by a regulatory authority;
                  xviii. A certified copy of a Resolution of the Board of Directors designating the person(s)
                         authorized to submit the application on behalf of the lender;
                  xix. Disclosure of any and all actions, proceedings, investigations or litigation, pending or
                       threatened, against the lender, including complete details of any actions disclosed; and
                  xx. A written legal opinion of independent counsel (“Independent Counsel” is counsel that
                      is not an “Associate” of the lender under 13 CFR § 120.10.), satisfactory to SBA that
                      addresses whether the lender:
                          a) Is duly formed, organized, and validly existing in good standing under the laws of
                               the State of its organization, and is in full compliance with all Federal, State, and
                               local laws in connection with the formation and organization of the lender;
                          b) Has the power, legal right, and authority to conduct business in the lender’s
                              proposed operating area; and
                          c) Is in full compliance with all appropriate Federal and State securities laws.
              c. Once received, the D/FA or designee, in consultation with the Director, Office of Credit Risk
                 Management (D/OCRM), makes the final determination on the application and notifies the
                 SBA Field Office. If the application is approved, the SBA Field Office executes an SBA
                 Form 750 and/or SBA Form 750B, with the Lender and sends a copy of the executed
                 agreement to the D/FA. The D/FA or designee will add the Lender to the SBA Partner
                 Information Management System (PIMS), which identifies the Lender as an SBA
                 participating Lender.
              d. Change of Ownership or Control: SBA’s prior written consent is required for any change of
                 ownership or control of ten percent (10%) or more of any class of an NFRL’s stock or
                 ownership interests. SBA’s prior written consent is also required for any proposed transaction
                 or event that results in control by any entity or person(s) not previously approved by SBA.
                 Control, as defined in this paragraph, means the possession, direct or indirect, or the power to
                 direct or cause the direction of the management or policies of an NFRL, whether through the
                 ownership of voting securities, by contract, or otherwise.
                  i.      A new application in accordance with paragraph II.C.2.b. above must be submitted for
                          SBA’s prior written consent with respect to a change of ownership or control

Effective April 1, 2019                                                                                      Page 12
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 71 of 484
SOP 50 10 5(K)                                                            Subpart A

                          transaction. For change of control transactions, the Lender must reapply for any
                          delegated authorities.
                  ii.     If the proposed change of ownership is for less than a majority interest, SBA, in its sole
                          discretion, may limit the items required by the Lender in paragraph II.C.2.b) to support
                          a request for prior SBA consent.
       3. Small Business Lending Companies (“SBLCs”) (13 CFR §§ 120.460 - 120.490):
          A Small Business Lending Company (SBLC) is a non-depository lending institution that is
          authorized by SBA to only make loans pursuant to section 7(a) of the Small Business Act and loans
          to Intermediaries in SBA’s Microloan program. See Chapter 2 of this Subpart for more information
          on becoming an SBLC.
   D. Loan Guaranty Agreement – SBA Form 750 and SBA Form 750B:
       1. The Loan Guaranty Agreement (SBA Form 750) provides a basic framework for the responsibilities
          and duties of the Lender and SBA when making, closing, and administering any individual SBA-
          guaranteed loan. (13 CFR § 120.400) This agreement is subject to SBA’s rules and regulations, as
          amended from time to time.
       2. SBA Form 750 governs loans with a maturity greater than 12 months. A Lender must execute this
          agreement prior to submitting any applications for guaranty to SBA.
       3. SBA Form 750B governs loans with a maturity of 12 months or less. If the Lender intends to
          approve loans with a maturity of 12 months or less, it must also execute SBA Form 750B.
   E. Responsibilities of 7(a) Lenders:
       1. In making SBA-guaranteed loans, 7(a) Lenders must:
              a. Submit applications for guaranty with all required forms, documentation and credit analyses,
                 to the designated SBA processing center for review;
              b. Execute the Authorization;
              c. Close the loan in accordance with the Authorization and all SBA policies and regulations;
              d. Maintain complete loan files;
              e. Service the loan in accordance with SOP 50 57 and regulations;
              f. Liquidate the loan in accordance with SOP 50 57 and regulations;
              g. Comply with SBA Loan Program Requirements (as defined in 13 CFR § 120.10) for the 7(a)
                 program, as such requirements are revised from time to time. SBA Loan Program
                 Requirements in effect at the time that a Lender takes an action in connection with a
                 particular loan govern that specific action. For example, although loan closing requirements
                 in effect when a Lender closes a loan will govern closing actions, a Lender’s liquidation
                 actions on the same loan are subject to the liquidation requirements in effect at the time that a
                 liquidation action is taken (13 CFR § 120.180). SBA Loan Program Requirements, Center
                 contacts, and other information can be found at https://www.sba.gov/partners/lenders/7a-
                 loan-program;
              h. Individuals and entities suspended, debarred, revoked, or otherwise excluded under the SBA

Effective April 1, 2019                                                                                    Page 13
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 72 of 484
SOP 50 10 5(K)                                                            Subpart A

                  or Government-wide debarment regulations are not permitted to conduct business with SBA,
                  including participating in an SBA-guaranteed loan. Lenders are responsible for consulting the
                  System for Awards Management’s (SAM) Excluded Parties List System (EPLS) or any
                  successor system to determine if an employee or an Agent has been debarred, suspended or
                  otherwise excluded by SBA or another Federal agency (https://www.sam.gov/portal/SAM/);
                  and
              i. SBA expects Lenders to exercise due diligence and prudent oversight of their third party
                 vendors, including Lender Service Providers (LSPs) and other loan agents, which should
                 include having written policies governing such relationships and monitoring performance of
                 loans referred by an Agent or where an Agent provided assistance. SBA will review evidence
                 of such due diligence and oversight of such relationships when conducting lender oversight
                 activities. Federally-regulated Lenders are reminded that they must comply with the
                 requirements of their primary Federal Financial Institution Regulator regarding third party
                 vendors.
       2. Preferences:
              a. A Lender may not take any action in connection with an SBA-guaranteed loan that
                 establishes a preference in favor of the Lender (13 CFR § 120.411). A Lender must be
                 particularly careful to avoid establishing a preference when using its delegated authority (for
                 example, reducing its existing exposure to the Borrower through the use of an SBA-
                 guaranteed loan).
              b. A Lender must not:
                  i.      Take any side collateral or guaranty that would secure only its own interest in a loan;
                  ii.     Obtain a separate guaranty on the unguaranteed portion of the 7(a) loan without SBA’s
                          approval, such as through a co-guaranty program or arrangement;
                  iii.    Require a Borrower to purchase certificates of deposit;
                  iv.     Maintain a compensating balance not under the control of the Borrower;
                  v.      Take a side loan which would have the effect of ensuring a risk-free or limited-risk
                          investment on the participant’s share; or
                  vi.     Have an SBA-guaranteed loan in a “piggyback” structure.
                          a) Piggyback financing occurs when one or more lenders provide more than one loan
                              to a single Borrower at or about the same time, financing the same or similar
                              purpose, and where the SBA-guaranteed loan is secured with a junior lien position
                              or no lien position on the collateral securing the non-guaranteed loan(s).
                          b) SBA does not consider a scenario where both loans are for working capital and the
                              non-SBA guaranteed loan is secured only by working capital assets to be a
                              piggyback structure.
                          c) SBA does not consider a shared lien position with the lender (pari passu) as a
                              piggyback structure.
              c. Under the following circumstances, a Lender may make a side loan to the Borrower to


Effective April 1, 2019                                                                                    Page 14
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 73 of 484
SOP 50 10 5(K)                                                            Subpart A

                  purchase stock of the participating Lender (as may be required by certain Lenders, such as
                  Farm Credit Administration entities):
                  i.      The enabling authority of the Lender requires the purchase as a condition for making
                          the loan.
                  ii.     The Lender makes a separate side loan not guaranteed by SBA for the Borrower to buy
                          the stock or debentures. The side loan must be subordinated to the SBA loan, but the
                          Lender may hold a first lien on any stock collateralizing the side loan.
                  iii.    The interest to be charged on the side loan must not exceed the maximum rate of
                          interest acceptable for SBA-guaranteed loans, and the maturity of the side loan must
                          not be less than that of the SBA-guaranteed loan.
                  iv.     In the event of default, either on the side loan or the SBA-guaranteed loan, the Lender
                          may not take any action to collect or liquidate the side loan, except canceling or retiring
                          the stock securing the side loan, until the SBA loan has been fully liquidated.
       3. Ethical Requirements Placed on a Lender:
          SBA Lenders must act ethically and exhibit good character (13 CFR § 120.140). Conduct of a
          Lender’s Associates (including Agents and Lender Service Providers) and staff will be attributed
          directly to the Lender. Lenders are required to notify SBA immediately upon becoming aware of any
          unethical behavior by its staff or its Associates. Examples of unethical behavior ae found at 13 CFR
          § 120.140.
              a. Conflicts of Interest:
                  Neither a Lender nor its Associates may have a real or apparent conflict of interest with a
                  small business or SBA (13 CFR § 120.140 and 13 CFR Part 105). Lenders must exercise care
                  and judgment in determining whether a conflict of interest exists and document the file in
                  detail. SBA will not guarantee a loan if the Lender, its Associates, partner(s) or a close
                  relative:
                  i.      Has a direct or indirect financial or other interest in the Applicant; or
                  ii.     Had such interest within 6 months prior to the date of application.
                  SBA reserves the right to deny liability on its guaranty in the event that the Borrower defaults
                  if the Lender, its Associates, partner(s) or a close relative acquires such an interest at any
                  time during the term of the loan.
              b. The Standards of Conduct Counselor for the Agency is the Designated Agency Ethics
                 Official. (13 CFR § 105.402(a))
              c. Standards of Conduct (“Conflict of Interest”) Approvals:
                  i.      If an Applicant has, as an employee, owner, general partner, managing member,
                          attorney, agent, owner of stock, officer, director, creditor or debtor, an individual who,
                          within one (1) year prior to the loan application, was an SBA Employee (as defined by
                          13 CFR § 105.201(a)), the loan application must be approved by the Standards of
                          Conduct Counselor. (13 CFR § 105.203(a))
                  ii.     If an Applicant has, as its sole proprietor, general partner, managing member, officer,

Effective April 1, 2019                                                                                     Page 15
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 74 of 484
SOP 50 10 5(K)                                                            Subpart A

                          director, or stockholder with a 10% or more interest, an individual who is an SBA
                          Employee (as defined by 13 CFR § 105.201(a)) or a Household Member of an SBA
                          Employee, the loan application must be approved by the Standards of Conduct
                          Committee at SBA Headquarters. (13 CFR § 105.204) A “Household Member” of an
                          SBA Employee includes:
                          a) The spouse of the Employee;
                          b) The minor children of the Employee; and
                          c) The blood relatives of the Employee, and the blood relatives of the Employee’s
                              spouse, who reside in the same place of abode as the Employee.
                              (13 CFR § 105.201(d))
                   iii.   If an Applicant has, as its sole proprietor, general partner, managing member, officer,
                          director, or stockholder with a 10% or more interest, or a Household Member of such
                          individual, an individual who is a Member of Congress, an appointed official of the
                          legislative or judicial branch of the Federal Government, a member or employee of a
                          Small Business Advisory Council, or a SCORE volunteer, the loan application must be
                          approved by the Standards of Conduct Committee. (13 CFR §§ 105.301(c) and
                          105.302(a))
               d. When a Standards of Conduct approval is required, the application should be processed by
                  the appropriate processing center and, if appropriate, be conditionally approved and
                  forwarded to the Standards of Conduct Counselor or Standards of Conduct Committee
                  (through the Standards of Conduct Counselor). The Standards of Conduct Counselor will
                  notify the processing center of the final Agency decision and the processing center will notify
                  the lender accordingly.
               e. Other Government Employees:
                   The Applicant must submit a statement of no objection from the pertinent department or
                   military service ethics officer if its sole proprietor, general partner, managing member,
                   officer, director, or stockholder with a 10% or more interest, or a Household Member of such
                   individual, is an employee of another department or agency of the Federal Government
                   (Executive Branch) in a grade of at least GS-13 (or its equivalent) or higher. Lenders must
                   submit the statement to SNOMemos@sba.gov and receive written clearance from SBA prior
                   to submitting the application to LGPC (non-delegated) or processing the application under
                   their delegated authority. Non-delegated Lenders must submit a copy of SBA’s written
                   clearance with the application to the LGPC. (13 CFR § 105.301(a))
       4. Forward Commitments:
            A forward commitment exists when a Lender issues a commitment to a builder or developer to
            finance future sales of real estate. The SBA will not guarantee loans made by the Lender to small
            businesses to purchase such real estate. This is a potential conflict of interest for the Lender because
            of its predisposition to make SBA loans in order to honor their prior agreement with the builder or
            developer. Such loans are ineligible for SBA’s guarantee regardless of whether the Lender gets a fee
            for issuing the commitment.
       5.   Advertising of Relationship with SBA (13 CFR §120.413):

Effective April 1, 2019                                                                                     Page 16
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 75 of 484
SOP 50 10 5(K)                                                            Subpart A

              a. General Advertising. A Lender may publicize its relationship with SBA, including
                 identifying itself as an SBA participating Lender, by placing the appropriate SBA-approved
                 decal on the window of the lending institution or placing identical decal icons on its website.
                 A Lender may not use the SBA logo in any manner in any advertisement, brochure,
                 publication or promotional piece, or state or imply that the Lender or its Borrowers will
                 receive any preferential treatment by SBA.
              b. Use of Window Decals. The SBA-approved Lender decal may only be used to inform the
                 public of the Lender’s relationship with SBA and may not be used to promote, or appear to
                 promote, the Lender’s non-SBA products or services. Window decals are available from
                 SBA Field Offices.
              c. Use of Decal Icons on Website. The SBA-approved Lender decal icon is an exact replica of
                 the window decal and may only be used to inform the public of the Lender’s relationship
                 with SBA and may not be used to promote, or appear to promote, the Lender’s non-SBA
                 products or services.
                  i.      When using the SBA-approved Lender decal icon on a website, the Lender must
                          include the following public statement: “Approved to offer SBA loan products under
                          SBA’s Preferred Lender Program” (or SBA Express Program, etc.).
                  ii.     The Lender decal icon may be downloaded from and must be used in accordance with
                          SBA’s Lender decal guidelines found at https://www.sba.gov/document/support-object-
                          object-advertising-your-sba-relationship.
              d. Oversight. A Lender’s usage of the window/building decal and any identical decal icons on
                 its website may be reviewed as part of the Agency’s Lender oversight activities.
       6. Record Retention:
              a. Lenders must retain the original Note; Guaranty(ies); Security/Collateral documents such as
                 mortgages, deeds of trust, security agreements; SBA application (SBA Form 1919, SBA
                 Form 1920 and any SBA Forms 912); and SBA Form(s) 159. Hard-copy records of those
                 documents requiring original signatures must be retained unless the original signature was
                 made electronically in accordance with applicable standards governing electronic signatures.
                 (See Appendix 8 for guidance on electronic signature standards.)
              b. Federally-regulated Lenders must comply with the requirements of their FFIR’s requirements
                 governing how long to retain documentation.
              c. SBA Supervised Lenders must comply with 13 CFR § 120.461.


III. HOW SBA OVERSEES 7(A) LENDERS
SBA oversees 7(a) Lenders through:
   A. Loan and Lender Monitoring System (L/LMS):
       1. L/LMS is an internal SBA data system that includes the use of historical data and predictive small
          business credit scoring. All SBA 7(a) loans with an outstanding balance are credit-scored quarterly.
          Data on 7(a) loans are aggregated, analyzed and evaluated to assess the credit quality of each


Effective April 1, 2019                                                                                 Page 17
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 76 of 484
SOP 50 10 5(K)                                                            Subpart A

          individual 7(a) Lender’s portfolio of SBA-guaranteed loans. SBA uses this information to monitor
          the performance of 7(a) Lenders individually and in comparison to their peers.
       2. Using SBA’s L/LMS system, SBA assigns all 7(a) Lenders a composite rating. The composite rating
          reflects SBA’s assessment of the potential risk to the government of that 7(a) Lender’s SBA
          portfolio. The specific performance factors which comprise the composite rating are published from
          time to time by SBA’s Office of Credit Risk Management (OCRM). In general, these factors reflect
          both historical 7(a) Lender performance and projected future performance. SBA performs quarterly
          recalculations on the common factors for each 7(a) Lender, so 7(a) Lenders’ composite risk ratings
          are updated on a quarterly basis.
       3. SBA has established peer groups to minimize the differences that could result from changes in loan
          performance for portfolios of different sizes. The peer groups are based upon gross outstanding SBA
          loan dollars. For 7(a) Lenders, they are:
              a. $350,000,000 or more
              b. $100,000,000 - $349,999,999
              c. $10,000,000 - $99,999,999
              d. $4,000,000 - $9,999,999
              e. $1,000,000 - $3,999,999
              f. $0 - $999,999B (active with at least one loan disbursed in past 12 months)
              g. $0 - $999,999A (inactive with no loans disbursed within the past 12 months)
       4. SBA assigns a composite rating of “1” to “5” to each 7(a) Lender generally based upon its portfolio
          performance, as reported in L/LMS. A rating of “1” indicates strong portfolio performance, the least
          risk, and requires the lowest degree of SBA management oversight (relative to other 7(a) Lenders in
          its peer group). A “5” rating indicates weak portfolio performance, the highest risk, and requires the
          highest degree of SBA management oversight. (See 13 CFR § 120.10 (definitions related to Risk
          Rating); 13 CFR § 120.1015 (Risk Rating System); 75 FR 9257, March 1, 2010; 75 FR 13145,
          March 18, 2010; and 79 FR 24053, April 29, 2014 (Risk Rating Notices)) As set forth in the Risk
          Rating Notices, SBA may take into account rapid growth that may skew metrics and other factors in
          considering a Lender’s risk.
   B. Lender Portal:
       1. SBA communicates Lender performance to individual 7(a) Lenders through the use of SBA’s
          Lender Portal (Portal). The Portal allows a 7(a) Lender to view its own quarterly performance data,
          including, but not limited to, its current composite risk rating, peer and portfolio averages, and its
          PARRiS score (as discussed below). Portal data includes both summary performance and credit
          quality data. Summary performance data is largely derived from data that 7(a) Lenders provide to
          SBA through SBA Form 1502 and 172 Reports; therefore, 7(a) Lenders bear much of the
          responsibility for ensuring data accuracy. If a 7(a) Lender reviews its performance components and
          finds a discrepancy with its records, the 7(a) Lender should contact OCRM.
       2. SBA 7(a) Lenders with at least 1 outstanding SBA loan may apply for the Portal access. Currently,
          SBA issues only one Portal user account per 7(a) Lender. Submission of initial requests for a Portal
          user account must be submitted to SBA’s OCRM, and must include the following information:

Effective April 1, 2019                                                                                  Page 18
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 77 of 484
SOP 50 10 5(K)                                                            Subpart A

              a. Request must be made by a senior officer with proper authority of the 7(a) Lender (Senior
                 Vice President or higher);
              b. Request must be sent via regular or overnight mail to the SBA’s OCRM at 409 Third Street
                 SW, Washington DC 20416, ATTN: Director, Office of Credit Risk Management;
              c. Request must be made using the 7(a) Lender’s stationery;
              d. Request must include the user’s business card;
              e. The stationery and business card should include the 7(a) Lender’s name and address;
              f. The request should include the following data:
                  i.      SBA FIRS ID Number(s);
                  ii.     Account user’s name and title;
                  iii.    Account user’s mailing address, telephone number and email address at the 7(a)
                          Lender;
                  iv.     Requesting officer’s name and title; and
                  v.      Requesting officer’s mailing address, telephone number and email address at the 7(a)
                          Lender.
              g. Once SBA receives and approves the user’s request, SBA will forward the approval to SBA’s
                 Portal contractor for issuance of a user account name and password. The Portal contractor
                 will email the user his or her user name and password within approximately 2 weeks of
                 account approval. The user can then access its data by logging into the SBA Lender Portal
                 web page. Before accessing the Portal, Lenders must agree to the terms of a Confidentiality
                 Agreement, which is found on the SBA Lender Portal web page.
              h. Lenders are responsible for complying with and maintaining the Portal user accounts and
                 passwords as set forth in the Confidentiality Agreement on the Portal web page, and as
                 published by SBA from time to time. Lenders are also responsible for timely informing SBA
                 to terminate or transfer an account if the person to whom it was issued no longer holds that
                 responsibility for the 7(a) Lender. Lenders must take full responsibility for protecting the
                 confidentiality of the user password and the 7(a) Lender risk rating, PARRiS score, and
                 confidential information and for ensuring the security of the data. See 13 CFR § 120.1060.
   C. Monitoring and Reviews: (13 CFR §§ 120.1025 and 120.1050 - 1060)
          L/LMS provides performance information that allows SBA to monitor and conduct reviews of all
          Lenders. L/LMS-related monitoring/reviews serve as the primary means of reviewing Lenders with
          less than $10 million in gross outstanding SBA loan dollars although SBA may determine, in its
          discretion, to conduct other more in-depth reviews (e.g., Analytical, Targeted, Full, or Delegated
          Authority Renewal) of these Lenders. (“L/LMS-related” refers to the L/LMS reviews and the SBA
          Lender Profile Assessment (LPA) including the PARRiS Score.) SBA will contact the Lender if the
          review detects performance issues or trends requiring further discussion.
       1. For Lenders with more than $10 million in gross outstanding SBA loan dollars, L/LMS details
          historical and projected performance data:
              a. For use in planning and conducting more in-depth reviews or examinations;

Effective April 1, 2019                                                                                 Page 19
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 78 of 484
SOP 50 10 5(K)                                                            Subpart A

              b. To assist in prioritizing more in-depth reviews or examinations; and
              c. To monitor Lenders between the more in-depth reviews or examinations.
       2. SBA’s 7(a) risk-based reviews generally feature a composite risk measurement methodology and
          scoring guide, known as “PARRiS.” PARRiS is an acronym for the specific risk areas or
          components that SBA reviews: Portfolio Performance; Asset Management; Regulatory Compliance;
          Risk Management; and Special Items.
       3. Additionally, in accordance with 13 CFR § 120.1010, a Lender must allow SBA’s authorized
          representatives, including representatives authorized by SBA’s Inspector General, during normal
          business hours, access to its files to review, inspect and/or copy all records and documents relating to
          SBA-guaranteed loans or as requested for SBA oversight.
       4. SBA may request reports on a case-by-case basis.
       5. Additional information regarding reviews and examinations can be found in 13 CFR §§ 120.1050-
          1060, SBA Policy Notice 5000-1332: Revised Risk-Based Review Protocol for SBA Operations of
          Federally Regulated 7(a) Lenders (December 29, 2014), SBA Information Notice 5000-1397:
          Updated PARRiS Methodology for Oversight of SBA Operations of Federally Regulated 7(a)
          Lenders (November 15, 2016), SBA Policy Notice 5000-1940: Revised Risk-Based
          Review/Examination Protocol for SBA Supervised Lenders (January 18, 2017), and SBA’s SOP 51
          00.
       6. Lender oversight fees. Lenders are required to pay SBA fees to cover the costs of examinations and
          reviews and, if assessed by SBA, other Lender oversight activities.
          (13 CFR § 120.1070)
              a. The fees may cover:
                  i.      The cost of conducting L/LMS-related reviews/monitoring of a 7(a) Lender;
                  ii.     The cost of conducting more in-depth reviews of a 7(a) Lender (e.g., Analytical,
                          Targeted, and Full Reviews, Delegated Authority Reviews, Quarterly Condition and
                          Certification of Capital Compliance Reviews (for SBA Supervised Lenders), Secondary
                          Market Evaluations, and related review activities, such as corrective action
                          assessments);
                  iii.    The cost of conducting loan reviews (e.g., Secondary Market loan-by-loan reviews);
                  iv.     The cost of conducting safety and soundness examinations of an SBA Supervised
                          Lender (SBLCs and NFRLs); and
                  v.      Any additional expenses that SBA incurs in carrying out Lender oversight activities
                          (e.g., technical assistance and analytics to support the monitoring and review program,
                          supervision and enforcement activity costs, salaries and travel expenses of SBA
                          employees, and equipment expenses directly related to Lender oversight.
              b. In general, where the costs that SBA incurs for a review, examination, monitoring, or other
                 Lender oversight activity are specific to a particular 7(a) Lender, SBA will charge that
                 Lender a fee for the actual costs of the oversight activity. For example, for most
                 examinations or reviews conducted under a)ii and a)iv above, SBA will invoice each Lender
                 for the amount owed following completion of the examination or review.

Effective April 1, 2019                                                                                   Page 20
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 79 of 484
SOP 50 10 5(K)                                                            Subpart A

              c. In general, where the costs that SBA incurs for the Lender oversight activity are not
                 sufficiently specific to a particular Lender, SBA will assess a fee based on each 7(a) Lender’s
                 portion of the total dollar amount of SBA guaranties in SBA’s total portfolio or in the
                 relevant portfolio segment being reviewed or examined, to cover the costs of such activity.
                 For these fees, such as the L/LMS related reviews/monitoring conducted under subparagraph
                 a)i above and other Lender oversight activity expenses incurred under a)v above, SBA will
                 invoice each Lender on an annual basis.
                  i.      The invoice will state the charges, the date by which payment is due and the approved
                          payment method(s).
                  ii.     The payment due date will be no less than 30 calendar days from the invoice date.
                  iii.    SBA may waive the fees assessed under this paragraph 5.c) for those Lenders owing
                          less than a threshold amount if SBA determines that it is not cost effective to collect the
                          fee.
              d. Payments that are not received by the due date shall be considered delinquent, and SBA will
                 charge interest and other applicable charges and penalties as authorized by 31 U.S.C. 3717. A
                 Lender’s failure to pay any of the fee components described above, or to pay interest, charges
                 and penalties that have been charged, may result in a decision to suspend or revoke a
                 Lender’s eligibility to participate in SBA’s loan programs or participant’s delegated authority
                 or other remedy available under law. (13 CFR § 120.1070)
   D. Supervision and Enforcement:
          An integral part of overseeing the 7(a) loan program is SBA’s authority to supervise and take
          enforcement actions as necessary. For further guidance on Lender Supervision and Enforcement, see
          SOP 50 53(A).
   E. Suspension or Revocation:
       1. SBA may suspend or revoke the authority of a Lender to conduct 7(a) program activities, in
          accordance with 13 CFR §§ 120.1400-1600.
       2. Examples of circumstances that may result in suspension or revocation under the above cited
          regulation include but are not limited to:
              a. Failure to comply materially with any requirement imposed by Loan Program Requirements,
                 including but not limited to Lender eligibility requirements and prudent lending requirements
                 (SBA will consider the severity and frequency of violations among other factors);
              b. Repeated failure to properly report on loan disbursements and status; or
              c. Less Than Acceptable examination/review assessment or repeated Less Than Acceptable
                 Risk Rating, the latter generally in conjunction with other grounds.
       3. SBA will notify the Lender of a proposed suspension or revocation in accordance with 13 CFR §
          120.1600. The Lender will be provided an opportunity to respond prior to final action.
   F. Receiverships of NFRLs:
       1. Upon SBA’s determination that grounds for an enforcement action against a NFRL exist under 13
          CFR § 120.1400, SBA may, pursuant to 13 CFR § 120.1500(c)(3), apply to a Federal court for the

Effective April 1, 2019                                                                                     Page 21
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 80 of 484
SOP 50 10 5(K)                                                            Subpart A

          appointment of a receiver. Typically, SBA will use its receivership authority as a remedy of last
          resort. The appointment of a receiver is only one of several types of enforcement actions set forth in
          13 CFR § 120.1500.
       2. SBA will review the facts and circumstances of the enforcement action when deciding whether or
          not to seek the appointment of a receiver. SBA will also make a determination regarding the scope of
          the receiver’s duties and powers, including whether the receivership will be limited to the NFRL’s
          assets related to the SBA loan programs. In deciding whether to seek a receiver and in determining
          the scope of a receivership, SBA will consider the following:
              a. The existence of fraud or false statements;
              b. A NFRL’s refusal to cooperate with SBA enforcement action instructions or orders;
              c. A NFRL’s insolvency (legal or equitable);
              d. The size of the NFRL’s SBA loan portfolio(s) in relation to other activities of the NFRL;
              e. The dollar amount of any claims SBA may have against the NFRL; and/or
              f. The existence of other non-SBA enforcement actions against the NFRL.
       3. Under 13 CFR § 120.1400(a)(2), a NFRL that makes 7(a) guaranteed loans after October 20, 2017,
          has consented to SBA’s right to seek a receivership in appropriate circumstances. As described in 50
          10 5(J), such consent is deemed to apply only if the NFRL makes 7(a) loans on or after January 1,
          2018. The NFRL’s consent does not in any way preclude the NFRL from contesting whether or not
          SBA has established the grounds for seeking the remedy of receivership. A NFRL’s consent to
          receivership as a remedy does not require SBA to seek the appointment of a receiver in any
          particular SBA enforcement action.
IV. DELEGATED AUTHORITY IN THE 7(A) LOAN PROGRAM
   A. Delegated Authority Criteria:
       1. In making its decision to grant or renew a delegated authority, SBA considers whether the Lender, as
          determined by SBA in its discretion:
              a. Has the continuing ability to evaluate, process, close, disburse, service, liquidate and litigate
                 SBA loans. This includes the ability to develop and analyze complete loan packages. SBA
                 may consider the experience and capability of Lender’s management and staff;
              b. Has satisfactory SBA performance (as defined in 13 CFR § 120.410(a)(2)). The Lender’s
                 Risk Rating, among other factors, will be considered in determining satisfactory SBA
                 performance. Other factors may include, but are not limited to, review/examination
                 assessments, historical performance measures (like default rate, purchase rate and loss rate),
                 loan volume to the extent that it impacts performance measures, and other performance
                 related measurements and information (such as contribution toward SBA’s mission);
              c. Is in compliance with SBA Loan Program Requirements (i.e., SBA Form 1502 reporting,
                 timely payment of all fees to SBA);
              d. Has completed, to SBA’s satisfaction, all required corrective actions;
              e. Is in good standing with SBA as defined in 13 CFR § 120.420(f) (as determined by SBA in
                 its discretion), and, as applicable, with its state regulator and is considered Satisfactory by its

Effective April 1, 2019                                                                                    Page 22
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 81 of 484
SOP 50 10 5(K)                                                            Subpart A

                  FFIR (as determined by SBA and based on, for example, information in published
                  orders/agreements and call reports) (13 CFR § 120.410(e)):
                  i.      The Lender’s written request to participate must include a written statement that to the
                          best of its knowledge, the Lender has satisfactory: (a) financial condition (i.e., is
                          deemed well-capitalized based on size of entity, has sufficient liquid assets, etc.); (b)
                          small business credit administration policies, procedures, and practices that it continues
                          to adhere to in its operations; and (c) small business servicing policies, procedures, and
                          practices that it continues to adhere to in its operations. When reviewing good
                          standing/Satisfactory status, SBA will look to see that a Lender does not have
                          significant deficiencies or weaknesses in these areas. “Significant” may be evidenced
                          by the number or seriousness of the deficiencies, as determined by SBA in its
                          discretion. SBA will verify any good-standing/Satisfactory status statement where
                          possible with public (e.g., Cease and Desist Orders and Call Reports) and/or non-public
                          information from the Lender’s primary and/or other regulators.
                  ii.     In conjunction with this eligibility criteria, SBA reviews whether Lender is subject to
                          any enforcement action, order or agreement with a regulator or the presence of other
                          regulatory concerns as determined by SBA;
              f. Is not subject to any SBA enforcement actions;
              g. Has not received a major substantive objection from its lead SBA Field Office relating to the
                 delegated authority criteria; and
              h. Exhibits other risk/program integrity factors (i.e., has rapid growth; low SBA activity; SBA
                 loan volume; Lender, an officer or director is under investigation or indictment, inadequate
                 capital, inadequate governance or management).
       2. Delegated authority decisions are made by the appropriate SBA official in accordance with
          Delegations of Authority, and are final.
       3. If delegated authority is approved or renewed, Lender must execute a Supplemental Guarantee
          Agreement, which will specify a term not to exceed 2 years. SBA may grant shorter renewals based
          on risk or any of the other delegated authority criteria. Lenders with less than 3 years of SBA
          lending experience will be limited to a term of 1 year or less.
   B. Certified Lenders Program (CLP):
       As CLP authority has been eliminated from 13 CFR Part 120, no new CLP loans may be made.
       However, any existing CLP loans must comply with applicable Loan Program Requirements, including
       but not limited to those set forth in SOP 50 57.
   C. Preferred Lenders Program (PLP) (13 CFR § 120.450)
       The most experienced Lenders may be designated as PLP Lenders and delegated the authority to
       process, close, service, and liquidate most SBA guaranteed loans without prior SBA review.
       1. The PLP Lender:
          PLP Lenders are authorized to make SBA guaranteed loans without prior SBA review of eligibility
          or creditworthiness. An SBA Loan Number is assigned by SBA upon notification by the PLP Lender


Effective April 1, 2019                                                                                    Page 23
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 82 of 484
SOP 50 10 5(K)                                                            Subpart A

          of approval of the loan. In addition, they are expected to handle servicing and liquidation of all of
          their SBA loans with limited involvement of SBA.
       2. Qualifications for Initial PLP Consideration:
          The Lender must demonstrate to SBA’s satisfaction that it:
              a. Has disbursed at least five (5) SBA loans within the past 24 months; and
              b. Meets the criteria for delegated authority set forth in Paragraph IV.A above.
       3. Process to obtain PLP authority:
          A Lender’s initial request for PLP authority must be submitted electronically to D/OCRM or
          designee at 7aDeleAuthNomination@sba.gov.
          A Lender requesting to reinstate or expand existing delegated authority must submit a request
          electronically to D/OCRM or designee at 7aRedelegationNominations@sba.gov.
              a. The Lender’s request should include:
                  i.      Legal name and address of Lender;
                  ii.     Legal name of any holding company of Lender;
                  iii.    Name, title, address, phone number, e-mail address and fax number for contact person
                          at Lender;
                  iv.     Lender’s lead SBA Field Office (the SBA Field Office serving the area in which the
                          Lender’s headquarters is located);
                  v.      A copy of the Lender’s SBA Form 750 and SBA Form 750B, if applicable;
                  vi.     If Lender was previously a PLP Lender, an explanation of why the Lender left the
                          Preferred Lenders Program;
                  vii. A description of the Lender’s history, organization, and management, including:
                          a) When the Lender was chartered; and
                          b) Any recent mergers or acquisitions;
                  viii. Personnel who will be in charge of PLP loans for the Lender, have PLP loan approval
                        authority, and their experience with the Lender, in the industry, and with SBA loans,
                        including any training they have received.
                  ix.     Where and how PLP loans will be processed, closed, serviced and liquidated;
                  x.      A good standing/Satisfactory statement (as described in paragraph IV.A.1.e. i. above).
              b. D/OCRM or designee will consider:
                  i.      Any SBA Field Office concerns regarding the Lender;
                  ii.     The processing, servicing and liquidation Centers’ written opinion of Lender’s ability
                          to process, close, service and liquidate SBA loans, as applicable; and
                  iii.    The Lender’s commitment to SBA lending.
              c. D/OCRM or designee then informs the Lender of SBA’s decision.

Effective April 1, 2019                                                                                   Page 24
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 83 of 484
SOP 50 10 5(K)                                                            Subpart A

              d. Upon approval, OCRM notifies the Lender and the SBA Field Office:
                  i.      That the request for delegated authority is approved; and
                  ii.     The term of the delegated authority (not to exceed 2 years). For Lenders with less than
                          3 years of SBA lending experience/data, the Agency may consider performance over
                          the period of time that the Lender has been a participating Lender, but will limit the
                          Lender’s initial term of delegated authority to 1 year or less. Lenders that identify
                          significant differences between the performance numbers developed by the Lender and
                          those developed by SBA (not related to a lack of accurate SBA Form 1502 reporting)
                          should contact OCRM.
              e. OCRM sends the Lender a Supplemental Guaranty Agreement, Preferred Lenders Program
                 (SBA Form 1347) signed by the appropriate SBA official. The Lender must sign and return
                 the SBA Form 1347 to OCRM before the Lender’s PLP authority is effective. (Agreements
                 must be signed and returned to OCRM within 30 days of receipt or a new application to the
                 program will be required.)
              f. OCRM sends the appropriate SBA Field Office a copy of the approval letter. OCRM will
                 enter the effective term of the Lender’s PLP authority on the SBA Partner Information
                 Management System (PIMS). This is an essential step for Lenders processing PLP loans.
              g. Decline of PLP application:
                  If the PLP application is declined, OCRM notifies the Lender and SBA Field Office with the
                  reason(s) for decline. The Lender may re-apply for PLP authority when it has overcome the
                  reason(s) for decline. To do so, the Lender must file a request with OCRM and must show
                  how it has overcome the reason(s) for decline. OCRM will review the request, make a
                  recommendation and send it to the appropriate SBA official for a final Agency decision.
                  OCRM will notify the Lender in writing of SBA’s final decision.
       4. Process for Renewal of PLP Authority:
              a. OCRM automatically starts the renewal process just prior to the expiration of a Lender’s PLP
                 authority. OCRM asks for comments from the SBA Field Office and the SBA’s processing,
                 servicing and liquidation centers. The comments should pertain to the Lender’s most recent
                 PLP term and must include:
                  i.      Whether they recommend renewal;
                  ii.     If they do not recommend renewal, why not;
                  iii.    Whether the Lender can process, close, service and liquidate SBA loans;
                  iv.     Changes in Lender’s organization or management;
                  v.      Any recurring denial of liability or repair situations with the Lender;
                  vi.     Reasons for any unfavorable loan volume or repurchase rate data;
                  vii. Identification of any areas of concern; and
                  viii. An explanation of any discussions with the Lender that may impact the PLP decision.
              b. OCRM contacts the Lender to obtain a good standing/Satisfactory status statement.

Effective April 1, 2019                                                                                  Page 25
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 84 of 484
SOP 50 10 5(K)                                                            Subpart A

              c. OCRM gathers the information relevant to a Lender’s renewal. OCRM performs an analysis,
                 makes a decision and informs the Lender of SBA’s decision.
              d. For renewal of its PLP authority, the Lender must demonstrate to SBA’s satisfaction that it
                 meets the criteria for delegated authority set forth in Paragraph IV.A.
       5. Notification of Renewal:
          OCRM notifies the Lender and SBA Field Office that:
              a. The renewal is approved; and
              b. The term of the renewal.
              c. OCRM sends the Lender a new signed by OCRM on behalf of the appropriate SBA official.
                 The Lender must sign and return the SBA Form 1347 to OCRM before the Lender’s PLP
                 renewal is effective.
       6. If Renewal is Declined:
          OCRM notifies the Lender and SBA Field Office of the reason(s) for decline of the PLP renewal.
          The Lender may not make PLP loans after its PLP authority expires. The Lender may re-apply for
          PLP authority when it has overcome the reason(s) for decline. To do so, the Lender must file a
          request with OCRM and must show how it has overcome the reason(s) for decline. OCRM will
          review the request, make a recommendation and send it to the appropriate SBA official for a final
          Agency decision. OCRM will notify the Lender in writing of SBA’s final decision.
       7. Temporary Extension of PLP Authority:
          If a Lender’s PLP authority is expiring and SBA has not completed the renewal process, OCRM may
          extend a Lender’s PLP authority for a short, interim period as determined by the D/OCRM.
       8. Non-Renewal and Shortened Renewals:
              a. If SBA determines in its discretion that a Lender does not meet delegated authority criteria or
                 increased supervision may be necessary, SBA may either not grant or renew delegated
                 authority or may grant a shortened renewal period. See SOP 50 53(A), Chapter 3 on
                 Increased Supervision.
       9. Reinstatement:
          If a Lender’s PLP authority was revoked, declined or voluntarily terminated, the Lender may ask
          SBA to reinstate its PLP authority. However, the Lender must generally wait 6 months before
          requesting reinstatement and follow paragraph IV.C.3.) of this chapter.
       10. PLP - Export Working Capital Program (EWCP) Authority:
              a. This program offers the opportunity for SBA 7(a) Lenders with experience making EWCP
                 loans or who are participants in the Delegated Authority Lender Program of the Export-
                 Import Bank to apply for PLP authority to underwrite EWCP loans. Lenders with PLP-
                 EWCP authority are delegated the same level of authority to process, close, service, and
                 liquidate EWCP loans as is granted to approved 7(a) Lenders with PLP authority.
              b. Application requests include the following elements:
                  i.      Legal name and address of Lender;

Effective April 1, 2019                                                                                Page 26
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 85 of 484
SOP 50 10 5(K)                                                            Subpart A

                  ii.     Address, city and state where Lender’s EWCP underwriting will be performed;
                  iii.    Name, title, telephone and fax numbers and e-mail address of the lending unit’s primary
                          contact for the EWCP program;
                  iv.     A copy of the Lender’s SBA Form 750EX;
                  v.      Identification of the USEAC offices the lending unit works through on EWCP loans;
                  vi.     A description of the lending unit’s experience in international trade lending, including
                          its level of EWCP lending over the last 2 years, Export-Import Bank (“Ex-Im”) lending
                          activity over the same 2-year period, and identification of any form of delegated lender
                          authority with Ex-Im Bank or other trade finance agencies;
                  vii. Identification of personnel in charge of EWCP lending and explanation of their
                       experience in export trade finance for small concerns; and
                  viii. Documentation supporting the bank’s delegation of authority to the contact person
                        filing this PLP expansion request.
              c. Completed applications should be directed to the Office of International Trade (“OIT”) at
                 SBA. OIT staff will be responsible for screening and collecting information from the
                 applicable SBA offices on the current regulatory authority of the Lender and the Lender’s
                 unit’s capabilities as an EWCP participant. OIT will electronically forward its
                 recommendation and the comments of the other offices to OCRM for a final decision. The
                 Lender must demonstrate to SBA’s satisfaction that it:
                  i.      Has a satisfactory history of providing trade finance to exporters (both the Lender and
                          the Lender’s loan officers); and
                  ii.     Has been an active participant in the EWCP with SBA and/or with Ex-Im Bank for at
                          least 6 consecutive months immediately prior to the SBA Field Office’s
                          recommendation and, if not an Ex-Im Bank delegated lender, has booked no fewer than
                          three (3) SBA EWCP loans during the 24 months prior to application; and
                  iii.    Meets the criteria for delegated authority in Paragraph IV.A. above.
              d. Lenders are notified of the final decision by written letter from OCRM with a copy to OIT
                 and the appropriate SBA Field Office. If approved, OCRM will provide the Lender with SBA
                 Form 2310, “Supplemental Guaranty Agreement – Preferred Lender Program (PLP) for
                 Export Working Capital Program (EWCP) Loans,” which the Lender must execute and
                 return to SBA before the Lender can submit any loan applications under its PLP-EWCP
                 authority. (Agreements must be signed and returned within 30 days of receipt or a new
                 application to the program will be required.)
              e. If the PLP-EWCP application is declined, OCRM notifies the Lender, OIT, and SBA Field
                 Office with the reason(s) for decline. The Lender may re-apply for PLP-EWCP authority
                 when it has overcome the reason(s) for decline. To do so, the Lender must file a request with
                 OIT and must show how it has overcome the reason(s) for decline. OIT will review the
                 request, make a recommendation and send it to OCRM for a final Agency decision. OCRM
                 will notify the Lender in writing of SBA’s final decision.
              f. All PLP-EWCP expansion approvals will be for a period not to exceed the existing term of

Effective April 1, 2019                                                                                   Page 27
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 86 of 484
SOP 50 10 5(K)                                                            Subpart A

                  the Lender’s PLP authority. The succeeding PLP renewal of the Lender will include a section
                  on the Lender’s EWCP lending, with comment requests from OCRM directed to the OIT.
              g. Lenders that are participating in the Delegated Authority Lender Program of the Export-
                 Import Bank of the United States (Ex-Im Bank) (or any successor Program) are eligible to
                 participate in the PLP-EWCP program. Lenders should be aware that they must comply with
                 13 CFR § 120.410(d), which requires SBA Lenders to “be supervised and examined by either
                 a Federal Financial Institution Regulator or a state banking regulator satisfactory to SBA.”
                 Ex-Im Bank Delegated Authority Lenders must comply with the PLP-EWCP application
                 procedures described above; however, such lenders are not required to have prior experience
                 with SBA 7(a) lending and are deemed to be an active participant with Ex-Im Bank for
                 purposes of the application.
       11. Authority and Responsibilities:
              a. Eligibility Requirements:
                  In addition to the SBA’s primary business loan eligibility standards set forth in Subpart B,
                  Chapter 2 of this SOP, the following additional restrictions apply to PLP Loans.
                  i.      Lenders may use PLP only for 7(a) loans. Lenders may not use PLP for any pilot
                          program unless SBA authorizes use of PLP for the pilot.
                  ii.     The following types of loans are not eligible under PLP processing:
                          a) Disabled Assistance Loans (DAL);
                          b) Qualified Employee Trusts (ESOP) (loans made to an ESOP or 401K under 13
                              CFR §§ 120.350 through 120.354);
                          c) Cooperatives;
                          d) Pollution Control program;
                          e) International Trade Loans not secured by a first lien position on the assets being
                               financed;
                          f) Applications Previously Submitted to LGPC for Processing. Once submitted to
                              LGPC, an application withdrawn by the Lender, screened-out, or declined by
                              LGPC may not be approved by any Lender under its PLP Authority. No Lender
                              may knowingly submit an application for the same project under its PLP authority
                              that was previously submitted through LGPC by a different Lender. E-Tran will
                              not permit the submission of such an application under any Lender’s PLP
                              authority for a period of 12 months from the date of the withdrawal, screen-out, or
                              decline of the application; and
                          g) Revolving credits are not eligible except under CAPLines and, if the Lender has
                              authority from SBA to make PLP-EWCP loans, under the EWCP.
                  iii.    The same types of businesses that are not eligible under standard 7(a) also are not
                          eligible under PLP. See Subpart B, Chapter 2.
                  iv.     Additional restrictions specific to PLP refinancing are found in (13 CFR § 120.452),
                          and explained further in Subpart B, Chapter 2.

Effective April 1, 2019                                                                                    Page 28
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 87 of 484
SOP 50 10 5(K)                                                            Subpart A

              b. PLP Lenders’ Processing Responsibilities (13 CFR § 120.452(a)):
                  SBA’s business loan eligibility requirements, credit policy, and procedures apply to PLP
                  loans. The PLP Lender must stay informed on and must apply all of SBA’s Loan Program
                  Requirements.
                  i.      Lender’s Eligibility Review:
                          a) A PLP Lender must analyze a PLP loan Applicant’s eligibility in the same way that
                              SBA analyzes eligibility for a regular 7(a) Applicant. The PLP Lender must keep
                              in its loan file documentation supporting its eligibility analysis. SBA will not
                              conduct an eligibility review prior to issuing a loan number. SBA may review the
                              Lender’s documentation supporting its eligibility determination as part of any
                              guaranty purchase request or when conducting lender oversight activities.
                          b) For a PLP loan, size of the Applicant is determined as of the date of the Lender’s
                              approval of the loan. A PLP Lender may accept as true the size information
                              provided by the Applicant, unless credible evidence to the contrary is apparent.
                  ii.     Credit Analysis:
                          SBA has authorized PLP Lenders to make the credit decision without prior SBA
                          review. The Lender must perform a thorough and complete credit analysis of the
                          applicant, establish that the loan is of such sound value as to reasonably assure
                          repayment and document its analysis in the loan file. See Subpart B, Chapter 4 of this
                          SOP for specific guidance on processing loan guaranty requests.
                  iii.    The Authorization:
                          PLP Lenders draft the Authorization without SBA review and execute it on behalf of
                          SBA. The Lender must make sure that all collateral and other requirements documented
                          in the Lender’s credit analysis are in each Authorization. The Lender also must include
                          all SBA-required authorization provisions. See Subpart B, Chapter 5 of this SOP.
                  iv.     Closing Requirements:
                          SBA closing requirements are the same for PLP loans as for non-delegated 7(a) loans.
                          The same SBA forms are required. The Lender must obtain all required collateral
                          positions and must meet all other required conditions before loan disbursement. SBA
                          delegates to the PLP Lender responsibility for all pre-disbursement Authorization
                          requirements in this SOP. The only actions that the Lender may not take on a PLP loan
                          are those specifically reserved to SBA. See Subpart B, Chapter 7 of this SOP.
                          After closing the loan, the PLP Lender must submit electronically to SBA through E-
                          Tran a copy of the executed Authorization. The Lender should not send SBA any other
                          closing documentation, including disbursement information, except through the
                          required periodic loan status reports (SBA Form 1502).
                  v.      Servicing and Liquidation Responsibilities:
                          See SOP 50 57 and 13 CFR § 120.453 and 13 CFR Part 120, Subpart E for guidance.
              c. Change of PLP Lender’s Structure:


Effective April 1, 2019                                                                                  Page 29
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 88 of 484
SOP 50 10 5(K)                                                            Subpart A

                  i.      To determine the effect on a Lender’s delegated authority due to a change in the
                          Lender’s structure, please see the chart below.
                  ii.     If a PLP Lender changes its structure or organization in any of the following ways, it
                          must inform OCRM in writing:
                          a) The Lender is acquired by another lender;
                          b) The Lender is merged into another legal entity;
                          c) The Lender changes its name;
                          d) The Lender substantially changes the management of its SBA business;
                          e) The Lender substantially changes how it handles SBA loans; or
                          f) A regulatory agency takes over or closes the Lender.
                  iii.    An SBA Field Office that discovers any of the above circumstances also must
                          immediately notify OCRM in writing.
                  iv.     Requests for New SBA Guaranty Agreements:
                          When necessary, the Lender may obtain:
                          a) A new SBA Form 750 from the SBA Field Office; and
                          b) New SBA Form 1347 from OCRM.
            If a PLP Lender continues as the same             Then
            legal entity that signed the SBA Form
            1347 (PLP) and
            (1) The PLP Lender changes its name.              OCRM records the name change. The
                                                              Lender’s PLP authority is not changed.
                                                              A new SBA Form 1347 (PLP) is not
                                                              needed.
            (2) The PLP Lender is acquired by another         OCRM records the holding company
            entity. The PLP Lender continues as a             name. The Lender’s PLP authority is
            separate legal entity.                            not changed. A new SBA Form 1347
                                                              (PLP) is not needed.
            (3) The PLP Lender acquires another lender.       The PLP Lender may continue to make
            The acquired lender does not continue as a        PLP loans under its PLP authority
            separate legal entity.                            unless there is a substantial change in
                                                              its ability to make PLP loans.
            (4) The PLP Lender acquires another lender.       The acquired lender may not make PLP
            The acquired lender continues as a separate       loans. The acquired lender may apply
            legal entity.                                     for PLP authority.




Effective April 1, 2019                                                                                   Page 30
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 89 of 484
SOP 50 10 5(K)                                                            Subpart A


            If a PLP Lender continues as the same          Then
            legal entity that signed the SBA Form
            1347 (PLP) and
            (5) The PLP Lender is closed or taken over     The Lender’s PLP authority
            by a regulatory authority.                     automatically terminates and the
                                                           Lender must cooperate with SBA to
                                                           transfer responsibility for servicing and
                                                           liquidating its SBA portfolio. OCRM
                                                           notifies the Lender, SBA Field
                                                           Office(s) and appropriate Centers that
                                                           the Lender may not make any new
                                                           loans.
            (6) The PLPLender changes its operations so    SBA will not renew the Lender’s PLP
            much that it cannot show that it handles SBA   authority or will suspend or revoke the
            loans appropriately.                           lender’s PLP authority.

            If a PLP Lender does not continue as the       Then
            legal entity that executed the SBA Forms
            1347 (PLP) and
            (1) The PLP Lender is merged into a non-       The original PLP Lender no longer has
            PLP Lender. The original PLP Lender’s          the authority to make PLP loans. The
            SBA operations are unchanged.                  surviving lender may apply for PLP
                                                           authority and execute a PLP agreement.
            (2) The PLP Lender is merged into another      The original PLP Lender no longer has
            PLP Lender.                                    the authority to make PLP loans under
                                                           its agreements with SBA. However,
                                                           PLP loans may be made under the
                                                           surviving PLP Lender’s agreements
                                                           and the surviving PLP Lender is
                                                           responsible for servicing and
                                                           liquidating the acquired SBA loan
                                                           portfolio.
            (3) The PLP Lender is dissolved. It does not   PLP authority terminates automatically
            merge into another lender.                     and the Lender must cooperate with
                                                           SBA to transfer responsibility for
                                                           servicing and liquidating its SBA
                                                           portfolio. OCRM notifies the Lender,
                                                           SBA Field Office(s) and appropriate
                                                           Centers that the Lender may not make
                                                           any new loans.



Effective April 1, 2019                                                                                Page 31
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 90 of 484
SOP 50 10 5(K)                                                            Subpart A

                          c) Monitoring and reviews:
                              See Paragraph III.A through C of this Chapter for further information on
                              monitoring and reviews.
                          d) Supervision and enforcement:
                              See Paragraph III.D of this Chapter for further information on supervision and
                              enforcement.
                          e) Suspension and revocation:
                              SBA may suspend or revoke a Lender’s PLP authority in accordance with 13 CFR
                              §§ 120.1400-1600.
   D. SBA Express Program:
       1. SBA Express was established as a permanent SBA program under P.L.108-447 and signed into law
          on December 8, 2004. The program reduces the number of government mandated forms and
          procedures, streamlines the processing and reduces the cost of smaller, less complex SBA loans. The
          program allows Lenders to utilize, to the maximum extent practicable, their respective loan analyses,
          procedures, and documentation. In return for the expanded authority and autonomy provided by the
          program, Lenders agree to accept a maximum SBA guaranty of 50 percent.
       2. The SBA Express Lender:
          To the maximum extent practicable, SBA Express Lenders may use their own forms, internal credit
          memoranda, notes, collateral documents, and servicing and liquidation documentation. In using their
          documents and procedures, Lenders must follow their established and proven internal procedures
          used for their similarly sized non-SBA guaranteed commercial loans. See Subpart B, Chapter 6 for a
          listing of the forms SBA requires for SBA Express.
       3. Qualifications for Initial SBA Express Lender Authority:
              a. An existing SBA Lender must demonstrate to SBA’s satisfaction that it meets the criteria for
                 delegated authority set forth in Paragraph IV.A. above.
              b. For SBA Lenders with less than 3 years of SBA lending experience/data, the Agency may
                 consider performance over the period of time the Lender has been an SBA Lender, but will
                 limit the Lender’s initial term of participation to 1 year or less. Lenders that identify
                 significant differences between the performance numbers developed by the Lender and those
                 developed by SBA (not related to a lack of accurate SBA Form 1502 reporting) may contact
                 OCRM.
              c. Lenders that do not currently participate with SBA:
                  In addition to meeting the Agency’s Lender requirements as set forth in paragraph II.C. of
                  this chapter, a lender that does not currently participate with SBA also must demonstrate to
                  SBA’s satisfaction that it:
                  i.       Is in good standing or considered Satisfactory by its state/FFIR, as applicable. The
                          Lender’s written request to participate must include a written statement that to the best
                          of its knowledge, the Lender has satisfactory: i) financial condition (e.g., capital and
                          liquidity); ii) small business credit administration policies, procedures, and practices

Effective April 1, 2019                                                                                    Page 32
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 91 of 484
SOP 50 10 5(K)                                                            Subpart A

                          that it continues to adhere to in its operations; and iii) small business servicing policies,
                          procedures, and practices that it continues to adhere to in its operations. When
                          reviewing good standing/Satisfactory status, SBA will look to see that a Lender does
                          not have significant deficiencies or weaknesses in these areas. “Significance” may be
                          evidenced by the number or seriousness of the deficiencies, as determined by SBA in
                          its discretion. SBA will verify any good standing/Satisfactory status statement where
                          possible with public (e.g., Cease and Desist Orders and Call Reports) and/or non-public
                          information from the Lender’s primary and/or other regulators.
                  ii.      Has at least 20 commercial or business loans for $350,000 or less at its most recent
                          fiscal year end;
                  iii.     Ensures its primary SBA loan personnel have received appropriate training on SBA’s
                          policies and procedures (such training could include SBA Field Office training and/or
                          trade association training that adequately addresses SBA’s regulations and Standard
                          Operating Procedures, including SBA’s loan processing, servicing, and liquidation
                          requirements); and
                  iv.      Has no major substantive objections from the D/OCRM (e.g., relating to risk or
                          program integrity).
       4. Process to become an SBA Express Lender:
              a. A Lender’s initial request for delegated authority must be sent electronically to D/OCRM or
                 designee at 7aDeleAuthNomination@sba.gov.
                  A Lender requesting to reinstate or expand existing delegated authority must submit a request
                  electronically to D/OCRM or designee at 7aRedelegationNominations@sba.gov.
              b. As noted above, lenders not currently participating with the SBA must meet the Agency’s
                 Lender requirements as set forth in paragraph II.C. of this chapter and must become an
                 approved SBA Lender before participating in SBA Express. (An application for SBA
                 Express authority may be made simultaneously with the application for SBA Lender
                 authority.)
              c. OCRM gathers the information relevant to a Lender’s participation request. OCRM performs
                 an analysis, makes the final determination, and notifies the Lender and SBA Field Office(s)
                 of SBA’s decision.
              d. SBA may limit a new SBA Lender to a yearly maximum of $25 million of SBA Express in
                 its first year of participation.
       5. Supplemental Guaranty Agreement:
              a. If the Lender’s request for SBA Express authority is approved, OCRM notifies the Lender of
                 the decision and sends the Lender an SBA Express SBA Form 2424, “Supplemental Loan
                 Guaranty Agreement SBA Express Program” Agreement to sign and return. OCRM also
                 sends the Lender instructions for submitting SBA Express applications.
              b. The Lender must sign and return the agreement to OCRM before the Lender’s SBA Express
                 authorityis effective. (Agreements must be signed and returned to the Center within 30 days
                 of receipt or a new application to the program will be required.)

Effective April 1, 2019                                                                                       Page 33
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 92 of 484
SOP 50 10 5(K)                                                            Subpart A

              c. If the Lender is a PLP Lender, the term of its SBA Express authority, when possible, will be
                 tied to the Lender’s remaining PLP term.
              d. Lenders not currently participating in SBA’s loan programs that are approved for SBA
                 Express will be limited to an initial SBA Express term of 1 year.
       6. Decline of SBA Express Authority:
          If SBA declines a request for nomination for SBA Express authority, OCRM notifies the Lender and
          SBA Field Office of the reason(s) for decline of the request. The Lender may re-apply for SBA
          Express authority when it has overcome the reason(s) for decline. To do so, the Lender must file a
          request with OCRM and must show how it has overcome the reason(s) for decline. OCRM will
          review the request, make a recommendation and send it to the appropriate SBA official for a final
          Agency decision. OCRM will notify the Lender in writing of SBA’s final decision.
       7. Renewals of SBA Express Authority:
              a. OCRM will automatically start the renewal process a few months prior to the expiration of a
                 Lender’s SBA Express authority. OCRM contacts the Lender to obtain a current statement of
                 Satisfactory status (as described in paragraph 3 above).
              b. OCRM will also contact the Lender’s SBA Field Office and the SBA’s processing, servicing
                 and liquidation Centers. The comments of those offices should pertain to the Lender’s most
                 recent SBA Express term and must include:
                  i.      Whether renewal is recommended;
                  ii.     If renewal is not recommended, why not;
                  iii.    Whether the Lender can effectively process, close, service and liquidate SBA loans;
                  iv.     Changes in Lender’s organization or management;
                  v.      Any recurring denial of liability or repair situations with the Lender;
                  vi.     Reasons for any unfavorable loan volume or repurchase rate data;
                  vii.    Identification of any areas of concern; and
                  viii. An explanation of any discussions with the Lender that may impact the SBA Express
                        decision.
              c. OCRM gathers the information relevant to a Lender’s renewal. OCRM performs an analysis,
                 makes a recommendation and sends it to the appropriate SBA official who makes a decision
                 and notifies OCRM. OCRM then informs the Lender of SBA’s decision.
              d. Lenders that have participated in SBA Express for 2 years or more may be renewed in the
                 program for a term up to 2 years, but SBA may renew for less than 2 years if Lender or
                 program circumstances warrant. Lenders participating in SBA Express for less than 2 years
                 may be renewed in SBA Express for an additional year and may be renewed for up to 2 years
                 thereafter.
              e. For renewal of a Lender’s SBA Express authority and to determine its renewal term for SBA
                 Express, the Lender must demonstrate to SBA’s satisfaction that it meets the criteria for
                 delegated authority in Paragraph IV.A. above.

Effective April 1, 2019                                                                                 Page 34
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 93 of 484
SOP 50 10 5(K)                                                            Subpart A

              f. OCRM notifies the Lender of SBA’s decision and, if the renewal is approved, OCRM sends
                 the Lender a new SBA Express Supplemental Guaranty Agreement to sign.
              g. The Lender must sign and return the agreement to OCRM before the Lender’s SBA Express
                 renewal is effective. (Agreements must be signed and returned to OCRM within 30 days of
                 receipt or a new application to the program will be required.)
              h. If the renewal is declined, the Lender will be notified of the reason(s) for the decline, and it
                 may not make SBA Express loans after its SBA Express authority expires. The Lender may
                 re-apply when it has overcome the reason(s) for decline. To do so, the Lender must file a
                 request with OCRM and must show how it has overcome the reason(s) for denial. OCRM
                 will review the request, make a recommendation and send it to the appropriate SBA official
                 for a final Agency decision. OCRM will notify the Lender in writing of SBA’s final decision.
              i. If a Lender’s SBA Express authority was revoked, declined or voluntarily terminated, the
                 Lender may ask SBA to reinstate its SBA Express authority. However, the Lender must
                 follow paragraph C.4 of this section.
       8. Authority and Responsibilities:
              a. SBA Express Lenders may make SBA Express loans in any area of the country.
              b. SBA Express Lenders must apply and comply with all of SBA’s Loan Program
                 Requirements.
              c. Eligibility Requirements: In addition to the SBA’s primary business loan eligibility
                 standards set forth in Subpart B, Chapter 2 of this SOP, the following restrictions apply to
                 SBA Express loans.
                  i.      Lenders may not use SBA Express for any pilot program unless SBA authorizes use of
                          SBA Express for the pilot.
                  ii.     The following types of loans are not eligible under SBA Express processing:
                          a) Disabled Assistance Loans (DAL);
                          b) Qualified Employee Trusts (ESOP) (loans made to an ESOP or 401k under 13
                              CFR §§ 120.350 through 120.354);
                          c) Cooperatives;
                          d) Pollution Control program; and
                          e) CAPLines program.
                          f) Applications Previously Submitted to LGPC for Processing. Once submitted to
                              LGPC, an application withdrawn by the Lender, screened-out, or declined by
                              LGPC may not be approved by any Lender under its SBA Express Authority. No
                              Lender may knowingly submit an application for the same project under SBA
                              Express that was previously submitted by a different Lender. E-Tran will not
                              permit the submission of such an application under any Lender’s SBA Express
                              authority for a period of 12 months from the date of withdrawal, screen-out, or
                              decline of the application.
                          g) An application that did not receive an acceptable credit score under 7(a) Small

Effective April 1, 2019                                                                                  Page 35
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 94 of 484
SOP 50 10 5(K)                                                            Subpart A

                               Loan procedures may be withdrawn prior to submission through E-Tran or SBA
                               One and may be processed under SBA Express. See Subpart B, Chapters 4 and 6
                               of this SOP.
              d. SBA Express Lender’s Processing Responsibilities:
                  i.      Lender’s Eligibility Review:
                          a) SBA Express is a streamlined program, so complex or ambiguous eligibility issues
                              should be processed using standard 7(a) procedures rather than through SBA
                              Express. SBA grants SBA Express Lenders increased responsibility for screening
                              applicants and loans for SBA eligibility. SBA Express Lenders must be fully
                              familiar with SBA’s eligibility requirements as set forth in the SBA Loan
                              Program Requirements and must screen all SBA Express Applicants and loans to
                              ensure they meet those requirements.
                          b) Lenders may rely, in many instances, on certifications provided by the Applicant,
                              several of which are included in the SBA Express application documents. In the
                              case of size, the Lender may rely on information provided by the Applicant at the
                              date of application, unless the Lender has credible evidence to the contrary.
                          c) Certain eligibility issues require additional lender review and/or verification.
                              Lenders must follow all standard 7(a) eligibility requirements and maintain
                              appropriate documentation supporting their eligibility screening in the loan file.
                          d) Lenders must carefully review and screen SBA Express Applicants and loans to
                              ensure they meet SBA’s eligibility requirements before transmitting the SBA
                              Express guaranty request and supplemental information via E-Tran.
                          e) Lenders must ensure all required forms/information are obtained, complete, and
                              properly executed. Appropriate documentation must be maintained, including
                              adequate information to support the eligibility of the Applicant and the loan, in
                              the Lender’s loan file.
                  ii.     Credit Analysis:
                          a) SBA has authorized SBA Express Lenders to make the credit decision without
                              prior SBA review. The credit analysis must demonstrate that there is a reasonable
                              assurance of repayment. The Lender is required to use appropriate, prudent and
                              generally accepted industry credit analysis processes and procedures (which may
                              include credit scoring), and these procedures must be consistent with those used
                              for its similarly sized non-SBA guaranteed commercial loans. Lenders that do not
                              use credit scoring for their similarly sized non-SBA guaranteed commercial loans
                              may not use credit scoring for SBA Express. Lenders must validate (and
                              document) with appropriate statistical methodologies that their credit analysis
                              procedures are predictive of loan performance, and they must provide that
                              documentation to SBA upon request. SBLCs are required to provide credit
                              scoring model validation to SBA on an annual basis. In addition, the credit
                              scoring results must be documented in each loan file and available for SBA
                              review.


Effective April 1, 2019                                                                                  Page 36
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 95 of 484
SOP 50 10 5(K)                                                            Subpart A

                          b) Lenders must not make an SBA Express loan which would be inconsistent with
                              SBA’s “credit not available elsewhere” standard (see Subpart B, Chapter 2 of
                              this SOP), i.e., Lenders must not make an SBA-guaranteed loan that would be
                              available on reasonable terms from non-Federal, non-State, or non-local
                              government sources, including from the Lender, without an SBA guaranty.
                          c) The credit decision, including how much to factor in a past bankruptcy or whether
                              to require an equity injection, is left to the business judgment of the Lender.
                              Also, if the Lender requires an equity injection and, as part of its standard
                              processes for non-SBA guaranteed loans verifies the equity injection, it must do
                              so for SBA Express loans. While the credit decision is left to the business
                              judgment of the Lender, early loan defaults will be reviewed by SBA pursuant to
                              SOP 50 57.
                  iii.    Application Documents and Authorization:
                          a) After the loan is closed, the Lender must continue to apprise SBA of certain critical
                              performance data as well as changes in certain basic Borrower information, such
                              as trade name and address. See Subpart B, Chapters 7 and 8 of this SOP.
                          b) The Lender completes the SBA Express Authorization without SBA review and
                              signs it on behalf of SBA. See Subpart B, Chapter 5 of this SOP.
              e. Closing, Servicing and Liquidation:
                  The SBA Express Lender must close, service, and liquidate its SBA Express loans using the
                  same reasonable and prudent practices and procedures that the Lender uses for its non-SBA
                  guaranteed commercial loans.
       9. Monitoring and reviews:
          SBA uses the L/LMS system to assess SBA Express Lenders quarterly through the composite risk
          rating. In addition, those SBA Express Lenders with outstanding SBA balances of $10 million or
          more are also reviewed in accordance with SOP 51 00. See Paragraph III.A through C of this
          Chapter for further information on monitoring and reviews.
       10. Supervision and enforcement:
          See Paragraph III.D of this Chapter for further information on supervision and enforcement.
       11. Suspension or revocation:
          See Paragraph III.E of this Chapter for further information on suspension and revocation.
   E. Export Express Program:
       1. The Export Express Program is designed to help SBA meet the export financing needs of small
          businesses too small to be effectively met by existing SBA export loan guaranty programs. It is
          generally subject to the same loan processing, making, closing, servicing, and liquidation
          requirements as well as the same maturity terms, interest rates, and applicable fees as the SBA
          Express Loan Program. Any differences between the Export Express requirements are set forth in
          the appropriate section of this SOP. (For example, certain uses of loan proceeds are allowed under
          Export Express that are not allowed under SBA’s other lending programs. See Subpart B, Chapter 2

Effective April 1, 2019                                                                                  Page 37
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 96 of 484
SOP 50 10 5(K)                                                            Subpart A

          of this SOP.)
       2. Becoming an Export Express Lender:
              a. Lenders must have a signed Export Express Supplemental Guaranty Agreement to make
                 Export Express loans.
              b. The procedures for receiving Export Express authority are different based on the Lender’s
                 existing authority:
                  i.      Active SBA Express Lenders:
                          Lenders that currently have SBA Express authority that would like to make Export
                          Express loans must submit a request to SBA. The request should be submitted to the
                          Lender’s local SBA Field Office or U.S. Export Assistance Center (USEAC). These
                          offices should submit the Lender’s request to the OCRM, at
                          7aRedelegationNomination@sba.gov. OCRM will send the Lender the Export Express
                          Supplemental Guaranty Agreement (Agreement), with a copy of the approval letter to
                          OIT, and the Lender will have 30 days to execute and return the Agreement to OCRM.
                  ii.     Existing 7(a) Lender that Does Not Participate in the SBA Express Program:
                          An existing 7(a) Lender that would like to participate in the Export Express Program
                          must submit a request to its local SBA Field Office or U.S. Export Assistance Center
                          (USEAC). These offices should submit the request to OCRM at
                          7aDeleAuthNomination@sba.gov. OCRM will contact the local SBA USEAC for
                          comments and process the request in accordance with the procedures and process for
                          the SBA Express Program, as described in Paragraph IV.C.4. above. Lenders can
                          request SBA Express and Export Express authority simultaneously, but are not required
                          to do so. OCRM will send the Lender the Export Express Supplemental Guaranty
                          Agreement, with a copy of the approval letter to OIT, and the Lender will have 30 days
                          to execute and return the Agreement to OCRM.
              c. To retain or renew Export Express authority, SBA Express Lenders must:
                  i.      Effectively process, make, close, service, and liquidate Export Express loans;
                  ii.     Remain in compliance with SBA Loan Program Requirements;
                  iii.    Have received no major substantive objections regarding renewal from the Field
                          Office(s) covering the territory where the Lender generates significant numbers of
                          Export Express loans; and
                  iv.      Received acceptable review results on the Export Express portion of any SBA-
                          administered Lender reviews.
              d. SBA will generally grant Lenders Export Express loan authority for a term that coincides
                 with the Lender’s SBA Express term, unless the D/OCRM determines a shorter term is
                 appropriate. The maximum term for all Export Express Lenders is 2 years. For 7(a) Lenders
                 who have not participated with SBA previously, the term may be less than 2 years at the
                 discretion of the D/OCRM.
       3. Monitoring and reviews:

Effective April 1, 2019                                                                                    Page 38
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 97 of 484
SOP 50 10 5(K)                                                            Subpart A

          SBA uses the L/LMS system to assess Export Express Lenders quarterly through the composite risk
          rating and other performance metrics. In addition, those Lenders with outstanding SBA balances of
          $10 million or more may also receive more in-depth reviews. See Paragraph III.A through C of this
          Chapter for further information on monitoring and reviews.
       4. Supervision and enforcement:
          See Paragraph III.D of this Chapter for further information on supervision and enforcement.
       5. Suspension or revocation:
          See Paragraph III.E of this Chapter for further information on suspension and revocation.
   F. Export Working Capital Program (EWCP):
       To participate in the Export Working Capital Program (EWCP):
       1. An existing SBA Lender may contact the local United States Export Assistance Center (USEAC) or
          the local SBA Field Office to request authority to participate in the EWCP. (A complete listing of
          USEAC locations and personnel may be found at https://www.sba.gov/tools/local-assistance/eac.)
          The USEAC or Field Office staff will provide the Lender with SBA Form 750EX, “Supplemental
          Guarantee Agreement Export Working Capital Program,” which the Lender must execute and return
          to the USEAC.
       2. Non-SBA lenders must be approved by SBA to participate in the 7(a) loan guaranty program before
          they can participate in EWCP. Such lenders may also contact the local USEAC or local SBA Field
          Office to request authority to participate in SBA lending. If the lender meets the criteria set forth
          above for 7(a) Lenders, the USEAC or Field Office staff will provide the lender with SBA Form 750
          and/or SBA Form 750B, as appropriate, and SBA Form 750EX, which the lender must execute and
          return to the USEAC.
       3. The Regional Manager of SBA’s Export Solutions Group located at each USEAC will consult,
          advise and train Lenders and small business exporters on the procedures and benefits of SBA’s
          EWCP.
       4. To request authority to participate in the Preferred Lender Program (PLP) for EWCP, see paragraph
          IV.C.10 of this Chapter.




Effective April 1, 2019                                                                                 Page 39
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 98 of 484
SOP 50 10 5(K)                                                            Subpart A

                       CHAPTER 2: SMALL BUSINESS LENDING COMPANIES


I. SMALL BUSINESS LENDING COMPANIES (“SBLC”) 13 CFR §§ 120.460-120.490
   A. A Small Business Lending Company (SBLC) is a non-depository lending institution that is authorized
      by SBA to only make loans pursuant to section 7(a) of the Small Business Act and loans to
      Intermediaries in SBA’s Microloan program. An SBLC is:
       1. Regulated, supervised and examined solely by SBA;
       2. Subject to additional SBA regulations specific to SBLCs regarding formation, capitalization, and
          enforcement actions;
       3. Subject to all other 7(a) regulations specific to origination, servicing and liquidation; and
       4. As required of all SBA Lenders, SBLCs must analyze each application in a commercially reasonable
          manner, consistent with prudent lending standards.
   B. SBLCs are required to:
       1. Submit to the D/OCRM for review their credit policy that demonstrates compliance with Title 13 of
          the CFR and SBA’s Standard Operating Procedures (SOPs) for origination, servicing and liquidation
          of 7(a) loans, and which must be acceptable to SBA in its discretion.
       2. Submit to the D/OCRM for review and approval annual validation, with supporting documentation
          and methodologies demonstrating that any scoring model used by the SBLC is predictive of loan
          performance.
       3. Each SBLC’s Board of directors must adopt and fully implement an internal control policy that
          provides adequate direction to the institution for effective control over and accountability for
          operations, programs, and resources. The Board-adopted internal control policy must, at a minimum,
          comply with 13 CFR § 120.460. For example:
              a. The internal control policy implemented must ensure satisfactory monitoring and
                 management of the SBA loan portfolio, including but not limited to, providing for a periodic
                 loan review function to be performed at least annually by a person who is not directly or
                 indirectly responsible for loan making or by outside contractors.
              b. It must include a list of monthly reports provided by the SBLC’s management for Board
                 review to support adequate Board oversight.
              c. It must provide for internal controls for loan making, servicing and liquidation.
              d. It must provide for a risk rating system to risk classify SBA loan assets satisfactory to SBA.
              e. Internal control policies and procedures must include provisions to ensure compliance with
                 SBA’s Loan Program Requirements on eligibility.
              f. Internal control policies and procedures must include provisions to ensure the SBLC
                 exercises due diligence and prudent oversight of its third party vendors, including Lender
                 Service Providers (LSP) and other loan Agents. Such policies and procedures should include,
                 but not be limited to, monitoring performance of loans referred by an Agent or where an
                 Agent provided assistance. SBLCs must provide documentation demonstrating that the

Effective April 1, 2019                                                                                   Page 40
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                                Exhibit Page 99 of 484
SOP 50 10 5(K)                                                            Subpart A

                  internal control policies and procedures are fully implemented and followed.
   C. In accordance with Paragraph I.B above, SBLCs must adhere to their internal policies and procedures
      for originating, closing, servicing, and when necessary liquidating SBA loans. When this SOP states that
      Lenders are to follow their own policies and procedures on their similarly-sized, non-SBA guaranteed
      loans, SBLCs must follow the written policies and procedures that have been reviewed by SBA.
   D. An SBLC may not make a loan to an Applicant that has received assistance from an affiliated Small
      Business Investment Company (SBIC) (13 CFR § 120.476)
II. PROCESS FOR ACQUIRING AN SBLC
   A. SBA regulations restrict the issuance of the SBA lending authority to operate as an SBLC to 14 entities.
      To become an SBLC, an entity must purchase one of the existing lending authorities from a current
      SBLC.
   B. SBA reserves the right to deny any entity proposing to acquire an SBLC’s SBA lending authority in its
      sole discretion. In addition to SBA’s evaluation of the elements required in paragraph E. below, SBA
      may consider risk factors in its evaluation of an SBLC application. These factors include, but are not
      limited to, historical performance measures (such as default, purchase and loss rate), and other
      performance data associated with the acquiring concern or its senior management team, along with other
      relevant information (such as SBA-observed gaps in small business lending not served by the existing
      7(a) Lender population).
   C. SBA does not participate in facilitating the transfer of an SBLC’s SBA lending authority. Private party
      negotiations culminate in a definitive purchase and sale agreement which includes the terms and
      conditions related to the transfer of the SBA lending authority. This agreement must include provisions
      which condition the transfer upon the prior written approval of the SBA.
   D. A written request by the selling SBLC to the D/FA for approval of a transfer of ownership and control
      by the entity transferring the SBA lending authority becomes notice to SBA of the intent to transfer. The
      written request should include:
       1. The name and address of the acquiring concern;
       2. The primary name and contact information for the acquiring concern’s contact.
   E. The acquiring concern must file a request for transfer with the D/FA and submit two (2) complete
      binders of fully executed paper copies and one (1) executed electronic scanned copy (in pdf format) to
      OFA addressing each of the elements set forth below (“SBLC Application”). The SBLC Application
      must be complete and organized in tabular format. Incomplete SBLC Applications will not be processed
      by SBA and will be returned to the acquiring concern. An applicant that submits an incomplete SBLC
      Application (as determined by SBA) must wait 30 calendar days before reapplying.
       1. The Legal name, address, telephone, facsimile and email address of the acquiring concern;
       2. Identification of the form of organization of the proposed SBLC along with file-stamped copies of
          the concern’s certificate of incorporation, certificate of formation or certificate of limited partnership
          (as applicable), and a copy of the concern’s corporate bylaws, limited liability company operating
          agreement, or limited partnership agreement (as applicable);
       3. Identification of the proposed SBLC’s capitalization including the form of ownership, the
          identification of all classes of equity capital and proposed funding amounts, rights and preferences

Effective April 1, 2019                                                                                    Page 41
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 100 of 484
SOP 50 10 5(K)                                                            Subpart A

          accorded to each class of stock or members interest (including voting rights, redemption rights, and
          rights of convertibility) and conditions for transfer, sale, or assignment of these interests;
       4. The proposed SBLC’s geographic area of operation;
       5. Identification of all officers, directors, managing partners, managing members, key employee(s) of
          lender (an employee who manages daily operations, e.g., overseeing a department or a division, not a
          clerical staff position), and all other individuals or entities that propose to hold an equity interest of at
          least 10% of the economic interest in any class of stock or ownership interest in the proposed SBLC
          (such identification should include a discussion of any prior SBA experience);
              a. An organization chart showing the relationship of the proposed SBLC with all related
                 associates and affiliates within the organization;
              b. All individuals or entities identified in paragraph 5 above must submit an executed SBA Form
                 1081 and either a Form FD-258 (fingerprint card) or electronic fingerprint submission.
                 “Electronic fingerprint submission” is defined in Subpart B, Chapter 2,
                 Paragraph III.A.13.d.iv of this SOP. SBA Form 1081 and the Form FD-258 or electronic
                 fingerprint submission must be signed and dated within 90 days of submission to SBA.
              c. A director or key employee of the lender organization is only required to submit either Form
                 FD-258 (fingerprint card) or electronic fingerprint submission if the director or key employee
                 answered affirmatively to questions 10a, 10b, 10c, 11a and/or 11b on the SBA Form 1081.
       6. Proof of fidelity insurance coverage as detailed in 13 CFR § 120.470(e).
       7. A comprehensive business plan that details:
              a. The nature of proposed operations, including the organizational units involved in sourcing,
                 evaluating, underwriting, closing, disbursing servicing and liquidating small business loans in
                 the organization;
              b. The identification of all sources of capital used to finance lending operations;
              c. An operations plan detailing the nature of the Lender’s proposed loan activity, the volume of
                 activity projected over the first 3 years as an SBA Lender, projected balance sheets, income
                 statements and statement of cash flows of the Lender, with alternative profit and loss
                 scenarios based on run rates equivalent to 70% and 50% of projected loan activity, the type
                 and projected amount of financing needed to support its lending plan, along with a discussion
                 of Lender’s proposed wind-down plan in the event the Lender decides to leave the program;
              d. A detailed analysis of the Lender’s projected secondary market activities during the first
                 3 years of operation, including a sensitivity analysis of the effect any changes in premium
                 from the sale of the guaranteed portion of 7(a) loans in SBA’s secondary market may have on
                 the Lender’s prospective earnings. The analysis must also include a description of the
                 Lender’s plans (if any) to securitize or sell participations in the unguaranteed portion of 7(a)
                 loans; and
              e. If the Lender intends to acquire any 7(a) loans, a written plan detailing the extent of this
                 acquisition activity in its operating plan, and how the Lender will manage the transition of the
                 7(a) loan portfolio;
       8. All documents associated with any type of external financing expected to be undertaken by the

Effective April 1, 2019                                                                                      Page 42
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 101 of 484
SOP 50 10 5(K)                                                            Subpart A

            proposed SBLC;
       9.    A written statement from an authorized official of the acquiring concern certifying that the SBLC
            will not be primarily engaged in the financing the operations of an Affiliate as defined in 13 CFR §
            121.103.
       10. The most recent audited financial statements of the acquiring concern if it has been in operation for
           more than 1 year, or the audited financial statements of the acquiring concern’s parent company.
       11. A certified copy of a Board, limited partners, or members resolution specifying the individual(s) or
           official(s) granted the authority by the organization to submit this SBLC application;
       12. A certification by the acquiring concern that it is in full compliance with all Federal, State, and local
           laws;
       13. A written legal opinion of independent counsel (“Independent Counsel” is counsel that is not an
           “Associate” of the lender under 13 CFR § 120.10.), satisfactory to SBA that addresses whether the
           proposed SBLC:
               a. Is duly formed, organized, and validly existing in good standing under the laws of the State
                  of its organization, and is in full compliance with all Federal, State, and local laws in
                  connection with the formation and organization of the proposed SBLC; and
               b. Has the power, legal right and authority to enter into the sale transaction.
   F. Once received, the D/FA or designee, in consultation with the Director, Office of Credit Risk
      Management (D/OCRM) or designee, makes the final determination on the application. If approved, the
      D/FA will provide written notification to the selling SBLC and the acquiring concern that SBA consents
      to the transfer of the lending authority. Included with this letter will be all applicable SBA Form 750
      agreement(s) for execution and return to OFA. For change of control transactions, the Lender will also
      have to reapply for any delegated authorities.
   G. SBA’s prior written consent is required for any proposed transaction or event that results in Control by
      any entity or person(s) not previously approved by SBA. Control as defined in this paragraph means the
      possession, direct or indirect, or the power to direct or cause the direction of the management or policies
      of an SBLC, whether through the ownership of voting securities, by contract, or otherwise.
       1. A new application in accordance with paragraph II.E above must be submitted for SBA’s prior
          written consent with respect to any change of ownership or control transaction as specified in 13
          CFR § 120.475.
       2. For change of control transactions, the Lender will also have to reapply for any delegated authorities.
   H. If the proposed change of ownership is for less than a majority interest, SBA may in its sole discretion
      limit the items required from the Lender in paragraph II.E of this chapter to support a request for prior
      SBA consent.
   I. Receiverships of SBLCs (except Other Regulated SBLCs as defined in 13 CFR § 120.10):
       1. Upon SBA’s determination that grounds for an enforcement action against an SBLC (except an
          Other Regulated SBLC) exist under 13 CFR § 120.1400, SBA may, pursuant to 13 CFR §
          120.1500(c)(3), apply to a Federal court for the appointment of a receiver. Typically, SBA will use
          its receivership authority as a remedy of last resort. The appointment of a receiver is only one of


Effective April 1, 2019                                                                                     Page 43
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 102 of 484
SOP 50 10 5(K)                                                            Subpart A

          several types of enforcement actions set forth in 13 CFR § 120.1500.
       2. SBA will review the facts and circumstances of the enforcement action when deciding whether or
          not to seek the appointment of a receiver. SBA will also make a determination regarding the scope of
          the receiver’s duties and powers. In deciding whether to seek a receiver and in determining the scope
          of a receivership, SBA will consider the following:
              a.   The existence of fraud or false statements;
              b.   An SBLC’s refusal to cooperate with SBA enforcement action instructions or orders;
              c.   An SBLC’s insolvency (legal or equitable); and/or
              d.   The dollar amount of any claims SBA may have against the SBLC.
       3. Under 13 CFR § 120.1400(a)(2), an SBLC (except an Other Regulated SBLC) that makes SBA 7(a)
          guaranteed loans after October 20, 2017, has consented to SBA’s right to seek a receivership in
          appropriate circumstances. As described in 50 10 5(J), such consent is deemed to apply only if the
          SBLC makes 7(a) loans on or after January 1, 2018. The SBLC’s consent does not in any way
          preclude the SBLC from contesting whether or not SBA has established the grounds for seeking the
          remedy of a receivership. An SBLC’s consent to receivership as a remedy does not require SBA to
          seek the appointment of a receiver in any particular SBA enforcement action.




Effective April 1, 2019                                                                               Page 44
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 103 of 484
SOP 50 10 5(K)                                                            Subpart A

                       CHAPTER 3: CERTIFIED DEVELOPMENT COMPANIES


I. THE 504 LOAN PROGRAM
   A. The SBA 504 Loan Program is an economic development program offering a financing package that
      stimulates private sector investment in long-term fixed assets to increase productivity, create new jobs,
      and increase the local tax base. The stimulus is provided by making long-term, low down payment,
      reasonably priced fixed-rate financing to healthy and expanding businesses which have the highest
      probability of successfully creating new jobs and competing in the world marketplace.
   B. 504 loans are issued through a partnership with Certified Development Companies (CDC) and private
      sector, third party lenders. CDCs are non-profit corporations certified and regulated by the Small
      Business Administration to package, process, close, and service 504 loans. There are a small number of
      for-profit CDCs that have been grandfathered into the current 504 program. Unless expressly provided
      otherwise in the regulations, any SBA Loan Program Requirement that applies to non-profit CDCs also
      applies to for-profit CDCs. (13 CFR § 120.818)
   C. Terms and definitions specific to the 504 program can be found at 13 CFR § 120.802.
II. BECOMING A CDC AND OPERATIONAL REQUIREMENTS
   A. A CDC must provide evidence of the following in its application (13 CFR §120.810):
       1.   Non-Profit Status (13 CFR § 120.816): A CDC must be a non-profit corporation and must:
               a. Be in good standing in the State in which the CDC is incorporated;
               b. Be in compliance with all laws, including taxation requirements, in the State in which the
                  CDC is incorporated and any other State in which the CDC conducts business; and
               c. Provide a copy of its IRS tax exempt status.
       2. Area of Operations (13 CFR § 120.821): The Area of Operations is the State of the CDC’s
          incorporation.
       3. CDC Membership: CDC membership is optional. If a CDC elects to have a membership, the
          membership requirements must be included in the CDC’s bylaws.
       4.    CDC Board of Directors Roles and Responsibilities under 13 CFR § 120.823: The CDC must have a
            Board of Directors. The Board shall have and exercise all corporate powers and authority and be
            responsible for all corporate actions and business. The Board is responsible for ensuring that the
            structure and operation of the CDC as set forth in the CDC’s bylaws complies with SBA’s Loan
            Program Requirements. The Board must be actively involved in encouraging economic development
            in the CDC’s Area of Operations. The initial Board may be created by any method permitted by
            State law.
       5. CDC Board of Directors Composition and Requirements: CDC Boards must comply with 13 CFR §
          120.823, as follows:
               a. All CDCs must have a Board of Directors with at least nine (9) voting directors. SBA
                  recommends limiting a CDC Board size to no more than 25 voting directors. For good cause,
                  a CDC may request the approval of D/FA or designee to have a Board with fewer directors
                  than nine (9). Good cause may include a CDC in a rural or isolated community than can

Effective April 1, 2019                                                                                 Page 45
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 104 of 484
SOP 50 10 5(K)                                                            Subpart A

                  demonstrate difficulty in finding people to serve.
              b. At a minimum, the CDC’s Board must have directors with background and expertise in
                 commercial lending; internal controls; financial risk management; legal issues relating to
                 commercial lending and corporate governance. A Director may meet more than one of the
                 Board’s background and expertise requirements. Directors may be either currently employed
                 or retired. Retirees may either represent the field from which they retired or represent the
                 community.
              c. At least two voting Directors, other than the CDC manager, must possess commercial
                 lending experience.
              d. At least one voting Director must represent the economic, community or workforce
                 development fields.
              e. Directors from the commercial lending field must comprise less than 50% of the
                 representation of the Board.
              f. No person who is a member of a CDC's staff (including contractors) may be a voting
                 Director of the Board except for the CDC manager.
              g. The Board must meet at least quarterly and shall be responsible for all corporate actions and
                 business of the CDC, including any committee(s) established by the Board.
              h. The Board meetings require a quorum to transact business. A quorum must be present for the
                 duration of the meeting. The number of Directors that constitute a quorum shall be set by the
                 CDC, provided that a quorum shall not be less than 50% of the voting Directors of the CDC
                 Board. Attendance may be through any format permitted by State law.
              i. When the Board votes on SBA loan approval or servicing actions, at least two voting
                 members with commercial loan experience satisfactory to SBA, other than the CDC
                 manager, must be present and vote.
              j. Directors voting on loan approval or servicing actions must live or work in the area of
                 operations of the CDC.
              k. There must be no actual or appearance of conflict of interest with respect to any actions of
                 the Board. The Board must establish a policy in the bylaws of the CDC prohibiting an actual
                 conflict of interest or the appearance of same, and enforce such policy
                 (13 CFR § 120.823(d)).
              l. No Board member may serve on the Board of another CDC (13 CFR § 120.851(b)). CDC
                 Board members may serve on the Boards of civic, charitable, or comparable organizations.
              m. A CDC must be independent and must not be affiliated with any other entity, except as
                 authorized under 13 CFR § 120.820. Affiliation is determined in accordance with 13 CFR §
                 121.103 and may arise, for example, where the CDC and the other entity have common board
                 members.
              n. Other Responsibilities of the CDC Board (13 CFR § 120.823(d)) include, but are not limited
                 to, the following:
                  i.      Approving the mission and policies of the CDC.


Effective April 1, 2019                                                                                Page 46
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 105 of 484
SOP 50 10 5(K)                                                            Subpart A

                  ii.     Hiring, firing, supervising and annually evaluating the CDC manager.
                  iii.    Setting the salary for the CDC manager and reviewing all CDC staff salaries.
                  iv.     Establishing committees, at the Board’s discretion.
                  v.      Ensuring that the CDC’s expenses are reasonable and customary.
                  vi.     Hiring directly an independent auditor to provide the financial statements of the CDC in
                          accordance with SBA Loan Program Requirements.
                  vii. Monitoring the CDC’s portfolio performance on a regular basis.
                  viii. Reviewing a semi-annual report on portfolio performance from the CDC manager,
                        which includes, but is not limited to, asset quality and industry concentration.
                  ix.     Ensuring that the CDC establishes and maintains adequate reserves for operations.
                  x.      Ensuring that the CDC invests in economic development in each of the states in its
                          Area of Operations in which it has a portfolio, and approving each investment. (If the
                          investment is included in the CDC’s budget, the Board’s approval of the budget may be
                          deemed approval of the investment. If the investment is not included in the CDC’s
                          budget, the Board must separately approve the investment.)
                  xi.     Retaining accountability for the actions of the CDC.
                  xii. Establishing written internal control policies in accordance with 13 CFR § 120.826.
                  xiii. Establishing written commercially reasonable loan approval policies, procedures and
                        standards. The CDC must establish and set forth in detail in a policy manual its credit
                        approval process. All 504 loan applications must have credit approval prior to
                        submission to SBA. If a Loan Committee is not established, the CDC Board must
                        provide credit approval of all 504 loans.
                  xiv. Each member of the Board must annually certify in writing that he or she has read and
                       understands 13 CFR § 120.823, and copies of these annual certifications must be
                       included in the CDC’s Annual Report.
                  xv. Maintaining Directors’ and Officers’ Liability and Errors and Omission insurance in
                      amounts required by SBA as provided in this chapter.
                  xvi. Ensuring compliance with loan servicing and liquidation requirements as set forth in
                       SOP 50 55.
       6. Committees (13 CFR § 120.823(d)): If the CDC Board exercises its discretion to establish
          committee(s), any such committee must be authorized by the CDC’s bylaws. Delegation of authority
          to committee(s) does not relieve the Board of its responsibility imposed by law or SBA Loan
          Program Requirements. Delegations of Authority to Executive Committee or Loan Committee, if
          established, must be included in the CDC’s bylaws. No further delegation or re-delegation of a
          Board’s authority is permitted.
              a. Executive Committee – The CDC Board may establish an Executive Committee and delegate
                 management functions to the Executive Committee if this delegation is in compliance with
                 13 CFR § 120.823(d)(4)(i) and is authorized by the CDC’s bylaws.


Effective April 1, 2019                                                                                  Page 47
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 106 of 484
SOP 50 10 5(K)                                                            Subpart A

                  i.      The Executive Committee must:
                          a) Be chosen by and from the Board of Directors; and
                          b) Meet the same organizational and representational requirements as the Board of
                              Directors, except that the Executive Committee must have a minimum of 5 voting
                              members present to conduct business.
                  ii.     Only the Board or Executive Committee, if authorized by the Board, may provide credit
                          approval for 504 loans greater than $2,000,000.
              b. Loan Committees – The Board may establish a Loan Committee
                 (13 CFR § 120.823(d)(4)(ii)). The Loan Committee may exercise the authority of the CDC
                 Board as set forth below.
                  i.      The Loan Committee reports to the Board, and members must:
                          a) Be chosen by the Board of Directors and consist of individuals with a background
                              in financial risk management, commercial lending or legal issues relating to
                              commercial lending who are not associated with another CDC.
                          b) Have a quorum of at least five (5) Loan Committee members authorized to vote,
                              with attendance by any method allowed by State law;
                          c) Have at least two (2) Loan Committee members with commercial lending
                              experience satisfactory to SBA;
                          d) Consist of Loan Committee members who live or work in the Area of Operations
                              of the State where the 504 Project they are voting on is located, unless the Project
                              falls under one of the exceptions listed in 13 CFR § 120.839;
                          e) Not include CDC staff or the CDC manager, and;
                          f) For multi-state CDCs, there must be a separate Loan Committee for each State into
                              which the CDC expands. (13 CFR § 120.835(c))
                  ii.     The Loan Committee, if established, may be delegated the authority to:
                          a) For loans up to $1,000,000 provide credit approval; and
                          b) For loans of $1,000,000 to $2,000,000, provide credit approval with the ratification
                              of the Board or Executive Committee prior to Debenture closing.
                          There must be no actual or appearance of a conflict of interest with respect to any
                          actions of the Loan Committee, including for example, a Loan Committee member
                          participating in deliberations on a 504 loan for which the Third Party Lender is the
                          member’s employer or the member is otherwise associated with the Third Party Lender.
                          13 CFR § 120.823(d)(4)(ii)(D).
       7. CDC Staff (13 CFR § 120.824):
              a. A CDC must directly employ full-time professional management, including an Executive
                 Director (or the equivalent) to manage daily operations. A CDC may petition SBA to waive
                 the requirement of the manager being employed directly only if:
                  i.      The petitioning CDC will have full-time professional management that is employed by

Effective April 1, 2019                                                                                   Page 48
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 107 of 484
SOP 50 10 5(K)                                                            Subpart A

                          a non-profit entity that has the economic development of the CDC’s Area of Operations
                          as one of its principal activities. Such full-time management may also work on and
                          operate the other entity’s economic development programs, but must be available to
                          small businesses interested in the 504 program and to 504 loan Borrowers during
                          regular business hours; or
                  ii.     The petitioning CDC is rural and has insufficient loan volume to justify having
                          management employed directly by the CDC. The rural CDC must contract with another
                          CDC located (i.e., incorporated) in the same general area. The “same general area”
                          means the rural CDC’s SBA Region (Regions I-X) or a State contiguous to the rural
                          CDC’s State. SBA will grant the rural CDC’s petition in its sole discretion, considering
                          factors including but not limited to the number of CDCs for which the other CDC is
                          providing the assistance. The management contributed by the CDC may work on and
                          operate both CDCs’ economic development programs, but must be available during
                          regular business hours to small businesses interested in the 504 program and to 504
                          Borrowers located in the rural CDC’s Area of Operations.
              b. A CDC must have qualified full-time professional staff to market, package, process, close
                 and service loans and, if authorized by SBA, liquidate the loan portfolio.
              c. When any of the functions referred to in 7.a) and b) above are not performed by an employee
                 directly employed by the CDC, the CDC must use a written professional services contract.
       8. Professional services contracts: All professional services contracts for functions related to marketing,
          packaging, closing, servicing, liquidating, or human resources (e.g., for paying wages and taxes and
          providing retirement and health benefits to the CDC’s staff) must be pre-approved by the D/FA prior
          to engaging the services of the contractor. Contracts for management services are only permitted for
          CDCs affiliated with state and local economic development organizations. CDCs may contract for
          accounting, legal services, information technology, and independent loan review services without
          SBA approval, except for legal services in connection with loan liquidation or litigation. (13 CFR
          §120.824(b)-(f)) A CDC may not obtain independent loan review services from another CDC.
          For all contracts that require prior approval (except for contracts involving legal services in
          connection with loan liquidation or litigation) the 504 Program Branch reviews the contracts and
          provides its recommendation to the D/FA, or designee, who makes the final decision. The CDC will
          be notified in writing of OFA’s final decision with a copy to the CDC’s Lead SBA Office. For
          contracts involving legal services in connection with loan liquidation or litigation, the Fresno or
          Little Rock Commercial Loan Servicing Center (CLSC) will review and approve the contracts.
              a. Submission process for pre-approval of professional services contracts: At least 60 days prior
                 to the date on which the CDC intends to engage the contractor’s services, the CDC must
                 submit electronically to the Office of Financial Assistance (OFA) at 504requests@sba.gov:
                  i.      A request from a responsible CDC management official to review the draft materials;
                  ii.     An unsigned draft of the contract; and
                  iii.     A justification from the CDC’s Board of Directors explaining its reasoning for why the
                          Board believes it is in the best interest of the CDC to contract for CDC functions.
                          (13 CFR § 120.824(2)(e)).


Effective April 1, 2019                                                                                  Page 49
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 108 of 484
SOP 50 10 5(K)                                                            Subpart A

              b. The request for SBA’s approval of a contract may not be submitted with the CDC’s Annual
                 Report. (The Annual Report must include copies of all of the CDC’s current contracts.)
              c. If the CDC wishes to renew a professional services contract, the CDC must re-submit the
                 contract at least 60 days prior to the end of the approved contract term (including any
                 approved option renewal years) for review and pre-approval.
              d. The professional services contract must:
                  i.      Demonstrate that the CDC is not a shell for another entity as a result of the contract;
                  ii.      Contract terms between CDCs greater than five years, including optional renewal
                          years, are not permitted by SBA and must be limited in time (no more than five years,
                          including renewals) and scope, and have a transition phase leading to contract
                          termination;
                  iii.    Not include any contractual services provided by the Executive Director of a CDC or
                          evidence any actual or apparent conflict of interest or self-dealing on the part of any of
                          the CDC’s officers, management, and staff, including any members of the Board or any
                          Loan Committee;
                  iv.     Not diminish the responsibility of the Board of Directors for the operations of the
                          CDC;
                  v.       State that the CDC’s Board of Directors specifically acknowledges and retains the
                          ultimate responsibility for all loan approvals and loan servicing actions, and that such
                          responsibility must be carried out independently of any control by the contractor, 13
                          CFR §120.823;
                  vi.     State that no contractor or associate of the contractor may be a voting or non-voting
                          member of the CDC’s Board of Directors;
                  vii.     State that all compensation paid to the contractor will be paid by the CDC and that the
                          contractor cannot charge the Borrower for the same services;
                  viii. Include a provision that allows the CDC to terminate the contract with written notice
                        (usually a 30 to 60 day notice) without penalty at any time prior to the expiration date
                        of the contract;
                  ix.      State that the contractor is prohibited from requiring a 503/504 Applicant or Borrower
                          to purchase other services from the contractor as a condition of the contractor’s
                          performing CDC staff or management functions; and
                  x.      Include the following:
                          a) A description of services that the contractor will perform;
                          b) A description (resume or summary of work history/relevant experience) of each
                              individual who is providing services under the contract;
                          c) SBA Form 1081, and either Form FD-258 (fingerprint card) or electronic
                              fingerprint submission, each signed and dated within 90 days of submission to
                              SBA, for each individual providing services. If the contract is for legal services in
                              connection with loan liquidation or litigation, attorneys providing such services

Effective April 1, 2019                                                                                     Page 50
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 109 of 484
SOP 50 10 5(K)                                                            Subpart A

                              are not required to submit an SBA Form 1081, Form FD-258 (fingerprint card), or
                              electronic fingerprint submission. If an attorney is providing services under any
                              other type of contract requiring SBA pre-approval, the attorney must submit an
                              SBA Form 1081 and either Form FD-258 (fingerprint card) or electronic
                              fingerprint submission. “Electronic fingerprint submission” is defined in Subpart
                              B, Chapter 2, Paragraph III.A.13.d.iv of this SOP. If the individual has been
                              cleared by SBA within 1 year of the date of submission to SBA, the CDC may
                              provide documentation of SBA clearance. SBA Form 1081 clearances are valid
                              for a period of 1 year and must be renewed if the individual requests to perform
                              services for new CDC clients after the initial clearance period lapses;
                          d) A breakdown of compensation by individual if more than one person is being
                              compensated under the contract;
                          e) The rate of compensation for all parts of the contract except servicing stated at an
                              hourly rate (the servicing portion may be based on a percentage not to exceed the
                              amount authorized by the regulations 13 CFR §120.971(a)(3));
                          f) The basis for its determination that the fees are customary and reasonable for
                              similar services in the area; and
                          g) A statement that additional compensation from CDC fee income such as multipliers
                              or bonuses is not permitted.
                  xi.     A Board of Directors’ Resolution must accompany the contract and contain statements:
                          a) That the contract is in compliance with 13 CFR §§ 120.823, 120.824 and 120.825
                              and SBA Loan Program Requirements;
                          b) Of understanding that the contract is subject to pre-approval by SBA D/FA upon
                              each new contract term; and
                          c) Of understanding that approved contracts are subject to yearly review by SBA
                              through the required submission of the contract with the Annual Report.
              e. If a CDC engages the services of a contractor without obtaining SBA’s approval in
                 accordance with the above process, the CDC’s non-compliance will be reported to OCRM. In
                 addition to any other appropriate action, any loan application requests sent to the Sacramento
                 Loan Processing Center by an individual employed under the contract may be delayed for
                 processing and approval until such time as the professional services contract is approved by
                 the D/FA.
       9. Financial Ability to Operate: (13 CFR § 120.825)
              a. A CDC must be able to sustain its operations continuously, with reliable sources of funds
                 (such as income from services rendered and contributions from government or other
                 sponsors). Any funds generated from 504 loan activity by a CDC remaining after payment of
                 staff and overhead expenses must be retained by the CDC as a reserve for future operations
                 or for investment in other local economic development activity in its Area of Operations.
              b. A CDC must have financial statements evidencing that it maintains adequate capital.
              c. A CDC should exhibit positive net cash flow trends.

Effective April 1, 2019                                                                                  Page 51
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 110 of 484
SOP 50 10 5(K)                                                            Subpart A

              d. A CDC must maintain sufficient loan loss reserves, if required.
              e. A CDC must be solvent.
                  i.      A CDC must have assets in excess of liabilities.
                  ii.     A CDC must be able to pay its debts when they become due.
              f. A CDC must not have received a going concern opinion from its auditor.
              g. Other factors as determined by SBA.
   B. Basic Operating, Reporting and Ethical Requirements for CDCs:
       1. CDCs must comply with SBA Loan Program Requirements (as defined in 13 CFR § 120.10) for the
          504 program, as such requirements are revised from time to time. SBA Loan Program Requirements
          in effect at the time that a CDC takes an action in connection with a particular loan govern that
          specific action. For example, although loan closing requirements in effect when a CDC closes a loan
          will govern closing actions, a CDC’s liquidation actions on the same loan are subject to the
          liquidation requirements in effect at the time that a liquidation action is taken (13 CFR § 120.180).
          SBA Loan Program Requirements, Center contacts, and other information can be found at
          https://www.sba.gov/partners/lenders/cdc-504-loan-program;
       2. Individuals and entities suspended, debarred, revoked, or otherwise excluded under the SBA or
          Government-wide debarment regulations are not permitted to conduct business with SBA, including
          participating in an SBA-guaranteed loan. CDCs are responsible for consulting the System for
          Awards Management’s (SAM) Excluded Parties List System (EPLS) or any successor system to
          determine if an employee or an Agent has been debarred, suspended or otherwise excluded by SBA
          or other Federal agency (https://www.sam.gov/portal/SAM/); and
       3. CDCs must supply to SBA current and accurate information about all certification and operational
          requirements, maintain all records and submit all policies, procedures and reports required by SBA.
          (13 CFR § 120.826 and 13 CFR § 120.830)
              a. Internal Control Policies - Each CDC’s Board of Directors must establish and fully
                 implement an internal control policy which provides adequate direction to the institution for
                 effective control over and accountability for operations, programs, and resources. The Board-
                 established internal control policy must, at a minimum, comply with 13 CFR §120.826(b)
                 and include Board oversight responsibilities under 13 CFR § 120.823(d) such as oversight for
                 CDC operations, financial oversight, annual reports and certifications.
                  i.      The internal control policy implemented must ensure satisfactory monitoring and
                          management of the SBA loan portfolio, including but not limited to, providing for a
                          periodic loan review function to be performed at a minimum of every 2 years by a
                          person who is not directly or indirectly responsible for loan making or by outside
                          contractors. OCRM, in its discretion, may require an off-cycle Independent Loan
                          Review. Guidance for Independent Loan Reviews is available on SBA’s website at
                          https://www.sba.gov/document/support-object-object-independent-loan-review-guide.
                  ii.     It must include a list of monthly reports provided by the CDC’s management for Board
                          review to support adequate Board oversight.
                  iii.    It must provide for internal controls for loan making, closing, disbursing, servicing and

Effective April 1, 2019                                                                                    Page 52
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 111 of 484
SOP 50 10 5(K)                                                            Subpart A

                          liquidation.
                  iv.     It must provide for a risk rating system to risk classify SBA loan assets satisfactory to
                          SBA.
                  v.      Internal control policies and procedures must include provisions to ensure compliance
                          with SBA’s Loan Program Requirements on eligibility.
                  vi.     CDCs must provide documentation demonstrating that the internal control policies and
                          procedures are fully implemented and followed.
              b. Financial Statements - This includes timely submission of complete financial statements
                 audited in accordance with Generally Accepted Accounting Principles (GAAP) by an
                 independent CPA for CDCs with 504 loan portfolio balances of $20 million or more; or at a
                 minimum a review by an independent CPA or independent accountant in accordance with
                 GAAP for CDCs with 504 loan portfolio balances of less than $20 million. The auditor’s
                 opinion must state that the financial statements are in conformity with GAAP.
                 See 13 CFR § 120.826(d) for further guidance on auditor qualifications. The CDC must also
                 submit a copy of the CDC’s Federal tax return in the Annual Report. (13 CFR § 120.830(a))
              c. Annual Reports - Annual Reports must be submitted to the CDC’s Lead SBA Office within
                 180 days of the CDC’s fiscal year-end. CDCs are requested to submit the Annual Reports to
                 their Lead SBA Office electronically via email with a copy to OCRM at
                 CDCAnnualReports@sba.gov. (If the electronic file is larger than 10MB, CDCs may need to
                 separate the electronic file into multiple attachments.) A CDC that is certified by SBA within
                 6 months of its fiscal year-end will not have to submit financial statements or its Annual
                 Report for that year. Within 60 days of receipt of the CDC Annual Report, the Lead SBA
                 Office must forward a copy to OCRM at CDCAnnualReports@sba.gov, along with the Lead
                 SBA Office’s analysis and review of the Annual Report and a CDC operational review.
                 These Annual Reports must also include board certifications, reports on compensation and
                 reports on investment in economic development, as outlined below and detailed on SBA
                 Form 1253, “CDC Annual Report Guide.” If the Annual Report is incomplete, the Lead
                 SBA Office must notify the CDC in writing and within 30 days of receipt of SBA’s notice,
                 the CDC must submit a complete Annual Report. Incomplete or unacceptable Annual
                 Reports will not fulfill the submission requirement. If a CDC does not submit a complete,
                 acceptable Annual Report in a timely manner, this non-compliance will be reported to
                 OCRM for potential supervisory or enforcement actions and any request a CDC has
                 submitted will not be processed by OFA or OCRM until such time as the complete,
                 acceptable report is submitted. CDCs must prepare Annual Reports according to 13 CFR §
                 120.830 and SBA Form 1253 “Annual Report Guide,” including the Exhibit to SBA Form
                 1253, a format template for documenting job creation. SBA Field Office staff should refer to
                 the Operational Review Example Format for guidance on completing their assessment of the
                 Annual Report.
              d. Certification of members of the Board - The Annual Report must include a copy of the
                 written annual certification by each Board member that he or she has read and understands
                 the requirements set forth in 13 CFR § 120.823.
              e. Report on compensation - The Annual Report must provide detailed information on all
                 compensation (including salary, bonuses and expenses) paid within the CDC’s most recent
Effective April 1, 2019                                                                                     Page 53
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 112 of 484
SOP 50 10 5(K)                                                            Subpart A

                  tax year for:
                  i.      Current and former officers, directors, and key employees (even in cases where
                          compensation for the aforementioned individuals is less than $100,000); and
                  ii.     Current and former employees and independent contractors with total compensation of
                          more than $100,000 during that period.
                  This report must include details of deferred compensation packages where applicable.
              f. Report on investment in economic development - The Annual Report must include a written
                 report on the CDC’s investment in economic development in each State in which the CDC
                 has an outstanding 504 loan, including explanation of each investment by type and amount.
                 See SBA Form 1253, Annual Report Guide, for specific requirements.
              g. CDCs may include, along with the Annual Report, a request for renewal of their Accredited
                 Lenders Program (ALP) status or Premier Certified Lender Program (PCLP) status. If the
                 CDC chooses to do so, the CDC must clearly indicate in its Annual Report that a status
                 renewal request is included. Any status renewal request submitted along with a CDC’s
                 Annual Report must meet SBA’s Loan Program Requirements for the status request.
       4. A CDC must have satisfactory SBA performance as determined by SBA in its discretion. The CDC’s
          Risk Rating, among other factors, will be considered in determining satisfactory SBA performance.
          Other factors may include, but are not limited to: review/examination assessments, historical
          performance measures (like default rate, purchase rate and loss rate), loan volume to the extent that it
          impacts performance measures, and other performance related measurements and information (such
          as contribution toward SBA’s mission).
       5. Regulations regarding the ethical requirements for CDCs may be found at 13 CFR §§ 120.140 and
          120.851.
              a. The Standards of Conduct Counselor for the Agency is the Designated Agency Ethics
                 Official. (13 CFR § 105.402(a))
              b. Standards of Conduct (“Conflict of Interest”) Approvals of Certain Loan Applicants:
                  i.      If an Applicant has, as an employee, owner, general partner, managing member,
                          attorney, agent, owner of stock, officer, director, creditor or debtor, an individual who,
                          within 1 year prior to the loan application, was an SBA Employee (as defined by 13
                          CFR § 105.201(a)), the loan application must be approved by the Standards of Conduct
                          Counselor. (13 CFR § 105.203(a))
                  ii.     If an Applicant has, as its sole proprietor, general partner, managing member, officer,
                          director, or stockholder with a 10% or more interest, an individual who is an SBA
                          Employee (as defined by 13 CFR § 105.201(a)) or a Household Member of an SBA
                          Employee, the loan application must be approved by the Standards of Conduct
                          Committee at SBA Headquarters. (13 CFR § 105.204) A “Household Member” of an
                          SBA Employee includes:
                          a) The spouse of the Employee;
                          b) The minor children of the Employee; and


Effective April 1, 2019                                                                                     Page 54
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 113 of 484
SOP 50 10 5(K)                                                            Subpart A

                          c) The blood relatives of the Employee, and the blood relatives of the Employee’s
                              spouse, who reside in the same place of abode as the Employee. (13 CFR §
                              105.201(d))
                  iii.     If an Applicant has, as its sole proprietor, general partner, managing member, officer,
                          director, or stockholder with a 10% or more interest, or a Household Member of such
                          individual, an individual who is a Member of Congress, an appointed official of the
                          legislative or judicial branch of the Federal Government, a member or employee of a
                          Small Business Advisory Council, or a SCORE volunteer, the loan application must be
                          approved by the Standards of Conduct Committee. (13 CFR §§ 105.301(c) and
                          105.302(a))
              c. When a Standards of Conduct approval is required, the application should be processed by
                 the SLPC and, if appropriate, be conditionally approved and forwarded to the Standards of
                 Conduct Counselor or Standards of Conduct Committee (through the Standards of Conduct
                 Counselor). The Standards of Conduct Counselor will notify the processing center of the
                 final Agency decision and the processing center will notify the CDC accordingly.
              d. Other Government Employees:
                  An Applicant must submit a statement of no objection from the pertinent department or
                  military service if its sole proprietor, general partner, managing member, officer, director, or
                  stockholder with a 10% or more interest, or a Household Member of such individual, is an
                  employee of another department or agency of the Federal Government (Executive Branch)
                  having a grade of at least GS-13 (or its equivalent) or higher. CDCs must submit the
                  statement to SNOMemos@sba.gov and receive written clearance from SBA prior to
                  submitting the application to the SLPC (non-PCLP CDCs) or processing the application
                  under their delegated authority (PCLP CDCs). Non-PCLP CDCs must submit a copy of
                  SBA’s written clearance to the SLPC with the application. (13 CFR §105.301(a))
       6. Restrictions regarding CDC affiliation may found at 13 CFR § 120.820.
              a. A CDC must be independent and must not be affiliated (as determined in accordance with 13
                 CFR § 121.103) with any Person (as defined in 13 CFR § 120.10) except as discussed below.
              b. A CDC may be affiliated with an entity (other than a 7(a) Lender or another CDC) whose
                 function is economic development in the same Area of Operations and that is either a non-
                 profit entity or a State or local government or political subdivision (e.g., council of
                 governments).
              c. A CDC must not be affiliated (as determined in accordance with 13 CFR § 121.103) with or
                 invest, directly or indirectly, in a 7(a) Lender. A CDC that was affiliated with a 7(a) Lender
                 as of November 6, 2003, may continue such affiliation.
              d. A CDC must not be affiliated (as determined in accordance with 13 CFR § 121.103) with
                 another CDC. In addition, a CDC must not directly or indirectly invest in or finance another
                 CDC except with the prior written approval of D/FA or designee and D/OCRM or designee if
                 they determine in their discretion that such approval is in the best interest of the 504 Loan
                 Program.
              e. A CDC may remain affiliated with a for-profit entity (other than a 7(a) Lender) if such

Effective April 1, 2019                                                                                   Page 55
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 114 of 484
SOP 50 10 5(K)                                                            Subpart A

                  affiliation existed prior to March 21, 2014. A CDC may also be affiliated with a for-profit
                  entity (other than a 7(a) Lender) whose function is economic development in the same Area
                  of Operations with the prior written approval of the D/FA or designee if he or she determines
                  in his or her discretion that such approval is in the best interest of the 504 Loan program.
              f. A CDC must not directly or indirectly invest in a Licensee (as defined in
                 13 CFR § 120.820(f)) licensed by SBA under the Small Business Investment Company
                 Program. A CDC that has an SBA-approved investment in a Licensee as of
                 November 6, 2003, may retain such investment.
       7. The CDC’s place of business:
              a. Must be accessible and open to the public during regular business hours with an adequate
                 staff (at least one qualified professional staff member available full-time as described in
                 paragraph II.A.7 above) to perform normal business transactions;
              b. May be located with a sponsoring organization if it is clearly evident to the public that the
                 CDC is a separate entity; and
              c. Must have a separately listed telephone number.
       8. CDC Loan files:
              a. All loan case files and collateral documents must be either at the principal office of the CDC
                 or maintained in a manner acceptable to SBA that permits their immediate access.
              b. A CDC must retain a copy of SBA’s character determination, if any, in the CDC loan file for
                 the life of the loan.
              c. After closing, the CDC must forward all original loan documents to SBA as required by SBA
                 Form 2286 and Subpart C, Chapter 6, Para. III.A.12 of this SOP. The Trustee retains the
                 original Debenture.
              d. A CDC must provide, at its own expense, documents or copies when requested by SBA.
              e. CDCs must retain the original SBA application (SBA Forms 1244, 2234 (Parts A, B, and C),
                 and 2450 and any SBA Forms 912); SBA Form(s) 159, and SBA Form 1081 for Loan
                 Committee Members. Hard-copy records of those documents requiring original signatures
                 must be retained unless the original signature was made electronically in accordance with
                 applicable standards governing electronic signatures. (See Appendix 8 for guidance on
                 electronic signature standards.)
              f. File Retention Guidelines:
                  Unless paragraph 9.e) above specifies that the original document(s) must be retained by the
                  CDC, CDCs may retain scanned copies.
                  i.      Inquiries, partial applications, and applications withdrawn, canceled or denied by the
                          CDC or SBA must be kept for 2 years after notification of incomplete application,
                          withdrawal, cancelation or decline. After 2 years, the files may be destroyed.
                  ii.     General correspondence must be kept for 1 year. Case-specific correspondence should
                          be filed in the case file.
                  iii.    Paid off loan files (including the original application file, servicing file and closing

Effective April 1, 2019                                                                                       Page 56
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 115 of 484
SOP 50 10 5(K)                                                            Subpart A

                          file), must be kept for 9 years after the loan was paid in full.
                  iv.     Files from liquidated loans (including the original application file, closing and servicing
                          files), must be kept for 10 years after the loan was charged off.
       9. CDC financial and organizational records:
              a. The CDC must maintain its own financial records including books of account and signed
                 minutes of all meetings of members, stockholders, directors, executive committees, and other
                 officials. The CDC financial reports furnished to SBA must contain complete disclosure of
                 matters relevant to the act and regulations. Records and documents which are the basis for or
                 related to its financial statements or loans must be maintained in a manner that permits their
                 immediate availability.
              b. All organizational files must be accessible to SBA.
       10. CDC fiscal year: CDCs choose their own fiscal year. The CDC must notify its Lead SBA Office of
           any change.
       11. CDC insurance: The CDC must obtain and maintain Directors’ and Officers’ (D&O) Liability and
           Errors and Omissions (E&O) insurance in form and substance satisfactory to SBA with:
              a. An endorsement covering CDC Board members, committees, staff and contractors engaged
                 in the 504 loan approval, closing, servicing and liquidation process;
              b. Minimum amounts of D&O and E&O insurance coverage required by SBA based on the
                 CDC’s annual revenues as reported in the CDC’s Annual Report for their most recent fiscal
                 year, and in accordance with the sliding scale as follows:
          Table: Minimum D&O and E&O Insurance Requirements - 13 CFR § 120.823(e)
               Annual Revenues                D&O Minimum per               E&O Minimum per
                                              occurrence and in the         occurrence and in the
               of CDC
                                              aggregate                     aggregate
               >$8.5 million                  $ 5,000,000                   $ 5,000,000
               >$4.5M - $8.5 M                $ 3,000,000                   $ 3,000,000
               >$2 M - $4.5 M                 $ 2,000,000                   $ 2,000,000
               $2 M or less                   $ 1,000,000                   $ 1,000,000
              c. At SBA’s discretion, higher levels of D&O and E&O insurance, but in no event in excess of
                 $5.5 million, or reduced deductible levels may be required if the D/OCRM identifies a CDC
                 as having potentially inadequate coverage to protect the CDC or SBA from financial risk;
              d. A declaration that SBA will receive at least 20 days prior notice of any lapse of coverage,
                 failure to renew, or cancellation; and
              e. The CDC must submit to SBA annually with the CDC’s Annual Report a certificate from its
                 insurance carrier confirming this coverage.
              f. Each CDC must assess its risk factors and may determine that higher levels of insurance

Effective April 1, 2019                                                                                     Page 57
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 116 of 484
SOP 50 10 5(K)                                                            Subpart A

                  coverage and/or lower deductibles are prudent.
   C. Operational changes the CDC must report to SBA:
       1. Changes that require prior written approval by OFA:
              a. Changes in CDC legal structure. Any proposed change in the CDC legal structure (e.g., a
                 CDC spins off its 504 operations into a separate non-profit entity) must have prior written
                 approval and may require a new application for CDC certification.
              b. Changes in CDC Management or Staff - Any changes in the CDC manager, compensated
                 officers, or CDC professional staff (including contracted staff) must have prior written
                 approval. SBA Form 1081, “Statement of Personal History,” and either Form FD-258
                 (fingerprint card) or electronic fingerprint submission, must be submitted to SBA for all new
                 CDC managers, compensated officers, and professional staff, including contractors. SBA
                 Form 1081 and the Form FD-258 or electronic fingerprint submission must be signed and
                 dated within 90 days of submission to SBA.
              c. Changes to CDC Name - Requests for CDC name changes must be submitted to OFA for
                 written approval by the D/FA prior to the CDC filing an amended Articles of Incorporation
                 with the CDC’s state of incorporation. Note: the CDC must use its legal name, not a “dba”
                 name on all correspondence.
                  i.      CDC legal name changes must be submitted to the D/OFA for prior approval. CDC
                          must submit a letter of request to the 504 Program Branch at 504Requests@sba.gov,
                          outlining the reasons for the requested change, a Board Resolution authorizing the
                          change, and a draft of the amended Articles of Incorporation.
                  ii.     504 Program Branch will review the request and, if acceptable to SBA, the CDC will be
                          notified in writing by D/FA that their request is contingently approved. After
                          notification of contingent approval, the CDC must file the appropriate documents with
                          their state to complete the legal name change and send evidence of the Amendment to
                          the Articles of Incorporation approved by the State acknowledging the legal name
                          change to OFA.
                  iii.    Upon receipt of the state-approved documents, D/FA will notify the CDC in writing of
                          final approval and send written notification of the name change to the SLPC,
                          appropriate SBA CLSC, and to the CDC’s Lead SBA Office.
                  iv.     The 504 Program Branch at Headquarters will update all SBA systems and notify the
                          Central Servicing Agent (CSA) of the change.
       2. Changes the CDC must report to SBA:
              a. Changes in CDC’s Uncompensated Officers or CDC’s Board of Directors, or Executive
                 Committees – Any changes in a CDC’s uncompensated officers, or any director, board
                 member, and/or executive committee member must be reported to the D/FA no later than
                 30 days after the change takes place. The report must be accompanied by an SBA Form
                 1081, “Statement of Personal History,” and either Form FD-258 (fingerprint card) or
                 electronic fingerprint submission, and supporting documentation for each new director,
                 uncompensated officer, board member, and/or executive committee member (unless
                 previously submitted when serving in a different capacity, e.g., a board member becoming an

Effective April 1, 2019                                                                                Page 58
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 117 of 484
SOP 50 10 5(K)                                                            Subpart A

                  executive committee member) as required in paragraph III.A of this Chapter. SBA Form
                  1081 and the Form FD-258 or electronic fingerprint submission must be signed and dated
                  within 90 days of submission to SBA.
              b. Changes to Loan Committees – Any changes in a CDC’s Loan Committee must be reported
                 to the D/FA no later than 30 days after the change takes place. The CDC must collect an
                 SBA Form 1081, “Statement of Personal History,” for each Loan Committee member.
                  If the CDC collects an SBA Form 1081 on a Loan Committee member who answers “yes” to
                  question numbers 10a, 10b, 10c, 11a, and/or 11b, then the CDC must submit the SBA Form
                  1081, and either Form FD-258 (fingerprint card) or electronic fingerprint submission, each
                  signed and dated within 90 days of submission to SBA, and supporting documentation to
                  SBA.
                  If the CDC collects an SBA Form 1081 on a Loan Committee member who answered “no” to
                  question numbers 10a, 10b, 10c, 11a, and 11b the CDC does not submit the SBA Form 1081
                  to SBA, but must retain it in their file and make it available to SBA for review upon request.
                  If a CDC submitted an SBA Form 1081 on a Loan Committee member that does not answer
                  “yes” to question numbers 10a, 10b, 10c, 11a, and/or 11b to SBA rather than retaining the
                  form in its file, SBA will retain the submission but the CDC should not expect a clearance
                  notification on those submissions.
              c. Changes in CDC Governing Documents – Any changes in a CDC’s bylaws, or Articles of
                 Incorporation must be reported to the D/OCRM no later than 30 days after the change takes
                 place. All documents are subject to SBA review and must comply with all Loan Program
                 Requirements.
              d. Changes in CDC Contact Information – Any changes in CDC address, telephone number, or
                 other contact information must be reported to D/FA no later than 30 days after the change
                 takes place.
              e. Litigation or other Legal Proceedings – Within 10 business days of the date a CDC becomes
                 a party to litigation or other legal proceedings, it must submit a written report, by certified or
                 overnight mail, to its local SBA counsel, D/FA and D/OCRM. The report must describe the
                 proceedings and identify the parties involved and the CDC’s relationship(s) to the other
                 parties. Once proceedings are terminated by settlement or final judgment, the CDC must
                 promptly advise the same parties listed above of the terms.
       3. The CDC must submit notice of all changes by email to 504Requests@sba.gov.
       4. When required, SBA Form 1081 and Form FD-258 (fingerprint card) must be submitted to SBA
          Headquarters via overnight mail or courier at: U.S. Small Business Administration, Office of Capital
          Access, Attn: 1081 Processing, 409 3rd Street SW, 8th Floor, Washington, DC, 20416. Or, when
          electronic fingerprint submission was completed in lieu of a Form FD-258, the SBA Form 1081 may
          be sent electronically to OCA1081@sba.gov.
   D. Other CDC Services (13 CFR § 120.827):
       A CDC may provide a small business with assistance unrelated to the 504 loan program as long as the
       CDC does not make such assistance a condition of the application for a 504 loan. A CDC is subject to


Effective April 1, 2019                                                                                    Page 59
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 118 of 484
SOP 50 10 5(K)                                                            Subpart A

       13 CFR Part 103 when providing such assistance. See Subpart B, Chapter 3 of this SOP when providing
       such assistance on a 7(a) loan.
   E. Minimum Level of Activity and Restrictions on Portfolio Concentrations (13 CFR § 120.828):
       A CDC must have at least four (4) different loans approved during the last 2 consecutive fiscal years,
       and the portfolio must be diversified as to type of business.
   F. Job Opportunity Average (13 CFR § 120.829):
       1. A CDC must maintain the required average of one Job Opportunity per an amount of 504 loan
          funding as specified by SBA from time to time in the Federal Register and must indicate in its
          annual report the Job Opportunities actually or estimated to be created or retained by each Project.
       2. A CDC is permitted 2 years from its certification date to meet this average. If a CDC does not
          maintain the required average, it may retain its certification if it justifies to SBA's satisfaction its
          failure to do so in its annual report and shows how it intends to attain the required average.
III. THE PROCESS OF APPLYING TO BECOME A CDC
   A. The Application (13 CFR § 120.810):
       The Application for Certification as a Certified Development Company, SBA Form 1246, outlines the
       requirements for an application. CDCs must also comply with all of the requirements prescribed in 13
       CFR §§ 120.810 – 120.830. The applicant must demonstrate that it satisfies the CDC certification and
       operational requirements in 13 CFR §§ 120.816 through 120.830. The applicant also must include an
       operating budget, approved by the applicant’s Board of Directors, which demonstrates the required
       financial ability (as described in 13 CFR § 120.825), and a plan to meet CDC operational requirements.
       See CDC Certification Guide for additional guidance.
       The following documents must accompany the application at a minimum (additional information may be
       requested by the reviewing parties at the Lead SBA Office and/or the 504 Program Branch):
       1. List of Board of Directors and any Executive Committee or Loan Committee established, organized
          by area of expertise.
               a. An SBA Form 1081, “Statement of Personal History,” signed and dated within 90 days of
                  submission to SBA, for each Board member or Executive Committee member or Loan
                  Committee member.
               b. Each Board member must submit either Form FD-258 (fingerprint card) or electronic
                  fingerprint submission, each signed and dated within 90 days of submission to SBA, or
                  evidence of a Federal clearance (e.g., FDIC, OCC, Federal Reserve) from the individual’s
                  current employer.
               c. Loan Committee members not serving on the CDC’s Board of Directors (if a Loan
                  Committee is established) who answer “yes” to question numbers 10a, 10b, 10c, 11a, and/or
                  11b on SBA Form 1081, must submit to SBA either Form FD-258 (fingerprint card) or
                  electronic fingerprint submission, each signed and dated within 90 days of submission to
                  SBA, or evidence of a Federal clearance (e.g., FDIC, OCC, Federal Reserve) from the
                  individual’s current employer. For those Loan Committee members who answer “no” to
                  question numbers 10a, 10b, 10c, 11a, and 11b, the CDC retains the signed SBA Form 1081
                  in the CDC’s files, and no fingerprint submission is required.

Effective April 1, 2019                                                                                       Page 60
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 119 of 484
SOP 50 10 5(K)                                                            Subpart A

       2. Plan of Operation - a detailed narrative describing the applicant’s ability to package, process, close,
          and service the loans. The plan must identify the applicant’s financial and legal capacity and identify
          how it plans to market the 504 program, the geographic area it plans to serve, and include plans for
          investment in economic development in their Area of Operations;
       3. Organizational Chart;
       4. List of all officers and paid employees of the CDC (including all contracted staff and contractors
          assisting in performing 504 loan functions, including but not limited to loan packaging, processing,
          closing, servicing and liquidation (if applicable) for the CDC) accompanied by a completed SBA
          Form 1081, and either Form FD-258 (fingerprint card) or electronic fingerprint submission for each
          officer, paid employee, and contractor. SBA Form 1081 and the Form FD-258 or electronic
          fingerprint submission must be signed and dated within 90 days of submission to SBA;
       5. Certificate of Incorporation;
       6. Articles of Incorporation;
       7. Bylaws, which must include the regulatory requirements regarding the Board of Directors and
          Membership (if applicable);
       8. Board Resolution authorizing the CDC’s creation;
       9. Financial statements and detailed projections with assumptions demonstrating the CDC’s financial
          ability to operate (see paragraph II.A.9. Financial Ability to Operate requirements), how the CDC
          can operate in a positive net asset position by the end of its two-year probationary period; and
       10. Information regarding any affiliates.
   B. Where to Apply:
       1. The CDC submits an original and one copy of the application to the Lead SBA Office serving the
          proposed Area of Operations. If there is more than one SBA Office serving the proposed Area of
          Operations, the CDC submits its application to the SBA Office where the CDC will be
          headquartered. The Lead SBA Office will review the application and forward all original SBA
          Forms 1081 and any required Forms FD-258 or electronic fingerprint submissions to the Office of
          Financial Assistance (OFA) to OCA1081@sba.gov or by overnight mail or courier (409 3rd Street
          SW, 8th Floor, Washington, DC 20416), maintaining copies in the CDC application. If the
          application is complete and eligible, the Lead SBA Office will forward to the 504 Program Branch
          for further review and recommendation by D/FA.
          The application package must include:
              a. SBA Form 1246, Application to Become a CDC;
              b. Copies of required SBA Forms 1081 with attachments;
              c. A notation that the original SBA Forms 1081 and either Form FD-258 (fingerprint card) or
                 electronic fingerprint submission have been forwarded to OCA (Note: A CDC may not be
                 approved to begin 504 Loan Program operations until all staff has been cleared by SBA); and
              d. Lead SBA Office’s assessment of the application, containing a recommendation for
                 application approval.
       2. Decline at the Lead SBA Office: If the Lead SBA Office review determines that the CDC is not

Effective April 1, 2019                                                                                 Page 61
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 120 of 484
SOP 50 10 5(K)                                                            Subpart A

          eligible for certification, it should decline the CDC application. In the case of an application decline
          by the Lead SBA Office, the Lead SBA Office will notify the CDC in writing outlining the reasons
          for decline and the CDC’s rights of appeal, with a copy to the appropriate SBA official, including
          D/FA. The CDC applicant has 60 days to send an appeal to the Lead SBA Office for action by the
          next higher authority.
       3. Final Decision – The final decision on CDC applications is determined by D/FA. SBA will send a
          letter to the CDC applicant notifying it of the decision with a copy to the appropriate Lead SBA
          Office’s district director. If the decision is a decline by D/FA, SBA will notify the CDC applicant
          and Lead SBA Office in writing of the decision and the reason(s) for decline. There is no process for
          appeal of a final decision of decline. The CDC may submit a new application to the Lead SBA
          Office, following all procedures as outlined in Section II of this Chapter after a waiting period of 6
          months from the date of notification of the decline by SBA.
   C. Probationary Period for a New CDC (13 CFR § 120.812):
       1. Newly certified CDCs will be on probation for a period of 2 years. Probationary status means that
          the CDC is not eligible to apply for statuses of delegated authority, request expansions to their Area
          of Operations, receive portfolio transfers, or merge with another entity, unless permission has been
          expressly provided by D/FA in writing prior to such action. The Probationary period is meant for
          newly certified CDCs to establish their operation and demonstrate to SBA their ability to perform in
          accordance with the mission of the 504 Loan Program and comply with all Loan Program
          Requirements. To be considered for permanent CDC status or an extension or probation, the CDC
          must have satisfactory SBA performance, as determined by SBA in its discretion. Ninety (90) days
          prior to the end of the probationary period, the CDC must either apply for permanent status or a
          single one-year extension.
       2. The request for permanent CDC status or a single one-year extension of the CDC’s probationary
          status should be sent to the CDC’s Lead SBA Office with a copy to the 504 Branch Chief at
          504Requests@sba.gov and contain:
              a. A current Board of Directors List, identifying each Director’s area of expertise;
              b. A list of all members of all Board-established committees (if established);
              c. A list of all current staff, including a description of each individual’s duties and an
                 organizational chart;
              d. Current bylaws, including any amendments; and
              e. Current Articles of Incorporation, including any amendments.
       3. The Lead SBA Office must obtain comments from the SBA processing and servicing centers as to
          the quality of the CDC’s processing and servicing. The Lead SBA Office must include the centers’
          comments and its own comments on the CDC’s closing in its recommendation and send the
          request/recommendation electronically to the 504 Program Branch Chief at 504Requests@sba.gov.
       4. SBA will determine permanent CDC status or an extension of probation, in part, based upon the
          CDC’s compliance with the certification and operational requirements in
          13 CFR §§ 120.816 through 120.830. Also, the CDC must have satisfactory SBA performance, as
          determined by SBA in its discretion. The CDC’s Risk Rating, among other factors, will be
          considered in determining satisfactory SBA performance. Other factors may include, but are not

Effective April 1, 2019                                                                                    Page 62
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 121 of 484
SOP 50 10 5(K)                                                            Subpart A

          limited to, review/examination assessments, historical performance measures (like default rate,
          purchase rate and loss rate), loan volume to the extent that it impacts performance measures, and
          other performance related measurements and information (such as contribution toward SBA
          mission).
       5. SBA will consider failure to apply for permanent status or a single one-year extension of probation
          before the end of the probationary period as a withdrawal from the 504 program. If the CDC
          withdraws, it must transfer all funded and/or approved loans to another CDC, SBA, or other servicer
          approved by SBA, including all related servicing fees.
       6. The CDC must have appropriate personnel attend industry training in credit analysis, 504 packaging,
          closing and servicing within 1 year of certification.


IV. SBA OVERSIGHT OF CDCS
   A. CDCs must submit to SBA the reports listed in 13 CFR § 120.830.
   B. SBA oversees CDCs through:
       1. Loan and Lender Monitoring System (L/LMS):
              a. L/LMS is an internal SBA data system that includes use of historical data and predictive
                 small business credit scoring. All SBA 504 loans with an outstanding balance are credit-
                 scored quarterly. These data are aggregated, analyzed and evaluated to assess the credit
                 quality of each individual CDC’s portfolio of SBA loans. SBA uses this information to
                 monitor the performance of CDCs individually and in comparison to their peers.
              b. Using SBA’s L/LMS system, SBA assigns all CDCs a composite rating. The composite
                 rating reflects SBA’s assessment of the potential risk to the government of that CDC’s SBA
                 portfolio. The specific performance factors which comprise the composite rating are
                 published from time to time by SBA’s Office of Credit Risk Management (OCRM). In
                 general, these factors reflect both historical CDC performance and projected future
                 performance. SBA performs quarterly recalculations on the common factors for each CDC,
                 so CDCs’ composite risk ratings are updated on a quarterly basis.
              c. SBA established peer groups to minimize the differences that could result from changes in
                 loan performance for portfolios of different sizes. The peer groups are based upon gross
                 outstanding SBA loan dollars, and for CDCs they are:
                  i.      $100,000,000 or more
                  ii.     $30,000,000 - $99,999,999
                  iii.    $10,000,000 - $29,999,999
                  iv.     $5,000,000 - $9,999,999
                  v.      $0 - $4,999,999
              d. SBA assigns a composite rating of “1” to “5” to each CDC generally based upon its portfolio
                 performance, as reported in L/LMS. A rating of “1” indicates strong portfolio performance,
                 the least risk, and requires the lowest degree of SBA management oversight (relative to other
                 CDCs in its peer group). A “5” rating indicates weak portfolio performance, the highest risk,

Effective April 1, 2019                                                                                Page 63
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 122 of 484
SOP 50 10 5(K)                                                            Subpart A

                  and requires the highest degree of SBA management oversight.
                  See 13 CFR § 120.10 (definitions related to Risk Rating), 13 CFR § 120.1015 (Risk Rating
                  System), and 75 FR 9257, March 1, 2010, 75 FR 13145, March 18, 2010, and 79 FR 24053,
                  April 29, 2014, (Risk Rating Notices). As set forth in the Risk Rating Notices, SBA may take
                  into account rapid growth that may skew metrics and other factors in considering a CDC’s
                  risk.
       2. Lender Portal:
              a. SBA communicates CDC performance to individual CDCs through the use of SBA’s Lender
                 Portal (Portal). The Portal allows a CDC to view its own quarterly performance data,
                 including, but not limited to, its current composite risk rating and peer and portfolio averages
                 and its SMART score (as discussed below). Portal data includes both summary performance
                 and credit quality data. Summary performance data is largely derived from data that is
                 provided to SBA through the Central Servicing Agent. If a CDC reviews its performance
                 components and finds a discrepancy with its records, the CDC should contact OCRM.
              b. CDCs with at least one (1) outstanding SBA loan may apply for access to the Portal.
                 Currently SBA issues only one Portal user account per CDC. Submission of initial requests
                 for a Portal user account must be submitted to SBA’s OCRM, and must include the following
                 information:
                  i.      Request must be made by a senior officer of the CDC with proper authority (Senior
                          Vice President or higher);
                  ii.     Request must be sent via regular or overnight mail to the SBA’s OCRM at 409 Third
                          Street SW, 8th Floor, Washington DC 20416, ATTN: Director, Office of Credit Risk
                          Management;
                  iii.    Request must be made using the CDC’s stationery;
                  iv.     Request must include the user’s business card;
                  v.      The stationery and business card should include the CDC’s name and address;
                  vi.     The request should include the following data:
                          a) SBA FIRS ID Number(s);
                          b) Account user’s name and title;
                          c) Account user’s mailing address, telephone number and email address at the CDC;
                          d) Requesting officer’s name and title; and
                          e) Requesting officer’s mailing address, telephone number and email address at the
                              CDC.
                  vii.     Once SBA receives and approves the user’s request, SBA will forward the approval to
                          SBA’s Portal contractor for issuance of a user account name and password. The Portal
                          contractor will email the user his or her user name and password within approximately
                          2 weeks of account approval. The user can then access its data by logging into the SBA
                          Lender Portal web page. Before accessing the Portal, lenders must agree to the terms of
                          a Confidentiality Agreement, which is found on the SBA Lender Portal web page.
Effective April 1, 2019                                                                                  Page 64
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 123 of 484
SOP 50 10 5(K)                                                            Subpart A

                  viii. CDCs are responsible for complying with and maintaining the Portal user accounts and
                        passwords as set forth in the Confidentiality Agreement on the Portal web page, and as
                        published by SBA from time to time. CDCs are also responsible for submitting a timely
                        request to SBA to terminate or transfer an account if the person to whom it was issued
                        no longer holds that responsibility for the CDC. CDCs must take full responsibility for
                        protecting the confidentiality of the user password and the CDC risk rating, SMART
                        score, and confidential information and for ensuring the security of the data.
                        See 13 CFR § 120.1060.
       3. Monitoring and reviews (13 CFR §§ 120.1025 and 120.1050-1060):
          L/LMS provides performance information that allows SBA to monitor and conduct reviews of all
          CDCs. L/LMS-related monitoring/reviews serves as the primary means of reviewing CDCs with less
          than $30 million in gross outstanding SBA loan dollars; however, SBA may determine at its
          discretion to conduct other more in-depth reviews (e.g., Analytical, Targeted, Full, or Delegated
          Authority Renewal reviews) of these CDCs. (“L/LMS-related” refers to the L/LMS reviews and the
          Lender Profile Assessment (LPA), including the SMART Score.) SBA will contact the CDC if the
          review detects performance issues or trends requiring further discussion.
              a. For CDCs with $30 million or more in gross outstanding SBA loan dollars L/LMS details
                 historical and projected performance data:
                  i.      For use in planning and conducting more in-depth reviews;
                  ii.     To assist in prioritizing in-depth reviews, and
                  iii.    As a system to monitor CDCs between in-depth reviews.
              b. SBA’s 504 program risk-based reviews generally feature a composite risk measurement
                 methodology and scoring guide, “SMART.” SMART is an acronym for the specific risk
                 areas or components that SBA reviews: Solvency and Financial Condition; Management and
                 Board Governance; Asset Quality and Servicing; Regulatory Compliance; and Technical
                 Issues and Mission.
              c. Additionally, in accordance with 13 CFR §120.1010 , a CDC must allow SBA’s authorized
                 representatives access to its SBA files to review, inspect and/or copy all records and
                 documents relating to SBA guaranteed loans or as requested for SBA oversight.
              d. SBA may request reports on a case by case basis.
              e. Additional information regarding in-depth reviews can be found in 13 CFR §120.1050-1060,
                 SBA Policy Notice 5000-1348: Revised Risk-Based Review Protocol for Certified
                 Development Companies (August 5, 2015), SBA Information Notice 5000-1398: Updated
                 SMART Methodology for Oversight of CDCs (November 9, 2016), and SBA’s SOP 51 00.
   C. Supervision and Enforcement:
       1. An integral part of overseeing the CDC program is SBA’s authority to supervise and take
          enforcement actions as necessary. (For further guidance on Lender Supervision and Enforcement,
          see SOP 50 53(A).)
       2. Receiverships in Enforcement Actions Against CDCs.


Effective April 1, 2019                                                                               Page 65
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 124 of 484
SOP 50 10 5(K)                                                            Subpart A

              a. Upon SBA’s determination that grounds for an enforcement action against a CDC exist under
                 13 CFR § 120.1400, SBA may, pursuant to 13 CFR § 120.1500(e)(3), apply to a Federal
                 court for the appointment of a receiver. Typically, SBA will use its receivership authority as
                 a remedy of last resort. The appointment of a receiver is only one of several types of
                 enforcement actions set forth in 13 CFR § 120.1500.
              b. SBA will limit the scope of the receivership to the CDC’s assets related to the SBA loan
                 program(s) except where the CDC’s business is almost exclusively SBA-related. Further,
                 SBA will only seek a receivership if either of the following circumstances are present:
                  i.      The existence of fraud or false statements, or
                  ii.     The CDC has refused to cooperate with SBA enforcement action instructions or orders.
              c. Under 13 CFR § 120.1400(a)(1), a CDC that obtains approval for 504 loans after October 20,
                 2017, has consented to SBA’s right to seek a receivership in appropriate circumstances. As
                 described in 50 10 5(J), such consent will be deemed to apply only if the CDC makes 504
                 loans on or after January 1, 2018. The CDC’s consent does not in any way preclude the CDC
                 from contesting whether or not SBA has established the grounds for seeking the remedy of a
                 receivership. A CDC’s consent to receivership as a remedy does not require SBA to seek the
                 appointment of a receiver in any particular SBA enforcement action.
   D. Oversight and Enforcement Actions 13 CFR §§ 120.1400-1600:
       1. SBA may take enforcement actions against a CDC if the CDC (for example):
              a. Fails to receive approval for at least four loans during last two consecutive fiscal years;
              b. Fails to comply materially with SBA Loan Program Requirements;
              c. Makes a material false statement or fails to disclose a material fact to SBA;
              d. Performs actions with respect to the 504 loans in a commercially imprudent or unreasonable
                 manner;
              e. Fails to correct a deficiency after receiving notice of same from SBA; or
              f. Exercises poor behavior or takes actions undermining SBA’s management of the 504
                 program and fails to correct its actions after notice from SBA.
       2. SBA may take enforcement actions against an ALP or PCLP CDC if the CDC (for example):
              a. Does not continue to meet the requirements for eligibility;
              b. Fails to follow SBA Loan Program Requirements; or
              c. Fails to maintain a Loan Loss Reserve Fund (LLRF) as required (PCLP only).
       3. SBA identifies the types of enforcement actions in 13 CFR § 120.1500. SBA, in its discretion, may
          undertake (for example):
              a. Immediate suspension, upon written notice, when SBA determines that one or more grounds
                 set forth in 13 CFR § 120.1400(c)(11) exist and such action is necessary to protect program
                 integrity;
              b. Suspension or termination of the CDC’s authority to:

Effective April 1, 2019                                                                                   Page 66
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 125 of 484
SOP 50 10 5(K)                                                            Subpart A

                  i.      Participate in the 504 program or any pilot or other program within the 504 program; or
                  ii.     Perform any function under the program (processing, closing, servicing, liquidation or
                          litigation).
              c. Transfer of some or all of the CDC’s portfolio to another CDC or any other entity
                 (13 CFR § 120.1500(e)(1)), including all pending 504 loan applications and all rights
                 associated with the foregoing, including any and all processing, closing, servicing and other
                 fees associated with the portfolio due and payable to the CDC going forward;
              d. Instruct the Central Servicing Agent (CSA) to withhold payments to CDC; or
              e. For ALP or PCLP CDCs, suspend or terminate the CDCs authority to participate as an ALP
                 or PCLP CDC.
              f. The term of any suspension will be determined by SBA in its discretion.
       4. Enforcement Procedures (13 CFR § 120.1600):
              a. For all formal enforcement actions, including a proposed enforcement action and an
                 immediate suspension, SBA will issue a written notice to the CDC:
                  i.      Identifying the proposed action or notifying of the immediate suspension;
                  ii.     Outlining the facts and reasons for the action;
                  iii.    Stating the term and scope of the proposed or immediate suspension; and
                  iv.     If based on information from a third party;
                          a) Copies of the documentation received from that party; or
                          b) The name of the third party, if based on oral information; and
                          c) If there are compelling reasons not to release that information, a summary of same.
              b. A CDC proposing an objection to the action must file a written objection to the appropriate
                 SBA official or other person identified in the notice within 30 calendar days of its receipt of
                 the notice from SBA as provided in 13 CFR § 120.1600.
              c. Upon CDC’s request, SBA, in its discretion may extend the time to object.
              d. If CDC timely files a written objection, SBA will:
                  i.       Issue a written notice of decision to the CDC within 90 days of either receiving the
                          objection or from when additional information is provided, whichever is later, unless
                          SBA provides notice that it requires additional time; and
                  ii.      For immediate suspension, the notice must be issued within 30 days of receiving the
                          objection advising if SBA is continuing with the suspension, unless SBA provides
                          notice that it requires additional time.
              e. SBA, in its discretion, may:
                  i.      Seek additional information; or
                  ii.     Consider an untimely objection.
              f. SBA may then issue a notice of final agency decision.
Effective April 1, 2019                                                                                  Page 67
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 126 of 484
SOP 50 10 5(K)                                                            Subpart A

              g. CDC may appeal the final agency decision in accordance with SBA regulations.
       5. Mergers:
          A CDC with permanent status may merge with another CDC with permanent status that has the same
          Area of Operations. CDCs may not merge across state lines unless the surviving entity CDC has
          multi-state authority to operate in both states. Multi-state authority is required for mergers across
          state lines to be considered in the same area of operation; LEA status is not eligible for mergers
          across state lines. All mergers are subject to the process and requirements outlined below.
          CDCs wishing to merge must notify the SBA in writing of their desire to merge prior to any official
          action or legal filings. A letter signed by a responsible management official accompanied by a Board
          of Directors’ resolution from each of the CDCs wishing to merge must be sent to the Office of
          Financial Assistance (OFA) at SBA’s headquarters by overnight mail (409 3rd Street SW, 8th floor,
          Washington, DC 20416) or electronically to 504Requests@sba.gov.
              a. The request should include the following:
                  i.      The name of the proposed merged entity;
                  ii.      A listing of the proposed Board of Directors of the merged entity, identifying which
                          entity the Directors previously served. New Directors must submit SBA Form 1081,
                          and either Form FD-258 (fingerprint card) or electronic fingerprint submission, each
                          signed and dated within 90 days of submission to SBA, or evidence of a Federal
                          clearance (e.g., FDIC, OCC, Federal Reserve) from the individual’s current employer,
                          as required by paragraph III.A of this Chapter;
                  iii.     An organizational chart with a listing of proposed merged staff, identifying
                          responsibilities of each staff member and which entity they previously served;
                  iv.      A resume for all proposed staff indicating 504 lending experience acceptable to SBA.
                          Any staff that has not previously been cleared by SBA is required to submit SBA Form
                          1081, and either Form FD-258 (fingerprint card) or electronic fingerprint submission,
                          each signed and dated within 90 days of submission to SBA. Mergers will not be
                          approved until all staff has been cleared by SBA. SBA reserves the right to deny
                          merger requests if proposed staff does not represent an adequate level of 504 Loan
                          Program experience, as determined by SBA in its sole discretion;
                  v.      An explanation of the purpose of the merger;
                  vi.      A Plan of Operations which indicates how the merged entity will provide enhanced
                          service in its area of operations;
                  vii.    Copies of the proposed merger documents and any proposed amendments to the
                          Articles of Incorporation and bylaws; and
                  viii. A pro forma balance sheet and income statement for the merged entity.
              b. The 504 Program Branch will solicit the Lead SBA Office(s) and the 504 Loan Processing
                 and Servicing Centers for a recommendation that should include, but not be limited to, an
                 evaluation of the historical performance of the surviving CDC regarding the:
                  i.      Quality and completeness of the CDC’s loan packages;


Effective April 1, 2019                                                                                    Page 68
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 127 of 484
SOP 50 10 5(K)                                                            Subpart A

                   ii.    CDC’s credit analysis abilities, as well as knowledge of SBA’s policies and
                          procedures;
                   iii.   CDC’s capability and performance related to loan closing; and
                   iv.     CDC’s servicing capability and performance (include comments from the appropriate
                          servicing center(s)).
              c.   The decision process is as follows:
                   i.     The 504 Program Branch Chief will forward the request with a recommendation to the
                          D/FA for a final decision. SBA will notify the CDC and Lead SBA Office(s) of the
                          final decision. If SBA supports the merger, CDC will be notified of approval,
                          contingent upon the CDC taking any action required by its State to complete the legal
                          merger and providing SBA with:
                          a) Copies of the merger documents filed with the state;
                          b) Any executed or finalized amendments to the Articles of Incorporation and bylaws
                              (if applicable); and
                          c) Finalized list of the Members of the merged CDC (if applicable), staff, Board of
                              Directors, and any committees (if established), along with the corresponding
                              Minutes of the meeting(s) and Board Resolution(s) reflecting the approval of the
                              changes.
              d. Upon receipt, review and acceptance of the merger documents, SBA will notify the CDC in
                 writing of final approval (with a copy to the appropriate Lead SBA Office(S)), TAKE THE
                 STEPS NECESSARY TO MERGE THE PORTFOLIOS, AND NOTIFY THE
                 CENTRAL SERVICING AGENT.
       6. Voluntary Surrender of CDC Certification and Loan Portfolio Transfer:
          SBA regulations at 13 CFR § 120.857 discuss the circumstances under which a CDC can voluntarily
          surrender its certification and withdraw from the 504 Loan Program. Upon voluntary withdrawal,
          SBA will direct the transfer of the surrendering CDC’s loan portfolio at its discretion.
          The process for voluntary withdrawal and surrendering of a CDC certification requires the
          following:
              a. The CDC must notify the Lead SBA Office, D/FA, and D/OCRM in writing of the intent to
                 withdraw from the program. The letter must be signed by a responsible management official
                 and accompanied by a Board of Directors resolution stating the intent to withdraw from the
                 program.
              b. A responsible management official and the CDC Board Chair must execute a Voluntary
                 Withdrawal Agreement in form satisfactory to SBA. If the Board of Directors is no longer
                 functioning, the responsible management official alone may execute the Voluntary
                 Withdrawal Agreement, and include a certification as to Board status.
              c. Upon submission of the executed Voluntary Withdrawal Agreement to SBA, the CDC must
                 follow the requirements of the Voluntary Withdrawal Agreement, including preparing all
                 active loan files and files subject to the File Retention guidelines for review and transfer.


Effective April 1, 2019                                                                                 Page 69
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 128 of 484
SOP 50 10 5(K)                                                            Subpart A

              d. The Lead SBA Office will make a recommendation to transfer the files of the withdrawing
                 CDC to one or more CDCs. Generally, the Lead SBA Office should consider each CDC that
                 reports to its Office or is incorporated in the state of the withdrawing CDC and provide a
                 detailed explanation as to the reasons why or why not, in its opinion, each CDC would/would
                 not be recommended to receive the portfolio in part or in its entirety.
              e. A Multi-state CDC may be considered to receive a portfolio transfer outside of its primary
                 Area of Operations if:
                  i.       There are no CDCs in the withdrawing CDC’s primary Area of Operations that have
                          been determined to be capable or do not have the capacity to assume the additional
                          servicing responsibilities;
                  ii.      There are no other CDCs authorized to operate in the withdrawing CDCs primary Area
                          of Operations.
              f. In order to make a determination that the recipient CDC(s) is/are capable and have the
                 capacity to take on the additional responsibility of an increased portfolio, the Lead SBA
                 Office must prepare a recommendation memo on behalf of the recipient(s) that must include,
                 but is not limited to, an evaluation of the CDC’s:
                  i.      Quality and completeness of loan packages, including commentary from the
                          Sacramento Loan Processing Center;
                  ii.     Credit analysis abilities as well as knowledge of SBA’s policies and procedures;
                  iii.    Capability and performance related to loan closing, including commentary from the
                          District Counsel; and
                  iv.      Servicing capability and performance, including commentary from the appropriate loan
                          servicing center(s)).
                  The decision regarding the transfer of a withdrawing CDC’s portfolio will be made in SBA’s
                  sole discretion.
              g. The CDC’s request for voluntary withdrawal and the Lead SBA Office’s recommendation for
                 transfer of the withdrawing CDC’s portfolio should each be emailed to the Chief, 504
                 Program Branch at 504Requests@sba.gov. Upon receipt and review, Chief, 504 Program
                 Branch, will forward the request with a recommendation to the D/FA for a final decision,
                 with concurrence from the D/OCRM. SBA will notify the CDC of SBA’s acceptance of its
                 request to surrender its certification (including SBA’s execution of the Voluntary Withdrawal
                 Agreement) and the Lead SBA Office will be notified by the 504 Program Branch of the
                 steps necessary to complete the transfer of the portfolio to another CDC(s).
              h. A CDC that has completed a voluntary decertification may not apply to re-certify the CDC or
                 apply for certification as a new CDC in the future.
              i. A transfer in conjunction with increased supervision or enforcement activity will be
                 implemented by the D/OCRM, including determining the transferee.


V. TYPES OF CDCS


Effective April 1, 2019                                                                                 Page 70
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 129 of 484
SOP 50 10 5(K)                                                            Subpart A

   A. Priority CDCs (13 CFR § 120.802):
       1. A Priority CDC is a CDC with permanent status that SBA has approved to participate in an
          expedited 504 loan and Debenture closing process. To request this status, the CDC must use the
          services of a Designated Attorney.
       2. To become a Priority CDC, a CDC must have:
              a. At least one 504 closing attorney, designated as provided below;
              b. Adequate experience and expertise in 504 loan closings;
              c. A history of presenting complete and accurate closing packages;
              d. Satisfactory SBA performance, as determined by SBA in its discretion. The CDC’s Risk
                 Rating, among other factors, will be considered in determining satisfactory SBA
                 performance. Other factors may include, but are not limited to, review/examination
                 assessments, historical performance measures (like default rate, purchase rate and loss rate),
                 loan volume to the extent that it impacts performance measures, and other performance
                 related measurements and information (such as contribution toward SBA’s mission).
              e. A qualified and knowledgeable staff;
              f. A satisfactory working relationship with its Lead SBA Office; and
              g. Evidence of Directors’ and Officers’ Liability and Errors and Omissions insurance in form
                 and substance satisfactory to SBA as provided in Subpart A, Ch3. II.B.15.
       3. Application Process – CDCs may obtain Priority Status either through the submission of an
          Application, or by Nomination from their Lead SBA Office.
              a. Application by the CDC:
                  i.      The CDC submits a written application to the 504 Program Branch electronically to
                          504Requests@sba.gov or by overnight mail or courier to SBA Headquarters (409 3rd
                          Street SW, 8th Floor, Washington, DC 20416). The application must address each of the
                          items in the previous paragraphs to ensure that the CDC remains in compliance with
                          these requirements.
                  ii.     The 504 Program Branch will solicit comments and a recommendation from the Lead
                          SBA Office’s District Director, District Counsel, SLPC, the appropriate loan servicing
                          center, and other field offices, if applicable.
                  iii.    If the application contains both a request for Designated Attorney delegation and a
                          request for Priority Status, the CDC should send the complete package to the 504
                          Program Branch, who will forward the attorney information to the Office of General
                          Counsel (OGC).
              b. Nomination by the Lead SBA Office:
                  The Lead SBA Office sends a nomination to the 504 Program Branch with a copy to the
                  CDC. The nomination must be signed by the District Counsel and the District Director. The
                  nomination should address all of the conditions above and include evidence of the required
                  insurance coverage and the name of the Designated Attorney.


Effective April 1, 2019                                                                                  Page 71
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 130 of 484
SOP 50 10 5(K)                                                            Subpart A

              c. Notification to the CDC:
                  The D/FA will notify the CDC in writing of its approval with a copy to the Lead SBA Office
                  and the attorney will receive a separate approval letter from OGC.
       4. Designated Attorney is defined at 13 CFR § 120.802. To become a Designated Attorney, an attorney
          must submit evidence of:
              a. A degree from a recognized law school;
              b. Membership in the bar of the state in which the attorney’s 504 closing practice is or will be
                 primarily located;
              c. Professional malpractice insurance coverage:
                  i.      With limits of at least $1,000,000/$1,000,000; and
                  ii.      A deductible not to exceed $20,000 for individuals and firms with 3 or fewer attorneys,
                          $50,000 for law firms with more than 3 attorneys or $100,000 for large law firms with
                          more than 25 attorneys.
                  iii.     Applicants may request a hardship exemption from the General Counsel, or designee,
                          with respect to the policy limits or the deductible. Policy limit reductions to
                          $500,000/$1,000,000 will only be granted to sole practitioners and small firms of three
                          or fewer attorneys, while deductible requirement waivers will only be granted to larger
                          firms with a demonstrated, strong financial history. The General Counsel, or designee,
                          will consider a number of factors when deciding whether to grant or renew a hardship
                          waiver, including, but not limited to, the documentation provided in support of the
                          waiver request, the number of 504 loan closings by the Designated Attorney in the prior
                          12 months, the total dollar amount of the 504 loans closed by the Designated Attorney
                          in the prior 12 months, and the overall quality of the loan closing packages received
                          from the Designated Attorney. If approved, a hardship waiver will have a duration of
                          1 year. If an attorney obtains designated status, renewals of hardship waivers may be
                          sought annually for as long as the hardship exists. Approval and renewal of hardship
                          waivers are within the discretion of the General Counsel (or designee).
                  iv.      Sole practitioners seeking a hardship waiver must state what their present annual
                          premium is and what it would cost to get $1,000,000/$1,000,000 with $20,000
                          deductible and $500,000/$1,000,000 with $20,000 deductible. All other relevant
                          financial information should also be provided.
              d. Attendance at an SBA-approved 504 loan closing training course. Attorneys may fulfill this
                 requirement up to 1 year prior to designation or within 6 months after designation; and
              e. Adequate expertise in 504 loan closings.
       5. Process to request Designated Attorney status:
              a. The CDC nominates the attorney by submitting an application to the Lead SBA Office in
                 which the attorney’s practice is primarily located. An application must include:
                  i.      A submission on the attorney’s letterhead addressing each of the conditions in the
                          previous paragraph;


Effective April 1, 2019                                                                                   Page 72
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 131 of 484
SOP 50 10 5(K)                                                            Subpart A

                  ii.     A copy of the attorney’s malpractice insurance policy, or a certificate of insurance or
                          declarations page showing the:
                          a) Amount of coverage and deductible;
                          b) Premium; and
                          c) Name of the attorney insured.
                  iii.    If the attorney requests a hardship exemption with respect to the insurance policy limits
                          or a waiver of the amount of the deductible, the attorney must include the request with
                          the application, supported by appropriate information, including:
                          a) The amount of their policy limits or deductible; and
                          b) The current premium;
                          c) The quote obtained for the increased premium to meet SBA’s minimum
                              professional malpractice insurance requirements (absent a hardship waiver);
                          d) The size of the firm;
                          e) The firm’s arrangement for covering the deductible, such as a loss reserve or
                              escrow;
                          f) Evidence of the firm’s history and financial strength; and
                          g) For sole practitioners or law firms with fewer than three attorneys, personal
                              financial statements for each attorney seeking Designated Attorney status.
              b. Other Restrictions/Requirements:
                  i.      A designated attorney cannot be:
                          a) An employee of the CDC or of an Associate of the CDC; or
                          b) On the board of the CDC, participate in its lending decisions, or otherwise be too
                              closely associated with the CDC, as determined by SBA Counsel.
                  ii.     An attorney may be a member of the CDC, but not an officer, provided SBA Counsel
                          determines the attorney is not too closely associated with the CDC. SBA Counsel must
                          consider the attorney’s relationship with the CDC including:
                          a) The degree of control exerted by the attorney on the CDC’s decision-making;
                          b) Any benefits accruing to the attorney through the attorney’s association with the
                              CDC; and
                          c) Any appearance of conflict of interest.
              c. The Lead SBA Office forwards the application to the Office of General Counsel (OGC) with
                 the recommendations of the District Director, District Counsel and other field offices, if
                 applicable.
              d. OGC will notify the attorney in writing that he/she has been accepted as a designated 504
                 closing attorney.
              e. The Lead SBA Office must allow a CDC to use a non-designated attorney for a reasonable

Effective April 1, 2019                                                                                      Page 73
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 132 of 484
SOP 50 10 5(K)                                                            Subpart A

                  time to develop an additional designated attorney or to replace a designated attorney. In
                  either event, SBA counsel will accept the closing package from a non-designated attorney
                  and conduct a non-priority closing review.
       6. To maintain Designated Attorney status, an attorney must:
              a. Deliver annually to the 504 Program Branch on or before the renewal of the current policy:
                  i.      A certificate from its insurance carrier confirming the existence of professional
                          malpractice insurance in the amount identified in paragraph 4 above. If seeking a
                          hardship waiver or a renewal of an existing hardship waiver, the Designated Attorney
                          must provide:
                          a) The current amount of their policy limits or deductible;
                          b) The current premium;
                          c) The quote obtained for the increased premium to meet SBA’s minimum
                              professional malpractice insurance requirements (absent a hardship waiver);
                          d) The size of the firm;
                          e) The firm’s arrangement for covering the deductible, such as a loss reserve or
                              escrow;
                          f) Evidence of the firm’s history and financial strength; and
                          g) For sole practitioners or law firms with fewer than three attorneys, personal
                              financial statements for each attorney seeking designated status.
                  ii.     Evidence of continued membership and good standing in the bar(s) of all states in
                          which the attorney is approved to serve as designated counsel.
              b. Notify SBA immediately if there is a change of status (e.g., new address, new law firm or
                 change in malpractice coverage); and
              c. Submit evidence of attendance at an SBA-approved closing update course every 2 years. The
                 attorney may take the course any time within the calendar year that their status would expire
                 to maintain their status.
       7. Withdrawal of Designated Attorney status:
          The General Counsel, or designee, may withdraw an attorney’s Designated status for good cause,
          including, but not limited to: unprofessional or unethical conduct; failure to maintain the required
          insurance coverage; failure to attend the required training; submission of unsatisfactory 504 closing
          packages (based upon reviews or other evidence); failure to maintain a good working relationship
          and good communication with SBA; failure to maintain membership and good standing in the bar(s)
          of all states in which the attorney is approved to serve as designated counsel; and/or failure to
          comply materially with an SBA Loan Program Requirement. See Subpart C, Chapter 6, Paragraph I
          of this SOP for further guidance.
       8. Termination of Priority CDC Status:
          The D/FA or designee may terminate a CDC’s Priority designation for good cause, including, but
          not limited to: the CDC’s failure to use a designated attorney; failure to maintain adequate insurance

Effective April 1, 2019                                                                                      Page 74
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 133 of 484
SOP 50 10 5(K)                                                            Subpart A

          coverage; submission of unsatisfactory closing packages; failure to maintain a good working
          relationship and good communications with Lead SBA Office personnel; and/or failure to comply
          materially with an SBA Loan Program Requirement.
   B. Accredited Lenders Program (ALP):
       SBA may designate a CDC as an Accredited Lender, which gives them increased authority to process,
       close, and service 504 loans, and provides expedited processing of loan approval and servicing actions.
       ALP CDCs are accountable for thorough credit and eligibility analysis on loan applications and on
       servicing actions. The Agency relies on the ALP CDC’s credit analysis in making the decision to
       guarantee the debenture and complete the documentation in a reduced timeframe. Guidance is provided
       in the Accredited Lenders Program (ALP) Application and Renewal Guide for CDCs.
       1. Application for ALP status:
              a. To be eligible for ALP status, a CDC must have permanent CDC status and meet all
                 requirements of a Priority CDC. A CDC may apply in writing to its Lead SBA Office,
                 providing all applicable information for SBA Review. At a minimum, the following items
                 must be included in the application package (Note: this list may not be all-inclusive and the
                 reviewing SBA official may request further information from the CDC in order to make a
                 recommendation):
                  i.      A certified copy of the CDC's Board of Directors' resolution authorizing the application
                          for ALP status (this is only required for new ALP CDC applications not for renewals);
                  ii.     Current list of CDC staff with organizational chart and description of each staff
                          member’s responsibilities and experience. If contracted staff, also provide a copy of the
                          contract and evidence of pre-approval by D/FA;
                  iii.    Current list of CDC Board of Directors, identifying each Director’s area of expertise;
                  iv.     Current list of Executive Committee and Loan Committee members (if applicable);
                  v.      Copy of CDC’s current bylaws and Articles of Incorporation to ensure that they are in
                          compliance with the regulations;
                  vi.     Copy of CDC’s internal control policy in compliance with 13 CFR 120.826(b);
                  vii. Copy of certificate and policy evidencing the Directors’ and Officers’ Liability and
                       Errors and Omission insurance required in Chapter 3, paragraph II.B.12; and
                  viii. Copy of certificate and policy evidencing Designated Attorney’s malpractice insurance.
                        If the CDC is a multi-state or has an LEA, include verification that designated attorneys
                        are licensed to practice law in each state represented.
              b. See 13 CFR §§ 120.840, Accredited Lenders Program (ALP) and 120.841, Qualifications for
                 the ALP.
       2. Lead SBA Office Review:
              a. The Lead SBA Office must review the ALP application and make a recommendation to OFA
                 electronically to 504Requests@sba.gov within 2 weeks of receipt of the CDC’s letter. The
                 Lead SBA Office’s recommendation must include:
                  i.      An evaluation, in conjunction with the SLPC and the appropriate CLSC, of the:

Effective April 1, 2019                                                                                   Page 75
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 134 of 484
SOP 50 10 5(K)                                                            Subpart A

                          a) Quality of the CDC’s loan packages;
                          b) CDC staff’s knowledge of SBA policies and procedures;
                          c) CDC staff’s credit analysis abilities;
                          d) CDC staff’s capability and performance related to loan closing; and
                          e) CDC staff’s servicing capability and performance.
                  ii.     Evidence that the CDC is in compliance with 13 CFR §§ 120.840 and 120.841;
                  iii.    Comments from the CDC and the Lead SBA Office on:
                          a) Any loans in the “90 day or more past due” category or in the “Catch-Up”
                              category; and
                          b) Any past due Annual Reports;
                  iv.     Verification that the CDC’s employees are either hired directly by the CDC or are
                          under a contract that has been pre-approved by SBA D/FA;
                  v.      Verification that the CDC is in compliance with 13 CFR §§ 120.824, 120.825 and
                          120.826;
                  vi.     Confirmation of CDC compliance with the requirements of a Priority CDC, including
                          D&O and E&O insurance and Designated Attorney requirements; and
                  vii. Verification that the structure and composition of Board and committee(s) is/are in
                       compliance with 13 CFR § 120.823 and that staff is qualified by training and
                       experience.
              b. The Lead SBA Office forwards the application and its recommendation electronically to the
                 Chief, 504 Program Branch, at 504Requests@sba.gov. The 504 Program Branch will review
                 and forward to D/FA with a recommendation for final determination.
              c. Analysis by the 504 Program Branch includes, at a minimum, the following factors:
                  i.       Number of 504 loans approved in the most recent 3 years and current size of CDC’s
                          outstanding portfolio balance;
                  ii.      Satisfactory SBA performance, as determined by SBA in its discretion. The CDC’s
                          Risk Rating, among other factors, will be considered in determining satisfactory SBA
                          performance. Other factors may include, but are not limited to, review/examination
                          assessments, historical performance measures (such as 60 days delinquent report, 90
                          days or more past due, catch up reports, liquidation rate, past 12 month active purchase
                          rate, SBPS score average, default rate, purchase rate and loss rate, loan volume to the
                          extent that it impacts performance measures, and other performance related
                          measurements and information (such as contribution toward SBA’s mission);
                  iii.    Record of compliance with SBA Loan Program Requirements; and
                  iv.     Record of cooperation with all SBA offices, including Field Offices and SBA’s loan
                          processing and servicing centers.
       3. Term of designation:

Effective April 1, 2019                                                                                   Page 76
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 135 of 484
SOP 50 10 5(K)                                                            Subpart A

          SBA will designate a CDC as an ALP CDC for up to 2 years and may renew the designation for
          additional periods of up to 2 years.
       4. Renewal of an ALP CDC’s designation:
          Ninety days prior to the end of the term, the CDC should apply in writing for renewal of its
          designation to OCRM at CDCAnnualReports@sba.gov. The application for renewal must address all
          of the requirements found at 13 CFR §§ 120.840 and 120.841 and submit the required items noted in
          paragraphs V.B.1 and 2 above. OCRM will solicit comments and a recommendation from the Lead
          SBA Office’s District Director, District Counsel, SLPC, the appropriate loan servicing center, and
          other field offices, if applicable.
       5. Recognition of ALP Status Between SBA Offices
          Once the CDC is approved as an ALP CDC for a particular field office, it is an ALP CDC for its
          entire Area of Operations.
       6. Oversight and Enforcement Actions
          See Section III of this Chapter above.
   C. Premier Certified Lenders Program (PCLP):
       Under the PCLP, SBA designates qualified CDCs as PCLP CDCs and delegates to them increased
       authority to process, close, service and liquidate 504 loans (13 CFR § 120.848). SBA also may give
       PCLP CDCs increased authority to litigate 504 loans (13 CFR § 120.845). Loans processed under PCLP
       are subject to the same loan terms and conditions as other 504 loans, but SBA delegates to the PCLP
       CDC all loan approval decisions, except eligibility.
       1. Application for PCLP Status:
          A CDC may apply in writing to its Lead SBA Office providing all applicable information set forth in
          paragraph V.B.1 and 2 above and the following:
              a. Documentation of meeting all ALP requirements to be eligible to obtain or retain PCLP
                 status;
              b. A certified copy of the Board of Directors' resolution authorizing the application for PCLP
                 status (this is only required for new PCLP CDC applications not for renewals);
              c. Evidence that the CDC:
                  i.      Has established a Loan Loss Reserve Fund (LLRF) in compliance with the
                          requirements set forth in 13 CFR § 120.847;
                  ii.     Has a demonstrated ability to process, close, service and liquidate 504 and/or PCLP
                          loans; and
                  iii.    Has satisfactory SBA performance as determined by SBA in its discretion. The CDC’s
                          Risk Rating, among other factors, will be considered in determining satisfactory SBA
                          performance. Other factors may include, but are not limited to, review/examination
                          assessments, historical performance measures (such as 60 days delinquent reports,
                          90 days or more past due reports, catch up reports, liquidation rates, past 12 month
                          active purchase rates, SBPS score average, default rate, purchase rate and loss rate


Effective April 1, 2019                                                                                  Page 77
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 136 of 484
SOP 50 10 5(K)                                                            Subpart A

                 d. Summary of experience of each of the CDC’s processing, closing, servicing, and liquidation
                    staff members with significant authority; and
                 e. Name, address, and summary of experience of the CDC’s Designated Attorney.
        2. Lead SBA Office Review:
                 a. The Lead SBA Office must review the PCLP application and make a recommendation to
                    OFA within 2 weeks of receipt of the CDC’s letter. The Lead SBA Office’s recommendation
                    must address the requirements and include the information stated in the previous paragraph.
                 b. The Lead SBA Office sends the application and its recommendation to the SLPC. The SLPC
                    reviews the materials and forwards the entire application, including all supporting
                    documentation, with its recommendation to the Chief, 504 Program Branch, for review and
                    final determination by D/FA.
        3. Notification of PCLP Status:
             SBA will notify the CDC in writing of an approval or decline of a PCLP application with a copy to
             the Lead SBA Office. If the application is declined, SBA will notify the CDC and the CDC’s Lead
             SBA Office of the reason(s) for the decline.
        4. Loan Guaranty Agreement - Premier Certified Lenders Program (PCLP):
             Upon approval as a PCLP CDC, the SLPC will send the CDC a Loan Guaranty Agreement - Premier
             Certified Lenders Program (PCLP) (SBA Form 2006). The CDC must sign and return the agreement
             before it can begin processing PCLP loans.
        5. PCLP Term:
             SBA will confer PCLP status for a period of up to 2 years and may renew the designation for
             additional periods of up to 2 years.
        6. Area of Operations:
             The PCLP CDC may exercise its PCLP authority in its entire Area of Operations.
        7. Loan Loss Reserve Fund (LLRF):
                 a. A PCLP CDC must establish and maintain a LLRF for its financings under this program. The
                    LLRF will be used to reimburse the SBA for 10 percent of any loss sustained by SBA as a
                    result of a default in the payment of principal or interest on a PCLP debenture. 1 Each Loss
                    Reserve must equal 1% of the original principal amount of each PCLP debenture.



1
  For PCLP debentures issued while a PCLP CDC elected to participate in the Alternative Loan Loss Reserve Pilot Program (ALLR)
authorized under Section 508(c)(7) of the Small Business Investment Act of 1958, the PLCP CDC is required to reimburse SBA for 15
percent of any loss sustained by SBA as a result of a default in the payment of principal or interest on those PCLP debentures. The
statutory authority for the ALLR lapsed on July 31, 2011. As a result of the statutory lapse, PCLP CDCs that had elected to
participate in the ALLR are now required to maintain a Loan Loss Reserve Fund in an amount sufficient to meet the Standard Loan
Loss Reserve Requirement set forth in 13 C.F.R. § 120.847(b), which is one percent of the original principal amount of the PCLP
Debenture for the life of the loan.




Effective April 1, 2019                                                                                                  Page 78
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 137 of 484
SOP 50 10 5(K)                                                            Subpart A

              b. The PCLP CDC must grant SBA a first priority perfected security interest in its LLRF. The
                 security interest in the PCLP CDC’s LLRF must be granted pursuant to a security agreement
                 between the PCLP CDC and SBA. The security interest in the PCLP CDC’s LLRF must be
                 perfected pursuant to a control agreement between the PCLP CDC, SBA and the applicable
                 depository institution.
              c. When establishing a LLRF, a PCLP CDC must coordinate with its Lead SBA Office to
                 execute and deliver the required documentation. SBA created a Control Agreement (SBA
                 Form 2230) and a Security Agreement (SBA Form 2229) that must be used in connection
                 with the LLRF. If any changes to the agreements are required in order to meet local legal
                 requirements, or if significant numbers of local lenders are averse to executing the
                 agreements, SBA field counsel must work with the OGC to make appropriate changes to the
                 agreements. A fully executed original copy of the control and security agreements, as well as
                 any applicable financing statements, must be provided to and retained by the Lead SBA
                 Office.
              d. All documents must be satisfactory to SBA in both form and substance. SBA may require
                 changes in, or supplements to, the documentation from time to time. If a depository
                 institution will not enter into any agreement required by SBA or violates the terms of any
                 such agreement, the PCLP CDC may not maintain an LLRF with that institution.
              e. For further guidance on the LLRF, see the table at the end of this chapter and
                 13 CFR § 120.847.
       8. Renewal of a PCLP CDC’s designation:
          A PCLP CDC requesting renewal of its PCLP CDC designation must submit the required
          information and documentation to OCRM at CDCAnnualReports@sba.gov. The required
          information and documentation should be submitted at least 120 days prior to expiration of the
          CDC’s PCLP status to ensure sufficient processing time. After receipt of the required information
          and documentation, OCRM will ask for comments from the Lead SBA Office, SBA’s processing,
          servicing and liquidation centers. SBA’s review will address all of the requirements found at 13 CFR
          § 120.846 and the items noted in paragraph V.C.1 above.
   D. Oversight and Enforcement Actions:
       See Section IV of this Chapter for information on PCLP Oversight and Enforcement Actions.
              What Each PCLP CDC Must Do:                      Deadline For Activity:


              Fund LLRFs                                       180 days after becoming a PCLP CDC
              Contribute 50% of the required Loss              Within 5 business days after the PCLP
              Reserve for a PCLP Debenture                     Debenture is sold
              Contribute an additional 25% of the              1 year after PCLP CDC issues PCLP
              required Loss Reserve for a PCLP                 Debenture
              Debenture


Effective April 1, 2019                                                                                Page 79
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 138 of 484
SOP 50 10 5(K)                                                            Subpart A


              What Each PCLP CDC Must Do:               Deadline For Activity:


              Contribute the final 25% of the           2 years after PCLP CDC issues PCLP
              required Loss Reserve for a PCLP          Debenture
              Debenture

              Pay SBA its Exposure on a PCLP            10 days after the PCLP CDC and SBA
              Debenture in lieu of SBA’s withdrawal     determine the Exposure
              of amounts from the Loss Reserves
              (optional)
              Contribute to the Loss Reserve any        30 days from the creation of the
              difference between the required           difference
              amount of Loss Reserves and actual
              Loss Reserves resulting from transfers,
              fees, or any other reason
              Pay SBA any difference between the        45 days after demand for payment by
              Exposure on a PCLP Debenture and          SBA
              the Loss Reserves after SBA makes
              withdrawals from the Loss Reserves
              Report to and reconcile with the Lead     45 days after the end of each quarter
              SBA Office any discrepancies between
              the Quarterly PCLP List of Required
              LLRF Deposits and its records
              Submit to Lead SBA Office the             45 days after the end of each quarter
              Quarterly PCLP Summary of LLRF
              Balances


              What Lead SBA Office Must Do:             Deadline For Activity:


              Notify Sacramento Loan Processing         30 days after it verifies compliance
              Center when a PCLP CDC meets
              LLRF initial establishment
              requirements
              Process requests for interest earned on   15 days after request by PCLP CDC,
              LLRF or excess funds in LLRF              unless there is disagreement on entitled
                                                        amount



Effective April 1, 2019                                                                            Page 80
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 139 of 484
SOP 50 10 5(K)                                                            Subpart A


               What Lead SBA Office Must Do:                    Deadline For Activity:


               Transmit to each PCLP CDC the                    15 days after the end of the quarter
               Quarterly PCLP List of Required
               LLRF Deposits
               Work with PCLP CDCs to reconcile                 Within 45 days of the end of the
               any differences in quarterly Loss                quarter
               Reserve calculations
               Review and approve the Quarterly                 Within 60 days of the end of the
               PCLP List of Required LLRF Deposits              quarter


               Written notice to the PCLP CDC of                No less than 3 days before effecting the
               SBA’s intent to transfer funds from the          transfer
               LLRF


VI. AREA OF OPERATIONS
There are three (3) ways a CDC may process 504 loans outside its approved area of operation. They are:
          •   Case-by-case requests based on particular circumstances
          •   Expanding based on a Local Economic Area (LEA)
          •   Becoming a Multi-State CDC
   A. Case-by-case (13 CFR § 120.839):
       A CDC may apply to make a 504 loan for a Project outside its Area of Operations to the Sacramento
       Loan Processing Center (SLPC). The CDC must demonstrate that it can adequately fulfill its 504
       program responsibilities for the 504 loan, including proper servicing. The SLPC may approve the
       application if the CDC has satisfactory SBA performance as determined by SBA in its discretion and
       any of these three conditions are met:
       1. The applicant CDC has previously assisted the business (including its affiliates, if any) to obtain a
          504 loan; or
       2. The existing CDC or CDCs serving the area agree to permit the applicant CDC to make the 504
          loan; or
       3. There is no CDC within the Area of Operations.
   B. Local Economic Area (LEA) Expansion (13 CFR § 120.835):
       1. A CDC may apply for expansion of its territory to include a Local Economic Area (LEA). An LEA
          is an area, as determined by SBA, that is:
              a. In a State other than the State in which an existing CDC, or an applicant applying to become

Effective April 1, 2019                                                                                    Page 81
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 140 of 484
SOP 50 10 5(K)                                                            Subpart A

                  a CDC, is incorporated; and
              b. Is a part of a local trade area that is contiguous to the CDC's State of incorporation.
       2. Examples of a local trade area would include a city that is bisected by a State line or a metropolitan
          statistical area, as defined by the Office of Management and Budget (OMB), that is bisected by a
          State line. If the requested county is not classified as metropolitan statistical area, the CDC must
          provide a justification of how the county has shared commerce with the CDC’s state of incorporation
          in order for SBA to consider the county a local trade area.
       3. A CDC that has been certified to participate permanently in the 504 program may apply to expand
          its Area of Operations if it meets all requirements to be an Accredited Lender Program (ALP) CDC,
          as outlined elsewhere in this chapter, and demonstrates that it can competently fulfill its 504 program
          responsibilities in the proposed area.
       4. Application Process:
              a. The CDC must submit the items listed below to its Lead SBA Office.
                  i.      A list of the requested area(s) (e.g., a county, parish, incorporated city) in the
                          contiguous state and information supporting how those area(s) meet the definition of a
                          Local Economic Area (13 CFR § 120.802, Definitions);
                  ii.     A certified copy of the resolution of the Board of Directors approving the proposed
                          expansion;
                  iii.    A copy of any changes to the Articles of Incorporation that are required (or a statement
                          from the CDC’s Attorney that no changes are necessary);
                  iv.     A copy of any bylaw changes that are required (or a statement that no changes are
                          necessary);
                  v.      A listing of the CDC’s Board members that meets the requirements contained in 13
                          CFR § 120.823;
                  vi.     If the CDC has an Executive Committee or a Loan Committee, the CDC must submit a
                          listing of each committee that meets the requirements contained in 13 CFR § 120.823;
                  vii. If the CDC has a Membership, a list of the CDC’s Members must be provided if
                       Membership has corporate powers, i.e., elects Board Members or votes on amendments
                       to Articles of Incorporation;
                  viii. Evidence of proposed registration as a foreign corporation (if required) or a statement
                        from the CDC’s Attorney certifying that such registration is not required in the State of
                        expansion;
                  ix.     Documentation showing that the CDC currently meets the requirements of an ALP
                          CDC (This includes those CDCs that are ALP CDCs already.) (See 13 CFR § 120.841,
                          Qualifications for the ALP and paragraph V.B of this chapter);
                  x.      A written statement from the CDC’s Attorney certifying that the CDC is operating in
                          compliance with its Articles of Incorporation and bylaws and is in good standing with
                          its State of incorporation. CDC’s attorney must review the CDC’s corporate documents
                          and minutes of board meetings before providing the certification;

Effective April 1, 2019                                                                                    Page 82
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 141 of 484
SOP 50 10 5(K)                                                            Subpart A

                  xi.     A Certificate of Good Standing from the CDC’s state of incorporation;
                  xii. A summary of the qualifications and experience of any new professional staff who will
                       be responsible for marketing, packaging, processing, closing, servicing, and if
                       applicable, liquidating the loans in the expanded area, as well as a complete SBA Form
                       1081, and either Form FD-258 (fingerprint card) or electronic fingerprint submission
                       for each new staff member. SBA Form 1081 and Form FD-258 or electronic fingerprint
                       submission must be signed and dated within 90 days of submission to SBA. If the new
                       employees will be provided under contract, CDCs must submit a copy of the proposed
                       contract for their services that meets the regulations governing professional service
                       contracts and will be subject to the pre-approval process of professional services contracts
                       as outlined in paragraph II.A.8 prior to LEA approval or engaging the services of the
                       contractor. (13 CFR § 120.824); and
                  xiii. Identification of the CDC’s Designated 504 Closing Attorney who is licensed to
                        practice in that jurisdiction, including evidence of the attorney’s current professional
                        liability insurance and 504 loan closing training. If a CDC does not have a Designated
                        Attorney in the new jurisdiction at the time of application, then:
                          a) The CDC may request a waiver for a period of up to 2 years of the requirement of a
                              Designated 504 Closing Attorney through the Lead SBA Office in the new
                              jurisdiction as part of the LEA expansion request.
                          b) If a waiver is granted under (a) above, the LEA expansion will also be limited to
                               the period of the waiver. If the CDC does not have a Designated 504 Closing
                               Attorney at the end of 2 years, the CDC’s LEA expansion will expire.
                          c) The CDC may not close loans as a Priority CDC in the area of expansion until such
                              time as it has a Designated 504 Closing Attorney licensed to practice in that state.
              b. The Lead SBA Office must review the request for an LEA expansion and prepare an
                 analysis, which should include but is not limited to:
                  i.      Comments on whether the CDC is in compliance with SBA’s regulations and policies;
                  ii.     Comments on whether the Lead SBA Office agrees that the areas requested meet the
                          definition of a Local Economic Area;
                  iii.    Comments on the CDC’s ability to manage an increase in loan servicing activity
                          resulting from the expansion; and
                  iv.     Any other pertinent comments regarding the CDC’s application or operations.
                          a) The Lead SBA Office must solicit the comments of any other Field Office in which
                              the CDC operates or proposes to operate as well as the comments of the
                              processing and servicing centers.
                          b) The Lead SBA Office must determine that the CDC is in compliance with SBA's
                              regulations, policies, and performance benchmarks, including pre-approval and
                              annual review by SBA of any management or staff contracts, and the timely
                              submission of all annual reports.
                          c) In making its recommendation on the application, the Lead SBA Office may

Effective April 1, 2019                                                                                   Page 83
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 142 of 484
SOP 50 10 5(K)                                                            Subpart A

                               consider any information presented to it regarding the requesting CDC, the
                               existing CDC, or CDCs that may be affected by the application, and the proposed
                               Area of Operations.
                  v.      The Lead SBA Office will submit the application, recommendation, and supporting
                          materials within 60 days of the receipt of a complete application from the CDC to the
                          D/FA, who will make the final decision. The application package should be sent
                          electronically to 504Requests@sba.gov.
              c. If the Lead SBA Office determines that the CDC’s LEA application is incomplete, it should
                 inform the CDC in writing, identifying the information missing from the application. The
                 Lead SBA Office also has full authority to decline a CDC’s expansion request. A letter
                 outlining the reasons for decline and the CDC’s rights of appeal must be sent to the CDC
                 with a copy to the D/FA. The CDC has 60 days to appeal the decline to the Lead SBA Office
                 for action by the D/FA.
              d. SBA will consider whether the CDC has satisfactory SBA performance as determined by
                 SBA in its discretion. The CDC’s Risk Rating, among other factors, will be considered in
                 determining satisfactory SBA performance. Other factors may include, but are not limited to,
                 review/examination assessments, historical performance measures (like default rate, purchase
                 rate and loss rate), loan volume to the extent that it impacts performance measures, and other
                 performance related measurements and information (such as contribution toward SBA’s
                 mission).
              e. The D/FA may consider any information submitted or available related to the applicant and
                 the application. SBA will notify the CDC of its decision in writing, and if the application is
                 denied, the reason(s) for its decision with a copy to the Lead SBA Office.
   C. Multi-State Expansion (13 CFR § 120.835):
       A CDC can expand by applying to be a Multi-State CDC provided the State the CDC seeks to expand
       into is contiguous to the State of the CDC's incorporation and the CDC has a Loan Committee meeting
       the requirements of 13 CFR § 120.823. For states or territories not directly connected to the 48
       contiguous states, the following are deemed to be contiguous: Alaska and Washington; Hawaii, Guam,
       American Samoa, and the Commonwealth of the Northern Marianas Islands, and California; Puerto Rico
       and the U.S. Virgin Islands and Florida.
       1. Application Process:
          A CDC seeking to become a Multi-State CDC must apply to the Lead SBA Office where the CDC
          intends to locate its principal office for the State into which it seeks to expand. The request must
          include:
              a. Demonstration that the State that the CDC seeks to expand into is contiguous to the state of
                 the CDC’s incorporation;
              b. If the CDC has a Membership, a list of the CDC’s Members must be provided if the
                 Membership has corporate powers, i.e., elects Board Members or votes on amendments to
                 Articles of Incorporation;
              c. A listing of the Board members that meets the requirements contained in 13 CFR § 120.823;


Effective April 1, 2019                                                                                  Page 84
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 143 of 484
SOP 50 10 5(K)                                                            Subpart A

              d. If the CDC has an Executive Committee, the CDC must submit a listing of the Executive
                 Committee that meets the requirements contained in 13 CFR § 120.823;
              e. A listing of the Loan Committee in the CDC’s State of incorporation, if one has been
                 established by the CDC, and a listing of the required Loan Committee for the State into
                 which the CDC is seeking to expand, both of which must meet the requirements contained in
                 13 CFR § 120.823;
                  The CDC must collect an SBA Form 1081, “Statement of Personal History,” for each Loan
                  Committee member. If a Loan Committee member answers “yes” to question numbers 10a,
                  10b, 10c, 11a and/or 11b on SBA Form 1081, the individual must submit to SBA the SBA
                  Form 1081, and either Form FD-258 (fingerprint card) or electronic fingerprint submission,
                  each signed and dated within 90 days of submission to SBA, or evidence of a Federal
                  clearance (e.g. FDIC, OCC, Federal Reserve) from the individual’s current employer. For
                  those Loan Committee members who answer “no” to question numbers 10a, 10b, 10c, 11a,
                  and 11b, the CDC retains the signed SBA Form 1081 in the CDC’s files and no fingerprint
                  submission is required.
              f. The address where the CDC’s principal office in the new state will be located and a copy of
                 the lease if the space is to be leased (13 CFR § 120.835(c));
              g. A certified copy of the resolution of the Board of Directors approving the expansion;
              h. A certified copy of any changes to the Articles of Incorporation that are required;
              i. A certified copy of any bylaw changes that are required (or a statement from the CDC’s
                 Attorney that no changes are required).
              j. After the CDC’s Attorney has had an opportunity to review corporate documents and
                 minutes of board meetings, the CDC’s Attorney is to provide a written statement certifying
                 that the CDC is operating in compliance with its Articles of Incorporation and bylaws and is
                 in good standing with its State of incorporation. If registration as a foreign corporation is
                 required, provide a copy of the proposed registration or a statement from the CDC’s Attorney
                 that foreign corporation registration is not required in the State into which the CDC seeks to
                 expand.
              k. A Certificate of Good Standing from the CDC’s state of incorporation;
              l. Evidence that the CDC currently meets the requirements of an ALP CDC (This includes
                 those CDCs that are ALP CDCs already.) (13 CFR §§ 120.840 and 120.841);
              m. A copy of the policy for Director’ and Officers’ and Errors and Omission insurance including
                 a Certificate of Insurance reflecting at least the required minimum coverage of $1,000,000
                 Liability coverage for all CDCs, or the appropriate level of insurance coverage required in
                 Subpart A Ch.3.II.B.15.
              n. The name of the CDC’s Designated Attorney licensed to practice in the new state. Include
                 proof that the designated status is current and provide a copy of the binder page of the
                 attorney’s current malpractice insurance or a Certificate of Insurance reflecting at least
                 $1,000,000 Liability coverage and a deductible/retention of not more than $10,000. The
                 certificate must either contain the name of the Designated Attorney or provide it in an
                 attachment.

Effective April 1, 2019                                                                                  Page 85
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 144 of 484
SOP 50 10 5(K)                                                            Subpart A

                  (13 CFR § 120.841(e));
              o. The CDC’s Annual Report submission must be current and the Annual Report must be in
                 compliance;
              p. The CDC must demonstrate that it has satisfactory SBA performance as determined by SBA
                 in its discretion. The CDC’s Risk Rating, among other factors, will be considered in
                 determining satisfactory SBA performance. Other factors may include, but are not limited to,
                 review/examination assessments, historical performance measures (like default rate, purchase
                 rate and loss rate), loan volume to the extent that it impacts performance measures, and other
                 performance and risk-related measurements and information (such as contribution toward
                 SBA’s mission);
              q. Provide a summary of the qualifications and experience of those loan officers who will be
                 responsible for marketing, packaging, processing and servicing the loans in the expanded
                 area. If the loan officers are new employees, provide a complete SBA Form 1081, and either
                 Form FD-258 (fingerprint card) or electronic fingerprint submission, each signed and dated
                 within 90 days of submission to SBA, for each employee. If the new employees will be
                 provided under contract, submit a copy of the proposed contract for their services that meets the
                 regulations governing professional service contracts and will be subject to the pre-approval
                 process of Professional Services Contracts as outlined in paragraph II.A.8 of this chapter prior to
                 multi-state approval or engaging the services of the contractor. (13 CFR § 120.824);
       2. Analysis by the Lead SBA Office (13 CFR § 120.837):
              a. The Lead SBA Office in the State into which the CDC seeks to expand conducts a review
                 and comments on:
                  i.      Any previous experience with the applicant, including comments on the CDC’s ability
                          to handle an increase in loan servicing activity including servicing of an expanded
                          geographic area;
                  ii.     The CDC’s compliance with SBA's regulations, policies, and performance benchmarks,
                          including the timely submission of all annual reports;
                  iii.    Compliance of any new contracts with SBA regulations (13 CFR § 120.824);
                  iv.     Comments from other Field Offices that have dealings with the applicant, including
                          Servicing Centers; and
                  v.      Any other pertinent comments regarding the CDC’s operations.
              b. If the Lead SBA Office’s analysis determines that the CDC is in compliance with SBA’s
                 regulations and policies governing CDCs, the Lead SBA Office will, within 60 days of
                 receipt of a complete request, forward the CDC’s application along with the Lead SBA
                 Office’s analysis and recommendation to the D/FA.
              c. If the Lead SBA Office’s analysis determines that the CDC is not in compliance with SBA’s
                 regulations and policies governing CDCs, return the application to the CDC identifying the
                 outstanding issues to give the CDC an opportunity to come into compliance.
       3. The Decision:


Effective April 1, 2019                                                                                    Page 86
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 145 of 484
SOP 50 10 5(K)                                                            Subpart A

              a. The D/FA may consider any information submitted or available related to the applicant and
                 the application and will make the final decision. SBA will notify the CDC of its decision in
                 writing, and if the application is denied, the reason(s) for its decision with a copy to the Lead
                 SBA Office.
              b. Multi-State CDCs must maintain a separate accounting for each State of all 504 fee income
                 and expenses and provide, upon SBA’s request, evidence that the funds resulting from its
                 Multi-State CDC operations are being invested in economic development activities in each
                 State in which they operate. (13 CFR §§ 120.825 and 120.830)
              c. If a CDC is approved to operate as a Multi-State CDC, the CDC's ALP, PCLP, or Priority
                 CDC authority will carry over into every additional State in which it is approved to operate
                 as a Multi-State CDC.




Effective April 1, 2019                                                                                   Page 87
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 146 of 484
SOP 50 10 5(K)                                                            Subpart B



                                              SUBPART B
                                SECTION 7(A) BUSINESS LOAN PROGRAMS



       PURPOSE OF THIS SUBPART
       This Subpart contains the policies and procedures governing 7(a) business loan programs.
       When the policy set forth in this Subpart does not adequately address the unique circumstances
       regarding a particular matter, an exception to policy may be approved by the D/FA. For Export
       Working Capital Program (EWCP) and International Trade (ITL) loans, an exception to policy may be
       approved by the Director, International Trade Finance (D/ITF). For Export Express loans, an exception
       to policy may be approved by the D/ITF with the concurrence of the Director, Office of Credit Risk
       Management (D/OCRM). The D/FA or D/ITF may not approve an exception to policy if such
       exception would be inconsistent with a statute or regulation. A request for an exception to policy must
       be submitted to the LGPC. The LGPC will analyze the request and make a recommendation to the
       D/FA or D/ITF, as applicable or to an individual acting in that capacity, who will make the final
       decision (with the concurrence of the D/OCRM for Export Express loans). The decision must be
       documented in the appropriate Agency loan file. This procedure may only be used in situations where a
       minor deviation from standard policy is necessary for the specific situation. Exceptions to policy will
       be considered on a case-by-case basis and the decision will only apply to the specific request.




Effective April 1, 2019                                                                                Page 88
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                   Desc:
                         Exhibit Page 147 of 484
SOP 50 10 5(K)                                                                              Subpart B

         CHAPTER 1: GENERAL DESCRIPTION OF THE 7(A) LOAN PROGRAMS


SBA is an agency of the Federal government that is authorized through the Small Business Act to
guarantee loans made by lenders to eligible small businesses. (13 CFR Part 120)
I. LOAN PROCESSING DELIVERY METHODS
The Agency guarantees 7(a) Program Loans through various loan processing methods including:
   A. Non-delegated Standard 7(a) Guaranty:
       1. “7(a) Small Loans” up to and including $350,000
       2. Loans over $350,000 to $5,000,000
   B. Preferred Lenders (PLP - delegated):
       1. “7(a) Small Loans” up to and including $350,000
       2. Loans over $350,000 to $5,000,000
   C. SBA Express (delegated)
   D. Export Express (delegated)
   E. Export Working Capital Program (EWCP) (non-delegated and delegated)
   F. Community Advantage Pilot Program (non-delegated and delegated)
       1. Loans up to and including $250,000
       2. Policy covered by a separate Community Advantage Participant Guide.
II. USE OF 7(A) LOAN PROCEEDS
SBA loan proceeds may be used to finance any of the eligible uses of loan proceeds provided in
Chapter 2 of this subpart, including:
   A. Permanent working capital;
   B. Revolving working capital;
   C. Furniture and fixtures;
   D. Machinery and equipment;
   E. Purchase of land as part of an eligible project;
   F. Purchase, construction, or renovations to buildings;
   G. Business acquisition; and
   H. Refinancing of existing debt
III. SPECIAL PURPOSE LOANS
Certain Special Purpose Loan programs are authorized under separate or special funding under SBA’s
budget. The following Special Purpose Loan programs as of the date of this SOP are authorized but are
not funded:

Effective April 1, 2019                                                                      Page 89
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                    Desc:
                         Exhibit Page 148 of 484
SOP 50 10 5(K)                                                                               Subpart B

   A. Disabled Assistance Loan (DAL);
   B. Loan Program for Low Income Individuals;
   C. The Veterans Loan Program;
   D. The 8(a) Participant Loan Program;
   E. Community Adjustment and Investment Program (CAIP);
   F. Defense Economic Transition Loan Program; and
   G. Defense Loan and Technical Assistance (DELTA).
Check with the local SBA Field Office or the 7(a) Loan Guaranty Processing Center (LGPC) to see if
funding for these programs becomes available.


IV. DEFINITIONS APPLICABLE TO THE 7(A) LOAN PROGRAMS
The key definitions applicable to the 7(a) loan programs are set forth in 13 CFR §§103.1, 120.10,
120.420, 120.600, and 121.301.




Effective April 1, 2019                                                                        Page 90
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 149 of 484
SOP 50 10 5(K)                                                                                  Subpart B

             CHAPTER 2: ELIGIBILITY FOR 7(A) GUARANTY LOAN PROGRAM


I.   INTRODUCTION
Determining whether or not or an Applicant is eligible for a loan guaranteed by the Small Business
Administration is one of the most critical steps in the 7(a) lending process. Program eligibility should
be determined as early as possible in the application process and properly documented.
This chapter addresses the program eligibility requirements that the Applicant must meet at the time of
application and throughout loan closing and disbursement. The only exception to this is the size
standard; please see the applicable section of this chapter for additional information.
The SBA’s lending programs qualify as “Special-Purpose Credit Programs” under the Equal Credit
Opportunity Act (ECOA). This regulation stipulates that information pertaining to the Applicant’s
marital status, sources of personal income, alimony, child support, and spouse’s financial resources can
be obtained and considered in determining program eligibility. Therefore, the Lender has the right to
obtain the signature of an Applicant’s spouse (whether an owner of the business or not) or other person
on an application or credit instrument if it is required by Federal or State law.


II. ELIGIBILITY REQUIREMENTS FOR ALL 7(A) LOAN APPLICANTS
Eligibility requirements for all Applicants for SBA business loans are outlined in
13 CFR § 120.100 and are discussed below.
The Applicant must:
     A. Be an Operating Business (except for Eligible Passive Companies). See further guidance on
        Eligible Passive Companies/Operating Companies (EPC/OC) at paragraph III.D below.
     B. Be Organized for Profit. All Applicants must be organized for profit. Non-profit businesses are
        not eligible for SBA business loan assistance. For-profit subsidiaries of non-profits may be
        eligible.
        1. In order to determine an Applicant’s for-profit status, the Lender may review the
           Applicant’s organizational documents, for example:
                a. Articles of Incorporation/ Organization (filed with the Secretary of State or similar
                   department in the state where the Applicant is organized);
                b. Corporate bylaws and any amendments;
                c. Partnership Agreements;
                d. Association By-Laws; and/ or
                e. Tax Returns.
        2. If all other eligibility requirements are met, 13 CFR 120.110(a) allows for-profit entities that
           are subsidiaries of a non-profit to be eligible for SBA assistance.
                a. The Lender must include the non-profit affiliate in determining size.
                b. The loan proceeds must be used exclusively for the benefit of the for-profit business.

Effective April 1, 2019                                                                           Page 91
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 150 of 484
SOP 50 10 5(K)                                                                                    Subpart B

              c. If the non-profit affiliate owns 20% or more of the for-profit business but cannot or
                 will not guarantee the loan, the for-profit business is not eligible for SBA assistance.
   C. Be Located in the United States (including its territories and possessions).
       1. The Applicant must be located in the United States (including its territories and possessions)
          and:
              a. Operate primarily in the U.S., its territories, or possessions; and
              b. Be authorized to operate in the state, territory, or possession where it seeks SBA
                 financial assistance;
                  OR
              c. Make a significant contribution to the U.S. economy through the payment of taxes to
                 the U.S. or the use of American products, material, and labor.
       2. If an Applicant has international operations, the loan proceeds must be used exclusively for
          the benefit of the domestic operations (as a result, the business and its employees are subject
          to U.S. and local taxes).
       3. Businesses involved in international trade are subject to U.S. trade restrictions.
       4. Businesses owned by non-U.S. citizens may be eligible. See Paragraph III.C of this chapter.
       5. The Applicant may not be owned in whole or part by undocumented (illegal) aliens.
   D. Be Small Under SBA Size Requirements (13 CFR Part 121).
       1. The Applicant alone (without affiliates) must not exceed the small business size standard for
          the industry in which the Applicant is primarily engaged, and the Applicant when combined
          with its affiliates, must not exceed the size standard designated for either the primary
          industry (defined in 13 CFR § 121.107) of the Applicant alone or the primary industry of the
          Applicant and its affiliates, whichever is higher. SBA calculates annual receipts for both the
          Applicant and its affiliates based on Federal tax returns (13 CFR § 121.104). The table of
          size standards is found at 13 CFR § 121.201.
       2. Affiliation exists when one individual or entity controls, or has the power to control another
          or a third party or parties controls or has the power to control both. SBA considers factors
          such as ownership, management, and franchise, license or other agreements/relationships
          when determining whether affiliation exists.
          See 13 CFR § 121.301(f) for how SBA determines affiliation for business loan programs.
       3. The applicable size standards are increased by 25 percent when the Applicant agrees to use
          all of the financial assistance within a labor surplus area (labor surplus areas are designated
          by the Department of Labor). (13 CFR § 121.301(e))
       4. The Applicant business may qualify under either the industry small business size standards
          or the alternative size standard. To qualify under the alternative size standard, the Applicant
          (including affiliates) must meet the following:
              a. The maximum tangible net worth may not exceed $15 million; and
              b. The average net income after Federal income taxes (excluding any carry-over losses)

Effective April 1, 2019                                                                            Page 92
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 151 of 484
SOP 50 10 5(K)                                                                                 Subpart B

                  for the two full fiscal years before the application date may not exceed $5.0 million.
       5. When size status of an Applicant is determined (13 CFR § 121.302).
              a. The size of an Applicant for SBA financial assistance is determined as of the date
                 the application is accepted for processing by SBA. Changes in the size of the
                 business subsequent to the applicable date when size is determined will not
                 disqualify an Applicant for assistance.
              b. If the Applicant is an existing business and is using the proposed loan proceeds to
                 acquire another business, the sizes of the two businesses combined is used to
                 determine if the application for 7(a) loan assistance meets small business size
                 standards.
              c. For applications processed under a Lender’s delegated authority (PLP, PLP-EWCP,
                 SBA Express, and Export Express), small business size is determined as of the date
                 of approval of the loan by the Lender.
       6. Formal size determinations.
              a. By signing the application, an Applicant is deemed to have certified that it is small
                 under the applicable small business size standard. SBA or Lender may request
                 additional information concerning the Applicant’s size based on information
                 supplied in the application or any other source. SBA or a delegated Lender may
                 accept as true the size information provided by an Applicant, unless credible
                 evidence to the contrary is apparent. (13 CFR § 121.303)
              b. Prior to denial of eligibility based on size, a formal size determination may be
                 requested by an Applicant or the SBA official with authority to take final action on
                 the assistance requested. (13 CFR § 121.1001(b)(1))
              c. The SBA official may also request a determination of whether affiliation exists
                 between an Applicant for financial assistance and one or more other entities to
                 determine whether the Applicant would exceed the maximum loan amount and
                 maximum guaranty amount set out in 13 CFR § 120.151 and Chapter 3 of this
                 Subpart.
              d. The request for a size or affiliation determination must be made to the Government
                 Contracting Area Director serving the area in which the headquarters of the
                 Applicant is located, regardless of the location of the parent company or affiliates.
       7. Affiliation based on Management. (13 CFR § 121.301(f)(3))
              a. Affiliation arises where the CEO or President of the Applicant business (or other
                 officers, managing members, or partners who control the management of the
                 concern) also controls the management of one or more other concerns. Affiliation
                 also arises where a single individual, concern, or entity that controls the Board of
                 Directors or management of one concern also controls the Board of Directors or
                 management of one of more other concerns. Affiliation also arises where a single
                 individual, concern or entity controls the management of the Applicant business
                 through a management agreement.


Effective April 1, 2019                                                                         Page 93
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 152 of 484
SOP 50 10 5(K)                                                                                     Subpart B

              b. Management agreements that give the management company sole discretion over the
                 business operations with minimal oversight of the decision-making by the Applicant
                 business, while not passive, create affiliation between the management company and
                 the Applicant business. (For a discussion of management agreements that do result
                 in a passive business, see Paragraph III.A.3. of this Chapter.) SBA has determined,
                 however, that affiliation is not created between the Applicant business and the
                 management company if the management agreement includes meaningful oversight
                 by the Applicant business over the management company’s activities.
              c. “Meaningful oversight” by the Applicant business means involvement in the
                 decisions made concerning the operation of the business, which include a
                 management agreement that provides for the Applicant business to do all of the
                 following:
                  i.      Approve the annual operating budget;
                  ii.     Approve any capital expenditures or operating expenses over a significant
                          dollar threshold;
                  iii.    Have control over the bank accounts; and
                  iv.     Have oversight over the employees operating the business (who must be
                          employees of the Applicant business).
       8. Franchise, License, Dealer, Jobber, and Similar Agreements:
          While a relationship established under a license, jobber, dealer or similar agreement is not
          generally described as a “franchise” relationship, if such relationship meets the Federal
          Trade Commission’s definition of a franchise, it is treated by SBA as a franchise for
          purposes of affiliation determinations in accordance with 13 CFR § 121.301(f)(5). All such
          relationships are referred to in this paragraph as “franchises,” the agreements are referred to
          as “franchise agreements,” and the parties to such agreements are referred to as “franchisor”
          and “franchisee.”
          The procedures described below apply to all agreements or relationships meeting the
          Federal Trade Commission definition of “franchise” in 16 CFR § 436. SBA will only
          consider franchise or license agreements of the Applicant business and not the franchise or
          license agreements of any other franchisee or licensee owned or controlled by the Applicant.
          (13 CFR § 121.301(f)(5))
              a. The Federal Trade Commission definition of “franchise.”
                  The Federal Trade Commission (FTC) definition of a “franchise” in 16 CFR
                  § 436.1(h) states as follows:
                  Franchise means any continuing commercial relationship or arrangement, whatever
                  it may be called, in which the terms of the offer or contract specify, or the franchise
                  seller [franchisor] promises or represents, orally or in writing, that:
                  i.      The franchisee will obtain the right to operate a business that is identified or
                          associated with the franchisor's trademark, or to offer, sell, or distribute goods,
                          services, or commodities that are identified or associated with the franchisor's

Effective April 1, 2019                                                                              Page 94
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 153 of 484
SOP 50 10 5(K)                                                                                    Subpart B

                          trademark;
                  ii.     The franchisor will exert or has authority to exert a significant degree of
                          control over the franchisee's method of operation, or provide significant
                          assistance in the franchisee's method of operation; and
                  iii.    As a condition of obtaining or commencing operation of the franchise, the
                          franchisee makes a required payment or commits to make a required payment
                          to the franchisor or its affiliate.
          Although exempt from FTC disclosure requirements, all agreements and relationships that
          are covered by the Petroleum Marketing Practices Act (PMPA), 15 U.S.C. 2801 (e.g., gas
          stations, dealer/jobber agreements), are included within the FTC definition of “franchise”
          and are, therefore, subject to the procedures described below.
          SBA is no longer excluding dealer agreements with new car manufacturers from affiliation
          determinations. Therefore, Applicants that are or will be operating under a dealer agreement
          with a new car manufacturer that meets the FTC definition of a franchise are subject to the
          procedures described below.
              b. The SBA Franchise Directory:
                  SBA has created the SBA Franchise Directory (the “Directory”) of all franchise and
                  other brands reviewed by SBA that are eligible for SBA financial assistance. The
                  Directory will only include business models that SBA determines are eligible under
                  SBA’s affiliation rules and other eligibility criteria. If the Applicant’s brand meets
                  the FTC definition of a franchise, it must be on the Directory in order to obtain
                  SBA financing. (To help minimize confusion over brands that may appear to be
                  franchises but that do not meet the FTC definition, SBA will include such brands on
                  the Directory at their request if they are eligible in all other respects.) Lenders will
                  be able to rely on the Directory and will no longer need to review franchise or
                  other brand documentation for affiliation or eligibility.
                  The Directory will be maintained on SBA’s website at
                  https://www.sba.gov/document/support-object-object-sba-franchise-directory. It will
                  contain the following information:
                  i.      Whether the brand meets the FTC definition of a franchise;
                  ii.     The SBA Franchise Identifier Code, if applicable (a code will only be issued if
                          the agreement meets the FTC definition of a franchise);
                  iii.    Whether an addendum is needed and, if so, whether the franchisor will use the
                          SBA Addendum to Franchise Agreement (SBA Form 2462) or an SBA
                          Negotiated Addendum; and
                  iv.     Whether there are additional issues the Lender must consider with respect to
                          the brand (e.g., documentation that the business will be open to all, review of
                          any third party management agreement to ensure Applicant is not a passive
                          business or affiliated with the management company in accordance with
                          Paragraph D.7. above.).


Effective April 1, 2019                                                                             Page 95
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 154 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                  Franchisors may always choose to use the SBA Addendum to Franchise Agreement
                  (SBA Form 2462), even if they have an SBA Negotiated Addendum.
              c. Use of the Directory by Lenders:
                  i.      For applications involving a franchise or similar relationship that meets the
                          FTC definition of a franchise, before submitting the application to SBA for
                          non-delegated processing or requesting an SBA Loan Number for delegated
                          processing, Lender must check the Directory to determine if it includes the
                          Applicant’s brand.
                          a) If the Applicant’s brand is on the Directory, Lender may proceed with
                               submitting the application to SBA or requesting an SBA Loan Number
                               through E-Tran or SBA One.
                          b) If the Applicant’s brand is not on the Directory, for non-delegated loans,
                               Lender cannot submit the application to the LGPC, or for delegated
                               loans, Lender cannot submit a request for a loan number. See paragraph
                               8.d. below for the process to add brands to the Directory.
                  ii.     Exception for Applicants Operating under Multiple Agreements:
                          a) When an Applicant operates under multiple agreements (i.e., multiple
                              product lines), Lenders first must check the Directory to ensure all of
                              Applicant’s agreements that meet the FTC definition of a franchise are on
                              the Directory. If any of the Applicant’s agreements that meet the FTC
                              definition of a franchise are not on the Directory, the application
                              cannot proceed. If all such agreements are on the Directory, Lenders
                              next must determine which agreement(s) is(are) “critical” to the
                              Applicant’s business operation. As a general rule, SBA considers an
                              agreement to be “critical” if the agreement (or the products, services or
                              trademarks covered by it) accounts, individually or together with other
                              agreements of the applicant, for more than 50% of the applicant’s
                              revenues. Lenders only need to follow the Directory (i.e., obtain an
                              addendum, as applicable) for the agreements that meet the FTC definition
                              of a franchise AND are critical to the Applicant’s business operation. For
                              example, the Applicant business is a dealership that sells 10 different
                              brands of boats under separate agreements for each brand of boat. First,
                              the Lender must check the Directory for all of the Applicant’s agreements
                              that meet the FTC definition of a franchise. If, for example, 7 of the 10
                              agreements meet the FTC definition of a franchise, all 7 must be on the
                              Directory for the application to proceed. Next, the Lender needs to
                              determine which of the Applicant’s 10 agreements are critical to the
                              Applicant’s business operation. In this example, if 5 of the 10 agreements
                              together represent 51% of the applicant’s revenues, those 5 agreements
                              are considered critical. If 3 of the 5 critical agreements meet the FTC
                              definition of a franchise, the Lender need only obtain an addendum, as
                              identified on the Directory, for those 3 agreements.
                          b) If one of the Applicant’s brands or agreements has been determined by
Effective April 1, 2019                                                                           Page 96
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 155 of 484
SOP 50 10 5(K)                                                                                    Subpart B

                               SBA to be ineligible for SBA financial assistance, the loan cannot be
                               processed, regardless of whether the brand or agreement meets the FTC
                               definition of a franchise or is critical to the Applicant’s business
                               operation.
                  iii.     Exception for Applicants Operating under a Single, Non-critical Agreement: If
                          the Applicant is operating under a single agreement that is not considered
                          critical to the Applicant’s business operation (i.e., it represents 50% or less of
                          the applicant’s revenues), then the Lender first must check the Directory to
                          ensure that, if the Applicant’s agreement meets the FTC definition of a
                          franchise, it is on the Directory before processing the application. If the
                          agreement meets the FTC definition of a franchise, but is not on the Directory,
                          the application cannot proceed. For example, the Applicant business is an auto
                          body shop that also rents trucks and trailers under an agreement. The rental of
                          the trucks and trailers only represents 10% of the Applicant’s revenues. The
                          Lender must check the Directory to ensure that, if the agreement meets the
                          FTC definition of a franchise, the agreement is on the Directory, but the Lender
                          does not need to obtain an addendum for that agreement. If the agreement is
                          not listed on the Directory and the Lender determines that the agreement does
                          not meet the FTC definition of a franchise, the Lender must determine the
                          brand is eligible (e.g., does not have discriminatory hiring practices) before
                          proceeding with the application. SBA will review this decision at time of
                          application for non-delegated applications and at time of purchase or when
                          conducting lender oversight activities for delegated applications. SBA will
                          make the final determination for non-delegated applications. The delegated
                          Lender bears the risk of an incorrect determination on a delegated application.
              d. Procedure to add brands to the SBA Franchise Directory:
                  i.      To add its brand to the Directory, Franchisor must submit the agreement,
                          Franchise Disclosure Document (FDD) if applicable, and all other documents
                          the franchisor requires the franchisee to sign to franchise@sba.gov for an
                          affiliation and eligibility determination. If the documents are submitted to SBA
                          by someone other than the Franchisor, contact information for the Franchisor
                          (name and email address only) must be included in the email.
                          a) If the franchisor agrees to use SBA Form 2462, SBA will only conduct an
                               eligibility review and will not conduct an affiliation review.
                          b) If the franchisor elects not to use SBA Form 2462, SBA will work with the
                               franchisor to resolve any affiliation issues, including through the use of
                               an SBA Negotiated Addendum, if necessary. Franchisors electing this
                               option will be reviewed by SBA in the order in which their documents
                               are received.
                  ii.     Upon completion of SBA’s review and a determination by SBA that the brand
                          is eligible, SBA will list the brand on the Directory, along with an indication of
                          the type of Addendum being used, if necessary, and will assign an SBA
                          Franchise Identifier Code. If SBA determines that the brand does not meet the

Effective April 1, 2019                                                                            Page 97
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 156 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                          FTC definition of a franchise, SBA will list the brand on the Directory but will
                          indicate that it is not a franchise and SBA will not assign an SBA Franchise
                          Identifier Code.
              e. Annual Certification from Franchisor:
                  For those franchises listed on the Directory that either do not need an addendum or
                  are using an SBA Negotiated Addendum, in order to continue using no addendum or
                  using an SBA Negotiated Addendum, the franchisor must submit to SBA each year
                  the “Annual Franchisor Certification” (SBA Form 2464, the “Certification”). The
                  Franchisor must submit the Certification as soon as it issues an updated agreement,
                  but in no event later than April 30 of each year. If the Certification is not received by
                  SBA by April 30, the Franchisor must use the SBA Addendum to Franchise
                  Agreement (SBA Form 2462) for all SBA-guaranteed loans. (For brands listed on
                  the Directory as using SBA Form 2462, no certification is required to remain on the
                  Directory.) This certification is provided by the Franchisor to SBA annually.
                  Lenders do not need to obtain SBA Form 2464 or provide it to SBA.
                  The Certification requires a duly authorized representative of the Franchisor with the
                  authority to sign the Certification to represent that:
                  i.      The terms of Franchisor’s current agreement that relate to control by the
                          Franchisor of its franchisees (resulting in a determination by SBA of affiliation
                          between the Franchisor and its franchisees, as defined in 13 CFR Part 121 and
                          SBA’s Standard Operating Procedure 50 10) have not substantively changed
                          from those appearing in the most recent franchise agreement reviewed by SBA
                          for placement on the Directory; and
                  ii.     If the Franchisor is using an SBA Negotiated Addendum, no changes have
                          been made to its SBA Negotiated Addendum.
                  If the Franchisor cannot certify as required or would like to change its addendum,
                  the Franchisor will have to follow the procedures in paragraph 8.d) above to add
                  brands to the Directory.
                  To ensure the effectiveness of the certification process, SBA intends to inspect, on a
                  periodic basis, a sample of updated franchise agreements where a Certification has
                  been submitted. Therefore, SBA may request from the Franchisor copies of the
                  current franchise agreement and related documents.
              f. Issues that Result in Affiliation:
                  SBA has determined that each of the following provisions in a franchise agreement
                  results in affiliation between a franchisor and a franchisee:
                  i.      Transfer or Change of Ownership;
                          a) Franchisor has the option or right of first refusal (ROFR) to purchase an
                              interest in the franchise and become a partial owner of the Franchisee.
                          b) Franchisor’s consent to the sale or transfer of any interest in the franchise
                              (full or partial) is based on the Franchisor’s “sole discretion” or the

Effective April 1, 2019                                                                            Page 98
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 157 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                               agreement is silent on the standard for consent.
                          c) Franchisee remains liable for the actions of the transferee after transfer of
                              the franchise.
                  ii.     Sale of Assets;
                          a) Franchisor or an appraiser selected by the Franchisor solely controls the
                              valuation of assets when the Franchisor has the option or ROFR to
                              purchase assets, including real estate, upon default or termination of
                              agreement.
                          b) Franchisor has the right to force the Franchisee to sell the Franchisee’s real
                              estate upon default or termination of agreement.
                  iii.    Covenants or Use Restrictions; and
                          Franchisor has recorded or has the right to record against the Franchisee’s real
                          estate any restrictive covenants, branding covenants or environmental use
                          restrictions (e.g., restricting the use of the property upon sale).
                  iv.     Control of Employees.
                          a) Franchisor has the authority to directly control (hire, fire or schedule)
                              Franchisee’s employees.
                          b) For temporary personnel franchises, Franchisor (not the Franchisee)
                              employs the temporary employees.
                  If a franchise agreement contains any of the provisions identified above, the
                  franchisor will be required to execute either SBA Form 2462 or an SBA Negotiated
                  Addendum approved by SBA to resolve the affiliation issues. By executing the
                  applicable addendum, the franchisor agrees that any provision identified above that
                  is represented in the franchise agreement, or any other document the franchisor
                  requires the franchisee to sign, will not be enforced against the franchisee during the
                  life of the SBA-guaranteed loan.
              g. Procedure to Submit Franchise Loan Applications:
                  i.      For non-delegated loans:
                          a) If the Applicant’s brand meets the FTC definition of a franchise, Lender
                               must identify the name of the franchise and the SBA Franchise Identifier
                               Code when entering the application into E-Tran or SBA One.
                          b) No other franchise documentation must be submitted to the LGPC with the
                              application.
                          c) The LGPC will confirm that the brand is listed on the Directory.
                          d) If the Lender determines that the Applicant’s brand does not meet the FTC
                               definition of a franchise, and it is not on the Directory, then the Lender
                               needs to explain its determination in its credit memorandum when
                               submitting the application to the LGPC and provide the agreement and


Effective April 1, 2019                                                                            Page 99
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 158 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                               any additional documentation required by the brand for SBA’s review
                               and final determination.
                  ii.     For delegated loans:
                          a) If the Applicant’s brand meets the FTC definition of a franchise, Lender
                               must document in its file that the Applicant’s brand is on the Directory
                               and identify the name of the franchise and SBA Franchise Identifier Code
                               when entering the request for loan number into E-Tran or SBA One.
                          b) Lender will need to submit the documentation showing that the Applicant’s
                              brand is on the Directory with any guaranty purchase request.
                          c) If the Applicant’s brand is not on the Directory and the delegated Lender
                               determines the brand does not meet the FTC definition and proceeds with
                               approving the loan under its delegated authority, SBA will review this
                               decision at time of purchase or when conducting lender oversight
                               activities and the delegated Lender bears the risk of an incorrect
                               determination.
                  iii.    When an Applicant operates under multiple brands, the Lender must enter the
                          SBA Franchise Identifier Code for the brand that generates the largest amount
                          of the Applicant’s revenue when entering the application or request for a loan
                          number in E-Tran or SBA One. The Lender must identify all other brands and
                          their SBA Franchise Identifier Codes (if applicable) in the Lender’s credit
                          memorandum, and must identify which of the Applicant’s brands are critical to
                          the Applicant’s business operation, including an explanation of the basis for
                          that determination (e.g., a breakdown of revenue by brand). (See paragraph 8.c
                          above for further guidance on Applicants with multiple brands.)
                          a) For non-delegated loans, the LGPC will confirm that all of the Applicant’s
                              brands are eligible for SBA financial assistance and those that meet the
                              FTC definition of a franchise that are critical to the Applicant’s business
                              operation are on the Directory.
                          b) For delegated loans, the delegated Lenders must document in its file that
                              all of the Applicant’s brands are eligible for SBA financial assistance and
                              those that meet the FTC definition of a franchise that are critical to the
                              Applicant’s business operation are on the Directory. Delegated Lenders
                              will be required to submit this supporting documentation to SBA with
                              any guaranty purchase request and SBA will review this documentation
                              when conducting lender oversight activities.
                  iv.     If the Applicant franchisee has multiple locations and each location operates
                          under a separate franchise agreement, each location (i.e., each agreement) must
                          have its own SBA Form 2462 or an SBA Negotiated Addendum, if applicable.
                  v.      If the Applicant applies for further assistance under an agreement that already
                          has an executed addendum, Lender will not need to obtain a new addendum in
                          connection with the subsequent application for financial assistance.


Effective April 1, 2019                                                                         Page 100
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 159 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                  vi.     For all 7(a) loans, prior to any disbursement of loan proceeds, the Lender must
                          obtain a copy of the executed franchise agreement, the executed SBA Form
                          2462 or SBA Negotiated Addendum (if applicable), and any other document
                          the franchisor requires the franchisee to sign. The Lender must obtain the SBA
                          Negotiated Addendum directly from the Franchisor. (While it is prudent for the
                          Lender to review the Franchise Disclosure Document, as it contains financial
                          information on the franchise brand, it is not necessary for the Lender to retain a
                          copy in its file.) In order to ensure the Lender obtained the required documents
                          and the documents were properly executed, SBA may review these documents
                          when conducting Lender oversight activities and they must be provided with
                          any request for SBA to honor the guaranty on a defaulted 7(a) loan.
              h. Applications involving an applicant franchisor:
                  If the Applicant is a franchisor, it must together with all affiliates not exceed the size
                  standard designated for either the primary industry of the Applicant alone or the
                  primary industry of the Applicant and its affiliates, whichever is higher. A
                  franchisor’s relationship with its franchisees under a franchise agreement must be
                  considered when making a size determination. If affiliation is found between a
                  franchisor and its franchisees based on the franchise agreement, the Franchisor may
                  execute a global addendum to resolve any affiliation issue(s) with respect to all
                  agreements with its franchisees. To request a determination of affiliation and, if
                  necessary, obtain a franchisor global addendum for a franchisor Applicant, please
                  contact franchise@sba.gov.
              i. Applications involving Franchise Development Agreements or Area Development
                 Rights:
                  Franchise Development Agreements (also known as a “Master Franchise
                  Agreements”) provide the developer with a geographic area with which to establish
                  additional franchise units. These additional franchise units are owned and operated
                  by other franchisees, and the developer’s income is derived from the royalty
                  payments from each franchisee in the developer’s geographic territory. Based on
                  those features, these agreements have been determined to be passive and, therefore,
                  an applicant franchisee that is or will be operating under a Franchise Development
                  Agreement is not eligible for SBA financial assistance.
                  If an Applicant franchisee has an affiliate that operates under an ineligible Franchise
                  Development Agreement, the Applicant franchisee may be eligible for SBA
                  financial assistance, provided that the Applicant and its affiliates are small and no
                  SBA loan proceeds are used for the benefit of the ineligible affiliate franchise
                  developer.
                  An Applicant franchisee that is or will be operating under a franchise agreement that
                  provides the franchisee with the right to develop additional units that the franchisee
                  or its affiliates own and operate within its territory (“area development rights” or
                  “Multi-Unit Franchise Agreement”), however, may be eligible provided that the
                  applicant and its affiliate franchise units is small.


Effective April 1, 2019                                                                           Page 101
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 160 of 484
SOP 50 10 5(K)                                                                                     Subpart B

              j. Applicants with Management Agreements:
                  i.      If the applicant will be using a management agreement, for non-delegated
                          loans, Lender must submit the management agreement to the LGPC to
                          determine if it creates affiliation between the Applicant and the management
                          company or results in a passive business. The SBA Franchise Team does not
                          review management agreements and such agreements will not be included on
                          the SBA Franchise Directory.
                  ii.     If a delegated Lender is processing the loan under its delegated authority, the
                          Lender must review the management agreement to determine if it creates
                          affiliation between the Applicant and the management company or results in a
                          passive business. SBA will review this decision at time of purchase or when
                          conducting lender oversight activities and the delegated Lender bears the risk
                          of an incorrect determination.
                  iii.    If the Applicant franchisee is operating under a management agreement where
                          the management company is, or is affiliated with, the franchisor, the Applicant
                          is not eligible. Such a relationship does not result in the franchisee operating as
                          an independent small business.
                  iv.     See paragraph II.D.7 of this Chapter for guidance on affiliation based on
                          management and paragraph III.A.3 of this Chapter for guidance on passive
                          businesses.
              k. Questions on SBA’s Franchise Policy, Requests for Reconsideration and Appeals:
                  i.      Questions on SBA’s Franchise Policy should be directed to
                          franchise@sba.gov.
                  ii.     Franchisors that would like to appeal SBA’s decision not to place them on the
                          Directory may do so by forwarding a copy of the decision, along with an
                          explanation of how the determination is perceived to be inconsistent with SBA
                          Loan Program Requirements, to franchise@sba.gov. Franchise appeals will be
                          reviewed by the SBA Franchise Committee comprised of OFA and OGC
                          personnel.
                  iii.    The Franchise Committee will refer agreements involving businesses that may
                          be engaged in promoting religion, that may have activities of a prurient nature,
                          or that appear to cater to one gender to the Associate General Counsel for
                          Litigation for a final Agency decision. There is no right of appeal to the
                          Franchise Committee.
   E. Demonstrate the Need for Desired Credit (Credit not available elsewhere).
      (13 CFR § 120.101)
       1. The Lender must certify that the Applicant does not have the ability to obtain some or all of
          the requested loan funds on reasonable terms from non-Federal, non-State, or non-local
          government sources, including from the Lender, without SBA assistance. If the Applicant’s
          cash flow and collateral, including the adequacy of any third party guaranty, would cause
          the Applicant’s loan to meet the conventional credit standards of the Lender, an SBA

Effective April 1, 2019                                                                            Page 102
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 161 of 484
SOP 50 10 5(K)                                                                                   Subpart B

          guaranty is not available for the loan. Failure of the Lender to adequately address the
          Applicant’s need for the desired credit in the credit memorandum may result in SBA
          denying the application submitted under non-delegated processing or denying liability on
          the guaranty if the application is approved by a Lender under its delegated authority.
       2. The Lender must include in its credit memorandum:
              a. A determination that some or all of the loan is not available from any of the
                 following sources:
                  i.       The liquidity of owners of 20% or more of the equity of the Applicant, their
                          spouses and minor children, and the Applicant itself; or
                  ii.      Conventional lenders or other non-Federal, non-State, or non-local
                          government sources of credit. (Note: This includes any commitment by a third
                          party to provide financial assistance to the Applicant business in the event of a
                          delinquency or default on a payment (e.g., a commitment by a franchisor or
                          licensor to provide financial assistance to the franchisee or licensee).)
              b. Substantiation that credit is not available elsewhere by discussing acceptable factors
                 that demonstrate an identifiable weakness in the credit. Lender must include the
                 specific reasons why the Applicant does not meet the Lender’s conventional loan
                 policy requirements. Acceptable factors that demonstrate an identifiable weakness in
                 the credit or exceed policy limits of the Lender include, among others:
                  i.      The business needs a longer maturity than the Lender’s policy permits to
                          reasonably assure the ability of the loan applicant to repay the debt from the
                          actual or projected cash flow of the business (for example, the business needs a
                          loan that is not on a demand basis);
                  ii.     The requested loan exceeds the Lender’s policy limit regarding the amount that
                          it can lend to one customer;
                  iii.    The collateral does not meet the Lender’s policy requirements;
                  iv.     The Lender’s policy normally does not allow loans to new businesses (e.g., a
                          business that has been in operation for a period of not more than 2 years) or
                          businesses in the Applicant’s industry; and/or
                  v.      Any other factors relating to the particular credit (such as business and
                          personal credit history) that, in the Lender’s opinion, cannot be overcome
                          except for the guaranty. These other factors must be specifically documented in
                          the loan file.
       3. The Lender may not rely on the following factors as the sole basis to demonstrate that the
          Applicant does not have credit available elsewhere:
              a. The fact that the liquidity of the Lender depends upon the guaranteed portion of the
                 loan being sold on the secondary market; or
              b. The guaranty will allow the Lender to exceed its legal lending limit.
       4. The Lender may not rely in any manner on the following factors to demonstrate that the


Effective April 1, 2019                                                                           Page 103
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 162 of 484
SOP 50 10 5(K)                                                                                   Subpart B

          Applicant does not have credit available elsewhere:
              a. The maintenance or improvement of the Lender’s rating or performance evaluation
                 under the Community Reinvestment Act (CRA) or its implementing regulations; or
              b. The improvement of the Lender’s collateral lien position.
III. INELIGIBLE TYPES OF BUSINESSES
   A. The Lender must determine whether the Applicant is one of the types of businesses listed as
      ineligible in SBA regulations (13 CFR § 120.110). Certain business types appearing on this list
      may be eligible under limited circumstances, as discussed below.
       1. Businesses organized as a non-profit are ineligible (for-profit subsidiaries may be eligible).
          (13 CFR § 120.110 (a))
       2. Businesses Engaged in Lending (13 CFR § 120.110 (b)).
              a. SBA cannot guarantee a loan that provides funds to businesses primarily engaged in
                 lending, investments, or to an otherwise eligible business engaged in financing or
                 factoring. This prohibits SBA loans to:
                  i.      Banks;
                  ii.     Life Insurance Companies (but not independent agents);
                  iii.    Finance Companies;
                  iv.     Factoring companies;
                  v.      Investment Companies;
                  vi.     Bail Bond Companies; and
                  vii. Other businesses whose stock in trade is money.
              b. The limited circumstances under which certain businesses engaged in lending may
                 be eligible are as follows:
                  i.      A pawn shop that provides financing is eligible if more than 50% of its revenue
                          for the previous year was from the sale of merchandise rather than from
                          interest on loans.
                  ii.     A business that provides financing in the regular course of its business (such as
                          a business that finances credit sales) is eligible, provided less than 50% of its
                          revenue is from financing its sales.
                  iii.    A mortgage servicing company that disburses loans and sells them within 14
                          calendar days of loan closing is eligible. Mortgage companies primarily
                          engaged in the business of servicing loans are eligible. Mortgage companies
                          that make loans and hold them in their portfolio are not eligible.
                  iv.     A check cashing business is eligible if it receives more than 50% of its revenue
                          from the service of cashing checks.
                  v.      A business engaged in providing the services of a financial advisor on a fee
                          basis is eligible provided they do not use loan proceeds to invest in their own

Effective April 1, 2019                                                                          Page 104
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 163 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                          portfolio of investments.
       3. Passive Businesses (13 CFR § 120.110(c)):
              a. Passive businesses owned by developers and landlords that do not actively use or
                 occupy the assets acquired or improved with the loan proceeds (except as Eligible
                 Passive Companies under 13 CFR § 120.111) are not eligible.
              b. Businesses primarily engaged in subdividing real property into lots and developing it
                 for resale on its own account are not eligible.
              c. Businesses that are primarily engaged in owning or purchasing real estate and
                 leasing it for any purpose are not eligible. For example, shopping centers, salon
                 suites, and similar business models that generate income by renting space to
                 accommodate independent businesses that provide services directly to the public are
                 not eligible.
              d. Businesses that lease land for the installation of a cell phone tower, solar panels,
                 billboards, or wind turbine also are not eligible. However, the business operating the
                 cell phone tower, solar panel, billboard, or wind turbine is eligible.
              e. Businesses that have entered into a management agreement with a third party that
                 gives the management company sole discretion to manage the operations of the
                 business, including control over the employees, the finances and the bank accounts
                 of the business, with no involvement by the owner(s) of the Applicant business, are
                 not eligible. (See paragraph II.D.7 of this chapter for additional guidance on
                 management agreements.)
              f. Apartment buildings and mobile home parks are not eligible.
              g. Residential facilities that do not provide healthcare and/or medical services are not
                 eligible.
              h. The limited circumstances under which certain businesses engaged in renting or
                 leasing may be eligible are as follows:
                  i.      Hotels, motels, recreational vehicle parks, marinas, campgrounds, or similar
                          types of businesses are eligible if more than 50% of the business’s revenue for
                          the prior year is derived from transients who stay for 30 days or less at a time
                          and the business complies with all zoning and other legal requirements. If the
                          Applicant is a start-up, the Applicant’s projections must show that more than
                          50% of the business’s revenue will be derived from transients who stay for 30
                          days or less at a time.
                  ii.     Businesses that are licensed as nursing homes or assisted living facilities and
                          provide healthcare and/or medical services are eligible.
                  iii.    Businesses that are engaged in leasing equipment, household goods or other
                          items are eligible. (See subparagraph A.2 above regarding the eligibility of
                          businesses engaged in lending.)
                  iv.     Businesses such as barber shops, hair salons, nail salons, and similar types of
                          personal services businesses are eligible, regardless of whether they have

Effective April 1, 2019                                                                          Page 105
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 164 of 484
SOP 50 10 5(K)                                                                                     Subpart B

                          employees or contract with individuals to provide the services. (See
                          subparagraphs a) and c) above regarding ineligibility of developers and
                          landlords.)
              i. An ineligible passive business cannot obtain an SBA loan for any purpose, including
                 the purchase or construction of a building for its own use.
       4. Life Insurance Companies (13 CFR § 120.110(d)):
              a. Life insurance companies are not eligible.
              b. A life insurance agent may qualify as an eligible independent contractor if the
                 business meets all of the following factors:
                  i.      The insurance agent is not subject to the control or direction of another agent in
                          conjunction with the sale and servicing of life insurance;
                  ii.     The insurance agent has full discretion over the means and method for
                          rendering services;
                  iii.    The insurance agent hires, supervises and pays employees needed to perform
                          his or her services;
                  iv.     The insurance agent performs services at his or her own place of business
                          rather than at the life insurance company’s place of business;
                  v.      The insurance agent is paid by the job or on a commission basis, rather than by
                          the hour, week or month;
                  vi.     The insurance agent is responsible for paying his or her own business
                          expenses;
                  vii. The insurance agent provides a significant amount of his or her own personal
                       resources and other equipment, even if the insurance company provides some
                       forms, manuals, or other materials;
                  viii. The insurance agent invests in facilities that are used in performing services
                        and are not typically maintained by employees (such as the maintenance of an
                        office rented at fair market value from an unrelated party); and
                  ix.     The insurance agent can realize a profit or incur a loss as a result of his or her
                          services.
       5. Business Located in a Foreign Country or Owned by Undocumented (Illegal) Aliens (13
          CFR § 120.110 (e))
              a. Businesses are not eligible for SBA assistance if the business is:
                  i.      Located in a foreign country with no activities in the United States; or
                  ii.     Owned in whole or in part by undocumented (illegal) aliens.
              b. Businesses owned by non-U.S. citizens may be eligible. See paragraph III.C of this
                 Chapter for details.
       6. Businesses Selling Through a Pyramid Plan (13 CFR § 120.110(f))

Effective April 1, 2019                                                                            Page 106
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 165 of 484
SOP 50 10 5(K)                                                                                   Subpart B

          Pyramid or multilevel sales distribution plans are not eligible for SBA assistance.
       7. Businesses Engaged in Legal Gambling Activities (13 CFR § 120.110(g))
              a. Small businesses that obtain more than one-third of their annual gross revenue for
                 the prior year, including rental income, from legal gambling activities are not
                 eligible.
              b. If the purpose of the business is gambling, such as a pari-mutual betting racetrack or
                 a gambling casino, the business is not eligible, regardless of the percentage of gross
                 revenue derived from gambling.
              c. Circumstances exist in which businesses engaged in legal gambling activities may be
                 eligible, including if the Applicant obtains one-third or less of their annual gross
                 revenue, including rental income, from:
                  i.      Commissions from official State lottery ticket sales under a State license; or
                  ii.     Gambling activities licensed and supervised by a state authority in those states
                          where the activities are legal.
       8. Businesses Engaged in any Illegal Activity (13 CFR § 120.110 (h))
              a. SBA must not approve loans to Applicants that are engaged in illegal activity under
                 federal, state, or local law. This includes Applicants that make, sell, service, or
                 distribute products or services used in connection with illegal activity, unless such
                 use can be shown to be completely outside of the Applicant’s intended market.
              b. Marijuana-Related Businesses:
                  i.      Because federal law prohibits the distribution and sale of marijuana, financial
                          transactions involving a marijuana-related business would generally involve
                          funds derived from illegal activity. Therefore, businesses that derive revenue
                          from marijuana-related activities or that support the end-use of marijuana may
                          be ineligible for SBA financial assistance.
                  ii.     Whether a business is eligible is determined by the nature of the business’s
                          specific operations. The following businesses are ineligible:


                          a) “Direct Marijuana Business” -- a business that grows, produces, processes,
                              distributes, or sells marijuana or marijuana products, edibles, or
                              derivatives, regardless of the amount of such activity. This applies to
                              recreational use and medical use even if the business is legal under local
                              or state law where the applicant business is or will be located.
                          b) “Indirect Marijuana Business” -- a business that derived any of its gross
                              revenue for the previous year (or, if a start-up, projects to derive any of
                              its gross revenue for the next year) from sales to Direct Marijuana
                              Businesses of products or services that could reasonably be determined to
                              aid in the use, growth, enhancement or other development of marijuana.
                              Examples of Indirect Marijuana Businesses include businesses that
                              provide testing services, or sell or install grow lights, hydroponic or other

Effective April 1, 2019                                                                          Page 107
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 166 of 484
SOP 50 10 5(K)                                                                                    Subpart B

                               specialized equipment, to one or more Direct Marijuana Businesses; and
                               businesses that advise or counsel Direct Marijuana Businesses on the
                               specific legal, financial/accounting, policy, regulatory or other issues
                               associated with establishing, promoting, or operating a Direct Marijuana
                               Business. However, for purposes of illustration, SBA does not consider a
                               plumber who fixes a sink for a Direct Marijuana Business or a tech
                               support company that repairs a laptop for such a business to be aiding in
                               the use, growth, enhancement or other development of marijuana.
                               Indirect Marijuana Businesses also include businesses that sell smoking
                               devices, pipes, bongs, inhalants, or other products if the products are
                               primarily intended or designed for marijuana use or if the business
                               markets the products for such use.
                  iii.    Consistent with the Agriculture Improvement Act of 2018 (Public Law No.
                          115-334), a business that grows, produces, processes, distributes or sells
                          products made from hemp (as defined in section 297A of the Agricultural
                          Marketing Act of 1946) is eligible.
       9. Businesses Which Restrict Patronage (13 CFR § 120.110(i) and 13 CFR § 113.3(a))
              a. Businesses that restrict patronage for any reason other than capacity are not eligible.
                 For example, a men’s or women’s only health club is not eligible, whether the
                 business is a franchise or not.
              b. Circumstances exist in which certain businesses, like fitness centers that market to
                 one gender, may be eligible if they permit both men and women to join and/or use
                 the facility. Lenders must document the file with the following:
                  i.      Affidavit signed by the Applicant that the business is open to both men and
                          women; and
                  ii.     Evidence that the facility is open to both men and women, such as appropriate
                          bath/locker rooms, or documented membership demographics.
       10. Government-Owned Entities, Excluding Native American Tribes (13 CFR § 120.110(j))
              a. Businesses owned by municipalities and other political subdivisions are not eligible.
              b. Special Requirements Applicable to Native American Businesses:
                  i.      A Native American tribe is a Governmental entity and is not eligible.
                  ii.     A small business which is owned in whole or in part by either a State or
                          federally-recognized Native American Tribe may be eligible, provided the
                          small business meets all other criteria set forth in SBA Loan Program
                          Requirements and:
                          a) Establishes that it is a separate legal entity from the tribe and submits the
                              documents authorizing its existence; and
                          b) For federally recognized tribes, the tribe waives sovereign immunity with
                              respect to the collateral pledged for the loan, and collection of the loan


Effective April 1, 2019                                                                           Page 108
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 167 of 484
SOP 50 10 5(K)                                                                                Subpart B

                              from the Applicant, OR agrees to a “sue and be sued” clause specifically
                              naming U.S. Federal courts as “courts of competent jurisdiction.”
                          c) Tribes that are recognized only by a state do not have sovereign immunity.
                               Therefore, the requirement identified in paragraph ii.b) above is not
                              applicable.
              c. Lenders may seek the advice and assistance of the Bureau of Indian Affairs (BIA)
                 personnel when dealing with loans collateralized by Indian lands held in trust.
       11. Businesses Engaged in Promoting Religion (13 CFR § 120.110 (k))
              a. If it appears an Applicant may be connected, associated or affiliated with a religious
                 organization, or may have a religious component, the Lender must complete the
                 Religious Eligibility Worksheet (SBA Form 1971). Any questions regarding this
                 worksheet may be addressed to local SBA Counsel.
              b. Prior to submitting an application to the LGPC (non-delegated) or requesting a loan
                 number (delegated), the Lender must submit the completed worksheet and
                 supporting documentation to the Associate General Counsel for Litigation at
                 Form1971Review@sba.gov for a final Agency decision on eligibility. Such
                 supporting documentation includes, but is not necessarily limited to, Lender’s Credit
                 Memorandum; the Applicant’s business plan; any mission statement of the
                 Applicant; and, where applicable, a detailed statement of Applicant’s curriculum.
                 SBA may request additional documentation as needed to complete the eligibility
                 review. Upon approval by SBA, Lender may proceed to submit the application to the
                 LGPC (non-delegated) or process the loan under its delegated authority. For non-
                 delegated applications, the Lender must submit a copy of SBA’s approval to the
                 LGPC with the application. The delegated Lender must retain the worksheet,
                 supporting documentation, and evidence of SBA’s approval in its loan file and must
                 submit all of the foregoing to SBA with any request for guaranty purchase. SBA also
                 may review the worksheet and supporting documentation when conducting Lender
                 oversight activities.
              c. An Applicant is not ineligible merely because it offers religious books, music,
                 ceremonial items and other religious articles for sale.
       12. Businesses Engaged in SBA Loan Packaging (13 CFR § 120.110(m))
          An Applicant that receives more than one third of its gross annual revenue from packaging
          SBA loans, including as a Lender Service Provider, is not eligible.
       13. Businesses with an Associate of Poor Character (13 CFR § 120.110(n))
          The Agency requires that every proprietor, general partner, officer, director, managing
          member of a limited liability company (LLC), owner of 20% or more of the equity of the
          Applicant, Trustor (if the Applicant is owned by a trust), and any person hired by the
          Applicant to manage day-to-day operations (“Subject Individual”) must be of good
          character.
          A Subject Individual may not reduce his/her ownership in an Applicant business within 6
          months prior to the date of the application for the purpose of avoiding compliance with this

Effective April 1, 2019                                                                       Page 109
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 168 of 484
SOP 50 10 5(K)                                                                                 Subpart B

          section. The only exception to the 6-month rule is when a Subject Individual completely
          divests his/her interest prior to the date of application. Complete divestiture includes
          divestiture of all ownership interest and severance of any relationship with the Applicant
          (and any associated Eligible Passive Company) in any capacity, including being an
          employee (paid, unpaid, or contracted).
          The Agency cannot provide financial assistance to businesses with Associates who are:
              a. Incarcerated, on probation, or on parole, (an individual with a deferred prosecution,
                 conditional discharge, order of protection, or who is on a sex offender registry is
                 treated as if the individual is on probation or parole); or
              b. Currently subject to an indictment, criminal information, arraignment, or other
                 means by which formal criminal charges are brought in any jurisdiction.
          The character evaluation process to determine eligibility under this section begins with
          Subject Individuals answering the applicable questions on SBA Form 1919, “Borrower
          Information Form” or the EIB-SBA Joint Form 84-1 for Export Working Capital Loans.
          (NOTE: A Subject Individual must respond “Yes” even when the individual believes the
          record is sealed, expunged or otherwise unavailable. Lenders must keep this information
          private and confidential. There are no exceptions or waivers to this policy.)
              a. If all Subject Individuals respond “No” to Questions 17, 18, and 19 on SBA Form
                 1919 or Questions C.2.e.1, 2, or 3 on the EIB-SBA Joint Form 84-1, the SBA 7(a)
                 loan application may be processed and the SBA Form 912, “Statement of Personal
                 History” is not required.
              b. If any Subject Individual responds “Yes” to Question 17 on SBA Form 1919 or
                 indicates in response to Question C.2.e.1 on the EIB-SBA Joint Form 84-1 that the
                 Subject Individual is currently under indictment, etc., the Applicant is not eligible
                 for an SBA 7(a) loan.
              c. If any Subject Individual is currently on parole or probation (including probation
                 before judgment), the Applicant is not eligible for an SBA 7(a) loan.
              d. If any Subject Individual responds “Yes” to Questions 18 or 19 on SBA Form 1919
                 or Question C.2.e.2 or C.2.e.3 on the EIB-SBA Joint Form 84-1, a character
                 determination for the Subject Individual is required to establish eligibility under this
                 section as follows:
                  i.      SBA Form 912 Package:
                          The Subject Individual must provide the Lender with a complete SBA Form
                          912 Package, which must include:
                          a) A completed SBA Form 912, signed and dated within 90 days of
                              submission to SBA; and
                          b) A detailed written statement, which is separately signed and dated by the
                              Subject Individual, describing the events and circumstances of any “Yes”
                              response, which must include the following:


Effective April 1, 2019                                                                         Page 110
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 169 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                             i) Date(s) of each offense;
                             ii) City or county and State where the offense(s) occurred;
                             iii) The specific charge(s) and final conviction(s) (e.g. DUI, assault,
                                  forgery, etc.) and the level of each charge and conviction (either a
                                  misdemeanor or felony); and
                             iv) Disposition of the charge(s) and conviction(s), including all sentencing,
                                 conditions, or requirements of the court. This includes conditions, such
                                 as registration on the Sex Offenders Registry, which provides for
                                 incarceration upon failure to comply with the conditions.
                          c) Court documentation evidencing that any sentencing or other conditions of
                              the court have been met. If sentencing and other conditions of the court
                              have not been satisfied, then the Applicant is not eligible.
                             i) Court documentation may include but is not limited to:
                                  (a)   Evidence of the status (paid/unpaid) of fines or restitution
                                        imposed;
                                  (b)   Evidence of attendance or completion of any class or workshop
                                        required by the court;
                                  (c)   Jail time served; or
                                  (d)   If applicable, the terms of probation including evidence and
                                        dates of successful conclusion of the probation.
                             ii) If court documentation is not available, the Subject Individual must
                                 submit:
                                  (a)   A written statement from the applicable court indicating
                                        documents are not available; and
                                  (b)   Verification that there are no outstanding warrants, unpaid
                                        fines, or other conditions of the court that have not been
                                        satisfied.
                  ii.     Character Determination by the Lender:
                          The Lender may process the application without review of the SBA Form 912
                          Package by SBA if the Lender determines upon review of the court’s
                          disposition that the case(s) resulted in:
                          a) One or multiple misdemeanor convictions whose conditions were met
                              more than 6 months prior to receipt of the application, and the
                              convictions did not involve a crime against a minor (for example, child
                              abuse or endangerment, possession of child pornography, etc.);
                          b) Reduction of the original felony charge(s) to misdemeanor(s); or
                          c) Dismissal of the charges.


Effective April 1, 2019                                                                          Page 111
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 170 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                          The Lender must retain the supporting information and court documentation,
                          including the original complete SBA Form 912 Package in the file for the life
                          of the loan.
                  iii.    Circumstances Requiring an FBI Fingerprint Background Check and a
                          Character Determination by SBA:
                          The Lender must submit to SBA a copy of the complete SBA Form 912
                          Package for a background investigation by SBA and the Subject Individual
                          must complete an FBI Fingerprint Background Check in accordance with the
                          following paragraph if the Lender determines upon review of the court’s
                          disposition that the case(s) resulted in:
                          a) Felony conviction(s);
                          b) Misdemeanor conviction(s) within 6 months of the date of the loan
                              Application;
                          c) Charge(s) filed and final disposition against the Subject Individual has
                              been completed within 6 months of the date of the loan Application;
                              and/or
                          d) Misdemeanor conviction(s) for crime(s) against a minor (for example,
                              child abuse or endangerment, possession of child pornography, etc.).
                          The Lender may not disburse the loan until it has received written
                          clearance from SBA.
                  iv.     FBI Fingerprint Background Check:
                          SBA will conduct FBI fingerprint background checks via submission of the
                          Form FD-258 (fingerprint card) or electronic fingerprint submission (if
                          available) to the FBI. “Electronic fingerprint submission” means fingerprints
                          taken and reproduced in a machine-readable format by a fingerprint capture
                          system that complies with the FBI’s Electronic Biometric Transmission
                          Specifications. An electronic fingerprint submission must be compatible with
                          the FBI’s Automated Fingerprint Identifications System, or any successor
                          system in place for biometric identification. The electronic fingerprint
                          submission will generally be in paper format as produced by the fingerprint
                          capture system, which an individual may attach to SBA Form 912 to expedite
                          character check procedures. When using electronic fingerprint submission,
                          check local requirements, as some localities require individuals to bring one or
                          more Forms FD-258 to facilitate the electronic submission. Where an
                          electronic fingerprint submission is not locally available, Form FD-258 may be
                          used. Local law enforcement agencies will usually assist the individual with
                          the fingerprinting. Lenders may obtain the Form FD-258 from the local SBA
                          Field Office or order the cards from the FBI’s website at:
                          https://www.fbi.gov/services/cjis/fingerprints-and-other-biometrics/ordering-
                          fingerprint-cards-and-training-aids.
                  v.      Lender Submission to SBA:

Effective April 1, 2019                                                                         Page 112
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 171 of 484
SOP 50 10 5(K)                                                                                     Subpart B

                          Lenders submit completed SBA Form 912 Packages to SBA via overnight mail
                          or courier to: 409 3rd Street, SW., Washington, DC 20416. SBA Form 912
                          Packages with electronic fingerprint submissions may be submitted via email
                          to: oca912@sba.gov.
                          The Lender’s submission to SBA must include a coversheet with the Lender’s
                          contact information (Lender name, point of contact, title, phone number, email,
                          and mailing address). (NOTE: If any form is incomplete or illegible, the SBA
                          Form 912 Package will be screened out and returned to the Lender.)
                  vi.     Character Determination by SBA:
                          The Director, Office of Financial Assistance (D/FA), or designee, will make
                          the character determination as follows:
                          a) Based on the information received from the FBI fingerprint check, OCA
                              will determine either that the Subject Individual has good character, or is
                              not eligible for SBA financial assistance; and
                          b) OCA will advise the Lender in writing of the Agency’s character
                              determination.
                  vii. File Retention: Lenders must retain a copy of the Agency’s character
                       determination in their loan file for the life of the loan.
              e. If the Subject Individual was cleared by the D/FA or designee on a previous
                 application submitted within 6 months of the date of the current application and the
                 Subject Individual certifies that no other offenses have occurred since the previous
                 application was cleared by the D/FA or designee, non-delegated Lenders may submit
                 a copy of the prior clearance and the Subject Individual’s certification with the
                 application. A Delegated Lender processing a loan under its delegated authority must
                 retain this documentation in the loan file and may proceed to process the application.
              f. 912 Decision Appeals: A Subject Individual may request a reconsideration of an
                 adverse character determination within 6 months of the date of SBA’s decision.
                  i.      Any request for reconsideration must include additional information or
                          documentation supporting the request to reconsider the adverse character
                          determination. Factors that contribute to a favorable reconsideration include:
                          a) Additional information provided by the Subject Individual that
                              satisfactorily explains the circumstances of the prior offense(s);
                          b) The passage of time between the date of the disclosed offense(s) and the
                              date of the application, during which the Subject Individual has not
                              committed additional offenses and has generally led a responsible life and
                              made a contribution to the community; and/or
                          c) Any additional law enforcement and/or court documentation that supports
                              the request.
                  ii.     The request for reconsideration should be submitted through the Lender to
                          SBA, either via email to: oca912@sba.gov, or via overnight mail to: U.S.

Effective April 1, 2019                                                                            Page 113
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 172 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                          Small Business Administration, Office of Capital Access, Attn: 912
                          Processing, 409 3rd Street SW, 8th Floor, Washington, DC 20416.
                  iii.    The Lender’s submission to SBA must include a coversheet with the Lender’s
                          contact information (Lender name, point of contact, title, phone number, email,
                          and mailing address).
       14. Equity Interest by Lender or Associates in Applicant Concern (13 CFR § 120.110(o))
              a. A Lender or any of its Associates, may not obtain an equity interest, either directly
                 or indirectly, in the Applicant.
              b. The only exception is when the Associate of the Applicant is a Small Business
                 Investment Company (SBIC), in which case the requirements of 13 CFR § 120.104
                 apply. See also 13 CFR § 120.140 for a list of ethical requirements that apply to
                 Lenders.
       15. Businesses Providing Prurient Sexual Material (13 CFR § 120.110 (p))
              a. A business is not eligible for SBA assistance if:
                  i.      It presents live or recorded performances of a prurient sexual nature; or
                  ii.     It derives more than 5% of its gross revenue, directly or indirectly, through the
                          sale of products, services or the presentation of any depictions or displays of a
                          prurient sexual nature.
              b. SBA has determined that financing lawful activities of a prurient sexual nature is not
                 in the public interest. The Lender must consider whether the nature and extent of the
                 sexual component causes the business activity to be prurient.
              c. If a Lender finds that the Applicant may have a business aspect of a prurient sexual
                 nature, prior to submitting an application to the LGPC (non-delegated) or requesting
                 a loan number (delegated), the Lender must document and submit the analysis and
                 supporting documentation to the Associate General Counsel for Litigation at
                 PSMReview@sba.gov for a final Agency decision on eligibility. Upon approval by
                 SBA, the Lender may submit the application to the LGPC or may proceed to process
                 the loan under its delegated authority. A non-delegated Lender must submit a copy
                 of SBA’s approval with the application to the LGPC. A delegated Lender must retain
                 its analysis, supporting documentation, and evidence of SBA’s approval in its loan
                 file and must submit the analysis and supporting documentation to SBA with any
                 request for guaranty purchase. SBA also may review such documentation when
                 conducting Lender oversight activities.
       16. Prior Loss to the Government (13 CFR § 120.110 (q)) and Delinquent Federal Debt (31
           CFR § 285.13)
              a. Unless waived by SBA for good cause, SBA cannot provide assistance to an
                 Applicant if there has been a Prior Loss to the Government. “Prior Loss” means the
                 dollar amount of any deficiency on a Federal loan or federally assisted financing
                 which has been incurred and recognized by a Federal agency after it has concluded
                 its write-off and/or close-out procedures for the particular account including the

Effective April 1, 2019                                                                          Page 114
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 173 of 484
SOP 50 10 5(K)                                                                                     Subpart B

                  following:
                  i.      Loss on the sale or other disposition of collateral acquired after default;
                  ii.     Compromise, i.e., resolution or settlement of a loan’s principal balance for less
                          than the full amount due;
                  iii.    Bankruptcy by a Borrower and/or any guarantors; and
                  iv.     Any unreimbursed advance payments by a Federal agency.
              b. Unless waived by SBA for good cause, SBA cannot provide assistance to an
                 Applicant if there is a Delinquent Federal Debt attributed to the Applicant:
                  i.      A debt is considered “delinquent” when any Federal loan or federally assisted
                          financing has not been paid within 90 days of the payment due date. A debt is
                          considered “delinquent” even if the creditor agency has suspended or
                          terminated collection activity with respect to such debt.
                  ii.     A debt is not considered “delinquent” if:
                          a) The creditor agency has released the obligor from paying the debt;
                          b) The obligor is subject to, or has been discharged from the debt in a
                              bankruptcy proceeding;
                          c) The obligor has entered into a satisfactory written repayment agreement
                              and is current; or
                          d) The debt is in an administrative or judicial appeal process.
                          (Note: If there was a loss associated with any of these debts, however, the loan
                          remains subject to the rules governing a Prior Loss to the Government under
                          subparagraph 16.a. above.)
                  iii.    “Federal loan or federally-assisted financing” includes any loan made directly
                          or guaranteed/insured by any Federal agency, any unreimbursed advance
                          payments under 8(a) or similar programs operated by any Federal agency, and
                          federally-backed student loans. It does not include unpaid/delinquent taxes, any
                          loss incurred by the Federal Deposit Insurance Corporation (FDIC) when it
                          sells a loan at a discount, or any loan purchased, held or securitized by Fannie
                          Mae or Freddie Mac. For the purposes of Delinquent Federal Debt, “Federal
                          loan or federally-assisted financing” does not include disaster loans, but for the
                          purposes of Prior Loss, it includes disaster loans.
              c. These rules apply to:
                  i.      The Applicant that incurred the Delinquent Federal Debt or caused the Prior
                          Loss (either directly or as a guarantor);
                  ii.     Any business owned, operated or controlled by the Applicant or an Associate
                          of the Applicant that incurred the Delinquent Federal Debt or caused the Prior
                          Loss (either directly or as a guarantor); and
                  iii.    For Delinquent Federal Debt only, any individual or entity who will be

Effective April 1, 2019                                                                            Page 115
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 174 of 484
SOP 50 10 5(K)                                                                                 Subpart B

                          guaranteeing the loan for the Applicant.
              d. Delegated Lenders are responsible for accessing their records in E-Tran to determine
                 if any of the individuals or businesses identified in subparagraph c. above
                 experienced a Prior Loss.
              e. Delegated Lenders are responsible for checking the Credit Alert Verification
                 Reporting System (CAIVRS) to determine if any of the individuals or businesses
                 identified in paragraph c) above have outstanding Delinquent Federal Debt or Prior
                 Loss.
                  i.      CAIVRS allows the Lender to enter multiple tax id numbers (either SSN or
                          EIN) to search for an outstanding Delinquent Federal Debt in connection with a
                          loan application.
                  ii.     Lenders may access CAIVRS at https://entp.hud.gov/caivrs/public/home.html.
              f. Waiver Requests:
                  i.      When there are compelling circumstances, the Lender may send a written
                          request for a waiver to the LGPC. The Lender must identify the Delinquent
                          Federal Debt or Prior Loss to the Government, explain the relationship of the
                          Applicant to the individual or business causing the delinquency or prior loss
                          and the circumstances justifying the waiver.
                  ii.     For Delinquent Federal Debt, the SBA Chief Financial Officer (CFO) (who
                          may only delegate this authority to the Deputy Chief Financial Officer) will
                          make the final decision on the request.
                  iii.    For Prior Loss to the Government, the D/FA or designee will make the final
                          decision on the request.
              g. If the Delinquent Federal Debt or Prior Loss to the Government is fully satisfied, the
                 application can be processed without a waiver from the CFO or D/FA, including
                 under a Lender’s delegated authority. The Lender must document its file as to how
                 the debt or loss has been fully satisfied.
              h. All Lenders must inform the Applicant that if the small business defaults on the
                 SBA-guaranteed loan and SBA suffers a loss, the names of the small business and
                 the guarantors of the SBA-guaranteed loan will be referred for listing in the CAIVRS
                 database, which may affect their eligibility for further financial assistance from SBA
                 or other Federal agencies or departments.
       17. Businesses primarily engaged in political or lobbying activities (13 CFR § 120.110 (r))
              An Applicant that derives over 50% of its gross annual revenue from political or
              lobbying activities is not eligible.
       18. Speculation (13 CFR § 120.110 (s))
              a. Speculative businesses are not eligible. This prohibits loans to an Applicant for:
                  i.      The sole purpose of purchasing and holding an item until the market price
                          increases; or

Effective April 1, 2019                                                                         Page 116
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 175 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                  ii.     Engaging in a risky business for the chance of an unusually large profit.
              b. Speculative businesses include:
                  i.      Wildcatting in oil;
                  ii.     Dealing in stocks, bonds, commodity futures, and other financial instruments;
                  iii.    Mining gold or silver in other than established fields;
                  iv.     Research and Development; and
                  v.      Building homes for future sale (except under the Builders CAPLines program).
                Note: Construction of homes for future sale with no sales contract in place (spec
                homes) is eligible under the Builders CAPLines program. (13 CFR § 120.391)
              c. Non-speculative businesses which may be eligible include:
                  i.      A business, such as a grain elevator, that uses a commodity contract to lock in
                          a price;
                  ii.     A farmer who uses a commodity contract to lock in the sale price of his or her
                          harvest;
                  iii.    A business engaged in drilling for oil in established fields; and
                  iv.     A business engaged in building a home under contract with an identified
                          purchaser.
   B. Small Business Lending Company (SBLC).
      An SBLC may not make a loan to an Applicant that has received financing (or a commitment for
      financing) from a Small Business Investment Company (SBIC) that is an Associate of the SBLC.
      (13 CFR § 120.476)
   C. Businesses Owned by Non-U.S. Citizens.
       SBA can provide financial assistance to businesses that are at least 51% owned and controlled
       by persons who are not citizens of the U.S., provided the persons are lawfully in the U.S. and
       have an appropriate work visa. The processing procedures and the terms and conditions will
       vary, depending upon the status of the owners as assigned by the United States Citizenship and
       Immigration Services (USCIS).
       SBA requires all participating Lenders, including SBLCs, to comply with the U.S. Department
       of the Treasury regulations for Customer Identification Programs for banks, savings
       associations, credit unions, and certain non-federally regulated banks found at 31 CFR §
       1020.220.
       1. Businesses owned by Naturalized Citizens are eligible and the naturalized citizens are not
          subject to any special restrictions or requirements. If an individual’s SBA Form 1919 (or
          EIB-SBA Joint Form 84-1 for EWCP loans) reflects he or she is a U.S. Citizen no further
          verification of status is required.
       2. Businesses owned by Lawful Permanent Residents (LPRs) are eligible. LPRs are persons
          who may live and work in the U.S. for life unless their status is revoked through an

Effective April 1, 2019                                                                          Page 117
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 176 of 484
SOP 50 10 5(K)                                                                                    Subpart B

          administrative hearing.
              a. The USCIS Form I-551 (551), Lawful Permanent Resident Card, commonly referred
                 to as the “green card,” is evidence of LPR status. USCIS has two versions of the
                 551:
                  i.      Resident Alien Card (issued through 1997); and
                  ii.     Permanent Resident Card. (This is the most recent version and has been issued
                          since 1997.)
                  iii.    Because it can take up to a year for a newly arrived immigrant to receive a 551,
                          new immigrants are issued an immigrant visa with a Customs and Border
                          Protection (CBP) stamp evidencing their lawful permanent residence. This visa
                          with CBP stamp serves as evidence of LPR status, so long as the visa is not
                          expired.
              b. Since 1997, USCIS has issued the 551 with a 10-year validity, at which time it
                 expires and must be renewed. A 551 issued between 1979 and August 1989,
                 however, does not have an expiration date.
                  Replacing the 551 may be necessary if the 551 is lost, the individual changes his/her
                  name, etc. Replacement of the 551 may take more than a year. The expiration of the
                  immigrant’s 551 does not affect the LPR status of the immigrant. Acceptable forms
                  of evidence when the 551 has been submitted to USCIS for replacement or renewal
                  upon expiration include the following:
                  i.      Temporary I-551 stamps. A temporary stamp, issued by USCIS to replace lost
                          or expiring 551s, either on the immigrant’s unexpired foreign passport (that
                          reads “Upon endorsement, serves as temporary I-551 evidencing permanent
                          residency for 1 year”), or in cases where there is no passport or it is expired, on
                          Form I-94 with passport photo (that reads “Processed for I-551 – Temporary
                          Evidence of Lawful Permanent Residence”);
                  ii.     USCIS Form I-327, “Re-entry Permit,” issued to LPRs in lieu of a visa, which
                          is valid for only 2 years (the I-327 is issued for LPRs who need to be overseas
                          for longer than 1 year); or
                  iii.    USCIS Form I-797, Notice of Action. Aliens with Conditional LPR status
                          (those who married a U.S. citizen and were married for less than a year at the
                          time of being granted LPR status) must file Form I-751 to remove conditional
                          status within 90 days of their 551 expiration. LPRs awaiting approval of their
                          I-751 should be issued Form I-797, which along with the expired 551, is proof
                          of current LPR status. Please note that there are numerous types of Form I-797
                          (e.g., I-797A, I-797-B, I-797C, etc.). For purposes of removing conditional
                          status, only I-797 is acceptable.
              c. SBA requires the 551 or an acceptable substitute be current at the time it is
                 submitted with an application or it will be returned and not processed. PLP, PLP-
                 EWCP, Export Express, SBA Express and Pilot Loan Program Lenders must have a
                 copy of the current 551 or acceptable substitute prior to requesting a loan number.

Effective April 1, 2019                                                                            Page 118
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                    Desc:
                         Exhibit Page 177 of 484
SOP 50 10 5(K)                                                                               Subpart B

       3. Businesses owned by non-immigrant aliens residing in the U.S. may be eligible, subject to
          specific restrictions. Applicant businesses owned by such individuals must also meet the
          requirements of paragraph III.C.8 below.
          Non-immigrant (documented) aliens are persons who are admitted to the U.S. for a specific
          purpose(s) and for a temporary period of time with a current/valid USCIS document, such as
          a non-immigrant visa. (An immigrant visa is issued to persons wishing to live permanently
          in the U.S.) While any non-immigrant alien may generally own a U.S. business as a passive
          investor, to control the business or be employed by it, the non-immigrant alien must have an
          appropriate work visa. To be eligible, the non-immigrant alien must have current/valid
          USCIS documentation permitting them to reside and work in the U.S. legally.
          Lender must verify the documentation/status of each alien with USCIS.
          Eligible non-immigrant categories. The following classes of non-immigrant aliens may be
          eligible for SBA financial assistance (USCIS Entrepreneur Guide non-immigrant visa
          categories):
              a. B-1 Business Visitor;
              b. F-1/OPT Optional Practical Training;
              c. H-1B Specialty Occupation;
              d. O-1A Extraordinary Ability and Achievement;
              e. E-2 Treaty Investor; or
              f. L-1 Intracompany Transferee.
          If the Applicant has a different class of non-immigrant visa that the Lender believes may be
          eligible, please contact the Office of Financial Assistance for further guidance.
          Lenders must consider the period of stay afforded by a non-immigrant visa category (along
          with possible extensions) relative to the loan term.
       4. Asylees and refugees (persons who receive temporary refuge in the United States) with LPR
          status.
          Asylees and refugees are authorized to work because of their immigration status. Acceptable
          forms of evidence for asylees and refugees include the following:
              a. Unexpired EAD (Employment Authorization Document, Form I-766);
              b. Form I-94/Form I-94A indicating asylee or refugee status; and
              c. Expired EAD with Form I-797C Notice of Action from USCIS for Form I-765 (if
                 Form I-797C lists the same employment authorization category as the expired EAD).
       5. Businesses owned by aliens who are subject to the Immigration Reform and Control Act of
          1986 (IRCA) may be eligible under limited circumstances.
              a. IRCA vests USCIS with the authority to grant illegal aliens lawful temporary
                 resident status. IRCA prohibits Federal financial assistance to businesses owned
                 20% or more by such individuals for a period of 5 years after USCIS grants lawful
                 temporary resident status.

Effective April 1, 2019                                                                      Page 119
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 178 of 484
SOP 50 10 5(K)                                                                                    Subpart B

              b. This disqualification does not apply to Cuban or Haitian entrants or alien entrants
                 subject to IRCA who are blind or disabled. The definition of blind or disabled is
                 equivalent to SBA’s criteria for determining eligibility for assistance to any small
                 business owned by disabled individuals.
              c. All Applicants self-certify that they are eligible under IRCA by signing SBA Form
                 1919, which includes the “Statements Required by Law and Executive Orders.” This
                 includes a certification that IRCA does not apply to them or if it does apply, more
                 than 5 years have elapsed since they were granted lawful temporary resident status
                 pursuant to the 1986 legislation.
       6. Documentation to evidence and verify an alien’s status.
              a. At time of application, for any individual required to complete SBA Form 1919 (or
                 EIB-SBA Joint Form 84-1 for EWCP loans), who is not a U.S. citizen but is located
                 in the U.S., the following applies:
                  i.      The individual must provide his or her alien registration number on SBA Form
                          1919, “Borrower Information Form” (for EWCP loans, the individual must
                          provide his or her alien registration number on EIB-SBA Joint Form 84-1). An
                          “alien” (whether immigrant-alien or non-immigrant alien) is someone who
                          resides in the U.S. but is not a U.S. citizen. If the individual is not residing or
                          working in the U.S., then he or she is not considered an “alien” and does not
                          have an immigration status or alien registration number that must be verified. If
                          the individual does not have an alien registration number, he or she may
                          provide an I-94 card/document which has a departure record number issued on
                          the card.
                  ii.     Lenders must obtain a copy of the individual’s USCIS documentation and
                          maintain all documentation in the case file.
                  iii.    Lender must request Document Verification from the Sacramento Loan
                          Processing Center (SLPC).
                          a) In order to request Document Verification from SLPC, all Lenders must
                               register designated personnel with the SLPC at
                               Sacramento504Register@sba.gov.
                          b) The SLPC will respond to such requests by providing instructions on how
                              to complete registration and to use the electronic verification process.
                          c) The Lender submits a USCIS Form G-845 (845), “Document Verification
                              Request,” with supporting information to the SLPC. The Lender must
                              state on the 845 that the request is for an SBA-guaranteed loan.
                          d) As required by USCIS, SBA will release information about the status of an
                              alien to Lenders or other non-governmental entities ONLY when a signed
                              and dated authorization from the alien is attached to and submitted with
                              the 845 on that alien providing name, address and date of birth.
                          e) As required by USCIS, SBA accepts either of the following authorization
                              statements:

Effective April 1, 2019                                                                           Page 120
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 179 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                              i) “I authorize the U.S. Citizenship and Immigration Services to release
                                 information regarding my immigration status to [name of Lender],
                                 because I am applying for a U.S. Small Business Administration loan.”
                              ii) “I authorize the U.S. Citizenship and Immigration Services to release
                                  alien verification information about me to [name of Lender], because I
                                  am applying for a U.S. Small Business Administration loan.”
                  iv.     As required by USCIS, all verification requests must include an authorization
                          with the original signature of the alien for SBA to release information to
                          Lenders on the status of verification. The original Document Verification
                          Request (Form G-845) and authorization for release must be maintained by the
                          Lender in the Applicant’s file for review by SBA and USCIS, if requested.
                  v.      The information provided to SBA by the USCIS system is intended solely for
                          the purpose of determining eligibility for SBA financial assistance. This
                          information is governed by the Privacy Act, 5 U.S.C. 552(a)(i)(1), and any
                          person who obtains this information under false pretenses or uses it for any
                          purpose other than for determining eligibility may be subject to criminal
                          penalties.
                  vi.     The authorization statement must not be on SBA or Lender stationery.
              b. Lenders must receive verification of the status of each alien required to submit
                 USCIS documents prior to submission of the application to SBA or, for delegated
                 processing, prior to submission of the request for loan number. The Lender must
                 document the findings in the loan file.
              c. Verification of the status of an LPR is required if 6 months has elapsed since the last
                 verification with one exception: if the individual reported an offense on SBA Form
                 912, then verification would be required even if 6 months had not elapsed, as the
                 offense may put their status at risk. For non-LPRs, verification is required with each
                 loan application, as their status can be revoked at any time.
       7. Businesses owned by Foreign Nationals or Foreign Entities may be eligible.
          Businesses listed in Appendix 1 of this SOP, “Restrictions on Foreign Controlled
          Enterprises,” that are owned and managed by Foreign Nationals, Foreign Entities or Non-
          Immigrant Aliens are not eligible. If a business is not listed in Appendix 1, it may be
          eligible.
       8. Additional requirements for eligibility of businesses owned by non-citizens other than
          LPRs, including foreign-owned businesses:
              a. The application must contain assurance that management is expected to continue in
                 place indefinitely and have U.S. citizenship or verified LPR status.
                  i.      Management must have operated the business for at least 1 year prior to the
                          application date. (This requirement prevents financial assistance to “start-up”
                          businesses owned by aliens who do not have LPR status.)
                  ii.     Lender must require the personal guaranty from management.

Effective April 1, 2019                                                                          Page 121
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 180 of 484
SOP 50 10 5(K)                                                                                 Subpart B

              b. The Applicant must pledge collateral within the jurisdiction of the U.S. with a
                 liquidation value equal to no less than the approved loan amount at the time of first
                 disbursement and, to the extent that the value of collateral declines during the life of
                 the loan, the Lender must require the Borrower to pledge additional collateral to
                 ensure a sufficient collateral coverage amount. If the Applicant owned by foreign
                 nationals, foreign entities or non-immigrant aliens residing in the U.S. does not have
                 sufficient collateral, the Applicant is not eligible for an SBA-guaranteed loan.
              c. In order for a business not to be subject to these additional requirements, it must be
                 at least 51% owned by individuals who are U.S. citizens and/or who have LPR
                 Status from USCIS and control the management and daily operations of the
                 business. This can only be waived by the D/FA or designee.
   D. Eligible Passive Company (“EPC”) Rule (13 CFR § 120.111).
       The Eligible Passive Company (EPC) Rule is an exception to SBA regulations that prohibit
       financing assets which are held for their passive income. (13 CFR § 120.130(d)) Because the
       EPC rule is an exception, the EPC and the OC must comply with all of the conditions in 13
       CFR § 120.111 and each condition is interpreted strictly. If all conditions are not complied
       with, in the event of default, SBA may deny liability on the guaranty.
       An Eligible Passive Company (EPC) must use loan proceeds only to acquire or lease, and/or
       improve or renovate, real or personal property (including eligible refinancing), that it leases to
       one or more Operating Companies (OCs) for conducting the Operating Company's business, or
       to finance a change of ownership between the existing owners of the EPC. With the exception
       of a change of ownership between existing owners of the EPC, an EPC may not use loan
       proceeds to acquire a business, acquire stock in a business or any intangible assets of a business,
       or to refinance debt that was incurred for those purposes. Further, an EPC may only use loan
       proceeds to finance a change of ownership between existing owners when the real estate has
       been held by the selling owner(s) for at least 36 months.
       An EPC can take any legal form or ownership structure (e.g., corporation, partnership, LLC,
       sole proprietor, etc.)
       A tenancy in common is a form of legal ownership and does not create a new or separate legal
       entity. If authorized by state law, legal entities can be a tenant in common with individuals.
       1. There may be several individuals or entities in a tenancy in common, but the tenancy in
          common is considered one (1) EPC.
       2. The loan documents must be signed by all of the members of the tenancy in common, with
          authorized individuals signing for the entity members.
       Multiple OCs can be separately owned, however, multiple EPCs in one transaction are not
       permitted.
       1. Conditions that apply to all EPCs:




Effective April 1, 2019                                                                         Page 122
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 181 of 484
SOP 50 10 5(K)                                                                                  Subpart B

              a. The OC must be an eligible small business;
              b. The proposed use of proceeds must be an eligible use as if the OC were obtaining the
                 financing directly;
              c. The EPC (with the exception of a trust) and the OC each must be small under the
                 appropriate size standard of 13 CFR Part 121 (see paragraph 3 below);
              d. The EPC must lease the project property directly to the OC;
                  i.      The lease must be in writing;
                  ii.     The lease must be subordinate to the SBA’s mortgage, trust deed lien, or
                          security interest on the property;
                  iii.    The lease must have a term, including options to renew exercisable solely by
                          the OC, at least equal to the term of the loan;
                  iv.     The EPC (as landlord) must furnish as collateral for the loan an assignment of
                          all rents paid under the lease. An assignment of the lease is only required when
                          necessary to perfect the assignment of rents or to enable the Lender to exercise
                          the tenant’s rights upon default;
                  v.      The rent or lease payments cannot exceed the amount necessary to make the
                          loan payment to the Lender, and an additional amount to cover the EPC’s
                          direct expenses of holding the property, such as routine maintenance, insurance
                          and property taxes.
                  vi.     The OC must lease 100% of the property from the EPC, but it can sublease a
                          portion of the property under the rules governing occupancy requirements with
                          which all SBA Applicants must comply.
                  vii. If, in acquiring the property, the EPC becomes the beneficiary or owner of the
                       rights to an existing mineral lease on the property, the EPC must assign its
                       interest in the lease (together with its rights to all rental, mineral, royalty,
                       bonus, or similar lease payments that might accrue by virtue of the existing
                       mineral (oil and gas) lease) to the OC; and any such assignment must be
                       subordinated to all Deeds of Trust or Mortgages. In addition, the Lender must
                       take the following actions as applicable:
                          a) If subordination is not possible, the Lender must provide documentation to
                               that effect;
                          b) If the mineral lease has been terminated, the Lender should attempt to have
                               it removed from the Title Policy;
                          c) If the Lender is unable to have the mineral lease removed from the Title
                               Policy, the Lender must provide supporting documentation evidencing
                               the proper assignment of the lease to the OC and obtain a title
                               endorsement to protect SBA’s interest in the real property (i.e., California
                               Land Title Association (CLTA) 100.23 or 100.24).
                  viii. Non-delegated Lenders must submit a copy of the lease agreement between the

Effective April 1, 2019                                                                          Page 123
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 182 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                          EPC and OC in their request for loan guaranty to SBA. Delegated Lenders
                          must keep a copy of the executed lease in their loan file and must submit the
                          lease with any request to SBA to honor the guaranty.
              e. An EPC (excluding a trust) may not engage in any business activity other than
                 leasing the property to the OC.
              f. The OC must be a guarantor or a co-Borrower on the loan. The OC must be a co-
                 Borrower if it receives any loan proceeds as working capital and/or for the purchase
                 of other assets, including intangible assets, for the OC’s use.
                  i.      Each holder of an ownership interest constituting at least 20% of either the
                          EPC or the OC must guarantee the loan (if the holder is a trust, then the Trustee
                          shall execute the guarantee on behalf of the trust). Each spouse with an
                          ownership interest in the EPC or the OC must personally guarantee the loan in
                          full when the combined ownership interest of both spouses in the EPC or OC is
                          at least 20%. If a person has executed the Note as a Borrower in an individual
                          capacity, that person does not also have to execute a personal guaranty.
                  ii.     When deemed necessary for credit or other reasons, SBA or, for a loan
                          processed under a Lender’s delegated authority, the Lender, may require other
                          appropriate individuals or entities to provide full or limited guaranties of the
                          loan without regard to the percentage of their ownership interests, if any.
       2. Conditions that apply when the EPC is owned in whole or in part by a trust.
              a. The eligibility status of the Trustor will determine trust eligibility.
              b. All donors to the trust will be deemed to have Trustor status for eligibility purposes.
              c. The Trustee must warrant and certify that the trust will not be revoked or
                 substantially amended for the term of the loan without the prior written consent of
                 SBA.
              d. The Trustor must guarantee the loan.
                  i.      If an Employee Stock Ownership Plan trust agreement prohibits it from being a
                          guarantor or co-Borrower, then it cannot use the EPC form of borrowing.
                  ii.     Beneficiaries that exercise any control over the actions of the trust also must
                          guarantee the loan.
              e. The Trustee shall certify in writing to SBA that:
                  i.      The Trustee has authority to act;
                  ii.     The trust has authority to borrow funds, pledge trust assets, and lease the
                          property to the OC;
                  iii.    The Trustee has provided accurate, pertinent language from the trust agreement
                          confirming the above; and
                  iv.     The Trustee has provided and will continue to provide SBA with a true and
                          complete list of all trustors and donors.


Effective April 1, 2019                                                                           Page 124
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 183 of 484
SOP 50 10 5(K)                                                                                    Subpart B

              f. The trust itself does not have to be small by SBA size standards.
       3. Size Determinations under the EPC rule.
              a. If the EPC and the OC are affiliated, the two companies are combined for
                 determining size.
                  i.      If there is only one OC, use the OC’s NAICS code.
                  ii.     If there are multiple, unaffiliated OCs, use the NAICS code of the OC that
                          derives the most revenue. Note: Each OC must be small based on its own
                          NAICS code.
                  iii.    If the multiple OCs are affiliated, then use the rules detailed in 13 CFR
                          §121.107 for determining the primary industry of affiliated businesses. The
                          NAICS Code of the primary industry of the OC shall be the identifying NAICS
                          Code.
              b. If the EPC and the OC are not affiliated, each entity must be small under the size
                 requirement for its particular industry.
                  The existence of a lease between the EPC and the OC does not, in and of itself,
                  create an affiliation, even if the EPC and OC are co-Borrowers.
       4. When sending data to SBA, use the same NAICS Code that was used to determine size for
          the Applicant.
       5. Submission of Financial Statements by the EPC and the OC:
              a. Both the EPC and each OC must submit Financial Statements. The OC’s statements
                 are subject to tax verification.
              b. The regular requirement for an Aging of receivables and payables is waived for
                 EPCs.
   E. Special Requirements For Loans Where Collateral May Be Included In The National Register
      Of Historic Places (Historic Properties).
       Section 106 of the National Historic Preservation Act mandates Federal agencies undergo a
       review process for all federally funded projects that potentially impact sites listed or eligible to
       be listed on the National Register of Historic Places (“NRHP”). If a loan will in any way affect
       such properties, the Lender (on delegated loans) and LGPC (on non-delegated loans) must
       consult with local SBA counsel for further guidance. Local SBA counsel will then notify the
       Associate General Counsel for Litigation or designee, and OFA.
       If there is no potential to cause effect on historic properties, there are no further obligations
       under Section 106. For example, if the proceeds of the loan are to be used solely to purchase the
       property and no renovations or changes are anticipated, the SBA counsel may make the
       determination that no further Section 106 review is required.
       If the local SBA counsel determines that the undertaking is the type of activity that has the
       potential to cause effects on historic properties, then SBA is required to consult with the
       relevant State Historic Preservation Officer (“SHPO”) to determine if the use of the proceeds of
       the loan will have an adverse effect on the historic nature of the property in question.

Effective April 1, 2019                                                                           Page 125
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 184 of 484
SOP 50 10 5(K)                                                                                  Subpart B

       If SBA finds no adverse effect and the SHPO agrees or does not object within 30 days, the
       Agency can proceed with the approval of the loan. If, however, SBA finds that there will be an
       adverse effect on the historic nature of the property, SBA must consult with SHPO to attempt to
       resolve the issue. This consultation will result in Memorandum of Agreement between Agency
       and SHPO regarding the resolution of the adverse effect.
       Once local SBA counsel has made a no adverse effect determination or resolved any adverse
       effect issues with the SHPO, the decision must be signed off by the Associate General Counsel
       for Litigation or designee.


IV. ADDITIONAL ELIGIBILITY REQUIREMENTS FOR CERTAIN SBA 7(A) LOAN
    DELIVERY METHODS
   A. Export Express.
       1. Eligibility for Export Express is limited to businesses that meet SBA’s standard eligibility
          requirements discussed above and that have been in operation, although not necessarily in
          exporting, for at least 12 full months. However, Applicants that have been in operation for
          less than 12 months are eligible if both of the following conditions are met:
              a. The Applicant’s key personnel have clearly demonstrated export expertise and
                 substantial previous successful business experience; and
              b. The Lender processes the Export Express loan using conventional commercial loan
                 underwriting procedures and does not rely solely on credit scoring or credit matrices
                 to approve the loan. Non-bank Lenders that do not have a conventional loan
                 portfolio must submit their underwriting procedures to the Office of Credit Risk
                 Management for written approval prior to making an Export Express loan.
          Evidence of compliance with both of these requirements must be retained by the Lender in
          its file.
       2. Applicants with operations, facilities or offices overseas, other than those strictly associated
          with the marketing and/or distribution of products/services exported from the U.S., are not
          eligible for Export Express, although they may be eligible for other SBA 7(a) financial
          assistance.
       3. Lender must maintain in its loan file information provided by the Applicant as it pertains to
          the use of proceeds for export development activities and its projected impact on the
          Applicant’s export sales along with an estimate of the Applicant’s export sales for the 12
          month period following the date of the loan application. Required documentation is itemized
          in Paragraph V.J.4 of this Chapter.
   B. International Trade Loans.
       The Applicant must demonstrate either 1 or 2, and 3 below in order to be eligible:
       1. The loan proceeds will expand existing export markets or develop new export markets. To
          establish this, the Applicant must submit an export business plan, including both a
          projection and narrative rationale that contains enough information to reasonably support
          the likelihood of expanded export sales.

Effective April 1, 2019                                                                         Page 126
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 185 of 484
SOP 50 10 5(K)                                                                                Subpart B

              a. The plan should identify the amount of expected export sales.
              b. Indirect exports are considered exports for purposes of determining eligibility. The
                 term “indirect export” applies to situations where, although the Applicant’s direct
                 customer is located in the United States, that customer will be exporting the
                 items/services it purchased from the Applicant to a foreign Buyer.
              c. In such cases, the Applicant must provide documentation to the Lender from the
                 Applicant’s domestic customer (typically in the form of a letter, invoice, order or
                 contract) that the goods or services are in fact being exported.
              d. For all of the Applicant’s exports (including indirect exports), the Lender must
                 determine if U.S. companies are authorized to conduct business with the country to
                 which the goods or services will be shipped, pursuant to the Ex-Im Bank Country
                 Limitation Schedule. A loan may not be made to a business that directly or indirectly
                 exports to a foreign country which is listed as a prohibited country (Note #7) on the
                 Country Limitation Schedule; OR
       2. That the Applicant is adversely affected by import competition.
              a. The Applicant must demonstrate injury attributable to increased competition with
                 foreign firms in the relevant market.
              b. A narrative explanation and financial statements showing that imported products or
                 services which are directly competitive with those produced by the Applicant have
                 contributed significantly to a decline in competitive position are required.
              c. Alternatively, the Applicant can submit a finding of injury by the International Trade
                 Commission or the Secretary of Commerce pursuant to Chapter 3 of Title II of the
                 Trade Act of 1974 (19 U.S.C. 2341 et seq.), AND
       3. In addition to either paragraphs 1 or 2 above, the Applicant must demonstrate the loan will
          allow the Applicant to improve its competitive position. The Lender must include evidence
          in its credit memorandum to support the fact that the loan will allow the Applicant to
          improve its competitive position.
   C. Export Working Capital Program (EWCP).
       1. Eligibility for EWCP will be limited to businesses that meet SBA’s standard eligibility
          requirements discussed above, and that have a history of at least 12 full months of
          operations prior to filing an application.
       2. The SBA Approving Official may waive the 12 month requirement, based upon
          demonstrated export expertise and previous business experience. The justification and
          recommendation for waiver must be included in the loan officer's report.
       3. Export management companies (EMC) or export trading companies (ETC) may use this
          program only if the EMC or ETC takes title to the goods or services being exported. EMCs
          or ETCs which have any bank ownership are ineligible for the EWCP loan program.
   D. Additional Eligibility Requirements for CAPLines.
       1. To be eligible for a Seasonal CAPLine, the Applicant must qualify under 7(a) eligibility

Effective April 1, 2019                                                                       Page 127
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 186 of 484
SOP 50 10 5(K)                                                                                  Subpart B

          requirements and:
              a. Have been in operation for at least 12 calendar months; and
              b. Be able to demonstrate a definite pattern of seasonal activity.
       2. To be eligible for a Contract CAPLine, the Applicant must qualify under standard 7(a)
          requirements and:
              a. Be able to demonstrate the ability to operate profitably based upon the prior
                 completion of similar contracts;
              b. Possess the overall ability to bid, accurately project costs, and perform the specific
                 type of work required by the contract(s); and
              c. Have the financial capacity and technical expertise to complete the contract on time
                 and at a profit.
       3. To be eligible for a Builders CAPLine (13 CFR §§ 120.391; 120.392; 120.393; 120.394),
          the Applicant must qualify under standard 7(a) requirements and:
              a. Be construction contractors or homebuilders under NAICS codes 236220, 236115,
                 236116, or 236118 with demonstrated managerial and technical ability in profitable
                 construction or renovation;
              b. Must either perform the construction/renovation work or manage the job with at least
                 one supervisory employee on the job site during the entire construction phase;
              c. Renovations must be “prompt and significant.” Construction must begin within a
                 reasonable time after loan approval and the cost of renovation must equal or exceed
                 one-third (1/3) of the purchase price of the property. The cost of renovation of
                 buildings already owned by the Applicant must equal or exceed one-third (1/3) of
                 the fair market value at the time of loan application;
              d. Demonstrate a successful performance record in bidding and completing
                 construction/renovation at a profit within the estimated construction period, and the
                 prior successful performance must have been of comparable type and size to the
                 proposed project. (Prior experience in single family construction is not comparable
                 to high-rise apartment construction); and
              e. Be able to demonstrate prior prompt payments to suppliers and subcontractors.
       4. To be eligible for a Working Capital CAPLine, the Applicant must qualify under standard
          7(a) requirements and generate accounts receivable (not notes receivable), and/or have
          inventory.
V. ELIGIBLE USES OF LOAN PROCEEDS (13 CFR §§ 120.120, 120.202, AND 120.332)
   A. SBA Guaranteed Loan Proceeds May Be Used For:
       1. Purchasing land as part of an eligible project;
       2. Purchasing, constructing or renovating buildings;
       3. Improving a site (e.g. Grading, streets, parking lots, landscaping), including up to five (5)
          percent of the loan amount for community improvements such as curbs and sidewalks;

Effective April 1, 2019                                                                         Page 128
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 187 of 484
SOP 50 10 5(K)                                                                                     Subpart B

       4. Acquiring and installing fixed assets;
       5. Inventory;
       6. Supplies;
       7. Raw Materials (including Work-in-progress);
       8. Working Capital;
       9. Refinancing certain outstanding business debts;
       10. Energy Conservation loans; and
       11. Change of Ownership/Business Acquisition.
   B. Loan Proceeds May be Used to Finance a Lender’s Other Real Estate Owned (OREO):
       When loan proceeds will be used to finance the purchase of real estate owned by the 7(a)
       Lender making the loan, the application must:
       1. Be submitted to the LGPC (delegated authority may not be used to process these
          applications);
       2. Include an independent real estate appraisal that meets the requirements found in Chapter 4
          of this Subpart (the appraisal requirement cannot be delayed until loan closing), and that
          provides the liquidation value of the real estate;
       3. Include an explanation of the circumstances surrounding the Lender’s acquisition of the real
          estate. If the acquisition of the property was triggered by a business failure at that particular
          location, the Lender must submit a detailed explanation of why the new Applicant will
          succeed at that same location; and
       4. Identify the Lender’s cost in the real estate. In order to get the full SBA guaranty, the sales
          price may not exceed the mortgage balance plus care and preservation expenses or the
          liquidation value, whichever is less. If the sales price is greater than the mortgage balance
          plus care and preservation expenses or the liquidation value (whichever is less), then the
          SBA guaranty will be reduced accordingly.
            For example:
                   OREO Sales Price                                                    $1.2 million
                   Lender’s costs or liquidation value (whichever                      $1.0 million
                   is less)
                   Guaranty amount: 75% of $1.0 million                                   $750,000
                   Effective SBA guaranty: $750,000/$1,200,000                               62.5%


   C. Loan Proceeds for Farm Enterprises May be Used for:
       1. The purchase of land, buildings, and land improvements (fencing, irrigation systems,
          construction of dikes, silos, barns, hog and dairy facilities, etc.) as part of an eligible project;

Effective April 1, 2019                                                                            Page 129
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 188 of 484
SOP 50 10 5(K)                                                                                 Subpart B

       2. Construction, renovation, or improvement (including water systems) of farm buildings other
          than residences;
       3. The purchase of farm machinery and equipment;
       4. The purchase of seed and the acquisition of animals;
       5. Operating expenses directly related to the farming operation, excluding personal or family
          living expenses; and
       6. The refinancing of debt related to the farming operation, excluding personal or family debt,
          provided the refinancing meets SBA requirements for refinancing (see paragraph E below).
          Note: The acquisition of land in excess of the farming operation’s needs is not an eligible
          use of proceeds. In addition, Applicant must not use loan proceeds to purchase vacant or
          row crop land for possible future use, future construction, or to lease to third parties. For
          example, a concentrated animal feedlot operation (CAFO) that only requires 10 acres of
          land for its operation (including housing and feeding of the animals, service and access
          roads, and waste management facilities) may not use SBA-guaranteed loan proceeds to
          obtain excess farmland that is not used in the operation of the Applicant business. If excess
          land is being acquired at the same time as the SBA-guaranteed loan, the excess land must be
          financed from sources other than SBA and the source of the financing must be documented
          in the loan file. (See Chapter 3 of this Subpart for guidance on the appropriate maturities for
          loans to farm enterprises.)
   D. Business Loan Proceeds Restrictions:
       Loan proceeds may not be used for any of the following purposes (including the replacement of
       funds used or borrowed for any such purpose) (13 CFR § 120.130):
       1. Payments, distributions or loans to an Associate of the Applicant (as defined in 13 CFR §
          120.10), except for compensation for services actually rendered at a fair and reasonable rate;
       2. A loan to an Applicant for the benefit of an ineligible affiliated business;
       3. Refinancing debt owed to an SBIC or a New Markets Venture Capital Company (NMVCC);
       4. Floorplan financing;
       5. Investments in real or personal property acquired and held primarily for sale, lease or
          investment;
       6. Payment of Delinquent Taxes; or
              a. Loan proceeds must not be used to pay past-due Federal, state, or local payroll taxes,
                 sales taxes, or similar taxes that are required to be collected by the Applicant and
                 held in trust on behalf of a Federal, state, or local government entity.
              b. Payment of delinquent business income taxes may be permitted if the Applicant has
                 an approved payment arrangement with the IRS and the Applicant is current on the
                 payments in the arrangement.
       7. To finance the relocation of the Applicant business out of a community, if there will be a net
          reduction of one-third of its jobs or a substantial increase in unemployment in any area of
          the country. An exception may be allowed if the Lender can justify the relocation because:

Effective April 1, 2019                                                                        Page 130
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 189 of 484
SOP 50 10 5(K)                                                                                    Subpart B

              a. The relocation is for key economic reasons and crucial to the continued existence,
                 economic wellbeing, and/or competitiveness of the Applicant; and
              b. The economic development benefits to the Applicant and the receiving community
                 outweigh the negative impact on the community from which the Applicant is
                 moving.
   E. Policies Regarding Debt Refinancing:
       1. SBA-guaranteed loan proceeds may not be used to pay a creditor in a position to sustain a
          loss (13 CFR § 120.201).
       2. SBA-guaranteed loan proceeds may not be used to refinance debt originally used to finance
          a loan purpose that would have been ineligible for SBA financing at the time it was
          originally made unless the condition that would have made the loan ineligible no longer
          exists.
              a. Debt reflected on the Applicant’s business balance sheet may be eligible if it has
                 been reported on the Applicant’s business tax returns (Schedule C for sole
                 proprietorships) showing the interest expense associated with the debt and:
                  i.      If the debt to be refinanced was the first extension of credit, the Lender must
                          document that the proceeds from that debt were used exclusively for the
                          Applicant business and were not used for any ineligible purpose as set forth in
                          13 CFR § 120.130;
                  ii.     If the debt to be refinanced was used in whole or in part to refinance a prior
                          debt, the debt must be reflected on the Applicant business tax returns (Schedule
                          C for sole proprietorships) for the prior two full tax cycles, showing the interest
                          expense associated with the debt. The Applicant must certify in accordance
                          with 13 CFR § 120.130 that the debt to be refinanced was used exclusively for
                          the Applicant business and was not used for any ineligible purpose; or
                  iii.    If the debt is in the form of an outstanding balance on a credit card issued to
                          the small business, the Lender may refinance the credit card debt after
                          confirming that the credit card is in the name of the business and obtaining the
                          Applicant’s certification that the credit card debt being refinanced was incurred
                          exclusively for business related purposes. If the business credit card was also
                          used for personal reasons, the Applicant must identify which purchases were
                          for personal reasons and that amount must be deducted from the credit card
                          balance. Loan proceeds must not be used to refinance any personal expenses.
              b. Debt in the personal name of the Applicant owners, such as a Home Equity Line of
                 Credit (HELOC) or credit card debt that was used for business purposes, may be
                 eligible for refinancing.
                  i.      For HELOC debt, the Applicant must certify that the amount being refinanced
                          was used exclusively for business purposes and provide appropriate
                          documentation. For example, a sole proprietor may demonstrate that the debt
                          was used for business purposes by providing documentation that shows the
                          interest deduction is reported on the Schedule “C” not the Schedule “A” of the

Effective April 1, 2019                                                                           Page 131
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 190 of 484
SOP 50 10 5(K)                                                                                    Subpart B

                          proprietor’s tax return. If the interest deduction reported on the Schedule C
                          includes multiple debts, then the Applicant must provide a copy of the
                          appropriate IRS Form 1098 related to the debt being refinanced.
                  ii.     If the debt is in the form of an outstanding balance on a credit card issued to an
                          individual personally, the Lender must confirm which of the credit card
                          obligations were used for business purposes. Lenders must document the
                          specific business purpose of the credit card debt and the Applicant must certify
                          that the loan proceeds are being used only to refinance business expenses.
                          Documentation required for refinancing personal credit card debt includes a
                          copy of the credit card statements and individual receipts for any business
                          expenses in excess of $250. In all cases, the Applicant must certify that the
                          amount that will be refinanced was used exclusively for business expenses.
       3. SBA-guaranteed loans may be used to refinance the following types of business debt (see
          paragraph 6 below for additional requirements if refinancing same institution debt):
              a. Debt (short or long term) structured with a demand note or balloon payment;
              b. Debt with an interest rate that exceeds the SBA maximum interest rate based on size,
                 term and 7(a) processing method being used;
              c. Credit card obligations used for business-related purposes;
              d. Debt that is over-collateralized based on SBA’s collateral requirements;
              e. Revolving lines of credit (short term or long term) where the original Lender is
                 unwilling to renew the line, or the Applicant is restructuring its financing in order to
                 obtain a lower interest rate or longer term;
              f. Debt with a maturity that was not appropriate for the purpose of the financing (e.g. a
                 3 year term loan to finance a piece of equipment with a useful life of 15 years);
              g. Debt used to finance a change of ownership;
                  i.      Refinancing debt owed to a financial institution or any third party (other than
                          the seller) within 12 months of the change of ownership may not be processed
                          under delegated authority.
                  ii.     To be eligible for refinancing, any seller financed note must have been in place
                          for 24 months following the change of ownership, and must have been current
                          for the past 24 months. The refinancing request must meet the requirements set
                          forth in paragraphs E.4 and E.5 below; and
              h. Debt that is not identified above but the Lender believes no longer meets the needs of
                 the Applicant:
                  i.      The Lender must cite the specific reasons why the existing debt no longer
                          meets the needs of the Applicant;
                  ii.     Lender may not cite “improving the lien position” as the sole reason for the
                          refinancing; and
                  iii.    Applications under this subparagraph h. may only be processed through non-

Effective April 1, 2019                                                                           Page 132
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 191 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                          delegated 7(a) procedures.
       4. With the exception of debt under E.3.a., c. or e. above, when refinancing debt, the new
          installment amount must be at least 10 percent less than the existing installment amount(s).
          If other debt is being refinanced at the same time, such debt may be included in the cash
          flow improvement calculation. However, no debt(s) on reasonable terms may be refinanced.
          If the note terms include an escalating payment structure, the new installment amount must
          be at least 10 percent less than the expected installment amount within the next 12 months.
       5. When refinancing debt, the Lender’s loan file must include:
              a. A written analysis that addresses the following issues:
                  i.      The reason the debt was incurred;
                  ii.     The reason for restructuring the debt (for example, over-obligated or imprudent
                          borrowing);
                  iii.    The factor(s) that support that the debt being refinanced is not currently on
                          reasonable terms;
                  iv.     How the new loan will improve the financial condition of the Applicant;
                  v.      The reason(s) the Lender believes the debt to be refinanced no longer meets the
                          needs of the Applicant (See paragraph E.3.h. above.); and
              b. Supporting documentation for each debt to be refinanced:
                  i.      Lenders are required to obtain copies of notes, security agreements, leases, or
                          other documentation evidencing the debt. (For non-delegated loans, Lenders
                          must submit copies of all supporting documentation for the debt to be
                          refinanced to the LGPC with the application.)
                  ii.     For credit card debt, include a copy of the most recent credit card statement
                          evidencing the holder of the account and the current balance. (See also
                          paragraph E.2.b.ii above.)
       6. Refinancing Same Institution Debt:
              a. When a Lender seeks to use SBA-guaranteed loan proceeds to refinance its own debt,
                 it must include a transcript showing the due dates and when payments were received
                 as part of its analysis and recommendation for the prior 36 months, or the life of the
                 loan whichever is less. In addition, the Lender must explain in writing any late
                 payments and late charges that have occurred during the last 36 months. (Late
                 payments are defined as any payment made beyond 29 days of the due date.) An SBA
                 guaranteed loan may not be used to refinance same institution debt where there is an
                 appearance that the Lender will shift to SBA all or part of a potential loss from that
                 same debt. (13 CFR § 120.201)
              b. Applications that include the refinancing of same institution debt may not be
                 processed using PLP procedures unless (13 CFR § 120.452(a)(2)):
                  i.      The debt is an interim loan that has been made for other than real estate
                          construction purposes and was approved by the Lender within 90 days prior to

Effective April 1, 2019                                                                           Page 133
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 192 of 484
SOP 50 10 5(K)                                                                                    Subpart B

                          the issuance of a PLP loan number; or
                  ii.     The debt is a construction loan that has not been disbursed at the time of
                          application submission.
       7. Refinancing an SBA-Guaranteed Loan:
              a. Refinancing an existing SBA debt is permissible provided the conditions of
                 paragraphs E.3, E.4, and E.5 above are satisfied and the procedures of this paragraph
                 are followed.
              b. Procedure to refinance an SBA-guaranteed loan:
                  i.      Applicant or Lender must provide evidence from the Lender holding the
                          existing SBA-guaranteed loan that verifies the Lender has declined to approve
                          an increase in loan amount or a second loan, and the current Lender is either
                          unwilling or unable to modify the current payment schedule.
                  ii.     Lender must retain this evidence in the loan file.
              c. Procedure to refinance a same institution SBA-guaranteed loan:
                  i.      A Lender may refinance one of its own SBA-guaranteed loans only if it is
                          unable to modify the terms of the existing loan because a secondary market
                          investor will not agree to modified terms, or if an increase in the amount of an
                          existing SBA-guaranteed loan is not possible.
                  ii.     These applications may not be processed under delegated authority; they must
                          be processed in the LGPC.
       8. Using a 7(a) loan to Refinance an Existing SBA 504 loan:
              a. A 7(a) loan may be used to refinance an existing 504 loan if it meets the
                 requirements of paragraphs E.3, E.4, and E.5 above and either:
                  i.      Both the Third Party Loan and the 504 loan are being refinanced; or
                  ii.     The Third Party Loan has been paid in full and the 504 loan needs to be
                          refinanced as part of a larger transaction to provide funding for expansion of or
                          renovations to the Project Property. In either case, the Lender must document
                          its loan file as to the justification to refinance the existing SBA-guaranteed 504
                          loan. Any applicable 504 prepayment penalties will apply.
              b. Refinance of an existing 504 loan may not be processed under delegated authority.
       9. Refinancing under SBA Express:
              a. A Lender may refinance an existing non-SBA guaranteed loan or Borrower debt
                 from another lender if:
                  i.      The Lender determines that the existing loan no longer meets the needs of the
                          Applicant (for example if the current loan is a term loan and a revolver is
                          needed); and
                  ii.     The new loan meets the SBA’s 10 percent improvement to debt service
                          coverage requirement, as applicable (see Paragraph E.4 above).

Effective April 1, 2019                                                                           Page 134
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 193 of 484
SOP 50 10 5(K)                                                                                    Subpart B

              b. Under SBA Express, a Lender may refinance its own non-SBA guaranteed debt to
                 the Applicant if:
                  i.      Items E.9.a).i and a).ii above are met;
                  ii.     The debt to be refinanced is, and has been, current for at least the last 36
                          months. (SBA Form 1920 includes the related Lender certification.) Current
                          means that a required payment has not remained unpaid for more than 29 days.
                          A loan that has matured and not been paid within 29 days of the maturity date
                          is not current and is not eligible for refinancing; and
                  iii.    The Lender’s exposure to the Applicant will not be reduced.
              c. Lenders must avoid any circumstances that could create a possible conflict of
                 interest. Also, in refinancing debt, particularly credit card debt, Lenders must take
                 reasonable steps to ensure Applicants are aware and certify that refinancing
                 comprises only business related debt (SBA Form 1919, Borrower’s Information
                 Form, includes such a certification).
              d. Existing SBA-guaranteed loans may not be refinanced under SBA Express. The only
                 exceptions are:
                  i.      If the transaction is the purchase of an existing business that has an existing
                          SBA loan that is not with the requesting SBA Express Lender; and
                  ii.     If the Applicant needs additional financing and the existing Lender is unable or
                          unwilling to increase the existing SBA loan or make a second loan, and the
                          new loan will meet the 10 percent improvement to debt service coverage
                          requirement, as applicable (see Paragraph E.4 above).
                  An SBA Express Lender may not refinance its own existing SBA debt under SBA
                  Express.
       10. Refinancing Under Export Express:
              a. A Lender may refinance debt under Export Express if it follows the guidelines set
                 forth in paragraph E.9.a. through c. above for SBA Express.
              b. A new Export Express loan is not subject to SBA’s 10 percent improvement in debt
                 service coverage requirement if the debt to be refinanced is a revolving line of credit.
              c. The Lender must obtain documentation to verify that the new loan or line of credit
                 will be used for export development activities.
              d. A Lender may refinance an existing Export Express loan under Export Express only
                 if the original Export Express Lender is unable or unwilling to increase or make a
                 second Export Express loan. Lender must maintain evidence in its file that the
                 original Lender is unwilling to increase the original Export Express loan amount or
                 make a second loan. A Lender may not refinance one of its own Export Express
                 loans with a new Export Express loan.
       11. Refinancing Under CAPLines:
              a. No proceeds from a Seasonal, Contract or Builder’s CAPLine may be used to

Effective April 1, 2019                                                                            Page 135
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 194 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                  refinance any existing debt.
              b. Proceeds from a Working Capital CAPLine may refinance existing short-term
                 revolving debt as long as the conditions of paragraphs E.2, 3 and 5 above are met
                 and:
                  i.      The short-term revolving debt must be terminated after it is paid off with the
                          CAPLine;
                  ii.     The refinancing does not put SBA in a position to sustain a loss which the
                          existing lender is presently facing;
                  iii.    Depending on whether the CAPLine will be disbursed based on a Borrowing
                          Base Certificate (BBC) or not, the Borrower has either a borrowing base or
                          collateral sufficient to support the Working Capital CAPLine plus any other
                          short-term debt that is not being refinanced;
                  iv.     The refinancing is specifically identified in the Use of Proceeds section of the
                          Authorization; and
                  v.      If the application includes the refinancing of same institution short-term debt:
                          a) The application must be submitted to the LGPC for processing. Such
                              applications may not be processed under delegated authority; and
                          b) If the Applicant defaults on the SBA-guaranteed CAPLine within 90 days
                               of initial disbursement, there will be a presumption that the loan proceeds
                               were used to pay a creditor in a position to sustain a loss causing a shift
                               of all or part of the loss to SBA in violation of 13 CFR § 120.201 and
                               SBA may deny liability on its guaranty of the line.
                  vi.     If the application includes the refinancing of same-institution, SBA-guaranteed
                          short-term revolving debt, in addition to the requirements of paragraphs
                          E.11.b.i through v above, the Lender’s exposure to the Applicant will not be
                          reduced.
              c. Additional documentation required:
                  i.      A copy of the note(s) and an explanation of the terms and conditions of any
                          debt(s) being refinanced;
                  ii.     A copy of the transcript of account; and
                  iii.    A BBC with Aging of Receivables and List of Inventory, as necessary.
              d. If the short-term revolving debt to be refinanced was not revolving in accordance
                 with the terms of the note, the debt is not eligible to be refinanced under CAPLines.
       12. Refinancing under Export Working Capital Program (EWCP):
          Proceeds may refinance an existing EWCP loan or other export line of credit as long as the
          conditions of Paragraphs 2, 4 and 5 above are met and:
              a. Initial disbursement must be made in accordance with the Authorization;
              b. The loan being refinanced must be paid off with the EWCP loan and the refinanced

Effective April 1, 2019                                                                           Page 136
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 195 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                  loan must be terminated after the pay-off; and
              c. A new EWCP loan is not subject to SBA’s 10 percent improvement in debt service
                 coverage requirement if the debt to be refinanced is a revolving line of credit.
              d. Prior to first disbursement, the Lender must ensure:
                  i.      Collateral for the loan being refinanced is transferred to secure the EWCP loan.
                  ii.     Any outstanding receivable that would have been applied to pay down the
                          refinanced loan will be applied to pay down the EWCP loan in the same
                          percentage.
       13. Refinancing under International Trade Loan Program:
          International Trade loan proceeds may be used for the refinancing of any debt that is not
          structured with reasonable terms and conditions, including any debt that qualifies for
          refinancing under Standard 7(a).
       14. Refinancing as part of a change of ownership:
              a. If the change of ownership is a complete change of ownership and any existing debt
                 of the business being acquired will be refinanced as part of the transaction, the
                 refinancing of such debts is considered part of the purchase of the business and does
                 not have to meet the requirements set forth in this section.
              b. If the change of ownership is between existing owners of a business and existing
                 business debt will be refinanced as part of the transaction, the refinancing must meet
                 the requirements set forth in this section.
              c. If the existing debt is SBA-guaranteed and with the same Lender, the application
                 cannot be processed under delegated authority processing procedures. These
                 applications must be processed in the LGPC. In a complete change of ownership
                 situation, the option to assume the existing SBA debt should be offered to the buyer.
       15. Other conditions that apply to debt refinancing:
              a. A 7(a) loan may not be used to refinance a debt owed to an SBIC.
              b. The third party financing for an existing 504 project cannot be refinanced with a 7(a)
                 loan. (13 CFR § 120.920(b)).
              c. After an SBA Authorization has been issued, but prior to disbursement, a Lender or
                 an affiliate of the Lender may make interim advances (also known as bridge loans)
                 and SBA loan proceeds may be used to reimburse the interim advances, as long as
                 the interim advances reasonably comply with the terms of the SBA Authorization.
                 Such advances are made at the Lender’s own risk. Lender notification to SBA of
                 such advances is not required.
              d. The payment of trade payables is not considered to be debt repayment.
              e. The Authorization must include:
                  i.      An itemization of all debts being repaid by loan proceeds when the individual
                          creditor is to be paid $10,000 or more; and/or

Effective April 1, 2019                                                                         Page 137
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 196 of 484
SOP 50 10 5(K)                                                                                 Subpart B

                  ii.     The loan number and dollar amount of any existing SBA being debt
                          refinanced.
   F. Leasing Part of a Building Acquired with Loan Proceeds (13 CFR § 120.131):
       1. Amount of rentable property that can be leased:
              a. For an existing building, Applicant or OC(s) must occupy 51% of the rentable
                 property and may sublease up to 49%; and
              b. For new construction, Applicant or OC(s) must occupy 60% of the rentable property,
                 may permanently sublease up to 20% and temporarily sublease an additional 20%
                 with the intention of using some of the additional 20% within 3 years and all of it
                 within 10 years.
              c. An EPC must lease 100% of the rentable property to an eligible OC. The OC must
                 follow items F.1.a and b above.
              d. Circumstances may justify allowing the Applicant a period of time after closing of
                 the SBA loan to comply with the above occupancy requirements. For example, a pre-
                 existing lease may have a few more months to run. In no case may the small business
                 have more than 1 year to meet occupancy requirements.
              e. The restrictions in F.1.a and b above apply regardless of whether the rentable
                 property is leased to a commercial or residential tenant.
              f. The Applicant may not use loan proceeds to improve or renovate any portion of the
                 Rentable Property that is subleased to a third party.
              g. During the life of the loan, a Borrower or Operating Company may not lease space to
                 any business that the Borrower or Operating Company knows is engaged in any
                 activity that is illegal under Federal, state or local law or any activity that can
                 reasonably be determined to support or facilitate any activity that is illegal under
                 Federal, state or local law (such as a marijuana dispensary). If a Borrower or
                 Operating Company does lease space to such a business, the Lender must notify SBA
                 Counsel as soon as the Lender becomes aware of the lease and advise of the action(s)
                 the Lender intends to take.
       2. “Rentable Property” is the total square footage of all buildings or facilities used for business
          operations (13 CFR § 120.10) excluding vertical penetrations (stairways, elevators, and
          mechanical areas that are designed to transfer people or services vertically between floors),
          and including common areas (lobbies, passageways, vestibules, and bathrooms). Rentable
          property may also include exterior space (except parking areas) that is actively used in
          Borrower’s business operations. Examples of exterior space that is actively used in
          Borrower’s business operations include: outdoor storage yards for general contractors,
          trucking companies, and moving and storage companies; or boat slips and docks for marinas.
       3. Lender must document in its loan file the basis for determining that the exterior space is
          actively used in Borrower’s business operations.
       4. To determine the occupancy percentage allocated to the Applicant or OC, Lender may



Effective April 1, 2019                                                                        Page 138
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 197 of 484
SOP 50 10 5(K)                                                                                   Subpart B

          include the square footage of all common areas.
       5. In an existing building zoned for both commercial and residential use, the business owner
          may either occupy or rent to a third party the space zoned for residential use. However, if
          the business owner occupies this space, it is not considered as occupied by the business,
          unless the residential portion of the property meets the requirements of paragraph V.G.
          below.
       6. If the projected rental income is included in the repayment analysis, it must be
          independently substantiated.
   G. Residential Space as Part of the Business.
       If the nature of the business requires a resident owner or manager, loan proceeds may be used
       for the purchase of an existing building(s) or construction of a new building(s) that includes
       residential space essential to the business. The square footage of the residential space must be
       appropriate to the needs of the business, and may not exceed 49% of the total property. For
       example, a horse-boarding facility traditionally requires that someone be on premises at all
       times to care for the horses. In this case, the residential property would be considered to be
       occupied by the business.
   H. Change of Ownership (13 CFR § 120.202).
       1. An Applicant(s) (and any individual co-Applicant as permitted under this paragraph), may
          use loan proceeds for a change of ownership, whether the change of ownership is
          accomplished through a stock purchase (including a stock redemption) or an asset purchase,
          only under the circumstances described under this paragraph. An asset purchase will be
          deemed a change of ownership and must comply with all of the requirements of this
          paragraph if the Applicant(s) is purchasing all or substantially all of the assets of the Seller’s
          business and is continuing the operations of the Seller’s business.
              a. The change of ownership will promote the sound development and/or preserve the
                 existence of a small business;
              b. Change of Ownership Between Existing Owners: A change of ownership between
                 existing owners may be financed under the following circumstances:
                  i.      An existing owner(s) of the small business is purchasing the ownership interest
                          of another owner(s), resulting in 100% ownership of the business by the
                          purchasing owner(s); or
                  ii.     The small business is redeeming the ownership interest of an owner(s),
                          resulting in 100% ownership of the small business by the remaining owner(s);
              c. Change of Ownership Resulting in a New Owner: A change of ownership resulting
                 in a new owner may be financed under the following circumstances:
                  i.      A small business is purchasing 100% of the ownership interest in another
                          business;
                  ii.     An individual(s) who is not an existing owner is purchasing 100% of the
                          ownership interest in a small business;


Effective April 1, 2019                                                                           Page 139
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 198 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                  iii.    A small business is acquiring another small business through an asset purchase;
                  iv.     An Employee Stock Ownership Plan (ESOP) or equivalent trust is purchasing a
                          controlling interest (51%) in the employer (Note: any transaction costs
                          associated with the purchase of the controlling interest by the ESOP or
                          equivalent trust, but not costs associated with setting up the trust, may be
                          included in the use of proceeds) (13 CFR § 120.352(b));
                  v.      A small business is obtaining a loan for the sole purpose of re-lending the
                          funds to an ESOP or equivalent trust to acquire a controlling interest in the
                          small business (Note: any transaction costs associated with making the loan to
                          the ESOP or equivalent trust, but not the costs associated with setting up the
                          trust, may be included in the use of proceeds); or
                  vi.     A cooperative is purchasing a controlling interest (51%) in the employer (Note:
                          any transaction costs associated with the purchase of the controlling interest,
                          but not costs associated with setting up the cooperative, may be included in the
                          use of proceeds).
       2. The seller may not remain as an officer, director, stockholder or key employee (an employee
          who manages daily operations, e.g. overseeing a department or a division, not a clerical staff
          position) of the business. (13 CFR § 120.130) If a short transitional period is needed, the
          small business may contract with the seller as a consultant for a period not to exceed 12
          months including any extensions.
          When the purchaser is an ESOP or equivalent trust or a cooperative and is acquiring a
          controlling interest (51 percent or more) in the employer business, the seller may stay on as
          an owner, officer, director, stockholder or key employee of the company; however, any seller
          who remains as an owner, regardless of percentage of ownership interest, must provide their
          guaranty in accordance with the requirements of Chapter 4, Paragraph II.A. of this Subpart.
       3. An SBA-guaranteed loan cannot be made solely to an individual. The small business must be
          either the Borrower or a Co-Borrower as follows:
              a. In a change of ownership under section V.H.1.b.i. or V.H.1.c.ii. above, the small
                 business and the individual owner(s) must be co-Borrowers. In addition, the Note
                 must be executed, jointly and severally, by both the individual(s) who acquires the
                 ownership interest(s) and the small business whose ownership interest is being
                 acquired. If the small business denies liability for the debt based on an alleged failure
                 of consideration under applicable state law, SBA may deny liability on its guaranty.
             b. In a change of ownership under section V.H.1.b.ii. above, the small business must be
                the Borrower and the Lender may require the remaining owner(s) to be Guarantor(s)
                in accordance with the requirements for personal guaranties set forth in Chapter 4,
                Paragraph II of this Subpart. In a change of ownership under section V.H.1.c.i. or
                c.iii. above, the acquiring entity may be the Borrower or the acquiring entity and the
                small business being acquired may be Co-Borrowers.
       4. The Lender must comply with the requirements for IRS verification identified in Chapter 5



Effective April 1, 2019                                                                         Page 140
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 199 of 484
SOP 50 10 5(K)                                                                                   Subpart B

          of this Subpart.
       5. If the Borrower will be acquiring the small business’s real estate in a separate transaction
          with a non-SBA guaranteed loan, the SBA loan must receive a shared lien position (pari
          passu) on the real estate with the non-SBA guaranteed loan. This provision does not apply if
          the business real estate is being financed as part of a 504 project.
       6. The following changes of ownership are not eligible:
              a. A non-owner who is purchasing less than 100% of the ownership interests in the
                 business, except for eligible ESOP or cooperative purchases; or
              b. An existing owner who is purchasing the ownership of another existing owner that
                 will not result in 100% ownership of the business by the purchaser.
       7. SBA considers a change of ownership to be a “new” business because it will result in new,
          unproven ownership/management and increased debt unrelated to business operations.
       8. The Lender’s loan documentation must include:
              a. A current business valuation (not to include any real estate) by the Lender or an
                 independent third party hired by the Lender with proven experience in business
                 valuations. (See Chapter 4 of this Subpart for SBA’s business valuation
                 requirements.)
              b. A site visit of the business being acquired. The Lender must document in its loan file
                 the date of the site visit as well as comments.
              c. A real estate appraisal for commercial real estate that meets SBA’s requirements.
                 (See Chapter 4 of this Subpart for SBA’s appraisal and valuation requirements.)
              d. An analysis as to how the change of ownership will promote the sound development
                 and/or preserve the existence of the business. If the analysis cannot support that the
                 change of ownership will be in the best interests of the business and its continued,
                 successful operations, then the loan request must not be submitted to SBA for its
                 guaranty.
              e. Business, stock, and asset purchase agreements.
              f. Evidence that all assets, including transferable licenses (i.e. liquor license) conveyed
                 as a result of purchase are properly secured as collateral by Lender.
       9. Intangible Assets: An SBA-guaranteed loan may be used to finance a change of ownership
          that includes intangible assets (including, but not limited to, goodwill, client/customer lists,
          patents, copyrights, trademarks, intellectual property, and agreements not to compete) as
          long as it is supported by an independent business valuation that complies with the
          requirements of Chapter 4 of this Subpart.
              a. The “purchase price of the business” includes all assets being acquired such as real
                 estate, machinery and equipment, and intangible assets.
              b. The value of the intangible assets is determined by either the book value as reflected
                 on the business’s balance sheet, a separate appraisal for the particular asset, or the
                 value of the business as identified in the business valuation minus the sum of the

Effective April 1, 2019                                                                          Page 141
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 200 of 484
SOP 50 10 5(K)                                                                                Subpart B

                  working capital assets and the fixed assets being purchased.
              c. If any of the loan proceeds will be used to finance intangible assets, the amount must
                 be specifically identified in the Use of Proceeds section of the application and the
                 Authorization.
   I. Eligible Use of Proceeds for SBA Express.
       SBA Express loan proceeds must be used exclusively for business-related purposes subject to
       13 CFR §§ 120.120 and 120.130.
   J. Eligible Use of Proceeds for Export Express.
       1. Export Express loans must be used for an export development activity, which includes the
          following:
              a. Obtaining a Standby Letter of Credit when required as a bid bond, performance
                 bond, or advance payment guarantee;
              b. Participation in a trade shows that takes place outside the United States;
              c. Translation of product brochures or catalogues for use in markets outside the United
                 States;
              d. Obtaining a general line of credit for export purposes (as a normal course of
                 business, the Borrower may use portions of the line of credit for domestic purposes,
                 as long as no less than 70% of the line of credit will be used for export purposes);
              e. Performing a service contract from buyers located outside the United States;
              f. Obtaining transaction-specific financing associated with completing export orders;
              g. Purchasing real estate or equipment to be used in the production of goods or services
                 for export;
              h. Acquiring, constructing, renovating, modernizing, improving or expanding a
                 production facility or equipment to be used in the United States in the production of
                 goods or services for export;
              i. Providing term loans and other financing to enable a small business concern,
                 including an export trading company and an export management company, to
                 develop a market outside the United States;
              j. Refinance debt as outlined in paragraph V.E.10 above; and
              k. Financing indirect exports. The term “indirect export” applies to situations where,
                 although the Borrower’s direct customer is located in the United States, that
                 customer will be exporting the items/services it purchased from the Borrower to a
                 foreign Buyer. In such cases, the Borrower must provide documentation to the
                 Lender from the Borrower’s domestic customer (typically in the form of a letter,
                 invoice, order or contract) that the goods or services are in fact being exported.
       2. Loan proceeds may not be used to:
              a. Finance overseas operations, except for the marketing and/or distribution of
                 products/services exported from the U.S.; or

Effective April 1, 2019                                                                       Page 142
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 201 of 484
SOP 50 10 5(K)                                                                                  Subpart B

              b. Refinance existing SBA-guaranteed loans, expect as permitted under Paragraph E.10
                 above.
       3. When an Export Express loan finances specific export transactions (including indirect
          exports) under Paragraph J.1.a, e, or f above, the Lender must determine if U.S. companies
          are authorized to conduct business with the Parties and the country(ies) to which the goods
          or services will be shipped. Lenders must check Ex-Im Bank’s Country Limitation Schedule,
          which can be found on Ex-Im Bank’s website at
          https://www.exim.gov/tools-for-exporters/country-limitation-schedule or is available from
          SBA’s Office of International Trade. The Lender also must check the Department of
          Treasury Office of Foreign Assets Control (OFAC) sanctions lists, which can be found at
          https://sanctionssearch.ofac.treas.gov/.
              a. For federally-regulated Lenders, compliance with the procedures required by the
                 Lender’s Federal Financial Institution Regulator will constitute compliance with the
                 above referenced OFAC requirement.
              b. For SBA Supervised Lenders, Lender must check the OFAC sanctions lists prior to
                 first disbursement of funds on each specific export transaction. A loan may not be
                 made to a business that directly or indirectly exports to a foreign country which is
                 listed as a prohibited country (Note # 7 on the Country Limitation Schedule), or if the
                 transaction would be prohibited under any of the sanctions programs administered by
                 OFAC.
       4. Documentation required: SBA requires the Lender to obtain information from the Borrower
          pertaining to the use of proceeds and its projected impact on the Borrower’s export sales and
          retain that documentation in its loan file. The specific documentation includes the following:
              a. The Applicant must answer affirmatively on question 9 of SBA Form 1919 and
                 provide an estimate of annual export sales; and
              b. The Applicant must provide documentation regarding the following items (this may
                 be in the form of a general business plan, an attachment to the loan application or on
                 a Lender-developed questionnaire):
                  i.      A brief description of the business’ product or service which will be exported;
                  ii.     An explanation of how the loan proceeds will enable the business to enter a new
                          export market or expand in an existing export market;
                  iii.    The countries to which the business will export; and
                  iv.     An estimate of the Borrower’s export sales for the 12 month period following
                          the date of the loan application.
   K. Eligible Use of Proceeds for EWCP.
       1. EWCP loan proceeds may be used to:
              a. Acquire inventory for export or to be used to manufacture goods for export;
              b. Pay the manufacturing costs of goods for export;
              c. Purchase goods or services for export;

Effective April 1, 2019                                                                         Page 143
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 202 of 484
SOP 50 10 5(K)                                                                                  Subpart B

              d. Support Standby Letters of Credit related to export transactions;
              e. For working capital directly related to export orders;
               f. For foreign accounts receivable and inventory financing;
              g. For refinancing existing short-term export lines of credit with the transfer of
                 collateral as detailed in Paragraph E.12 above; and
              h. Support an indirect export as detailed in paragraph V.J.1.k above.
       2. Lender fees and charges, as well as any packaging fees paid, are eligible uses of proceeds.
       3. EWCP loan proceeds may not be used to (13 CFR § 120.342):
              a. Support the Borrower’s domestic sales, except in the case of an indirect export;
              b. Acquire fixed assets or capital goods for use in the Borrower’s business;
              c. Acquire, equip, or rent commercial space overseas; or
              d. Finance professional export marketing advice or services, foreign business travel,
                 participation in trade shows or support staff in overseas offices, except to the extent
                 it relates directly to the transaction being financed.
   L. Eligible Uses of Proceeds for International Trade (IT) Loans.
       Proceeds of an IT loan may only be used for the following eligible purposes (proceeds of an IT
       loan may not be used for any other purpose, including a change of ownership as outlined in
       section H above):
       1. Acquire, construct, renovate, modernize, improve or expand facilities and equipment to be
          used in the United States to produce goods or services involved in international trade and to
          develop and penetrate foreign markets;
       2. Working Capital; and
       3. Refinancing, as outlined in paragraph V.E.12 above.
   M. Eligible Uses of Proceeds for CAPLines.
       1. Seasonal CAPLines:
          Borrowers must use the loan proceeds solely to finance the seasonal increases of accounts
          receivable and inventory (or in some cases associated increased labor costs). Funds must not
          be used to maintain activity during the slow periods of the business’s cycle.
       2. Contract CAPLines:
              a. The contractor must use loan proceeds only to finance the costs of one or more
                 specific contracts, including overhead or general and administrative expenses,
                 allocable to the specific contract(s).
              b. Contract CAPLine proceeds may not be used for permanent working capital, to
                 acquire fixed assets, to pay delinquent taxes or similar funds held in trust (directly or
                 indirectly), to refinance existing debt, to finance a contract in which significant
                 performance has already begun, for change of ownership or floorplan financing.

Effective April 1, 2019                                                                         Page 144
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 203 of 484
SOP 50 10 5(K)                                                                                 Subpart B

              c. Contract CAPLines proceeds may not be used to cover any mark-up or profit.
              d. Advances of loan proceeds financing performance of one contract or sub-contract
                 under a master agreement may not be used to finance the performance of another
                 contract or sub-contract.
              e. Progress payments or proceeds received in the performance of a contract or sub-
                 contract financed with this line must not be applied in repayment of a different
                 contract or sub-contract. Funding and payment applications must be accounted for in
                 conjunction with the specific contract or sub-contract to which they relate.
       3. Builders CAPLines:
              a. Borrowers must use the loan proceeds solely for direct expenses related to the
                 construction and/or “substantial” renovation costs of a specific eligible project
                 (residential or commercial buildings for resale), including labor, supplies, materials,
                 equipment rental, direct fees (building permits, interim disbursement inspection fees,
                 etc.), utility connections (above or below ground), construction of septic tanks, and
                 landscaping. (“Substantial” means rehabilitation expenses of more than one-third of
                 the purchase price or fair market value at the time of application.)
              b. Proceeds paid to a subcontractor can include the subcontractor’s profit. The cost of
                 land is eligible if the land cost does not exceed 33 percent of the project cost. Up to
                 5% of the project cost can be allocated for improvements that benefit all properties
                 in a subdivision, such as streets, curbs, sidewalks, or open spaces.
              c. The Borrower must not use loan proceeds to purchase vacant land for possible future
                 construction or to operate or hold rental property for future rehabilitation.
       4. Working Capital CAPLines:
          Borrowers must use the loan proceeds for short term working capital/ operating needs.
          Proceeds must not be used to pay delinquent withholding taxes or similar funds held in trust
          (e.g., state or local sales taxes), or for floor planning. In the event that Working Capital
          CAPLine proceeds are used to acquire fixed assets, Lender must refinance the portion of the
          line used to acquire the fixed asset into an appropriate term facility no later than 90 days
          after Lender discovers that the line was used to finance a fixed asset.




Effective April 1, 2019                                                                        Page 145
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                            Desc:
                         Exhibit Page 204 of 484
SOP 50 10 5(K)                                                                                        Subpart B

                            CHAPTER 3: LOAN TERMS AND CONDITIONS


I.   MAXIMUM LOAN AMOUNTS
The maximum loan amount allowed under SBA’s loan program varies by delivery method but
generally cannot exceed $5 million. Loans greater than $5 million cannot be approved under the 7(a)
program.
Please see the Quick Reference Chart below for more information.
           SBA QUICK REFERENCE CHART No. 1
             Loan Program/Product                  Maximum Loan Amount

             Standard 7(a) Loans (including PLP)   $5,000,000
             International Trade
             EWCP
             CAPLine
             Energy Loans
             ESOP

             7(a) Small Loans                      $350,000

             SBA Express Loans                     $350,000 (gross) (including any outstanding SBA Express,
             (including lines of credit)           Community Express and Patriot Express)

             Export Express                        $500,000 (gross)

     A. Maximum Loans to Businesses with Affiliates.
        Lenders must determine whether affiliation exists and document the results in their credit
        analysis. (See Chapter 2 of this Subpart for a discussion of affiliation.) If affiliation exists,
        SBA’s loan maximums apply to the Applicant business, including all affiliates, as if all were a
        single business.
     B. Maximum Loan Amount for multiple loans approved within 90 days of each other – “90 Day
        Rule.”
        1. If two SBA-guaranteed loans to any one business (including affiliates) are approved within
           90 days of each other, the maximum gross amount of all such loans in that time frame
           cannot exceed $5,000,000.
        2. Two SBA-guaranteed loans approved within 90 days of each other may impact the
           maximum guaranty percentage available to the Borrower and its affiliates as well as the
           guaranty fee. (See Paragraphs II and V of this Chapter for further guidance.)
II. MAXIMUM GUARANTY AMOUNTS
The maximum dollar amount outstanding of SBA’s guaranty to any one business (including affiliates)
must not exceed $3,750,000, except when the loan is approved under a program which specifically
permits higher amounts. When calculating the maximum guaranty percentage available to a Borrower

Effective April 1, 2019                                                                               Page 146
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                             Desc:
                         Exhibit Page 205 of 484
SOP 50 10 5(K)                                                                                        Subpart B

and its affiliates, the Lender must include the approved loan amount for a revolving line of credit.
Please refer to the SBA Quick Reference Chart below. The SBA’s guaranty is also known as the “SBA
share” or “guaranteed portion.”


       SBA QUICK REFERENCE CHART No. 2
             Loan Program/Product        Maximum Guaranty Amount                    Percentage

        Standard 7(a) Loans (including   $3,750,000                   85% for loans of $150,000 or less. 75%
        PLP) – See Note 1 below                                       for loans over $150,000
        CAPLine
        Energy Loans
        ESOP

        SBA Express Loans                $3,750,000--See Note 2       50%

        Export Express                   $3,750,000--See Note 2 and   90% for loans of $350,000 or less. 75%
                                         Note 4                       for loans over $350,000 up to $500,000.

        EWCP Loans                       $4,500,000                   90%

        International Trade Loans        $4,500,000--See Note 3       90%

       Note 1: The amount of any loan received by an Eligible Passive Company (EPC) applies to the
               loan limit of both the EPC and the Operating Company (OC).
       Note 2: Multiple loans allowed up to program maximum loan amounts listed in Quick
               Reference Chart 1. The guaranteed amount of all SBA Express or Export Express loans
               counts toward the $3.75 million maximum SBA exposure that may be outstanding for
               all SBA loans to a Borrower and its affiliates at any one time.
       Note 3: Exception for IT Loans. The amount guaranteed for working capital for the IT loan
               combined with any other outstanding 7(a) loan for working capital cannot exceed
               $4,000,000. (Small Business Act, Section 7(a)(3)(B))
       Note 4: Export Express Loans: If the combined Export Express loans are approved within 90
               days of each other, and the combined gross loan amount of all the Export Express loans
               approved in that time frame to any one Borrower (including affiliates) exceeds
               $350,000, then the maximum guaranty percentage on the second loan must be reduced
               accordingly so the combined guaranty is no more than 75% (subject to the $3,750,000
               guaranty amount limit).
   A. Combination of 7(a) and 504 loans.
       1. When an Applicant applies for any combination of 7(a) and 504 loans, the order in which
          the loans are approved determines the maximum loan and guaranty amount available.
          Because the 7(a) loan has a lower maximum guaranteed amount, the 7(a) loan should be
          processed and approved first.
       2. Lenders must advise the SBA processing centers that there is a companion 504 application
          so the 7(a) loan is processed and approved prior to the 504 loan application being processed

Effective April 1, 2019                                                                               Page 147
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                            Desc:
                         Exhibit Page 206 of 484
SOP 50 10 5(K)                                                                                        Subpart B

           and approved.
       3. The 90-day rule is only for those situations where a Borrower is approved for multiple 7(a)
          loans within a 90-day period. It does NOT apply if the Borrower is receiving a 7(a) loan and
          a 504 loan.
   B. Maximum Guaranty Percentage for Multiple 7(a) Loans (13 CFR § 120.210).
       1. Excluding multiple 7(a) loans approved within 90 days of each other, the maximum
          guaranty percentage for 7(a) loans of $150,000 or less is 85 percent.
       2. For loans approved within 90 days of each other, the gross dollar amounts of the loans are
          combined. If the combined gross amount exceeds $150,000, then the percentage of guaranty
          on the combined loans must not be more than 75 percent (subject to the $3,750,000 limit).
           For example, if a business receives an 85 percent guaranty on a loan of $140,000, and
           submits a second application for $50,000 within 90 days of the first loan’s approval, the
           percentage of guaranty on the second loan must be reduced to 47 percent so the combined
           guaranty is no more than $142,500, or 75 percent of the total amount of both loans
           ($190,000).
   C. Zero Percent Guaranty Cannot be Provided For Ineligible Purposes:
       A 7(a) loan cannot include proceeds for an ineligible purpose or have any portion of the loan
       made to an ineligible business and no part of an SBA 7(a) loan may be guaranteed at zero
       percent.
III. LOAN MATURITIES (13 CFR § 120.212)
The loan term must be the shortest appropriate term based on the use of proceeds and the Borrower's
ability to repay.
   A. Working capital loans and the financing of intangible assets (including goodwill) must not
      exceed 10 years.
   B. Equipment loans should not exceed 10 years (or the useful life of the equipment).
   C. Real estate loans must not exceed 25 years unless a portion of the loan is used for construction
      or renovation of the real estate. If the use of proceeds on a real estate loan includes construction
      or renovation, the construction or renovation period may be added to the 25 year maximum
      maturity.
   D. Loans for leasehold improvements may not exceed 10 years, plus an additional period
      reasonably necessary to complete the leasehold improvements, which may not exceed 12
      months.
       SBA QUICK REFERENCE CHART No. 3
        Program/Use of Proceeds   Maximum Maturity        Additional Considerations
                                  See Note 1 below

        7(a)--Inventory or        Up to 10 years          Terms for a working capital or inventory loan should
        Working Capital                                   be appropriate to the Borrower’s ability to repay up to
                                                          10 years.


Effective April 1, 2019                                                                                Page 148
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                      Desc:
                         Exhibit Page 207 of 484
SOP 50 10 5(K)                                                                                                  Subpart B

         Program/Use of Proceeds      Maximum Maturity             Additional Considerations
                                      See Note 1 below

         7(a)--Equipment,             10 years except when the     When maturity exceeds 10 years, lender must
         Fixtures, or Furniture       useful life of the asset     document the loan file that the reasonable economic
                                      exceeds 10 years             life of the asset(s) acquired is greater than 10 years
                                                                   and final maturity must not exceed the useful
                                                                   economic life or 25 years, whichever is less.

         7(a)--Real Estate—           Up to 25 years (See Note     The maximum maturity for these loans is 25 years
         including Acquisition,       2)                           plus any additional period reasonably necessary to
         rehabilitation, renovation                                complete the construction or improvements.
         or construction

         7(a)—Leasehold               Generally up to 10 years     The maximum maturity for these loans is 10 years,
         improvements                                              plus an additional period necessary to complete the
                                                                   leasehold improvements, which may not exceed 12
                                                                   months.

         7(a)--Mixed Purposes         May use blended maturity     When loan proceeds are used for multiple purposes
                                      or the maturity up to the    (land & building, working capital, and machinery &
                                      maximum for the asset        equipment, or the refinancing of any these purposes),
                                      class comprising 51% or      the maturity may be a blended maturity or, if 51% of
                                      more of the use of           the use of proceeds is for real estate, the maximum
                                      proceeds.                    maturity may be up to 25 years.

         International Trade Loans    Same as 7(a)

         Export Working Capital       Up to 3 years                For single transactions, maturity should correspond
         Program                                                   to the length of the transaction cycle. Maturities
                                                                   greater than 12 months may be approved, if
                                                                   justification and recommendation for a longer
                                                                   maturity is included in the loan officer’s report. For
                                                                   revolving lines of credit, the maturity is typically 12
                                                                   months. The Lender should request re-issuance of a
                                                                   line (new loan & loan number) no less than 30 days
                                                                   prior to maturity of the existing line.

         CAPLines                     Up to 10 years (except       Seasonal, Contract, or Builder loans which finance a
                                      Builder’s CAPLines           single transaction should have a maturity tied to the
                                      which cannot exceed 5        seasonal cycle, contract completion date, or project
                                      years)                       completion date. All CAPLines must have an exit
                                                                   strategy. Final disbursement should occur far enough
                                                                   in advance of maturity so that a sufficient amount of
                                                                   time is available for the assets acquired with
                                                                   proceeds to be converted back to cash and final
                                                                   payment.

         SBA Express                  Term loans--same as 7(a).    SBA Express LOCs may revolve for no more than 60
                                      Lines of Credit (LOCs)       months, with a term out period of up to another 60
                                      up to 10 years including a   months, for a total term of 120 months. Under no
                                      term out period.             circumstances may there be any advances after the
                                                                   initial 60 month period.

         Export Express               Term loans—same as           For Export Express transactional lines of credit, the
                                                                   maximum term is 7 years and no disbursement can be

Effective April 1, 2019                                                                                         Page 149
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                            Desc:
                         Exhibit Page 208 of 484
SOP 50 10 5(K)                                                                                        Subpart B

         Program/Use of Proceeds   Maximum Maturity       Additional Considerations
                                   See Note 1 below
                                   7(a)                   made for an export transaction where payment by the
                                                          foreign buyer will occur after the maturity date of the
                                   LOCs up to 7 years
                                                          loan.

       Note 1: Loan maturity must not exceed the period of the guaranty. This prohibits such
               structures as a working capital loan with a 15-year maturity and an SBA guaranty
               limited to 10 years.
       Note 2: The 25-year maximum maturity is not applicable for loans processed under the Builders
               Loan Program. (13 CFR § 120.396)
   A. Establishing the Repayment Period (13 CFR § 120.212):
       When Lenders establish a repayment schedule and loan maturity, they must consider the
       following:
       1. The Borrower’s ability to repay,
       2. Use of loan proceeds,
       3. Useful life of the assets being financed, and
       4. The appropriate maturity for mixed purpose loans. The Lender may use a blended maturity
          or the maturity up to the maximum for the asset class comprising 51% or more of the use of
          proceeds. Lenders must include the calculation used to determine the maturity in the credit
          memorandum.
       5. For loans to farm enterprises:
              a. Where real estate comprises 51% or more of the use of proceeds, the maximum
                 maturity is 20 years.
              b. Where machinery and equipment comprise 51% or more of the use of proceeds, the
                 maximum maturity is 15 years.
          (Note: Lender must include in its file support for maturities that exceed the standard for an
          asset class but in no event may the maturity exceed the stated maximums.)
          SBA has instructed the fiscal and transfer agent to stop the sale into the secondary market of
          a loan when the maturity exceeds the regulatory limits.
   B. Establishing the Maturity Date:
       The maturity date for a 7(a) loan is set in terms of the number of months from either the date of
       Note or the date of initial disbursement to the date when final payment is due.
   C. Maturity When Refinancing Existing Assets or a Business Acquisition:
       1. The maximum maturity for a loan used to refinance a real estate or fixed asset loan must be
          the remaining useful life of the asset(s). The lender’s loan analysis must document and
          justify that the asset(s) being refinanced has a useful life at least as long as the maturity
          provided.


Effective April 1, 2019                                                                               Page 150
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 209 of 484
SOP 50 10 5(K)                                                                                Subpart B

       2. The maximum maturity for a loan used to refinance a business acquisition shall be 10 years,
          unless 51% or more of the assets being financed consist of real estate which would permit a
          maturity up to 25 years.
   D. SBA Express and Export Express Maximum Maturities and the use of Non-Financial Default
      Provisions:
       1. SBA Express loans must have a stated maturity and the maturities are the same as any other
          7(a) loan, except that revolving loans are limited to a maximum of 10 years. Revolving
          loans must be structured with a term-out period that is not less than the draw period, with no
          draws permitted during the term-out period. For example, the loan can have an 8 year
          maturity with a 2 year draw period and a term-out period of 6 years. Conversely, a loan with
          an 8 year maturity cannot have a draw period of 6 years and term-out period of 2 years.
       2. Export Express loans must have a stated maturity and the maturities are the same as any
          other 7(a) loan, except that revolving loans are limited to a maximum maturity of 7 years,
          including any “term-out” period.
       3. For Export Express transactional lines of credit, the maximum term is 7 years and no
          disbursement can be made for an export transaction where payment by the foreign buyer
          will occur after the maturity date of the loan.
       4. Non-financial default provisions are allowed under SBA Express and Export Express under
          the following conditions:
              a. Non-financial default provisions are loan conditions that, if violated, would cause
                 the loan to be in default even though the Borrower has made all payments as agreed.
              b. Non-financial default provisions must be substantive and must be agreed to by the
                 Borrower in writing at loan closing;
              c. The provisions must be consistent with those used by the Lender on its similarly-
                 sized non-SBA guaranteed commercial loans;
              d. A lender may not request purchase of the guaranty solely based on a violation of a
                 non-financial default provision (see 13 CFR § 120.520); and
              e. A maturity date must be established in the note. For example, a line of credit could
                 state that it is payable upon demand under certain conditions, but in no case later
                 than a certain date.
       5. Revolving loans may be established as renewable each year, provided they do not exceed
          the maximum maturity (10 years for SBA Express and 7 years for Export Express). Lender
          may not charge a renewal fee. If the original maturity was for 12 months or less, and the
          new maturity exceeds 12 months, an additional guaranty fee will be due. See paragraph
          V.G. of this Chapter.
       6. The term of a loan may not exceed the period of the SBA guaranty commitment.
   E. Maturity of CAPLines:
       With the above noted exception for Builder’s CAPLines, the maximum maturity on a CAPLine
       is 10 years. Any CAPLine with a maturity of less than 10 years can be renewed as long as the


Effective April 1, 2019                                                                       Page 151
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                    Desc:
                         Exhibit Page 210 of 484
SOP 50 10 5(K)                                                                               Subpart B

       total revolving repayment period does not exceed 120 months. The renewal is an extension of
       maturity (not a new loan). Thus, the loan number remains the same. If the original maturity was
       for 12 months or less, and the new maturity exceeds 12 months, an additional guaranty fee will
       be due. See paragraph V.G. of this Chapter.
   F. Maturity of EWCP Loans:
       1. General: The maximum maturity of an EWCP loan is 36 months. SBA’s guaranty remains
          in effect for disbursements made through the maturity date, subject to the terms and
          conditions of the loan authorization and loan documents. With the exception of a
          disbursement made to fund a draw against a Standby Letter(s) of Credit that was issued
          under the EWCP before the maturity date, disbursements made after the maturity date are
          not covered under the guaranty. The maturity of the loan is:
              a. The date specified in the loan authorization. Such date will not be longer than 36
                 months from the Note date. If the loan is not reissued, or extended, all outstanding
                 amounts are due and payable on that day.
              b. Standby Letters of Credit. Unless SBA provides prior written consent, Standby
                 Letters of Credit supported by an EWCP loan must expire before the loan maturity
                 date. If the Lender receives SBA’s prior written consent and makes a disbursement
                 after the maturity date because there has been a draw on a standby letter of credit
                 which was issued under the EWCP prior to the maturity date, such disbursement will
                 be covered by the guaranty.
       2. Specific Types of EWCP loans:
              a. Single Transaction-Specific Loan: A non-revolving loan or revolving line of credit
                 that supports a specifically identified, single export transaction. The LGPC or the
                 PLP-EWCP Lender may approve a longer loan term (up to 36 months) to allow for
                 such transaction cycles that exceed 12 months in term.
              b. Transaction Based-Revolving Line of Credit: A revolving line of credit can support
                 either multiple export transactions or a single, specifically identified export
                 transaction on a continuous basis during the term of the loan. While the term of a
                 revolving line of credit typically does not exceed 12 months, LGPC or PLP-EWCP
                 Lender may allow an initial commitment up to 36 months with annual renewals.
              c. Asset Based Loans (ABLs): ABLs are revolving lines of credit supported by a
                 monthly BBC which reports levels of assets, normally accounts receivable and
                 inventory, supporting the loan amount. ABLs are typically committed for 12 months
                 and re-issued annually. Because a re-issuance of a loan is a new loan, another
                 guaranty fee is due each time the loan is re-issued. (See the discussion of guaranty
                 fees in Section V of this Chapter.) ABLs, however, can have up to a 36 month
                 maturity with annual renewals. The Lender must supply to SBA updated financial
                 statements on the Borrower annually.
IV. INTEREST RATES
   A. General Policy on Interest Rates (13 CFR §§ 120.213; 120.214; 120.215):
       1. A loan may have a fixed or variable interest rate. The maximum interest rate that may be

Effective April 1, 2019                                                                       Page 152
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 211 of 484
SOP 50 10 5(K)                                                                                  Subpart B

          established for any 7(a) loan is governed by SBA’s regulations on interest rates, which
          preempts any provisions of a state’s constitution or law. The Lender negotiates the interest
          rate with the Applicant, subject to SBA’s maximum allowable rates.
       2. SBA will periodically publish the maximum allowable fixed interest rate in the Federal
          Register. The maximum allowable fixed interest rate will be the Prime rate in effect on the
          first business day of the month, plus an allowable spread over Prime, as set forth in the most
          recent Federal Register Notice. For a listing of the current maximum allowable fixed interest
          rates, go to SBA’s Capital Access Financial System homepage. The maximum allowable
          fixed rate may only be used by a Lender if such rate will be in effect for the entire term of
          the loan, without adjustment or reset. Otherwise, the maximum rates for variable rate loans
          will apply.
       3. For variable interest rate loans, the base rate in effect on the first business day of the month
          will determine the basis for the initial interest rate for any complete loan application
          received by SBA during that month. The initial note rate must not exceed SBA’s maximum
          interest rate. The basis for the SBA maximum interest rate is an acceptable base rate plus
          allowable spread. The spread above the base rate as identified in the Note may not be
          changed during the life of the loan without the written agreement of the Borrower. For
          further discussion of variable interest rates, see paragraph IV.C below.
       4. Default interest rates are not permitted except as described below for SBA Express and
          Export Express.
       5. For loans with a variable interest rate, the following terms must be defined:
              a. Base Rate:
                 i.   For standard 7(a), and PLP loans, there are three acceptable base rates:
                       a) The Prime Rate;
                          b) One Month London Interbank Offered Rate (LIBOR) plus 3 percentage
                              points (LIBOR Base Rate); or
                          c) The SBA Optional Peg Rate.
                  ii.     The Prime or LIBOR Base Rate will be that rate which is in effect on the first
                          business day of the month, as identified in a national financial newspaper or
                          website. This rate may be found in the newspaper on the second business day
                          of the month. If a website is used, please ensure whether it is publishing the
                          current day’s rate or the previous day’s rate as some newspaper websites
                          publish the previous day’s rate. The Optional Peg Rate is a weighted average
                          of rates the Federal government pays for loans with maturities similar to the
                          average 7(a) loan. SBA calculates and publishes the Optional Peg Rate
                          quarterly in the Federal Register. Base Rates will be rounded to two decimal
                          places with .004 being rounded down to .00 and .005 being rounded up to .01.
                  iii.    For SBA Express and Export Express, in addition to the above rates a lender
                          may use the same base rate of interest it uses on its similarly sized, non-SBA
                          guaranteed commercial loans with one exception. If the loan is sold in the
                          secondary market, only the base rates identified in the above paragraph are
                          permitted.

Effective April 1, 2019                                                                          Page 153
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                            Desc:
                         Exhibit Page 212 of 484
SOP 50 10 5(K)                                                                                         Subpart B

               b. Frequency of change;
               c. Range of fluctuation; and
               d. Ceiling and floor (if any).
       6. After approval and prior to final disbursement, Lender must notify the LGPC of any
          changes to the Note terms related to the interest rate. After final disbursement, Lender must
          notify the appropriate Commercial Loan Servicing Center of any changes to the Note terms
          related to the interest rate.
       7. Reference Chart on Interest Rates
       SBA QUICK REFERENCE CHART No. 4: Maximum Interest Rates Allowed
                       Product                          Interest Rate                    Limitations
                                               The published maximum allowable
                                                    fixed rate or if variable:

         Standard 7(a) Loans $25,000 or less    Cannot exceed Prime LIBOR        See Paragraphs B through E
             (Maturity less than 7 years)      Base Rate, or SBA Optional Peg              below
                                                        Rate+ 4.25%

         Standard 7(a) Loans $25,000 or less   Cannot exceed Prime, LIBOR        See Paragraphs B through E
                                                Base Rate, or SBA Optional                 below
             (Maturity 7 years or more)
                                                    Peg Rate + 4.75%

           Standard 7(a) Loans more than        Cannot exceed Prime, LIBOR       See Paragraphs B through E
               $25,000 up to $50,000           Base Rate, or SBA Optional Peg              below
                                                        Rate+ 3.25%
            (Maturity less than 7 Years)

           Standard 7(a) Loans more than        Cannot exceed Prime, LIBOR       See Paragraphs B through E
               $25,000 up to $50,000           Base Rate, or SBA Optional Peg              below
                                                        Rate+ 3.75%
             (Maturity 7 Years or more)

          Standard 7(a) Loans greater than      Cannot exceed Prime, LIBOR       See Paragraphs B through E
                      $50,000                  Base Rate, or SBA Optional Peg              below
                                                        Rate+ 2.25%
             (Maturity less than 7 years)

          Standard 7(a) Loans greater than      Cannot exceed Prime, LIBOR       See Paragraphs B through E
                      $50,000                  Base Rate, or SBA Optional Peg              below
                                                        Rate+ 2.75%
             (Maturity 7 years or more)

          SBA Express and Export Express         Cannot exceed Prime + 6.5%        See Paragraph F below
            Loans - $50,000 or less (All
                    maturities)

         SBA Express and Export Express -       Cannot exceed Prime + 4.5%         See Paragraph F below
         More than $50,000 (All maturities)

           Export Working Capital Loans              No SBA Maximum.               SBA does not prescribe
                                                                                 interest rates for the EWCP
                                                                                  but does monitor the rates
                                                                                 charged for reasonableness.

Effective April 1, 2019                                                                                Page 154
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 213 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                     Product                        Interest Rate                  Limitations
                                           The published maximum allowable
                                                fixed rate or if variable:
                                                                              (13 CFR § 120.344(c))

                   CAPLines                  Same as Standard 7(a) loans

   B. Base Rate, Allowable Spread, and Allowable Variance for 7(a) Small Loans (up to and
      including $50,000) (13 CFR § 120.214):
       1. A loan may have a variable interest rate. The base rate may be one of the following:
              a. The Prime Rate;
              b. The One Month LIBOR plus 3 percentage points (LIBOR Base Rate); or
              c. The SBA Optional Peg rate.
       2. The allowable spread is based on the maturity of the loan. For loans with an original
          maturity less than 7 years, the maximum allowable rate cannot exceed 2.25 percentage
          points over the prime rate. For loans with an original maturity of 7 years or longer, the
          maximum allowable rate cannot exceed 2.75 percentage points over the prime rate. The
          spread as identified in the Note may not be changed during the life of the loan without the
          Borrower’s written consent.
       3. Lenders are permitted to add an additional 1 percentage point to the maximum interest rate
          listed above for those loans greater than $25,000 but not more than $50,000.
       4. Lenders are permitted to add an additional 2 percentage points to the maximum interest rate
          listed above for those loans of $25,000 or less.
       5. The Lender must designate on its application for guaranty the amount of the percentage
          spread to be added to the base rate at each adjustment date.
   C. Policy on Variable Interest Rates.
       1. Standard Policy:
          SBA’s maximum allowable interest rate applies only to the initial Note rate on a variable
          rate loan. Subsequent changes in the base rate are not subject to the maximum rate at the
          time of loan application; however, the maximum spread over the base cannot exceed SBA’s
          stated maximum.
       2. Post-Approval Changes to the Interest Rate:
              a. Pre-Disbursement Changes: After loan approval and prior to first disbursement, the
                 Lender may change the initial Note rate, including changing the base rate, the spread
                 over the base rate, or changed from a fixed rate to a variable rate, or from a variable
                 rate to a fixed rate, provided the new interest rate does not exceed the maximum
                 allowable interest rate at the time of the loan application. The Lender must obtain the
                 Borrower’s written consent to the change in the interest rate (separate and apart from
                 executing the loan documents) and must notify the LGPC of the change or make the
                 change through E-Tran servicing.

Effective April 1, 2019                                                                          Page 155
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 214 of 484
SOP 50 10 5(K)                                                                                     Subpart B

                  For example, an SBA guaranteed loan was approved with a variable rate. Since the
                  loan was approved, the prime rate changed. The Borrower has asked the Lender if
                  the loan can be switched to a fixed rate. If the loan has not been disbursed and the
                  fixed rate selected does not exceed the maximum allowable fixed rate at the time of
                  loan application, the Lender may make this change per the Borrower’s request.
              b. Post-Disbursement Changes: After the loan is disbursed, on a variable rate loan, the
                 Lender may change the base rate or the spread over the base rate as long as the new
                 base rate or spread is based on a method permitted when the loan was approved and
                 is consistent with the interest rate regulations at the time the loan was approved. The
                 Lender must obtain the Borrower’s written agreement and must notify the
                 appropriate SBA CLSC of the change or make the change through E-Tran servicing.
                 For further guidance see SOP 50 57.
       3. Frequency of Interest Rate Adjustment:
              a. The first adjustment may occur on the first calendar day of the month following
                 initial disbursement, using the base rate in effect on the first business day of the
                 month. Lenders may delay the initial adjustment period. For example, Lenders have
                 used periods as long as 5 years in order to provide the Borrower with an interest rate
                 that is set for the first 5 years of the loan. After that time, the interest rate will begin
                 to fluctuate as stated in the Authorization.
              b. The Lender must specify in the Note the frequency at which the interest rate
                 adjustment will occur.
                  i.      This adjustment period as identified in the Note may not be changed without
                          the written consent of the Borrower.
                  ii.     Subsequent adjustments may occur no more frequently than monthly. All
                          subsequent adjustments will set the interest rate on the first calendar day of the
                          adjustment period using the base rate in effect on the first business day of the
                          adjustment period.
                  iii.    The rate of interest will change on the first calendar day of the adjustment
                          period even though the rate may not be known until the second business day of
                          that period.
                  For example, if the first of the month is a Sunday, the base rate is the prime rate in
                  effect on Monday. This rate will be reported in the Wall Street Journal on Tuesday,
                  the third calendar day and second business day of the month. Many lenders use the
                  calendar quarter as the adjustment period, especially those that sell the guaranteed
                  portion in the Secondary Market.
              c. After the interest rate begins fluctuating, the loan can be re-amortized. Typically,
                 loans are re-amortized every time the interest rate is adjusted to ensure full
                 amortization by the maturity date.
       4. Interest Rate Requirements for an SBA Note:
              a. For fixed rate loans, the Lender must state the specific interest rate in the Note.


Effective April 1, 2019                                                                            Page 156
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 215 of 484
SOP 50 10 5(K)                                                                                    Subpart B

              b. For variable rate loans, the Lender must include the following information in the
                 Note:
                  i.      Identification of the rate being used as the base rate;
                  ii.     The publication in which the designated base rate appears regularly (e.g. Wall
                          Street Journal or the Federal Register if using the SBA Optional Peg Rate);
                  iii.    The permanent percentage spread to be added to the base rate;
                  iv.     The initial interest rate of the loan (from disbursement to first adjustment);
                  v.      The date or timing of the first rate adjustment; and
                  vi.     The frequency of rate adjustment.
       5. Interest Rate Ceilings and Floors:
          SBA will permit a Lender to limit the upward and downward adjustments by establishing a
          floor and ceiling provided that:
              a. Both the floor and ceiling are stated in the Note; and
              b. The difference between the stated rate in the Note and the floor is equal to or greater
                 than the difference between the stated rate in the Note and the ceiling.
                  For example, if the Note rate is 10% and the ceiling is 12%, the floor must be 8% or
                  lower.
       6. Accrual Method:
          SBA does not require a specific accrual method, unless the loan is sold in the Secondary
          Market. Loans sold on the Secondary Market must either use 30/360 or Actual/365 as the
          interest accrual methods. While the interest accrual method 365/360 is permitted on loans
          not sold on the Secondary Market, Lenders are cautioned that they cannot use this accrual
          method and charge the maximum allowable rate of interest because this will result in an
          Annual Percentage Rate that exceeds SBA’s regulatory maximum.
       7. Amortization:
          Lender should use an amortization schedule that is appropriate for the type of loan. A fixed
          interest rate loan must use a payment that will fully amortize the loan by the maturity date.
          Typically, variable rate loans are re-amortized every time the interest rate is adjusted to
          ensure full amortization by the maturity date. The amortization schedule may also be
          adjusted to meet the cash flow needs of the business.
   D. Fixed and Variable Rate Combinations:
       The Lender may use a fixed rate on either the guaranteed or unguaranteed portion and a variable
       rate on the other portion of the loan. SBA allows such combinations as long as neither rate
       exceeds the SBA maximum interest rate. A Lender may use this structure to make a loan that
       permits it to retain a variable interest rate on the unguaranteed portion and sell a fixed rate
       guaranteed portion on the Secondary Market. If the Lender uses a combination, the entire loan
       is considered to be a variable interest rate loan. The interest rate on both the guaranteed and
       unguaranteed portions must be based on the variable rate.

Effective April 1, 2019                                                                            Page 157
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 216 of 484
SOP 50 10 5(K)                                                                                 Subpart B

   E. Interest Rate Swap Contracts:
       1. An interest rate swap is a contract between two parties where one party pays a fee in
          exchange for an agreement by the other party to pay any interest in excess of an established
          amount. The contract may last for all or part of the term of the loan. The swap contract only
          relates to the payment of interest.
          Example: A Borrower has a prime plus 2% interest rate on a 7(a) variable rate guaranteed
          loan. The Borrower could purchase an interest rate swap contract that would set the interest
          rate at 8%. When the Note rate is lower than the rate paid by the Borrower on the swap
          contract (8%), the swap seller keeps the extra amount as compensation for the risk that rates
          will at some point exceed 8%. When the Note rate is higher than the rate paid by the
          Borrower on the swap contract, the Borrower would continue to pay the fixed rate of 8%
          and the swap seller would pay the difference above 8% to the Lender. The ability to
          stabilize the amount of the loan payment each month is the benefit to the Borrower of an
          interest rate swap contract.
       2. In order to use an interest rate swap in the 7(a) program, the interest rate swap contract must
          meet the following conditions:
              a. The interest rate swap contract is an agreement between the small business Borrower
                 and the Lender or, if the swap seller is not the lender, a third party. SBA is not a
                 party to the interest rate swap contract.
              b. The interest rate swap contract does not affect the amount of money owed by the
                 Borrower to SBA in the event SBA purchases the guaranty. In the event of a
                 Borrower default, interest will be calculated using the base rate and spread in the
                 variable interest rate Note, not the swap contract.
              c. SBA will not be responsible if the swap seller defaults during the life of the contract.
                 The Borrower will be liable for the interest as required in the Note.
              d. Loans with accompanying interest rate swap contracts may be sold on the secondary
                 market. The Lender is still required under the secondary market contract (SBA Form
                 1086) to forward interest and principal pursuant to the original terms of the loan. It is
                 the Lender’s responsibility to work with the swap seller to make sure funds are
                 available for submission to the fiscal and transfer agent according to the time
                 schedule in the Form 1086.
              e. The full amount of the principal and interest required under the Note must be
                 reported by the lender on the SBA Form 1502.
              f. SBA will not review swap contracts for Borrowers or provide guidance on their use.
                 While swap contracts should not have a significant impact on the cost of the loan,
                 SBA will not publish any guidelines on the cost of these contracts.
              g. The Borrower must sign a statement acknowledging that interest will be calculated at
                 the Note rate if the swap contract is terminated.
              h. The following statement must be included in the swap contract that is executed by
                 the Borrower and the swap seller: “The Small Business Administration is not a party
                 to this contract and does not guarantee it. In the event SBA is called upon to honor

Effective April 1, 2019                                                                         Page 158
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 217 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                  its guaranty to the Lender, the Borrower’s debt will be determined by the terms of
                  the Note, including the variable interest rate provision.”
              i. Swap contracts may be used on new or existing loans.
              j. The swap contract does not have to last for the entire length of the loan agreement.
              k. SBA does not have a standard form for an interest rate swap contract.
              l. Any fees owed the swap counterparty as a result of the default by the Borrower will
                 be subordinated to the SBA 7(a) loan.
   F. SBA Express and Export Express Interest Rate Policy.
       1. For fixed rate SBA Express and Export Express loans, the interest rate may not exceed the
          maximum allowable fixed interest rate published by SBA in the Federal Register in
          accordance with 13 CFR § 120.213. See Paragraph IV.A.2 above.
       2. For variable rate loans, the Lender is not required to use the base rate identified in 13 CFR §
          120.214(c). It may use the same base rate of interest it uses on its similarly-sized non-SBA
          guaranteed commercial loans, as well as its established change intervals, payment accruals,
          etc. A Lender may charge up to 4.5% over the Prime rate on loans over $50,000 and up to
          $350,000 ($500,000 for Export Express) and up to 6.5% over the Prime rate for loans of
          $50,000 or less, regardless of the maturity of the loan. However, the interest rate throughout
          the term of the loan may not exceed the maximum allowable SBA Express or Export
          Express interest rate and the loan may be sold on the Secondary Market only if the base rate
          is one of the base rates allowed in 13 CFR § 120.214(c).
       3. A Lender may charge a default interest rate if it does so for its similarly-sized non-SBA
          guaranteed commercial loans, as long as the interest rate does not exceed the amounts stated
          in this paragraph. (The default interest rate is a change (increase) in the interest rate charged
          to the Borrower as a result of a failure to meet certain conditions specified in the loan
          agreement.)
       4. The amount of interest SBA will pay to a lender following default of an SBA Express loan
          is capped at the maximum interest rates for the standard 7(a) loan program.
V. SBA GUARANTY FEES (13 CFR § 120.220)
   A. General Policy on Guaranty Fees:
       1. A Lender must pay a fee to SBA for each loan guaranteed under the 7(a) program. This fee
          is known as the “SBA Guaranty Fee.” The total loan amount determines the percentage that
          is used to calculate this fee. (See the “Fees” column in Chart 5 below.) The guaranty fee is
          based on the guaranteed portion of the loan and not the total loan amount. The chart below
          describes the applicable fees.
       2. The Agency automatically calculates the guaranty fee for each individual loan. This
          calculation is modified in SBA’s loan accounting system and E-Tran to include changes to
          the fee that are necessary due to other loans approved within the past 90 days. Short term
          loans are not included in this calculation. For more information, see subparagraph V.I below
          or contact the processing center or local SBA Field Office.


Effective April 1, 2019                                                                          Page 159
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                 Desc:
                         Exhibit Page 218 of 484
SOP 50 10 5(K)                                                                                             Subpart B

       Note: If there is a conflict between the fees stated in the Authorization and the statutory amount
       authorized at the time the loan is approved, then the statutory amount governs.
       SBA QUICK REFERENCE CHART No. 5
               Gross Loan Size                         FEES (See Note 1)                           NOTES

          Loans of $150,000 or less                2% of guaranteed portion               Maturities that exceed 12
                (See Note 2)                                                                      months.
                                         Lender is authorized to retain 25% of the fee.

        SBA Express loans to qualified      Zero (When program is zero subsidy.)
          Veterans & Spouses up to
                 $350,000

            $150,001 to $700,000                   3% of guaranteed portion

           $700,001 to $5,000,000        3.5% of guaranteed portion up to $1,000,000
                                         PLUS 3.75% of the guaranteed portion over
                (See Note 3)
                                                         $1,000,000

         Short Term Loans – up to $5           0.25% of the guaranteed portion            Maturities of 12 months or
                   million                                                                            less

         SBA On-Going Guaranty Fee        A percentage of the outstanding balance of          Paid by Lender and
                                         the guaranteed portion. The fee is set at time     cannot be passed on to
                                                         of approval.                       the Borrower. (See V.J
                                                                                                    below)

       Note 1: SBA specifies the amount of certain fees each fiscal year for all loans approved during
               that year.
       Note 2: For example, the guaranty fee on a $100,000 loan with an 85% guaranty would be 2%
               of $85,000 or $1,700, of which the Lender may retain $425.
       Note 3: For example, the guaranty fee on a $5,000,000 loan with a 75% guaranty ($3.75 million
               guaranteed portion) would be 3.5% of $1,000,000 ($35,000) PLUS 3.75% of
               $2,750,000 ($103,125), which totals $138,125.
   B. When the Guaranty Fee Must be Paid (13 CFR § 120.220(b)):
       1. The Lender must pay the guaranty fee to SBA as follows:
               a. On loans with maturities in excess of 12 months, the Lender must pay the guaranty
                  fee to SBA within 90 days of the date of loan approval.
               b. For all short term loans (maturities of 12 months or less), the Lender must pay the
                  guaranty fee electronically within 10 business days from the date the SBA Loan
                  Number is assigned. Lenders are required to pay the fee using www.pay.gov (see
                  paragraph C below). If the fee is not received within 10 business days after issuance
                  of the SBA Loan Number, SBA will cancel the guaranty. For EWCP loans re-issued
                  after 12 months, each time the loan is re-issued it is a new loan and another guaranty
                  fee is due. The SBA earns the short term guaranty fee when the SBA loan number is
                  issued.
               c. THE DUE DATE FOR GUARANTY FEE PAYMENT MAY NOT BE WAIVED

Effective April 1, 2019                                                                                    Page 160
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 219 of 484
SOP 50 10 5(K)                                                                                 Subpart B

                  OR EXTENDED EVEN IF THE DISBURSEMENT PERIOD IS EXTENDED.
       2. For short term loans, the Lender may only charge the guaranty fee to the Borrower after the
          Lender has paid the guaranty fee. For loans with maturities in excess of 12 months, the
          Lender may charge the guaranty fee to the Borrower after initial disbursement. The
          Borrower may use loan proceeds to pay the guaranty fee, however, the first disbursement
          may not be made primarily for the purpose of paying the guaranty fee. If the Borrower plans
          to use the loan proceeds to pay the guaranty fee, the Authorization must include a Use of
          Proceeds category for either payment of the guaranty fee or general working capital. Note:
          When an escrow closing is used, the Lender may charge the Borrower the guaranty fee only
          when all loan funds have been disbursed to the Borrower from the escrow account.
   C. Method of Guaranty Fee Payment:
       Lenders must pay the guaranty fee electronically either by using their existing SBA-approved
       bulk ACH method or through www.pay.gov. When using www.pay.gov, select “form type
       1544” and select “guaranty.” The loan must have been approved and an SBA Loan Number
       issued in order to use www.pay.gov.
   D. If the Fee Is Not Paid:
       For loans with a maturity in excess of 12 months, if the guaranty fee is not paid within 90 days,
       the guaranty will be cancelled.
       1. Notification of Fee Due:
          The Authorization is the Lender’s notification that a guaranty fee is due and payable within
          90 days of approval. SBA may, but is not required to, inform the Lender when the guaranty
          fee has not been received by SBA within the required time frame. Neither the issuance of
          any notice of non-payment by SBA nor the receipt of any notice of non-payment by the
          Lender waives the Lender’s obligation to pay the fee within 90 days of approval. In
          addition, the obligation to pay the guaranty fee to SBA is not contingent upon the Borrower
          having paid the fee to the Lender.
       2. Notice of Cancellation of Guaranty:
          If SBA has not received the full guaranty fee by the due date, on the 91st day after loan
          approval SBA may issue a “Notice of Overdue Guaranty Fee.” If SBA has not received the
          full guaranty fee by the 120th day after loan approval, on the 121st day SBA will cancel the
          guaranty and issue a “Notice of Cancellation of Guaranty.”
       3. When reviewing a Lender’s continued participation in any of SBA’s loan programs,
          including the initial approval or renewal of delegated authority, SBA will consider a
          Lender’s failure to remit required guaranty fees in a timely manner.
   E. Reinstatement of Guaranty After Cancellation.
       If SBA cancelled its guaranty because the Lender did not pay the guaranty fee, the Lender may
       request that SBA consider reinstating its guaranty. The Lender must submit a written request to
       either the LGPC or the appropriate SBA Commercial Loan Servicing Center in accordance with
       Chapter 7 of this Subpart. The request must include the following:
       1. SBA Loan Number and the SBA Loan Name;

Effective April 1, 2019                                                                        Page 161
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 220 of 484
SOP 50 10 5(K)                                                                                  Subpart B

       2. The required guaranty fee must be paid electronically (see paragraph C above) within 30
          days from the date of reinstatement or the guaranty will be cancelled;
       3. A certification that there has been no un-remedied adverse change in the financial condition,
          organization, operations, or fixed assets of the Borrower or Operating Company since the
          date of application for guaranty;
       4. If the loan has been disbursed in whole or in part, a certification that the loan is current, the
          lender has been reporting the loan on all SBA Form 1502 monthly reports since the loan was
          disbursed, and the Lender has been paying the SBA on-going guaranty fee in a timely
          manner on this loan; and
       5. A complete written explanation as to why the Lender failed to pay the guaranty fee and what
          the Lender has done to correct any deficiencies in its procedures.
          Note: A history of failure to pay required guaranty fees will impact a Lender’s participation
          in SBA programs, including the initial approval or renewal of any delegated authority such
          as PLP or SBA Express.
   F. Additional Guaranty Fee for Loan Increases.
       1. When a 7(a) loan is increased, additional appropriations are committed, and an additional
          Guaranty fee is due. The additional fee is based on the rules in effect at the time the loan
          was originally approved. Therefore, the amount of the additional guaranty fee due for an
          increase will equal what the guaranty fee would have been if the increase was part of the
          original loan amount, less the amount of the original fee (if already remitted).
       2. The additional guaranty fee associated with the increase must be paid electronically (see
          paragraph V.C above) within 30 days from the date the increase was approved or the total
          loan guaranty will be cancelled.
       3. On loans that have been initially disbursed, the guaranty fee associated with any increase
          approved by SBA must be paid to SBA, whether or not the increase is subsequently
          cancelled.
   G. Additional Guaranty Fee for Extensions of Short Term Loans.
       1. When the maturity of a short term 7(a) loan is extended beyond 12 months, an additional
          guaranty fee is due. Lenders may contact the appropriate SBA CLSC (or the Office of
          International Trade for EWCP loans) for assistance. The additional fee must be paid
          electronically (see paragraph V.C above) within 30 days from the date the Lender agrees to
          the extension or the total loan guaranty will be cancelled. The Lender may charge the
          additional fee to the Borrower after the Lender has notified SBA that the maturity has been
          extended and has paid the additional guaranty fee.
       2. No additional guaranty fees will be owed for loans extended beyond their original maturity
          date when SBA determines the extension is to effect collection and no new funds are
          disbursed, regardless of the original maturity.
   H. Guaranty Fee Refunds (13 CFR §120.220(c)).
       The guaranty fee is based on the amount that SBA has approved prior to the loan being closed
       and initially disbursed. Any request by the Lender to decrease the approved amount must be

Effective April 1, 2019                                                                         Page 162
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 221 of 484
SOP 50 10 5(K)                                                                                  Subpart B

       approved by SBA prior to the date the loan is closed and initially disbursed by the Lender in
       order for the guaranty fee to be reduced. Lender must submit a request to the appropriate SBA
       CLSC electronically via E-Tran for an adjustment to the approved amount of the loan and
       guaranty fee.
       1. Full refund: The guaranty fee may be refunded only when the loan has not been closed and
          initially disbursed and the lender submits a written request to SBA to cancel the guaranty.
          Once a loan has been initially disbursed, no refund is permitted.
       2. Partial refund: If SBA approves the cancellation of a portion of the loan prior to the loan
          being closed and initially disbursed, SBA will adjust the guaranty fee payable to reflect the
          new loan amount and refund the excess amount if the fee has already been paid. If the loan
          has been closed and initially disbursed, no refund is permitted.
   I. Guaranty Fee Calculation for Multiple Loans Within 90 Days.
       1. If more than 1 loan (with maturities exceeding 12 months) is approved for an Applicant,
          including loans approved to its affiliates, within 90 days of each other, the loans are
          considered as 1 loan for the purpose of determining the percentage of guaranty and the
          guaranty fee calculation. This rule applies regardless of whether the loans were approved by
          the same or different Lenders.
       2. When 2 or more loans are approved within 90 calendar days of each other, the applicable fee
          for the subsequent loans is equal to the guaranty fee that would have been charged had all
          the loans been combined into 1 loan. The applicable fee for the subsequent loan(s) will
          equal the amount of the fee that would have been charged had the loans been combined, less
          the amount of the fee from the first loan approved.
       3. When the Applicant receives both a short and long term 7(a) loan, the percentage of
          guaranty is calculated as if the loans are combined, but the guaranty fee is based solely on
          the maturity of each loan.
       4. If a short term loan that was made within 90 days of a long term loan is renewed and the
          maturity is extended beyond 12 months, the guaranty fee calculated at the time of renewal
          would equal the fee that would have been charged if both loans were originally long term.
          The amount owed SBA at the time of renewal would equal the recalculated guaranty fee less
          the amount paid at the time of original approval.
       5. This rule also applies to any subsequent increases to either of the loans, even if one of the
          loans subsequently is paid in full.
   J. Lender’s Annual Service Fee (“SBA On-Going Guaranty Fee”) (13 CFR § 120.220(f)).
       1. Lenders are required to pay SBA an annual service fee (“on-going guaranty fee”). This fee
          is set at the time of loan approval and based on the outstanding principal balance of the
          guaranteed portion of each loan. SBA specifies the amount of the fee each fiscal year for all
          loans approved during that year. This fee cannot be charged to the Borrower. With the
          exception noted for EWCP loans in paragraph 2 below, Lenders pay this fee on a monthly
          basis when reporting the status of the loans on SBA Form 1502. (For further guidance on
          SBA Form 1502 reporting, see Chapter 8 of this Subpart.) SBA may charge the Lender a
          late fee if the on-going guaranty fee is not paid timely.

Effective April 1, 2019                                                                         Page 163
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 222 of 484
SOP 50 10 5(K)                                                                                 Subpart B

          Note: The fee will be listed in the Authorization and, unless SBA drafts and executes the
          Authorization, it is the Lender's responsibility to ensure that the Authorization includes the
          correct fee.
       2. EWCP Loans: For EWCP loans approved after September 27, 2010, the Lender may choose
          one of the following options for payment of the EWCP Ongoing Fee only. Either option
          (monthly or annually) will result in payment of the same total amount of EWCP Ongoing
          Fee on each EWCP loan. Regardless of which payment option is chosen, the Lender must
          continue to submit, on a monthly basis, the Lender’s SBA Form 1502 Report on all 7(a)
          loans in the Lender’s portfolio, including all EWCP loans.
              a. Option 1 – Monthly Payment of EWCP Ongoing Fee:
                 Option 1 allows Lenders to pay the EWCP Ongoing Fee monthly along with other
                 7(a) loan ongoing servicing fees to Colson with the required SBA Form 1502
                 Report. Because EWCP loans may be a small percentage of the Lender’s 7(a)
                 portfolio, Option 1 allows Lenders to voluntarily pay the EWCP Ongoing Fee on
                 each EWCP loan on a monthly basis along with the rest of their 7(a) portfolio.
              b. Option 2 – Annual Payment of EWCP Ongoing Fee:
                 Lenders may pay the EWCP Ongoing Fee on each EWCP loan annually by selecting
                 Option 2. Lenders selecting Option 2 will receive an annual invoice on each EWCP
                 loan from SBA’s DFC. The EWCP loan balance reported by the Lender on the
                 monthly SBA Form 1502 Reports for the EWCP loan will allow Denver Finance
                 Center (DFC) to compute the EWCP Ongoing Fee amount to be billed annually.
                  The vast majority of EWCP loans have a maturity of 12 months or less; however,
                  EWCP loans may have a maturity of up to 36 months. For EWCP loans with a
                  maturity of 12 months or less, Lenders will receive one EWCP Ongoing Fee invoice
                  after maturity. For EWCP loans with a maturity in excess of 12 months and not more
                  than 24 months, Lenders will receive a EWCP Ongoing Fee invoice 12 months after
                  closing and again after maturity. For EWCP loans with a maturity greater than 24
                  months, Lenders will receive a EWCP Ongoing Fee invoice 12 months after closing,
                  24 months after closing and again after maturity.
                  The DFC will mail the Lender an EWCP Ongoing Fee invoice on each EWCP loan
                  within 60 days of each 12-month interval on the EWCP loan and payment will be
                  due within 30 days of the date of the invoice. The invoice will be for the EWCP
                  Ongoing Fee amount owing for the previous 12 months, or shorter period for loans
                  maturing prior to the end of the 12-month period. Lenders will be given instructions
                  on the invoice to make payment using the Pay.gov online payment process.
                  Fiscal Transfer Agent will send monthly EWCP reports to DFC and SBA’s Office of
                  International Trade (OIT). This report will track information on each EWCP loan by
                  Lender, including but not limited to the following:
                  i.       Whether the Lender is submitting SBA Form 1502 Reports on EWCP loans as
                          required;
                  ii.     When annual invoices are to be sent; and
                  iii.    The accrued amount to be billed for the EWCP Ongoing Fee for each EWCP

Effective April 1, 2019                                                                        Page 164
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                 Desc:
                         Exhibit Page 223 of 484
SOP 50 10 5(K)                                                                                             Subpart B

                          loan.
                          The DFC will send a monthly report to OIT and SBA’s Office of Credit Risk
                          Management reporting any Lenders that are delinquent on payments of
                          invoiced EWCP Ongoing Fees. OIT will be responsible (through delegation to
                          the USEAC Regional Managers) for monitoring Lenders in regards to
                          submitting the required SBA Form 1502 Reports and the payment of the
                          required EWCP Ongoing Fees. A Lender’s failure to pay any of the fees (and
                          any interest and penalties that are subsequently charged by SBA due to a
                          lender’s delinquent payment) may result in SBA’s decision to suspend or
                          revoke a lender’s eligibility to participate in SBA’s 7(a) program or to limit a
                          lender’s delegated authority.
VI. FEES LENDERS AND/OR THIRD PARTIES MAY COLLECT FROM AN APPLICANT
    (13 CFR § 120.221):
In 13 CFR § 120.221, SBA provides specific guidance on the fees a Lender or its Associates may
collect from an Applicant in connection with an SBA-guaranteed loan. Any fee not expressly permitted
in 13 CFR § 120.221 is prohibited. Pursuant to 13 CFR § 120.222, a Lender must not share any
premium received on the sale of an SBA-guaranteed loan with a service provider, packager, or other
non-employee loan referral source.
  SBA QUICK REFERENCE CHART No. 6
             TYPE OF FEE                        AMOUNT                                     NOTES

      Fees for Packaging and Other    Amount deemed reasonable and        Can be paid by Lender or Borrower and
                Services               customary for the market area      can be included in the loan amount. (See
                                                                                        VI.A below)

      Extraordinary Servicing Fee      Not to exceed 2% of the part         Primarily for construction servicing
                                        requiring special servicing,      needs, field inspections and asset-based
                                       except under the EWCP and              lending costs. (See VI.B below)
                                       Working Capital CAPLines.

        Out-of-Pocket Expenses        All direct costs associated with    Necessary expenses must be a result of a
                                     collateral instrument recordation,    requirement of SBA policy. (See VI.C
                                     appraisals, environmental reports                    below.)
                                           or other closing costs.

           Late Payment Fee           Not to exceed 5% of the regular      Must be delinquent more than 10 days.
                                               loan payment                          (See VI.D below)

       Subsidy Recoupment Fee         5%, 3% or 1% of the amount of           Fee paid to SBA on loans with a
                                            the prepayment                  maturity of 15 years or more when the
                                                                            Borrower prepays 25% or more of its
                                                                          loan in any 1 year during the first 3 years
                                                                             of the loan term. (See VI.E below)

            Assumption Fee           Not to exceed 1% of the principal        Fee may be paid by the seller or
                                      balance outstanding at time of           assumptor. (See VI.F below)
                                                assumption




Effective April 1, 2019                                                                                    Page 165
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 224 of 484
SOP 50 10 5(K)                                                                                 Subpart B

   A. Fees for Packaging and Other Services.
       1. The Lender or a third party may charge an Applicant fees for packaging and other services.
              a. “Packaging services” provided by Lender or third party include assisting the
                 Applicant with completing one or more applications, preparing a business plan, cash
                 flow projections, and other documents related to the application.
              b. “Other services” provided by a third party includes consulting as to what financing is
                 needed and what type, and broker or referral fees.
                  Note: The Lender and its Associates are prohibited from charging the Applicant for
                  “other services,” as defined above.
       2. The fees must be reasonable and customary for the services actually performed and must be
          consistent with those fees charged on the Lender’s similarly-sized, non-SBA guaranteed
          commercial loans. Lender must document the services provided in each loan file, regardless
          of the amount charged.
              a. Fees for packaging and other services may be based on a percentage of the loan
                 amount or may be charged on an hourly basis.
                  i.      With regard to fees for packaging and other services charged based on a
                          percentage of the loan amount:
                          a) In no event may the fee exceed 3 percent on loans of $50,000 or less;
                          b) The fee may not exceed 2 percent for loans between $50,000 and the first
                              $1,000,000 with an additional ¼ percent on amounts over $1,000,000;
                          c) All fees over $2,500 must be supported, documenting the work performed
                              and the time spent on each activity (see paragraph VIII.B for additional
                              detail).
                          d) The maximum fee that may be charged to an Applicant on a percentage
                              basis is $30,000.
                  ii.     With regard to fees for packaging and other services charged on an hourly rate:
                          a) Fees must be reasonable and customary for the actual services performed.
                          b) There is no maximum fee for fees charged on an hourly rate. However, all
                              fees over $2,500 must be supported, documenting the work performed
                              and the time spent on each activity (see paragraph VIII.B for additional
                              detail).
              b. A standard or flat fee charged to all Applicants is not acceptable.
       3. Prior to the services being provided, the Lender must advise the Applicant in writing that the
          Applicant is not required to obtain or pay for unwanted services. If fees are charged to the
          Applicant, an SBA Form 159 must be completed.
       4. A Lender or a third party engaged by a Lender cannot charge an Applicant for the Lender’s
          costs associated with underwriting the loan including the completion by the Lender’s
          Application for Guaranty for all 7(a) Loan Programs (SBA Form 1920) and/or Lender’s

Effective April 1, 2019                                                                        Page 166
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 225 of 484
SOP 50 10 5(K)                                                                                Subpart B

          analysis.
       5. SBA may review these fees at any time. Lenders and third parties must refund any fee
          considered unreasonable or impermissible by SBA.
   B. Extraordinary Servicing Fee.
       1. A Lender cannot charge the Borrower a servicing fee on an SBA-guaranteed loan unless the
          servicing fee is to cover expenses for extraordinary servicing requirements connected with
          the loan. Such a fee may not exceed 2% per year on the outstanding balance of the part
          requiring special servicing. Examples of extraordinary servicing fees include amounts to
          service construction loans or monitor accounts receivable and inventory collateral in asset-
          based lending. Under no circumstances may the fee exceed 2% of the loan amount EXCEPT
          under the EWCP or Working Capital CAPLine program operating under a BBC. In these
          programs, the fee must be reasonable and prudent based on the level of extraordinary effort
          required. In addition, if the Lender charges an extraordinary servicing fee on its similarly-
          sized, non-SBA guaranteed commercial loans, it cannot charge a higher fee on its SBA-
          guaranteed loans.
       2. Lenders must obtain SBA’s prior written approval for these fees. Lender must include the
          fees to be charged to administer the loan/line in its credit memorandum. Lenders submitting
          applications under delegated authority must enter the amount of the fee to be charged in E-
          Tran and certify that the fee is reasonable and prudent based on the level of extraordinary
          effort required. SBA’s issuance of a loan number will constitute its prior written approval of
          the fees, subject to SBA’s subsequent review of the fees for reasonableness. SBA will
          review such fees when conducting Lender oversight activities and at time of guaranty
          purchase. If SBA determines the fee is excessive, the Lender must reduce the fee to an
          amount SBA deems reasonable, refund any sum in excess of that amount to the Borrower,
          and refrain from charging or collecting from the Borrower any funds in excess of the
          amount SBA deems reasonable. SBA’s guaranty does not extend to extraordinary servicing
          fees and, at time of guaranty purchase, SBA will not pay any portion of such fees.
       3. The following actions do not qualify as extraordinary servicing and therefore a participating
          Lender is prohibited from collecting fees for these services:
              a. Changing the installment amount to avoid circumstances where the required
                 payment amount will not be sufficient to pay the loan in full by the maturity date;
              b. Changing the installment amount after a deferment;
              c. Providing the release or exchange of collateral (standard out-of-pocket expenses
                 such as recordation fees are permitted); or
              d. Any modification to the repayment terms of the note.
       4. Past due financial statements: SBA does not permit a Lender to charge a default interest rate
          or a separate servicing fee for past due financial statements. Lenders should make note in
          their loan files as to the attempts it has made (following prudent lending standards) to obtain
          the required financial statements. At some point the Borrower may require a servicing action
          by the Lender. At that time, the Lender can require past due financial statements.
   C. Out-of-Pocket Expenses.

Effective April 1, 2019                                                                        Page 167
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 226 of 484
SOP 50 10 5(K)                                                                                  Subpart B

       1. Lenders may be reimbursed by the Borrower for all direct costs including UCC filings or
          recording fees, photocopying, delivery charges, collateral appraisals and environmental
          impact reports that are obtained in compliance with SBA policy, and other direct charges
          related to loan closing. These costs must be itemized and kept in the loan file for SBA’s
          possible review. The costs of software or technology used in connection with preparing
          SBA loan documents, underwriting, or closing the SBA-guaranteed loan cannot be passed
          on to the Borrower.
       2. Lenders may be reimbursed by the Applicant for the direct costs (including reasonable
          overhead) of legal services performed by Lender’s in-house counsel in connection with an
          SBA-guaranteed loan, but in no event may the Lender be reimbursed for an amount that
          would exceed the cost of outside counsel. In accordance with 13 CFR § 120.221(e), charges
          for legal services (regardless of who provides the service) must be charged on an hourly
          basis. The Lender or its Associate may not pass on to the Applicant/Borrower any cost of
          legal services not calculated on an hourly basis for services provided in connection with the
          applicant/Borrower’s transaction.
       3. Direct costs associated with out-of-pocket expenses described in this section in connection
          with the loan closing do not need to be reported on SBA Form 159.
   D. Late Payment Fee.
       Lenders may charge the Borrower a late payment fee not to exceed 5% of the regular loan
       payment when the Borrower is more than 10 days delinquent on its regularly scheduled
       payment. The fee is the property of the lender and is not shared with the investor if the loan is
       sold into the Secondary Market. SBA’s guaranty does not extend to late fees and, at time of
       guaranty purchase, SBA will not pay any portion of such fees.
   E. Subsidy Recoupment Fee.
       For loans with a maturity of 15 years or longer, the Borrower must pay to SBA a Subsidy
       Recoupment Fee when the Borrower voluntarily prepays 25% or more of its loan in any 1 year
       during the first 3 years after first disbursement. The fee is 5% of the prepayment amount during
       the first year, 3% the second year, and 1% in the third year. SBA does not consider death that
       results in a prepayment a voluntary occurrence. No determination by SBA is required in this
       circumstance, and the Lender must confirm and document their file. If the Lender otherwise
       believes that the prepayment of the loan is not voluntary, the Lender may submit a request for a
       determination, with the Lender’s supporting analysis, to the appropriate CLSC. The CLSC will
       submit the request, along with its recommendation to the Director of Financial Program
       Operations (OFPO) and the D/FA for a joint determination as to whether a prepayment is
       involuntary.
   F. Assumption Fee.
       1. In the case of an assumption of the loan by another entity, SBA does not require a new
          guaranty fee, and lien positions are often maintained eliminating the need for recording fees.
          As an incentive for a Lender to retain an existing loan, SBA allows a Lender to charge an
          assumption fee that is consistent with its assumption fee the Lender charges on its non-SBA
          guaranteed loans. The fee must be reasonable in relation to services provide and cannot
          exceed 1 percent of the principal balance outstanding at time of assumption. SBA’s guaranty

Effective April 1, 2019                                                                         Page 168
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 227 of 484
SOP 50 10 5(K)                                                                                Subpart B

           does not extend to assumption fees and, at time of guaranty purchase, SBA will not pay any
           portion of such fees.
       2. This fee may be paid by the seller or the assumptor. Lenders should review SBA’s SOP 50
          57, 7(a) Loan Servicing and Liquidation, for procedures to process an assumption request.
   G. SBA Express and Export Express Fee Policy.
       1. The SBA guaranty and on-going servicing fees are the same for SBA Express and Export
          Express as for standard 7(a) loans. The policy regarding packaging fees is the same as for
          standard 7(a) loans as set forth in paragraph VI.A.1 above. In addition, the Lender may
          charge the same fees for SBA Express and Export Express loans as it charges for its
          similarly-sized non-SBA guaranteed commercial loans as long as the fees are directly
          related to the service provided and are reasonable and customary for the services performed.
          Examples include application fees and reasonable transaction fees such as cash advance
          fees, late fees, returned check charges, currency conversion fees, over limit fees (assuming
          the Borrower did not exceed SBA’s approved loan amount), and organizational change fees.
          If packaging or application fees are charged, they must be disclosed on SBA Form 159.
       2. As with standard 7(a) loans, Lenders may not charge servicing fees unless the fees are to
          compensate for extraordinary servicing requirements connected with the loan; for example,
          monitoring the levels of accounts receivable for a line of credit. Such fees must comply with
          Paragraph VI.B above.
       3. Renewal fees are not permitted.
       4. SBA reserves the right to disallow fees that are not customary and/or which do not bear a
          relationship to the actual service provided. Also, if the Lender requests that SBA honor its
          guaranty on an SBA Express and Export Express loan, with the exception of the SBA
          guaranty fee, the Agency will not purchase any portion of the loan balance that consists of
          fees charged to the Borrower.
VII. PROHIBITED FEES.
Lenders are prohibited from charging the Applicant any fees not expressly authorized in sections V and
VI above. For example, the Lender and/or its Associate may not:
   A. Require the Applicant or Borrower to pay the Lender, a Lender’s Associate, or any party
      designated by either, any fees or charges for goods or services, including insurance, as a
      condition for obtaining an SBA-guaranteed loan;
   B. Charge the Borrower any commitment, bonus, origination, broker, commission, referral or
      similar fees;
   C. Charge points or add-on interest; or
   D. Share any premium received from the sale of an SBA-guaranteed loan in the Secondary Market
      with a Service Provider, packager, or other non-employee loan-referral source.
VIII. DISCLOSURE OF FEES AND LENDER EXPENSES (13 CFR Part 103 AND 13 CFR §
    120.221).
   A. Disclosure of Fees and Identification of Agents.


Effective April 1, 2019                                                                       Page 169
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 228 of 484
SOP 50 10 5(K)                                                                                Subpart B

       Section 13 of the Small Business Act (15 U.S.C. § 642) requires that an Applicant identify the
       names of persons engaged by or acting on behalf of the Applicant for the purpose of expediting
       the application and the fees paid or to be paid to any such person. SBA regulations at 13 CFR §
       103.5 require any Agent to execute and provide to SBA a compensation agreement
       (“Agreement”). Each Agreement governs the compensation charged for services rendered or to
       be rendered to the Applicant or Lender in any matter involving SBA assistance. “Agent” means
       an authorized representative, including an attorney, accountant, consultant, packager, lender
       service provider, or any other person representing an Applicant or participant by conducting
       business with SBA.
   B. SBA Form 159 “Fee Disclosure Form and Compensation Agreement.”
       1. The Applicant or the Lender, depending on who paid or will pay the Agent, must use SBA
          Form 159, “Fee Disclosure Form and Compensation Agreement,” to document the fees. A
          separate SBA Form 159 must be executed for each Agent. If the same Agent provides
          multiple services to the Applicant or Lender, all services provided by the same Agent may
          be listed on a single Form 159.
       2. Information on this form will be used to monitor fees charged by Agents and the
          relationship between Agents and Lenders. Lenders must make sure that all of the
          appropriate data fields on SBA Form 159 are completed.
       3. The following are not considered Agents for purposes of this Agreement and, therefore, are
          not required to complete SBA Form 159:
              a. Applicant’s accountant for the preparation of financial statements required by the
                 Applicant in the normal course of business and not related to the loan application;
              b. A state-certified or state-licensed appraiser employed by the Lender to appraise
                 collateral in connection with the SBA loan;
              c. An individual who is a qualified source, as defined in Chapter 4 of this Subpart, and
                 employed by the Lender to conduct an independent business valuation in connection
                 with an SBA loan;
              d. An environmental professional employed by the Lender to conduct an environmental
                 assessment of the collateral in connection with an SBA loan;
              e. Any attorney in connection with the SBA loan closing; and
              f. A real estate agent who is receiving a commission for the sale of real estate in
                 connection with the SBA loan.
       4. The Lender must inform the Applicant in writing that the Applicant does not have to employ
          an Agent or representative (including the Lender) to assist the Applicant with the loan
          application. If an Applicant employs an Agent or representative, the fee paid must bear a
          reasonable relationship to the services actually performed. The SBA does not allow
          contingency fees (fees paid only if the loan is approved) or charges for services which are
          not reasonably necessary in connection with an application.
       5. If the total compensation exceeds $2,500, the compensation must be itemized. When a
          single provider charges an Applicant in connection with multiple applications, fees are

Effective April 1, 2019                                                                       Page 170
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                   Desc:
                         Exhibit Page 229 of 484
SOP 50 10 5(K)                                                                              Subpart B

          aggregated to establish the $2,500 threshold for itemization. Separate SBA Forms 159 must
          be completed for each application.
       6. Lenders must submit SBA Form 159 to Fiscal Transfer Agent (“FTA”) on loans that involve
          payment of fees, including, but not limited to, those covering any packaging fees charged by
          the Lender or where the Lender paid the Agent fee. This submission is required only once
          after there has been an initial disbursement on the loan and must be submitted in
          conjunction with a Lender’s SBA Form 1502 report for the month and must be submitted
          within two SBA Form 1502 reporting cycles. The information must be submitted by
          electronic document imaging utilizing either the Portable Document Format (.pdf) or the
          Tagged Information Format (.tif). Lenders must email the pdf/tif file to
          Form159@colsonservices.com. Lenders are required to retain an original signature version
          of the form in their files for compliance review purposes.


IX. AGENTS.
SBA expects Lenders to exercise due diligence and prudent oversight of their third party vendors,
including Lender Service Providers (LSP) and other loan agents. SBA will review evidence of such due
diligence and oversight of such relationships when conducting lender oversight activities. Federally-
regulated Lenders are reminded that they must comply with the requirements of their primary Federal
Financial Institution Regulator regarding third party vendors.
   A. SBA regulations at 13 CFR Part 103 govern the activities of Agents, the disclosure of fees, and
      the circumstances that would result in revocation or suspension.
       1. Agents (13 CFR § 103.1(a)):
              a. SBA defines an “Agent” to mean an authorized representative, including an attorney,
                 accountant, consultant, packager, Lender Service Provider, or any other person
                 representing an applicant or participant by conducting business with SBA.
              b. For Lender Service Provider, SBA reviews the written agreement between the
                 Lender and the Lender Service Provider, thus SBA Form 159 is not required for the
                 services provided by the Lender Service Provider to the Lender.
                 (13 CFR § 103.5(c)) Fees paid by the Lender to the Lender Service Provider cannot
                 be passed onto the Applicant.
              c. For all other Agents paid by either an Applicant or a Lender, SBA Form 159 must be
                 completed and signed by the Applicant and the Lender. For each Agent paid by the
                 Applicant to assist it in connection with its application, the Agent also must
                 complete and sign the form. When an Agent is paid by the Lender, the Lender must
                 identify the Agent on SBA Form 159 and the Lender and Applicant must sign the
                 form.
              d. The only situation where an Agent can receive compensation from both the Lender
                 and the Applicant is when the Agent is providing different services by providing
                 packaging services to the Applicant and receiving a referral fee from the Lender. (13
                 CFR § 103.4(g))
              e. The SBA does not allow contingency fees (fees paid only if the loan is approved) or

Effective April 1, 2019                                                                     Page 171
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 230 of 484
SOP 50 10 5(K)                                                                                Subpart B

                  charges for services which are not reasonably necessary in connection with an
                  application.
       2. Referral Agents (13 CFR § 103.1(f)):
          “Referral Agent” means a person or entity that identifies and refers an Applicant to a Lender
          or a Lender to an Applicant. The referral agent may be employed and compensated by either
          an Applicant or a Lender. Each referral agent, including loan packagers, must disclose the
          name of its customer and all fees charged in connection with the SBA loan transaction on
          SBA Form 159.
       3. Lender Service Provider (13 CFR § 103.1(d)):
              a. “Lender Service Provider” means an Agent who carries out Lender functions in
                 originating, disbursing, servicing, or liquidating a specific SBA business loan or loan
                 portfolio for compensation from the Lender.
              b. A Lender must have a continuing ability to evaluate, process, close, service,
                 liquidate and litigate small business loans (13 CFR § 120.410). A Lender may
                 contract with a third party (Lender Service Provider (LSP)) to assist the Lender with
                 one or more of these functions. However, the Lender itself, not the LSP, must be
                 able to demonstrate that it exercises day-to-day responsibility for evaluating,
                 processing, closing, disbursing, servicing, liquidating and litigating its SBA
                 portfolio. SBA determines whether or not an Agent is an LSP on a loan-by-loan
                 basis. If an Agent meets the definition of an LSP, a formal agreement between the
                 Agent and Lender is required and must be reviewed by SBA. (See Paragraph X.D.
                 below for further guidance on LSP agreements.)
              c. All participating Lenders must submit each LSP agreement to the LGPC for review.
                 Lenders may submit the agreements to LSPagreements@sba.gov. If there are any
                 changes to an LSP agreement after review by SBA, the Lender must submit the
                 revised agreement to SBA for review.
              d. SBA will investigate any complaint by an Applicant, Lender or any other participant
                 in an SBA program, concerning the activity, services completed, or fees charged by
                 any LSP.
              e. SBA reserves the right to audit compliance with any SBA-reviewed LSP agreement.
       4. Packager (13 CFR § 103.1(e)):
              a. “Packager” means an Agent who is employed and compensated by an Applicant or
                 Lender to prepare the Applicant’s application for financial assistance from SBA. The
                 packager may be the Lender.
              b. For 7(a) loans, if a CDC employee performs packaging or loan referral services
                 within the scope of their CDC employment, both the CDC and the employee are
                 Agents. If a CDC employee acts as a Packager or Referral Agent outside the scope
                 of his or her employment, the CDC is not considered an Agent.
   B. Agents and Privacy Act Considerations.


Effective April 1, 2019                                                                       Page 172
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 231 of 484
SOP 50 10 5(K)                                                                                Subpart B

       Private information about a loan cannot be discussed with anyone who claims to be an Agent
       for an Applicant, Participant, or Lender without evidence of representation. Proprietary
       information is protected by the Right to Financial Privacy Act and the Privacy Act. Without
       proper authorization, SBA and participating Lenders may not discuss private information with
       even a spouse or other close relative of the Applicant.
   C. Reporting Data on Agents through E-Tran.
       SBA is required to collect certain information regarding the involvement of Agents in
       applications for financial assistance from SBA. For each loan submitted through E-Tran,
       Lenders must identify whether an Agent was involved in any way with the transaction, and, if
       so, provide the name, street address, city, state, zip code and phone number of the Agent.
   D. Employment of Agent Initiated by Applicant.
       Lenders and Agents must clearly inform any Applicant that the SBA does not require the use of
       an Agent for packaging or referring a loan application. When an Applicant employs an Agent:
       1. The Agent may bill and be paid by the Applicant for providing packaging services as long
          as compensation is reasonable and customary for those services; the compensation complies
          with paragraph VI.A.1 above; and the compensation is not contingent on the loan being
          approved.
       2. The Agent who works for an Applicant as a packager may also work as a Loan Referral
          Agent for the Applicant and receive a referral fee from the Applicant.
       3. The Agent may be a Loan Referral Agent for a Lender and a Packager for an Applicant,
          provided both the Applicant and the Lender are aware of both relationships, and the Agent
          does not receive a referral fee from the Applicant or a packaging fee from the Lender.
       4. SBA Form 159 must be completed by the Agent and the Applicant for all fees paid by the
          Applicant.
   E. Employment of Agent by Lender (not an LSP).
       When a Lender has decided to approve a loan application and needs assistance with the
       preparation of the paperwork for the application to SBA, the loan closing, or preparation of the
       loan to sell it on the Secondary Market, the Lender may use an Agent.
       1. The compensation for these services must be reasonable and customary for the services
          actually provided and cannot be contingent upon the loan being approved.
       2. The Agent must bill and be paid by the Lender for all services and the Lender may not pass
          these charges through to the Applicant under any circumstances.
X. WHO MAY CONDUCT BUSINESS WITH SBA (13 CFR § 103.2)
   A. Any person or entity applying for SBA assistance does not need an Agent to conduct business
      with SBA. The term “conduct business with SBA” is defined at 13 CFR § 103.1(b).
       1. Individuals and entities suspended, debarred, revoked or otherwise excluded under the SBA
          or Government-wide debarment regulations are not permitted to conduct business with
          SBA. SBA may require that an Agent supply written evidence of his or her authority to act
          on behalf of an Applicant or Lender as a condition of revealing any information about the

Effective April 1, 2019                                                                       Page 173
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 232 of 484
SOP 50 10 5(K)                                                                               Subpart B

          applicant’s or lender’s current or prior dealings with the SBA. Lenders are responsible for
          consulting the System for Award Management’s (SAM)/Excluded Parties List System
          (EPLS) or any successor system to determine if an Agent has been debarred, suspended or
          otherwise excluded by SBA or another Federal agency. (https://www.sam.gov/portal/SAM/)
       2. SBA may, for good cause, suspend or revoke the privilege of an Agent to conduct business
          with the government. The suspension or revocation remains in effect during any
          administrative proceedings under SBA regulations at 13 CFR Part 134. The meaning of
          “good cause” may be found at 13 CFR § 103.4.
   B. Illegal Activity of an Agent Must Be Reported.
       Lenders should report any illegal activity of Agents to the Office of the Inspector General,
       Attention: Assistant Inspector General for Investigations and the D/OCRM. Any substantiating
       evidence should be included when contacting the Office of the Inspector General and OCRM.
   C. Review of Agent Fees.
       1. Lenders must review the Agent’s services and related fees to determine if the fees are
          necessary and reasonable when:
              a. There is an indication from a third party that an Agent’s fees might be excessive; or
              b. When an Applicant complains about the fees charged by an Agent.
       2. In cases where fees appear to be unreasonable, Lenders should contact the D/OCRM to
          report the fees.
       3. If an SBA investigation determines an Agent fee is excessive, the Agent must reduce the fee
          to an amount SBA deems reasonable, refund any sum in excess of that amount to the
          Applicant, and refrain from charging or collecting from the Applicant any funds in excess of
          the amount SBA deems reasonable.
   D. Lender Service Provider Agreements.
       A Lender Service Provider (LSP) Agreement is a written contract between a Lender and an
       Agent who assists the Lender with 7(a) loan program loan origination and servicing duties. SBA
       views LSP Agreements as a means of permitting a Lender to acquire staff for those activities
       through a contract rather than employing those same people directly. However, the Lender itself
       must be able to demonstrate that it exercises day-to-day responsibility for evaluating,
       processing, closing, servicing, liquidating and litigating its SBA portfolio. As such, an LSP
       Agreement may not grant the LSP power of attorney to act on behalf of the Lender.
       It is important to note that if the Lender plans to engage an LSP to handle its SBA Borrower
       payments, the funds must be held in an account in the Lender’s name, not the name of the LSP;
       however the LSP may be permitted to access the account in order to process Borrower
       payments. For those loans where the guaranteed portion has been sold on the secondary market,
       the account also must be properly titled in accordance with SBA Form 1086, Secondary
       Participation Guaranty Agreement. In addition, the LSP may not commingle any funds from
       multiple lenders; there must be separate accounts for each of its lender clients. The LSP may not
       net its fee out of any Borrower payments or other funds collected on the Lender’s behalf.



Effective April 1, 2019                                                                       Page 174
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 233 of 484
SOP 50 10 5(K)                                                                                  Subpart B

       SBA does not provide a form of LSP Agreement, but expects Lenders and LSPs to negotiate the
       terms of the contract to meet the needs of the Lender. Each agreement must include the
       following:
       1. Identification of both parties including full legal name, trade name or dba, address, and
          contact person’s name, address, phone number and email address. The SBA Lender’s
          Location ID Number also needs to be included.
       2. Services: The contract must specifically identify the services that will be performed by the
          LSP.
       3. Lender’s responsibility: There must be a statement that the Lender bears full responsibility
          for all aspects of its 7(a) loan operation, including, but not limited to, approvals, closings,
          disbursements, servicing actions and due diligence. The LSP only provides assistance to the
          Lender. If an LSP is authorized to access SBA’s Capital Access Financial System (CAFS),
          including E-Tran on behalf of a Lender, the Lender acknowledges it is responsible for all
          entries and certifications made into CAFS by the LSP.
       4. Compensation: The compensation must be specifically explained as to what will be charged
          for each type of service and must state that the fees are for services actually performed.
              a. Fees related to assisting the Lender with packaging, processing, or underwriting
                 cannot be contingent on whether the loan is approved or closed.
              b. The contract must state that all compensation paid to the LSP will be paid by the
                 Lender and that the Lender and the LSP are prohibited from charging the Applicant
                 for the same services.
              c. The Lender and the LSP cannot share in any Secondary Market premium.
              d. The billing for loan packaging or for other loan processing services must identify the
                 Applicant’s name.
       5. Term: The full term of the contract including renewal options must be stated in order for
          SBA to determine if it is reasonable. In addition, the contract must clearly identify terms and
          conditions satisfactory to SBA that permit either party to terminate the contract prior to its
          expiration date on a reasonable basis (usually 60 days).
       6. The contract also must include the following statements or disclosures:
              a. The Lender and the LSP will not engage in the sharing of any Secondary Market
                 premium.
              b. The LSP will not assume a portion of the risk of the un-guaranteed portion of any
                 loan.
              c. Disclosure by the LSP of any affiliations with other financial institutions,
                 commercial lenders, CDCs, CUSOs, other LSPs, or loan brokers.
              d. Disclosures of any prior or existing relationship other than the contractual one
                 created by the agreement, or a statement that no such relationship exists.
              e. The agreement is subject to all applicable laws, regulations, and policies including
                 all SBA Loan Program Requirements.

Effective April 1, 2019                                                                         Page 175
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                    Desc:
                         Exhibit Page 234 of 484
SOP 50 10 5(K)                                                                               Subpart B

             f. In the event this Lender Service Provider Agreement conflicts with any other
                contract or agreement between the parties, now or in the future, this Lender Service
                Provider Agreement will control with respect to Lender’s SBA loan portfolio.
      7. The contract must not evidence any actual or apparent conflict of interest or self-dealing on
         the part of any of the Lender’s officers, management or staff.




Effective February 15, 2019                                                                  Page 176
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 235 of 484
SOP 50 10 5(K)                                                                                   Subpart B

 CHAPTER 4: CREDIT STANDARDS, COLLATERAL AND ENVIRONMENTAL POLICIES


I.   CREDITWORTHINESS/CREDIT UNDERWRITING
     A. Credit Standards (13 CFR § 120.150):
        The policies that make up SBA’s credit standards begin with the requirements outlined in 13
        CFR §§ 120.101 and 120.150. This section provides procedural guidance as to what the Lender
        should or must consider when analyzing any request for financial assistance that will be
        guaranteed by SBA.
        A Lender must analyze each application in a commercially reasonable manner, consistent with
        prudent lending standards. The cash flow of the Applicant is the primary source of repayment,
        not the liquidation of collateral. Thus, if the Lender’s financial analysis demonstrates that the
        Applicant lacks reasonable assurance of repayment in a timely manner from the cash flow of the
        business, the loan request must be declined, regardless of the collateral available or outside
        sources of cash.
     B. Processing Methods and Delivery Methods:
        1. Processing Methods:
           Non-delegated – When a Lender submits an SBA 7(a) loan guaranty request under the non-
           delegated processing method, the Lender submits the application and supporting documents
           to SBA. SBA will make the final determination as to the eligibility of the Applicant, use of
           proceeds, analysis of the credit decision, including adequacy of collateral pledged, structure
           of the loan and the equity contribution of the Applicant.
           Delegated – When a Lender submits an SBA 7(a) loan guaranty request under the Lender’s
           delegated authority (PLP, PLP-EWCP, SBA Express, and Export Express), the Agency does
           not review the Lender’s determination of eligibility, analysis of the credit, or structure of the
           loan or line of credit prior to issuing a loan number. The Lender must analyze eligibility and
           credit worthiness in accordance with SBA Loan Program Requirements and properly
           document its file. The PLP, PLP-EWCP, SBA Express, and Export Express Lender’s
           analysis is subject to SBA’s review and determination of adequacy, when the Lender
           requests SBA to purchase its guaranty or when SBA is conducting lender oversight
           activities.
        2. Delivery Methods:
           Credit underwriting requirements are separated into five categories based on the delivery
           method of the 7(a) loan:
               a. 7(a) loans greater than $350,000 processed using either delegated or non-delegated
                  processing and loans of $350,000 or less that do not meet SBA’s minimum credit
                  score requirements for 7(a) Small Loans;
               b. “7(a) Small Loans” consists of any loan of $350,000 or less meeting the minimum
                  credit score requirements as set by SBA (excluding SBA Express, Export Express
                  and CAPLine);


Effective April 1, 2019                                                                           Page 177
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 236 of 484
SOP 50 10 5(K)                                                                                  Subpart B

              c. CAPLines;
              d. SBA Express and Export Express loans; and
              e. Export Working Capital Program (“EWCP”) loans.
   C. Credit Underwriting Requirements:
       1. For 7(a) loans greater than $350,000 and loans of $350,000 or less that do not meet SBA’s
          minimum credit score requirements for 7(a) Small Loans:
              a. Lender’s Credit Analysis:
                  Lender’s credit memorandum and analysis must address the Applicant’s ability and
                  likelihood to repay the loan from the cash flow of the business and past performance
                  by documenting the following:
                  i.      A description and history of the business, including:
                          a) Nature of the business;
                          b) Length of time in business under current management;
                          c) Depth of management experience in the industry or a related industry;
                          d) Brief description of the business’s management team including principal’s
                              involvement in the daily onsite management of the business or how the
                              daily operations will be managed if the principals are not there on a daily
                              basis; and
                          e) If the daily operations will be handled under a management agreement,
                              i) Delegated Lenders must obtain a copy of the management agreement,
                                 review it and retain in their loan file.
                              ii) Non-delegated Lenders must submit a copy of the management
                                  agreement to the LGPC with their application.
                              iii) See Chapter 2, paragraph II.D.7 of this Subpart for further guidance on
                                   management agreements. (13 CFR
                                   § 121.301(f)(3))
                  ii.     Financial analysis of repayment ability:
                          a) For existing businesses based on the three most recent years of historical
                              financial information (tax returns or balance sheet with debt schedule and
                              income statement) plus an interim financial statement. (13 CFR §
                              120.191)
                          b) For new businesses, detailed projections, including the supporting
                              assumptions which reflect positive cash flow within 2 years will be
                              required.
                          c) The financial analysis for all Applicants must address the following as
                              applicable:
                              i) Historical cash flow for existing businesses, that demonstrates total

Effective April 1, 2019                                                                         Page 178
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 237 of 484
SOP 50 10 5(K)                                                                                    Subpart B

                                  debt service coverage after the SBA loan; if the historic cash flow does
                                  not show sufficient debt service coverage, Lender must obtain from the
                                  Applicant and analyze 2 years of detailed projections including the
                                  supporting assumptions;
                              ii) Calculation of operating cash flow (OCF) defined as earnings before
                                  interest, taxes, depreciation and amortization (EBITDA);
                              iii) Justification for additions and subtractions to cash flow such as the
                                   following:
                                   (a)   Unfunded capital expenditures;
                                  (b)    Non-recurring income;
                                   (c)   Expenses and distributions;
                                  (d)    Distributions for S-Corp taxes;
                                   (e)   Rent payments;
                                   (f)   Owner’s Draw; and/or
                                  (g)    Global cash flow analysis that includes assessment of impact on
                                         cash flow to/from any affiliate business.
                  iii.    Debt Service (DS) is defined as the future required principal and interest
                          payments on all business debt inclusive of new SBA loan proceeds. The
                          Applicant’s debt service coverage ratio (OCF/DS) must be equal to or greater
                          than 1.15 on a historical and/or projected cash flow basis and 1:1 on a global
                          basis. To perform a complete analysis of debt service, it is important for a
                          Lender to obtain a current debt schedule prepared by the Applicant, including
                          any shareholder debt.
                  iv.     For cash flow projections, the Lender must calculate the debt service coverage
                          and provide the assumptions supporting the projected cash flow coverage,
                          including as applicable:
                          a) Justification for revenue growth, i.e. new product lines, sales channels and
                              new production facilities;
                          b) Justification for any reduction in expenses; and
                          c) A comparison to current industry trends.
                  v.      Spread of pro-forma Business Balance Sheet (current business balance sheet
                          adjusted for all changes in assets and liabilities as a result of the SBA loan,
                          other debt, any required equity injection and use of loan proceeds);
                  vi.     Ratio calculations (based on the pro-forma Balance Sheet and historical and
                          projected Income Statements) for the following financial ratio benchmarks:
                          Current Ratio, Debt/Tangible Net Worth, Debt Service Coverage, and any
                          other ratios the Lender considers significant for the business/ industry (e.g.,
                          inventory turnover, receivables turnover, and payables turnover, etc.) including
                          discussion of Lender’s comparison to industry trends;
Effective April 1, 2019                                                                           Page 179
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 238 of 484
SOP 50 10 5(K)                                                                                    Subpart B

                  vii. Analysis of working capital adequacy, at a minimum over the next 12 months;
                  viii. Collateral adequacy assessment (using market or net book value as defined in
                        Paragraph II. of this Chapter) to offset risk of default;
                  ix.     Insurance Requirements, including:
                          a) Life Insurance - on whom and how much. If Life Insurance will not be
                              required, provide justification.
                          b) Business hazard & liability insurances.
                          c) Other Insurances, such as specialty insurance appropriate for the type of
                              business, e.g. malpractice insurance or product liability insurance.
                              (See Paragraph II, “Guaranties and Collateral,” below for further
                              guidance on insurance requirements.)
                  x.      Explanation of and justification for the refinancing of any debts as part of the
                          loan request, in accordance with the written analysis required in Chapter 2,
                          Paragraph V.E.5 of this Subpart. In addition, Lender must include a written
                          explanation for any late payments.
                  xi.     Lender’s rationale for recommending approval, including a discussion and
                          analysis of the following:
                          a) The factors demonstrating the Applicant does not have credit available
                              elsewhere on reasonable commercial terms from non-Federal, non-State,
                              non-local government sources (see Chapter 2, Para. II.E. of this Subpart);
                          b) Competition;
                          c) Seller financing;
                          d) Stand-by agreements;
                          e) 90+ day delinquencies;
                          f) Trade disputes and/or;
                          g) Federal, State or local citations which would preclude the Applicant from
                              normal business operations;
                          h) For a change of ownership, discussion/analysis of the business valuation
                              used to support the purchase price (see Section IV of this chapter for
                              business valuation requirements.);
                           i) Discussion of any liens, judgments, bankruptcy filings or pending litigation
                               including divorce proceedings; and
                           j) Discussion of other relevant information (for example, if the application
                               involves a franchise, Lender must review any credit information provided
                               such as the number of failed franchisees and cash flow projections
                               provided by the franchisor).
              b. Equity requirements (13 CFR § 120.150(f)):


Effective April 1, 2019                                                                           Page 180
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 239 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                  i.      The Lender must determine if the equity position, any required equity injection
                          and the pro forma debt-to-worth are acceptable based on the factors related to
                          the type of business, experience of management and the level of competition in
                          the market area. The Lender must include a detailed discussion of the equity
                          position (net worth) and any required equity injection. (See Chapter 7 of this
                          Subpart for requirements concerning documenting and verifying equity
                          injection.)
                  ii.     Minimum equity injection requirements for certain Applicants or loans:
                          a) Start-Up businesses – At a minimum, SBA considers an equity injection
                              (Applicant contribution) of at least ten (10) percent of the total project
                              costs (all costs required to become operational, regardless of the source of
                              funds) to be necessary for a start-up business to operate on a sound
                              financial basis. SBA considers a business to be a “start-up” for the
                              purpose of determining equity injection requirements if it has been in
                              operation (i.e., generating revenue from intended operations) for up to 1
                              year;
                          b) Changes of ownership:
                              i) Resulting in a new owner (complete change of ownership): At a
                                 minimum, SBA considers an equity injection of at least ten (10)
                                 percent of the total project costs (all costs required to complete the
                                 change of ownership, regardless of the source of funds) to be necessary
                                 for such transactions. Seller debt may not be considered as part of the
                                 equity injection unless it is on full standby for the life of the SBA loan
                                 and it does not exceed half of the required equity injection;
                              ii) Change of ownership between existing owners (“partner buyout”): In
                                  order for a 7(a) loan to finance greater than 90% of the purchase price
                                  of a partner buyout:
                                  (a)    The remaining owner(s) must certify that he/she has been
                                         actively participating in the business operation and held the
                                         same ownership interest in the business for at least the past 24
                                         months (Lender must include in the credit memorandum
                                         confirmation that the Borrower has made the required
                                         certification and retain such certification in the file; and
                                  (b)    The business balance sheets for the most recent completed
                                         fiscal year and current quarter must reflect a debt-to-worth ratio
                                         of no greater than 9:1 prior to the change in ownership.
                                   In the event the Lender is unable to document that both (a) and (b)
                                   above are satisfied, the remaining owner(s) must contribute cash in
                                   the amount of at least 10% of the purchase price of the business, as
                                   reflected in the purchase and sale agreement.
                  iii.    Source of Equity Injection:


Effective April 1, 2019                                                                          Page 181
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 240 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                          a) The following may be considered as equity injection:
                             i) Cash that is not borrowed.
                             ii) Cash that is borrowed through a personal loan to the business owner
                                 with repayment demonstrated to come from a source other than the cash
                                 flow of the business (the salary paid to the owner by the business does
                                 not qualify). If the personal loan is made by the participating Lender,
                                 the Lender must submit the application through non-delegated 7(a)
                                 processing.
                             iii) Assets other than Cash - Lenders must carefully evaluate the value of
                                  assets other than cash that are injected by owners. An appraisal or other
                                  valuation by an independent third party is required if the valuation of
                                  the fixed assets is greater than the depreciated value (net book value). A
                                  valuation of the fixed assets provided as part of a business valuation
                                  will not meet these requirements.
                             iv) Standby debt - Only debt that is on full standby (no payments of
                                 principal or interest for the term of the SBA-guaranteed loan) may be
                                 considered as equity for SBA’s purposes. A copy of the note must be
                                 attached to the standby agreement.
                          b) The following may not be considered as Equity Injection:
                             i) Value or cost of education; and
                             ii) Funds that are borrowed and do not meet the exception noted in
                                 subparagraph a) ii) immediately above.
                          c) Standby Agreements:
                             i) Lender may use SBA Form 155 or its own Standby Agreement form. A
                                copy of the note must be attached to the standby agreement.
                             ii) Standby Creditor must subordinate any lien rights in collateral securing
                                 the loan to Lender’s rights in the collateral, and take no action against
                                 Borrower or any collateral securing the Standby Debt without Lender’s
                                 consent.
       2. 7(a) Small Loans up to and including $350,000 (excluding SBA Express, Export Express,
          CAPLine and EWCP):
              a. All 7(a) Small Loan applications will begin with a screening for a FICO® Small
                 Business Scoring ServiceSM Score (SBSS Score).
                  i.      The SBSS Score is calculated based on a combination of consumer credit
                          bureau data, business bureau data, Borrower financials, and application data
                          (The SBSS Score is not to be confused with the Small Business Predictive
                          Score (SBPS) used by SBA’s Office of Credit Risk Management). The
                          minimum credit score is based on the lower end of the risk profile of the
                          current SBA portfolio and may be adjusted up or down from time to time. SBA
                          will post on its website the minimum acceptable SBSS credit score for

Effective April 1, 2019                                                                          Page 182
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 241 of 484
SOP 50 10 5(K)                                                                                     Subpart B

                          applications at https://www.sba.gov/partners/lenders/7a-loan-program.
                  ii.     To screen the application for a credit score:
                          The Lender will enter a minimal set of fields into E-Tran Loan Origination. At
                          this point, the Lender will not be required to complete the entire set of E-Tran
                          screens, but the Lender may choose to submit the entire set of E-Tran loan
                          origination data if it is easier to keep the data set intact while processing via a
                          third-party software product. The fields required to generate a credit score are
                          as follows (it should be noted that these data fields are part of the screens used
                          for the E-Tran loan origination process and part of the specification for loan
                          origination software packages, which will make it easier to move forward with
                          the loan application if the credit score is acceptable):
                          a) business_legal_name
                          b) business_address
                          c) business_city
                          d) business_state
                          e) business_zip
                          f) business_phone
                          g) fed_tax_id
                          h) DUNs number (if available)
                           i) For all owners of 20% or more equity in the Applicant small business, the
                               following is necessary to generate the credit score:
                              i) first_name
                              ii) last_name
                              iii) SSN
                              iv) city
                              v) state
                              vi) zip
                  iii.    An acceptable SBSS credit score satisfies the requirement to consider the
                          following:
                          a) The credit history of the Applicant (and the Operating Company if
                              applicable), its Associates, and guarantors, including historical
                              performance as well as the potential for long term success (character and
                              reputation will be determined through the appropriate questions on SBA
                              Form 1919 and, if required, SBA Form 912);
                          b) The strength of the business;
                          c) Past earnings, projected cash flow, and future prospects; and

Effective April 1, 2019                                                                            Page 183
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 242 of 484
SOP 50 10 5(K)                                                                                    Subpart B

                          d) The Applicant’s ability to repay the loan with earnings from the business.
                  iv.     If the Applicant does not receive an acceptable SBSS credit score:
                          a) Non-delegated Lenders may submit via E-Tran or SBA One a 7(a) loan
                              application to the LGPC following the procedures for loans over
                              $350,000 as outlined in paragraph I.C.1. above.
                          b) Delegated Lenders may process the application using their delegated
                              authority following the procedures for loans over $350,000 as outlined in
                              paragraph I.C.1. above, or, if the Lender is an SBA Express or Export
                              Express Lender, as an Express application.
              b. Abbreviated Credit Analysis for 7(a) Small Loans:
                  The Lender’s credit memorandum must demonstrate reasonable assurance of
                  repayment and must include the following:
                  i.      A brief description and history of the business;
                  ii.     A brief description of the management team of the company. Consider the
                          length of time in business under current management and, if applicable, the
                          depth of management experience in this industry or a related industry. If the
                          loan will be for a change of ownership, Lender must address the experience of
                          the new management and potential impact on the business going forward;
                  iii.    Owner/Guarantor analysis, including obtaining personal financial statements,
                          consistent with Lender’s policies for their similarly-sized non SBA-guaranteed
                          commercial loans;
                  iv.     The reason(s) why credit is not available elsewhere on reasonable commercial
                          terms from non-Federal, non-State, or non-local government sources (see
                          Chapter 2, Paragraph II.E of this Subpart);
                  v.      A description of proposed collateral and estimated value, if secured.
                  vi.     Insurance – Lender must address whether life insurance or other insurances
                          will be required. Lender may follow the same written policies and procedures it
                          uses for its similarly-sized non-SBA guaranteed commercial loans.
                  vii. Lender must address other specifics relating to the loan as applicable,
                       including:
                          a) The terms of any seller financing and standby agreements;
                          b) Discussion of any liens, judgments, or pending litigation including divorce
                              proceedings;
                          c) Franchise, dealer, or similar agreements (see Chapter 2, Paragraph II.D.8
                              of this Subpart for further guidance);
                          d) Management agreements (see paragraph 1.a) above and Chapter 2,
                              paragraph II.D.7 of this Subpart for further guidance); and
                          e) Any debt refinancing, including justification and original purpose (copies

Effective April 1, 2019                                                                           Page 184
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 243 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                               of all notes to be refinanced must be submitted with any loan submitted
                               to LGPC).
                          f) The effect any affiliates may have on the ultimate repayment ability of the
                              Applicant.
              c. Equity Requirements for 7(a) Small Loans.
                  i.      The Lender must include in its credit analysis a detailed discussion of the
                          required equity and its adequacy. (See Chapter 7 of this Subpart for
                          requirements concerning documenting and verifying equity injection).
                  ii.     Minimum equity injection requirements for certain Applicants and loans:
                          a) Start-Up businesses – At a minimum, SBA considers an equity injection
                              (Applicant contribution) of at least ten (10) percent of the total project
                              costs (all costs required to become operational, regardless of the source of
                              funds) to be necessary for a start-up business to operate on a sound
                              financial basis. SBA considers a business to be a “start-up” for the
                              purpose of determining equity injection requirements if it has been in
                              operation (i.e., generating revenue from intended operations) for up to 1
                              year;
                          b) Changes of ownership:
                              i) Resulting in a new owner (complete change of ownership): At a
                                 minimum, SBA considers an equity injection of at least ten (10)
                                 percent of total project costs (all costs required to complete the change
                                 of ownership, regardless of the source of funds) to be necessary for
                                 such transactions. Seller debt may not be considered as part of the
                                 equity injection unless it is on full standby for the life of the SBA loan
                                 and it does not exceed half of the required equity injection;
                              ii) Change of ownership between existing owners (“partner buyout”): In
                                  order for a 7(a) Small Loan to finance greater than 90% of the purchase
                                  price of a partner buyout:
                                   (a)   The remaining owner(s) must certify that he/she has been
                                         actively participating in the business operation and held the
                                         same ownership interest in the business for at least the past 24
                                         months (Lender must include in the credit memorandum
                                         confirmation that the Borrower has made the required
                                         certification and retain such certification in the file); and
                                  (b)    The business balance sheets for the most recent completed
                                         fiscal year and current quarter must reflect a debt-to-worth ratio
                                         of no greater than 9:1 prior to the change in ownership.
                                In the event the Lender is unable to document that both (a) and (b) above
                                are satisfied, the remaining owner(s) must contribute cash in the amount
                                of at least 10% of the purchase price of the business, as reflected in the
                                purchase and sale agreement.

Effective April 1, 2019                                                                           Page 185
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 244 of 484
SOP 50 10 5(K)                                                                                    Subpart B

                  iii.    Source of Equity Injection: Must conform to Paragraph I.C.1.b.iii above.
       3. CAPLines:
              a. Seasonal CAPLine: The loan amount is based on the cash flow projections. The
                 amount should correlate to the costs of the seasonal buildup of inventory and/or
                 receivables.
              b. Contract CAPLine:
                  i.      A single Contract CAPLine may be utilized to fund a single or multiple
                          contracts. Once the overall line amount has been approved by SBA, the lender
                          may advance against additional contracts without SBA approval, provided that
                          the Borrower and lender are in compliance with all terms of the Authorization.
                          The contracting parties, as a result of a properly executed change order, may
                          agree to increase the contract price subsequent to the approval of the Contract
                          CAPLine. In such event, if the overall line amount needs to be increased, the
                          Lender must comply with Chapter 7, Paragraph I.F of this Subpart to obtain
                          SBA’s approval of the increase in the line. The contracting parties, as a result
                          of a properly executed change order, also may agree to decrease the contract
                          price subsequent to the approval of the Contract CAPLine and/or after a
                          progress advance was made. In such event, the lender must ensure the
                          Borrower is aware that the next future advance or future advances, if necessary,
                          will be at the decreased amount.
                  ii.     For single contract financing with a single payment, the loan amount is equal
                          to the sum of the costs of the contract (excluding profit), as evidenced by the
                          project cost schedule.
                  iii.    For a single contract with multiple payments, the loan amount is the amount
                          projected by the Borrower necessary to cover 20% over the greatest cash
                          deficit projected for the subject contract. This permits the line to revolve within
                          the term of the contract.
                  iv.     For multiple contract financing, the master note amount is equal to the sum of
                          the costs of all contracts (excluding profit) to be financed under the CAPLine,
                          as evidenced by the project cost schedules. For future projects not yet
                          identified, at the time the contract is obtained all costs by line item should be
                          identified. The amount of the sub-note for each specific contract should equal
                          the total costs of that contract (excluding profit).
              c. Builders CAPLine:
                  i.      A single line may be utilized to fund multiple projects. Once the overall line
                          amount has been approved by SBA, the lender may advance against additional
                          projects without SBA approval, providing the Borrower and lender are in
                          compliance with all terms of the loan Authorization.
                  ii.     SBA may allow the finished property to be rented pending sale only in cases
                          where the rental will enhance the ability to sell the property.
                  iii.    The final sale of the property must be an arm’s length transaction with legal

Effective April 1, 2019                                                                           Page 186
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 245 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                          transfer to an unaffiliated third party.
                  iv.     For a non-revolving loan, the loan amount is based on the written proposal of
                          costs (not anticipated selling price) provided by the applicant for a single
                          project.
                  v.      For a revolving loan, the master note amount is based on the cash flow
                          projection provided by the applicant for ALL work to be performed by the
                          small business (not just a specific project). The amount of a sub-note (for each
                          specific project) is based on the written proposal of costs (not anticipated
                          selling price) provided by the Applicant for that particular project.
              d. Working Capital CAPLine:
                  i.      To determine the maximum line amount, the lender must follow its established
                          policies and procedures utilized on its similarly-sized, non-SBA guaranteed
                          commercial lines of credit or the lender may use the following formula:
                          a) Net Sales for Prior Year
                          b) Divide Prior Year Net Sales by 365
                          c) Multiply Daily Sales figure by number of days to finance (whatever
                              number is the business sales cycle)
                  ii.     The result will be the estimated working capital needs.
       4. SBA Express and Export Express.
          SBA has authorized SBA Express and Export Express Lenders to make the credit decision
          without prior SBA review. Lenders must not make an SBA guaranteed loan that would be
          available on reasonable commercial terms from either the Lender itself or another source
          without an SBA guaranty.
              a. The credit analysis must demonstrate there is a reasonable assurance of repayment.
              b. The credit analysis must substantiate the reason(s) why credit is not available
                 elsewhere on reasonable terms from non-Federal, non-State, or non-local
                 government sources;
              c. The Lender is required to use appropriate, prudent and generally accepted industry
                 credit analysis processes and procedures (which may include credit scoring).
              d. SBA Express and Export Express Lenders may use a business credit scoring model
                 (such a model cannot rely solely on consumer credit scores) to assess character,
                 reputation, and credit history of the applicant and/or repayment ability if they do so
                 for their similarly-sized, non-SBA guaranteed commercial loans.
                  i.      If used, the business credit scoring results must be documented in each loan
                          file and available for SBA review.
                  ii.     Although SBLCs do not make non-SBA guaranteed loans, SBA has
                          determined they may use credit scoring.
                  iii.    Lenders must validate (and document) with appropriate and accepted statistical

Effective April 1, 2019                                                                          Page 187
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 246 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                          methodologies their business credit scoring model is predictive of loan
                          performance and they must provide that documentation to SBA upon request.
              e. The credit decision on SBA Express and Export Express loans, including how much
                 to factor in a past bankruptcy or whether to require an equity injection, is left to the
                 business judgment of the Lender. Also, if the Lender requires an equity injection
                 and, as part of its standard processes for similarly-sized, non-SBA guaranteed loans
                 verifies the equity injection, it must do so for SBA Express and Export Express
                 loans. While the credit decision is left to the business judgment of the Lender, early
                 loan defaults will be reviewed by SBA pursuant to SOP 50 57.
              f. Lender must also address other specifics, such as:
                  i.      Franchise agreements, dealer or similar agreements (see Chapter 2, Paragraph
                          II.D.8 of this Subpart for further guidance); and
                  ii.     Management agreements (see Chapter 2, Paragraph II.D.7 of this Subpart for
                          further guidance).
       5. EWCP.
          EWCP is limited to businesses with 12 full months or more of historical operations at the
          time of the loan application. (The SBA Approving Official may waive the 12 month
          requirement, based upon demonstrated export expertise and previous business experience.
          The justification and recommendation for waiver must be included in the loan officer's
          report.)
              a. Lender must submit a credit memorandum with the application and analyze each
                 EWCP request in a commercially reasonable manner, consistent with prudent
                 lending standards. EWCP loans are self-liquidating loans and the conversion of the
                 export-related trading assets to cash is the primary source of repayment. The
                 Lender’s financial analysis should pay particular attention to the Applicant’s foreign
                 payment terms and the impact on the Applicant’s cash cycle. Lender must specify
                 whether the request is for a single transaction-specific loan, a transaction-based
                 revolving line of credit (single or multiple transactions), or an asset based loan.
              b. Lender’s credit analysis must include the following:
                  i.      An explanation of the use of proceeds and benefits of the loan guaranty,
                          including details of the underlying transaction(s) for which the loan is needed
                          and the country(ies) where the buyer(s) is (are) located. The Lender must
                          identify the present financing factors that meet the credit elsewhere test;
                  ii.     A description of the nature of the business, length of time in business under
                          current management and, if applicable, the depth of management experience in
                          the industry or a related industry. Such analysis should include a brief
                          description of the business’s management team;
                  iii.    A discussion of the Applicant’s export experience and export business plan,
                          which may include the following:
                          a) Dollar amount of revenues that are or will be generated by export sales,

Effective April 1, 2019                                                                          Page 188
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 247 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                               and the percentage of total revenue
                          b) Principal or proposed export markets;
                          c) Proposed or established export customer relationships;
                          d) Largest export sales contract to date;
                          e) Export contract backlog discussion; and
                          f) Documentation of the Applicant’s performance history and ability to
                              successfully complete obligations required by standby letter(s) of credit,
                              which serve as bid, advanced payment, performance, supplier and
                              warranty guarantees and/or bonds.
                  iv.     A discussion of financing relationships to include a summary of all short and
                          long term debt relationships, such as:
                          a) Domestic revolving lines of credit or other term debt credit facilities,
                              which includes a description of the purpose of the debt, payment structure
                              and collateral;
                          b) Standby debt. Address whether or not the standby debt will permit interest
                              payments to be made and, if so, amounts and frequency, and under what
                              conditions such payments can be halted; and
                          c) Identify any SBA or other government-guaranteed financing.
                  v.      A financial analysis of the Applicant’s historical and year-to-date- financial
                          statements. The Lender should also provide an analysis of the Applicant’s
                          financial projections. The analysis shall include:
                          a) Analysis of historical cash flow and total debt service for the existing
                              business;
                          b) Calculation of operating cash flow (OCF) defined as earnings before
                              interest, taxes, depreciation and amortization (EBITDA);
                          c) Analysis must document additions and subtractions to cash flow such as
                              the following:
                              i) Unfunded capital expenditures;
                              ii) Non-recurring income;
                              iii) Expenses and distributions;
                              iv) Distributions for S-Corp taxes;
                              v) Rent payments;
                              vi) Owner’s Draw; and/or
                              vii) Global cash flow analysis that includes assessment of impact on cash
                                   flow to/from any significant affiliate businesses.
                  vi.     Debt service (DS) is defined as the future required principal and/or interest

Effective April 1, 2019                                                                           Page 189
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 248 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                          payments on all business debt inclusive of new SBA loan proceeds.
                  vii. For projected cash flows, the Lender should provide the calculation of debt
                       service coverage using the definitions above, and provide analysis of the
                       assumptions supporting the projected cash flow, such as:
                          a) Reason for reduced expense structure,
                          b) Reason for revenue growth, i.e., new product lines, sales channels and new
                              production facilities; and
                          c) Industry analysis.
                  viii. A financial analysis of SBA EWCP loan repayment ability based on the
                        Applicant’s cash cycle;
                  ix.     Ratio calculations for the following financial ratio benchmarks: Current Ratio,
                          Debt/Tangible Net Worth, Debt Service Coverage, inventory turnover,
                          receivables turnover, and payables turnover and any other ratios the Lender
                          considers significant for the business/industry;
                  x.      An analysis of the collateral that may include a discussion of:
                          a) Buyer(s) and export destination market(s) risk, which may include
                              economic, political, compliance, currency, or logistics;
                          b) Anticipated “terms of sale” on the exports to be financed through the
                              EWCP loan. Terms of sale may include:
                              i) Cash before Shipment/Cash at Shipment;
                              ii) Irrevocable Letters of Credit
                              iii) Export Credit Insurance (for comprehensive commercial and political
                                   risk);
                              iv) Collections (Cash against Documents); and
                              v) Open Account;
                          c) Credit insurance experience;
                          d) The composition and quality of the collateral in the proposed borrowing
                              base that may include:
                              i) Quality of the Borrower’s customer base;
                              ii) The presence of concentrations risks;
                              iii) Delinquency volumes and trends; and
                              iv) Dilution.
                  xi.     A discussion of Lender’s credit experience with the Applicant and a review of
                          business and personal credit reports and why credit is not available without an
                          EWCP guaranty.



Effective April 1, 2019                                                                         Page 190
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 249 of 484
SOP 50 10 5(K)                                                                                  Subpart B

II. GUARANTIES AND COLLATERAL
   A. Guaranties (13 CFR § 120.160(a)):
      Each loan must be guaranteed by at least one individual or entity. If no one individual or entity
      owns 20% or more of the Applicant business, at least one of the owners must provide a full
      unconditional guaranty. In addition, if the guaranty will be provided by a trust, the requirements
      of the paragraph II.A.3 below must be met.
       1. Personal Guaranties:
              a. Individuals who own 20% or more of an Applicant business must provide an
                 unlimited full guaranty. (SBA Form 148 or equivalent Lender’s form). If a person
                 has executed the Note as a Borrower in an individual capacity, that person does not
                 also have to execute a personal guaranty.
              b. When ownership interest of an Applicant is held by a corporation, partnership or
                 other form of legal entity, the ownership interests of all individuals must be
                 disclosed.
              c. When deemed necessary for credit or other reasons, SBA or, for a loan processed on
                 a delegated basis, the Lender, may require other appropriate individuals to provide
                 full or limited guaranties of the loan without regard to the percentage of their
                 ownership interests, if any. For example, an individual with a minority ownership or
                 no ownership interest in the Applicant or OC who is critical to the operation of the
                 business may be required to provide a personal guaranty.
              d. If a limited guaranty is used, Lender must choose one of the payment limitation
                 options in SBA Form 148L (Unconditional Limited Guaranty) or equivalent
                 Lender’s form and specify the option in the Authorization.
              e. Lender must obtain a personal financial statement from all individuals guaranteeing
                 the loan.
              f. The guaranty may be secured or unsecured. If the loan is not fully collateralized by
                 fixed assets, available equity in personal real estate must be pledged to secure the
                 guaranty, up to the collateral shortfall as defined in section II.B.4.b of in this Chapter
                 below.
       2. Guaranty of Spouse:
              a. Each spouse owning less than 20% of an Applicant must personally guarantee the
                 loan in full when the combined ownership interest of both spouses is 20% or more.
              b. For a non-owner spouse, Lender must require the signature of the spouse on the
                 appropriate collateral documents. The spouse's guaranty secured by jointly held
                 collateral will be limited to the spouse's interest in the collateral.
       3. Corporate/Other Guaranties:
              a. All entities that own 20% or more of an Applicant must provide an unlimited full
                 guaranty. If the entity that owns 20% or more of the Applicant is a trust (revocable
                 or irrevocable), the trust must guarantee the loan with the trustee executing the


Effective April 1, 2019                                                                         Page 191
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 250 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                  guaranty on behalf of the trust and providing the certifications required in Chapter 2,
                  Paragraph III.D.2.c) and e) of this Subpart. In addition, if the trust is revocable, the
                  Trustor also must guarantee the loan.
              b. Financial statements are necessary to determine the assets available to support the
                 guaranty.
              c. When deemed necessary for credit or other reasons, SBA or, for a loan processed on
                 a delegated basis, the Lender, may require other appropriate entities to provide full
                 or limited guaranties of the loan without regard to the percentage of their ownership
                 interests, if any. This may include entities who manage the day-to-day operations of
                 the Applicant or OC through a Management Agreement without an ownership
                 interest in the Applicant or OC.
       4. Reducing Ownership Interest:
              a. Any Person subject to the guaranty requirements 6 months prior to the date of the
                 loan application would continue to be subject to the requirements even if that Person
                 has changed their ownership interest to less than 20%.
              b. The only exception to the 6-month rule is when that Person completely divests their
                 interest prior to the date of application. Complete divestiture includes divestiture of
                 all ownership interest and severance of any relationship with the Applicant (and any
                 associated Eligible Passive Company) in any capacity, including being an employee
                 (paid or unpaid).
       5. Employee Stock Ownership Plans (ESOPs) and 401(k) Accounts:
          When an ESOP or 401(k) owns 20% or more of an Applicant, the Plan or Account cannot
          guarantee the loan. The Plan or Account must meet all applicable IRS, Treasury and
          Department of Labor requirements. In addition, the following loan conditions must be met:
              a. The owner(s) of a 401(k) must provide his or her full unconditional personal
                 guaranty regardless of the individual ownership interest in the Applicant concern.
                 This guaranty must be a secured guaranty if required by SBA’s existing collateral
                 policies.
              b. The members of the ESOP are not required to personally guarantee the debt;
                 however, all owners of the Applicant who hold an ownership interest outside the
                 ESOP are subject to SBA’s personal guaranty requirements, including paragraph
                 II.A.1.c) above.
              c. The application cannot be structured as an EPC/OC. (13 CFR § 120.111(a)(6)) (SBA
                 regulations require each 20% or more owner of the EPC and each 20% or more
                 owner of the OC to guarantee the loan, and the regulation does not provide for an
                 exception.)
   B. General Collateral Requirements:
       1. With respect to collateral, Lenders must use commercially reasonable and prudent practices
          to identify collateral, which conforms to procedures at least as thorough as those used for
          their similarly-sized non-SBA guaranteed commercial loans. Decisions regarding what

Effective April 1, 2019                                                                         Page 192
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 251 of 484
SOP 50 10 5(K)                                                                                    Subpart B

          collateral must be taken to secure a loan are based on the circumstances of the individual
          loan, including size, and must meet the minimum requirements set forth in this section.
       2. Adequacy of Collateral
              a. A loan request is not to be declined solely on the basis of inadequate collateral. In
                 fact, one of the primary reasons Lenders use the SBA-guaranteed program is for
                 those Applicants that demonstrate repayment ability but lack adequate collateral to
                 repay the loan in full in the event of default. However, SBA does not permit its
                 guaranty to be a substitute for available collateral.
              b. When assessing the adequacy of collateral, the Lender must consider the impact that
                 covenants and other restrictions recorded against the collateral may have on its value
                 and marketability. (See Chapter 2, Paragraph II.D.8 of this Subpart for guidance on
                 covenants and other restrictions recorded against the collateral when the Applicant is
                 operating under a franchise agreement.) The Lender must document this analysis in
                 the file. Examples of items to review include:
                  i.      Deed restrictions, covenants, easement provisions, reversionary interests,
                          subordinations, leases and options, and other provisions that restrict the use of
                          the property for the benefit of a third party (note: certain deed restrictions
                          pertaining to the use of the property, which are intended to protect the health
                          and safety of occupants, may be acceptable, e.g., deed restrictions based upon
                          environmental concerns including restrictions on residential use, use as a day
                          care center for children or seniors, use as a school, or use as a hospital); and
                  ii.     Engineering Controls that require the Applicant or subsequent owners to install
                          costly devices or structures such as extraction wells or subsurface barrier walls
                          prior to constructing a building, remodeling, or otherwise improving the
                          property.
       3. Collateral Requirements for 7(a) Small Loans.
              a. For loans of $25,000 or less, the Lender is not required to take collateral. (personal
                 guaranties must still be obtained in accordance with paragraph A above); and
              b. For loans over $25,000, up to and including $350,000, the Lender must follow the
                 collateral policies and procedures that it has established and implemented for its
                 similarly-sized non-SBA guaranteed commercial loans, but at a minimum:
                  i.      Lender must take a first lien on assets financed with loan proceeds;
                  ii.     Lender must take a lien on all of the Applicant’s fixed assets, including real
                          estate, up to the point that the loan is fully secured, based on the collateral
                          valuations used in paragraph 4.a) below. Lender is not required to take a lien
                          against Applicant’s real estate when the equity is less than 25% of the fair
                          market value. The Lender may limit the lien taken against real estate to the
                          amount necessary to ensure the loan is fully secured; and
                  iii.    Lender may secure Applicant’s trading assets if it does so for its similarly-
                          sized non-SBA guaranteed commercial loans. Lender may also take
                          personally-owned investment and/or residential real estate as collateral, and

Effective April 1, 2019                                                                           Page 193
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 252 of 484
SOP 50 10 5(K)                                                                                     Subpart B

                          may limit the liens on that collateral in accordance with the provisions in
                          paragraph 4.b) below.
       4. Collateral Requirements for 7(a) loans over $350,000 and 7(a) Small Loans that do not meet
          the minimum credit score requirements (except SBA Express, Export Express, CAPLine
          and EWCP):
              a. SBA considers a loan as “fully-secured” if the Lender has taken security interests in
                 all available fixed assets of the Applicant with a combined “net book value” as
                 adjusted below, up to the loan amount. For 7(a) loans, the term “fixed assets” means
                 real estate, including land and structures, machinery and equipment owned by the
                 business or an EPC. “Net book value” is defined as an asset's original price minus
                 depreciation and amortization.
                  i.      New machinery and equipment (excluding furniture and fixtures) may be
                          valued at 75% of price minus any prior liens for the calculation of “fully-
                          secured”;
                  ii.     Used or existing machinery and equipment (excluding furniture & fixtures)
                          may be valued at 50% of Net Book Value or 80% with an Orderly Liquidation
                          Appraisal minus any prior liens for the calculation of “fully-secured”;
                  iii.    Improved real estate can be valued at 85% and unimproved real estate can be
                          valued at 50% of the market value for the calculation of “fully-secured” and
                          the value must be determined in accordance with the requirements set forth in
                          Paragraph IV (Real Estate Appraisals) below; and
                  iv.     Furniture and Fixtures may be valued at 10% of Net Book Value or appraised
                          value.
              b. If there is a collateral shortfall (not “fully-secured”) on the SBA-guaranteed loan the
                 Lender:
                  i.      Must take available equity in the personal real estate (residential and
                          investment property) of the principals. Liens on personal real estate may be
                          limited to the amount of the collateral shortfall. In addition, liens on personal
                          real estate may be limited to 150% of the equity in the collateral, if there are
                          tax implications associated with the lien amount in the particular state where
                          the lien is filed.
                  ii.     May include trading assets as necessary (using 10% of current book value for
                          the calculation).
              c. For loans that are more than $250,000 and collateralized by commercial real estate,
                 Lenders must comply with the real estate appraisal requirements set forth in
                 Paragraph IV below.
              d. SBA does not require a Lender to collateralize a loan with real estate (including
                 commercial, residential and investment properties owned by the Applicant or
                 personally by the owners) to meet the “fully secured” definition when the equity in
                 the real estate is less than 25% of the property’s fair market value. The Lender must
                 document in their loan file the source (other than the personal financial statement)

Effective April 1, 2019                                                                            Page 194
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 253 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                  for making the determination of less than 25% equity.
              e. When loan proceeds from any 7(a) loan will be used to purchase or improve assets, a
                 first security interest in those assets must be obtained.
              f. Assets owned by an owner of the Applicant and Spouse:
                  i.      When an individual alone or together with his or her spouse owns 20% or more
                          of the Applicant, the Lender must consider taking as collateral a lien on
                          personal real estate (including commercial and investment properties not
                          occupied by the Applicant business) that is owned individually by the
                          Applicant owner, or jointly owned by the individual and his or her spouse.
                  ii.     Real estate transferred by the Applicant to the non-owning spouse within 6
                          months of the date of the application will not be exempt from consideration as
                          available collateral.
       5. When loan proceeds from any 7(a) loan will be used to refinance existing debt, the loan
          must be secured with at least the same collateral and lien priority as the debt that is being
          refinanced. When the debt being refinanced is considered as being over collateralized based
          upon SBA collateral requirements and the SBA loan will remain fully secured, the Lender
          may approve the release of excess collateral. Substitute collateral may be offered providing
          it is of comparable value and useful life and is determined to be acceptable by SBA or
          Lender under their delegated authority.
   C. CAPLine Collateral Requirements:
       The CAPLine programs listed below have specific collateral requirements as follows:
       1. For Working Capital CAPLines:
              a. If the Lender will disburse the line based on a BBC, the Lender must obtain a first
                 lien on the Applicant’s working/trading assets (i.e., accounts receivable, inventory).
              b. If the Lender will not use a BBC to disburse the line, the Lender must assume full
                 utilization of the revolving line of credit and secure the line with sufficient collateral
                 to ensure there is a 1:1 collateral ratio. Lender must obtain a first lien position on the
                 working/trading assets (accounts receivable and inventory) financed with the line. If
                 the working/trading assets are insufficient to provide a 1:1 collateral ratio, the
                 Lender also must take additional collateral to ensure there is a 1:1 collateral ratio. If
                 business assets do not fully secure the loan, the Lender must take available equity in
                 personal real estate owned by the principals as collateral to ensure there is a 1:1
                 collateral ratio. (See Chapter 7 of this Subpart for further guidance.)
       2. For Builders CAPLines:
              a. SBA will accept no less than a second lien position on the property being
                 constructed or renovated if the purpose of the first lien was to acquire the property.
              b. If the property is part of a subdivision where the prime Lender for the subdivision
                 holds a first lien OR serves as partial collateral for a loan secured by more than one
                 parcel of real estate, the first lienholder must provide a “release clause” for transfer
                 of clear title to any eventual buyer of individual parcels upon receipt of a pre-

Effective April 1, 2019                                                                          Page 195
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 254 of 484
SOP 50 10 5(K)                                                                                 Subpart B

                  established payment.
              c. Lenders must not take a second lien position if the first lienholder requires that the
                 entire loan be paid in full before any property is released. Where Lender/SBA is in a
                 second position, the total amount necessary to release the first and second liens may
                 not exceed 80% of the fair market value (selling price) of the completed project.
       3. For Contract CAPLines:
              a. Applicants must be able to provide the Lender with a first lien position on the
                 contract(s) and the proceeds of the contract(s) financed with the line, by assignment
                 to the participating Lender and proper UCC filing. See Chapter 7 of this Subpart for
                 guidance on exceptions to when an assignment is required.
              b. The Lender may take additional collateral in accordance with its policies and
                 procedures governing its similarly-sized, non-SBA guaranteed commercial lines of
                 credit.
              c. All liens must be perfected and the lien position verified prior to the initial
                 disbursement of the line. For seasonal, contract or builder lines that revolve for more
                 than one season, contract or construction/renovation project, liens must be perfected
                 prior to the initial disbursement for each season, contract or project.
              d. The requirements for personal guaranties are the same as for any other 7(a) program.
   D. SBA Express and Export Express Collateral Requirements:
       Lenders must use commercially reasonable and prudent practices to identify collateral items.
       1. For loans of $25,000 or less, Lenders are not required to take collateral.
       2. For loans over $25,000, the Lender must, to the maximum extent practicable, follow the
          written collateral policies and procedures that it has established and implemented for its
          similarly-sized, non-SBA guaranteed commercial loans, except for Export Express lines of
          credit over $25,000 used to support the issuance of a standby letter of credit. The line of
          credit must have collateral (cash, cash equivalent or project) that will provide coverage for
          at least 25% of the issued standby letter of credit amount.
   E. EWCP Collateral Requirements:
       1. EWCP loans must be secured by no less than a first security interest in all collateral
          associated with the transactions financed. This includes at least the export inventory and
          receivables, assignment of credit insurance, letters of credit proceeds, and contract proceeds
          as applicable. Collateral must be located in the United States, its territories or possessions.
          An assignment of contract proceeds for an EWCP Asset Based Line of Credit may be
          required at the discretion of the LGPC for non-delegated loans, or the PLP-EWCP Lender
          for EWCP loans processed under delegated authority.
          In general, the export-related inventory produced and the foreign accounts receivables
          generated by the export sales financed will be considered to provide adequate collateral
          coverage. SBA, for non-delegated loans, or the PLP-EWCP Lender, may require additional
          collateral by requiring a lien on other business assets.


Effective April 1, 2019                                                                        Page 196
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 255 of 484
SOP 50 10 5(K)                                                                                   Subpart B

       2. Standby Letters of Credit: SBA requires additional collateral if EWCP loan proceeds are
          used to support the issuance of a standby letter of credit. In such situations, the Applicant
          must deposit cash into an account held by the Lender in an amount equal to 25% of the
          standby letter of credit being issued. This deposit must remain in the account held by the
          Lender for the term of the standby letter of credit. SBA, for non-delegated loans, or the
          PLP-EWCP Lender may allow export inventory and/or foreign accounts receivable or other
          acceptable collateral to replace the cash deposit requirement. However, if using an asset-
          based loan (ABL) facility, the Lender must determine that the borrowing base for the ABL
          will support at least 25% of the total of all standby letters of credit supported by the loan. In
          addition, EWCP Authorization Boilerplate contains specific provisions related to standby
          letters of credit. All Lenders must document the justification in their file.
       3. Receivables generated from sales to foreign purchasers are not considered a foreign asset
          and may be taken as collateral.
       4. Personal guaranties of all 20% or more owners is generally required, but may be waived by
          the Director, International Trade Finance (D/ITF).
   F. International Trade (IT) Loan Collateral Requirements:
       1. The Lender is required to take a first lien on the assets financed with IT loan proceeds or
          other assets of the Applicant. An IT loan can be secured by a second lien position on the
          property or equipment financed by the IT loan or on other assets of the Applicant, if the
          SBA determines that the second lien provides adequate assurance of repayment of the loan.
          For example, when the IT loan is to improve business real estate (such as financing an
          addition to an existing building) or to purchase equipment, and the collateral securing the IT
          loan is subject to a first lien securing an existing loan used to acquire the business real estate
          or equipment, the IT loan may be in a second lien position if:
              a. The loan in the first lien position was not made at or about the same time as the IT
                 loan (“piggyback financing”), and
              b. The Lender’s analysis identifies how the risk of a second lien position on the IT loan
                 is offset by other factors, such as other collateral has been taken to secure the IT loan
                 that in liquidation would pay the IT loan in full or the business has been operating
                 profitably and repaying its existing obligations in a timely manner and the
                 Borrower’s cash flow is sufficient to repay all of the Borrower’s debt, including the
                 IT loan.
              c. Clear justification must exist when the interest rate for the first lien loan is
                 significantly higher than the IT loan and/or the maturity of the first lien loan is
                 significantly shorter than the IT loan. (See discussion in Subpart A, Chapter 1,
                 Paragraph II.E.2.b) vi of this SOP regarding “piggyback financing,” which is not
                 eligible.)
       2. IT loans may not be processed under a Lender’s PLP authority when the IT loan will not
          have a first lien on the assets being financed.
   G. Collateral Insurance: (13 CFR § 120.160(c))
       1. Hazard Insurance – SBA requires hazard insurance on all assets pledged as collateral. The

Effective April 1, 2019                                                                           Page 197
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 256 of 484
SOP 50 10 5(K)                                                                                   Subpart B

          Applicant must also maintain a separate policy if the business is located in a state that
          requires additional coverage such as wind, hail, earthquake, etc.
       2. Real Estate:
              a. Coverage must be in the amount of the full replacement cost.
              b. If full replacement cost insurance is not available, coverage must be for the
                 maximum insurable value.
              c. Insurance coverage must contain a MORTGAGEE CLAUSE (or substantial
                 equivalent) in favor of the Lender. This clause must provide that any action or
                 failure to act by the mortgagor or owner of the insured property will not invalidate
                 the interest of Lender. The policy or endorsements must provide for at least 10 days
                 prior written notice to Lender of policy cancellation.
       3. Personal Property
              a. Coverage must be in the amount of full replacement cost.
              b. If full replacement cost insurance is not available, coverage must be for maximum
                 insurable value.
              c. Insurance coverage must contain a LENDER'S LOSS PAYABLE CLAUSE (or
                 substantial equivalent) in favor of Lender. This clause must provide that any action
                 or failure to act by the debtor or owner of the insured property will not invalidate the
                 interest of Lender. The policy or endorsements must provide for at least 10 days
                 prior written notice to Lender of policy cancellation.
       4. SBA Express and Export Express: If the Lender does not require hazard insurance (for
          example, if it would impose an undue burden on an Applicant given the small size of a
          loan), the Lender must document the reason in its loan file.
       5. Marine Insurance:
              a. Coverage in the amount of the full insurable value on the vessel(s) with Lender
                 designated as "Mortgagee" must be obtained when the vessel is the collateral on the
                 loan.
              b. The policy must contain a Mortgagee clause providing that the interest of Lender
                 will not be invalidated by any:
                  i.      Act, omission, or negligence of the mortgagor, owner, master, agent or crew of
                          the insured vessel;
                  ii.     Failure to comply with any warranty or condition out of mortgagee’s control;
                          or
                  iii.    Change in title, ownership or management of the vessel.
              c. The policy must include Protection and Indemnity, Breach of Warranty, and
                 Pollution coverage.
              d. The policy or endorsements must provide for at least 10 days prior written notice to
                 Lender of policy cancellation.

Effective April 1, 2019                                                                          Page 198
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 257 of 484
SOP 50 10 5(K)                                                                                    Subpart B

       6. Flood Insurance:
              a. SBA flood insurance requirements are based on the Standard Flood Hazard
                 Determination (FEMA Form 086-0-32). The mandatory purchase of flood insurance,
                 as set forth by the requirements of the National Flood Insurance Program (NFIP),
                 applies with equal force to condominium and cooperative units. Policies for such
                 units will consist of separate policies obtained by the individual unit owner for the
                 particular unit and the condominium or cooperative association for the exterior of the
                 entire building.
              b. If any portion of a building that is collateral for the loan is located in a special flood
                 hazard area, Lender must require Applicant to obtain flood insurance for the building
                 under the NFIP.
              c. If any equipment, fixtures or inventory that is collateral for the loan (“Personal
                 Property Collateral”) is in a building any portion of which is located in a special
                 flood hazard area and that building is collateral for the loan, Lender must require
                 Applicant to also obtain flood insurance for the Personal Property Collateral under
                 the NFIP.
              d. If any Personal Property Collateral is in a building any portion of which is located in
                 a special flood hazard area and that building is not collateral for the loan, Lender
                 must require Applicant to obtain available flood insurance for the Personal Property
                 Collateral. The Lender may waive this requirement when the building is not
                 collateral for the loan if it:
                  i.      Uses prudent lending standards to determine that flood insurance is not
                          economically feasible or not available; and
                  ii.     Includes a written justification in the loan file that fully explains why flood
                          insurance is not economically feasible or, if flood insurance is not available,
                          the steps taken to determine that it is not available.
              e. Insurance coverage must be at least equal to the outstanding principal balance of the
                 loan or the maximum limit of coverage made available under the National Flood
                 Insurance Act of 1968, as amended (42 U.S.C. 4001 et seq.), whichever is less.
                 (“Maximum limit of coverage available” is the lesser of the maximum limit available
                 under the NFIP for the type of structure or the insurable value of the structure.)
              f. Insurance coverage must contain a MORTGAGEE CLAUSE/LENDER'S LOSS
                 PAYABLE CLAUSE (or substantial equivalent) in favor of Lender. This clause
                 must provide that any action or failure to act by the debtor or owner of the insured
                 property will not invalidate the interest of Lender. The policy or endorsements must
                 provide for at least 10 days prior written notice to Lender of policy cancellation.
       7. Life Insurance:
              a. For loans processed under standard 7(a) over $350,000 or 7(a) Small Loans that do
                 not meet the minimum acceptable credit score, Lenders may follow their internal
                 policy for similarly sized non-SBA guaranteed commercial loans, except:
              b. If the loan is not fully secured, life insurance is required for the principals of sole

Effective April 1, 2019                                                                           Page 199
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 258 of 484
SOP 50 10 5(K)                                                                                 Subpart B

                  proprietorships, single member LLCs, or for businesses otherwise dependent on one
                  owner’s active participation, consistent with the size and term of the loan. The
                  amount and type of collateral available to repay the loan may be factored into the
                  determination of the appropriate amount of life insurance. If Lender determines that
                  the principal is uninsurable, Lender must obtain written documentation from a
                  licensed insurer of the same.
              c. For 7(a) Small Loans, SBA Express and Export Express loans, Lenders may follow
                 their internal written policy for their similarly-sized, non-SBA guaranteed
                 commercial loans.

III. ASSIGNMENT OF LEASE AND LANDLORD’S WAIVER
   A. When a substantial portion of the loan proceeds are to be used for leasehold improvements or a
      substantial portion of the collateral consists of leasehold improvements, fixtures, machinery, or
      equipment that is attached to leased real estate, the Lender should obtain an Assignment of
      Lease with:
       1. A term including renewal options that equals or exceeds the term of the loan; and
       2. A requirement that the lessor provide a 60-day written notice of default to the Lender with
          option to cure the default; and
       3. A Landlord’s Waiver. The Landlord's Waiver gives the Lender access to the leased premises
          and facilitates the liquidation of the collateral on the Borrower's premises and should be
          obtained for all SBA loans with tangible personal property as collateral.
   B. If the loan proceeds will finance existing or new improvements on a leasehold interest in land,
      the underlying ground lease must include, at a minimum, detailed clauses addressing the
      following:
       1. Tenant's right to encumber leasehold estate;
       2. No modification or cancellation of lease without Lender's or assignee's approval;
       3. Lender's or assignee's right to:
              a. Acquire the leasehold at foreclosure sale or by assignment and right to reassign the
                 leasehold estate (along with right to exercise any options) by Lender or successors;
                 lessor may not unreasonably withhold, condition or delay the reassignment;
              b. Sublease;
              c. Share in hazard insurance proceeds resulting from damage to improvements;
              d. Share in condemnation proceeds; and
              e. Lender’s or assignee’s rights upon default of the tenant or termination.
   C. For lease requirements concerning EPCs and OCs, see Chapter 2, Paragraph III.D of this
      Subpart.
   D. For loans collateralized by Indian lands held in trust, if the owner of the land cannot get
      approval for a lien on the property, you may consider requiring an Assignment of Lease. The

Effective April 1, 2019                                                                        Page 200
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 259 of 484
SOP 50 10 5(K)                                                                                 Subpart B

       Assignment of Lease also has to be approved by the Secretary of the Interior or his/her
       authorized representative.
   E. If the Lender is unable to obtain the assignment of lease or landlord’s waiver Lender must
      document its file with the attempt to obtain the assignment and the landlord’s reason(s) for not
      providing it.


IV. REAL ESTATE APPRAISAL AND BUSINESS VALUATION REQUIREMENTS
The regulation governing real estate appraisal is set forth at 13 CFR § 120.160(b).
   A. Commercial Real Estate:
       1. SBA requires a real estate appraisal if the SBA-guaranteed loan is greater than $250,000 and
          is collateralized by commercial real property.
       2. For all loans greater than $250,000 secured by commercial real property, federally regulated
          Lenders must obtain an appraisal by a state licensed or certified appraiser and otherwise
          follow their primary regulator’s FIRREA requirements for real estate appraisals. Appraisals
          must be in compliance with the Uniform Standards of Professional Appraisal Practice
          (USPAP). Additionally, SBA requires that completed appraisals be dated within 12 months
          of the application for guaranty, and that federally-regulated Lenders comply with the
          provisions set forth in paragraphs IV.C and IV.D below with regard to other fixed assets and
          the additional appraisal requirements for changes of ownership. No Exemption is granted
          under the Interagency Appraisal and Evaluation Guidelines dated December 2, 2010,
          for Transactions Insured or Guaranteed by a U.S. Government Agency.
       3. For all loans greater than $250,000, secured by commercial real property, SBA Supervised
          Lenders must follow the appraisal requirements provided below.
       4. The SBA or the Lender may require an appraisal of real property by a State licensed or
          certified appraiser in connection with a loan for $250,000 or less, if such appraisal is
          necessary for appropriate evaluation of creditworthiness.
       5. The appraiser must be:
               a. Independent and have no appearance of a conflict of interest (such as a direct or
                  indirect financial or other interest in the property or transaction); and
               b. Either State-licensed or State-certified, with the following exception: when the
                  commercial property’s estimated value is over $1,000,000, the appraiser must be
                  State-certified.
       6. In order for the appraiser to identify the scope of work appropriately, the appraisal must
          identify the Lender as the client and/or an intended user of the appraisal, as those terms are
          defined in USPAP. The Lender may not use an appraisal prepared for the seller or the
          Applicant. The cost may be passed on to the Applicant.
       7. The appraisal must be an “Appraisal Report” prepared in compliance with USPAP.
       8. If the loan will be used to finance new construction or the substantial renovation of an
          existing building, the appraisal must estimate what the market value will be at completion of

Effective April 1, 2019                                                                          Page 201
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 260 of 484
SOP 50 10 5(K)                                                                                  Subpart B

          construction. (“Substantial” means rehabilitation expenses of more than one-third of the
          purchase price or fair market value at the time of the application.) After construction is
          completed, Lender must obtain a statement from the appraiser, general contractor, project
          architect, or construction management firm that the building was built with only minor
          deviations (if any) from the plans and specifications upon which the original estimate of
          value was based. If the Lender cannot obtain such a statement, then the Lender may not
          close the loan without SBA’s prior written permission.
       9. If the SBA guaranteed loan was used to cover the construction period, the Lender must
          notify the appropriate SBA CLSC of any deviation(s) and work with the SBA CLSC to
          determine an appropriate course of action, including the securing of additional collateral.
          The Lender’s notification to SBA must provide a sufficient understanding of the reasons for
          the differences in values between the estimated and actual values as well as a
          recommendation as to a remedy to offset the difference in values such as additional equity
          or additional collateral. If additional collateral is being required, the Lender must identify
          both the fair market and liquidation values of the additional collateral. If the Lender is
          unable to obtain a statement that the building was built with only minor deviations (if any)
          from the plans and specifications upon which the original estimate of value was based, but is
          able to obtain a new appraisal demonstrating that the market value meets or exceeds the
          original estimate of value, then no additional action on the part of the Lender is necessary.
       10. If the loan will be used to acquire an existing building that does not require construction, the
           appraiser should estimate market value on an as-is basis. If the appraiser estimates the value
           other than on an as-is basis, the narrative must include an explanation of why the as-is basis
           was not used.
       11. When valuing the collateral, the Lender must not include the contributory value of any
           rental income or the value of any intangible assets contained in the appraisal.
       12. An appraisal may be submitted as part of the loan application to assist with the underwriting
           or as part of the loan closing. In no case may the Lender rely on an appraisal that was
           prepared more than 12 months prior to the date of the application.
       13. If the Lender is going to require the appraisal at closing, the loan application must include
           an estimate of the value of the real estate and the estimate must be identified in the loan
           authorization with the requirement for an appraisal that supports the estimated value at time
           of closing.
       14. If at time of closing the appraised value:
              a. Is 90% or more of the estimated value, the Lender may close the loan but must
                 include a written explanation as to why the appraisal is less than the estimated value
                 in the loan file; or
              b. Is less than 90% of estimated value, the Lender may not close the loan without
                 SBA’s prior written permission (see exception below for PLP Lenders). The
                 Lender’s justification to SBA must provide a sufficient understanding of the reasons
                 for the differences in values between the estimated and actual values as well as a
                 recommendation as to a remedy to offset the difference in values such as additional
                 equity or additional collateral. If additional collateral is being required, the Lender

Effective April 1, 2019                                                                          Page 202
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 261 of 484
SOP 50 10 5(K)                                                                                 Subpart B

                  must identify both the fair market and liquidation values of the additional collateral.
              c. Exception for PLP Lenders: PLP Lenders are permitted to close a loan when the
                 appraisal is less than 90% of the estimated value but the Lender must include a
                 written justification as part of its file that may be reviewed by SBA at time of
                 guaranty purchase or when SBA is reviewing the Lender. The justification must
                 include a thorough analysis by the Lender of the reasons for the appraisal being low
                 and an explanation as to what steps the Lender took to offset the risk to SBA from
                 the low appraisal such as additional equity or additional collateral.
   B. Non-commercial real estate or real estate securing a personal guaranty:
       SBA has no specific appraisal requirements for non-commercial real estate (such as a residence)
       or real estate (commercial or non-commercial) taken as collateral to secure a personal guaranty.
   C. Other Fixed Assets:
       If the valuation of fixed assets is greater than their depreciated value (net book value), an
       independent appraisal by a qualified individual must be obtained by the Lender to support the
       higher valuation. A valuation of the fixed assets provided as part of a business valuation will not
       meet these requirements, except as part of a going concern appraisal.
   D. Additional Appraisal Requirements for all Changes of Ownership:
       For businesses that have been transferred within 36 months prior to the date of the loan
       application and the loan amount is more than $250,000, SBA requires:
       1. An appraisal of the business real estate that meets the appraisal requirements above; and
       2. Either a "review" of the appraisal by another appraiser selected directly by the Lender or a
          site visit by a senior member of the Lender's staff. The Lender must document the file and
          include the date of the visit and a description of the items reviewed on site.
   E. Business Valuation Requirements – Change of Ownership:
       1. Determining the value of a business (not including real estate which is separately valued
          through a real estate appraisal) is the key component to the analysis of any loan application
          for a change of ownership. An accurate business valuation is required because the change in
          ownership will result in new debt unrelated to business operations and potentially the
          creation of intangible assets. A business valuation assists the buyer in making a
          determination that the seller’s asking price is supported by an independent qualified source.
       2. In order for the individual performing the business valuation to identify the scope of work
          appropriately, the business valuation must be requested by and prepared for the Lender. The
          scope of work should identify whether the transaction is an asset purchase or stock purchase
          and be specific enough for the individual performing the business valuation to know what is
          included in the sale (including any assumed debt). The business valuation must include the
          individual’s conclusion of value, the qualifications of the individual performing the
          appraisal and their signature certifying to the information contained in the appraisal. The
          Lender may not use a business valuation prepared for the Applicant or the seller. The cost of
          the appraisal may be passed on to the Applicant.
              a. Non-Special Purpose Properties:

Effective April 1, 2019                                                                         Page 203
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 262 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                  i.      If the amount being financed (including any 7(a), 504, seller, or other
                          financing) minus the appraised value of real estate and/or equipment being
                          financed is $250,000 or less, the Lender may perform its own valuation of the
                          business being sold, unless the Lender’s internal policies and procedures
                          require an independent business valuation from a qualified source.
                  ii.     If the amount being financed (including any 7(a), 504, seller, or other
                          financing) minus the appraised value of real estate and/or equipment is greater
                          than $250,000 or if there is a close relationship between the buyer and seller
                          (for example, transactions between existing owners or family members), the
                          Lender must obtain an independent business valuation from a qualified source.
                  iii.    A “qualified source” is an individual who regularly receives compensation for
                          business valuations and is accredited by one of the following recognized
                          organizations:
                          a) Accredited Senior Appraiser (ASA) accredited through the American
                              Society of Appraisers;
                          b) Certified Business Appraiser (CBA) accredited through the Institute of
                              Business Appraisers;
                          c) Accredited in Business Valuation (ABV) accredited through the American
                              Institute of Certified Public Accountants;
                          d) Certified Valuation Analyst (CVA) accredited through the National
                              Association of Certified Valuation Analysts; and
                          e) Business Certified Appraiser (BCA) accredited through the International
                              Society of Business Appraisers.
              b. Special Purpose Properties: (A “Special Purpose Property” is a limited-market
                 property with a unique physical design, special construction materials, or a layout
                 that restricts its utility to the specific use for which it was built.)
                  i.      If the amount being financed (including any 7(a), 504, seller, or other
                          financing) minus the appraised value of real estate and/or equipment being
                          financed is $250,000 or less, the Lender may perform its own valuation of the
                          business being sold, unless the Lender’s internal policies and procedures
                          require an independent business valuation from a qualified source.
                  ii.     If the amount being financed (including any 7(a), 504, seller, or other
                          financing) minus the appraised value of real estate and/or equipment being
                          financed is over $250,000 or if there is a close relationship between the buyer
                          and seller (for example, transactions between existing owners or family
                          members) and the business operates from a Special Purpose Property, the
                          Lender must obtain an independent business valuation performed by a
                          Certified General Real Property Appraiser.
                  iii.    The business valuation must allocate separate values to the individual
                          components of the transaction including land, building, equipment and
                          intangible assets.

Effective April 1, 2019                                                                          Page 204
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 263 of 484
SOP 50 10 5(K)                                                                                    Subpart B

                  iv.     The Certified General Real Property Appraiser must have completed no less
                          than four going concern appraisals of equivalent special use property as the
                          property being appraised, within the last 36 months, as identified in the
                          qualifications portion of the Appraisal Report.
                  v.      Each business valuation assignment under this section must be undertaken with
                          a specific instruction for the Certified General Real Property Appraiser to
                          conduct the appraisal in compliance with current USPAP guidelines.
              c. If the application will be submitted to the LGPC, the business valuation must be
                 submitted as part of the loan application. (See Chapter 6 of this Subpart.)
              d. If the application will be submitted under delegated authority, the business valuation
                 may be obtained and reviewed after the issuance of an SBA Loan Number and prior
                 to closing. If the Lender is processing the application under delegated authority and
                 requests the business valuation after issuance of an SBA Loan Number, the credit
                 memorandum must include an estimate of the value of the business. The credit
                 memorandum must be updated after receipt of the business valuation to include a
                 comparison of the loan amount and the business valuation.
              e. Any amount(s) of the loan proceeds that will be used to facilitate a change of
                 ownership may not exceed the business valuation.
              f. Lender Verification of Business valuation Financial Data:
                  Lender must obtain a copy of the financial information relied upon by the individual
                  who performed the business valuation and verify that information against the seller’s
                  IRS transcripts to ensure the accuracy of the information.
V. ENVIRONMENTAL POLICIES AND PROCEDURES
SBA’s environmental policies and procedures apply to all Lenders on all 7(a) loan programs, except
where otherwise indicated. Failure to comply with the provisions of this paragraph may result in a
denial of SBA’s guaranty. Prudent lending practices may dictate additional Environmental
Investigations or safeguards.
   A. Definitions:
       Terms that are capitalized in this paragraph are defined in the “Definitions” section in
       Appendix 2.
   B. The Risks of Environmental Contamination include:
       1. The costs of Remediation could impair the Borrower’s ability to repay the loan and/or
          continue to operate the business;
       2. The value and marketability of the Property could be diminished. If the Borrower defaults,
          Lender or SBA might have to abandon the Property to avoid liability or accept a reduced
          price for the Property;
       3. Lender or SBA could be liable for environmental clean-up costs and third-party damage
          claims arising from Contamination if title to contaminated Property is taken as a result of
          foreclosure proceedings and/or Lender or SBA exercises operational control at the Property;


Effective April 1, 2019                                                                           Page 205
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 264 of 484
SOP 50 10 5(K)                                                                                   Subpart B

          and
       4. If a Governmental Entity cleans a site, it may be able to file a lien for recovery of its costs
          which may be superior to SBA’s lien.
   C. Environmental Investigations:
      SBA requires an Environmental Investigation of all commercial Property upon which a security
      interest such as a mortgage, deed of trust, or leasehold deed of trust is offered as security for a
      loan or debenture. The type and depth of an Environmental Investigation to be performed varies
      with the risks of Contamination. This paragraph provides minimum standards. Prudent lending
      practices and internal bank policy may dictate additional Environmental Investigations or
      safeguards.
   D. Submission of Environmental Investigation Reports:
      Lender must submit the Environmental Investigation Report to the SBA Center processing the
      application, except on PLP, 7(a) Small Loans, SBA Express, and Export Express loans.
      Lenders processing PLP, 7(a) Small Loans, SBA Express and Export Express loans do not have
      to submit Environmental Investigation Reports to the SBA Center but they must keep a copy of
      any Environmental Investigation Report in the loan file. All Lenders must comply with and meet
      the requirements of the Environmental Policies and Procedures as set forth in this SOP. For
      example, all Transaction Screens, Phase I and Phase II ESAs must be performed by an
      Environmental Professional and be accompanied by the Reliance Letter in Appendix 3. (A
      Reliance Letter is required even if the Environmental Investigation Report is addressed to the
      Lender.) Any request for an exception to SBA’s Environmental Policies and Procedures must be
      directed to the Environmental Committee, regardless of the method of processing used for the
      loan.
   E. The Steps of an Environmental Investigation:
       1. NAICS Codes. For all Property except a unit in a Multi-Unit Building, Lender must begin by
          making a Good Faith effort to determine the NAICS code(s) for the Property’s current and
          known prior uses and compare the NAICS code(s) to the list of environmentally sensitive
          industries in Appendix 4. For a unit in a Multi-Unit Building, Lender may proceed directly to
          subparagraphs b.i. and ii. of this paragraph below.
                a. If there is a NAICS code match to an environmentally sensitive industry identified in
                   Appendix 4, the Environmental Investigation must begin with a Phase I, regardless of
                   the amount of the loan.
                   If the NAICS code begins with 447 (gas stations with or without convenience stores),
                   the Environmental Investigation must begin with a Phase I and the Lender must also
                   refer to and, if applicable, comply with “Environmental Investigation Requirements
                   for Gas Station Loans” in Appendix 5.
                b. If there is not a NAICS code match to an environmentally sensitive industry, or if the
                   Property is a unit in a Multi-Unit Building, the Lender must proceed as follows:
                   i.     If the loan amount is up to and including $150,000, the Environmental
                          Investigation may begin with an Environmental Questionnaire.


Effective April 1, 2019                                                                          Page 206
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                    Desc:
                         Exhibit Page 265 of 484
SOP 50 10 5(K)                                                                               Subpart B

                  ii.     If the loan amount is more than $150,000, the Environmental Investigation
                          must, at a minimum, begin with an Environmental Questionnaire and Records
                          Search with Risk Assessment.
       2. Environmental Questionnaire Results. If the Environmental Questionnaire reveals it is
          unlikely that there is environmental contamination at the Property and that no further
          investigation is warranted, Lender must submit the results of the Environmental
          Investigation to SBA with recommendations and seek SBA’s concurrence.
          If at any time an Environmental Questionnaire reveals that further investigation is
          warranted, Lender must obtain, at a minimum, a Records Search with Risk Assessment.
       3. Environmental Questionnaire & Records Search with Risk Assessment Results:
              a. If the Environmental Questionnaire reveals that it is unlikely that there is
                 environmental contamination at the Property and that no further investigation is
                 warranted, and the Records Search with Risk Assessment concludes that the
                 Property is a “low risk” for Contamination, Lender must submit the results of the
                 Environmental Investigation to SBA with recommendations and seek SBA’s
                 concurrence.
              b. If the Records Search with Risk Assessment concludes that the Property is anything
                 other than “low risk” for Contamination, Lender must obtain a Phase I ESA.
       4. Transaction Screen Results:
              a. If the Environmental Professional conducting the Transaction Screen concludes that
                 no further investigation is warranted, the Lender must submit the results of the
                 Environmental Investigation to SBA with recommendations and seek SBA’s
                 concurrence.
              b. If the Environmental Professional conducting the Transaction Screen concludes that
                 further investigation is warranted, the Lender must obtain a Phase I ESA. If an
                 Environmental Professional recommends proceeding directly from the Transaction
                 Screen to a Phase II (thus bypassing the Phase I), and the Lender concurs, the Lender
                 must seek in advance an exception to policy from the SBA Environmental
                 Committee, which may be granted on a case-by-case basis.
       5. Phase I ESA Results:
              a. If the Environmental Professional conducting the Phase I ESA concludes that no
                 further investigation is warranted, the Lender must submit the results of the
                 Environmental Investigation to SBA with recommendations and seek SBA’s
                 concurrence.
                  If the Environmental Professional conducting the Phase I ESA concludes that further
                  investigation is warranted (typically a Phase II), and the Lender still wants to make
                  the loan, the Lender must proceed as recommended by the Environmental
                  Professional, or in the alternative submit the results of the Environmental
                  Investigation to the SBA with recommendations and seek SBA’s concurrence. In
                  general, SBA will require compliance with all of an Environmental Professional’s


Effective April 1, 2019                                                                      Page 207
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 266 of 484
SOP 50 10 5(K)                                                                                Subpart B

                  recommendations (including “housekeeping measures,” such as secondary
                  containment, decommissioning monitoring wells, sealing floor drains, etc.).
              b. In the rare instance where an exception to policy may be warranted, Lenders must
                 provide the SBA Environmental Committee with justification for not wanting to
                 follow the Environmental Professional’s recommendations and obtain committee
                 approval.
       6. Phase II ESA Results:
              a. If the Environmental Professional conducting the Phase II ESA concludes that no
                 further investigation is warranted, the Lender must submit the results of the
                 Environmental Investigation to SBA with recommendations and seek SBA’s
                 concurrence.
              b. If the Phase II ESA reveals Contamination and the Lender still wishes to make the
                 loan, Lender must ensure that the Environmental Professional has documented:
                  i.      Whether the Contamination quantities exceed the reportable or actionable
                          levels;
                  ii.     Whether Remediation is necessary;
                  iii.    An estimate of any Remediation costs (Environmental Professionals may use
                          ASTM E2137-01 Standard Guide for Estimating Monetary Costs and
                          Liabilities for Environmental Matters); and
                  iv.     The projected completion date of any Remediation.
              c. If the Environmental Investigation reveals Contamination, the Lender should
                 determine whether disbursement is appropriate under one or more of the factors
                 identified in subparagraph G below, “Approval and Disbursement of loans when
                 there is Contamination or Remediation at the Property”.
              d. If at any stage of the Environmental Investigation SBA concurs with a Lender’s
                 recommendation that environmental risk has been sufficiently minimized and that no
                 further investigation is required, the loan may be disbursed.
   F. Legal Responsibilities of SBA Field Counsel and Center Counsel:
       With respect to environmental investigations that are required to be submitted to an SBA Loan
       Processing Center, SBA loan processing personnel must obtain field counsel or center counsel’s
       opinion as to the adequacy of an Environmental Investigation and whether the risk of
       Contamination, if any, has been sufficiently minimized.
   G. Approval and Disbursement of Loans When There Is Contamination or Remediation at the
      Property:
       Loans may not be approved or disbursed if there is known Contamination or on-going
       Remediation at the Property unless the risks have been minimized to the satisfaction of SBA
       Loan Processing Center personnel after consulting with and obtaining the concurrence of SBA
       field counsel or center counsel. Lenders seeking loan approval or disbursement authority despite



Effective April 1, 2019                                                                       Page 208
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 267 of 484
SOP 50 10 5(K)                                                                                  Subpart B

       Contamination or on-going Remediation at the Property must submit a recommendation to SBA
       that includes, at a minimum, a discussion of the following:
       1. Nature and Extent of the Contamination including copies of the following documents
          pertaining to the Property:
              a. All relevant Environmental Investigation Reports;
              b. All publicly available Governmental Entity correspondence.
       2. Remediation:
              a. Recommended method of Remediation;
              b. Status of on-going Remediation, if any;
              c. Environmental Professional’s estimated cost of Remediation;
              d. Environmental Professional’s estimated completion date;
              e. Governmental Entity’s designation of responsible Person(s);
              f. Person(s) paying for on-going Remediation;
       3. Collateral Value:
              a. Proposed loan amount and proposed use of proceeds;
              b. Appraised or the estimated value of the Property;
              c. Institutional Controls and Engineering Controls, if any, and their impact on
                 repayment ability, collateral value and marketability of the Property; and
       4. Mitigating Factors:
          SBA will rely upon one or more of the following factors when deciding to disburse before
          completion of Remediation or monitoring.
              a. Indemnification. If any Person who possesses sufficient financial resources to cover
                 the costs of completing Remediation executes the SBA Environmental
                 Indemnification Agreement in Appendix 6, approval or disbursement may be
                 considered. Lender must conduct an analysis of the proposed indemnitor to ensure
                 that it has sufficient assets to honor an indemnification agreement. The Third Party
                 Indemnitor cannot be the Applicant or the operating company.
                  The SBA Environmental Indemnification Agreement:
                  i.      Cannot be modified;
                  ii.     Must be executed by the Applicant and (if applicable) Operating Company;
                  iii.    Must have a copy of the Environmental Investigation Report attached to it; and
                  iv.     Must be properly recorded in the memorandum format in Exhibit C to
                          Appendix 6.
                  All Lenders (except when submitting requests through PLP, 7(a) Small Loans, SBA
                  Express and Export Express) must submit the finalized SBA Environmental


Effective April 1, 2019                                                                         Page 209
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 268 of 484
SOP 50 10 5(K)                                                                                 Subpart B

                  Indemnification Agreement to SBA for review and approval prior to a request that
                  SBA fund the loan.
              b. Completed Remediation. If the Governmental Entity has affirmed in writing that
                 active Remediation is complete but additional monitoring is required, approval or
                 disbursement may be considered after the following occurs:
                  i.      Monitoring results for the first year are obtained;
                  ii.     An Environmental Professional concludes that the results show no
                          unacceptable increase in Contamination since Remediation; and
                  iii.    An Environmental Professional concludes that the owner/operator of the
                          Property is in compliance with any continuing obligations, including activity
                          and use limitations, Engineering and Institutional Controls, and post-Remedial
                          monitoring required by the Governmental Entity.
              c. No Further Action. If a Lender obtains a “no further action letter” or “closure letter”
                 from a Governmental Entity (or state equivalent of a “no further action letter” or
                 “closure letter”) stating that no further Remediation or monitoring of Contamination
                 previously found is required, approval or disbursement may be considered. A state
                 equivalent of a closure letter includes a written determination from a licensed
                 professional in those jurisdictions that delegate authority to such professionals for
                 site closures.
              d. Minimal Contamination with Minimal Remediation. If the extent of Contamination
                 and cost of Remediation are de minimis in relation to the value of the Property
                 and/or the resources of the Person responsible for Remediation, and the Remediation
                 is projected to be completed within 1 year, approval or disbursement may be
                 considered. The Lender should identify the Environmental Professional that will
                 supervise the Remediation and discuss:
                  i.      The nature of the Contamination;
                  ii.     The reliability of the Remediation estimates;
                  iii.    The projected completion date; and
                  iv.     The duration of ongoing monitoring.
              e. Clean-up Funds. If Lender provides evidence from a Governmental Entity that the
                 Applicant or Property has been approved by a fund to pay for or reimburse
                 Remediation costs, and the amount allocated is sufficient to cover the costs of
                 Remediation, approval or disbursement may be considered. Lender must also
                 address any conditions of Remediation that might preclude payment or
                 reimbursement and the financial capability of the fund.
              f. Escrow Account. If an escrow account is available which (a) equals a minimum of
                 150 percent of the total estimated cost of required Remediation and (b) is controlled
                 by a 7(a) Lender or first mortgage holder in a 504 loan as trustee, approval or
                 disbursement may be considered. The Governmental Entity must concur with the
                 Remediation’s scope. The Loan Authorization and escrow agreement for the escrow

Effective April 1, 2019                                                                        Page 210
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 269 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                  account must ensure that escrow funds will only be used for Remediation costs. The
                  source of the escrow funds may not be SBA loan proceeds. Depending upon the
                  circumstances, an escrow account with more than 150 percent of the estimated costs
                  of Remediation may be appropriate. The escrowed funds may be used for
                  Remediation. Any remaining funds in the account may not be released until the
                  appropriate “closure letter” or “no further action letter” is received or, in the case of
                  monitoring, when all monitoring wells related to the Property have been
                  decommissioned.
                  Note: Lender’s role as trustee of the escrow account is solely to release funds upon
                  the satisfactory completion of Remediation work – the Lender must not control or
                  manage the Property being remediated.
              g. Groundwater Contamination Originating from another Site. If groundwater
                 Contamination on the Property is shown to have come from another property,
                 approval or disbursement may be considered if:
                  i.      Another Person with sufficient resources is performing Remediation pursuant
                          to a Remediation action plan that has been approved by the appropriate
                          Governmental Entity; or
                  ii.     The state has laws or regulations that provide that an owner or operator of
                          property will not be responsible for Contamination from another site; or
                  iii.    The Governmental Entity provides satisfactory written assurance that it will
                          not hold the Property owner liable for the Contamination. Lender should
                          attempt to have Lender and SBA included by name in the letter along with the
                          Property owner and future purchasers.
              h. Additional or Substitute Collateral. If additional or substitute collateral is being
                 pledged, or an additional equity contribution is being made, sufficient to overcome
                 the potential loss due to Contamination, then approval or disbursement may be
                 considered.
              i. Other Factor(s). Lender and SBA may rely on factors other than or in addition to the
                 eight referenced above when considering approval or disbursement. For example, the
                 existence of adequate environmental insurance that is already in place and already
                 paying remediation costs, bonds, agreements not to sue present and future property
                 owners from the Governmental Entity, brownfields agreements, Engineering and
                 Institutional Controls, etc. However, reliance solely upon “Other Factor(s)” requires
                 clearance from the SBA Environmental Committee. This requirement extends to
                 loans processed under PLP, 7(a) Small Loans, SBA Express and Export Express.
          For loans processed under PLP, 7(a) Small Loans, SBA Express and Export Express,
          Lenders must follow these guidelines, but they do not have to submit documentation or
          obtain SBA’s concurrence prior to approval or disbursement of the loan, unless they are
          relying solely upon the “Other Factor(s)” in subparagraph 4.i.
   H. Special Use Facilities:
       1. Child-Occupied Facilities

Effective April 1, 2019                                                                          Page 211
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 270 of 484
SOP 50 10 5(K)                                                                                 Subpart B

          Prudent lending practices dictate that specific additional environmental assessments be
          performed for Child-Occupied Facilities. Such facilities must undergo a lead risk assessment
          and also testing for lead in drinking water at all taps and fountains potentially used as a
          drinking water source for children. All lead assessments must be conducted in conformance
          with U.S. Environmental Protection Agency (EPA) regulations at 40 CFR 745 and U.S.
          Department of Housing and Urban Development (HUD) Guidelines for the Evaluation and
          Control of Lead-Based Paint Hazards in Housing Second Edition, July 2012. The results of
          these assessments must be submitted to the SBA. Disbursement will not be authorized
          unless the risk of lead exposure to infants and small children has been sufficiently
          minimized.
       2. Drycleaners
          On-site dry cleaning facilities, which may have utilized chlorinated solvents such as
          tetrachloroethene (PCE) and trichloroethene (TCE) and/or petroleum-based solvents in the
          course of their business operations, may present significant clean-up costs if these
          contaminants have entered the soil, soil vapor and/or groundwater. Prudent lending practices
          dictate and SBA requires that for any Property with on-site dry cleaning facilities, whether
          currently in operation or operated historically at the site, that uses, used, or likely used
          chlorinated and/or petroleum-based solvents, a Phase I followed by a Phase II
          Environmental Assessment is required. (Any deviation from this requirement must be
          directed to EnvironmentalAppeals@sba.gov as a request for an exception to policy). For on-
          site dry cleaners, the investigation must address soil, groundwater and soil vapor. A Phase II
          performed in connection with an on-site dry cleaning facility must be conducted by an
          independent Environmental Professional who holds a current Professional Engineer’s or
          Professional Geologist’s license and has the equivalent of three (3) years of full time
          relevant experience.
       3. Gasoline Stations
          Gasoline stations also present significant clean-up costs if contaminated (for specific
          requirements pertaining to gasoline stations, please refer to Appendix 5).
   I. Release of Rights to Indemnification from SBA/Lender:
       If any Person has a right to indemnification from subsequent owners of the Property (e.g.,
       SBA/Lender after acquiring Property through foreclosure or other means), then they must
       execute either the SBA Indemnification Agreement or another document in which they waive
       all known and unknown rights and release all claims and causes of action whether now or
       hereafter in existence against SBA and Lender related to Contamination at the Property
       including the right to indemnification. The document containing the waiver and release must be
       recorded.
   J. Brownfields Sites:
       SBA encourages the redevelopment of brownfields, and SBA loan guarantees are available to
       small businesses interested in locating on revitalized brownfields. Typically, this occurs through
       utilization of one or more of the 9 mitigating factors in paragraph V.G.4 above.
   K. Questions on SBA’s Environmental Policy and Appeals:


Effective April 1, 2019                                                                        Page 212
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                    Desc:
                         Exhibit Page 271 of 484
SOP 50 10 5(K)                                                                               Subpart B

       Questions on SBA’s Environmental Policy should be directed to local SBA counsel for the area
       where the Property is located.
       Lenders who believe that an environmental decision that has been rendered by SBA is
       inconsistent with this SOP may appeal the decision by forwarding a copy of the decision, along
       with an explanation of how the determination is perceived to be inconsistent with this SOP to
       EnvironmentalAppeals@sba.gov.
       (NOTE: This e-mail address cannot receive submissions larger than 15MB. If the e-mail and
       attachments exceed this size, the appeal must be sent in more than one e-mail.)
       Environmental appeals, including exceptions to SBA’s environmental policy, will be reviewed
       by the SBA Environmental Committee comprised of OGC attorneys appointed by the Associate
       General Counsel for Litigation, who may consult with an environmental engineer. The
       Associate General Counsel for Litigation retains the authority to overrule decisions rendered by
       the SBA Environmental Committee.




Effective April 1, 2019                                                                      Page 213
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 272 of 484
SOP 50 10 5(K)                                                                                  Subpart B



                               CHAPTER 5: LOAN AUTHORIZATION


The Authorization is the written agreement between the SBA and the Lender providing the terms and
conditions under which SBA will guarantee a business loan. Specific underwriting requirements for
each item are discussed in more detail in Chapter 4.
I.   BASIC LOAN CONDITIONS (13 CFR § 120.160):
     A. SBA establishes the wording for all 7(a) delegated and non-delegated Authorization conditions
        in the National Authorization Boilerplate (“the Boilerplate”). The conditions reflect the policies
        and procedures in effect at the time the Boilerplate is issued. The Boilerplate is incorporated by
        reference into this SOP. If there is any conflict between the Boilerplate and the SOP, the SOP
        supersedes.
        1. The Boilerplate contains the mandatory national standard language for all SBA
           authorizations.
        2. There are separate Boilerplates for the Export Working Capital Program (EWCP) and
           CAPLines.
        3. SBA Express and Export Express Lenders may use the Boilerplate or the abbreviated
           version created for those programs.
        4. 7(a) Small Loans approved by PLP Lenders under their PLP authority may use the
           Boilerplate or the alternative Authorization created for what was formerly “Small Loan
           Advantage.”
        5. The Wizard is a technical tool intended to make it easier for lenders to create Authorizations
           based on the Boilerplate.
     B. The latest edition of each Boilerplate can be found at https://www.sba.gov/document/support-
        object-object-standard-7a-authorization-file-library. The Authorization for 7(a) loans must use
        the pre-approved conditions that are found in the Boilerplate. If the Lender chooses to use the
        abbreviated Authorizations for 7(a) Small Loans (loans approved under a Lender’s PLP
        authority only), SBA Express and Export Express, the Authorization must contain at least the
        paragraphs included in the form for that particular program.
     C. The party responsible for drafting the Authorization is determined by how the loan was
        processed.
        1. For loans processed using a Lender’s delegated authority, the Lender prepares and signs the
           Authorization on behalf of SBA.
        2. For non-delegated loans processed through the LGPC, SBA prepares and signs the
           Authorization.
     D. The LGPC must review and approve any Authorization that proposes to deviate from the
        Boilerplate language with the following exception:
        1. Delegated lenders may develop Authorization conditions that are not pre-approved in the
           Boilerplates and use them without prior SBA approval, provided that the conditions are
Effective April 1, 2019                                                                         Page 214
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 273 of 484
SOP 50 10 5(K)                                                                                Subpart B

          specific to the loan and used only one time.
       2. Whenever a delegated Lender develops and uses a non-standard condition, an explanation
          for its development must be in the loan file.
   E. Content of an Authorization must include:
       1. Statement of the guaranty fee (see Chapter 3 of this Subpart for calculation of fee, including
          multiple loans processed within 90 days of each other);
       2. Ongoing Servicing Fee;
       3. Repayment terms;
       4. Use of Proceeds;
       5. Collateral conditions;
       6. Guaranties; and
       7. Additional Conditions, such as:
              a. Required insurance;
              b. Standby agreements; and
              c. Lease assignment and landlord waiver.

II. CONSTRUCTION LOAN PROVISIONS (13 CFR § 120.174)
   A. In the construction of a new building or an addition to an existing building, Lender must obtain:
       1. Evidence of compliance with the "National Earthquake Hazards Reduction Program
          Recommended Provisions for the Development of Seismic Regulations for New Buildings"
          (NEHRP), or a building code that has substantially equivalent provisions.
              a. The NEHRP provisions may be found in the American Society of Civil Engineers
                 (ASCE) Standard 7 and the International Building Code.
              b. Examples of evidence include a certificate issued by a licensed building architect,
                 construction engineer or similar professional, or a letter from a state or local
                 government agency stating that an occupancy permit is required and that the local
                 building codes upon which the permit is based include the Seismic standards.
              c. The Authorization Boilerplate automatically inserts the NEHRP provision when any
                 of the use of proceeds options selected includes construction financing, including
                 leasehold improvements. If the leasehold improvements made with loan proceeds
                 will become permanently affixed to any structure on the leased premises, then they
                 must comply with the NEHRP. If the improvements are only temporary, they do not
                 need to comply with the NEHRP. Accordingly, if the Applicant can demonstrate that
                 the leasehold improvements will be temporary, Lender may request modification of
                 the Authorization to remove the NEHRP provision in accordance with Chapter 7.
       2. Lender may charge Borrower a one-time fee not to exceed 2% of the portion of the Loan
          designated for construction. The actual fee must not exceed the cost of the extra service.

Effective April 1, 2019                                                                       Page 215
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 274 of 484
SOP 50 10 5(K)                                                                                 Subpart B

   B. If the construction component of an SBA-guaranteed loan is more than $350,000:
       1. Prior to the commencement of any construction, Lender must obtain from Borrower:
              a. Evidence that the licensed contractor has furnished a l00% performance bond and
                 labor and materials payment bond;
                  i.      Only a corporate surety approved by the Treasury Department using an
                          American Institute of Architect's form or comparable coverage may issue these
                          bonds.
                  ii.     Only Borrower may be named as obligee on the bonds.
              b. Evidence that contractor carries appropriate Builder's Risk and Worker's
                 Compensation Insurance;
              c. Evidence that Borrower has injected the required funds into the project prior to
                 disbursement of the loan, if Borrower is injecting funds into the construction project;
              d. A copy of the final plans and specifications; and
              e. A copy of a Construction Contract with:
                  i.      An acceptable licensed contractor at a specified price; and
                  ii.     An agreement that Borrower will not order or permit any material changes in
                          the approved plans and specifications without prior written consent of Lender
                          and the surety providing the required bonds.
       2. Lender must also:
              a. Obtain evidence of Borrower’s ability to pay cost overruns or additional construction
                 financing expenses prior to approving any contract modification. Lender and SBA
                 are not obligated to increase the loan to cover cost overruns;
              b. Make interim and final inspections to determine that construction conforms to the
                 plans and specifications;
              c. Obtain evidence that the building, when completed, will comply with all state and
                 local building and zoning codes, and applicable licensing and permit requirements;
              d. Obtain a completed SBA Form 601, Applicant's Agreement of Compliance; and
              e. Obtain lien waivers or releases from all material men, contractors, and
                 subcontractors involved in the construction.
       3. SBA has granted a blanket waiver on the Lender’s requirement of a performance bond and
          the labor and materials payment bond when:
              a. The Lender has retained the services of a third party construction management firm.
                 The Lender must ensure that the third party provides commercially reasonable and
                 prudent monitoring including funds control for all disbursements; or
              b. The Lender has an existing internal construction management department that
                 routinely manages construction for its similarly-sized, non-SBA guaranteed
                 commercial loans. The Lender must ensure that the monitoring services provided by

Effective April 1, 2019                                                                        Page 216
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 275 of 484
SOP 50 10 5(K)                                                                                 Subpart B

                  its construction management department are commercially reasonable and prudent
                  and include funds control for all disbursements.
          Lender must document in the applicable loan file that the construction was completed in
          conformance with the plans and specifications and that all lien waivers and releases from all
          material men, contractors, and subcontractors involved in the construction have been
          obtained. If any mechanics’ or other liens are filed or take priority over the Lender’s lien on
          the collateral, the Lender may be subject to a repair or denial of the guaranty. (13 CFR §
          120.200)
   C. If the construction financing has an SBA guaranty and the construction costs will exceed
      $10,000, the Lender must obtain a completed SBA Form 601, Applicant's Agreement of
      Compliance.
   D. “Do-it-yourself” construction and/or installation of machinery and equipment, or situations
      where the Borrower acts as its own contractor have proven to be generally unsatisfactory and
      can cause problems with lien waivers and mechanics liens, causing potential losses to the
      Lender and/or SBA. “Do-it-yourself” construction including renovations and/or installation of
      machinery and equipment, or situations where the Borrower acts as its own contractor may be
      permitted, if the Lender can justify and document in the loan file that:
       1. The Borrower/contractor is experienced in the type of construction and has all appropriate
          licenses;
       2. The cost is the same as, or less than, what an unaffiliated contractor would charge as
          evidenced by 2 bids on the work; and
       3. The Borrower/contractor will not earn a profit on the construction.


III. INSURANCE REQUIREMENTS
   A. Lender must ensure all appropriate insurance requirements are included in the Authorization.
      See Chapter 4, Paragraph II.G of this Subpart for requirements concerning hazard, marine,
      flood, and life insurance.
   B. Lender must include any other insurance appropriate to the loan, including but not limited to:
       1. Liability Insurance;
       2. Product Liability Insurance;
       3. Dram Shop/Host Liquor Liability Insurance;
       4. Malpractice Insurance;
       5. Disability Insurance;
       6. Workers’ Compensation Insurance; and
       7. Any State specific insurance requirements.


IV. IRS TAX TRANSCRIPT/VERIFICATION OF FINANCIAL INFORMATION

Effective April 1, 2019                                                                        Page 217
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 276 of 484
SOP 50 10 5(K)                                                                                  Subpart B

   A. SBA’s Tax Verification process is to determine if:
       1. The Applicant filed business tax returns; and
       2. The Applicant’s financial statements provided as part of the application agree with the
          business tax returns submitted to the IRS.
   B. For a sole proprietorship, the Lender must verify the Schedule C.
   C. For a change of ownership, the Lender must verify the seller’s business tax returns or a sole
      proprietor’s Schedule C. Where there is an acquisition of a division or a segment of an existing
      business, other forms of verification acceptable to SBA may be used in lieu of the IRS Form
      4506-T (e.g. Sales tax payment records).
   D. Prior to first disbursement of loan proceeds, Lender must obtain:
       1. Verification of Financial Information:
              a. Lender must submit IRS Form 4506-T to the Internal Revenue Service to obtain
                 Federal income tax information on:
                  i.      The Applicant, or the Operating Company if the Applicant is an EPC, for the
                          last 3 years (unless Applicant or Operating Company is a start-up business).
                  ii.     The Lender is required to document in its file confirmation of collection of
                          business tax returns and verification and reconciliation of the Applicant’s
                          financial data against income tax data received in response to IRS Form 4506-
                          T (Request for Transcript of Tax Return) prior to first disbursement;
                  iii.    If the business has been operating for less than 3 years, Lender must obtain the
                          information for all years in operation.
              b. This requirement does not include tax information for the most recent fiscal year if
                 the fiscal year-end is within 6 months of the date SBA received the application. If
                 the Applicant has filed an extension for the most recent fiscal year, Lender must
                 obtain a copy of the extension along with evidence of payment of estimated taxes.
              c. Lender must compare the tax data received from the IRS with the financial data or
                 tax returns submitted with the loan application.
              d. Applicant must resolve any significant differences to the satisfaction of Lender and
                 the LPGC. Failure to resolve differences may result in cancellation of the loan.
              e. For a change of ownership, Lender must verify financial information provided by the
                 seller of the business in the same manner as above.
              f. If Lender processing a loan under its delegated authority does not receive a response
                 from the IRS or the copy of the tax transcript within 10 business days, the Lender:
                  i.      May proceed to close and disburse the loan;
                  ii.     Must follow-up with the IRS to obtain and verify the tax data by resubmitting a
                          copy of the IRS Form 4506-T to IRS with the notation “Second Request” in the
                          top right hand side;
                  iii.    Must document its file with a dated copy of the second submission; and

Effective April 1, 2019                                                                         Page 218
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 277 of 484
SOP 50 10 5(K)                                                                                    Subpart B

                  iv.     Must perform the verification and resolve any significant differences
                          discovered as soon as the IRS response is received.
       2. The Internal Revenue Service (IRS) has implemented an expedited service through which
          the financial community can expeditiously confirm the income of a Borrower during the
          processing of a loan application: Income Verification Express Service (IVES) program.
          Under IVES, the IRS can electronically provide tax return transcript, W-2 transcript and
          1099 transcript information generally within 2 business days to a third party with the
          consent of the taxpayer. The transcript information is delivered to a secure mailbox based on
          information received from IRS Form 4506-T. A nominal fee is imposed on each transcript
          requested. It is expected that this process will replace the current process, which requires the
          manual pick-up and delivery of transcripts from the seven IRS Return and Income
          Verification Services (RAIVS) units located across the country. Under IVES, transcripts
          will be delivered electronically using the e-Services platform via a secure mailbox. To
          participate in the IVES program, Lenders will need to register and identify employees to act
          as agents to receive electronic transcripts on the Lender’s behalf. To establish access to a
          secure mailbox, Lenders need to register, which can be done through the following IRS
          website: https://www.irs.gov/individuals/income-verification-express-service
       3. If the IRS transcript reflects “Record Not Found” for the middle year of the 3 years
          requested, the Lender has verified the other 2 years, AND the Applicant has some record of
          either receiving a refund or paying the taxes for the missing year, then the Lender may
          reasonably assume that the Applicant filed a return for the missing year. If the Lender
          documents all of these steps in its loan file, the Lender has demonstrated to SBA that it has
          made a good faith effort to satisfy the verification requirement.
       4. If the IRS advises that it has no record on the Applicant, no record of year 1 and/or year 3,
          or the Lender is unable to reconcile the IRS information to the Applicant’s financial
          information, either the loan must be cancelled or the closing must be postponed until the
          issue is resolved. Non-delegated Lenders must report the issue to the LGPC. If a Lender
          processing the loan under its delegated authority has disbursed the loan and is unable to
          reconcile the IRS information, the guaranty may be subject to repair or denial.
       5. If an Applicant has not filed required Federal tax returns, the applicant is not eligible for
          SBA financial assistance.
       6. SBA Express and Export Express Programs:
              a. If the Lender uses business financial information to determine the creditworthiness
                 of an SBA loan, the Lender must follow the IRS tax verification process set out
                 above.
              b. If the Lender does not use business financial information to determine
                 creditworthiness, such as with some credit scoring models, Lender must obtain IRS
                 tax transcripts in order to verify that the returns were filed and for the purpose of
                 determining the Applicant’s size, but reconciliation of the tax transcripts is not
                 required.
              c. For SBA Express and Export Express, Lenders are authorized to close and disburse a
                 loan immediately if disbursement is requested by the Borrower, however, the

Effective April 1, 2019                                                                           Page 219
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 278 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                   Lenders must follow-up and verify the business financial data with IRS tax data and
                   must document the loan file accordingly. If a material discrepancy appears or the
                   IRS advises that it has no record on the Applicant, the Lender must report it
                   immediately to the appropriate SBA CLSC and document the loan file of the action
                   taken. The SBA will investigate the issue and may direct the Lender to secure
                   additional information, proceed with loan processing, rescind approval of the loan (if
                   no disbursement has occurred), suspend further disbursement, call the loan, or
                   initiate recovery of any disbursed amounts.


V. SPECIAL PROVISION FOR CAPLINES
Zero Balance Period Requirements: With the exception of Seasonal CAPLines, there is no requirement
that a zero balance be maintained for any specific time period on any CAPLines. A “clean up” period
may be included in the Authorization at the Lender’s option.


VI. SPECIAL PROVISION FOR FRANCHISE
The following language must be manually inserted into the Authorization Boilerplate or any
streamlined or abbreviated Authorization used by a delegated Lender:
“Lender must obtain the executed Franchise Agreement, the SBA Addendum to Franchise Agreement
(SBA Form 2462), or the SBA Negotiated Addendum (if applicable), and all other documents the
franchisor requires the franchisee to sign prior to any disbursement of Loan proceeds and retain in the
loan file. Failure to obtain the executed documents may result in a denial of liability on the guaranty.”
This language will be manually inserted into the Authorization Boilerplate by the LGPC for non-
delegated loans. For delegated loans, this language must be manually inserted into the Authorization
Boilerplate by the Lender. The language can be manually inserted into the “prior to closing” section of
the 7(a) or 504 Authorization Boilerplate by clicking “Edit” and adding the language above.


VII. MODIFYING THE AUTHORIZATION
See Chapter 7 of this Subpart and SOP 50 57 for guidance on modifying the Authorization after SBA
loan approval.




Effective April 1, 2019                                                                          Page 220
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 279 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                 CHAPTER 6: SUBMISSION OF APPLICATION FOR GUARANTY
There are several different ways to process an application for guaranty depending on which program
the Lender chooses and is authorized to use. This chapter describes the requirements for each 7(a)
delivery method:

     • Standard 7(a) Guaranty (non-delegated)
          ◦   Loans up to and including $350,000 (7(a) Small Loans)
          ◦   Loans over $350,000 to $5,000,000
     • Preferred Lender Program (delegated)
          ◦   Loans up to and including $350,000 (7(a) Small Loans)
          ◦   Loans over $350,000 to $5,000,000
     • SBA Express (delegated)
     • Export Express (delegated)
     • Export Working Capital Program (EWCP) (non-delegated) and PLP-EWCP (delegated)
I.    CONTENTS OF LENDER’S APPLICATION FOR GUARANTY:
The contents of the Lender’s application for guaranty vary depending on the size of the loan and the
method of processing chosen by the Lender. Based on the method of processing, the Lender may or
may not be required to submit the documentation and exhibits to SBA, but in all cases must maintain
those documents and any that support the guaranty request in their loan files.
Lender must disclose 100% of the Applicant’s ownership on SBA Form 1919 and in the E-Tran system
in order to submit a loan application. Each owner must be identified in the E-Tran system.
Information on the number of employees at the time of application and the number of jobs to be created
and/or retained as a result of the loan. Jobs “created” means the number of full-time (or equivalent)
employees that the small business expects to hire as a result of the loan. Jobs “retained” means the
number of full-time (or equivalent) employees on the payroll of the business at the time of application
that will be lost if the loan is not approved.
      A. 7(a) Non-Delegated and Delegated Processing:
         Program forms can be found at https://www.sba.gov/for-lenders.
         1. Centralized 7(a) Loan Submission Instructions and a checklist can be found at the 7(a) Loan
            Guaranty Processing Center (“LGPC”) website along with other forms, telephone numbers
            and fax numbers: https://www.sba.gov/CitrusHeightsLGPC
         2. In compliance with the requirements stated in Chapter 4, all 7(a) loan files must include the
            forms and information the Lender requires in order to make an informed eligibility and
            credit decision. Any application form obtained by the Lender from the applicant must be
            certified by the Applicant as true and complete.




Effective April 1, 2019                                                                         Page 221
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                    Desc:
                         Exhibit Page 280 of 484
SOP 50 10 5(K)                                                                               Subpart B

   B. Delegated Lenders processing loans under their delegated authority must obtain and retain the
      documentation listed below in their file.
   C. With the exception of 7(a) Small Loans, for all loans submitted using the non-delegated process
      through the LGPC (including loans from delegated Lenders using this processing method),
      Lender must obtain and retain in its file all documentation listed below. In addition, Lender
      must submit as part of the Application for guaranty those items below emphasized in bold.
       1. Lender must complete and sign SBA Form 1920.
       2. Applicants and Associates must complete and sign SBA Form 1919, “Borrower Information
          Form.” SBA Form 1919 must be signed by the following:
              a. For a sole proprietorship, the sole proprietor;
              b. For a partnership, all general partners, and all limited partners owning 20% or more
                 of the equity of the firm, or any partner that is involved in management of the
                 applicant business;
              c. For a corporation, all owners of 20% or more of the corporation and each officer and
                 director;
              d. For limited liability companies (LLCs), all members owning 20% or more of the
                 company and each officer, director, and managing member;
              e. Any person hired by the business to manage day-to-day operations (“Key
                 Employee”); and
              f. Any Trustor (if the Small Business Applicant is owned by a trust).
                  When 20% or more ownership interest is held by a corporation, partnership or other
                  form of legal entity in the Applicant, OC, or parent company, the ownership interests
                  of all individuals must be disclosed.
              g. When the combined ownership interest between spouses is 20% or more, both
                 spouses must complete SBA Form 1919.
          A separate Section I of SBA Form 1919 is required to be completed and signed for each co-
          applicant (e.g. Eligible Passive Company (EPC) and Operating Company (OC)).
       3. Lender’s Credit Memo must address all requirements detailed in Chapter 4, Credit and
          Collateral.
       4. SBA Form 912:
              a. If questions 17, 18, and 19 of SBA Form 1919 are all answered “no,” SBA Form 912
                 is not required.
              b. If question 17 is answered “yes,” the loan is not eligible.
              c. If question 18 or 19 is answered “yes,” the Subject Individual must complete SBA
                 Form 912 and Lender must follow the steps as outlined in Chapter 2, Paragraph
                 III.A.13.d of this Subpart prior to submission of the application to the LGPC for a
                 non-delegated loan and prior to submitting the request for a loan number for a
                 delegated loan.

Effective April 1, 2019                                                                      Page 222
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 281 of 484
SOP 50 10 5(K)                                                                                Subpart B

       5. Personal Financial Statement dated within 90 days of submission to SBA, for all owners
          of 20% or more (including the assets of the owner’s spouse and any minor children), and
          proposed guarantors. Lenders may use SBA Form 413 or their own equivalent form.
       6. Business financial statements and/or tax returns dated within 120 days prior to submission
          to SBA, consisting of:
              a. Year End Balance Sheet for the last 3 years, including detailed debt schedule;
              b. Year End Profit & Loss Statements for the last 3 years;
              c. Reconciliation of Net Worth;
              d. Interim Balance Sheet; and
              e. Interim Profit & Loss Statements;
       7. Affiliate/Subsidiary financial statement requirements same as above;
       8. Copy of Lease, if applicable;
       9. Detailed listing of machinery and equipment to be purchased with loan proceeds and cost
          quotes, if applicable;
       10. Detailed listing of collateral (may be included in the Lender’s credit memo);
       11. Provide the following if real estate is to be purchased with loan proceeds:
              a. Appraisal (see appraisal requirements in Chapter 4, Paragraph IV of this Subpart);
              b. Copy of signed purchase agreement;
              c. Lender’s environmental questionnaire (if applicable – see Chapter 4, Paragraph V
                 of this Subpart); and
              d. Cost breakdown where improvements to the real estate are included;
       12. Provide the following if purchasing an existing business with loan proceeds:
              a. Copy of buy-sell agreement;
              b. Copy of business valuation that meets the requirements of Chapter 4, Paragraph
                 IV.E. of this Subpart;
              c. Pro forma balance sheet for the business being purchased as of the date of transfer;
              d. Copy of seller’s financial statements for the last 3 complete fiscal years or for the
                 number of years in business if less than 3 years; and
              e. Seller’s interim financial statements no older than 120 days from date of submission
                 to SBA. If seller’s financial statements are not available the seller must provide an
                 alternate source of verifying revenues. If seller’s financial statements are not
                 available, Lender must discuss in its credit analysis:
                  i.      Why financial statements are not available; and
                  ii.     How the Lender verified business revenue.
       13. Franchise:

Effective April 1, 2019                                                                       Page 223
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 282 of 484
SOP 50 10 5(K)                                                                                   Subpart B

              a. For non-delegated loans:
                  i.      If the Applicant’s brand meets the FTC definition of a franchise, Lender must
                          identify the name of the franchise and the SBA Franchise Identifier Code when
                          entering the application into E-Tran or SBA One. The LGPC will confirm that
                          the brand is listed on the SBA Franchise Directory.;
                  ii.     If the Lender determines that the Applicant’s brand does not meet the FTC
                          definition of a franchise, and it is not on the Directory, Lender must explain its
                          determination in its credit memorandum when submitting the application to the
                          LGPC and provide the agreement and any additional documentation required
                          by the brand for SBA’s review and final determination;
                  iii.    If the Applicant operates under multiple brands, the Lender must enter the
                          brand name and SBA Franchise Identifier Code for the brand that generates the
                          largest amount of the Applicant’s revenue when entering the application into
                          E-Tran or SBA One. The Lender must identify all other brands and SBA
                          Franchise Identifier Codes (if applicable) in the Lender’s credit memorandum,
                          and must identify which of the Applicant’s brands are critical to the
                          Applicant’s business operation, including an explanation of the basis for that
                          determination (e.g., a breakdown of revenue by brand). The LGPC will
                          confirm that all of the Applicant’s brands are eligible for SBA financial
                          assistance and those that meet the FTC definition of a franchise that are critical
                          to the Applicant’s business operation are on the Directory. (See Ch. 2, Para.
                          II.D.8 of this Subpart for further guidance.)
              b. For delegated loans:
                  i.      If the Applicant’s brand meets the FTC definition of a franchise, Lender must
                          document in its file that the Applicant’s brand is on the Directory and identify
                          the name of the franchise and SBA Franchise Identifier Code when entering
                          the request for loan number into E-Tran or SBA One. (Lender will need to
                          submit the documentation showing that the Applicant’s brand is on the
                          Directory with any guaranty purchase request.)
                  ii.     If the Applicant’s brand is not on the Directory and the delegated Lender
                          determines the brand does not meet the FTC definition and proceeds with
                          approving the loan under its delegated authority, the Lender must document its
                          file and will be required to submit that documentation with any guaranty
                          purchase request;
                  iii.    If the Applicant operates under multiple brands, the Lender must enter the
                          brand name and SBA Franchise Identifier Code (if applicable) for the brand
                          that generates the largest amount of the Applicant’s revenue when entering the
                          application into E-Tran or SBA One. The Lender must document in its file that
                          all of the Applicant’s brands are eligible for SBA financial assistance and those
                          that meet the FTC definition of a franchise that are critical to the Applicant’s
                          business operation are on the Directory, and must document their file with the
                          basis for their determination of which brands are critical to the Applicant’s
                          business operation (e.g., a breakdown of revenue by brand). Delegated Lenders
Effective April 1, 2019                                                                           Page 224
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 283 of 484
SOP 50 10 5(K)                                                                                Subpart B

                          will be required to submit all of this supporting documentation to SBA with
                          any guaranty purchase request. (See Ch. 2, Para. II.D.8 of this Subpart for
                          further guidance.)
       14. IRS Form 4506-T, Request for Transcript of Tax Return.
       15. IRS Transcripts and complete verification.
       16. Debt Refinancing. Lenders must maintain copies of all notes, security agreements, leases,
           or other documentation evidencing the debt to be refinanced in the loan file. For non-
           delegated loans, Lender must submit copies of all supporting documentation for the debt to
           be refinanced to the LGPC with the application.
       17. Documentation of USCIS status verification - In accordance with Chapter 2 of this
           Subpart, Lenders must receive verification of the status of each alien required to submit
           USCIS documents prior to submission of the application or request for loan number to SBA.
           Lender may submit a copy of the verification received from USCIS or SBA-SLPC or
           confirm in its credit memorandum that verification has been obtained.
       18. Draft Loan Authorization (only required for delegated Lenders using the non-delegated
           processing method). The latest version of the Authorization Boilerplate and Wizard is
           available at https://www.sba.gov/document/support-object-object-standard-7a-authorization-
           file-library.
   D. Specific 7(a) Small Loans requirements:
          For loans up to and including $350,000 that meet the requirements of a 7(a) Small Loan
          (including the minimum acceptable SBSS credit score), the items identified in C.1 through 3
          above must be submitted to the LGPC. In addition, the items identified in C.4, 5, 11, 12, 13,
          and 16 may also need to be submitted to the LGPC depending on the conditions of the loan.
   E. Specific Standard EWCP requirements:
       1. EWCP applications must be submitted on EIB-SBA Joint Form 84-1 along with the items
          listed on the form’s application checklist.
       2. For applications to reissue an existing EWCP line of credit that is maturing, the Lender must
          submit a new EIB-SBA Joint Form 84-1 along with the items listed on the form’s
          application checklist.
   F. PLP-EWCP:
       SBA Form 1920 and all forms and items for the Standard EWCP application are required to be
       completed and retained in a Lender’s loan file.
   G. CAPLines:
       1. For all CAPLines, including those processed using the non-delegated method, Lender must
          use SBA Forms 1919 and 1920.
       2. There are four types of CAPLines. In addition to the information outlined in Paragraph C
          above, the Lender must obtain and provide the following as applicable for each:
              a. Working Capital CAPLine:


Effective April 1, 2019                                                                        Page 225
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 284 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                  If the Working Capital CAPLine will be disbursed using a BBC, a sample
                  Borrowing Base Calculation. If the Lender will not be using a BBC, Lender must
                  provide a collateral basis calculation.
              b. Seasonal CAPLine:
                  i.      Documentation of the seasonal nature of the business (i.e. month-by-month
                          historic documentation of the needs); and
                  ii.     Applicant prepared month-to-month cash flow projection for the upcoming 12
                          months.
              c. Contract CAPLine:
                  i.      A project cost schedule depicting all direct material, labor, and overhead
                          attributable to the contract to be financed. (Profit may not be included.) The
                          schedule must illustrate each cost by line item;
                  ii.     A current annual income statement depicting the changes (increases/decreases)
                          in operating, investing and financing cash flows to establish affordability and to
                          confirm adequate cash flow for repayment; and
                  iii.    A copy of the contract(s) being financed by the Contract CAPLine.
              d. Builders CAPLine:
                  i.      Month-to-month cash flow for all work to be performed by applicant;
                  ii.     A letter from:
                          a) A mortgage lender indicating that permanent mortgage money is available
                             to qualified purchasers to buy such properties;
                          b) A real estate broker indicating that a market exists for the proposed
                             building and that it will be compatible with its neighborhood; and
                          c) An architect, appraiser or engineer agreeing to make inspections and
                             certifications to support interim disbursements.
                  iii.    A letter from a Lender who has its own real estate lending department, staffed
                          by personnel with appraisal and engineering experience may be substituted for
                          one or more of the letters required in b) above.


II. WHERE TO SUBMIT APPLICATION FOR GUARANTY
All Lenders with an executed 750 Agreement are eligible to submit applications for guaranty under
non-delegated processing procedures. Regardless of the dollar amount or the processing procedure by
which the Lender seeks to have the application processed, every application for guaranty must be
submitted electronically using E-Tran or SBA One.
   A. Non-delegated applications - Lenders submitting applications using non-delegated procedures
      (including loans from delegated Lenders) must submit applications for guaranty and all
      attachments via E-Tran or SBA One to the LGPC. Documents greater than 250MB must be
      separated into multiple documents. The system does not support uploads greater than 250MB.

Effective April 1, 2019                                                                           Page 226
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                   Desc:
                         Exhibit Page 285 of 484
SOP 50 10 5(K)                                                                             Subpart B



   B. Delegated applications – Lenders submitting applications using their delegated authority must
      submit guaranty applications via E-Tran or SBA One, retaining all required documentation in
      the Lender’s loan file.
   C. Standard EWCP:
       1. Lender must submit applications via E-Tran (attachments too large for E-Tran may be sent
          electronically using Send This File), and notify the appropriate USEAC of the submission
          via e-mail. The contact information for each USEAC may be found at:
          http://www.sba.gov/content/us-export-assistance-centers.
       2. The USEAC Regional Manager will conduct a full eligibility and credit review in their Loan
          Officer’s Report (LOR), prepare the Loan Authorization and submit a recommendation to
          the LGPC. The LGPC will review the LOR and EWCP application for final approval.
       3. If the LGPC concurs with the USEAC approval recommendation, a final authorization will
          be sent directly to the Lender.
       4. If the LGPC declines the loan, the Lender may request reconsideration within 6 months of
          the date of decline by submitting a request to the LGPC. LGPC will forward the request for
          reconsideration to the SBA/OIT for a final decision by the Director, International Trade
          Finance (D/ITF) or designee.
   D. Reconsideration of Declined Standard 7(a), 7(a) Small Loans (non-delegated) and CAPLines
      (non-delegated) Applications (13 CFR § 120.193):
       1. If the Lender believes the reason(s) for decline have been overcome, a request for
          reconsideration may be submitted along with a detailed written explanation of how the
          Applicant has overcome the reason(s) for decline. Lender must submit a request for
          reconsideration to the LGPC within 6 months of the date of decline. Any request submitted
          more than 120 days after the date of decline must include current financial statements.
       2. If a request for reconsideration is declined by the LGPC, a second appeal may be requested
          from the D/FA, whose decision is final. The appeal to the D/FA must be submitted to the
          LGPC and must include a copy of the Center’s decline letter and include additional
          information that specifically addresses the reason(s) identified for decline and how the
          Applicant has overcome those reason(s). The LGPC will forward the request to the D/FA
          for a final decision.

   E. Delegated Lenders may not use their delegated authority to approve a loan after submitting a
      loan on a non-delegated basis to the LGPC where they receive a screen out or a decline.




Effective April 1, 2019                                                                     Page 227
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 286 of 484
SOP 50 10 5(K)                                                                                   Subpart B

 CHAPTER 7: POST-APPROVAL MODIFICATIONS, LOAN CLOSING & DISBURSEMENT
A thorough review of the Authorization is the first step in closing and disbursing an SBA-guaranteed
loan. If any changes are necessary, the Lender must follow the steps in paragraph I below. After the
Lender has determined that the loan conditions in the Authorization are appropriate for the terms of the
credit, the Lender must close the loan in accordance with the provisions of the Authorization, including
any SBA-approved post-approval modifications. Guidance referring to Lender Servicing and
Liquidation is available in SOP 50 57 and the most current version of “Servicing and Liquidation
Actions 7 (a) Lender Matrix” tool, which can be viewed at https://www.sba.gov/document/support-
object-object-servicing-liquidation-actions-7a-lender-matrix.


I.   POST-APPROVAL/PRE-DISBURSEMENT REQUESTS FOR CHANGES
The actions below are for approved loans prior to final disbursement:
     A. Loans submitted under non-Delegated Authority:
        For SBA loans approved under non-delegated procedures that have not been fully disbursed,
        Lenders must submit requests for LGPC approval of the following actions:
        1. An increase or decrease in the loan amount;
        2. An increase or decrease in the guaranty percentage;
        3. Any adjustments to or changes in the ownership of the Borrower, including percentage of
           ownership;
        4. Changes to the Loan Authorization within program guidelines; or
        5. Reinstatement of the guaranty.
        Lenders must request SBA approval of these actions by following the procedures set forth in
        paragraph I.E below.
     B. Loans submitted under a Lender’s Delegated Authority:
        For SBA loans approved under a Lender’s delegated authority that have not been fully
        disbursed, Lenders must:
        1. Obtain the prior written consent of the LGPC for any proposed adjustments to or changes in
           ownership of the Borrower, including percentage of ownership. The Lender may not
           unilaterally approve such adjustments or changes. The LGPC will approve the proposed
           modification and enter it into E-Tran after:
               a. Verification that the proposed changes to the ownership of the Borrower comply
                  with limitations on the aggregate amount of SBA portions of all loans to a Borrower,
                  including affiliates; and
               b. Verification that there has been no prior loss to the Government caused by the new
                  owner(s) or any business owned, operated or controlled by the new owner(s).
            The LGPC review will be limited to these specific issues and the Delegated Lender remains
            responsible for all loan decisions regarding eligibility (including size) and creditworthiness.
            The Delegated Lender also is responsible for confirming that all loan closing decisions are

Effective April 1, 2019                                                                          Page 228
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 287 of 484
SOP 50 10 5(K)                                                                                  Subpart B

          correct, and that it has complied with all SBA Loan Program Requirements.
       2. Obtain approval for increases or decreases in the loan amount directly in E-Tran. Approval
          of the requested increase or decrease in E-Tran will constitute SBA’s prior written consent.
       3. Submit requests for an increase or decrease in guaranty percentage for approval by
          following the procedures set forth in paragraph D below.
   C. EWCP Loans: For all EWCP loans, submit the request to the appropriate USEAC unless the
      change is within the Lender’s delegated PLP-EWCP authority.
   D. Lenders must inform SBA of certain actions by making the appropriate change using E-Tran
      servicing. When the Lender makes the change using E-Tran servicing, a separate notification to
      the appropriate SBA center is not necessary (SBA approval of these items is not necessary, and
      SBA will not respond in writing). These actions include the following:
       1. Cancellation of the entire loan;
       2. Partial cancellation of loan (Lenders, via E-Tran, should change the “Approval Amount”
          box to reflect the revised loan amount. Do not change the “Original Approval Amount.”);
       3. Change in the loan maturity date;
       4. Change in the legal name or trade name of the business;
       5. Change in the Borrower/obligor’s business address;
       6. Change in interest rate prior to initial disbursement (see procedures for post-approval
          changes to the interest rate in Chapter 3 of this Subpart.);
       7. Cancel SBA Guaranty prior to initial disbursement; or
       8. Cancel SBA Guaranty after initial disbursement.
   E. For SBA loans that have not been closed or fully disbursed:
       1. To request a post-approval modification, Lenders must submit a written request to the
          LGPC that includes the name of the Lender, name of the lending officer, phone number,
          email address, name of the Borrower, SBA Loan Number and the following information:
              a. How the loan is currently approved;
              b. The proposed change; and
              c. Why the change is being requested, along with justification for the change and any
                 supporting documentation.
       2. Post-approval modifications should be sent electronically to 7aLoanMod@sba.gov.
   F. For SBA loans that have been fully disbursed:
       Lenders must refer to SOP 50 57, 7(a) Loan Servicing and Liquidation to determine if
       notification or prior approval from SBA is required.
   G. Loan Increases:
       1. Increases to 7(a) loans, regardless of the disbursement status, are subject to statutory,
          administrative, and program maximums and must be approved by SBA. Upfront and

Effective April 1, 2019                                                                         Page 229
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 288 of 484
SOP 50 10 5(K)                                                                                  Subpart B

          ongoing fees for increases in subsequent years are at the rates in effect at the time the loan
          was originally approved.
       2. Standard 7(a) (including EWCP), PLP, PLP-EWCP, SBA Express, and Export Express term
          loans: If any requested increase to a 7(a) Small Loan results in a total loan(s) in excess of
          $350,000 (including loans made within 90 days of another), the Lender must follow the
          underwriting procedures for loans over $350,000 as outlined in Chapter 4, Paragraph I.C.1
          of this Subpart. In addition, if the request for an increase is more than 20% of the original
          loan amount or is more than18 months after the original approval date of the loan, the
          Lender must include with its request its analysis showing that the purpose of the increase is
          the same as the original purpose of the loan and that the Borrower’s cash flow can support
          the increased payment amount. For delegated loans, the Lender must document the same
          analysis and retain it in Lender’s loan file.
       3. For revolving lines of credit, increases:
              a. May be requested:
                  i.      If made under SBA Express and Export Express:
                          a) At any time during the life of the loan, but must be within 5 years for SBA
                              Express and 7 years for Export Express of the date of loan approval and
                              be in compliance with Chapter 3, Paragraph III.D. of this Subpart
                              (maximum maturities on SBA Express and Export Express loans);
                          b) Must include an analysis of appropriate credit and risk factors consistent
                              with the procedures the Lender uses for its similarly-sized, non-SBA
                              guaranteed commercial loans if the increase is above 33% of the original
                              loan amount.
                  ii.     If made under CAPLines:
                          a) At any time during the life of the loan, but must be within 10 years of the
                              date of loan approval (except Builder’s CAPLines which must be within
                              5 years of the date of loan approval) and be in compliance with Chapter
                              3, Paragraph III.E. of this Subpart (maximum maturities on CAPLines);
                          b) If the request for an increase is more than 20% of the original loan amount
                               or is more than18 months after the original approval date of the loan, the
                               Lender must include with its request its analysis showing that the purpose
                               of the increase is the same as the original purpose of the loan and that the
                               Borrower’s cash flow can support the increased payment amount.
              b. May not exceed the dollar limit for the program at the time the loan was originally
                 approved (this includes any other outstanding loans under SBA Express, Export
                 Express, Community Express and Patriot Express); and
       4. PLP, PLP-EWCP, SBA Express and Export Express Increases: Subject to paragraph 2
          above, Lenders must follow their established and proven internal credit review and analysis
          procedures used for their similarly-sized, non-SBA guaranteed commercial loans to
          determine whether the increase is appropriate and must retain all supporting documentation
          in Lender’s loan file. If any requested increase to a 7(a) Small Loan results in a total loan(s)

Effective April 1, 2019                                                                          Page 230
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 289 of 484
SOP 50 10 5(K)                                                                                Subpart B

           in excess of $350,000 (including loans made within 90 days of another), the Lender must
           follow the underwriting procedures for loans over $350,000 as outlined in Chapter 4,
           Paragraph I.C.1 of this Subpart. Approval of the requested increase in E-Tran will constitute
           SBA’s prior written consent. SBA may review the documentation supporting the increase
           when conducting lender oversight activities and at time of guaranty purchase.
II. TRANSFER OF GUARANTY BETWEEN PARTICIPATING LENDERS
   A. To transfer the guaranty between participating Lenders prior to final disbursement, Lender must
      submit a written explanation to the LGPC along with any supporting documentation. (Transfers
      after final disbursement must be sent to the appropriate CLSC in accordance with SOP 50 57.)
   B. To transfer the guaranty on more than one loan prior to final disbursement, Lender must submit
      a written explanation to the LGPC along with any supporting documentation. The LGPC will
      forward the request to the D/FA for a decision. Transfers of fully disbursed loan portfolios are
      discussed in Chapter 8, Paragraph IV of this Subpart.

III. PAYMENT OF GUARANTY FEE
The guaranty fee must be paid within the time frame stated within the Authorization. For further
discussion, see Chapter 3, Paragraph V of this Subpart.

IV. LOAN CLOSING AND DISBURSEMENT
The following instructions for loan closing and disbursement pertain to all 7(a) loans.
   A. Disbursement Period:
       1. The disbursement period must be stated in the loan authorization and must be tailored to
          meet the requirements of each individual loan. The loan must be fully disbursed within 48
          months of approval or any remaining undisbursed balance will be cancelled by SBA. SBA
          considers a revolving line of credit as fully disbursed at the time of first disbursement.
       2. Lenders may use an escrow account for not more than 5 business days to facilitate a loan
          closing. A Lender must not report the loan on SBA Form 1502 as “disbursed” or charge the
          Borrower the guaranty fee until all funds are disbursed from the escrow account. The Lender
          may only charge the Borrower interest on funds that have been disbursed out of escrow to
          the Borrower.
       3. A loan is considered to be fully disbursed and then may be sold on the secondary market
          when the Borrower has access to all of the loan proceeds and is able to use them in
          accordance with the loan authorization.
   B. Note Terms:
       Note terms must comply with the Authorization and guidance provided in Chapter 3 of this
       Subpart, including:
       1. All interest rate requirements,
       2. The date of initial adjustment;
       3. Maturity date;

Effective April 1, 2019                                                                       Page 231
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 290 of 484
SOP 50 10 5(K)                                                                                 Subpart B

       4. Repayment terms:
              a. Lenders using the SBA Note are required to insert the repayment terms from the
                 authorization into the Note without modification.
              b. Lenders using their own Note form are required to comply with SBA repayment
                 terms but are not required to use the specific language set forth in the authorization.
              c. If there is a need for specific repayment terms that are not in the Authorization for a
                 loan, the Lender must obtain written approval from the LGPC to add the repayment
                 terms to the Authorization.
              d. Repayment Terms
                  i.      CAPLine Loans:
                          a) Interest only payments for any period exceeding the Borrower’s cash
                               cycle, seasonal cycle, contract final payment date, or project completion
                               date are not permitted.
                          b) Master Notes and Sub-Notes: Each loan will have a Master Note to cover
                              the total loan amount and general repayment period. Lenders can also
                              utilize a system of sub-notes to establish specific repayment periods for
                              particular seasons, contract or construction/renovation project. When the
                              CAPLine will be used to finance the creation of more than one asset
                              (such as the completion of two contracts) sub-notes should be used. The
                              conditions of the sub-notes must not conflict with the conditions of the
                              Master Note, except for variances in repayment schedules. See paragraph
                              IV.D below for the required forms.
                  ii.     EWCP:
                          a) Under EWCP, there are three options for repayment:
                             i) All proceeds applied against the balance plus interest only payments on
                                outstanding balances;
                             ii) Principal plus interest; and
                             iii) Interest-Only payments on outstanding balances.
                          b) EWCP with Master Notes, Sub-Notes, and Sub-Limits: EWCP loans may
                              be structured with a Master Note to cover the total loan amount and
                              general repayment period. Lenders can also utilize a system of sub-notes
                              to establish specific repayment periods for specific purchase-orders,
                              contract(s) or transactions. The conditions of the sub-notes must not
                              conflict with the conditions of the Master Note, except for variances in
                              repayment schedules. EWCP Asset Based Loans may be structured as a
                              sublimit of a Master Note provided the sublimit conforms to the
                              requirements of this paragraph.
       5. State-specific language: Lender must ensure that any necessary state-specific
          provisions/language is contained in the Authorization and appropriate loan documents.

Effective April 1, 2019                                                                         Page 232
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 291 of 484
SOP 50 10 5(K)                                                                                Subpart B

       6. Prepayment Terms: Every Authorization contains prepayment language that must be
          inserted into the Repayment Terms section of the Note.
       7. Escrow Policy for Commercial Real Estate Taxes and Insurance:
              a. The Borrower and Lender may agree to establish an escrow account for the purpose
                 of collecting and paying real estate taxes, hazard insurance, and/or flood and
                 earthquake insurance, when applicable;
              b. The amount of money collected for an escrow account may not exceed 105% of the
                 amount charged in the current year by the taxing authority or insurance company for
                 the total requirement to pay the annual real estate taxes and insurance;
              c. The account must be FDIC-insured and pay the Borrower a money market rate of
                 interest, or the rate typically paid on escrow accounts for commercial real property on
                 non-SBA guaranteed loans, whichever is greater;
              d. Except for those items covered in subparagraphs b. and c. above, the account must be
                 consistent with accounts required of the Lender’s conventional Borrowers and the
                 Lender must use similar procedures to administer the escrow accounts on its SBA
                 loans as it does for its non-SBA guaranteed loans (SBLCs must be consistent with
                 the practices followed by federally-regulated Financial Institutions);
              e. Lender must remit to the Borrower all accrued interest on the account and provide
                 annual statements, unless otherwise required by state or Federal law; and
              f. Upon termination of the account, the remaining funds must be returned to the
                 Borrower within 15 business days.
   C. Closing Documentation:
       1. Documentation of Disbursement:
              a. Lender must disburse the loan proceeds in accordance with the Authorization.
                 Failure to do so may be a cause for SBA to deny liability under its guaranty.
              b. All Lenders must document each disbursement on an SBA-guaranteed loan. Except
                 under SBA Express, Export Express, and 7(a) Small Loans, Lender and Borrower
                 must use and complete and sign SBA Form 1050 at the time of first disbursement. If
                 there are subsequent disbursements, Lender must document each disbursement and
                 attach the documentation to the original SBA Form 1050. The documentation must
                 contain sufficient detail for SBA to determine:
                  i.      The recipient of each disbursement;
                  ii.     The date and amount of each disbursement; and
                  iii.    The purpose of each disbursement.
              c. The Lender must obtain evidence to support disbursements, such as cancelled checks
                 or paid receipts, to ensure that the Borrower used loan proceeds for purposes stated
                 in the Authorization. If the Authorization identifies working capital as a use of
                 proceeds and those proceeds will be used to pay normal operating expenses (e.g.,
                 payroll, utilities, etc.), then the working capital disbursement does not need to be

Effective April 1, 2019                                                                       Page 233
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 292 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                   documented.
              d. The following documentation is acceptable to verify disbursement in accordance
                 with the Authorization:
                   i.     Joint payee checks;
                   ii.    Copies of receipts, invoices or other supporting documentation marked paid by
                          the seller or vendor; or
                   iii.   Evidence of an electronic funds transfer to a vendor along with a copy of the
                          invoice.
              e. The Lender must retain in its loan file the signed SBA Form 1050 as well as all
                 supporting documents.
       2. Documentation of Equity Injection:
              a.    With the exception of SBA Express, Export Express loans, and 7(a) Small Loans,
                   Lenders must verify the injection prior to disbursing any loan proceeds and must
                   maintain evidence of such verification in their loan files. Lenders are expected to use
                   reasonable and prudent efforts to verify that equity is injected and used as intended,
                   and failure to do so may warrant a repair or partial/full denial. Lenders must submit
                   with each purchase request on a loan for which the loan authorization required an
                   equity injection, documentation to show that they verified the equity injection.
                   Verifying a cash injection requires the following documentation:
                   i.     A copy of a check or wire transfer along with evidence that the check or wire
                          was processed showing the funds were moved into the Borrower’s account or
                          escrow;
                   ii.    A copy of the two most recent statements from the account where the funds are
                          being withdrawn (showing that funds were available); and
                   iii.   A statement from the Borrower’s account documenting the funds were
                          deposited or a copy of a settlement statement or HUD-1 showing the use of the
                          cash.
              b. A promissory note, “gift letter” or financial statement is not sufficient evidence of
                 cash injection without corroborating evidence consistent with this subparagraph C
                 above.
              c. If the equity injection will come from any form of borrowed funds, such as a
                 HELOC or seller financing in excess of the minimum Borrower injection
                 requirements outlined above, Lender must address the proposed repayment terms as
                 well as any Standby or Subordination terms that will be in place.
              d. For SBA Express, Export Express, and 7(a) Small Loans, if a Lender requires an
                 equity injection and, as part of its standard processes for similarly-sized, non-SBA
                 guaranteed loans verifies the equity injection, it must do so for its SBA Express,
                 Export Express, and 7(a) Small Loans.
   D. Required SBA Forms:

Effective April 1, 2019                                                                         Page 234
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 293 of 484
SOP 50 10 5(K)                                                                                 Subpart B

       1. With the exception of 7(a) Small Loans, SBA Express, and Export Express, Lenders must
          use the SBA forms listed in Section D of the Authorization.
       2. For all 7(a) loans, whether processed under non-delegated or delegated authority, Lenders
          have the option of using their own Note and guaranty agreements or the SBA versions (SBA
          Forms 147, 148 and 148L).
              a. If the Lender uses its own Note form, the Lender must ensure that the Note is legally
                 enforceable and assignable, has a stated maturity and is not payable on demand. In
                 addition, the Note must include the following language:
                  “When SBA is the holder, this Note will be interpreted and enforced under Federal
                  law, including SBA regulations. Lender or SBA may use state or local procedures
                  for filing papers, recording documents, giving notice, foreclosing liens, and other
                  purposes. By using such procedures, SBA does not waive any Federal immunity
                  from state or local control, penalty, tax, or liability. As to this Note, Borrower may
                  not claim or assert against SBA any local or state law to deny any obligation, defeat
                  any claim of SBA, or preempt Federal law.”
              b. If the Lender uses its own guaranty form, the guaranty must include the following
                 language:
                  “When SBA is the holder, the Note and this Guarantee will be interpreted and
                  enforced under Federal law, including SBA regulations. Lender or SBA may use
                  state or local procedures for filing papers, recording documents, giving notice,
                  foreclosing liens, and other purposes. By using such procedures, SBA does not
                  waive any Federal immunity from state or local control, penalty, tax, or liability. As
                  to this Guarantee, Guarantor may not claim or assert any local or state law against
                  SBA to deny any obligation, defeat any claims of SBA, or preempt Federal law.”
       3. The following language must appear in all lien instruments, including mortgages, deeds of
          trust, and security agreements:
          “The Loan secured by this lien was made under a United States Small Business
          Administration (SBA) nationwide program which uses tax dollars to assist small business
          owners. If the United States is seeking to enforce this document, then under SBA
          regulations:
              a. When SBA is the holder of the Note, this document and all documents evidencing or
                 securing this Loan will be construed in accordance with Federal law.
              b. Lender or SBA may use local or state procedures for purposes such as filing papers,
                 recording documents, giving notice, foreclosing liens, and other purposes. By using
                 these procedures, SBA does not waive any Federal immunity from local or state
                 control, penalty, tax or liability. No Borrower or Guarantor may claim or assert
                 against SBA any local or state law to deny any obligation of Borrower, or defeat any
                 claim of SBA with respect to this Loan.
              c. Any clause in this document requiring arbitration is not enforceable when SBA is the
                 holder of the Note secured by this instrument."
       4. SBA loan documents and instructions can be found at https://www.sba.gov/document. The

Effective April 1, 2019                                                                        Page 235
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 294 of 484
SOP 50 10 5(K)                                                                                    Subpart B

          required documents, per Section D of the Authorization, include:
              a. Loan Authorization - After closing a loan, the Lender must maintain an executed
                 copy of the Authorization with any amendments or modifications in the file;
              b. Settlement Sheet, SBA Form 1050 (see Paragraph IV.C.1 above);
              c. Fee Disclosure and Compensation Agreement, SBA Form 159 (See Chapter 3,
                 Sections VIII and IX of this Subpart for further discussion of compensation of
                 Agents);
              d. Agreement of Compliance, SBA Form 601 (for construction over $10,000);
              e. Equal Employment Opportunity Poster, SBA Form 722; and
              f. Request for Transcript of Tax Return, IRS Form 4506-T.
   E. Collateral:
       The Lender must obtain all required collateral and must meet all other required conditions
       before or at the time of loan disbursement, including obtaining valid and enforceable security
       interests in any loan collateral. These conditions include requirements identified in the credit
       memorandum, such as cash/equity injections, standby agreements, appraisals, and business
       licenses. In addition, for 7(a) Small Loans over $250,000 that are collateralized by commercial
       real estate, the Lender must comply with the appraisal policy set forth in Chapter 4 of this
       Subpart.
   F. Required Lender Action:
       In accordance with the Debt Collection Improvement Act of 1996, Lenders are required to
       report information to the appropriate credit reporting agencies whenever they extend credit via
       an SBA loan. Thereafter, the Lender should continue to routinely report information concerning
       servicing, liquidation, and charge off activities throughout the life cycle of the loan, as specified
       in SOP 50 57 or a successor procedural guide.
   G. Borrower Certifications:
       1. As part of the terms and conditions of the Authorization, the Lender must obtain certain
          certifications and agreements from the Borrower(s) (OC and EPC) prior to disbursement of
          loan proceeds. Borrower and OC must certify that:
              a. They received a copy of the Authorization;
              b. There has been no adverse change in Borrower’s (and OC’s) financial condition,
                 organization, operations or fixed assets since the date the Loan Application was
                 signed;
              c. No principal who holds at least 50 percent of the ownership or voting interest of the
                 Borrower or OC is delinquent more than 60 days under the terms of any
                 administrative order; court order; or repayment agreement requiring payment of
                 child support;
              d. Borrower and OC are current on all federal, state and local taxes, including but not
                 limited to income taxes, payroll taxes, real estate taxes and sales taxes; and


Effective April 1, 2019                                                                           Page 236
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 295 of 484
SOP 50 10 5(K)                                                                                 Subpart B

              e. Environmental - For any real estate pledged as collateral for the loan or where the
                 Borrower or OC is conducting business operations, the Borrower or OC are in
                 compliance with all local, state and Federal environmental laws and regulations and
                 will continue to comply with these laws and regulations. Furthermore, they are
                 unaware of any other actual or potential environmental hazards related to the
                 collateral or business premises. They agree to fully indemnify Lender and SBA
                 against all liabilities or losses arising from the contamination of the property before
                 or during the term of the loan.
       2. Prior to disbursement, Lender must require Borrower and OC to certify that:
              a. The Borrower and/or OC will reimburse lender for expenses incurred in the making
                 and administration of the loan;
              b. The Borrower and/or OC will maintain proper books and records, allow Lender and
                 SBA access to these records, and furnish financial statements or reports annually or
                 whenever requested by Lender;
              c. The Borrower and/ or OC will post SBA Form 722, Equal Opportunity Poster, where
                 it is clearly visible to employees, applicants for employment and the general public;
              d. To the extent practicable, they will purchase only American-made equipment and
                 products with the proceeds of the loan;
              e. They will pay all federal, state and local taxes, including income, payroll, real estate
                 and sales taxes of the business when they come due;
              f. Any credit card debt being refinanced was incurred exclusively for business
                 purposes; and
              g. During the life of the loan, the real estate pledged as Collateral for the Loan or where
                 the Borrower or Operating Company conducts its business operations will not be
                 leased to or occupied by any business that Borrower or Operating Company knows
                 is engaged in any activity that is illegal under federal, state or local law or any
                 activity that can reasonably be determined to support or facilitate any activity that is
                 illegal under federal, state, or local law.
       3. Borrower and OC must certify that they will not, without the Lender’s prior written consent:
              a. Make any distribution of company assets that will adversely affect the financial
                 condition of the Borrower and/or OC;
              b. Change the ownership structure or interests in the business during the term of the
                 loan; or
              c. Sell, lease, pledge, encumber (except by purchase money liens on property acquired
                 after the date of the Note), or otherwise dispose of any of the Borrower’s property or
                 assets, except in the ordinary course of business.
       4. Additional certifications from Borrower and OC. The Authorization provides for additional
          certifications from the Borrower and OC regarding:
              a. Limitations on acquiring additional fixed assets;


Effective April 1, 2019                                                                         Page 237
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 296 of 484
SOP 50 10 5(K)                                                                                Subpart B

              b. Limitations on acquiring additional business location(s);
              c. Salary limitations; and
              d. Occupancy requirements.
       5. Sample Borrower’s Certification:
          A sample Borrower’s Certification is included in the Authorization as Appendix D. Lenders
          may use this form or create and use their own certification form.
       6. Separate Loan Agreement:
          SBA does not require a separate loan agreement to be signed by the Borrower. If the Lender
          requires a separate loan agreement on its non-SBA guaranteed loans, it may do so on its
          SBA-guaranteed loans. The Lender may use its own form of loan agreement or it may use
          the sample Loan Agreement included in the Authorization as Appendix D.
   H. PLP Program:
       1. SBA closing requirements are the same for loans guaranteed through PLP processing as for
          non-delegated loans. The same forms are required.
       2. Upon final disbursement, the Lender must provide a copy of the final Authorization to SBA
          electronically through E-Tran and retain all other documents in the Lender’s loan file.
   I. SBA Express, Export Express, and 7(a) Small Loans:
       1. For SBA Express, Export Express, and 7(a) Small Loans, a Lender must use the same
          written closing and disbursement procedures and documentation as it uses for its similarly
          sized non-SBA guaranteed commercial loans. There must be a promissory note that is
          legally enforceable and assignable, in the event that it would ever have to be assigned to
          SBA.
       2. The Lender must obtain all required collateral and must meet all other required conditions
          before loan disbursement, including obtaining valid and enforceable security interests in any
          loan collateral. These conditions include requirements identified in the loan write-up, such
          as standby agreements, appraisals, business licenses, and cash/equity injections. In addition,
          for 7(a) Small Loans over $250,000 that are collateralized by commercial real estate, the
          lender must comply with the appraisal policy set forth in Chapter 4 of this Subpart.
       3. Before disbursing an SBA Express, Export Express or Small Loan, the Lender must:
              a. Use IRS tax transcripts to verify financial information used to support the loan credit
                 analysis. For 7(a) Small Loans, the Lender is required to confirm in its credit memo,
                 collection of business tax returns and verification and reconciliation of the
                 applicant’s financial data against income tax data (received in response to IRS Form
                 4506-T, Request for Transcript of Tax Return). Obtain evidence of no un-remedied
                 adverse change since the date of the application (or since any of the preceding
                 disbursements in the case of multiple disbursements), in the financial or any other
                 condition of the Borrower that would warrant withholding any disbursement. For
                 revolving line of credit disbursements, Lenders should essentially follow the same
                 practices as they do for their non-SBA guaranteed commercial revolving lines of

Effective April 1, 2019                                                                       Page 238
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 297 of 484
SOP 50 10 5(K)                                                                                 Subpart B

                  credit.
              b. Obtain required hazard insurance on all assets taken as collateral, as set forth in
                 Chapters 4 and 5 of this Subpart.
              c. Make the required flood hazard determination and require flood insurance on
                 collateral pursuant to the flood insurance requirements in Chapters 4 and 5 of this
                 Subpart.
              d. In the construction of a new building or an addition to a building, obtain the
                 Borrower's agreement that the construction will conform to the "National Earthquake
                 Hazards Reduction Program Recommended Provisions for the Development of
                 Seismic Regulations for New Buildings" as discussed in Chapters 4 and 5 of this
                 Subpart.
              e. Obtain the Borrower's agreement that it will, to the extent feasible, purchase only
                 American-made equipment and products with the proceeds of the loan. This
                 certification is included on the SBA Form 1919.
              f. For any loan involving construction of more than $10,000, as indicated on SBA
                 Form 1920, require Borrower and contractor to execute SBA Form 601, Applicant's
                 Agreement of Compliance.
              g. Obtain Borrower’s certification that any 50 percent or more owner of the Applicant
                 on SBA Form 1919 is not more than 60 days delinquent on any obligation to pay
                 child support.
              h. Require appropriate environmental reviews and compliance. For loans under SBA
                 Express, Export Express, and 7(a) Small Loans, Lenders must follow the
                 environmental requirements in Chapter 4 of this Subpart. For loans under SBA
                 Express, Export Express and 7(a) Small Loans, Lenders may not request a loan
                 number for a loan that will be secured by collateral that will not meet SBA’s
                 environmental requirements or that will require use of a non-standard
                 indemnification agreement.
       4. The Lender should not send any closing documentation to SBA after closing an SBA
          Express, Export Express or 7(a) Small Loan but should retain all documents in the loan file.
       5. Access to Funds: SBA Express, Export Express, and 7(a) Small Loan funds may be
          accessed through a variety of methods consistent with the way the Lender normally
          conducts business for its similarly-sized non-SBA guaranteed commercial loans. Use of a
          credit or debit card to access the loan funds is acceptable under SBA Express, Export
          Express, and 7(a) Small Loans. SBA has the right to deny a request to honor its guaranty for
          the misuse of credit cards involving fraud or misrepresentation or if the debtor exceeds his
          or her credit card limit for purchases on credit. In providing access through credit or debit
          cards, Lenders must ensure that these loans are documented by legally enforceable and
          assignable promissory notes.
   J. EWCP:
       1. On Single Transaction-Specific Loans and Transaction-Based Revolving Lines of Credit
          where draws are made against foreign purchase orders or contracts, the advance rate shall

Effective April 1, 2019                                                                        Page 239
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 298 of 484
SOP 50 10 5(K)                                                                                  Subpart B

          not exceed 90% of the purchase order/contract or the Borrower’s costs (including overhead),
          whichever is less. Foreign accounts receivable will be captured by the Lender through the
          use of a control account, and applied against the outstanding loan balance.
       2. On an asset-based revolving line of credit where advances are made against a borrowing
          base of foreign receivables and/or export-related inventory, the maximum advance rates are
          90% on eligible foreign receivables and 75% on eligible export-related inventory located
          within the United States. Control accounts may be required at the discretion of the LGPC for
          non-delegated loans, or PLP-EWCP Lender for loans processed under delegated authority.
          At a minimum, the Borrower must submit a Borrowing Base Certificate (BBC) to the
          Lender at least monthly, or as frequently as the Lender customarily requires from its
          Borrowers on similarly-sized, non-SBA guaranteed loans if more often than monthly, along
          with an aging of foreign accounts receivable and listing of export-related inventory, as
          appropriate. If the borrowing base shows the Borrower is over-advanced, the Lender must
          immediately require the Borrower to make a payment to reduce the loan balance so it is
          within the borrowing base formula.
       3. Advance rates on foreign purchase orders/contracts or foreign accounts receivable when
          sold on open account (no credit insurance or letter of credit to mitigate the foreign risk) shall
          not exceed 80%. The LGPC may approve a maximum advance rate up to 90% when the
          Lender submits written justification that meets one of the following conditions:
              a. The foreign accounts receivable are from credit worthy buyers (e.g., financially
                 sound corporations; multinational or publicly-traded companies), located in
                 countries with acceptable commercial or political risk; or
              b. The foreign accounts receivable are from credit-worthy government entities in
                 countries with acceptable commercial or political risk; or
              c. The exporter can provide favorable ledger experience with specific buyers over a
                 significant period of time (at a minimum, 24 months).
          If the Lender is a PLP-EWCP Lender, the Lender may advance up to 90% and must
          document its loan file with the above analysis and justification to allow for the higher
          advance rate.
       4. Foreign Accounts Receivable:
              a. Terms of Sale:
                  i.      Payment terms must be in compliance with the loan authorization. The Ex-Im
                          Bank Country Limitation Schedule must be reviewed for prohibited countries
                          (such countries are identified by Note # 7 on the Ex-Im Schedule) and the
                          Department of Treasury OFAC sanctions lists must also be reviewed at
                          https://sanctionssearch.ofac.treas.gov/.
                          a) For federally-regulated Lenders, compliance with the procedures required
                              by the Lender’s Federal Financial Institution Regulator will constitute
                              compliance with the above referenced OFAC requirement.
                          b) For SBA Supervised Lenders, Lender must check the OFAC sanctions lists
                              prior to first disbursement of funds on each specific export transaction.

Effective April 1, 2019                                                                          Page 240
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 299 of 484
SOP 50 10 5(K)                                                                                     Subpart B

                  ii.     Payment terms must be in line with prudent lending practices. Typical terms of
                          sale include but are not limited to:
                          a) Confirmed irrevocable letter(s) of credit (SBA or the PLP-EWCP Lender
                              may require for some or all of the Borrower’s foreign accounts). Foreign
                              accounts receivable supported by acceptable letters of credit must not
                              exceed 364 days from the invoice date;
                          b) Irrevocable letter(s) of credit (SBA or the PLP-EWCP Lender may require
                               for some or all of the Borrower’s foreign accounts). Foreign accounts
                               receivable supported by acceptable letters of credit must not exceed 364
                               days from the invoice date;
                          c) Open account insured through Ex-Im Bank or private sector export credit
                              insurance for comprehensive commercial and political risk (SBA or the
                              PLP-EWCP Lender may determine that export credit insurance is
                              required to enhance the quality of foreign accounts receivable. If export
                              credit insurance is obtained, the Lender must be named as Loss Payee on
                              the export credit insurance policy.) Foreign accounts receivable
                              supported by credit insurance must not exceed 180 days from the invoice
                              date;
                          d) Cash payment received prior to shipment;
                          e) Open account uninsured, with SBA’s prior written consent or documented
                              by the PLP-EWCP Lender. Open account uninsured foreign accounts
                              receivable must not exceed 180 days from the invoice date; and
                           f) Sight draft documents against payment, with SBA’s prior written consent.
              b. Jurisdiction and Currency of Foreign Accounts Receivable: Foreign accounts
                 receivable held as collateral should be payable to the Borrower in the United States
                 and in United States dollars. Foreign accounts receivable due and payable in Non-
                 U.S. currency may be allowed on a case-by-case basis with SBA’s prior written
                 consent or authorized by the PLP-EWCP Lender. Depending on the stability of the
                 currency in question, SBA may require that the Borrower mitigate the risk through
                 hedging (purchasing of a forward currency contract, forward option, or similar
                 mechanism) as a condition of such approval. When advancing against a transaction
                 payable in a foreign currency, Lender must use an established foreign exchange rate
                 and must retain documentation showing the exchange rate used and the Lender’s
                 calculation of the amount of the advance.
              c. Control Accounts:
                  i.      For the “single transaction-specific” and “transaction based-revolving line of
                          credit” EWCP loans, Lenders will be required to set up a control account to
                          capture the proceeds of foreign accounts receivable as they are paid by the
                          foreign buyers. The proceeds are required to be applied against the loan
                          balance, either in their entirety or as a percentage of the proceeds in a sufficient
                          amount to pay off the initial advance for that specific transaction.


Effective April 1, 2019                                                                            Page 241
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 300 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                  ii.     For asset-based loans, LGPC for non-delegated loans, or the PLP-EWCP
                          Lender for delegated loans, will determine if a control account is required
                          based on the credit analysis. Normally, Lenders must have 100% of the foreign
                          accounts receivable proceeds applied against the loan balance and have the
                          Borrower request additional advances as needed based on a BBC. Another
                          available option is to allow for the Borrower to maintain a balance within the
                          Borrowing Base limits and to retain foreign accounts receivable proceeds (not
                          applied to the loan balance upon collection). At a minimum, the Borrower must
                          submit a BBC to the Lender at least monthly, or as frequently as the Lender
                          customarily requires from its Borrowers on similarly-sized, non-SBA
                          guaranteed loans if more than monthly, along with an aging of foreign accounts
                          receivable and listing of export-related inventory, as appropriate. The Lender
                          will review the Borrowing Base to assure the Borrower is not over-advanced
                          according to the available collateral detailed on the BBC. If the Borrower is
                          over-advanced per the Borrowing Base, the Lender will require the Borrower
                          to immediately make a payment to reduce the loan balance to be in
                          compliance. For a small business with an asset-based loan to be allowed to
                          retain the foreign accounts receivable proceeds, the small business must:
                          a) Be in business for at least 2 years (no start-ups); and
                          b) Have financial records satisfactory to SBA for non-delegated loans, or the
                              PLP-EWCP Lender for delegated loans, and the ability to provide a
                              current aging of foreign accounts receivable.
                          In deciding whether to permit a small business to retain the foreign accounts
                          receivable proceeds, the PLP-EWCP Lender must comply with its policies and
                          procedures for similarly-sized, non-SBA guaranteed credit facilities.
                  iii.    Foreign Accounts Receivable Restrictions: Unless the Lender receives SBA’s
                          prior written consent, any of the following types of accounts receivable are not
                          eligible for inclusion in an asset based loan borrowing base:
                          a) An account receivable that does not arise from the sale of items in the
                              ordinary course of the Borrower’s business;
                          b) An account receivable from a domestic (U.S.) company, unless the
                              transaction has been approved by SBA as an indirect export;
                          c) An account receivable for which an invoice has not been sent;
                          d) An account receivable that is due and payable from a foreign buyer located
                              in a country with which SBA is legally prohibited from doing business as
                              set forth in the current Ex-Im Bank Country Limitation Schedule (such
                              countries are identified by Note # 7 on the Schedule). (If the Borrower
                              has knowledge that an export to a country in which SBA may do
                              business, as set forth in the Ex-Im Bank Country Limitation Schedule,
                              will be re-exported to a country with which SBA is legally prohibited
                              from doing business, the corresponding receivables are not eligible for
                              inclusion in the export-related borrowing base.);

Effective April 1, 2019                                                                         Page 242
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 301 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                          e) A foreign account receivable that, by its original terms, is due and payable
                              more than 180 calendar days from the date of the invoice, except those
                              accounts receivable supported by acceptable letters of credit;
                           f) A foreign account receivable that is still outstanding more than 60 calendar
                               days from its original due date;
                          g) A foreign account receivable that the Lender deems uncollectible or
                              unacceptable; this category includes, but it not limited to, finance charges
                              or late charges imposed on the foreign buyer by the Borrower as a result
                              of the foreign buyer’s past due status;
                          h) A foreign account receivable that does not comply with the terms of sale as
                              set forth in the loan authorization;
                           i) A foreign account receivable that arises from a bill-and-hold, guarantee
                               sale, sale-and-return, sale on approval, consignment, or any other
                               repurchase or return basis or is evidenced by chattel paper;
                           j) A foreign account receivable that is subject to any offset, deduction,
                               defense, dispute, or counterclaim, or the buyer is also a creditor or
                               supplier of the Borrower or the account receivable is contingent in any
                               respect or for any reason;
                          k) A foreign account receivable for which any of the items giving rise to such
                              account receivable have been returned, rejected or repossessed;
                           l) A foreign account receivable due from an affiliated company; and
                          m) When 50% or more of the total foreign accounts receivable for a specific
                              buyer are over 60 calendar days past the original due date, then the total
                              foreign accounts receivable for that buyer are excluded.
                  iv.     In addition, the Lender shall apply the same policies in reference to foreign
                          accounts receivable eligible to be included in the borrowing base as the lender
                          applies to its own similar asset based loans which are not guaranteed by SBA
                          or any other government entity.
                  v.      The Lender may verify that no ineligible foreign accounts receivable (as
                          described above) are included in the borrowing base by obtaining a Borrower
                          certification to this extent at the bottom of the BBC or on a separate
                          certification form.
       5. Export-Related Inventory:
              a. General Guidelines:
                  i.      Export-related inventory taken as collateral must be located within the United
                          States, until shipped to the foreign buyer.
                  ii.     Export-related inventory must be valued at the lower of actual cost or market
                          value (including cost of work-in-process inventory) as determined in
                          accordance with Generally Accepted Accounting Principles (GAAP).


Effective April 1, 2019                                                                         Page 243
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 302 of 484
SOP 50 10 5(K)                                                                                      Subpart B

                  iii.    Export-related inventory may include raw materials, work-in-process, and
                          finished goods.
                  iv.     Advance rates against eligible export-related inventory may vary depending on
                          inventory quality.
              b. Export-Related Inventory Restrictions: Unless the Lender receives SBA’s prior
                 written consent, any of the following types of export-related inventory are not
                 eligible for inclusion in the export-related borrowing base:
                  i.      Export-related inventory that is not subject to a valid, perfected, and
                          enforceable first priority lien in favor of the Lender;
                  ii.     Export-related inventory located at an address that has not been disclosed to
                          the Lender in writing;
                  iii.    Export-related inventory that is not located in the United States, unless being
                          shipped to the foreign buyer;
                  iv.     Export-related inventory that is placed by the Borrower on consignment or held
                          by the Borrower on consignment;
                  v.      Export-related inventory that is demonstration inventory;
                  vi.     Export-related inventory that consists of proprietary software (i.e., software
                          designed solely for the Borrower’s internal use and not intended for resale);
                  vii. Export-related inventory that is damaged, obsolete, returned, defective,
                       recalled or unfit for further processing;
                  viii. Export-related inventory that is to be incorporated into items destined for
                        shipment to a country with which SBA is legally prohibited from doing
                        business as designated in the current Ex-Im Bank Country Limitation Schedule
                        (such countries are identified by Note # 7 on the Schedule), or that the
                        Borrower has knowledge will be re-exported by a foreign buyer to a country in
                        which SBA is legally prohibited from doing business; and
                  ix.     Export-related inventory that is to be incorporated into items whose sale would
                          result in an account receivable that would not be an eligible foreign account
                          receivable.
              c. In addition, Lender shall apply the same policies in reference to export-related
                 inventory eligible to be included in the borrowing base as the Lender applies to its
                 own similar, asset-based loans which are not guaranteed by SBA or any other
                 government entity.
              d. The Lender may verify that no ineligible export-related inventory (as described
                 above) is included in the borrowing base by obtaining a Borrower certification to
                 this extent at the bottom of the BBC or on a separate certification form.
       6. Certifications:
              a. The Borrower must certify that appropriate withholding tax deposits on advances for
                 payroll have been made and that no loan proceeds will be used to pay delinquent

Effective April 1, 2019                                                                             Page 244
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 303 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                  withholding taxes or other similar trust funds (state sales tax, etc.). The Lender may
                  include this certification as part of its Borrowing Base Certification reporting
                  package.
              b. The Borrower must provide a copy of valid export license(s) for each different
                 product and each different country or a letter from the Borrower stating a valid
                 export license(s) is not required, citing the authority for this statement. The Borrower
                 may provide these items with a Borrowing Base Certification reporting package.
   K. CAPLines:
       1. Seasonal CAPLines:
              a. Disbursement and Repayment:
                  i.      Disbursements from the loan are made continually during the seasonal build-up
                          period when the cash requirement for labor, materials, and support of accounts
                          receivables exceeds actual cash receipts. The final disbursement of any
                          Seasonal loan should be made in time for the funds to be utilized in the
                          business and converted to cash which can be used to pay off the loan balance at
                          the commencement of a 30 day clean up period or maturity.
                  ii.     Principal repayments on the loan must occur as soon as the cash from the
                          seasonal sales has been received by the Borrower. Interest should be paid
                          monthly.
              b. Borrowing Base Certificate (BBC):
                  Lender may use BBCs to monitor the Borrower’s seasonal activity. If the Lender
                  does so, the BBC must be submitted by the Borrower to the Lender no less
                  frequently than monthly.
       2. Contract CAPLines:
              a. Assignment of Contract Proceeds:
                  i.       Subject to the exception noted in (ii) below, prior to initial disbursement on
                          any Contract CAPLine, the entity the Borrower has entered into the contract
                          with must be advised in writing by both the Lender and Borrower that an
                          assignment of the contract proceeds is required. Such assignment must be in
                          place before any disbursement for a particular contract is made and include a
                          provision for the Lender’s right to receive all payments from the third party.
                          The Lender must receive written acknowledgement from the third party.
                  ii.      Exception to the Assignment of Contract Proceeds: An assignment of the
                          contract proceeds may be foregone, if at least two of the following conditions
                          are met:
                          a) The term of the contract being financed is 12 months or less;
                          b) A successful track record between the Borrower and the contracting
                              authority exists relative to the same or reasonably similar contracts. (The
                              definition of a “successful track record” includes but is not limited to, any


Effective April 1, 2019                                                                          Page 245
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 304 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                               prior contractual arrangement between the subject parties, where the
                               responsibilities of each party under the contract were met to the
                               satisfaction of all parties to the contract.);
                          c) Financial analysis of historical income statements and/or tax returns and
                              pro-forma financial statements show that the applicant has a Debt Service
                              Coverage ratio that exceeds 1:1;
                          d) All contract proceeds are paid directly to the lender by the contracting
                              authority or, in the instance where a performance bond is in place, a
                              Funds Control (or escrow or third party servicer) procedure is
                              implemented; or
                          e) There is other available and worthwhile collateral pledged to secure the
                              line by either the Borrower or any owner/guarantor.
              b. Prime and Subcontractor Contracts:
                 Subject to 2.a. above, a contract between a Prime and Subcontractor is eligible to be
                 financed with a Contract CAPLine, if at least two of the following conditions are
                 met:
                  i.       Both the Prime and the Subcontractor have favorable credit ratings based on
                          an acceptable rating agency (e.g., Builders Industry Credit Association
                          “BICA”);
                  ii.     There is a successful track record between the Prime contractor and the
                          Subcontractor (Borrower);
                  iii.     There is a successful track record between the Prime contractor and the
                          contracting authority;
                  iv.     The Contract CAPLine amount is less than $300,000;
                  v.      The term of the contract is 12 months or less;
                  vi.      The financial analysis of historical income statements and/or tax returns and
                          pro-forma financial statements show that the applicant has a Debt Service
                          Coverage ratio that exceeds 1:1; or
                  vii.    There is other available and worthwhile collateral pledged by either the
                          Borrower or any owner/guarantor.
              c. Contracts with Performance Bonds:
                 Subject to 2.a. above, a contract requiring a Surety’s performance bond may be
                 eligible for a Contract CAPLine provided the Lender perfects a UCC security
                 interest in the contract proceeds.
                 SBA recognizes the following conditions may be necessary to effectuate the
                 transaction where a contract requires a Surety’s performance bond:
                  i.       The Lender’s perfected UCC security interest in the contract proceeds will be
                          subordinate to the cost reimbursement claim of the Surety; and
                  ii.     The Surety may require that a funds control facility be executed. The funds

Effective April 1, 2019                                                                          Page 246
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 305 of 484
SOP 50 10 5(K)                                                                                   Subpart B

                          control facility would disburse directly to suppliers and laborers. The
                          contracting authority will remit contract proceeds directly to the funds control
                          facility, which will remit payment to the lender.
              d. Purchase Orders under a Master Agreement:
                 Purchase Orders (PO) may be substituted for a formal contract, provided the
                 following conditions exist:
                  i.      The PO is issued to the Borrower under a Master Agreement; and
                  ii.      The combination of the PO and the Master Agreement constitute a binding
                          agreement.
              e. Disbursements are made, when needed, to pay for the costs on a specific contract.
                 Disbursements will generally be made as the contract progresses, not with one lump
                 sum disbursement to cover all costs. Only if the contract performance period was 30
                 days or less should only one disbursement for payroll be allowed. However, if a
                 borrowing contractor wanted to acquire all of their materials up front to take
                 advantage of volume discounts, and/or pay for all acquired materials within 10 days
                 to take advantage of prompt pay discounts, the Contract CAPLine Program will
                 accommodate such a disbursement plan.
              f. With the assignment of contract proceeds and direct payment in place, the Lender
                 receives all the payments the Borrower would normally receive if it was internally
                 financing the contract as performance progresses. Because all performance costs
                 (including direct overhead and allocated general/administrative expenses) were
                 funded under the CAPLine, all such payments received by the Lender must be
                 applied first to interest due on the CAPLine, with the remainder applied to the
                 CAPLine balance until the balance is paid in full.
              g. If deemed necessary from a credit standpoint by the Lender, the Lender may invoke
                 additional controls over the payments, provided the Lender obtains the Borrower’s
                 prior written consent. If such additional controls include the funding of direct
                 material and labor only, as opposed to all contract costs, then the Lender must
                 inform the Borrower in writing of the percentage split arrangement regarding the
                 allocation of progress payments received from the contracting authority.
       3. Builders CAPLines:
              a. Prior to disbursement for each individual project, the lien must be recorded and
                 position verified. Interim disbursements shall be made as construction progresses at
                 stages approved by Lender, but shall be advanced only on qualified architect,
                 appraiser or engineer’s certification and personal inspection by proper Lender
                 officer(s). Amount of disbursement shall not exceed 100% of labor, material, and
                 other eligible costs of construction certified to be complete and shall be supported by
                 contractor’s statements and lien waivers to date.
              b. Prior to final disbursement of construction funds, final lien waivers must be obtained
                 from Borrower/contractor and all subcontractors, material men, and any independent
                 workers involved in the construction. No disbursement can be made after maturity of
                 the master note.

Effective April 1, 2019                                                                          Page 247
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 306 of 484
SOP 50 10 5(K)                                                                                     Subpart B

              c. The repayment of all funds disbursed for any individual project shall occur within 36
                 months after completion of each individual project or at the time of sale, whichever
                 is less. A single principal payment is acceptable. Interest payments must be made at
                 least semi-annually and from the applicant’s own resources, not from loan proceeds.
       4. Working Capital CAPLines:
              a. For Working Capital CAPLines, Lenders have the option of disbursing the line
                 proceeds based on a BBC, or 1:1 collateral ratio.
                  i.       If a Lender will not use a BBC to determine the availability of funds for
                          disbursement, the Lender must:
                          a) Use a combination of factors for the underwriting and credit decision
                              consistent with its similarly sized, non-SBA guaranteed commercial lines
                              of credit, including at a minimum;
                              i)    Cash flow analysis to determine the adequacy, duration and
                                   dependability of cash flow;
                              ii) Collateral analysis to establish an estimated value of collateral; and
                              iii) Owner/Guarantor analysis;
                          b) Assume full utilization of the revolving line of credit and secure the line
                              with sufficient collateral to ensure there is a 1:1 collateral ratio. Lender
                              must obtain a first lien position on the working/trading assets (accounts
                              receivable and inventory) financed with the line. If the working/trading
                              assets are insufficient to provide a 1:1 collateral ratio, the Lender also
                              must take additional collateral to ensure there is a 1:1 collateral ratio. If
                              business assets do not fully secure the line, the Lender must take
                              available personal equity in personal real estate of the principals as
                              collateral to ensure there is a 1:1 collateral ratio;
                              i)    To determine if there is a 1:1 collateral ratio, discount the available
                                   collateral based upon the Net Book Value presented on the Borrower’s
                                   financial statements. The total line amount should be supported with
                                   accounts receivable at a maximum of 80% (after discounting a
                                   percentage for any ineligible receivables identified by reviewing the
                                   accounts receivable aging) and inventory no greater than 50%.
                                   Machinery and equipment may be valued at 50% of Net Book Value or
                                   80% with an Orderly Liquidation Value minus any prior liens. Real
                                   estate can be supported at 85% of the value and the value must be
                                   determined in accordance with the requirements set forth in Chapter 4
                                   of this Subpart;
                              ii) If the line will be secured by fixed assets and the valuation of fixed
                                  assets is greater than their depreciated value (net book value), an
                                  independent appraisal by a qualified individual must be obtained by the
                                  lender to support the higher valuation. (See Chapter 4, Paragraph II.B.4
                                  of this Subpart.);

Effective April 1, 2019                                                                            Page 248
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 307 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                          c) Obtain Borrower prepared financial statements and tax returns if the
                              CAPLine amount is $1,000,000 or less and compiled, reviewed or
                              audited financial statements and tax returns if the CAPLine amount is
                              over $1,000,000, consistent with lender’s policies governing its similarly
                              sized, non-SBA guaranteed commercial lines of credit;
                          d) Use financial covenants consistent with those used on Lender’s similarly
                              sized, non-SBA guaranteed commercial lines of credit. These balance
                              sheet covenants such as a Current Ratio or Debt to Tangible Net Worth
                              ratio should be tested quarterly, semi-annually or annually, consistent
                              with Lender’s policies governing its similarly sized, non-SBA guaranteed
                              commercial lines of credit; and
                          e) Monitor the lines consistent with the Lender’s policies and procedures for
                              its similarly sized, non-SBA guaranteed commercial lines of credit and, at
                              a minimum, conduct a credit review including cash flow analysis,
                              collateral analysis to ensure there is a 1:1 collateral ratio,
                              owner/guarantor credit review and site visit on an annual basis.
                          f) Proceeds from cash sales and receivable collections must pay down the
                              line as collected consistent with Borrowers operating cash cycle.
                          g) Lenders must report the initial disbursement on SBA Form 1050 in
                              accordance with paragraph D.4. above.
                  ii.      If the Lender will use a BBC to determine the availability of funds for
                          disbursement the lender must adhere to the following:
                          a) Loan proceeds may be disbursed to the Borrower’s operating account. To
                              calculate the maximum amount available for disbursement, use the
                              following formula:
                               i)    Eligible A/R                                    $______________
                               ii) Times advance rate                                % _____________
                               iii) Equals A/R Borrowing Base                        $______________
                               iv) Eligible inventory                                $______________
                               v)   Times advance rate                               % _____________
                               vi) Equals inventory Borrowing Base                   $______________
                               vii) Total (iii plus vi)                              $______________
                               viii) Face amount of Note                             $______________
                               ix) Borrowing base (Lesser of vii or viii)            $______________
                               x)   Loan balance on books                            $______________
                               xi) Amount available for disbursement (ix minus x) $______________
                          b) On a monthly basis, Lender should determine the amount of eligible assets
                              for the borrowing base.

Effective April 1, 2019                                                                          Page 249
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 308 of 484
SOP 50 10 5(K)                                                                                 Subpart B

                          i) When advancing against receivables, Lender should:
                              (a)     Obtain an aging of accounts receivable and accounts payable;
                              (b)     Eliminate all ineligible receivables. The following types of
                                      accounts are not eligible to be included in the borrowing base:
                                    (i)    Any invoice more than 90 days past due. Exceptions are
                                           permitted over the 90 day with SBA’s prior written
                                           concurrence.
                                    (ii)   If a customer is delinquent on more than 50% of its total
                                           outstanding invoices, ALL of the accounts due from that
                                           customer are ineligible. To re-establish the customer’s
                                           accounts as eligible, all delinquent accounts must be paid in
                                           full. Exceptions are permitted if the Lender obtains SBA’s
                                           prior written concurrence.
                                    (iii) All re-billed accounts. (Re-billing is the practice of issuing a
                                          credit to a customer and re-invoicing the obligation in the
                                          current billing cycle. If the re-billing occurs on the same day
                                          in order to correct a clerical error, the accounts do not have
                                          to be excluded.)
                                    (iv) Foreign receivables not backed by documentary or standby
                                         letters of credit, factor’s guarantee (of purchase), credit
                                         insurance (either commercial risk or commercial and
                                         political risk combinations), or Government enhancements
                                         such as those provided by the Export Import Bank or the
                                         World Bank.
                                    (v)    Offsetting receivables and payables between the Borrower
                                           and one of its creditors (contra accounts).
                                    (vi) Accounts due from affiliate companies.
                                    (vii) Accounts that require subordination to other parties, such as
                                          Governmental contracts where the bonding company
                                          requires assignment of the project’s receivables.
                                    (viii) Accounts from any one customer that constitute more than
                                           20% of the total outstanding receivables. Accounts above
                                           20% are ineligible, unless the lender obtains SBA’s prior
                                           written concurrence.
                          ii) When advancing against inventory, a Lender should:
                              (a)     Obtain a description of inventory and its value; and
                              (b)     Limit advances to the following types of inventory:
                                    (i)    Finished Goods: Eligible if readily saleable and not
                                           obsolete.


Effective April 1, 2019                                                                        Page 250
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 309 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                                        (ii)   Work in Progress: Eligible if Lender obtains SBA’s prior
                                               written concurrence.
                                        (iii) Commodities or Raw Materials: Eligible.
                             iii) The dollar amount of ineligible receivables and inventory will remain
                                  unchanged for the entire month. The actual borrowing availability may
                                  increase or decrease as the balance on the line changes and the
                                  receivables and inventory are generated or converted back to cash.
                             iv) A BBC is required at least monthly to determine the amount that can be
                                 disbursed. Lender may require a BBC more frequently consistent with
                                 its policy and procedures on similarly-sized non-SBA guaranteed
                                 commercial lines of credit. Lenders may use their own forms for the
                                 BBC. A sample BBC is provided in Appendix 7.
                          c) Repayments will come from cash sales and receivable collections.
                              Proceeds must pay down the line as collected with availability to re-
                              advance as long as the Borrower is conforming to the maximum amount
                              of the BBC.
                          d) If a cash collateral account is being used and a balance remains in the cash
                               collateral account after the loan has been paid down to zero, those funds
                               may be credited to Borrower’s operating account. There is no provision
                               for interest only payments. Interest must be paid at least monthly either
                               from Borrower’s own resources OR from loan proceeds at the time of an
                               advance. Principal payments should be tied to the Borrower’s cash cycle.
                          e) Lenders must report the initial disbursement on SBA Form 1050 in
                              accordance with paragraph D.4. above.
                          f) Advance Rate for Accounts Receivable:
                             i) The maximum advance rate cannot exceed 80% of the eligible
                                receivables. The maximum advance rate may go up to 90% of the
                                eligible receivables if the receivable is a prime Federal contract and the
                                Lender has obtained an assignment of the contract proceeds under the
                                Assignment of Claims Act of 1940 (the Act), 31 USC 3727, or the
                                Borrower is a subcontractor and the prime contractor has obtained an
                                assignment under the Act and the contract proceeds will be disbursed
                                by a third party funds control facility or the foreign accounts receivable
                                are insured by the Export-Import Bank or a major private insurer.
                                Additional exceptions may be permitted if the lender obtains SBA’s
                                prior written concurrence. The advance rate should not include any net
                                profit. Factors that should be taken into consideration when
                                determining the maximum advance rate are:
                                  (a)     Control and accounting systems of the Borrower;
                                  (b)     Enhancements such as credit insurance;
                                  (c)     Age of receivables;

Effective April 1, 2019                                                                         Page 251
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 310 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                                 (d)    Credit quality & Borrower’s credit policy;
                                 (e)    Turnover history;
                                  (f)   Industry orientation and condition; and
                                 (g)    Net profit margin.
                             ii) After initial disbursement, Lenders have unilateral authority to increase
                                 or decrease the advance rate for receivables by as much as 5% above or
                                 below the rate stated in the Authorization. Increases or decreases in the
                                 advance rate above 5% require SBA’s prior written concurrence.
                          g) Inventory Advance Rate:
                             i) The maximum advance rate cannot exceed 50% of eligible inventory.
                                Exceptions are permitted if the lender obtains SBA’s prior written
                                concurrence. Factors to consider when determining the maximum
                                advance rate are:
                                 (a)    Material and labor costs in manufacturing or invoice costs (less
                                        discounts) of resale goods in wholesale distribution;
                                 (b)    Nature of the product;
                                 (c)    Product liability;
                                 (d)    Manufacturer’s buyback agreements; and
                                 (e)    Physical location of inventory (single locations are generally
                                        easier to control than multiple locations).
                             ii) After initial disbursement, Lenders have unilateral authority to increase
                                 or decrease the advance rate for inventory by as much as 5% above or
                                 below the rate stated in the Authorization. Increases or decreases in the
                                 advance rate above 5% require SBA’s prior written concurrence.
                          h) Examinations:
                             If the Working Capital CAPLine is over $1,000,000, Lender must conduct
                             an annual field examination. The field examination may be conducted by
                             the Lender’s staff or a third party. An examination is a physical
                             verification of the assets which compose the borrowing base. Examinations
                             must include a sampling of the assets (receivables and inventory) included
                             in the borrowing base. The frequency of the examinations may be
                             determined by the Lender based upon the quality of the records, risk
                             profile of the Borrower and seasonality of the line. At a minimum, an
                             examination must be conducted prior to the initial disbursement and
                             annually thereafter. The Lender must describe the level and frequency of
                             examinations in the credit memorandum for the line.
                          i) Monitoring:
                             The minimum monitoring requirements for Working Capital CAPLines are
                             as follows:

Effective April 1, 2019                                                                         Page 252
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                   Desc:
                         Exhibit Page 311 of 484
SOP 50 10 5(K)                                                                              Subpart B

                          i) Monthly - BBC; Aging of accounts receivable/payable; and Inventory
                             listing (if advanced against);
                          ii) Quarterly – Borrower prepared financial statements; and
                          iii) Annually – Borrowers management information system; legal
                               elements; loan agreements; NAICS review; review of cash flow and
                               related financials: and reassess exam, monitoring and control
                               requirements.
                              (a)    If the Working Capital CAPLine is $1,000,000 or less, credit
                                     review including cash flow analysis, concentration analysis,
                                     collateral analysis, owner/guarantor credit review and annual
                                     site visit. Accounts from any one customer that constitute more
                                     than 20% of the total outstanding receivables should not be
                                     included in the eligible borrowing base unless the account is a
                                     high rated public company, a Federal government account, the
                                     customer has a long-standing positive credit history with the
                                     Borrower, the customer is a prime or sub-contractor performing
                                     on a Federal government contract, or the accounts are insured
                                     through credit insurance (common for foreign accounts
                                     receivable). If the account meets one of those five conditions,
                                     the Lender does not need to obtain SBA’s prior written
                                     concurrence to include the account above the 20% in the
                                     eligible borrowing base, but must include a written justification
                                     in the loan file. If, however, the account does not meet one of
                                     the five conditions, then the Lender must obtain SBA’s prior
                                     written consent in order to include the account in the eligible
                                     borrowing base. Such requests must be sent to the LGPC.
                              (b)    If the Working Capital CAPLine is over $1,000,000, credit
                                     review including cash flow analysis, concentration analysis,
                                     collateral analysis, owner/guarantor credit review and annual
                                     field examination. Accounts from any one customer that
                                     constitute more than 20% of the total outstanding receivables
                                     should not be included in the eligible borrowing base unless the
                                     account is a high rated public company, a Federal government
                                     account, the customer has a long-standing positive credit
                                     history with the Borrower, the customer is a prime or sub-
                                     contractor performing on a Federal government contract, or the
                                     accounts are insured through credit insurance (common for
                                     foreign accounts receivable). If the account meets one of those
                                     five conditions, the Lender does not need to obtain SBA’s prior
                                     written concurrence to include the account above the 20% in the
                                     eligible borrowing base, but must include a written justification
                                     in the loan file. If, however, the account does not meet one of
                                     the five conditions, then the Lender must obtain SBA’s prior
                                     written consent in order to include the account in the eligible

Effective April 1, 2019                                                                     Page 253
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 312 of 484
SOP 50 10 5(K)                                                                                  Subpart B

                                         borrowing base. Such requests must be sent to the LGPC.
              b. Level of Funds Control:
                 The level of funds control for a Working Capital CAPLine, whether a BBC is used
                 or not, is determined by the banking relationship the lender has with the Borrower.
                  i.      If the Lender has the Borrower’s deposit accounts, the Lender is not required to
                          utilize cash collateral accounts or other types of controlled accounts, but must
                          follow its established procedures for its similarly-sized, non-SBA guaranteed
                          commercial lines of credit to monitor payments received.
                  ii.     If the Lender does not have the Borrower’s deposit accounts, then the Lender
                          must utilize some form of controlled account as follows:
                          a) The customers of the Borrower can be instructed to send their remittances
                              via joint payee checks payable to lender and Borrower to the Lender; or
                          b) Lock box (bank account under Lender control where Borrower’s customers
                              remit payments for accounts receivable).
              c. For Working Capital CAPLines, final disbursement must occur far enough in
                 advance of maturity so that a sufficient amount of time is available for the assets
                 financed with the proceeds to be converted back to cash and available to make final
                 payment at maturity. The date of final disbursement must be established in the
                 Authorization and should be reflective of the time required to permit orderly
                 repayment by the maturity date. Disbursements after the last cash cycle has begun,
                 but before maturity, require SBA’s prior written approval. However, if maturity
                 coincides with the scheduled annual review of the line, including an annual review
                 conducted by Lender coincidental with the maturity of the line, Lender may advance
                 on the line up to maturity in conjunction with the lender's annual review in
                 accordance with Lender's policies and procedures on its similarly-sized non-SBA
                 guaranteed commercial lines of credit. No advances can be made after maturity.
                 When a balance exists on a CAPLine at maturity, the lender should consider the
                 following:
                  i.      Enforce final collection;
                  ii.     Renew the line without SBA’s guaranty;
                  iii.    Renew the line, requesting SBA’s guaranty (new application required if
                          maturity has reached 10 years);
                  iv.     Term out any outstanding balance, with SBA’s concurrence. SBA’s guaranty
                          would remain in place but there could be no new advances; and/or
                  v.      Commence liquidation of supporting collateral.




Effective April 1, 2019                                                                         Page 254
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 313 of 484
SOP 50 10 5(K)                                                                                    Subpart B

          CHAPTER 8: POST-DISBURSEMENT CHANGES, SECONDARY MARKET,
             SECURITIZATION AND LENDER REPORTING (SBA FORM 1502)


I.   POST-DISBURSEMENT CHANGES
It is important for Lenders to confer with the appropriate Commercial Loan Servicing Center (CLSC)
after final disbursement of the loan to ensure that actions which require notification or prior approval of
SBA are taken. Failure to notify SBA or to obtain prior SBA approval may be a cause for SBA to deny
liability on its guaranty.
Note: Lenders may not unilaterally approve any adjustment to or change in the ownership of a
Borrower, including a change in percentage of ownership, for 12 months after final disbursement on
any loan.
Lenders may request changes on disbursed loans by contacting the appropriate CLSC. The CLSC
contact information can be found at https://www.sba.gov/about-sba/sba-locations/loan-and-guaranty-
centers.
Guidance on loan servicing and liquidation is also outlined in SOP 50 57.
II. SECONDARY MARKET FOR SBA-GUARANTEED LOANS
     A. Sale of SBA 7(a) Loans into SBA’s Secondary Market:
        The SBA Secondary Market was established to provide liquidity to Lenders, and thereby
        expand the availability of commercial credit for small business. The Lender makes the decision
        to participate in the Secondary Market program through the sale of each specific guaranteed
        loan. A Lender must use SBA Form 1086, “Secondary Participation Guaranty Agreement,” to
        sell the guaranteed portion of an SBA 7(a) Loan. SBA Form 1086 is a legally binding
        document, which includes the terms and conditions that govern the sale and all subsequent
        servicing of the loan sold, which must be executed by the Lender, Registered Holder (or
        investor), Fiscal and Transfer Agent (“FTA”), and SBA.
     B. In order for a 7(a) loan to be sold, the Lender must certify, among other things, that:
        1. The Lender has underwritten, closed and serviced the loan in a prudent manner and in
           accordance with all SBA Loan Program Requirements;
        2. The Lender will not share any premium it has received from this sale with a lender service
           provider, packager or other loan referral source;
        3. The loan is fully disbursed;
        4. The loan is not a revolving loan or line of credit facility;
        5. The SBA guaranty fee has been paid by the Lender;
        6. The Lender, including its officers, directors and employees, has no knowledge of a default
           or likelihood of a default by Borrower; and
        7. The Lender has no authority to unilaterally repurchase the loan guaranty from the
           Registered Holder without SBA’s written consent.
     C. The following sale documents must be presented to the FTA:

Effective April 1, 2019                                                                           Page 255
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                    Desc:
                         Exhibit Page 314 of 484
SOP 50 10 5(K)                                                                               Subpart B

       1. A fully executed SBA Form 1086;
       2. A true and certified copy of the Borrower’s Note, including true and certified copies of any
          amendments or modifications. All Notes, modifications, or amendments presented for sale
          must have the SBA Loan Number on the first page of each document.
   D. Loan and sale information is recorded on SBA Form 1086 by the Lender and purchaser, who
      then presents the sale documents to the FTA for examination and processing. The FTA will
      identify any errors on the Note or SBA Form 1086 and notify either the Lender or the
      broker/dealer.
   E. Secondary Market Sale Settlement:
      1.   Upon a confirmed settlement date, the Registered Holder (investor) will wire all sale
           proceeds, including all principal, interest and premium (if any), to the FTA. The FTA will
           wire sale proceeds to the Lender, pursuant to instructions, submitted to the FTA through a
           confirmation of sale document. The FTA will issue a Guaranteed Interest Certificate to the
           Register Holder (investor) evidencing ownership of the guaranteed portion of the loan. The
           guaranty to the Registered Holder or investor is unconditional.
      2.   All Borrower payments received by the Lender after the settlement date must be remitted to
           the FTA using SBA Form 1502 pursuant to the instructions contained in SBA Form 1086.
           This includes, but is not limited to, note payments and Borrower prepayments. All payments
           must be remitted by the Lender to the FTA.


III. SECONDARY MARKET RESOURCES:
      A. SBA’s web page for Lenders has specific information on the Secondary Market at:
         https://www.sba.gov/partners/lenders/7a-loan-program/secondary-market.
      B. Colson Services Corporation is the Fiscal and Transfer Agent (FTA). Find additional
         information on their web page: https://colsonservices.bnymellon.com.
      C. SBA’s SOP 50 57 provides additional information and can be accessed on SBA’s web page
         for Lenders.


IV. LOAN TRANSFERS:
   A. SBA allows SBA 7(a) loan portfolio transfers under limited circumstances. Lenders may
      encounter situations that result in the ownership transfer of their entire interest in SBA 7(a)
      loans from one Lender to another. These situations may arise when Lenders merge, decide to
      leave a specific operating area, cease participation in the SBA 7(a) loan program, or as may be
      directed by other Federal financial regulators.
   B. Pursuant to 13 CFR § 120.432(a), Lenders selling or transferring the entire interest in a SBA
      7(a) loan are required to obtain SBA’s prior written consent. All loan transfers must occur
      between Lenders in the 7(a) loan program. When the proposed transfer involves a single loan
      account, Lenders may request a transfer of participation from the appropriate SBA Commercial
      Loan Servicing Center (Fresno CLSC or Little Rock CLSC).


Effective April 1, 2019                                                                      Page 256
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 315 of 484
SOP 50 10 5(K)                                                                                Subpart B

   C. When a transfer involves more than one SBA 7(a) loan, Lenders are required to obtain SBA
      consent to the proposed portfolio transfer. Prior to conducting a review for approval, Lenders
      must pay all outstanding SBA receivables that are more than 30 days in arrears. Lenders must
      contact DFCActionDesk@sba.gov in advance of their consent request for information on any
      SBA receivables outstanding. All SBA receivables must be satisfied with proof of payment to
      SBA in order to consider a portfolio transfer of loans.
   D. Requests for consent for transfers involving more than one SBA 7(a) loan are submitted to OFA
      at 7aPortfolioTransfers@sba.gov. Failure to secure SBA consent will prevent the transfer of
      related SBA loan guarantees accompanying the loans scheduled for transfer. The written request
      shall include documents describing the basis for the portfolio transfer. These documents are
      either in the form of an asset purchase agreement or plan of merger agreement. If the transfer
      takes the form of an asset purchase, SBA will also require submission of a loan list (preferably
      in a Microsoft Excel spreadsheet) identifying the loans to be transferred. Listed loans are to be
      assembled in ascending order by SBA Loan Number, and must include the name of the
      Borrower and the original loan amount. SBA will also require the proposed purchaser of the
      loan portfolio to submit a signed Lender Statement of Obligation which will identify points of
      contact and the purchasing Lender’s responsibilities and obligations after the transfer is
      completed.
   E. Upon SBA approval, the Lender purchasing the 7(a) loans and/or loan portfolio must take
      possession of the promissory notes and the other loan documents and service the 7(a) loans. The
      purchasing Lender will assume all of the obligations and responsibilities of the selling Lender,
      including but not limited to, all obligations, responsibilities and liabilities resulting from the
      making, servicing, closing and liquidation of the selling Lenders’ loans. The purchasing Lender
      purchases the 7(a) loans subject to SBA’s existing rights to deny liability on its guarantee as
      provided in 13 CFR § 120.524.
   F. Lenders that receive SBA approval must notify the Secondary Market Division once the
      proposed transaction is completed. At that time, OFA will notify OPSM to transfer loan
      accounts into the purchasing Lender portfolio.


V. LOAN PARTICIPATION SALES
   A. Lenders are permitted to enter into 7(a) loan participation sales, pursuant to
      13 CFR § 120.432(b), provided the purchaser is another 7(a) lender participant. Participation
      sales involve the sale of a portion of an SBA 7(a) loan, and are private sale transactions between
      Lenders.
   B. Lenders that sell loan participations are required to retain the SBA Note and service the loan on
      behalf of all participants. While participations may be for amounts equivalent to a loan’s
      guarantee percentage, purchasing Lenders are not permitted to sell a participation interest into
      SBA’s Secondary Market.
   C. Lenders are required to notify OCRM if the Lender sells a participation in any portion of an
      SBA 7(a) loan to another Lender. Lenders that wish to sell a participation in which the
      unguaranteed amount retained is below 10% of the outstanding principal balance of the loan
      must obtain SBA’s prior written consent, which SBA may withhold in its sole discretion.

Effective April 1, 2019                                                                       Page 257
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 316 of 484
SOP 50 10 5(K)                                                                                 Subpart B

   D. Requests for prior approval shall be made in writing to OFA’s Secondary Market Division. The
      request from the selling Lender shall include a form of the participation agreement acceptable to
      SBA, identification of the purchasing Lender, and identification of the SBA loan(s) proposed
      for sale. These documents may be submitted electronically or by first class mail. OFA will
      coordinate its review with OCRM, and if approved, will issue conditional approval to the selling
      Lender. Lenders must close on the approved transaction, and notify OFA upon the closing of
      the transaction.


VI. SECURITIZATION AND OTHER CONVEYANCES
   A. Securitizations.
       1. Lenders with an executed 750 Agreement are permitted to securitize the unguaranteed
          portion of their SBA-guaranteed 7(a) loans subject to SBA’s prior written approval, which it
          may withhold in its sole discretion.
       2. A securitization is a financial transaction involving the pooling and sale of the unguaranteed
          portion of a 7(a) loan to a trust, special purpose vehicle or other mechanism, and the
          issuance of securities backed by such 7(a) loans to investors.
       3. Community Advantage Lenders are not permitted to securitize Community Advantage loans
          under the CA Pilot Program.
       4. A discussion of SBA’s requirements for securitizations can be found at
          13 CFR §§ 120.420 through 120.428.
   B. There are certain basic conditions that a Lender must meet in order to securitize. To securitize, a
      Lender must:
       1. Be in satisfactory standing with SBA (as defined in 13 CFR §120.420(f));
       2. Have satisfactory SBA performance;
       3. Use a securitization structure satisfactory to SBA;
       4. Use transaction documents acceptable to SBA (including the execution of a SBA Multi-
          Party Agreement for securitizations);
       5. Obtain SBA’s written consent prior to executing a commitment to securitize; and
       6. Deposit the original 7(a) loan notes with SBA’s Fiscal Transfer Agent.
       SBA’s consent to a Lender’s securitization application may be withheld by SBA in its sole
       discretion.
   C. There are certain minimum elements SBA requires for securitizations:
       1. All securitizers must be considered “well capitalized” by their regulator and meet SBA’s
          capital requirements. A discussion of SBA’s capital requirements for securitizations can be
          found at 13 CFR § 120.425(a). If a securitizer does not maintain the level of capital required
          for a securitization, SBA will not approve a securitization application.
       2. Each securitizer must retain a subordinated tranche of the securities issued in the
          securitization equal to the greater of two times the securitizer’s Loss Rate (as defined in 13

Effective April 1, 2019                                                                        Page 258
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                    Desc:
                         Exhibit Page 317 of 484
SOP 50 10 5(K)                                                                               Subpart B

          CFR § 120.420(i)) or 2 percent of the principal balance outstanding at the time of
          securitization of the unguaranteed portion of the loans in the transaction. The securitizer’s
          retained tranche must be subordinate to all other securities issued in the securitization
          (including other subordinated or junior tranches). The subordinated tranche may not be sold,
          pledged, transferred, assigned, participated or otherwise conveyed by the securitizer during
          the first 6 years after the closing date of the securitization. A discussion of SBA’s
          requirements for the subordinated tranche can be found at 13 CFR §120.425(b). SBA
          expects all securitizers to be in compliance with other laws, rules or regulations related to
          securitizations.
       3. OCRM may suspend a securitizer’s PLP loan approval privileges based on the relationship
          between the securitizer’s currency rate and the SBA 7(a) loan portfolio currency rate. See 13
          CFR § 120.425(c).
       4. Prefunding – Lenders may only securitize 7(a) loans that are fully disbursed within 90 days
          of the securitization’s closing date. See 13 CFR § 120.423.
       5. Once transaction documents have been drafted, Lenders shall submit key transaction
          documents (together with a closing checklist of all documents to be included in the
          transaction) in electronic form to the Chief of the Secondary Market Division within OFA.
          This unit will review the transaction documents and provide comments to the Lenders on
          unacceptable terms and conditions. Once resolved, OFA will coordinate the review of the
          transaction within SBA. If approved, OFA will issue a consent letter along with signature
          pages to the Multi-Party Agreement executed by both SBA and the FTA.
       6. Secured Credit Facilities. Under 13 CFR § 120.434, Lenders are required to obtain SBA’s
          prior written consent when pledging 7(a) loans as collateral for a secured credit facility.
          These credit facilities are entered into by Lenders as a source of funding for making 7(a)
          loans to small businesses. These credit facilities may only be used to finance the guaranteed
          and/or unguaranteed portions of 7(a) loans along with the cost and expenses of obtaining the
          credit.
       7. Lenders are permitted to make financing arrangements with credit providers which
          culminate in the drafting of a loan and security agreement as well as other ancillary
          transaction documents. SBA requires each secured financing transaction to include an SBA
          Multi-Party Agreement (“MPA”). The form of the MPA is located at
          https://www.sba.gov/document/support-object-object-sba-multi-party-agreements. The
          MPA is a document executed by the Lender, the credit provider, SBA and the Fiscal
          Transfer Agent (“FTA”). The MPA identifies rights and restrictions that limit actions that
          may be taken by the credit provider if a Lender default on the facility occurs. As stated in
          the MPA, inconsistent provisions identified between the MPA and other transaction
          documents are decided in favor of the MPA in all cases.
       8. Once transaction documents are drafted, Lenders shall submit these documents in electronic
          form to the Chief of the Secondary Market Division within OFA. This unit will review the
          transaction documents and provide comment to the Lenders on unacceptable terms and
          conditions. Once resolved, OFA will coordinate the review of the transaction within SBA
          and the FTA. If approved, OFA will issue its consent letter along with signature pages for
          the MPA from both SBA and the FTA. Lenders are to ensure that all conditions in the MPA

Effective April 1, 2019                                                                      Page 259
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 318 of 484
SOP 50 10 5(K)                                                                               Subpart B

          are satisfied at closing including the delivery of opinions of counsel from both the Lender
          and the credit provider. Lenders are to send electronic editions of the closing binders for
          these transactions to OFA in care of the Secondary Market Division.


VII. LENDER LOAN REPORTING
   A. Lenders must provide a monthly report on SBA Form 1502, “Guaranty Loan Status & Lender
      Remittance Form,” (“Form 1502”) that includes loan status information for all of its SBA
      guaranteed loans, regardless of whether the Borrower made a payment in the current month.
      International trade Lenders that participate in the EWCP must ensure that this reporting function
      is addressed within their own operation. Lenders with EWCP loans should determine how this
      reporting is carried out by any domestic affiliate group(s), to the extent these affiliates
      participate in other SBA programs, and combine loan portfolio reporting into one source point
      where possible.
       Detailed instructions for Form 1502 can be found at https://www.sba.gov/document/sba-form-
       1502-sba-form-1502-instructions.
   B. Loan reporting in a current month reflects Borrower payments received or omitted in the prior
      month.
   C. The report period begins with the first calendar day of the month and continues through the last
      calendar day of the month.
   D. Lenders must compute and remit with the Form 1502 either the payments owed if the
      guaranteed portions have been sold in the secondary market or the ongoing guaranty fees due if
      the guaranteed portion has not been sold.
   E. The due date for transmitting loan account updates and payments to the Fiscal and Transfer
      Agent (FTA) is the third calendar day of each month, or the next business day thereafter if the
      third calendar day of the month is not a business day, plus a two business day grace period.
   F. Lender must submit the Form 1502 to SBA’s FTA using one of the following delivery methods:
      FTA’s website facilities or SFTP (Secure File Transfer Protocol). Each method is described
      below, followed by wire instructions:
       1. FTA’s Website:
              a. FTA provides Lender with the option of using its website to transmit Form 1502
                 information. The 1502 Dashboard and the 1502 Connection are found at
                 www.colsonservices.com.
              b. The 1502 Dashboard’s e-File Submission option allows Lender to securely upload
                 Form 1502 file attachments in MS Excel format.
              c. The 1502 Connection allows Lender to view its portfolio of loans and enter Form
                 1502 information on a Form 1502 data input screen directly on the site.
              d. All 1502 Dashboard and 1502 Connection submissions must be accompanied with a
                 corresponding wire transfer of funds.
              e. Lender must call FTA Client Service at 877-245-6159, Call Option 1 for enrollment

Effective April 1, 2019                                                                       Page 260
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                   Desc:
                         Exhibit Page 319 of 484
SOP 50 10 5(K)                                                                              Subpart B

                  information.
       2. SFTP:
              a. An SFTP server site is made available through FTA. Lenders are instructed to
                 contact Colson Services Corporation’s FTA Client Service number at 877-245-6159
                 and select Option 1 to receive instructions on obtaining a username and password to
                 access the secure site.
              b. Wire Transfer instructions for Secondary Market and SBA Fee payments should be
                 directed to the following wire address:
                    Bank of New York Mellon
                    ABA Routing: 021-000-018
                    For credit to: Colson Services Corp.
                    7(a) Collection Account # 8900606797
                    Text: Bank Name & Payment Information
       3. Wire Transfer instructions for Secondary Market Payoffs and Prepayments should be
          directed to the following wire address:
                    Bank of New York Mellon
                    ABA Routing: 021-000-018
                    For credit to: Colson Services Corp.
                    7(a) Payoff Account # 8900606827
                    Text: GP #, Bank Name and P & I
          Lender is responsible for any additional funds due to the secondary market for using the
          incorrect wire transfer instructions.




Effective April 1, 2019                                                                      Page 261
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 320 of 484
SOP 50 10 5(K)                                                                                 Subpart C



                                  SUBPART C
         SECTION 504 CERTIFIED DEVELOPMENT COMPANY LOAN PROGRAM


PURPOSE OF THIS SUBPART
This Subpart contains the policies and procedures governing SBA’s 504 Certified Development
Company Loan Program. The policies and procedures governing Certified Development Companies are
contained in Subpart A of this SOP.
When the policy set forth in this Subpart does not adequately address the unique circumstances
regarding a particular matter, an exception to policy may be approved by the D/FA. The D/FA may not
approve an exception to policy if such exception would be inconsistent with a statute or regulation. A
request for an exception to policy must be submitted to the Sacramento Loan Processing Center
(SLPC). The SLPC will analyze the request and make a recommendation to the D/FA or individual
acting in that capacity who will make the final decision. The decision must be documented in the
appropriate Agency loan file. This procedure may only be used in situations where a minor deviation
from standard policy is necessary for the specific situation. Exceptions to policy will be considered on a
case-by-case basis and the decision will only apply to the specific request.




Effective April 1, 2019                                                                         Page 262
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 321 of 484
SOP 50 10 5(K)                                                                                    Subpart C

                               CHAPTER 1: GENERAL PROVISIONS

I.   PURPOSE OF THE 504 CERTIFIED DEVELOPMENT COMPANY LOAN PROGRAM
The 504 loan program is an economic development program designed to finance fixed assets for small
businesses on reasonable terms and to stimulate employment through a job retention/creation goal. (13
CFR § 120.800)
II. CREDIT STANDARDS (13 CFR § 120.150)
     A. Certified Development Companies (CDCs) must analyze each application in a commercially
        reasonable manner, consistent with prudent lending standards. On 504 loans, the cash flow of
        the Applicant is the primary source of repayment, not the liquidation of collateral. Thus, if the
        CDC’s financial analysis demonstrates that the Applicant lacks reasonable assurance of
        repayment in a timely manner from the cash flow of the business, the loan request must be
        declined, regardless of the collateral available.
     B. The CDC’s analysis must include:
        1. A financial analysis of the Applicant’s pro forma balance sheet. The pro forma balance sheet
           must reflect the loan proceeds, use of the loan proceeds, and any other adjustments such as
           required equity injection or stand-by debt.
        2. A financial analysis of repayment ability based on historical income statements, tax returns
           (if an existing business) and a minimum of 2 years’ projections, including support for the
           assumptions.
        3. A ratio analysis of the financial statements including comments on any trends and a
           comparison with industry averages.
        4. A discussion of the owners’ and managers’ relevant experience in the type of business, as
           well as their personal credit histories.
        5. An analysis of collateral adequacy, including an evaluation of the collateral and lien position
           offered as well as the liquidation value. (For further guidance, please see SOP 50 51, Loan
           Liquidation and Acquired Property.)
        6. A discussion of the Applicant’s credit experience, including a review of business credit
           reports and any experience the CDC may have with the Applicant. In addition, business
           must be current on all federal, state and local taxes, including but not limited to income
           taxes, payroll taxes, real estate taxes and sales taxes. Credit reports are only required for the
           small business concern applying for the loan and its owners and affiliates who are
           guarantors. Credit reports are not required on non-guarantor affiliates.
        7. Other relevant information (for example, if the application involves a franchise, the success
           of the franchise).
III. DEFINITIONS
The following terms have the same meaning wherever they are used in this subpart. Defined terms are
capitalized wherever they appear. (13 CFR §§ 120.802 and 120.10)
     A. Area of Operations is the geographic area where SBA has approved a CDC to provide 504

Effective April 1, 2019                                                                           Page 263
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 322 of 484
SOP 50 10 5(K)                                                                                     Subpart C

       program services on a permanent basis.
   B. Central Servicing Agent (CSA) is an entity that receives and disburses funds among the
      various parties involved in 504 financing under a master servicing agent agreement with SBA.
   C. Certificate is a document issued by SBA or its agent representing ownership of all or part of a
      Debenture Pool.
   D. Debenture is an obligation issued by a CDC and guaranteed 100% by SBA, the proceeds of
      which are used to fund a 504 loan.
   E. Debenture Pool is an aggregation of Debentures.
   F. Designated Attorney is the CDC closing attorney that SBA has approved to close loans under
      an expedited closing process for a Priority CDC.
   G. Interim Financing is any disbursement of funds (other than the Borrower’s contribution) to
      finance eligible project costs after the loan is approved by SBA but before the debenture is sold.
   H. Investor is an owner of a beneficial interest in a Debenture Pool.
   I. Job Opportunity is a full time (or equivalent) permanent, or contracted, job created within 2
      years of receipt of 504 funds, or retained in the community because of a 504 loan.
   J. Lead SBA Office is the SBA District Office designated by SBA as the primary liaison between
      SBA and a CDC and with responsibility for managing SBA's relationship with that CDC.
   K. Limited or Special Purpose Property - A limited-market property with a unique physical
      design, special construction materials, or a layout that restricts its utility to the use for which it
      was built.
   L. Loan Program Requirements are requirements imposed upon CDCs by statute, SBA
      regulations, any agreement the CDC has executed with SBA, SBA SOPs, official SBA notices
      and forms applicable to the 504 loan program, debentures, and loan authorizations, as such
      requirements are issued and revised by SBA from time to time.
   M. Local Economic Area is an area, as determined by SBA, that is in a State other than the State
      in which an existing CDC (or an applicant applying to become a CDC) is incorporated, is
      contiguous to the CDC's existing Area of Operations (or the applicant's proposed Area of
      Operations) of its State of incorporation, and is a part of a local trade area that is contiguous to
      the CDC's Area of Operations (or applicant's proposed Area of Operations) of its State of
      incorporation. Examples of a local trade area would be a city that is bisected by a State line or a
      metropolitan statistical area that is bisected by a State line.
   N. Multi-State CDC is a CDC that is incorporated in one State and is authorized by SBA to
      operate as a CDC in a State contiguous to its State of incorporation beyond any contiguous
      Local Economic Areas.
   O. Net Debenture Proceeds is the portion of Debenture proceeds that finance eligible Project
      costs (excluding administrative costs).
   P. New Business is a business that has been in operations for 2 years or less at the time the loan is
      approved. A business that has been in operation for more than 2 years at the time the loan is
      approved may be considered a New Business if it is a change of ownership that will result in

Effective April 1, 2019                                                                            Page 264
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 323 of 484
SOP 50 10 5(K)                                                                                Subpart C

       new, unproven ownership/management and increased debt unrelated to business operations. If
       there is a change of ownership, the CDC must review the management and level of debt and
       make a determination whether an additional Borrower’s contribution of 5% is necessary.
       Operations are deemed to begin when the business begins generating revenue from its intended
       operations.
   Q. Priority CDC is a CDC certified to participate on a permanent basis in the 504 program (see 13
      CFR § 120.812) that SBA has approved to participate in an expedited 504 loan and Debenture
      closing process.
   R. Project is the purchase or lease, and/or improvement or renovation of long-term fixed assets by
      a small business, with 504 financing, for use in its business operations.
   S. Project Property is one or more long-term fixed assets, such as land, buildings, machinery, and
      equipment, acquired or improved by a small business, with 504 financing, for use in its business
      operations.
   T. Special Geographic Areas include Alaska, Hawaii, State-designated Enterprise Zones,
      Empowerment Zones, Enterprise Communities and Labor Surplus Areas.
   U. Third Party Lender is usually a financial institution that provides the Third Party Loan and
      typically has a first lien on the project collateral. SBA does not permit the CDC to be the Third
      Party Lender on Projects financed by the CDC.
   V. Third Party Loan is a loan from a commercial or private lender, investor, or Federal (non-
      SBA), State or local government source that is part of the Project financing.
   W. Underwriter is an entity approved by SBA to form Debenture Pools and arrange for the sale of
      Certificates.


IV. HOW A 504 PROJECT IS FINANCED
                                       Typical 504 Structures
                                  Standard       New Business OR         Both New AND
                                  Financing      Limited or Special     Limited or Special
                                  Structure      Purpose Property       Purpose Property
         Third Party Lender          50                 50                     50
         CDC/SBA                     40                  35                     30
         Borrower                    10                  15                     20


A 504 project has three main partners and generally: a Third Party Lender provides 50% or more of the
financing; a Certified Development Company (CDC) provides up to 40% of the financing through a
504 debenture (guaranteed 100% by SBA); and an applicant (Borrower) injects at least 10% of the
financing (13 CFR § 120.801 and 13 CFR § 120.900). No more than 50% of eligible Project costs can
be from Federal sources (13 CFR § 120.930(a)). Please see Chapter 7 of this Subpart for a discussion of
the maximum debenture amount.


Effective April 1, 2019                                                                       Page 265
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 324 of 484
SOP 50 10 5(K)                                                                                 Subpart C

   A. Third Party Loan (13 CFR § 120.920):
       1. The Third Party Lender must be in place at the time of application and must be evidenced
          by a letter of intent/term sheet or commitment letter included in the application package
          outlining the terms and conditions of the Interim and/or Third Party Loan to enable SBA to
          evaluate the 504 application.
       2. The terms of the Third Party Loan are defined in 13 CFR § 120.921.
       3. The Third Party Loan must be at least as much as the net debenture proceeds. However, the
          Third Party Loan must total at least 50% of the Project costs if the Borrower (or Operating
          Company if the Borrower is an Eligible Passive Company) has operated for 2 years or less
          or the Project is for the acquisition, construction, conversion or expansion of a limited or
          single purpose asset.
       4. The Third Party Loan may be closed and begin amortizing prior to the debenture funding as
          long as the Third Party Lender obtains the Borrower’s written consent.
       5. The Third Party Lender’s note and loan documents must not have any cross-default, “deem-
          at-risk,” or any other provisions which allow the Third Party Lender to make demand prior
          to maturity unless the loan is in default.
       6. The 504 loan is usually collateralized by a second lien on Project Property. The Third Party
          Lender may obtain additional collateral or other security for the Third Party Loan in
          addition to its lien on the Project Property (“Additional Collateral”) only if in the event of
          liquidation and unless otherwise approved in writing by the D/OFPO:
              a. The Third Party Lender liquidates or otherwise exhausts all reasonable avenues of
                 collection with respect to the Additional Collateral no later than the disposition of
                 the Project Property, and
              b. The Third Party Lender applies any proceeds received as a result of the Additional
                 Collateral to the balance outstanding on the Third Party Loan prior to the application
                 of proceeds from the disposition of the Project Property to the Third Party Loan.
       7. Interest Rate Swap Contracts:
              a. An interest rate swap is a contract between two parties where one party pays a fee in
                 exchange for an agreement by the other party to pay any interest in excess of an
                 established amount. The contract may last for all or part of the term of the loan. The
                 swap contract only relates to the payment of interest.
                  Example: A Borrower has a prime plus 2% interest rate on a Third Party Loan
                  variable rate loan (presently 5.25%). The Borrower could purchase an interest rate
                  swap contract that would set the interest rate at 7%. When the Note rate is lower than
                  the rate paid by the Borrower on the swap contract (7%), the swap seller keeps the
                  extra amount as compensation for the risk that rates will at some point exceed 7%.
                  When the Note rate is higher than the rate paid by the Borrower on the swap
                  contract, the Borrower would continue to pay the fixed rate of 7% and the swap
                  seller would pay the difference above 7% to the lender. The ability to stabilize the
                  amount of the loan payment each month is the benefit to the Borrower of an interest
                  rate swap contract.

Effective April 1, 2019                                                                        Page 266
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 325 of 484
SOP 50 10 5(K)                                                                                     Subpart C

              b. Third Party Loans may use swap contracts. In order to use an interest rate swap on a
                 Third Party Loan, the interest rate swap contract must meet the following conditions:
                  i.      The interest rate swap contract is an agreement between the small business
                          Borrower and the lender or, if the swap seller is not the lender, a third party.
                          SBA is not a party to the interest rate swap contract.
                  ii.     SBA will not review swap contracts for Borrowers or provide guidance on
                          their use. While swap contracts should not have a significant impact on the cost
                          of the loan, SBA will not publish any guidelines on the cost of these contracts.
                  iii.    Swap contracts may be used on new or existing Third Party Loans.
                  iv.     The swap contract does not have to last for the entire length of the Third Party
                          Loan.
                  v.      SBA does not have a standard form for an interest rate swap contract.
                  vi.     Any fees owed the swap counterparty as a result of the default by the Borrower
                          will be subordinated to the SBA 504 loan.
       8. CDCs must not enter into any Intercreditor agreement with the Third Party Lender other
          than that Third Party Lender Agreement (SBA Form 2287) without the prior written consent
          of SBA.
   B. Interim Financing:
       Loans under the 504 program provide permanent or take-out financing. An interim lender
       (either the Third Party Lender or another lender) provides the interim financing to cover the
       period between SBA approval of the project and the debenture sale. After the project is
       completed, the CDC will close the 504 loan. The proceeds from the Debenture sale repay the
       interim lender for the amount of the 504 project costs that it advanced on an interim basis.
       1. Any experienced, independent source including the Third Party Lender may supply interim
          financing provided they meet the conditions described in 13 CFR § 120.890. A CDC may
          provide interim financing but only for a project financed by another CDC. As stated in the
          regulation, neither the Borrower nor an Associate of the Borrower may supply interim
          financing.
       2. A construction escrow account may be used with SBA’s prior approval if acquisition of
          machinery and equipment or other portions of a project (such as a parking lot, landscaping,
          etc.) represents a relatively minor portion of the total project, and it has been contracted for
          delivery at a specified price and date, but cannot be installed or delivered prior to acquisition
          or completion of the plant, the debenture may be sold, provided (see Chapter 5 of this
          Subpart, Construction Loan Provisions):
              a. The proceeds authorized for acquisition of such assets are held in escrow by the
                 CSA, Title Company, CDC attorney, or bank to complete Project components;
              b. All required lien positions and collateral are obtained prior to closing;
              c. Disbursement from such account(s) must be approved by the CDC and SBA,
                 supported by invoices, and be made payable jointly to the small business and the

Effective April 1, 2019                                                                            Page 267
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                    Desc:
                         Exhibit Page 326 of 484
SOP 50 10 5(K)                                                                               Subpart C

                  designated contractor; and
              d. Funds not disbursed after 1 year will be applied to pay down the Third Party
                 Lender’s loan.
          The interim financing must be fully disbursed and the project completed prior to the sale of
          the Debenture with one exception. A portion of the debenture proceeds may be put into an
          escrow account to complete a minor portion of the total project (see 13 CFR § 120.961).
       3. If the Third Party Lender provides the interim loan, it may do so using:
              a. An interim note which will be paid in full with the net debenture proceeds and a
                 permanent note; or
              b. A single note, which includes both the interim and permanent financing that will be
                 reduced by the net debenture proceeds.
                      Example of Interim Financing of Eligible Project Costs
                    Expenses Incurred Prior to the 504 Application:
                    Purchase of Land (Principal portion of short-term   $180,000
                    financing)
                    Equity in Land                                      20,000
                    Purchase of M & E                                   100,000
                    Cost estimates submitted at time of application:
                    Construction of Building                            600,000

                    Total Project Costs                                 900,000
                    Permanent Financing Structure:
                    First Mortgage Lender 50%                           450,000

                     504 Net Proceeds        40%            360,000
                     Borrower Equity         10%             90,000
                     Total Financing
                                             100%           $900,000


                  In this example the interim loan would be $810,000. The Borrower cannot be
                  reimbursed directly from the net debenture proceeds but the lender can refinance
                  these with an interim loan at any time prior to the loan closing.
       4. The Interim Lender must make a number of certifications at the time of the debenture
          closing. The certifications are stated in 13 CFR §§ 120.891 and 120.892. If the Interim
          Lender cannot certify as required, then the debenture cannot be funded.




Effective April 1, 2019                                                                      Page 268
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                    Desc:
                         Exhibit Page 327 of 484
SOP 50 10 5(K)                                                                                               Subpart C

    C. Escrow Closing (No Interim Financing): 1
        When a Project is to acquire an existing facility that the Borrower will immediately occupy,
        SBA may allow an Escrow Closing instead of requiring Interim Financing. The requirements
        for an Escrow Closing are as follows:
        1. Escrow Account:
                 a. SBA counsel must approve the Escrow Agreement, which will be signed by the
                    CDC, SBA, the Borrower and the Escrow Agent. The Escrow Agent must be
                    approved by the CDC and SBA counsel, and the Escrow Agent must follow the
                    escrow instructions provided by the CDC and SBA counsel. The CDC counsel, Title
                    Company or other party approved by SBA counsel may act as the Escrow Agent and
                    hold the Escrow Account.
                 b. The Borrower must deposit an additional 10% of the Total Project Costs into the
                    Escrow Account. This deposit must be in cash or an irrevocable Letter of
                    Credit. The CDC must provide SBA counsel with evidence of the Borrower’s
                    deposit at the time of closing of the 504 Loan.
                 c. The net Debenture sale proceeds must be wired directly into the Escrow Account.
                 d. The funds in the Escrow Account may not be distributed and the Escrow Account
                    may not be dissolved until the CDC and CDC counsel provide a certification to SBA
                    that:
                     i.      A post-Debenture funding updated title commitment has been issued and
                            reviewed showing the title and lien positions required by the Authorization for
                            Debenture Guarantee (SBA 504 Loan);
                     ii.    As a result of the review, the CDC and CDC counsel have determined that
                            upon release of the funds in the Escrow Account at the scheduled Project
                            Property real estate closing and subsequent recordation, title to the Project
                            Property will transfer to the Borrower, all collateral documents will be properly
                            filed, and all lien positions will be properly perfected;
                     iii.   CDC counsel will ensure that all title and lien positions required by the
                            Authorization are properly recorded and that a final title policy is issued; and
                     iv.     The CDC has determined that since the date of the CDC Certification
                            submitted to SBA at the 504 Loan closing, there has been no unremedied
                            substantial adverse change in the financial condition of the Borrower or
                            Operating Company.
                     After receipt of the foregoing certification, SBA counsel will determine if all of the
                     requirements for dissolution of the Escrow Account have been met, and if so, will


1
 This subparagraph IV.C. will not be available for use until SBA has announced that the necessary forms have been created
and/or revised, as appropriate.




Effective April 1, 2019                                                                                       Page 269
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 328 of 484
SOP 50 10 5(K)                                                                                  Subpart C

                  provide the Escrow Agent and the CDC with written approval for the distribution of
                  the funds in the Escrow Account.
              e. All of the requirements for dissolution of the Escrow Account must be met to SBA
                 counsel’s satisfaction no later than 5 months from the date of the Debenture sale. If
                 not, SBA counsel will direct the Escrow Agent and the CDC to use the funds in the
                 Escrow Account to pre-pay the Debenture in full. Any leftover funds in the Escrow
                 Account after the Debenture is pre-paid in full will be returned to the Borrower.
              f. CDC counsel must provide SBA with a post-Project Property real estate closing
                 legal opinion stating that:
                  i.       All title and lien positions required by the Authorization have been properly
                          recorded; and
                  ii.     A final title policy reflecting the same has been delivered to SBA.
       2. Borrower must agree in the Escrow Agreement that:
              a. The required Borrower’s deposit will be used to make up the difference between the
                 amount of the net Debenture sale proceeds and the amount required to pre-pay the
                 Debenture in full. This difference includes the following:
                  i.      Debenture sale costs paid from the gross Debenture sale proceeds such as the
                          CDC processing fee, CSA fee, CDC attorney’s fees/closing costs, SBA
                          Guarantee Fee, Funding Fee and Underwriter’s Fee; and
                  ii.     The costs of pre-paying the Debenture including the prepayment premium and
                          6 months’ worth of interest on the original Debenture amount.
              b. If all of the requirements for dissolution of the Escrow Account are not met to SBA
                 counsel’s satisfaction within 5 months of the date of the Debenture sale, the
                 Debenture shall be pre-paid using the funds in the Escrow Account.
              c. The Borrower must make all regularly scheduled 504 Loan payments after the
                 Debenture sale.
   D. Borrower’s Contribution (13 CFR §§ 120.910 – 120.913):
       1. The Borrower must contribute to the Project cash (or property acceptable to SBA obtained
          with the cash) or land (that is part of the Project Property), in an amount equal to the
          following, excluding administrative costs:
              a. All Borrowers must contribute at least 10%;
              b. New businesses must contribute at least 15%.
              c. Businesses with a Limited or Special Purpose Property must contribute at least 15%.
                 For any business (including affiliates) that has an outstanding debenture for a Project
                 involving a Limited or Special Purpose Property, for each subsequent Project
                 involving a Limited or Special Purpose Property, the Borrower must contribute at
                 least 20%. (See Chapter 7 of this Subpart for gross debenture limits (13 CFR §
                 120.151).) Below is a list that contains examples of properties that SBA considers to
                 be a Limited or Special Purpose Property. This list is not intended to be all-inclusive

Effective April 1, 2019                                                                          Page 270
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 329 of 484
SOP 50 10 5(K)                                                                                  Subpart C

                  and SBA may determine that other properties meet the Limited or Special Purpose
                  Property definition set forth in paragraph III of this Chapter. CDCs must address
                  whether the Project Property is Limited or Special Purpose in their credit
                  memorandum and include their conclusion and explanation.
                  i.      Amusement parks;
                  ii.     Bowling alleys;
                  iii.    Car wash businesses;
                  iv.     Cemeteries;
                  v.      Cold storage facilities where more than 50% of total square footage is
                          equipped for refrigeration;
                  vi.     Dormitories;
                  vii. Farms, including livestock and dairy facilities;
                  viii. Funeral homes with crematoriums;
                  ix.     Gas stations;
                  x.      Golf courses;
                  xi.     Hospitals, surgery centers, urgent care centers, and other health or medical
                          facilities;
                  xii. Hotels, motels and other lodging facilities;
                  xiii. Marinas;
                  xiv. Mines;
                  xv. Nursing homes, including assisted living facilities;
                  xvi. Oil wells;
                  xvii. Quarries, including gravel pits;
                  xviii. Railroads;
                  xix. Sanitary landfills;
                  xx. Service centers (e.g., oil and lube, brake or transmission centers) with pits and
                      in-ground lifts;
                  xxi. Sports arenas;
                  xxii. Swimming pools;
                  xxiii. Tennis clubs;
                  xxiv. Theaters; and
                  xxv. Wineries.
              d. If a Project will finance both a New Business and a Limited or Special Purpose
                 Property, the Applicant is required to contribute at least 20% of the Project cost.

Effective April 1, 2019                                                                            Page 271
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 330 of 484
SOP 50 10 5(K)                                                                                   Subpart C

                  Regardless of whether a business (including its affiliates) has an outstanding
                  debenture(s) for a Project involving a Limited or Special Purpose Property, the
                  minimum required equity injection will not exceed 20%.
       2. The additional Borrower’s contribution will reduce the SBA’s portion of the financing.
       3. The Borrower’s equity in land previously acquired may be counted toward the Borrower’s
          contribution. The Borrower also may count toward its contribution, equity in land and
          buildings that will be part of the Project if they are adding a new building to the same
          property.
       4. If the Borrower’s contribution is borrowed:
              a. Any lien position on the Project Property must be subordinate to the 504 loan;
              b. Only in situations where the borrowed equity contribution is collateralized by the
                 Project Property, Borrower may not pay the loan for its equity contribution at a
                 faster rate than the 504 loan (13 CFR § 120.912) unless it is approved in writing by
                 the D/FA or designee; and
              c. If the borrowed contribution is collateralized by assets other than the Project
                 Property, the Borrower must demonstrate repayment of the loan for its contribution
                 from the cash flow of the business or other sources.
   E. Financing Involving Industrial Development Bonds or Industrial Revenue Bonds:
      SBA may participate in Projects financed in part, directly or indirectly, by obligations exempt
      from state or local taxes (for example, real estate tax exemptions). However, in accordance with
      OMB Circular A-129, “Policies for Federal Credit Programs and Non-Tax Receivables”
      (January 2013), SBA may not participate in projects financed in part, directly or indirectly, by
      Federal tax-exempt obligations. For Projects that do not involve Federal tax-exempt obligations,
      industrial development bonds or industrial revenue bonds (IDBs/IRBs) may be a source of
      funding for Projects under the following conditions:
       1. When the bond proceeds are used to fund the Third Party Loan:
              a. If the bond issuer requires that it hold title to the Project Property, the TPL’s and
                 SBA’s respective liens must be properly recorded before any transfer of the title to
                 the Project Property to the bond issuer;
              b. If the bond issuer takes title to the Project Property and leases the Project Property to
                 the Borrower, the bond issuer must assign the lease to the Third Party Lender and all
                 payments under the lease must be paid to the Third Party Lender and serve as the
                 payments under the loan;
              c. If 1.a. and b. are met, then the Third Party Loan may remain in a senior lien position.
              d. If the bond issuer does not require that it hold title to the Project Property but takes a
                 lien on the Project Property, the Third Party Lender may still be in a senior lien
                 position, but SBA’s lien position must not be subordinate to the bond issuer’s lien.
       2. When the bond proceeds are used to fund the Borrower’s Contribution:



Effective April 1, 2019                                                                          Page 272
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 331 of 484
SOP 50 10 5(K)                                                                                 Subpart C

              a. If the bond issuer requires that it hold title to the Project Property, the TPL’s and
                 SBA’s respective liens must be properly recorded before any transfer of the title to
                 the Project Property to the bond issuer;
              b. SBA’s lien position must not be subordinate to the bond issuer’s lien; and
              c. The Borrower may not pay the loan made from the proceeds of the tax-exempt
                 obligation at a faster rate than the 504 loan unless it is approved by the D/FA or
                 designee;
       3. In no case may a default in payment of the tax-exempt obligation result in a tax lien on the
          property; and
       4. In transactions where the bond issuer takes collateral other than the Project Property, SBA
          may, in its discretion, agree to take a subordinate lien position on that collateral.
          The structure of these transactions may vary from state to state and other conditions may
          apply. CDCs and the SLPC should consult with District Counsel and OGC for additional
          guidance.
   F. Financing Involving Historic Rehabilitation Tax Credits:
       Under IRS regulations (IRC § 50), the owner of property eligible for historic rehabilitation tax
       credits may lease the property, and transfer the historic rehabilitation tax credits, to another
       party (the “Tax Credit Investor”). SBA may participate in Projects involving such tax credits
       under the following conditions:
       1. In such situations where the Borrower is the owner of the property eligible for the historic
          rehabilitation tax credits, the Project Property may be leased by the Borrower to the Tax
          Credit Investor and then must be simultaneously subleased back from the Tax Credit
          Investor to the Borrower. The term of the sublease must be equal to the term of the lease.
       2. The transfer of the rehabilitation tax credits from the Borrower to the Tax Credit Investor
          must comply with all applicable IRS requirements.
       3. Copies of the lease and the sublease that will be executed by the Borrower and the Tax
          Credit Investor must be submitted with the 504 application. The executed copies of both
          leases must be submitted for review (including legal review by District Counsel) prior to
          closing. This review will be limited to ensuring that the terms of the two leases are equal.
          SBA’s lien on the Project Property must not be subordinate to the lease between the
          Borrower and the Tax Credit Investor.
       4. The loan may not be structured as an EPC/OC loan.
       5. The structure of these transactions may vary case-by-case, and CDCs and the SLPC should
          consult with District Counsel and OCA for additional guidance. SBA may also participate in
          projects where the Borrower transfers State rehabilitation tax credits if such projects satisfy
          all applicable State requirements and the other requirements set forth above.




Effective April 1, 2019                                                                        Page 273
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 332 of 484
SOP 50 10 5(K)                                                                                  Subpart C

                                     CHAPTER 2: ELIGIBILITY


I.   INTRODUCTION
Determining whether or not an Applicant is eligible for a 504 loan is one of the most critical steps in
the 504 lending process.
Eligibility should be determined as early in the application process as possible and properly
documented.
This chapter addresses the eligibility requirements that the Applicant must meet at the time of
application and all of those requirements must continue to be met through loan closing and
disbursement. The only exception is the size standard. Please see the applicable section of this chapter
for additional guidance.
The SBA’s lending programs qualify as “Special-Purpose Credit Programs” under the Equal Credit
Opportunity Act (ECOA). This regulation stipulates that information pertaining to the applicant’s
marital status, sources of personal income, alimony, child support, and spouse’s financial resources can
be obtained and considered in determining program eligibility. Therefore, the CDC has the right to
obtain the signature of an Applicant’s spouse (whether an owner of the business or not) or other person
on an application or credit instrument if it is required by Federal or State Law.
II. ELIGIBILITY REQUIREMENTS FOR ALL 504 APPLICANTS
Eligibility requirements for all Applicants for SBA business loans are outlined in
13 CFR § 120.100 and are discussed below.
The Applicant must:
     A. Be an Operating Business (except for Eligible Passive Companies). See further guidance on
        Eligible Passive Companies/Operating Companies at III.C below.
     B. Be Organized for Profit. All Applicants must be organized for profit. Non-profit businesses are
        not eligible for SBA business loan assistance. For-profit subsidiaries of non-profits may be
        eligible.
        1. In order to determine an Applicant’s for-profit status, the Lender may review its
           organizational documents, for example:
                a. Articles of Incorporation/ Organization (filed with the Secretary of State or similar
                   department in the state where the Applicant is organized);
                b. Corporate bylaws and any amendments;
                c. Partnership Agreements;
                d. Association By-Laws; and/ or
                e. Tax Returns.
        2. If all other eligibility requirements are met, 13 CFR § 120.110(a) allows for-profit entities
           that are subsidiaries of a non-profit to be eligible for SBA assistance.
                a. The CDC must include the non-profit affiliate in determining size.

Effective April 1, 2019                                                                         Page 274
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 333 of 484
SOP 50 10 5(K)                                                                                    Subpart C

              b. The loan proceeds must be used exclusively for the benefit of the for-profit business.
              c. If the non-profit affiliate owns 20% or more of the for-profit business but cannot or
                 will not guarantee the loan, the for-profit business is not eligible for SBA assistance.
   C. Be Located in the United States (includes its territories and possessions).
       1. The Applicant must be located in the United States (including its territories and possessions)
          and:
              a. Operate primarily in the U.S., its territories, or possessions, and
              b. Be authorized to operate in the state, territory, or possession where it seeks SBA
                 financial assistance;
                  OR
              c. Make a significant contribution to the U.S. economy through the payment of taxes to
                 the U.S. or the use of American products, material, and labor.
       2. If an Applicant has international operations, the loan proceeds must be used exclusively for
          the benefit of the domestic operations (as a result, the business and its employees are subject
          to U.S. and local taxes).
       3. Businesses involved in international trade are subject to U.S. trade restrictions.
       4. Businesses owned by non-U.S. citizens may be eligible. See Paragraph III.B of this chapter.
       5. The Applicant may not be owned in whole or part by undocumented (illegal) aliens.
   D. Be Small Under SBA Size Requirements (13 CFR Part 121).
       1. The Applicant alone (without affiliates) must not exceed the size standard for the industry in
          which the Applicant is primarily engaged and the Applicant combined with its affiliates
          must not exceed the size standard designated for either the primary industry (defined in 13
          CFR § 121.107) of the Applicant alone or the primary industry of the Applicant and its
          affiliates, whichever is higher. SBA calculates annual receipts for both the Applicant and its
          affiliates based on Federal tax returns (13 CFR § 121.104). The table of size standards is
          found at 13 CFR § 121.201.
       2. Affiliation exists when one individual or entity controls or has the power to control another
          or a third party or parties controls or has the power to control both. SBA considers factors
          such as ownership, management, franchise license or other agreements/relationships when
          determining whether affiliation exists. See 13 CFR § 121.103 for how SBA determines
          affiliation for business loan programs.
       3. The applicable size standards are increased by 25 percent when the Applicant agrees to use
          all of the financial assistance within a labor surplus area (labor surplus areas are designated
          by the Department of Labor) (13 CFR § 121.301(e)).
       4. The Applicant business may qualify under either the industry size standards or the
          alternative size standard. To qualify under the alternative size standard, the Applicant
          (including affiliates) must meet the following:
              a. The maximum tangible net worth may not exceed $15 million; and

Effective April 1, 2019                                                                           Page 275
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 334 of 484
SOP 50 10 5(K)                                                                                Subpart C

              b. The Applicant’s and affiliate’s average net income after Federal income taxes
                 (excluding any carry-over losses) for the two full fiscal years before the application
                 date may not exceed $5.0 million.
       5. When size status of an Applicant is determined (13 CFR § 121.302):
              a. The size of an Applicant for SBA financial assistance is determined as of the date
                 the application is accepted for processing by SBA. Changes in the size of the
                 business subsequent to the applicable date when size is determined will not
                 disqualify an Applicant for assistance.
              b. If the Applicant is an existing business and is using the proposed loan proceeds to
                 finance the acquisition of assets in conjunction with a change of ownership, the sizes
                 of the two businesses are combined to determine if the application is size eligible.
       6. Formal size determinations:
              a. By signing the application, an Applicant is deemed to have certified that it is small
                 under the applicable size standard. SBA or CDC may request additional information
                 concerning the Applicant’s size based on information supplied in the application or
                 any other source. SBA or a PCLP and SLPC may accept as true the size information
                 provided by an Applicant, unless credible evidence to the contrary is apparent. (13
                 CFR § 121.303)
              b. Prior to denial of eligibility based on size, a formal size determination may be
                 requested by an Applicant or the SBA official with authority to take final action on
                 the assistance requested. (13 CFR § 121.1001(b)(1))
              c. That SBA official may also request a determination of whether affiliation exists
                 between an Applicant for financial assistance and one or more other entities for
                 purposes of determining whether the applicant would exceed the maximum loan
                 amount and maximum guaranty amount set out in 13 CFR § 120.151 and Chapter 3
                 of this Subpart.
              d. The request for a size or affiliation determination must be made to the Government
                 Contracting Area Director serving the area in which the headquarters of the
                 Applicant is located, regardless of the location of the parent company or affiliates.
       7. Affiliation Based on Management (13 CFR § 121.301(f)(3))
              a. Affiliation arises where the CEO or President of the applicant concern (or other
                 officers, managing members, or partners who control the management of the
                 concern) also controls the management of one or more other concerns. Affiliation
                 also arises where a single individual, concern, or entity that controls the Board of
                 Directors or management of one concern also controls the Board of Directors or
                 management of one of more other concerns. Affiliation also arises where a single
                 individual, concern or entity controls the management of the Applicant business
                 through a management agreement.
              b. Management agreements that give the management company sole discretion over the
                 business operations with minimal oversight of the decision-making by the Applicant
                 business, while not passive, create affiliation between the management company and

Effective April 1, 2019                                                                       Page 276
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 335 of 484
SOP 50 10 5(K)                                                                                     Subpart C

                  the Applicant business. (For a discussion of management agreements that do result
                  in a passive business, see Paragraph III.A.3. of this Chapter.) SBA has determined,
                  however, that affiliation is not created between the Applicant business and the
                  management company if the management agreement includes meaningful oversight
                  by the Applicant business over the management company’s activities.
              c. “Meaningful oversight” by the Applicant business means involvement in the
                 decisions made concerning the operation of the business, which include a
                 management agreement that provides for the Applicant business to do all of the
                 following:
                  i.      Approve the annual operating budget;
                  ii.     Approve any capital expenditures or operating expenses over a significant
                          dollar threshold;
                  iii.    Have control over the bank accounts; and
                  iv.     Have oversight over the employees operating the business (who must be
                          employees of the Applicant business).
       8. Franchise, License, Dealer, Jobber, and Similar Agreements:
          While a relationship established under a license, jobber, dealer or similar agreement is not
          generally described as a “franchise” relationship, if such relationship meets the Federal
          Trade Commission’s definition of a franchise, it is treated by SBA as a franchise for
          purposes of affiliation determinations in accordance with 13 CFR § 121.301(f)(5). All such
          relationships are referred to in this paragraph as “franchises,” the agreements are referred
          to as “franchise agreements,” and the parties to such agreements are referred to as
          “franchisor” and “franchisee.”
          The procedures described below apply to all agreements or relationships meeting the
          Federal Trade Commission definition of “franchise” in 16 CFR § 436. SBA will only
          consider franchise or license agreements of the Applicant business and not the franchise or
          license agreements of any other franchisee or licensee owned or controlled by the Applicant.
          (13 CFR § 121.301(f)(5))
              a. The Federal Trade Commission definition of “franchise.”
                  The Federal Trade Commission (“FTC”) definition of “franchise” in 16 CFR §
                  436.1(h) states as follows:
                  Franchise means any continuing commercial relationship or arrangement, whatever
                  it may be called, in which the terms of the offer or contract specify, or the franchise
                  seller [franchisor] promises or represents, orally or in writing, that:
                  i.      The franchisee will obtain the right to operate a business that is identified or
                          associated with the franchisor's trademark, or to offer, sell, or distribute goods,
                          services, or commodities that are identified or associated with the franchisor's
                          trademark;
                  ii.     The franchisor will exert or has authority to exert a significant degree of
                          control over the franchisee's method of operation, or provide significant

Effective April 1, 2019                                                                            Page 277
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 336 of 484
SOP 50 10 5(K)                                                                                  Subpart C

                          assistance in the franchisee's method of operation; and
                  iii.    As a condition of obtaining or commencing operation of the franchise, the
                          franchisee makes a required payment or commits to make a required payment
                          to the franchisor or its affiliate.
                  Although exempt from FTC disclosure requirements, all agreements and
                  relationships that are covered by the Petroleum Marketing Practices Act (PMPA), 15
                  U.S.C. 2801 (e.g., gas stations, dealer/jobber agreements), are included within the
                  FTC definition of “franchise” and are, therefore, subject to the procedures described
                  below.
                  SBA is no longer excluding dealer agreements with new car manufacturers from
                  affiliation determinations. Therefore, Applicants that are or will be operating under a
                  dealer agreement with a new car manufacturer that meets the FTC definition of a
                  franchise are subject to the procedures described below.
              b. The SBA Franchise Directory:
                  SBA has created the SBA Franchise Directory (the “Directory”) of all franchise and
                  other brands reviewed by SBA that are eligible for SBA financial assistance. The
                  Directory will only include business models that SBA determines are eligible under
                  SBA’s affiliation rules and other eligibility criteria. If the Applicant’s brand meets
                  the FTC definition of a franchise, it must be on the Directory in order to obtain SBA
                  financing. (To help minimize confusion over brands that may appear to be franchises
                  but that do not meet the FTC definition, SBA will include such brands on the
                  Directory at their request if they are eligible in all other respects.) CDCs will be able
                  to rely on the Directory and will no longer need to review franchise or other brand
                  documentation for affiliation or eligibility.
                  The Directory will be maintained on SBA’s website at
                  https://www.sba.gov/document/support-object-object-sba-franchise-directory. It will
                  contain the following information:
                  i.      Whether the brand meets the FTC definition of a franchise;
                  ii.     The SBA Franchise Identifier Code, if applicable (a code will only be issued if
                          the agreement meets the FTC definition of a franchise);
                  iii.    Whether an addendum is needed and, if so, whether the franchisor will use the
                          SBA Addendum to Franchise Agreement (SBA Form 2462) or an SBA
                          Negotiated Addendum; and
                  iv.     Whether there are additional issues the CDC must consider with respect to the
                          brand (e.g., documentation that the business will be open to all, review of any
                          third party management agreement to ensure Applicant is not a passive
                          business or affiliated with the management company in accordance with
                          Paragraph D.7 above.).
                  Franchisors may always choose to use the SBA Addendum to Franchise Agreement
                  (SBA Form 2462), even if they have an SBA Negotiated Addendum.


Effective April 1, 2019                                                                          Page 278
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 337 of 484
SOP 50 10 5(K)                                                                                Subpart C

              c. Use of the Directory by CDCs:
                  i.      For applications involving a franchise or similar relationship that meets the
                          FTC definition of a franchise, before submitting the application to the SLPC
                          for non-PCLP processing or approving the loan under the PCLP CDC’s
                          delegated authority, CDC must check the Directory to determine if it includes
                          the Applicant’s brand.
                          a) If the Applicant’s brand is on the Directory, CDC may proceed with
                               submitting the application to the SLPC or approving the loan under its
                               PCLP authority.
                          b) If the Applicant’s brand is not on the Directory, CDC cannot process the
                               application or approve the loan under its PCLP authority. See paragraph
                               8.d) below for the process to add brands to the Directory.
                  ii.     Exception for Applicants Operating under Multiple Agreements:
                          a) When an Applicant operates under multiple agreements (i.e., multiple
                              product lines), CDCs first must check the Directory to ensure that all of
                              the Applicant’s agreements that meet the FTC definition of a franchise
                              are on the Directory. If any of the Applicant’s agreements that meet
                              the FTC definition of a franchise are not on the Directory, the
                              application cannot proceed. If all such agreements are on the Directory,
                              CDCs next must determine which agreement(s) is(are) “critical” to the
                              Applicant’s business operation. As a general rule, SBA considers an
                              agreement to be “critical” if the agreement (or the products, services or
                              trademarks covered by it) accounts, individually or together with other
                              agreements of the Applicant, for more than 50% of the applicant’s
                              revenues. CDCs only need to follow the Directory (i.e., obtain an
                              addendum, as applicable) for the agreements that meet the FTC definition
                              of a franchise AND are critical to the Applicant’s business operation. For
                              example, the Applicant business is a dealership that sells 10 different
                              brands of boats under separate agreements for each brand of boat. First,
                              the CDC must check the Directory for all of the Applicant’s agreements
                              that meet the FTC definition of a franchise. If, for example, 7 of the 10
                              agreements meet the FTC definition of a franchise, all 7 must be on the
                              Directory for the application to proceed. Next, the CDC needs to
                              determine which of the Applicant’s 10 agreements are critical to the
                              Applicant’s business operation. In this example, if 5 of the 10 agreements
                              together represent 51% of the Applicant’s revenues, those 5 agreements
                              are considered critical. If 3 of the 5 critical agreements meet the FTC
                              definition of a franchise, the CDC need only obtain an addendum, as
                              identified on the Directory, for those 3 agreements.
                          b) If one of the Applicant’s brands or agreements has been determined by
                               SBA to be ineligible for SBA financial assistance, the loan cannot be
                               processed, regardless of whether the brand or agreement meets the FTC
                               definition of a franchise or is critical to the Applicant’s business

Effective April 1, 2019                                                                        Page 279
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 338 of 484
SOP 50 10 5(K)                                                                                    Subpart C

                               operation.
                  iii.    Exception for Applicants Operating under a Single, Non-Critical Agreement:
                          If the Applicant is operating under a single agreement that is not considered
                          critical to the Applicant’s business operation (i.e., it represents 50% or less of
                          the Applicant’s revenues), then the CDC must first check the Directory to
                          ensure that, if the agreement meets the FTC definition of a franchise, it is on
                          the Directory before processing the application. If the agreement meets the
                          FTC definition of a franchise, but is not on the Directory, the application
                          cannot proceed. For example, the Applicant business is an auto body shop that
                          also rents trucks and trailers under an agreement. The rental of the trucks and
                          trailers only represents 10% of the Applicant’s revenues. The CDC must check
                          the Directory to ensure that, if the agreement meets the FTC definition of a
                          franchise, it is on the Directory, but the CDC does not need to obtain an
                          addendum for that agreement. If the agreement is not listed on the Directory
                          and the CDC determines that the agreement does not meet the FTC definition
                          of a franchise, the CDC must determine the brand is eligible (e.g., does not
                          have discriminatory hiring practices) before proceeding with the application.
                          SBA will review this decision at time of application for non-PCLP applications
                          and prior to closing for PCLP applications. SBA will make the final
                          determination for non-PCLP applications. The PCLP CDC bears the risk of an
                          incorrect determination and the loan not being able to close on a PCLP
                          application.
              d. Procedure to add brands to the SBA Franchise Directory:
                  i.      To add its brand to the Directory, Franchisor must submit the agreement,
                          Franchise Disclosure Document (FDD) if applicable, and all other documents
                          the franchisor requires the franchisee to sign to franchise@sba.gov for an
                          affiliation and eligibility determination. If the documents are submitted to SBA
                          by someone other than the Franchisor, contact information for the Franchisor
                          (name and email address only) must be included in the email.
                          a) If the franchisor agrees to use SBA Form 2462, “Addendum to Franchise
                               Agreement,” SBA will only conduct an eligibility review and will not
                               conduct an affiliation review.
                          b) If the franchisor elects not to use SBA Form 2462, SBA will work with the
                               franchisor to resolve any affiliation issues, including through the use of
                               an SBA Negotiated Addendum, if necessary. Franchisors electing this
                               option will be reviewed by SBA in the order in which their documents
                               are received.
                  ii.     Upon completion of SBA’s review and a determination by SBA that the brand
                          is eligible, SBA will list the brand on the Directory, along with an indication of
                          the type of Addendum being used, if necessary, and will assign an SBA
                          Franchise Identifier Code. If SBA determines that the brand does not meet the
                          FTC definition of a franchise, SBA will list the brand on the Directory but will
                          indicate that it is not a franchise and SBA will not assign an SBA Franchise

Effective April 1, 2019                                                                           Page 280
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 339 of 484
SOP 50 10 5(K)                                                                                   Subpart C

                          Identifier Code.
              e. Annual Certification from Franchisor:
                  For those franchises listed on the Directory that either do not need an addendum or
                  are using an SBA Negotiated Addendum, in order to continue using no addendum or
                  using an SBA Negotiated Addendum, the franchisor must submit to SBA each year
                  the “Annual Franchisor Certification” (SBA Form 2464, the “Certification”). The
                  Franchisor must submit the Certification as soon as it issues an updated agreement,
                  but in no event later than April 30 of each year. If the Certification is not received by
                  SBA by April 30, the Franchisor must use the SBA Addendum to Franchise
                  Agreement (SBA Form 2462) for all SBA-guaranteed loans. (For brands listed on
                  the Directory as using SBA Form 2462, no certification is required to remain on the
                  Directory.) This certification is provided by the Franchisor to SBA annually. CDCs
                  do not need to obtain SBA Form 2464 or provide it to SBA.
                  The Certification requires a duly authorized representative of the Franchisor with the
                  authority to sign the Certification to represent that:
                  i.      The terms of Franchisor’s current agreement that relate to control by the
                          Franchisor of its franchisees (resulting in a determination by SBA of affiliation
                          between the Franchisor and its franchisees, as defined in 13 CFR part 121 and
                          SBA’s Standard Operating Procedure 50 10) have not substantively changed
                          from those appearing in the most recent franchise agreement reviewed by SBA
                          for placement on the Directory; and
                  ii.     If the Franchisor is using an SBA Negotiated Addendum, no changes have
                          been made to its SBA Negotiated Addendum.
                  If the Franchisor cannot certify as required or would like to change its addendum,
                  the Franchisor will have to follow the procedures in paragraph 8.d) above to add
                  brands to the Directory.
                  To ensure the effectiveness of the certification process, SBA intends to inspect, on a
                  periodic basis, a sample of updated franchise agreements where a Certification has
                  been submitted. Therefore, SBA may request from the Franchisor copies of the
                  current franchise agreement and related documents.
              f. Issues that Result in Affiliation:
                  SBA has determined that each of the following provisions in a franchise agreement
                  results in affiliation between a franchisor and a franchisee:
                  i.      Transfer or Change of Ownership;
                          a) Franchisor has the option or right of first refusal (ROFR) to purchase an
                              interest in the franchise and become a partial owner of the Franchisee.
                          b) Franchisor’s consent to the sale or transfer of any interest in the franchise
                              (full or partial) is based on the Franchisor’s “sole discretion” or the
                              agreement is silent on the standard for consent.
                          c) Franchisee remains liable for the actions of the transferee after transfer of

Effective April 1, 2019                                                                           Page 281
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 340 of 484
SOP 50 10 5(K)                                                                                   Subpart C

                               the franchise.
                  ii.     Sale of Assets;
                          a) Franchisor or an appraiser selected by the Franchisor solely controls the
                              valuation of assets when the Franchisor has the option or ROFR to
                              purchase assets, including real estate, upon default or termination of
                              agreement.
                          b) Franchisor has the right to force the Franchisee to sell the Franchisee’s real
                              estate upon default or termination of agreement.
                  iii.    Covenants or Use Restrictions; and
                          Franchisor has recorded or has the right to record against the Franchisee’s real
                          estate any restrictive covenants, branding covenants or environmental use
                          restrictions (e.g., restricting the use of the property upon sale).
                  iv.     Control of Employees.
                          a) Franchisor has the authority to directly control (hire, fire or schedule)
                              Franchisee’s employees.
                          b) For temporary personnel franchises, Franchisor (not the Franchisee)
                              employs the temporary employees.
                          If a franchise agreement contains any of the provisions identified above, the
                          franchisor will be required to execute either SBA Form 2462 or an SBA
                          Negotiated Addendum approved by SBA to resolve the affiliation issues. By
                          executing the applicable addendum, the franchisor agrees that any provision
                          identified above that is represented in the franchise agreement, or any other
                          document the franchisor requires the franchisee to sign, will not be enforced
                          against the franchisee during the life of the SBA-guaranteed loan.
              g. Procedure to Submit Franchise Applications:
                  i.      For non-PCLP loans:
                          a) If the Applicant’s brand meets the FTC definition of a franchise, CDC
                               must identify the name of the franchise and the SBA Franchise Identifier
                               Code when entering the application into E-Tran.
                          b) No other franchise documentation must be submitted to the SLPC with the
                              application.
                          c) The SLPC will confirm that the brand is listed on the Directory.
                          d) If the CDC determines that the Applicant’s brand does not meet the FTC
                               definition of a franchise and it is not on the Directory, then the CDC
                               needs to explain its determination in its credit memorandum when
                               submitting the application to the SLPC and provide the agreement and
                               any additional documentation required by the brand for SBA’s review
                               and final determination.
                  ii.     For PCLP loans:
Effective April 1, 2019                                                                           Page 282
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 341 of 484
SOP 50 10 5(K)                                                                                  Subpart C

                          a) If the Applicant’s brand meets the FTC definition of a franchise, CDC
                               must document in its file that the Applicant’s brand is on the Directory
                               and identify the name of the franchise and SBA Franchise Identifier Code
                               when entering the application into E-Tran.
                          b) The PCLP CDC will need to submit the documentation showing that the
                              Applicant’s brand is on the Directory to SBA Counsel for approval prior
                              to submitting the closing documents to SBA Counsel.
                          c) If the Applicant’s brand is not on the Directory and the PCLP CDC
                               determines the brand does not meet the FTC definition, the PCLP CDC
                               must submit the documents to franchise@sba.gov for a final
                               determination by SBA. After receiving SBA’s final determination, the
                               PCLP CDC may proceed with approving the loan under its PCLP
                               authority.
                  iii.    When an Applicant operates under multiple brands, the CDC must enter the
                          name of the franchise and the SBA Franchise Identifier Code for the brand that
                          generates the largest amount of the Applicant’s revenue in E-Tran. The CDC
                          must identify all other brands and their SBA Franchise Identifier Codes (if
                          applicable) in the CDC’s credit memorandum, and must identify which of the
                          Applicant’s brands are critical to the Applicant’s business operation, including
                          an explanation of the basis for that determination (e.g., a breakdown of revenue
                          by brand). (See paragraph 8.c above for further guidance on Applicants with
                          multiple brands.)
                          a) For non-PCLP loans, the SLPC will confirm that all of the Applicant’s
                              brands are eligible for SBA financial assistance and those that meet the
                              FTC definition of a franchise that are critical to the Applicant’s business
                              operation are on the Directory.
                          b) PCLP CDCs must document in their file that all of the Applicant’s brands
                              are eligible for SBA financial assistance and those that meet the FTC
                              definition of a franchise that are critical to the Applicant’s business
                              operation are on the Directory. PCLP CDCs will be required to submit
                              this supporting documentation to SBA Counsel for approval prior to
                              submitting the closing documents to SBA Counsel.
                  iv.     If the Applicant franchisee has multiple locations and each location operates
                          under a separate franchise agreement, each location (i.e., each agreement) must
                          have its own SBA Form 2462 or an SBA Negotiated Addendum, if applicable.
                  v.      If the Applicant applies for further assistance under an agreement that already
                          has an executed addendum, CDC will not need to obtain a new addendum in
                          connection with the subsequent application for financial assistance.
                  vi.     For all 504 loans, prior to closing, the CDC must obtain a copy of the executed
                          franchise agreement, the executed SBA Form 2462 or SBA Negotiated
                          Addendum (if applicable), and any other document the franchisor requires the
                          franchisee to sign. The CDC must obtain the SBA Negotiated Addendum

Effective April 1, 2019                                                                         Page 283
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 342 of 484
SOP 50 10 5(K)                                                                                    Subpart C

                          directly from the Franchisor. (While it is prudent for the CDC to review the
                          Franchise Disclosure Document, as it contains financial information on the
                          franchise brand, it is not necessary for the CDC to retain a copy in its file.)
                          a) For non-PCLP loans, the CDC must provide these documents to and
                              receive approval from the SLPC prior to submitting the closing package
                              for debenture funding on a 504 loan.
                          b) PCLP CDCs must submit these documents to and receive approval from
                              SBA Counsel prior to submitting the closing package for debenture
                              funding on a 504 loan.
              h. Applications involving an applicant franchisor:
                  If the applicant is a franchisor, it must together with all affiliates not exceed the size
                  standard designated for either the primary industry of the applicant alone or the
                  primary industry of the applicant and its affiliates, whichever is higher. A
                  franchisor’s relationship with its franchisees under a franchise agreement must be
                  considered when making a size determination. If affiliation is found between a
                  franchisor and its franchisees based on the franchise agreement, the Franchisor may
                  execute a global addendum to resolve any affiliation issue(s) with respect to all
                  agreements with its franchisees. To request a determination of affiliation and, if
                  necessary, obtain a franchisor global addendum for a franchisor Applicant, please
                  contact franchise@sba.gov.
              i. Applications involving Franchise Development Agreements or Area Development
                 Rights:
                  Franchise Development Agreements (also known as a “Master Franchise
                  Agreements”) provide the developer with a geographic area with which to establish
                  additional franchise units. These additional franchise units are owned and operated
                  by other franchisees, and the developer’s income is derived from the royalty
                  payments from each franchisee in the developer’s geographic territory. Based on
                  those features, these agreements have been determined to be passive and, therefore,
                  an applicant franchisee that is or will be operating under a Franchise Development
                  Agreement is not eligible for SBA financial assistance.
                  If an applicant franchisee has an affiliate that operates under an ineligible Franchise
                  Development Agreement, the applicant franchisee may be eligible for SBA financial
                  assistance, provided that the applicant and its affiliates are small and no SBA loan
                  proceeds are used for the benefit of the ineligible affiliate franchise developer.
                  An applicant franchisee that is or will be operating under a franchise agreement that
                  provides the franchisee with the right to develop additional units that the franchisee
                  or its affiliates own and operate within its territory (“area development rights” or
                  “Multi-Unit Franchise Agreement”), however, may be eligible provided that the
                  applicant and its affiliate franchise units is small.
              j. Applicants with Management Agreements:
                  i.      If the Applicant will be using a management agreement, CDC must submit the

Effective April 1, 2019                                                                            Page 284
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 343 of 484
SOP 50 10 5(K)                                                                                  Subpart C

                          management agreement to SLPC to determine if it creates affiliation between
                          the Applicant and the management company or results in a passive business.
                          The SBA Franchise Team does not review management agreements and such
                          agreements will not be included on the SBA Franchise Directory.
                  ii.     If a PCLP CDC is processing the loan under its delegated authority, PCLP
                          CDC must review the management agreement to determine if it creates
                          affiliation between the Applicant and the management company or results in a
                          passive business and retain it in its file. The PCLP CDC bears the risk of its
                          incorrect determination.
                  iii.    If the applicant franchisee is operating under a management agreement where
                          the management company is, or is affiliated with, the franchisor, the Applicant
                          is not eligible. SBA determined that such a relationship does not result in the
                          franchisee operating as an independent small business.
                  iv.     See paragraph II.D.7 of this Chapter for guidance on affiliation based on
                          management and paragraph III.A.3 for guidance on passive businesses.
              k. Questions on SBA’s Franchise Policy and Appeals:
                  i.      Questions on SBA’s Franchise Policy should be directed to
                          franchise@sba.gov.
                  ii.     Franchisors that would like to appeal SBA’s decision not to place them on the
                          Directory may do so by forwarding a copy of the decision, along with an
                          explanation of how the determination is perceived to be inconsistent with SBA
                          Loan Program Requirements, to franchise@sba.gov. Franchise appeals will be
                          reviewed by the SBA Franchise Committee comprised of OFA and OGC
                          personnel.
                  iii.    The Franchise Committee will refer agreements involving businesses that may
                          be engaged in promoting religion, that may have activities of a prurient nature,
                          or that appear to cater to one gender to the Associate General Counsel for
                          Litigation for a final Agency decision. There is no right of appeal to the
                          Franchise Committee.
   E. Demonstrate the Need for Desired Credit (Credit not Available Elsewhere). (13 CFR
      § 120.101)
       1. The CDC must certify that the Applicant does not have the ability to obtain some or all of
          the requested loan funds on reasonable terms from non-Federal, non-State, or non-local
          government sources, including from the Third Party Lender, without SBA assistance. If the
          Applicant’s cash flow and collateral, including the adequacy of any third party guaranty,
          would cause the Applicant’s 504 loan request to meet the conventional credit standards of
          the Third Party Lender, the Project is not eligible for a 504 loan. Failure of the CDC to
          adequately address in the credit memorandum the Applicant’s need for the desired credit
          may result in SBA declining the loan application.




Effective April 1, 2019                                                                          Page 285
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 344 of 484
SOP 50 10 5(K)                                                                                   Subpart C

       2. The CDC must include in its credit memorandum:
              a. A determination that some or all of the loan is not available from any of the
                 following sources:
                  i.      The liquidity of owners of 20% or more of the equity of the Applicant, their
                          spouses and minor children, and the Applicant itself; or
                  ii.     Conventional lenders or other non-Federal, non-State, or non-local government
                          sources of credit. (Note: This includes any commitment by a third party to
                          provide financial assistance to the Applicant business in the event of a
                          delinquency or default on a payment (e.g., a commitment by a franchisor or
                          licensor to provide financial assistance to the franchisee or license).)
              b. Substantiation that credit is not available elsewhere by discussing acceptable factors
                 that demonstrate an identifiable weakness in the credit. CDC must include the
                 specific reasons why Applicant does not meet the Third Party Lender’s conventional
                 loan policy requirements. Acceptable factors that demonstrate weakness in the credit
                 or exceed policy limits of the Third Party Lender include, among others:
                  i.      The business needs a longer maturity than the Third Party Lender’s policy
                          permits to reasonably assure the ability of the loan applicant to repay the debt
                          from the actual or projected cash flow of the business (for example, the
                          business needs a loan that is not on a demand basis);
                  ii.     The requested loan exceeds the Third Party Lender’s policy limit regarding the
                          amount that it can lend to one customer;
                  iii.    The collateral does not meet the Third Party Lender’s policy requirements;
                  iv.     The Third Party Lender’s policy normally does not allow loans to new
                          businesses (e.g., a business that has been in operation for a period of not more
                          than 2 years) or businesses in the Applicant’s industry; and/or
                  v.      Any other factors relating to the particular credit (such as business and
                          personal credit history) that, in the Third Party Lender’s opinion, cannot be
                          overcome except for the guaranty. These other factors must be specifically
                          documented in the loan file.
       3. The CDC may not rely on the fact that the SBA debenture will allow the Third Party Lender
          to exceed its legal lending limit as the sole basis of demonstrating that the Applicant does
          not have credit available elsewhere.
       4. The CDC may not rely in any manner on the following factors to demonstrate that the
          Applicant does not have credit available elsewhere:
              a. The maintenance or improvement of the Third Party Lender’s rating or performance
                 evaluation under the Community Reinvestment Act (CRA) or its implementing
                 regulations; or
              b. The SBA debenture will allow the Third Party Lender to improve its collateral lien
                 position.


Effective April 1, 2019                                                                           Page 286
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 345 of 484
SOP 50 10 5(K)                                                                                    Subpart C



III. TYPES OF INELIGIBLE BUSINESSES
   A. The CDC must determine whether the Applicant is one of the types of businesses listed as
      ineligible in SBA regulations (13 CFR § 120.110). Some business types on this list may be
      eligible only under certain circumstances, as discussed below.
       1. Businesses organized as a non-profit businesses are ineligible (for profit subsidiaries may be
          eligible) (13 CFR § 120.110(a));
       2. Businesses Engaged in Lending (13 CFR § 120.110 (b));
              a. SBA cannot guarantee a loan that provides funds to businesses primarily engaged in
                 lending or investment, or to an otherwise eligible business for the purposes of
                 financing investment not related or essential to the business. This prohibits loans to:
                  i.      Banks;
                  ii.     Life Insurance Companies (but not independent agents);
                  iii.    Finance Companies;
                  iv.     Factors;
                  v.      Investment Companies;
                  vi.     Bail Bond Companies; and
                  vii. Other businesses whose stock in trade is money and which are engaged in
                       financing.
              b. The limited circumstances in which certain businesses engaged in lending may be
                 eligible are as follows:
                  i.      A pawn shop that provides financing is eligible if more than 50% of its revenue
                          for the previous year was from the sale of merchandise rather than from
                          interest on loans.
                  ii.     A business that provides financing in the regular course of its business (such as
                          a business that finances credit sales) is eligible provided less than 50% of its
                          revenue is from financing its sales.
                  iii.    A mortgage servicing company that disburses loans and sells them within 14
                          calendar days of loan closing is eligible. Mortgage companies primarily
                          engaged in the business of servicing loans are eligible. Mortgage companies
                          that make loans and hold them in their portfolio are not eligible.
                  iv.     A check cashing business is eligible if it receives more than 50% of its revenue
                          from the service of cashing checks.
                  v.      A business engaged in providing the services of a financial advisor on a fee
                          basis is eligible provided they do not use funds to invest in their own portfolio
                          of investments.
       3. Passive Businesses (13 CFR § 120.110 (c));

Effective April 1, 2019                                                                           Page 287
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 346 of 484
SOP 50 10 5(K)                                                                                   Subpart C

              a. Passive businesses owned by developers and landlords that do not actively use or
                 occupy the assets acquired or improved with the loan proceeds (except Eligible
                 Passive Companies under 13 CFR § 120.111) are not eligible.
              b. Businesses primarily engaged in subdividing real property into lots and developing it
                 for resale on its own account are not eligible.
              c. Businesses that are primarily engaged in owning or purchasing real estate and leasing
                 it for any purpose are not eligible. For example, shopping centers, salon suites, and
                 similar business models that generate income by renting space to accommodate
                 independent businesses that provide services directly to the public are not eligible.
              d. Businesses that lease land for the installation of a cell phone tower, solar panels,
                 billboards, or wind turbines also are not eligible. However, the business operating the
                 cell phone tower, solar panels, billboards, or wind turbine is eligible.
              e. Businesses that have entered into a management agreement with a third party that
                 gives the management company sole discretion to manage the operations of the
                 business, including control over the employees, the finances and the bank accounts of
                 the business, with no involvement by the owner(s) of the Applicant business, are not
                 eligible. (See paragraph II.D.7 of this chapter for additional guidance on management
                 agreements.)
              f. Apartment buildings and mobile home parks are not eligible.
              g. Residential facilities that do not provide healthcare and/or medical services are not
                 eligible.
              h. The limited circumstances in which certain businesses engaged in renting or leasing
                 may be eligible are as follows:
                 i.    Hotels, motels, recreational vehicle parks, marinas, campgrounds, or similar
                       types of businesses are eligible if more than 50% of the business’s revenue for
                       the prior year is derived from transients who stay for 30 days or less at a time.
                       If the Applicant is a start-up, the Applicant’s projections must show that more
                       than 50% of the businesses’ revenue will be derived from transients who stay
                       for 30 days or less at a time.
                  ii.     Businesses that are licensed as nursing homes or assisted living facilities and
                          provide healthcare and/or medical services are eligible.
                  iii.    Businesses that are engaged in leasing equipment, household goods or other
                          items are eligible. (See paragraph III.A.2 above regarding the eligibility of
                          businesses engaged in lending.)
                  iv.     Businesses such as barber shops, hair salons, nail salons, and similar types of
                          businesses are eligible, regardless of whether they have employees or contract
                          with individuals to provide the services. (See subparagraphs III.A.3.a) and
                          III.A.3.c above regarding ineligibility of developers and landlords.)
              i. An ineligible passive business cannot obtain an SBA loan for any purpose, including
                 the purchase or construction of a building for its own use.


Effective April 1, 2019                                                                          Page 288
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 347 of 484
SOP 50 10 5(K)                                                                                    Subpart C

       4. Life Insurance Companies (13 CFR § 120.110(d));
              a. Life insurance companies are not eligible.
              b. A life insurance agent may qualify as an eligible independent contractor if the
                 business meets all of the following factors:
                  i.      The insurance agent is not subject to the control or direction of another agent in
                          conjunction with the sale and servicing of life insurance, with full discretion
                          over the means and method for rendering services;
                  ii.     The insurance agent hires, supervises and pays employees he or she needs to
                          help perform his or her services;
                  iii.    The insurance agent performs his or her services at his or her own place of
                          business rather than at the company’s place of business;
                  iv.     The insurance agent is paid by the job or on a commission basis, rather than by
                          the hour, week or month;
                  v.      The insurance agent is responsible for paying his or her own business
                          expenses;
                  vi.     The insurance agent provides a significant amount of his or her tools,
                          materials, and other equipment, even if the insurance company provides some
                          forms, manuals, or other materials;
                  vii. The insurance agent invests in facilities that are used by him or her in
                       performing services and are not typically maintained by employees (such as the
                       maintenance of an office rented at fair market value from an unrelated party);
                       and
                  viii. The insurance agent can realize a profit or incur a loss as a result of his or her
                        services.
       5. Businesses Located in a Foreign Country or Owned by Undocumented (Illegal) Aliens (13
          CFR § 120.110(e));
              a. Businesses are not eligible if the business is:
                  i.      Located in a foreign country with no activities in the United States; or
                  ii.     Owned in whole or in part by undocumented (illegal) aliens.
              b. Businesses owned by non-U.S. citizens may be eligible. See III.B of this Chapter.
       6. Businesses Selling Through a Pyramid Plan (13 CFR § 120.110(f));
          Pyramid or multilevel sales distribution plans are not eligible for SBA assistance under any
          circumstances.
       7. Businesses Engaged in Legal Gambling Activities (13 CFR § 120.110(g))
              a. Small businesses that obtain more than one-third of their annual gross revenue for
                 the prior year, including rental income, from legal gambling activities are not
                 eligible.

Effective April 1, 2019                                                                           Page 289
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 348 of 484
SOP 50 10 5(K)                                                                                   Subpart C

              b. If the purpose of the business is gambling, such as pari-mutual betting racetrack or a
                 gambling casino, it is not eligible, regardless of the percentage of gross revenue
                 derived from gambling.
              c. Circumstances exist in which businesses engaged in legal gambling activities may be
                 eligible, including if the Applicant obtains one-third or less of their annual gross
                 revenue, including rental income from:
                  i.      Commissions from official State lottery ticket sales under a State license; or
                  ii.     Gambling activities licensed and supervised by state authority in those states
                          where the activities are legal.
       8. Businesses Engaged in any Illegal Activity (13 CFR § 120.110(h));
              a. SBA must not approve loans to Applicants that are engaged in illegal activity under
                 federal, state or local law. This includes Applicants who make, sell, service, or
                 distribute products or services used in connection with illegal activity, unless such
                 use can be shown to be completely outside of the Applicant’s intended market.
              b. Marijuana-Related Businesses:
                  i.      Because federal law prohibits the distribution and sale of marijuana, financial
                          transactions involving a marijuana-related business would generally involve
                          funds derived from illegal activity. Therefore, businesses that derive revenue
                          from marijuana-related activities or that support the end-use of marijuana may
                          be ineligible for SBA financial assistance.
                  ii.     Whether a business is eligible is determined by the nature of the business’s
                          specific operations. The following businesses are ineligible:
                          a) “Direct Marijuana Business” -- a business that grows, produces, processes,
                              distributes, or sells marijuana or marijuana products, edibles, or
                              derivatives, regardless of the amount of such activity. This applies to
                              recreational use and medical use even if the business is legal under local
                              or state law where the applicant business is or will be located.
                          b) “Indirect Marijuana Business” -- a business that derived any of its gross
                              revenue for the previous year (or, if a start-up, projects to derive any of
                              its gross revenue for the next year) from sales to Direct Marijuana
                              Businesses of products or services that could reasonably be determined to
                              aid in the use, growth, enhancement or other development of marijuana.
                              Examples of Indirect Marijuana Businesses include businesses that
                              provide testing services, or sell or install grow lights, hydroponic or other
                              specialized equipment, to one or more Direct Marijuana Businesses; and
                              businesses that advise or counsel Direct Marijuana Businesses on the
                              specific legal, financial/accounting, policy, regulatory or other issues
                              associated with establishing, promoting, or operating a Direct Marijuana
                              Business. However, for purposes of illustration, SBA does not consider a
                              plumber who fixes a sink for a Direct Marijuana Business or a tech
                              support company that repairs a laptop for such a business to be aiding in

Effective April 1, 2019                                                                          Page 290
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 349 of 484
SOP 50 10 5(K)                                                                                     Subpart C

                               the use, growth, enhancement or other development of marijuana.
                               Indirect Marijuana Businesses also include businesses that sell smoking
                               devices, pipes, bongs, inhalants, or other products if the products are
                               primarily intended or designed for marijuana use or if the business
                               markets the products for such use.
                  iii.    Consistent with the Agriculture Improvement Act of 2018 (Public Law No.
                          115-334), a business that grows, produces, processes, distributes or sells
                          products made from hemp (as defined in section 297A of the Agricultural
                          Marketing Act of 1946) is eligible.
       9. Businesses Which Restrict Patronage (13 CFR § 120.110(i));
              a. Businesses that restrict patronage for any reason other than capacity are not eligible.
                 For example, a men’s or women’s only health club is not eligible, whether the
                 business is a franchise or not.
              b. Circumstances exist in which certain businesses, like fitness centers that market to
                 one gender may be eligible if they permit both men and women to join and/or use the
                 facility. CDCs must document the file with the following:
                  i.      Affidavit signed by the Applicant that the business is open to both men and
                          women; and
                  ii.     Evidence that the facility is open to both men and women, such as appropriate
                          bath/locker rooms, or membership demographics.
       10. Government-Owned Entities, Excluding Native American Tribes (13 CFR § 120.110(j));
              a. Businesses owned by municipalities and other political subdivisions are not eligible.
              b. Special Requirements Applicable to Native American Businesses:
                  i.      A Native American tribe is a Governmental entity and is not eligible.
                  ii.     A small business which is owned in whole or in part by a State or federally-
                          recognized Native American Tribe may be eligible, provided the small
                          business meets all other criteria set forth in SBA Loan Program requirements
                          and:
                          a) It establishes that it is a separate legal entity from the tribe and submits the
                               documents authorizing its existence; and
                          b) For federally-recognized tribes, the tribe waives sovereign immunity with
                              respect to the collateral for the loan and collection of the loan from the
                              Applicant, OR agrees to a “sue and be sued” clause specifically naming
                              U.S. Federal courts as “courts of competent jurisdiction.”
                          c) Tribes that are recognized only by a state do not have sovereign immunity,
                              therefore, the requirement identified in ii.(b) above is not necessary if the
                              tribe is only recognized by a state.
              c. CDCs may seek the advice and assistance of the Bureau of Indian Affairs (BIA)
                 personnel when dealing with loans collateralized by Indian lands held in trust.
Effective April 1, 2019                                                                            Page 291
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 350 of 484
SOP 50 10 5(K)                                                                                 Subpart C

       11. Businesses Engaged in Promoting Religions (13 CFR § 120.110(k))
              a. In evaluating the eligibility of an Applicant, if it appears that the Applicant may be
                 connected, associated or affiliated with a religious organization or may have a
                 religious component, the CDC must complete the Religious Eligibility Worksheet
                 (SBA Form 1971). Any questions regarding this worksheet may be addressed to
                 local SBA Counsel.
              b. Prior to submitting an application to the SLPC (non-PCLP CDCs) or approving the
                 loan under delegated authority (PCLP CDCs), the CDC must submit the completed
                 worksheet and any supporting documentation to the Associate General Counsel for
                 Litigation at Form1971Review@sba.gov for a final Agency decision on eligibility.
                 Such supporting documentation includes, but is not necessarily limited to, CDC’s
                 Credit Memorandum; the Applicant’s business plan; any mission statement of the
                 Applicant; and, where applicable, a detailed statement of Applicant’s curriculum.
                 SBA may request additional documentation as needed to complete the eligibility
                 review. Upon approval by SBA, the non-PCLP CDC may submit the application to
                 the SLPC or the PCLP CDC may proceed to process the loan under its delegated
                 authority. The non-PCLP CDC must submit a copy of SBA’s approval to the SLPC
                 with the application. The PCLP CDC must retain the worksheet, supporting
                 documentation, and evidence of SBA’s approval in the loan file. SBA may review
                 the worksheet and supporting documentation when conducting CDC oversight
                 activities.
              c. An Applicant is not ineligible merely because it offers religious books, music,
                 ceremonial items and other religious articles for sale.
       12. Businesses Engaged in Loan Packaging (13 CFR § 120.110(m))
          An Applicant that receives more than 1/3 of its gross annual revenue from packaging SBA
          loans, including as a Lender Service Provider, is not eligible.
       13. Businesses with an Associate of Poor Character (13 CFR § 120.110(n))
          The Agency requires that every proprietor, general partner, officer, director, managing
          member of a limited liability company (LLC), owner of 20% or more of the equity of the
          Applicant, Trustor (if the Applicant is owned by a trust), and any person hired by the
          Applicant to manage day-to-day operations (“Subject Individual”) must be of good
          character.
          A Subject Individual may not reduce his/her ownership in an Applicant business within 6
          months prior to the date of the application for the purpose of avoiding compliance with this
          section. The only exception to the 6-month rule is when a Subject Individual completely
          divests his/her interest prior to the date of application. Complete divestiture includes
          divestiture of all ownership interest and severance of any relationship with the Applicant
          (and any associated Eligible Passive Company) in any capacity, including being an
          employee (paid, unpaid, or contracted).
          The Agency cannot provide financial assistance to businesses with Associates who are:



Effective April 1, 2019                                                                        Page 292
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 351 of 484
SOP 50 10 5(K)                                                                                   Subpart C

                1.     Incarcerated, on probation, or on parole (an individual with a deferred
                prosecution, conditional discharge, order of protection, or who is on a sex offender
                registry is treated as if the individual is on probation or parole); or
                2.   Currently subject to an indictment, criminal information, arraignment, or other
                means by which formal criminal charges are brought in any jurisdiction.
                The character evaluation process to determine eligibility under this section begins with
                Subject Individuals answering the applicable questions on SBA Form 1244, Section
                XIX, “Application for Section 504 Loan.” (NOTE: A Subject Individual must respond
                “Yes” even when the individual believes the record is sealed, expunged or otherwise
                unavailable. CDCs must keep this information private and confidential. There are no
                exceptions or waivers to this policy.)
              a. If all Subject Individuals respond “No” to Questions 1, 2, and 3 in Section XIX of
                 SBA Form 1244, the SBA 504 loan application may be processed and the SBA Form
                 912, “Statement of Personal History” is not required.
              b. If a Subject Individual responds “Yes” to Question 1 in Section XIX of SBA Form
                 1244, the Applicant is not eligible for an SBA 504 loan.
              c. If any Subject Individual is currently on parole or probation (including probation
                 before judgment), the Applicant is not eligible for an SBA 504 loan.
              d. If any Subject Individual responds “Yes” to Questions 2 or 3 in Section XIX of SBA
                 Form 1244, a character determination for the Subject Individual is required to
                 establish eligibility under this section as follows:
                  i.      SBA Form 912 Package: The Subject Individual must provide the CDC with a
                          complete SBA Form 912 Package, which must include:
                          a) A completed SBA Form 912, signed and dated within 90 days of
                              submission to SBA; and
                          b) A detailed written statement, which is separately signed and dated by the
                              Subject Individual, describing the events and circumstances of any “Yes”
                              response, which must include the following:
                             i) Date(s) of each offense;
                             ii) City or county and State where the offense(s) occurred;
                             iii) The specific charge(s) and final conviction(s) (e.g. DUI, assault,
                                  forgery, etc.) and the level of each charge and conviction (either a
                                  misdemeanor or felony); and
                             iv) Disposition of the charge(s) and conviction(s), including all sentencing,
                                 conditions, or requirements of the court. This includes conditions such
                                 as registration on the Sex Offenders Registry, which provides for
                                 incarceration upon failure to comply with the conditions.
                          c) Court documentation evidencing that any sentencing or other conditions of
                              the court have been met. If sentencing and other conditions of the court

Effective April 1, 2019                                                                          Page 293
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 352 of 484
SOP 50 10 5(K)                                                                                   Subpart C

                               have not been satisfied, then the Applicant is not eligible.
                              i) Court documentation may include but is not limited to:
                                  (a)    Evidence of the status (paid/unpaid) of fines or restitution
                                         imposed;
                                  (b)    Evidence of attendance or completion of any class or workshop
                                         required by the court;
                                  (c)    Jail time served; or
                                  (d)    If applicable, the terms of probation including evidence and
                                         dates of successful conclusion of the probation.
                              ii) If court documentation is not available, the Subject Individual must
                                  submit:
                                  (a)    A written statement from the applicable court indicating
                                         documents are not available; and
                                  (b)    Verification that there are no outstanding warrants, unpaid
                                         fines, or other conditions of the court that have not been
                                         satisfied.
                  ii.     Character Determination by the CDC: The CDC may process the application
                          without review of the SBA Form 912 Package by SBA if the CDC determines
                          upon review of the court’s disposition that the case(s) resulted in:
                          a) One or multiple misdemeanor convictions whose conditions were met
                              more than 6 months prior to receipt of the application, and the
                              convictions did not involve a crime against a minor (for example, child
                              abuse or endangerment, possession of child pornography, etc.);
                          b) Reduction of the original felony charge(s) to misdemeanor(s); or
                          c) Dismissal of the charges.
                          The CDC must retain the supporting information and court documentation,
                          including the original complete SBA Form 912 Package in the file for the life
                          of the loan.
                  iii.    Circumstances Requiring an FBI Fingerprint Background Check and a
                          Character Determination by SBA: The CDC must submit to SBA a copy of the
                          complete SBA Form 912 Package for a background investigation by SBA and
                          the Subject Individual must complete an FBI fingerprint background check in
                          accordance with the following paragraph if the CDC determines upon review
                          of the court’s disposition that the case(s) resulted in:
                          a) Felony conviction(s);
                          b) Misdemeanor conviction(s) within 6 months of the date of the loan
                              Application;
                          c) Charge(s) filed and final disposition against the Subject Individual has

Effective April 1, 2019                                                                          Page 294
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 353 of 484
SOP 50 10 5(K)                                                                                  Subpart C

                               been completed within 6 months of the date of the loan Application;
                               and/or
                          d) Misdemeanor conviction(s) for crime(s) against a minor (for example,
                              child abuse or endangerment, possession of child pornography, etc.).
                          The SLPC will not approve the loan until written clearance is received
                          from OFA.
                  iv.     FBI Fingerprint Background Check: SBA will conduct FBI fingerprint
                          background checks via submission of the Form FD-258 (fingerprint card) or
                          electronic fingerprint submission (if available) to the FBI. “Electronic
                          fingerprint submission” means fingerprints taken and reproduced in a machine-
                          readable format by a fingerprint capture system that complies with the FBI’s
                          Electronic Biometric Transmission Specifications. An electronic fingerprint
                          submission must be compatible with the FBI’s Automated Fingerprint
                          Identifications System, or any successor system in place for biometric
                          identification. The electronic fingerprint submission will generally be in paper
                          format as produced by the fingerprint capture system, which an individual may
                          attach to SBA Form 912 to expedite character check procedures. When using
                          electronic fingerprint submission, check local requirements, as some localities
                          require individuals to bring one or more Forms FD-258 to facilitate the
                          electronic submission. Where an electronic fingerprint submission is not
                          locally available, Form FD-258 may be used. Local law enforcement agencies
                          will usually assist the individual with the fingerprinting. CDCs may obtain the
                          Form FD-258 from the local SBA Field Office or order the cards from the
                          FBI’s website at: https://www.fbi.gov/services/cjis/fingerprints-and-other-
                          biometrics/ordering-fingerprint-cards-and-training-aids.
                  v.      CDC Submission to SBA: CDCs submit completed SBA Form 912 Packages
                          to SBA via overnight mail or courier to: 409 3rd Street, SW., Washington, DC
                          20416. SBA Form 912 Packages with electronic fingerprint submissions may
                          be submitted via email to: oca912@sba.gov.
                          The CDC’s submission to SBA must include a coversheet with the CDC’s
                          contact information (CDC name, point of contact, title, phone number, email,
                          and mailing address). (NOTE: If any form is incomplete or illegible, the SBA
                          Form 912 Package will be screened out and returned to the CDC.)
                  vi.     Character Determination by SBA: The Director, Office of Financial
                          Assistance (D/FA), or designee, will make the character determination as
                          follows:
                          a) Based on the information received from the FBI fingerprint check, OCA
                              will determine either that the Subject Individual has good character, or is
                              not eligible for SBA financial assistance; and
                          b) OCA will advise the CDC in writing (copy to SLPC) of the Agency’s
                              character determination.
                  vii. File Retention: CDCs must retain a copy of the Agency’s character

Effective April 1, 2019                                                                         Page 295
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 354 of 484
SOP 50 10 5(K)                                                                                     Subpart C

                          determination in their loan file for the life of the loan.
              e. If the Subject Individual was cleared by the D/FA or designee on a previous
                 application submitted within 6 months of the date of the current application and the
                 Subject Individual certifies that no other offenses have occurred since the previous
                 application was cleared by the D/FA or designee, CDCs may submit a copy of the
                 prior clearance and the Subject Individual’s certification with the application.
              f. 912 Decision Appeals: A Subject Individual may request a reconsideration of an
                 adverse character determination within 6 months of the date of SBA’s decision.
                  i.      Any request for reconsideration must include additional information or
                          documentation supporting the request to reconsider the adverse character
                          determination. Factors that contribute to a favorable reconsideration include:
                          a) Additional information provided by the Subject Individual that
                              satisfactorily explains the circumstances of the prior offense(s);
                          b) The passage of time between the date of the disclosed offense(s) and the
                              date of the application, during which the Subject Individual has not
                              committed additional offenses and has generally led a responsible life and
                              made a contribution to the community; and/or
                          c) Any additional law enforcement and/or court documentation that supports
                              the request.
                  ii.     The request for reconsideration should be submitted through the CDC to SBA,
                          either via email to: oca912@sba.gov, or via overnight mail to: U.S. Small
                          Business Administration, Office of Capital Access, Attn: 912 Processing, 409
                          3rd Street SW, 8th Floor, Washington, DC 20416.
                  iii.    The CDC’s submission to SBA must include a coversheet with the CDC’s
                          contact information (CDC name, point of contact, title, phone number, email,
                          and mailing address).
       14. Equity Interest by CDC or Associates in Applicant Concern (13 CFR § 120.110(o))
              a. A CDC or any of its associates may not obtain an equity position, either directly or
                 indirectly, in the Applicant.
              b. The only exception is when the associate of the CDC is a Small Business Investment
                 Company (SBIC), in which case the requirements of 13 CFR § 120.104 apply. See
                 13 CFR § 120.140 for a list of ethical requirements that apply to CDCs.
       15. Businesses Providing Prurient Sexual Material (13 CFR § 120.110(p))
          A business is not eligible for SBA assistance if:
              a. It presents live or recorded performances of a prurient sexual nature; or
              b. It derives more than five percent (5%) of its gross revenue, directly or indirectly,
                 through the sale of products, services or the presentation of any depictions or
                 displays of a prurient sexual nature.
                  i.      SBA has determined that financing lawful activities of a prurient sexual nature

Effective April 1, 2019                                                                            Page 296
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 355 of 484
SOP 50 10 5(K)                                                                                     Subpart C

                          is not in the public interest. The CDC must consider whether the nature and
                          extent of the sexual component causes the business activity to be prurient.
                  ii.     If a CDC finds that the Applicant may have a business aspect of a prurient
                          sexual nature, prior to submitting the application to the SLPC (non-PCLP
                          CDCs) or approving the loan under delegated authority (PCLP CDCs), the
                          CDC must document its analysis and submit that analysis and supporting
                          documentation to the Associate General Counsel for Litigation at
                          PSMReview@sba.gov for a final Agency decision on eligibility. Upon
                          approval by SBA, the CDC may submit the application to the SLPC or may
                          proceed to process the loan under its delegated authority. A non-PCLP CDC
                          must submit a copy of SBA’s approval to the SLPC with the application. A
                          PCLP CDC must retain its analysis, supporting documentation, and evidence
                          of SBA’s approval in its loan file and SBA may review such documentation
                          when conducting CDC oversight activities.
       16. Prior Loss to the Government (13 CFR § 120.110(q)) and Delinquent Federal Debt (31 CFR
           § 285.13)
              a. Unless waived by SBA for good cause, SBA cannot provide assistance to an
                 Applicant if there has been a Prior Loss to the Government. “Prior Loss” means the
                 dollar amount of any deficiency on a Federal loan or federally assisted financing
                 which has been incurred and recognized by a Federal agency after it has concluded
                 its write-off and/or close-out procedures for the particular account including the
                 following:
                  i.      Loss on the sale or other disposition of collateral acquired after default;
                  ii.     Compromise, i.e., resolution or settlement of a loan balance for less than the
                          full amount due;
                  iii.    Bankruptcy by a Borrower and/or any guarantors; and
                  iv.     Any unreimbursed advance payments by a Federal agency.
              b. Unless waived by SBA for good cause, SBA cannot provide assistance to an
                 Applicant if there is a Delinquent Federal Debt:
                  i.      A debt is considered “delinquent” when any Federal loan or federally assisted
                          financing has not been paid within 90 days of the payment due date. A debt is
                          considered “delinquent” even if the creditor agency has suspended or
                          terminated collection activity with respect to such debt.
                  ii.     A debt is not considered “delinquent” if:
                          a) The creditor agency has released the obligor from paying the debt;
                          b) The obligor is subject to, or has been discharged in, a bankruptcy
                              proceeding;
                          c) The obligor has entered into a satisfactory written repayment agreement
                              and is current; or


Effective April 1, 2019                                                                            Page 297
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 356 of 484
SOP 50 10 5(K)                                                                                   Subpart C

                          d) The debt is in an administrative or judicial appeal process.
                          (Note: If there was a loss associated with any of these debts, however, the loan
                          remains subject to the rules governing a Prior Loss to the Government under
                          paragraph III.A.16.a) above.)
                  iii.    “Federal loan or federally-assisted financing” includes any loan made directly
                          or guaranteed/insured by any Federal agency, any unreimbursed advance
                          payments under 8(a) or similar programs operated by any Federal agency, and
                          federally-backed student loans. It does not include unpaid/delinquent taxes, any
                          loss incurred by the Federal Deposit Insurance Corporation (FDIC) when it
                          sells a loan at a discount, or any loan purchased, held or securitized by Fannie
                          Mae or Freddie Mac. For the purposes of Delinquent Federal Debt, “Federal
                          loan or federally-assisted financing” does not include disaster loans, but for the
                          purposes of Prior Loss, it includes disaster loans.
              c. These rules apply to:
                  i.      The Applicant that incurred the Delinquent Federal Debt or caused the Prior
                          Loss (either directly or as a guarantor);
                  ii.     Any business owned, operated or controlled by the Applicant or by an
                          Associate of the Applicant that incurred the Delinquent Federal Debt or caused
                          the Prior Loss (either directly or as a guarantor); and
                  iii.    For Delinquent Federal Debt only, any individual or entity who will be
                          guaranteeing the loan for the Applicant.
              d. CDCs are responsible for checking the Credit Alert Verification Reporting System
                 (CAIVRS) to determine if any of the individuals or businesses identified in
                 paragraph c) immediately above has a Delinquent Federal Debt or Prior Loss.
                  i.      CAIVRS allows the CDC to enter multiple Tax ID numbers (either SSN or
                          EIN) to search for an outstanding Delinquent Federal Debt in connection with
                          a loan application.
                  ii.     CDCs may access CAIVRS at https://entp.hud.gov/caivrs/public/home.html
              e. Waiver Requests:
                  i.      When there are compelling circumstances, the CDC may send a written request
                          for a waiver to the SLPC. CDCs may submit these requests at pre-application
                          for an eligibility determination. The CDC must identify the Delinquent Federal
                          Debt or Prior Loss to the Government, explain the relationship of the Small
                          Business Applicant to the individual or business causing the delinquency or
                          prior loss and the circumstances justifying the waiver.
                  ii.     For Delinquent Federal Debt, the Chief Financial Officer (CFO) (who may
                          only delegate this authority to the Deputy Chief Financial Officer) will make
                          the final decision on the request.
                  iii.    For Prior Loss to the Government, the D/FA or designee will make the final
                          decision on the request.

Effective April 1, 2019                                                                          Page 298
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 357 of 484
SOP 50 10 5(K)                                                                                   Subpart C

              f. If the Delinquent Federal Debt or Prior Loss to the Government is fully satisfied, the
                 application can be processed without a waiver from the CFO or D/FA, including
                 under a CDC’s delegated authority. The CDC must document its file as to how the
                 debt or loss has been fully satisfied.
              g. All CDCs must inform the Applicant that if the small business defaults on the SBA-
                 guaranteed loan and SBA suffers a loss, the names of the small business and the
                 guarantors of the SBA-guaranteed loan will be referred for listing in the CAIVRS
                 database, which may affect their eligibility for further financial assistance from SBA
                 or other Federal agencies or departments.
       17. Businesses Primarily Engaged in Political or Lobbying Activities (13 CFR § 120.110(r))
          An Applicant that derives over 50% of its gross annual revenue from political or lobbying
          activities is not eligible.
       18. Speculation (13 CFR § 120.110(s))
              a. Speculative businesses are not eligible. This prohibits loans to an Applicant for:
                  i.      The sole purpose of purchasing and holding an item until the market price
                          increases; or
                  ii.     Engaging in a risky business for the chance of an unusually large profit.
              b. Speculative businesses include:
                  i.      Wildcatting in oil;
                  ii.     Dealing in stocks, bonds, commodity futures, and other financial instruments;
                  iii.    Mining gold or silver in other than established fields; and
                  iv.     Building homes for future sale.
                          Note: Construction of homes for future sale with no sales contract in place
                          (spec homes) is eligible under the Builder’s CAPLine program. 13 CFR
                          § 120.391.
              c. Non-speculative businesses which may be eligible include:
                  i.      A business, such as a grain elevator, that uses a commodity contract to lock in
                          a price;
                  ii.     A farmer who uses a commodity contract to lock in the sale price of his or her
                          harvest;
                  iii.    A business engaged in drilling for oil in established fields; and
                  iv.     A business engaged in building a home under contract with an identified
                          purchase.
   B. Businesses Owned by Non-U.S. Citizens:
       SBA can provide financial assistance to businesses that are at least 51% owned and controlled
       by persons who are not citizens of the U.S. provided the persons are lawfully in the U.S. and
       have an appropriate work visa. The processing procedures and the terms and conditions will

Effective April 1, 2019                                                                          Page 299
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 358 of 484
SOP 50 10 5(K)                                                                                  Subpart C

       vary, depending upon the status of the owners assigned by the United States Citizenship and
       Immigration Services (USCIS).
       SBA requires all CDCs to comply with the U.S. Department of the Treasury regulations for
       Customer Identification Programs for banks, savings associations, credit unions, and certain
       non-federally regulated banks found at 31 CFR § 1020.220. SBA does not expect CDCs to
       duplicate the procedures of the Third Party Lender if the Third Party Lender is regulated by a
       Federal functional regulator (as defined in 31 CFR § 1010.100) and submits annual
       certifications to the CDC that it (the Third Party Lender or its agent) will comply with the CIP
       requirements of 31 CFR § 1020.220 with respect to all third-party financings of 504 loans.
       Under these circumstances, it is acceptable to SBA if a CDC’s CIP states that the CDC will rely
       on the Third Party Lender to verify the identity of the SBA customer. The CDC has the option
       of performing its own verification of the identity of the SBA customer even if a Third Party
       Lender has already complied with 31 CFR § 1020.220.
       1. Businesses owned by Naturalized Citizens are eligible and the naturalized citizens are not
          subject to any special restrictions or requirements. If an individual’s SBA Form 912 reflects
          that he or she is a citizen, no further verification is required.
       2. Businesses owned by Lawful Permanent Residents (LPRs) are eligible. LPRs are persons
          who may live and work in the U.S. for life unless their status is revoked through an
          administrative hearing.
              a. The USCIS Form I-551 (551), Lawful Permanent Resident Card, commonly referred
                 to as the “green card,” and which is evidence of LPR status. USCIS has two versions
                 of the 551:
                  i.      Resident Alien Card (issued through 1997); and
                  ii.     Permanent Resident Card. (This is the most recent version and has been issued
                          since 1997.)
                  iii.    Because it can take up to a year for a newly arrived immigrant to receive a 551,
                          new immigrants are issued an immigrant visa with a Customs and Border
                          Protection (CBP) stamp evidencing their lawful permanent residence for a full
                          year from the date of their first entry to the U.S. This visa with CBP stamp
                          serves as evidence of LPR status, so long as the visa is not expired.
              b. Since 1997, USCIS has issued the 551 with a 10-year validity, at which time it
                 expires and must be renewed. A 551 issued between 1979 and August 1989,
                 however, does not have an expiration date.
              c. Replacing the 551 may also be necessary if the 551 is lost, the individual changes
                 name, etc. Replacement of the 551 may take more than a year. It is important to note
                 that expiration of the immigrant’s 551 does not affect the lawful permanent resident
                 status of the immigrant.
                  Acceptable forms of evidence when the 551 has been submitted to USCIS for
                  replacement or renewal upon expiration include the following:
                  i.      Temporary I-551 stamps. A temporary stamp, issued by USCIS to replace lost
                          or expiring 551s, either on the immigrant’s unexpired foreign passport (that

Effective April 1, 2019                                                                         Page 300
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 359 of 484
SOP 50 10 5(K)                                                                                    Subpart C

                          reads “Upon endorsement, serves as temporary I-551 evidencing permanent
                          residency for 1 year”), or in cases where there is no passport or it is expired, on
                          Form I-94 with passport photo (that reads “Processed for I- 551 – Temporary
                          Evidence of Lawful Permanent Residence”);
                  ii.     USCIS Form I-327, “Re-entry Permit,” issued to LPRs in lieu of a visa, which
                          is valid for only 2 years (the I-327 is issued for LPRs who need to be overseas
                          for longer than 1 year); or
                  iii.    USCIS Form I-797, Notice of Action. Aliens with Conditional LPR status
                          (those who married a U.S. Citizen and were married for less than a year at the
                          time of being granted LPR status) must file Form I-751 to remove conditional
                          status within 90 days of their 551 expiration. LPRs awaiting approval of their
                          I-751 should be issued Form I-797, which along with the expired 551, is proof
                          of current LPR status. Please note that there are numerous types of Form I-797
                          (e.g., I-797A, I-797B, I-797C, etc.). For purposes of removing conditional
                          status, only I-797 is acceptable.
                  iv.     SBA requires that the 551 or an acceptable substitute must be current at the
                          time it is submitted with an application or it will be returned and not processed.
       3. Businesses owned by non-immigrant aliens residing in the U.S. may be eligible, subject to
          certain restrictions. Applicant businesses owned by such individuals must also meet the
          requirements of paragraph III.B.8 below.
          Non-immigrant (documented) aliens are persons who are admitted to the U.S. for a specific
          purpose(s) and for a temporary period of time with a current/valid USCIS document, such as
          a non-immigrant visa (an immigrant visa is issued to persons wishing to live permanently in
          the U.S.). While any non-immigrant alien may generally own a U.S. business as a passive
          investor, to control the business or be employed by it, the non-immigrant alien must have an
          appropriate work visa. To be eligible, the non-immigrant alien must have current/valid
          USCIS documentation permitting them to reside and work in the U.S. legally.
          CDC must verify the documentation/status of each alien with USCIS.
          Eligible non-immigrant categories. The following classes of non-immigrant aliens may be
          eligible for SBA financial assistance (USCIS Entrepreneur Guide non-immigrant visa
          categories):
              a. B-1 Business Visitor;
              b. F-1/OPT Optional Practical Training;
              c. H-1B Specialty Occupation;
              d. O-1A Extraordinary Ability and Achievement;
              e. E-2 Treaty Investor; or
              f. L-1 Intracompany Transferee.
          If the Applicant has a different class of non-immigrant visa that CDC believes may be
          eligible, please contact the Office of Financial Assistance for further guidance.


Effective April 1, 2019                                                                            Page 301
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 360 of 484
SOP 50 10 5(K)                                                                                     Subpart C

          CDCs must consider the period of stay afforded by each non-immigrant visa category (along
          with possible extensions) relative to the loan term.
       4. Asylees and refugees (persons who receive temporary refuge in the United States) with LPR
          status.
          Asylees and refugees are authorized to work because of their immigration status. Acceptable
          forms of evidence for asylees and refugees include the following:
              a. Unexpired EAD (Employment Authorization Document, Form I-766);
              b. Form I-94/Form I-94A indicating asylee or refugee status; and
              c. Expired EAD with Form I-797C Notice of Action from USCIS for Form I-765 (if
                 Form I-797C lists the same employment authorization category as the expired EAD).
       5. Businesses owned by aliens who are subject to the Immigration Reform and Control Act of
          1986 (IRCA) might be eligible under limited circumstances.
              a. IRCA vests USCIS with the authority to grant illegal aliens lawful temporary
                 resident status. IRCA prohibits financial assistance to businesses owned 20% or
                 more by such individuals for a period of 5 years after USCIS grants lawful
                 temporary resident status.
              b. This disqualification does not apply to Cuban or Haitian entrants or alien entrants
                 subject to IRCA who are blind or disabled. The definition of blind or disabled is
                 equivalent to SBA’s criteria for determining eligibility for assistance to any small
                 business owned by disabled individuals.
              c. All Applicants self-certify that they are eligible under IRCA by signing SBA Form
                 1244, which includes the “Statements Required by Law and Executive Orders.” This
                 includes a certification that IRCA does not apply to them or if it does apply, more
                 than 5 years have elapsed since they were granted lawful temporary resident status
                 pursuant to the 1986 legislation.
       6. Documentation to evidence and verify an alien’s status.
              a. At time of application, for any individual required to complete SBA Form 912, who
                 is not a U.S. citizen, but is located in the U.S., the following applies:
                  i.      The individual must provide his or her alien registration number on SBA Form
                          912, “Statement of Personal History.” An “alien” (whether immigrant-alien or
                          non-immigrant alien) is someone who resides in the U.S. but is not a U.S.
                          citizen. If the individual is not residing or working in the U.S., then he or she is
                          not considered an “alien” and does not have an immigration status or alien
                          registration number that must be verified. If the individual does not have an
                          alien registration number, he or she may provide an I-94 card/document which
                          has a departure record number issued on the card.
                  ii.     CDCs must obtain a copy of the individual’s USCIS documentation and
                          maintain all documentation in the loan file.
                  iii.    CDCs must request Document Verification from the Sacramento Loan


Effective April 1, 2019                                                                             Page 302
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 361 of 484
SOP 50 10 5(K)                                                                                 Subpart C

                          Processing Center (SLPC):
                          a) In order to request Document Verification from SLPC, all CDCs must
                               register designated personnel with the SLPC at
                               Sacramento504Register@sba.gov.
                          b) The SLPC will respond to such requests by providing instructions on how
                              to complete registration and to use the electronic verification process.
                          c) The CDC submits a USCIS Form G-845 (845), “Document Verification
                              Request,” with supporting information to the SLPC. The CDC must state
                              on the 845 that the request is for an SBA loan.
                  iv.     As required by USCIS, SBA will release information about the status of an
                          alien to CDCs or other non-governmental entities ONLY when a signed and
                          dated authorization from the alien is attached to and submitted with the 845 on
                          that alien providing name, address and date of birth.
                          a) As required by USCIS, SBA accepts either of the following authorization
                              statements:
                              i) “I authorize the U.S. Citizenship and Immigration Services to release
                                 information regarding my immigration status to [name of CDC]
                                 because I am applying for a U.S. Small Business Administration loan.”
                              ii) “I authorize the U.S. Citizenship and Immigration Services to release
                                  alien verification information about me to [name of CDC] because I am
                                  applying for a U.S. Small Business Administration loan.”
                          b) As required by USCIS, all verification requests must include an
                              authorization with the original signature of the alien for SBA to release
                              information to the CDC on the status of a verification. The original
                              Document Verification Request (Form G-845) and authorization for
                              release must be maintained by the CDC in the Borrower’s file for review
                              by SBA and USCIS, if requested.
                          c) The information provided to SBA by the USCIS system is intended solely
                              for the purpose of determining eligibility for SBA financial assistance.
                              This information is governed by the Privacy Act, 5 U.S.C. 552(a)(i)(1),
                              and any person who obtains this information under false pretenses or uses
                              it for any purpose other than for determining eligibility may be subject to
                              criminal penalties.
                          d) The authorization statement must not be on SBA or CDC stationery.
              b. CDCs must receive verification of the status of each alien required to submit USCIS
                 documents prior to submission of the application to SBA. The notification received
                 from the SLPC must be submitted to SBA with the application. PCLP CDCs must
                 retain the notification from the SLPC in the Borrower’s loan file.
              c. Verification of the status of an LPR is required if 6 months has elapsed since the last
                 verification with one exception: if the individual reported an offense on SBA Form

Effective April 1, 2019                                                                         Page 303
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 362 of 484
SOP 50 10 5(K)                                                                                   Subpart C

                  912, then verification would be required even if 6 months had not elapsed, as the
                  offense may put their status at risk. For non-LPRs, verification is required with each
                  loan application, as their status can be revoked at any time.
       7. Businesses owned by Foreign Nationals or Foreign Entities may be eligible.
          Businesses listed in Appendix 1 of this SOP “Restrictions on Foreign Controlled
          Enterprises,” that are owned and managed by Foreign Nationals, Foreign Entities or Non-
          Immigrant Aliens are not eligible. If a business is not listed in Appendix 1 it may be
          eligible.
       8. Additional requirements for eligibility of businesses owned by non-citizens other than
          LPRs, including foreign-owned businesses:
              a. The application must contain assurance that management is expected to continue in
                 place indefinitely and have U.S. citizenship or verified LPR status.
                  i.      Management must have operated the business for at least 1 year prior to the
                          application date. (This requirement prevents financial assistance to “start-up”
                          businesses owned by aliens who do not have LPR status.)
                  ii.     The CDC must require the personal guaranty of management as a loan
                          condition of the loan.
              b. The Applicant must pledge collateral within the jurisdiction of the U.S. with a
                 liquidation value equal to no less than the approved loan amount at the time of first
                 disbursement and, to the extent that the value of collateral declines during the life of
                 the loan, require the Borrower to pledge additional collateral to ensure a sufficient
                 collateral coverage amount CDCs will determine liquidation value in compliance
                 with SOP 50 55 and in coordination with the appropriate commercial loan servicing
                 center. If the Applicant owned by foreign nationals, foreign entities or non-
                 immigrant aliens residing in the US does not have sufficient collateral, the Applicant
                 is not eligible for a guaranteed loan.
              c. In order for a business not to be subject to these additional requirements, it must be
                 at least 51% owned by individuals who are U.S. citizens and/or who have LPR
                 Status from USCIS and control the management and daily operations of the
                 business. This can only be waived by the D/FA or designee.
   C. Eligible Passive Company (“EPC” Rule) (13 CFR § 120.111):
       The Eligible Passive Company (EPC) Rule is an exception to SBA regulations that prohibit
       financing assets which are held for their passive income. (13 CFR § 120.130(d)) Because the
       EPC rule is an exception, the EPC and the OC must comply with all of the conditions in 13
       CFR § 120.111 and each condition is interpreted strictly.
       1. An Eligible Passive Company (EPC) must use loan proceeds only to acquire or lease, and/or
          improve or renovate real or personal property (including eligible refinancing) that it leases
          to one or more Operating Companies (OC) for conducting the OC’s business, or to finance a
          change of ownership between the existing owners of the EPC. With the exception of a
          change of ownership between existing owners of the EPC, an EPC may not use loan
          proceeds to acquire a business, acquire stock in a business or any intangible assets of a

Effective April 1, 2019                                                                          Page 304
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 363 of 484
SOP 50 10 5(K)                                                                                   Subpart C

          business or to refinance debt that was incurred for those purposes. An EPC may only use
          loan proceeds to finance a change of ownership between existing owners when the real
          estate has been held by that entity for at least 36 months.
          In addition, loan proceeds may be used to finance a change of ownership in the EPC when
          the asset(s) of the EPC are limited to real estate and/or other eligible long-term fixed assets
          that the EPC leases to one or more Operating Companies (“OC”) for conducting the OC’s
          business. SBA recognizes that an EPC’s balance sheet may include limited assets in addition
          to the real estate or other eligible long-term fixed assets, such as capital replacement
          reserves or escrow accounts for taxes and/or insurance (such assets are ineligible assets). In
          such case, 504 loan proceeds may be used to finance a change of ownership between
          existing owners of the EPC as long as:
              a. The ineligible assets are directly related to the real estate or other eligible long-term
                 fixed assets;
              b. The amount attributable to such ineligible assets is de minimis; and
              c. The ineligible assets are excluded from the Project financing.
       2. An EPC can take any legal form or ownership structure (e.g., corporation, partnership, LLC,
          sole proprietor, etc.)
       3. A tenancy in common is a form of legal ownership and does not create a new or separate
          legal entity. If authorized by state law, legal entities can be a tenant in common with
          individuals
              a. There may be several individuals or entities in a tenancy in common, but the tenancy
                 in common is considered one (1) EPC.
              b. The loan documents must be signed by all of the members of the tenancy in
                 common, with authorized individuals signing for the entity members.
       4. Multiple OCs can be separately owned. However, multiple EPCs in one transaction are not
          permitted.
       5. Conditions that apply to all EPCs:
              a. The OC must be an eligible small business;
              b. The proposed use of proceeds must be an eligible use as if the OC were obtaining the
                 financing directly;
              c. The EPC (with the exception of a trust) and the OC each must be small under the
                 appropriate size standard of 13 CFR Part 121 (See paragraph III.C.6 below).
              d. The EPC must lease the project property directly to the OC and:
                  i.      The lease must be in writing;
                  ii.     The lease must be subordinated to the SBA’s mortgage, trust deed lien, or
                          security interest on the property;
                  iii.    The lease must have a term, including options to renew exercisable solely by
                          the OC, at least equal to the term of the loan;

Effective April 1, 2019                                                                          Page 305
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 364 of 484
SOP 50 10 5(K)                                                                                   Subpart C

                  iv.     The EPC (as landlord) must furnish as collateral for the loan an assignment of
                          all rents paid under the lease. An assignment of the lease is only required when
                          necessary to perfect the assignment of rents or to enable CDC to exercise the
                          tenant’s rights upon default;
                  v.      The rent or lease payments cannot exceed:
                          a) The loan payment(s) to the SBA;
                          b) The loan payment(s) to the Third Party Lender,
                          c) Any payment(s) to a lender authorized by SBA to provide the Borrower’s
                              equity injection; and
                          d) An additional payment(s) to cover the EPC’s direct expenses of holding
                              the property, such as routine maintenance, insurance and property taxes.
                          Lease payments may not include amounts for accelerated payments on the
                          Third Party Lender loan.
                  vi.     The OC must lease 100% of the property from the EPC, but it can sublease a
                          portion of the property under the rules governing occupancy requirements with
                          which all SBA Borrowers must comply.
                  vii. If in acquiring the Project Property, the EPC becomes the beneficiary or owner
                       of the rights to an existing mineral lease on the property, the EPC must assign
                       its interest in the lease (together with its rights to all rental, mineral, royalty,
                       bonus, or similar lease payments that might accrue by virtue of the existing
                       mineral (oil and gas) lease) to the OC; and any such assignment must be
                       subordinated to all Deeds of Trust or Mortgages. In addition, the CDC must
                       take the following actions if applicable:
                          a) If subordination is not possible, the CDC Closing Counsel must opine to
                               that effect.
                          b) If the mineral lease has been terminated, the CDC should attempt to have it
                               removed from the Title Policy.
                          c) If the CDC is unable to have the lease removed from the Title Policy, the
                               CDC Closing Counsel must include language in the Opinion of Counsel
                               indicating that they have examined and relied upon the accuracy of the
                               assignment document and obtain a title endorsement to protect SBA’s
                               interest in the real property (i.e., California Land Title Association
                               (CLTA) 100.23 or 100.24).
              e. An EPC (excluding a trust) may not engage in any business activity other than
                 leasing the property to the OC.
              f. The OC must be a guarantor or a co-Borrower on the loan. The OC must be a co-
                 Borrower if any of the Project funds are used to purchase fixed assets to be owned
                 by the OC.
                  i.      Each holder of an ownership interest constituting at least 20% of either the


Effective April 1, 2019                                                                          Page 306
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 365 of 484
SOP 50 10 5(K)                                                                                    Subpart C

                          EPC or the OC must guarantee the loan (if the holder is a trust, then the Trustee
                          shall execute the guarantee on behalf of any trust). Each spouse with an
                          ownership interest in the EPC or the OC must personally guarantee the loan in
                          full when the combined ownership interest of both spouses in the EPC or the
                          OC is 20% or more. If a person has executed the Note as a Borrower in an
                          individual capacity, that person does not also have to execute a personal
                          guaranty.
                  ii.     When deemed necessary for credit or other reasons, SBA, or, for a loan
                          processed under a CDC’s PCLP authority, the CDC, may require other
                          appropriate individuals or entities to provide full or limited guaranties of the
                          loan without regard to the percentage of their ownership interests, if any.
       6. Conditions that apply when the EPC is owned in whole or in part by a trust:
              a. The eligibility status of the Trustor will determine trust eligibility.
              b. All donors to the trust will be deemed to have Trustor status for eligibility purposes.
              c. The Trustee must warrant and certify that the trust will not be revoked or
                 substantially amended for the term of the loan without the prior written consent of
                 SBA.
              d. The Trustor must guarantee the loan.
                  i.      If an Employee Stock Ownership Plan trust agreement prohibits it from being a
                          guarantor or co-Borrower, then it cannot use the EPC form of borrowing.
                  ii.     Beneficiaries that exercise any control over the actions of the trust must also
                          guarantee the loan.
              e. The Trustee shall certify in writing to SBA that:
                  i.      The Trustee has authority to act;
                  ii.     The trust has authority to borrow funds, pledge trust assets, and lease the
                          property to the OC;
                  iii.    The Trustee has provided accurate, pertinent language from the trust agreement
                          confirming the above; and
                  iv.     The Trustee has provided and will continue to provide SBA with a true and
                          complete list of all trustors and donors.
              f. The trust itself does not have to be small by SBA size standards.
       7. Size Determinations under the EPC rule:
              a. If the EPC and the OC are affiliated, the two companies are combined for
                 determining size.
                  i.      If there is only one OC, use the OC’s NAICS code.
                  ii.     If there are multiple, unaffiliated OCs, use the NAICS code of the OC that
                          derives the most revenue.


Effective April 1, 2019                                                                            Page 307
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 366 of 484
SOP 50 10 5(K)                                                                                   Subpart C

                  iii.    Note: Each OC must be small based on its own NAICS Code.
                  iv.     If the multiple OCs are affiliated, then use the rules detailed in 13 CFR §
                          121.107 for determining the primary industry of affiliated businesses. The
                          NAICS code of the primary industry of the OCs shall be the identifying
                          NAICS code.
              b. If the EPC and the OC are not affiliated, each entity must be small under the size
                 requirement for its particular industry.
              c. The existence of a lease between the EPC and the OC does not, in and of itself,
                 create an affiliation, even if the EPC and OC are co-Borrowers.
       8. When sending data to SBA, use the same NAICS Code that was used to determine size for
          the Applicant.
       9. Submission of Financial Statements by the EPC and the OC:
              a. Both the EPC and each OC must submit Financial Statements. The OC’s statements
                 are subject to tax verification.
              b. The regular requirement for an Aging of receivables and payables is waived for
                 EPCs.
   D. Special Requirements for Loans Where Collateral May Be Included in the National Register of
      Historic Places (Historic Properties):
       Section 106 of the National Historic Preservation Act mandates Federal agencies undergo a
       review process for all federally funded projects that potentially impact sites listed or eligible to
       be listed on the National Register of Historic Places (“NRHP”). If a loan will in any way affect
       such properties, the CDC must consult with local SBA counsel for further guidance. Local SBA
       counsel will then notify the Associate General Counsel for Litigation or designee, and OFA.
       If there is no potential to cause effect on historic properties, there are no further obligations
       under Section 106. For example, if the proceeds of the loan are to be used solely to purchase the
       property and no renovations or changes are anticipated, the local SBA counsel may make the
       determination that no further Section 106 review is required.
       If the local SBA counsel determines that the undertaking is the type of activity that has the
       potential to cause effects on historic properties, then SBA is required to consult with the
       relevant State Historic Preservation Officer (“SHPO”) to determine if the use of the proceeds of
       the loan will have an adverse effect on the historic nature of the property in question.
       If SBA finds no adverse effect and the SHPO agrees or does not object within 30 days, the
       Agency can proceed with the approval of the loan. If, however, SBA finds that there will be an
       adverse effect on the historic nature of the property, SBA must consult with SHPO to attempt to
       resolve the issue. This consultation will result in Memorandum of Agreement between Agency
       and SHPO regarding the resolution of the adverse effect.
       Once local SBA counsel has made a no adverse effect determination or resolved any adverse
       effect issues with the SHPO, the decision must be signed off by the Associate General Counsel
       for Litigation or designee.


Effective April 1, 2019                                                                          Page 308
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 367 of 484
SOP 50 10 5(K)                                                                                  Subpart C



IV. 504 PROGRAM-SPECIFIC ELIGIBILITY FACTORS
   A. A 504 Project must achieve at least one of the Economic Development Objectives set forth in
      either Paragraphs 1 or 2 below: (13 CFR §§ 120.860, 120.861, and 120.862)
       1. Job Creation or Retention
          At least 1 Job Opportunity must be created or retained per every $75,000 of project
          debenture ($120,000 for Small Manufacturers).
              a. Job Opportunity is defined in Chapter 1 of this Subpart.
              b. A Job Opportunity does not have to be at the project facility, but 75% of the jobs
                 must be in the community where the project is located.
              c. Job Retention may only be used if the CDC can reasonably show that jobs would be
                 lost to the community if the project was not done.
              d. CDCs must list estimated jobs created or retained at the time of application and in its
                 Annual Report. At the 2 year anniversary of each loan’s disbursement, the CDC must
                 list the actual jobs created and/or retained for that loan (whether the initial approval
                 was based on job creation/retention or some other 504 goal).
       2. One of the 15 community development or public policy goals listed in
          13 CFR § 120.862 or one of the Energy Public Policy goals authorized by paragraphs (I), (J)
          or (K) of § 501(d)(3) of the Small Business Investment Act (15 USC § 695(d)(3)) and listed
          in a. through c. below. If the Project to be funded satisfies one of these goals, the Project is
          eligible even if the Project does not meet the job creation or job retention requirements,
          provided the CDC’s portfolio satisfies the overall Job Opportunity average requirements
          described in paragraph f. below.
              a. Reduction of existing energy consumption by at least 10% (see Chapter 7 of this
                 Subpart for additional guidance);
              b. Increased use of sustainable designs, including designs that reduce the use of
                 greenhouse gas emitting fossil fuels or low-impact design to produce buildings that
                 reduce the use of non-renewable resources and minimize environmental impact; or
              c. Plant, equipment and process upgrades of renewable energy sources such as the
                 small-scale production of energy for individual buildings or communities’
                 consumption, commonly known as micropower, or renewable fuel producers
                 including biodiesel and ethanol producers (see Chapter 7 of this Subpart for
                 additional guidance).
          Note: The terms in subparagraphs b. and c. above have the meanings given those terms
          under the Leadership in Energy and Environmental Design (LEED) standards for green
          building certifications. For additional information on LEED Certification, see
          https://new.usgbc.org/leed.
              d. Additional guidance for the Public Policy Goal to assist small businesses adversely
                 affected by base closings: (13 CFR § 120.862(b)(9))


Effective April 1, 2019                                                                         Page 309
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                   Desc:
                         Exhibit Page 368 of 484
SOP 50 10 5(K)                                                                                              Subpart C

                     i.     To qualify for this Public Policy Goal, the Project must be located in:
                            a) A community that has been adversely affected by a base closing; and
                            b) The community must continue to be adversely affected.
                     ii.    Continuing adverse effect is presumed if the base closing was within 10 years
                            of the date the application was submitted.
                     iii.   For applications submitted more than 10 years after a base closing, the CDC
                            must provide supporting documentation with the application and retain a copy
                            of its finding of adverse effect in the loan file.
                 e. A CDC’s portfolio must maintain a job opportunity average of one Job Opportunity
                    created or retained for every:
                     i.     $75,000 guaranteed by SBA; or
                     ii.    $85,000 guaranteed by SBA for Projects located in Special Geographic Areas
                            (Alaska, Hawaii, State- designated enterprise zones, empowerment zones,
                            enterprise communities, Opportunity Zones 3, and labor surplus areas) A CDC
                            may choose to separate these loans from the remainder of its portfolio for the
                            purpose of calculating the averages.
                     iii.   Loans to Small Manufacturers (See Chapter 7 - Debenture Pricing & Funding
                            for definition) are excluded from this average.
                 f. If the 504 Project cannot satisfy any of these Economic Development Objective and
                    guidelines described above, then the amount of the debenture must be reduced to
                    meet the job creation or retention requirement. (See Chapter 7 of this Subpart –
                    Debenture Pricing & Funding.)
    B. Basic Eligibility Requirements for 504:
        To be an eligible Borrower for a 504 loan 13 CFR § 120.880:
        1. The Applicant must use the Project Property (except that an EPC may lease to an OC); and
        2. Meet the size requirements set out in paragraph II.D of this Chapter.
    C. Ineligible 504 Projects (13 CFR § 120.881):
        1. Relocation out of a Community – A Project cannot be approved under the 504 program if
           the Project involves the relocation of a business out of a community and will either have a
           net reduction of one-third of its jobs or cause a substantial increase in unemployment in any
           area of the country. An exception may be allowed if the CDC can justify the relocation as
           outlined in 13 CFR §§ 120.881(a)(1) and (2); and



3
 An “Opportunity Zone” is an economically distressed community that has been nominated by the State and certified by the
Secretary of the U.S. Treasury as a community in which new investments, under certain conditions, may be eligible for
preferential tax treatment. More information and a list of Opportunity Zones for all States are available at
https://www.cdfifund.gov/Pages/Opportunity-Zones.aspx.

Effective April 1, 2019                                                                                      Page 310
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 369 of 484
SOP 50 10 5(K)                                                                                   Subpart C

       2. Projects in foreign countries.
   D. Eligible Project Costs: (13 CFR § 120.882)
       1. Land and Necessary Land Improvements - (For example, grading, new streets including
          curbs and gutters, parking lots, utilities and landscaping.) No matter how long the land has
          been owned, the value of the land:
              a. Will be based on cost only if it was purchased less than 2 years prior to the date of
                 the application; and
              b. Will be based on the fair market value of the land as determined by an independent
                 real estate appraisal that meets the requirements found in Chapter 3 of this Subpart if
                 the land has been held for 2 years or more;
              c. May including the costs of building and building improvements such as facade
                 expenditures, heating, electrical, plumbing and roofing costs. The value of the land
                 also may include the costs of solar panels and associated equipment and installation
                 costs unless:
                  i.      The primary purpose of the solar panels is to produce electricity for sale (i.e.,
                          solar farms), in which case the panels are treated as machinery and equipment;
                          or
                  ii.     The solar panels are part of a system that is leased to the Borrower and owned
                          by a third party, and ownership of these assets will not transfer to the Borrower
                          at the end of the lease.
       2. Machinery and Equipment:
              a. All costs associated with the purchase, transportation, dismantling or installation of
                 machinery and equipment;
              b. The machinery and equipment has to have a useful life of at least 10 years;
              c. If the Borrower owns equipment that is heavy or highly calibrated (such as a large
                 printing press) that must be moved as an essential part of the Project, then any
                 special moving costs (including dismantling and installation) may be included in the
                 project costs;
       3. Furniture and Fixtures - If essential to and a minor part of the Project which will not affect
          the weighted average maturity (13 CFR § 120.884(d)(1));
       4. Professional Fees – Directly attributable and essential to the Project with the exception of
          attorney’s fees incurred in closing the Interim and Third Party Loans. Examples of project-
          related costs that may be included in this section are: title insurance, title searches and
          abstract costs, surveys and zoning matters;
       5. Expenditures for any of the costs listed in subparagraphs 1 through 4 above incurred by the
          Applicant (with its own funds or from a Short Term Debt) prior to the date of application
          that are directly attributable to the Project, provided such expenditures (net of Applicant’s
          contribution) are reimbursed by the Interim Lender;
       6. Short Term Debt (“Bridge Financing”) the purpose of which was to provide financing until

Effective April 1, 2019                                                                          Page 311
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 370 of 484
SOP 50 10 5(K)                                                                                  Subpart C

          longer term financing could be obtained for any of the costs listed in subparagraphs 1
          through 5 above that are directly attributable to the Project, provided that the financing is for
          a term of 3 years or less;
       7. Interim financing – Repayment of interim financing including points, fees and interest;
       8. Contingency Fund - May not exceed 10% of the Project construction costs:
              a. If the residual contingency amount does not exceed 2% of the debenture just prior to
                 closing, it may be refunded to the small business at the time the debenture is funded.
              b. If the contingency residual is in excess of 2%, the debenture has to be reduced by the
                 excess amount.
       9. “Do-it-yourself” construction, including renovations, and/or installation of machinery and
          equipment, or situations where the Applicant acts as its own contractor have proven to be
          generally unsatisfactory and can cause problems with lien waivers and mechanics liens,
          causing potential losses to lenders and/or SBA.
          “Do-it-yourself” construction, including renovations, (e.g. installation of carpeting or
          painting) and/or installation of machinery and equipment may be permitted, if the CDC can
          justify and document in the loan file that:
              a. The Borrower/contractor is experienced in the type of construction and has all
                 appropriate licenses;
              b. The cost is the same as, or less than, what an unaffiliated contractor would charge as
                 evidenced by two bids on the work; and
              c. The Borrower/contractor will not earn a profit on the construction.
   E. Permissible Debt Refinance without Expansion (13 CFR § 120.882(g)):
       SBA may approve a Refinancing Project of a Qualified Debt that does not involve an expansion
       as follows:
       1. A Refinancing Project that does not involve an expansion may be financed only in a fiscal
          year in which the subsidy cost to the Federal government on making guarantees under the
          504 Debt Refinancing Program and under the 504 Loan Program is zero.
       2. Each CDC’s new financings under this paragraph IV.E during any fiscal year cannot exceed
          50% of the dollars the CDC loaned under the 504 Loan Program during the previous fiscal
          year. SBA may waive this limitation for good cause. SBA will consider the following
          factors in determining whether there is good cause for the Borrower to obtain the
          refinancing through the CDC that exceeds the 50% requirement:
              a. Whether the Borrower has access to other sources of financing, including other
                 CDCs that have not exceeded their 50% cap; and
              b. Whether the CDC has an existing 504 loan with the Borrower that is in current
                 status.
       3. Eligibility and Other Requirements:
              a. The Applicant must have been in operation for all of the 2-year period ending on the

Effective April 1, 2019                                                                         Page 312
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 371 of 484
SOP 50 10 5(K)                                                                                    Subpart C

                  date of application, as evidenced by the financial statements submitted at the time of
                  application. If the ownership of the Applicant has changed during this 2-year period,
                  the CDC must follow the New Business guidance found in Subpart C, Chapter 1 of
                  this SOP, to determine whether the Applicant is considered a New Business and
                  document the justification for its determination in its credit memorandum.
              b. The Refinancing Project must include Qualified Debt, as defined below. In addition,
                 the Refinancing Project may include Eligible Business Expenses, as defined below.
                 In addition, the amount of the Refinancing Project is subject to the Loan-to-Value
                 Limitations described below.
              c. “Qualified Debt” means a commercial loan that:
                  i.      Substantially all (85% or more) of the proceeds were used to acquire an
                          Eligible Fixed Asset (as defined in 13 CFR § 120.882(g)(15)). If the Eligible
                          Fixed Asset was originally financed through a commercial loan that would
                          have satisfied the “substantially all” standard (the “original loan”) and that was
                          subsequently refinanced one or more times, the current commercial loan will
                          be deemed to satisfy this requirement;
                  ii.     Was incurred not less than 2 years prior to the date of application. A
                          commercial loan that was refinanced within the two years prior to the date of
                          application (the most recent loan) may be deemed eligible if its purpose was to
                          extend the maturity date without advancing any additional proceeds (except to
                          cover closing costs) and the collateral is the same as for the original eligible
                          loan. The CDC must submit to SLPC the loan documents and lien instruments
                          for both the most recent loan and the loan it refinanced;
                  iii.    Was for the benefit of the small business seeking the refinancing;
                  iv.     Has been secured by the Eligible Fixed Asset for at least 2 years;
                  v.      Has been “current on all payments due” for not less than 1 year preceding the
                          date of application. “Current on all payments due” means that no payment was
                          more than 30 days past due from either the original or the most recent loan.
                          (Such modification (or refinancing) must have been agreed to in writing by the
                          Borrower and the Lender of the existing debt no less than one year preceding
                          the date of application. Modifications to extend the maturity will be considered
                          current; however, there may not have been any deferments of any payments,
                          and no additional proceeds may have been advanced except to cover closing
                          costs.;
                  vi.     Is not subject to a guarantee by a Federal agency or department (Note: this is a
                          statutory requirement that cannot be waived);
                  vii. Is not a Third Party Loan which is part of an existing 504 Project; and
                  viii. May consist of a combination of two or more loans, provided that each of the
                        loans satisfies the Qualified Debt requirements.
              d. “Eligible Fixed Assets” are one or more long-term fixed assets, such as land,
                 buildings, machinery, and equipment, acquired, constructed or improved by a small

Effective April 1, 2019                                                                           Page 313
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                           Desc:
                         Exhibit Page 372 of 484
SOP 50 10 5(K)                                                                                     Subpart C

                  business for use in its business operations.
              e. “Refinancing Project” means the fair market value of the Eligible Fixed Asset(s)
                 securing the Qualified Debt and any other fixed assets acceptable to SBA.
                 (Additional fixed assets may be added only when needed to comply with the 90%
                 Loan-to-Value Limitation described in paragraph E.4 below).
              f. When the Refinancing Project involves a Limited or Special Purpose Property, the
                 Borrower must comply with the contribution requirements set forth in Chapter 1,
                 Paragraph IV.C. of this Subpart.
              g. “Eligible Business Expenses (EBE)”:
                  i.      Are limited to the operating expenses of the business that were incurred but not
                          paid prior to the date of application or that will become due for payment within
                          18 months after the date of application. This includes accrued expenses such as
                          salaries, rent, utilities, inventory, and other expenses of the business that are
                          not capital expenditures.
                  ii.     May not include any other debt of the business, except that business lines of
                          credit and business credit card debt may be included so long as:
                          a) Loan proceeds are not used to cover any personal expenses;
                          b) If the line of credit and/or credit card was used for personal expenses, the
                               Applicant must identify which purchases were for personal expenses and
                               deduct that amount from the amount to be refinanced as an EBE;
                          c) The line of credit and/or credit card are in the name of the small business;
                              and
                          d) The Applicant and the CDC certify in the loan application that the debt
                              being refinanced was incurred exclusively for EBE.
                  iii.    If the Borrower is requesting that the refinancing include EBE, the application
                          must include a specific description and an itemization of the amount of each
                          expense.
                  iv.     EBE documentation requirements:
                          a) EBE must be itemized (a gross figure is not acceptable).
                          b) The CDC’s credit memorandum must:
                              i) Document the nature of the EBE;
                              ii) Provide the itemization of EBE; and
                              iii) Include the CDC’s certification that the EBE are eligible.
                          The CDC must retain the EBE documentation in its file.
       4. Loan-to-Value Limitations.
              a. For projects that refinance only Qualified Debt, the maximum loan to value of the
                 Refinancing Project allowed is 90%.

Effective April 1, 2019                                                                            Page 314
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                    Desc:
                         Exhibit Page 373 of 484
SOP 50 10 5(K)                                                                               Subpart C

              b. For projects when the amount of Qualified Debt being refinanced is more than 90
                 percent of the value of the Eligible Fixed Asset(s) securing the Qualified Debt, the
                 Borrower must provide additional cash or other fixed asset collateral acceptable to
                 SBA so as not to exceed a 90% loan to value of the Refinancing Project.
              c. For any projects that include the financing of Eligible Business Expenses, a
                 maximum 85% loan to value of the Refinancing Project will apply and the Eligible
                 Business Expenses portion of the Project may not exceed 20% of the value of the
                 Eligible Fixed Asset(s) securing the Qualified Debt. The value of the Refinancing
                 Project may not be increased by adding additional collateral.
       5. Fees.
              a. In addition to the annual guarantee fee assessed under 13 CFR § 120.971(d)(2),
                 Borrower must pay SBA a supplemental annual guarantee fee to cover any
                 additional cost attributable to the refinancing in an amount established by SBA each
                 fiscal year. The CDC should follow the instructions on the Authorization for
                 Debenture Guaranty to ensure the fee is correct.
              b. SBA will review the fee annually to determine whether it needs to be changed and, if
                 so, will issue a notice of any change.
       6. Other Implementation Guidelines.
              a. Borrower must meet all current 504 Loan Program occupancy requirements at time
                 of application.
              b. Loan applications for assistance under this paragraph IV.E must be processed by
                 SBA and may not be approved by CDCs under PCLP authority.
              c. The 504 loans approved under this paragraph IV.E. must be disbursed within 9
                 months after loan approval. The Director, Office of Financial Assistance, or
                 designee, may approve a request for extension of the disbursement period for an
                 additional 6 months for good cause.
       7. Documentation Requirements.
              a. Credit memorandum. The CDC must provide an analysis in its credit
                 memorandum that the proposed debt refinancing satisfies each of the requirements
                 of this debt refinancing program.
              b. Form 1244. At application, the Borrower and CDC must certify that the debt is
                 eligible (Exhibit 2 of SBA Form 1244) and the Third Party Lender must certify in its
                 commitment letter that it has no reason to believe that the debt is not eligible
                 (Exhibit 17 of SBA Form 1244), as instructed in SBA Form 1244 Part D.
              c. Transcripts. The CDC must submit a transcript of the previous 12-month payment
                 history on the Qualified Debt being refinanced which confirms that the Borrower is
                 “current on all payments due” for not less than 1 year preceding the date of
                 application (Exhibit 21 of SBA Form 1244).
              d. Appraisal. Appraisals are not required at time of application. Appraisals dated
                 within 12 months of the date the application was approved are required prior to

Effective April 1, 2019                                                                      Page 315
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 374 of 484
SOP 50 10 5(K)                                                                                 Subpart C

                  closing, and appraisals must otherwise comply with the requirements for appraisals
                  set forth in this SOP.
              e. Documentation to Verify Lien(s) at Application. In considering the Borrower’s
                 application, the CDC must obtain evidence that lien(s) are securing the Qualified
                 Debt with Eligible Fixed Asset(s), and state in its credit memorandum that it has
                 verified that the lien(s) has been in place for at least 2 years prior to the date of
                 application. The CDC must retain the evidence of the liens in its records (e.g.,
                 Preliminary Title Report, Mortgage Deed of Trust, or UCC-1 filing).
              f. Interim Lender Documentation. The Interim Lender must execute SBA Form
                 2288R, Interim Lender Certification for Refinancing Program, similar to what is
                 required in all 504 closings.
       8. Same Institution Debt.
              a. When the loan being refinanced is Same Institution Debt (as defined in
                 13 CFR § 120.882(g)(15)), the Third Party Lender may modify its existing loan
                 documents (Note, Deed of Trust/Mortgage, etc.) instead of requiring the Borrower to
                 execute and record new loan documents for the Third Party Loan.
              b. All modified loan documents must meet SBA’s regulatory requirements for a Third
                 Party Loan (see 13 CFR §§ 120.920 and 120.921).
              c. When the loan being refinanced is Same Institution Debt, either an Interim Loan or
                 an escrow account may be used, and:
                  i.      The Third Party Lender (who, in this case, is also the Lender of the debt being
                          refinanced) must execute SBA Form 2416, Lender Certification for Refinanced
                          Loan.
                  ii.     The CDC may create an escrow account (“account”) at the time of closing of
                          the 504 loan for the purpose of holding the Borrower’s cash contribution, if
                          any, and the net debenture proceeds.
                  iii.    The account will be established in accordance with an Escrow Agreement,
                          which must be executed by the Borrower, the Third Party Lender, the Escrow
                          Agent and the CDC. The account may be held by the CDC attorney, Title
                          Company or other party approved by SBA District Counsel.
                  iv.     The Borrower’s cash contribution, if any, must be deposited into the account at
                          the time of closing of the 504 loan.
                  v.      A copy of the Escrow Agreement must be provided to the SBA’s District
                          Counsel with evidence of funding by Borrower’s cash contribution, if any, at
                          the time of closing of the 504 loan.
                  vi.     The net debenture proceeds must be wired to the account, and all funds may be
                          released only upon written approval by the CDC and SBA, provided that
                          CDC/SBA have the required lien positions on the collateral as set forth in the
                          Authorization and Debenture Guaranty.
                  vii. The debt to be refinanced will be satisfied by payment of the escrowed funds to

Effective April 1, 2019                                                                        Page 316
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 375 of 484
SOP 50 10 5(K)                                                                                  Subpart C

                          the Third Party Lender.
   F. Permissible Debt Refinancing with Expansion (13 CFR § 120.882(e)):
       504 Projects may include a limited amount of debt refinancing with expansion, as follows:
       1. If the Project involves expansion of an Applicant, any amount of existing indebtedness that
          does not exceed 50% of the cost of the expansion may be refinanced. The debt being
          refinanced will be added to the expansion cost to establish the total project costs, if all the
          conditions discussed below are met. “Expansion” includes any Project that involves the
          acquisition, construction or improvement of land, building or equipment for use by the
          Applicant.
          In its loan analysis submitted to SBA for non-PCLP loans, the CDC must include a
          conclusion that the proposed debt refinancing meets all the conditions listed below with
          supporting analysis and documentation. For PCLP loans, the PCLP CDC will transmit the
          Eligibility Information Required for PCLP Submission (SBA Form 2234, Part C), in which
          the PCLP CDC is required to address these conditions, and must maintain the analysis and
          documentation in its file:
              a. Substantially all (85% or more) of the proceeds of the indebtedness were used to
                 acquire land, including a building situated thereon, to construct a building thereon,
                 or to purchase equipment. The assets acquired must be eligible for financing under
                 the 504 loan program. If the acquisition, construction or purchase of the assets was
                 originally financed through a commercial loan that would have satisfied the
                 “substantially all” requirement and that was subsequently refinanced one or more
                 times, with the current commercial loan being the most recent refinancing, the
                 current commercial loan will be deemed to satisfy this paragraph IV.F.;
              b. Whether the new project is within the CDC’s area of operation is based on the assets
                 newly acquired for the business not the assets securing the debt being refinanced. If
                 the assets refinanced or any collateral securing the loan are outside the CDC’s Area
                 of Operations, it is the CDC’s responsibility to establish that the CDC is capable of
                 closing and servicing the loan and monitoring the collateral. Evidence must be
                 approved by SBA with the exception of PCLP CDCs which must document the file
                 with evidence regarding the CDC’s capability to close and service the loan and
                 monitor the collateral.
              c. Instruments resulting in transfer of ownership of the property to the Applicant may
                 be eligible for refinancing, including, but not limited to, land sales contracts,
                 contracts for deed or capital leases.
              d. The purchase of property under an operating lease is eligible for 504 financing, but
                 the operating lease itself is not eligible for debt refinancing.
              e. In order to be eligible for debt refinancing, a copy of the corresponding debt and lien
                 instruments must be submitted with the application.
              f. The existing indebtedness is collateralized by fixed assets.
                  The 504 eligible fixed assets collateralizing any debt to be refinanced, or relating to
                  the portion of debt being refinanced in the case of a partial refinance, must also

Effective April 1, 2019                                                                         Page 317
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 376 of 484
SOP 50 10 5(K)                                                                                    Subpart C

                  collateralize the 504 Loan unless SBA (SLPC) approves a waiver due to
                  extraordinary circumstances. PCLP CDCs may not use their delegated authority to
                  approve a loan requiring this waiver. The lender of the existing indebtedness must
                  release, subordinate (if the total existing indebtedness is not being refinanced) or
                  assign its lien on the 504 eligible fixed assets to the lien of SBA and/or the Third
                  Party Lender so that the Third Party Lender and/or SBA will maintain the same lien
                  position on the collateral that was held by the lender whose debt is being refinanced.
              g. The existing indebtedness was incurred for the benefit of the small business concern.
                  i.      The small business for which debt is refinanced must be the same small
                          business for which any new Project costs are incurred. The debts being
                          refinanced may be owed by an Operating Company, an Eligible Passive
                          Company or both.
                  ii.     An existing 504 loan may be refinanced if it meets the conditions of this
                          paragraph and either: (i) both the Third Party Loan and the 504 loan are being
                          refinanced; or (ii) the Third Party Loan has been paid in full and the 504 loan
                          needs to be refinanced as part of a larger transaction to provide funding for
                          expansion or renovations to the Project Property. In either case, the CDC and
                          Third Party Lender must document its loan file as to the justification to
                          refinance the existing SBA-guaranteed 504 loan. Any applicable 504
                          prepayment penalties will apply. A Third Party Loan may not be refinanced
                          with an SBA guaranteed loan. (13 CFR § 120.920(b))
                  iii.    Applications to refinance 504 loans with 7(a) loans may not be processed
                          under delegated authority but must be processed through the LGPC.
                  iv.     An existing 7(a) loan may be refinanced in whole or in part only if the CDC
                          has provided verification that the present lender is either unwilling or unable to
                          modify the current payment schedule. In the case of Same Institution Debt, if
                          the Third Party Lender or the CDC affiliate as authorized under 13 CFR §
                          120.820 is the 7(a) lender, the loan will be eligible for 504 refinancing only if
                          the lender is unable to modify the terms of the existing loan because a
                          secondary market investor will not agree to modified terms.
              h. The financing will be used only for refinancing existing indebtedness or costs
                 relating to the Project financed.
                  i.      Debt being refinanced does not need to be for assets at the same location or for
                          the same type of property as the Project being financed as long as the operation
                          at the other location has the same NAICS code as the operation at the Project
                          location.
                  ii.     Costs essential to the refinancing, such as prepayment penalties, financing fees
                          or other refinancing costs, required by the original terms of the debt
                          instrument, may be included in the debt refinance portion of a Project.
                  iii.    The total debt being refinanced may consist of one or more loans.
              i. The financing will provide a substantial benefit to the Borrower when prepayment

Effective April 1, 2019                                                                           Page 318
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 377 of 484
SOP 50 10 5(K)                                                                                  Subpart C

                  penalties, financing fees, and other financing costs are accounted for.
                  “Substantial Benefit” means that the portion of the new installment amounts
                  attributable to the debt being refinanced must be at least 10% less than the existing
                  installment amount(s). The total installment amount is determined by adding the two
                  installment amounts attributable to the refinancing using the interest rate of the most
                  recent debenture funding on the 504 loan and the committed interest rate of the Third
                  Party Lender loan. The total amount must be 10% less than the existing installment
                  amount(s).
                  i.      Prepayment penalties, financing fees, and other financing costs must also be
                          added to the amount being refinanced in calculating the percentage reduction in
                          the new installment payment.
                  ii.     Loans with seasonal payments would meet the Substantial Benefit test if there
                          was a 10% improvement in the installment when calculated by averaging all
                          payments over the most recent twelve month period from date of application
                          and comparing that to the new installment amount attributable to the debt being
                          refinanced.
                  iii.    Loans with balloon payments meet the Substantial Benefit test.
                  iv.     Exceptions to the 10% reduction requirement may be approved by the D/FA or
                          designee for good cause. PCLP CDCs may not use their delegated authority to
                          approve a loan requiring this exception.
              j. The Borrower has been current on all payments due on the existing debt for not less
                 than 1 year preceding the date of refinancing.
              k. “Date of refinancing” refers to the date the 504 loan is approved by SBA. The CDC
                 must submit a transcript of account, or similar documentation containing detailed
                 payment history from the lender whose debt is being refinanced reflecting that the
                 loan has been current (not to exceed 30 days in arrears) for 1 year (or for the time the
                 debt has been open if less than 1 year). Any unremedied delinquency after approval
                 must be reported to SBA as an adverse change.
              l. The financing under section 504 will provide better terms or rate of interest than the
                 existing indebtedness on the date of refinancing.
          “Better terms or rate of interest” may include longer maturity (but always commensurate
          with the assets’ useful life), a lower interest rate committed on the Third Party Lender Loan
          or projected on the 504 Loan, improved collateral conditions, or less restrictive loan
          covenants.
       2. A 504 Project cannot be approved to refinance debt owed:
              a. To an Associate, which is prohibited by 13 CFR § 120.130(a);
              b. To an SBIC, which is prohibited by or a New Markets Venture Capital Company
                 (NMVCC) 13 CFR § 120.130(b) Venture Capital; or
              c. To any creditor in a position to sustain a loss causing a shift to SBA of all or a part
                 of a potential loss from an existing debt. 13 CFR § 120.884(b)

Effective April 1, 2019                                                                         Page 319
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 378 of 484
SOP 50 10 5(K)                                                                                 Subpart C

       3. PCLP authority must not be used to refinance Same Institution Debt.
          “Same Institution Debt” is defined as any debt of the CDC or the Third Party Lender
          financing the new project, or of affiliates of either. 13 CFR § 120.882(e)(8)
          (Note: Equity in land and/or building that is being refinanced may be included as
          Borrower’s equity as set forth under present policy.)
   G. Eligible Administrative Costs (13 CFR §120.883):
       The administrative costs set out in 13 CFR §120.883 are not part of the Project costs but are
       added to the Net Debenture to calculate the Gross Debenture amount. Examples of Borrower’s
       out-of-pocket costs include:
       1. Settlement agent’s fees;
       2. Overnight delivery, postage and messenger services;
       3. Certifications required by SBA (such as earthquake, flood, IRS, Certificate of Occupancy,
          and certificate of completion); and
       4. Copying costs attributable to the above.
   H. Ineligible Costs for 504 Loans:
       Any costs not directly attributable to or necessary for the Project may not be paid with proceeds
       of the 504 loan. Examples can be found in 13 CFR § 120.884.
   I. Pre-Existing Debt on the Project Property (13 CFR § 120.922):
       The Third Party Loan may include consolidation of existing debt on the Project Property so
       long as it does not improve the Third Party Lender’s lien position on the existing debt, unless
       the debt is a previous Third Party Loan.
   J. Leasing:
       1. Leasing policies specific to 504 loans:
              a. The Borrower may use 504 loan proceeds to acquire or build a building or install
                 machinery or equipment on leased land. There are specific requirements which must
                 be followed in this case and they may be found at 13 CFR § 120.870.
              b. The Borrower may not use 504 loan proceeds for interior tenant improvements and
                 such improvements may not secure the Third Party Loan. 13 CFR § 120.871(a)
       2. Leasing Part of a Building Acquired with Loan Proceeds (13 CFR § 120.131):
              a. Amount of rentable property that can be leased:
                  i.      For an existing building, a small business must occupy 51% of the rentable
                          property and may lease up to 49%; and
                  ii.     For new construction, a small business must occupy 60% of the rentable
                          property, may permanently lease up to 20% and temporarily lease an additional
                          20% with the intention of using some of the additional 20% within 3 years and
                          all of it within 10 years. (13 CFR § 120.870(b))


Effective April 1, 2019                                                                        Page 320
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 379 of 484
SOP 50 10 5(K)                                                                                    Subpart C

                  iii.    An EPC must lease 100% of the rentable property to an OC(s). The OC(s) must
                          follow IV.J.2.a.i. and ii. above.
                  iv.     Closing and funding of the 504 loan must not take place until the Borrower is
                          occupying the required amount of the Project property and the Borrower is
                          operating at the Project property. Circumstances may justify allowing the
                          Applicant a period of time after closing of the SBA loan to comply with the
                          above occupancy requirements. For example, a pre-existing lease may have a
                          few more months to run. In no case may the small business have more than
                          1 year to meet occupancy requirements.
                  v.      The restrictions in IV.J.2.a.i. and ii. above apply regardless of whether the
                          rentable property is leased to a commercial or residential tenant.
                  vi.     The Applicant may not use loan proceeds to improve or renovate any of the
                          Rentable Property that is leased to a third party.
                  vii. During the life of the loan, a Borrower or Operating Company may not lease
                       space to any business that the Borrower or Operating Company knows is
                       engaged in any activity that is illegal under Federal, state or local law or any
                       activity that can reasonably be determined to support or facilitate any activity
                       that is illegal under Federal, state, or local law (such as a marijuana dispensary).
                       If a Borrower or Operating Company does lease space to such a business, the
                       CDC must notify SBA Counsel as soon as it becomes aware of the lease to
                       determine what action should be taken.
              b. “Rentable Property” is the total square footage of all buildings or facilities used for
                 business operations (13 CFR § 120.10) excluding vertical penetrations (stairways,
                 elevators, and mechanical areas that are designed to transfer people or services
                 vertically between floors), and including common areas (lobbies, passageways,
                 vestibules, and bathrooms). Rentable property may also include exterior space
                 (except parking areas) that is actively used in Borrower’s business operations.
                 Examples of exterior space that is actively used in Borrower’s business operations
                 include: outdoor storage yards for general contractors, trucking companies, and
                 moving and storage companies; or boat slips and docks for marinas.
              c. CDC must document in its loan file the basis for determining that the exterior space
                 is actively used in Borrower’s business operations.
              d. In an existing building zoned for both commercial and residential use, the business
                 owner may either occupy or rent to a third party the space zoned for residential use.
                 However, if the business owner occupies this space, it is not considered as occupied
                 by the business, unless the residential portion of the property meets the requirements
                 of Paragraph IV.J.2.d. below.
              e. If the projected rental income is included in the repayment analysis, it must be
                 independently substantiated.
              f. Residential Space as Part of Business:



Effective April 1, 2019                                                                           Page 321
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 380 of 484
SOP 50 10 5(K)                                                                                 Subpart C

                  If the nature of the business requires a resident owner or manager, loan proceeds
                  may be used for the purchase of an existing building(s) or construction of a new
                  building(s) that includes residential space essential to the business. The square
                  footage of the residential space must be appropriate to the needs of the business, not
                  to exceed 49% of the total property. For example, a horse-boarding facility
                  traditionally requires that someone be on premises at all times to care for the horses.
                  In this case, the residential property would be considered to be occupied by the
                  business.
   K. Change of Ownership:
       1. Projects that result in a change of ownership are eligible under the following circumstances:
              a. The 504 Project finances only the costs associated with eligible long-term fixed
                 assets; the acquisition of any other assets such as receivables or goodwill is not an
                 eligible use of 504 loan proceeds or Third Party Loan proceeds and must be financed
                 by other means, which may include a 7(a) loan;
              b. The application documents that jobs will be created or retained because of the
                 change of ownership. The application must demonstrate that there is a reasonable
                 basis upon which to conclude that the retained jobs would be lost without the change
                 of ownership. This can be in the form of a statement from the seller to that effect
                 with supporting facts or other certification acceptable to the SLPC.
       2. The 504 loan proceeds must not be used to purchase stock or any other ownership interest in
          a business unless, by purchasing the stock or other ownership interest, the Applicant is
          purchasing the real estate where the Applicant business is located and/or other eligible long-
          term fixed assets used in the Applicant’s business operation. To the extent the value of the
          stock or other ownership interest exceeds the value of the real estate and/or other eligible
          long-term fixed assets (“excess value”):
              a. The excess value cannot be financed by the Project financing; it must be financed
                 separately; and
              b. The excess value must be de minimis compared to the value of the real estate and/or
                 other eligible long-term fixed asset(s).
       3. The change of ownership must result in the Applicant owning 100% of the business.
       4. The seller may not remain as an officer, director, stockholder or key employee (an employee
          who manages daily operations, e.g. overseeing a department of a division, not a clerical staff
          position) of the business.
       5. All other 504 Loan Program Requirements must be met.
   L. Loan Proceeds to Finance a Third Party Lender’s Other Real Estate Owned (OREO) (13 CFR §
      120.923):
       Where loan proceeds will be used to finance a Third Party Lender’s own OREO property, the
       application must:
       1. Be submitted to the SLPC (delegated authority may not be used to process these
          applications);

Effective April 1, 2019                                                                         Page 322
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 381 of 484
SOP 50 10 5(K)                                                                                Subpart C

       2. Include an independent real estate appraisal that meets the requirements found in Chapter 3
          of this Subpart (the appraisal requirement cannot be delayed until loan closing); and
       3. Include an explanation of the circumstances surrounding the Third Party Lender’s
          acquisition of the real estate. If the acquisition of the property was triggered by a business
          failure at that particular location, the Third Party Lender must submit a detailed explanation
          of why the new small business Borrower will succeed at that same location.




Effective April 1, 2019                                                                        Page 323
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 382 of 484
SOP 50 10 5(K)                                                                                   Subpart C

       CHAPTER 3: COLLATERAL, APPRAISALS AND ENVIRONMENTAL POLICIES


I.   COLLATERAL
     A. SBA’s 504 Collateral Policy (13 CFR §120.934):
        When assessing the adequacy of collateral the CDC must consider the impact that covenants
        and other restrictions recorded against the collateral may have on its value and marketability.
        (See Chapter 2, Para. II.D.8 of this Subpart for guidance on covenants and other restrictions
        recorded against the collateral when the Applicant is operating under a franchise agreement.)
        The CDC must document this analysis in the file. Examples of items to review include:
        1. Deed restrictions, covenants, easement provisions, reversionary interests, subordinations,
           leases and options and other provisions that restrict the use of the property for the benefit of
           a third party (note: certain deed restrictions pertaining to the use of the property, which are
           intended to protect the health and safety of occupants, may be acceptable, e.g., deed
           restrictions based upon environmental concerns including restrictions on residential use, use
           as a day care center for children or seniors, use as a school, or use as a hospital); and
        2. Engineering Controls that require the small business concern or subsequent owners to install
           costly devices or structures such as extraction wells or subsurface barrier walls prior to
           constructing a building, remodeling, or otherwise improving the property.
        SBA usually takes a second lien position on Project Property, but may have a shared lien (pari-
        passu) with the Third Party Lender.
     B. Adequacy of Collateral:
        1. SBA’s second lien position will generally be considered adequate. Factors that SBA may
           consider in determining the adequacy of SBA’s collateral may include but not limited to the
           following:
               a. Strong, consistent cash flow that is sufficient to cover the debt;
               b. Demonstrated, proven management;
               c. The applicant business has been in operation for more than 2 years; and
               d. The proposed Project is a logical extension of the applicant’s current operations.
        2. Because leasehold improvements provide minimal collateral value, the CDC must consider
           requiring additional collateral.
        3. Caution: Do not encumber assets or require additional contributions that the Borrower needs
           to sustain ongoing operations. Taking additional collateral with minimal liquidation value
           only serves to limit the Borrower’s ability to obtain additional short-term financing while
           offering little or no additional protection to SBA.
        4. Lien position on real estate is generally evidenced by a title insurance policy. If the title
           insurance policy contains a clause requiring arbitration or a clause allowing either party to
           demand arbitration in the case of a dispute, an endorsement to the policy must be obtained
           deleting that condition. If the policy requires that both parties agree to arbitration, no
           endorsement is necessary.
Effective April 1, 2019                                                                          Page 324
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 383 of 484
SOP 50 10 5(K)                                                                                 Subpart C

   C. Third Party Loan:
       1. The Third Party Lender usually has a 1st lien on the Project Property, and SBA cannot
          guarantee these loans. (13 CFR § 120.920)
       2. When the Third Party Lender is the property seller, the Third Party Loan must be
          subordinate to the 504 loan except under the following circumstances (13 CFR § 120.923):
              a. The Borrower assumes an existing note as part of the total financing;
              b. The FDIC has carry-back financing; or
              c. The property is classified as “Other Real Estate Owned” (OREO), by a national
                 bank, a State-chartered, or other federally regulated lender and the property is of
                 sufficient value to support the 504 loan.
       3. SBA’s lien position must not be subordinate to loans made from the proceeds of a tax-
          exempt obligation. (See Chapter 1, Paragraph IV.D. of this Subpart for additional guidance.)
   D. Mixed Use Collateral:
       When one 504 debenture finances both real estate and significant shorter term assets, such as
       machinery and equipment and furniture and fixtures, the CDC should consider the following:
       1. Taking, along with the Third Party Lender, lien positions based upon proportional shares in
          the financing of the Project;
       2. Taking a 1st lien position on the shorter term assets. SBA requires at least a 2nd lien
          position unless there is a lien from an existing 504 loan on the assets;
       3. Requiring additional equity or collateral; or
       4. Removing the shorter term assets from the Project and have them financed by another
          source.
   E. Guaranties:
       1. Personal Guaranties: Individuals who own 20% or more of an Applicant must provide an
          unlimited full personal guaranty. If a person has executed the Note as a Borrower in an
          individual capacity, that person does not also have to execute a personal guaranty. When
          deemed necessary for credit or other reasons, SBA or, for a loan processed on a delegated
          basis, the PCLP CDC may require other appropriate individuals or entities to provide full or
          unlimited guarantees of the loan without regard to the percentage of their ownership
          interests, if any. For example, an individual with a minority ownership or no ownership
          interest in the Applicant or OC who is critical to the operation of the business may be
          required to provide a personal guaranty (13 CFR § 120.160(a)). Each 504 loan must be
          guaranteed by at least one individual or entity. If a limited guarantee is used, CDC must
          choose one of the payment limitation options in SBA Form 148L (Unconditional Limited
          Guarantee) and specify the option in the Authorization.
              a. CDC must obtain a personal financial statement from all individuals guaranteeing
                 the loan.
              b. Guaranty may be secured or unsecured but must meet SBA’s collateral requirements.
                 If the loan is not fully collateralized by business assets, available personal assets

Effective April 1, 2019                                                                        Page 325
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 384 of 484
SOP 50 10 5(K)                                                                                  Subpart C

                  must be pledged to secure the guaranty.
              c. Guaranty of Spouse:
                  i.      Each spouse owning 5% or more of an Applicant must personally guarantee
                          the loan in full when the combined ownership interest of both spouses is 20%
                          or more.
                  ii.     For a non-owner spouse, CDC must require the signature of the spouse on the
                          appropriate collateral documents. The spouse's guaranty secured by jointly held
                          collateral will be limited to the spouse's interest in the collateral.
       2. Corporate/Other Guaranties: All entities that own 20% or more of an Applicant must
          provide an unlimited full guaranty. SBA/CDC may require other entities to guarantee the
          loan as well. If the entity that owns 20% or more of the Applicant is a trust (revocable or
          irrevocable), the trust must guarantee the loan with the trustee executing the guaranty on
          behalf of the trust and providing the certifications required in Chapter 2 of this Subpart. In
          addition, if the trust is revocable, the Trustor also must guarantee the loan. Financial
          statements are necessary to determine the assets available to support the guaranty.
       3. Reducing Ownership Interest:
              a. Any person subject to the personal guaranty requirements 6 months prior to the date
                 of the loan application would continue to be subject to the requirements even if that
                 person has changed his or her ownership interest to less than 20%.
              b. The only exception to the 6-month rule is when that person completely divests his or
                 her interest prior to the date of application. Complete divestiture includes divestiture
                 of all ownership interest and severance of any relationship with the Applicant (and
                 any associated Eligible Passive Concern) in any capacity, including being an
                 employee (paid or unpaid).
       4. Employee Stock Ownership Plans (ESOPs) and 401(k) Accounts:
          When an ESOP or 401(k) owns 20% or more of an Applicant, the Plan or Account cannot
          guarantee the loan. CDCs must ensure that the Plan or Account meets all applicable IRS,
          Treasury and Department of Labor eligibility requirements. In addition, the following loan
          conditions must be met:
              a. The owner(s) of the 401(k) must provide his or her full unconditional personal
                 guaranty regardless of the individual ownership interest in the applicant concern.
                 This guaranty must be a secured guaranty if required by SBA’s existing collateral
                 policies.
              b. The members of the ESOP are not required to personally guarantee the debt, but all
                 owners of the Small Business Applicant who hold an ownership interest outside the
                 ESOP are subject to SBA’s personal guaranty requirements, including paragraph
                 I.E.1 above.
              c. The application cannot be structured as an EPC/OC (13 CFR § 120.111(a)(6)). SBA
                 regulations require that each 20% or more owner of the EPC and each 20% or more
                 owner of the OC guarantee the loan, and the regulation does not provide for an

Effective April 1, 2019                                                                         Page 326
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 385 of 484
SOP 50 10 5(K)                                                                                   Subpart C

                  exception.
II. APPRAISAL REQUIREMENTS
The regulations governing appraisal requirements are set forth at 13 CFR § 120.160(b).
   A. Commercial Real Estate:
       1. SBA requires a real estate appraisal if the estimated value of the Project Property is:
              a. Greater than $250,000; or
              b. $250,000 or less, if such appraisal is necessary for appropriate evaluation of
                 creditworthiness.
       2. The appraiser must be:
              a. Independent and have no appearance of a conflict of interest (such as a direct or
                 indirect financial or other interest in the property or transaction); and
              b. Either State-licensed or State-certified with the following exception: when the
                 Project Property’s estimated value is over $1,000,000, the appraiser must be State-
                 certified.
       3. The “Appraisal Report” must be prepared in compliance with the Uniform Standards of
          Professional Appraisal Practice (USPAP) and dated no more than twelve months prior to the
          date of application.
       4. In order for the appraiser to identify the scope of work appropriately, the appraisal must
          identify SBA as the client or an intended user of the appraisal, as those terms are defined in
          the Uniform Standards of Professional Appraisal Practice (USPAP). The CDC may also be
          identified as the client or an intended user. It is acceptable to SBA if the appraisal identifies
          the Third Party Lender as the client and SBA as intended user. The CDC may not use an
          appraisal prepared for the applicant. The cost may be passed on to the Borrower.
       5. If the loan will be used to finance new construction or the substantial renovation of an
          existing building, the appraisal must estimate what the market value will be at completion of
          construction. (“Substantial” means rehabilitation expenses of more than one-third of the
          purchase price or fair market value at the time of the application.) After construction is
          completed, CDC must obtain a statement from the appraiser, general contractor, project
          architect, or construction management firm that the building was built with only minor
          deviations (if any) from the plans and specifications upon which the original estimate of
          value was based. If the CDC cannot obtain such a statement, then the CDC cannot close the
          loan without the Sacramento Loan Processing Center’s (SLPC) prior written permission.
       6. If the loan will be used to acquire an existing building that does not require construction, the
          appraiser should estimate market value on an as-is basis. If the appraiser estimates the value
          other than on an as-is basis, the narrative must include an explanation of why the as-is basis
          was not used.
       7. If the appraisal engagement letter asks the appraiser for a business enterprise or going
          concern value, the appraiser must allocate separate values to the individual components of
          the transaction including land, building, equipment and business (including intangible


Effective April 1, 2019                                                                           Page 327
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 386 of 484
SOP 50 10 5(K)                                                                                    Subpart C

           assets).
       8. When the collateral is a Special Purpose Property, the appraiser must be experienced in the
          particular industry.
       9. An appraisal must be submitted and approved by the SLPC (except on Delegated loans)
          prior to closing. If the appraisal comes in at less than 95% the estimated value, the debenture
          must be reduced or, if available, the CDC must secure additional collateral or additional
          investment from the Borrower and/or guarantors that will be added to the required
          Borrower’s Contribution and will be sufficient to address the gap in value. If additional
          collateral or additional investment is not available, but the applicant demonstrates strong,
          consistent cash flow sufficient to support the debt, then the SLPC can approve the appraisal
          and the CDC may close the loan.
       10. An appraisal must be submitted to the SLPC with the application under the following
           circumstances:
               a. Equity in land owned for 2 years or more is being contributed as part of Borrower’s
                  contribution;
               b. The real estate is Third Party Lender’s OREO; or
               c. The Project is not an arms-length transaction (e.g., family members).
               d. The seller of the property is carrying back a loan that is part of the Borrower’s
                  contribution.
   B. Equipment Appraisal:
       SBA requires that an equipment appraisal be obtained when used equipment is part of the
       Project and is either being purchased from someone other than an equipment dealer, or being
       refinanced. The equipment appraisal needs to be a written document from a person that is
       qualified to provide a valuation, is independent of the transaction, and has performed an on-site
       inspection of the equipment. The appraisal must be dated no more than twelve months prior to
       the date of the application.
   C. Non-commercial real estate or real estate securing a personal guaranty:
       SBA has no specific appraisal requirements for non-commercial real estate (such as a residence)
       or real estate (commercial or non-commercial) taken as collateral to secure a personal guaranty.


III. ENVIRONMENTAL POLICIES AND PROCEDURES
These environmental policies and procedures apply to all 504 loans. Prudent lending practices may
dictate additional Environmental Investigations or safeguards.
   A. Definitions:
       Terms that are capitalized in this paragraph are defined in the “Definitions” section in
       Appendix 2.
   B. The Risks of Environmental Contamination include:
       1. The costs of Remediation could impair the Borrower’s ability to repay the loan and/or

Effective April 1, 2019                                                                           Page 328
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 387 of 484
SOP 50 10 5(K)                                                                                   Subpart C

          continue to operate the business;
       2. The value and marketability of the Property could be diminished. If the Borrower defaults,
          CDC or SBA might have to abandon the Property to avoid liability or accept a reduced price
          for the Property;
       3. CDC or SBA could be liable for environmental clean-up costs and third-party damage
          claims arising from Contamination if title to contaminated Property is taken as a result of
          foreclosure proceedings and/or CDC or SBA exercises operational control at the Property;
          and
       4. If a Governmental Entity cleans a site, it may be able to file a lien for recovery of its costs
          which may be superior to SBA’s lien.
   C. Environmental Investigations:
       SBA requires an Environmental Investigation of all commercial Property upon which a security
       interest such as a mortgage, deed of trust, or leasehold deed of trust is offered as security for a
       loan or debenture. The type and depth of an Environmental Investigation to be performed varies
       with the risks of Contamination. This paragraph provides minimum standards. Prudent lending
       and internal CDC policy may dictate additional Environmental Investigations or safeguards.
   D. Submission of Environmental Investigation Reports:
       The CDC must submit the Environmental Investigation Report to the SBA Center processing
       the application except on PCLP loans. CDCs processing PCLP loans do not have to submit
       Environmental Investigation Reports to the SBA Center but they must keep a copy of any
       Environmental Investigation Report in the loan file. All CDCs must comply with and meet the
       requirements of the Environmental Policies and Procedures set forth in this SOP. For example,
       all Transaction Screens, Phase I and Phase II ESAs must be performed by an Environmental
       Professional and be accompanied by the Reliance Letter in Appendix 3. (A Reliance Letter is
       required even if the Environmental Investigation Report is addressed to the CDC.) Any request
       for an exception to SBA’s Environmental Policies and Procedures must be directed to the
       Environmental Committee (see paragraph K), no matter how the underlying loan is being
       processed.
   E. The Steps of an Environmental Investigation:
       1. NAICS Codes. For all Property except a unit in a Multi-Unit Building, CDC must begin by
          making a Good Faith effort to determine the NAICS code(s) for the Property’s current and
          known prior uses and compare the NAICS code(s) to the list of environmentally sensitive
          industries in Appendix 4. For a unit in a Multi-Unit Building, Lender may proceed directly
          to subparagraphs b)i. and ii. below.
              a. If there is a NAICS code match to an environmentally sensitive industry identified in
                 Appendix 4, the Environmental Investigation must begin with a Phase I, regardless
                 of the amount of the loan.
                  If the NAICS code begins with 447 (gas stations with or without convenience
                  stores), the Environmental Investigation must begin with a Phase I and the CDC
                  must also refer to and, if applicable, comply with “Environmental Investigation
                  Requirements for Gas Station Loans” in Appendix 5.

Effective April 1, 2019                                                                          Page 329
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                    Desc:
                         Exhibit Page 388 of 484
SOP 50 10 5(K)                                                                               Subpart C

              b. If there is not a NAICS code match to an environmentally sensitive industry, or if the
                 Property is a unit in a Multi-Unit Building, the CDC must proceed as follows:
                  i.      If the loan amount is up to and including $150,000, the Environmental
                          Investigation may begin with an Environmental Questionnaire.
                  ii.     If the loan amount is more than $150,000, the Environmental Investigation
                          must, at a minimum, begin with an Environmental Questionnaire and Records
                          Search with Risk Assessment.
       2. Environmental Questionnaire Results. If the Environmental Questionnaire reveals it is
          unlikely that there is environmental contamination at the Property and that no further
          investigation is warranted, CDC must submit the results of the Environmental Investigation
          to SBA with recommendations and seek SBA’s concurrence.
          If at any time an Environmental Questionnaire reveals that further investigation is
          warranted, CDC must obtain, at a minimum, a Records Search with Risk Assessment.
       3. Environmental Questionnaire & Records Search with Risk Assessment Results
              a. If the Environmental Questionnaire reveals it is unlikely that there is environmental
                 contamination at the Property and that no further investigation is warranted, and the
                 Records Search with Risk Assessment concludes that the Property is a “low risk” for
                 Contamination, CDC must submit the results of the Environmental Investigation to
                 SBA with recommendations and seek SBA’s concurrence.
              b. If the Records Search with Risk Assessment concludes that the Property is anything
                 other than “low risk” for Contamination, CDC must obtain a Phase I ESA.
       4. Transaction Screen Results
              a. If the Environmental Professional conducting the Transaction Screen concludes that
                 no further investigation is warranted, the CDC must submit the results of the
                 Environmental Investigation to SBA with recommendations and seek SBA’s
                 concurrence.
              b. If the Environmental Professional conducting the Transaction Screen concludes that
                 further investigation is warranted, the CDC must obtain a Phase I ESA. If an
                 Environmental Professional recommends proceeding directly from the Transaction
                 Screen to a Phase II (thus bypassing the Phase I), and the CDC concurs, the CDC
                 must seek in advance an exception to policy from the SBA Environmental
                 Committee, which may be granted on a case-by-case basis.
       5. Phase I ESA Results
              a. If the Environmental Professional conducting the Phase I ESA concludes that no
                 further investigation is warranted, the CDC must submit the results of the
                 Environmental Investigation to SBA with recommendations and seek SBA’s
                 concurrence.
              b. If the Environmental Professional conducting the Phase I ESA concludes that further
                 investigation is warranted (typically a Phase II), and the CDC still wants to make the
                 loan, the CDC must proceed as recommended by the Environmental Professional, or

Effective April 1, 2019                                                                      Page 330
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 389 of 484
SOP 50 10 5(K)                                                                                Subpart C

                  in the alternative submit the results of the Environmental Investigation to the SBA
                  with recommendations and seek SBA’s concurrence. In general, SBA will require
                  compliance with all of an Environmental Professional’s recommendations (including
                  “housekeeping measures,” such as secondary containment, decommissioning
                  monitoring wells, sealing floor drains, etc.). In the rare instance where an exception
                  may be warranted, CDCs must provide the SBA Environmental Committee with
                  justification for not wanting to follow the Environmental Professional’s
                  recommendations and obtain committee approval.
       6. Phase II ESA Results
              a. If the Environmental Professional conducting the Phase II ESA concludes that no
                 further investigation is warranted, the CDC must submit the results of the
                 Environmental Investigation to SBA with recommendations and seek SBA’s
                 concurrence.
              b. If the Phase II ESA reveals Contamination and the CDC still wishes to make the
                 loan, CDC must ensure that the Environmental Professional has documented:
                  i.      Whether the Contamination quantities exceed the reportable or actionable
                          levels;
                  ii.     Whether Remediation is necessary;
                  iii.    An estimate of any Remediation costs (Environmental Professionals may use
                          ASTM E2137-01 Standard Guide for Estimating Monetary Costs and
                          Liabilities for Environmental Matters); and
                  iv.     The projected completion date of any Remediation.
              c. If the Environmental Investigation reveals Contamination, the CDC should
                 determine whether disbursement is appropriate under one or more of the factors
                 identified in subparagraph G below, “Approval and Disbursement of loans when
                 there is Contamination or Remediation at the Property.”
       7. If at any stage of the Environmental Investigation SBA concurs with a CDC’s
          recommendation that environmental risk has been sufficiently minimized and that no further
          investigation is required, the loan may be disbursed.
   F. Legal Responsibilities of SBA Field Counsel and Center Counsel:
       With respect to environmental investigations that are required to be submitted to an SBA Loan
       Processing Center, SBA loan processing personnel must obtain field or center counsel’s opinion
       as to the adequacy of an Environmental Investigation and whether the risk of Contamination, if
       any, has been sufficiently minimized.
   G. Approval and Disbursement of loans when there is Contamination or Remediation at the
      Property:
       Loans may not be approved or disbursed if there is known Contamination or on-going
       Remediation at the Property unless the risks have been minimized to the satisfaction of SBA
       Loan Processing Center personnel after consulting with and obtaining the concurrence of SBA
       field counsel or center counsel. CDCs seeking loan approval or disbursement authority despite

Effective April 1, 2019                                                                       Page 331
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 390 of 484
SOP 50 10 5(K)                                                                                  Subpart C

       Contamination or on-going Remediation at the Property must submit a recommendation to SBA
       that includes, at a minimum, a discussion of the following:
       1. Nature and Extent of the Contamination including copies of the following documents
          pertaining to the Property:
              a. All relevant Environmental Investigation Reports;
              b. All publicly available Governmental Entity correspondence;
       2. Remediation
              a. Recommended method of Remediation;
              b. Status of on-going Remediation, if any;
              c. Environmental Professional's estimated cost of Remediation;
              d. Environmental Professional's estimated completion date;
              e. Governmental Entity's designation of responsible Person(s);
              f. Person(s) paying for on-going Remediation;
       3. Collateral Value
              a. Proposed loan amount and proposed use of proceeds;
              b. Appraised or the estimated value of the Property;
              c. Institutional Controls and Engineering Controls, if any, and their impact on
                 repayment ability, collateral value and marketability of the Property; and
       4. Mitigating Factors
          SBA will rely upon one or more of the following factors when deciding to disburse before
          completion of Remediation or monitoring:
              a. Indemnification. If any Person who possesses sufficient financial resources to cover
                 the costs of completing Remediation executes the SBA Environmental
                 Indemnification Agreement in Appendix 6, approval or disbursement may be
                 considered. CDC must conduct an analysis of the proposed indemnitor to ensure that
                 it has sufficient assets to honor an indemnification agreement. The Third Party
                 Indemnitor cannot be the Borrower or operating company.
                  The SBA Environmental Indemnification Agreement:
                  i.      Cannot be modified;
                  ii.     Must be executed by the Borrower and (if applicable) Operating Company;
                  iii.    Must have a copy of the Environmental Investigation Report attached to it; and
                  iv.     Must be properly recorded in the memorandum format in Exhibit C to
                          Appendix 6.
                  All CDCs must submit the finalized SBA Environmental Indemnification Agreement
                  to SBA for review and approval no less than 2 weeks in advance of submission of
                  the loan closing package to the CDC’s Lead SBA Office.
Effective April 1, 2019                                                                         Page 332
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 391 of 484
SOP 50 10 5(K)                                                                                  Subpart C

              b. Completed Remediation. If the Governmental Entity has affirmed in writing that
                 active Remediation is complete but additional monitoring is required, approval or
                 disbursement may be considered after the following occurs: (a) monitoring results
                 for the first year are obtained; (b) an Environmental Professional concludes that the
                 results show no unacceptable increase in Contamination since Remediation; and (c)
                 Environmental Professional concludes that the owner/operator of the Property is in
                 compliance with any continuing obligations, including activity and use limitations,
                 Engineering and Institutional Controls, and post-Remedial monitoring required by
                 the Governmental Entity.
              c. No Further Action. If a CDC obtains a “no further action letter” or “closure letter”
                 from a Governmental Entity (or state equivalent of a “no further action letter” or
                 “closure letter) stating that no further Remediation or monitoring of Contamination
                 previously found is required, approval or disbursement may be considered. A state
                 equivalent of a closure letter includes a written determination from a licensed
                 professional in those jurisdictions that delegate authority to such professionals for
                 site closures.
              d. Minimal Contamination with Minimal Remediation. If the extent of Contamination
                 and cost of Remediation are de minimis in relation to the value of the Property
                 and/or the resources of the Person responsible for Remediation, and the Remediation
                 is projected to be completed within 1 year, approval or disbursement may be
                 considered. The CDC should identify the Environmental Professional that will
                 supervise the Remediation and discuss: (a) the nature of the Contamination; (b) the
                 reliability of the Remediation estimates; (c) the projected completion date; and (d)
                 the duration of ongoing monitoring.
              e. Clean-up Funds. If CDC provides evidence from a Governmental Entity that the
                 Borrower or Property has been approved by a fund to pay for or reimburse
                 Remediation costs, and the amount allocated is sufficient to cover the costs of
                 Remediation, approval or disbursement may be considered. CDC must also address
                 any conditions of Remediation that might preclude payment or reimbursement and
                 the financial capability of the fund.
              f. Escrow Account. If an escrow account is available which (a) equals a minimum of
                 150 percent of the total estimated cost of required Remediation and (b) is controlled
                 by a 7(a) Lender or first mortgage holder in a 504 loan as trustee, approval or
                 disbursement may be considered. The Governmental Entity must concur with the
                 Remediation’s scope. The Loan Authorization and escrow agreement for the escrow
                 account must ensure that escrow funds will only be used for Remediation costs. The
                 source of the escrow funds may not be SBA loan proceeds. Depending upon the
                 circumstances, an escrow account with more than 150 percent of the estimated costs
                 of Remediation may be appropriate. The escrowed funds may be used for
                 Remediation. Any remaining funds in the account may not be released until the
                 appropriate “closure letter” or “no further action letter” is received or, in the case of
                 monitoring, when all monitoring wells related to the Property have been
                 decommissioned.


Effective April 1, 2019                                                                         Page 333
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 392 of 484
SOP 50 10 5(K)                                                                                  Subpart C

                  Note: Third Party Lender’s role as trustee of the escrow account is solely to release
                  funds upon the satisfactory completion of Remediation work -- the Third Party
                  Lender must not control or manage the Property being Remediated.
              g. Groundwater Contamination Originating from Another Site. If groundwater
                 Contamination on the Property is shown to have come from another property,
                 approval or disbursement may be considered if:
                  i.      Another Person with sufficient resources is performing Remediation pursuant
                          to a Remediation action plan that has been approved by the appropriate
                          Governmental Entity; or
                  ii.     The state has laws or regulations that provide that an owner or operator of
                          property will not be responsible for Contamination from another site; or
                  iii.    The Governmental Entity provides satisfactory written assurance that it will
                          not hold the Property owner liable for the Contamination. CDC should attempt
                          to have CDC and SBA included by name in the letter along with the Property
                          owner and future purchasers.
              h. Additional or Substitute Collateral. If additional or substitute collateral is being
                 pledged, or an additional equity contribution is being made, sufficient to overcome
                 the potential loss due to Contamination, then approval or disbursement may be
                 considered.
              i. Other Factor(s). CDC and SBA may rely on factors other than or in addition to the
                 eight referenced above when considering approval or disbursement. For example, the
                 existence of adequate environmental insurance that is already in place and already
                 paying remediation costs, bonds, agreements not to sue present and future property
                 owners from the Governmental Entity, brownsfields agreements, Engineering and
                 Institutional Controls, etc. However, reliance solely upon “Other Factor(s)” requires
                 clearance from the SBA Environmental Committee. This requirement extends to
                 PCLP CDCs.
                  PCLP CDCs must follow these guidelines, but they do not have to submit
                  documentation or obtain SBA’s concurrence prior to approval or disbursement of the
                  loan unless they are relying solely upon the “Other Factor(s)” in subparagraph 4.i)
                  above. However, all CDCs, including PCLP CDCs, must forward each finalized
                  SBA Environmental Indemnification Agreement (located in Appendix 6) to the Lead
                  SBA Office for review and approval no less than 2 weeks in advance of submission
                  of the loan closing package to the Lead SBA Office if they want the loan to be
                  considered in that closing cycle.
   H. Special Use Facilities:
       1. Child-Occupied Facilities
          Prudent lending practices dictate that specific additional environmental assessments be
          performed for Child-Occupied Facilities. Such facilities must undergo a lead risk assessment
          and also testing for lead in drinking water at all taps and fountains potentially used as a
          drinking water source for children. All lead assessments must be conducted in conformance

Effective April 1, 2019                                                                         Page 334
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 393 of 484
SOP 50 10 5(K)                                                                                 Subpart C

          with U.S. Environmental Protection Agency (EPA) regulations at 40 CFR 745 and U.S.
          Department of Housing and Urban Development (HUD) Guidelines for the Evaluation and
          Control of Lead-Based Paint Hazards in Housing Second Edition, July 2012. The results of
          these assessments must be submitted to the SBA. Disbursement will not be authorized
          unless the risk of lead exposure to infants and small children has been sufficiently
          minimized.
       2. Drycleaners
          On-site dry cleaning facilities, which may have utilized chlorinated solvents such as
          tetrachloroethene (PCE) and trichloroethene (TCE) and/or petroleum-based solvents in the
          course of their business operations, may present significant clean-up costs if these
          contaminants have entered the soil, soil vapor and/or groundwater. Prudent lending practices
          dictate and SBA requires that for any Property with on-site dry cleaning facilities, whether
          currently in operation or operated historically at the site, that uses, used, or likely used
          chlorinated and/or petroleum-based solvents, a Phase I followed by a Phase II
          Environmental Assessment is required. (Any deviation from this requirement must be
          directed to EnvironmentalAppeals@sba.gov as a request for an exception to policy). For on-
          site dry cleaners, the investigation must address soil, groundwater and soil vapor. A Phase II
          performed in connection with an on-site dry cleaning facility must be conducted by an
          independent Environmental Professional who holds a current Professional Engineer’s or
          Professional Geologist’s license and has the equivalent of three (3) years of full time
          relevant experience.
       3. Gasoline Stations
          Gasoline stations also present significant clean-up costs if contaminated (for specific
          requirements pertaining to gasoline stations, please refer to Appendix 5).
   I. Release of Rights to Indemnification from SBA/CDC:
       If any Person has a right to indemnification from subsequent owners of the Property (e.g.,
       SBA/CDC after acquiring Property through foreclosure or other means), then they must execute
       either the SBA Indemnification Agreement or another document in which they waive all known
       and unknown rights and release all claims and causes of action whether now or hereafter in
       existence against SBA and CDC related to Contamination at the Property including the right to
       indemnification. CDCs must submit all waiver and release documents to the SBA center
       processing the loan for review and approval by SBA counsel, along with a copy of the title
       report, the document providing for indemnification, and the purchase and sale documents, if
       any. PCLP CDCs must also submit the waiver and release to the SBA for review and approval
       prior to a request that SBA fund the loan. The document containing the waiver and release must
       be recorded.
   J. Brownfields Sites:
       SBA encourages the redevelopment of brownfields, and SBA loan guarantees are available to
       small businesses interested in locating on revitalized brownfields. Typically, this occurs through
       utilization of one or more of the nine factors in subparagraph G.4 above.
   K. Questions on SBA’s Environmental Policy and Appeals:


Effective April 1, 2019                                                                        Page 335
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                   Desc:
                         Exhibit Page 394 of 484
SOP 50 10 5(K)                                                                              Subpart C

       Questions on SBA’s Environmental Policy should be directed to local field counsel for the area
       where the Property is located.
       CDCs who believe that an environmental decision that has been rendered by SBA is
       inconsistent with this SOP may appeal the decision by forwarding a copy of the decision, along
       with an explanation of how the determination is perceived to be inconsistent with this SOP to
       EnvironmentalAppeals@sba.gov. (NOTE: this e-mail address cannot receive submissions
       larger than 15MB. If the e-mail and attachments exceed this size, the appeal must be sent in
       more than one e-mail.) Environmental appeals, including exceptions to Agency environmental
       policy, will be reviewed by the SBA Environmental Committee comprised of OGC attorneys
       appointed by the Associate General Counsel for Litigation, who may consult with an
       environmental engineer. The Associate General Counsel for Litigation retains the authority to
       overrule decisions rendered by the SBA Environmental Committee.




Effective April 1, 2019                                                                     Page 336
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 395 of 484
SOP 50 10 5(K)                                                                                Subpart C

            CHAPTER 4: LOAN APPLICATION PROCEDURES AND CONTROLS
I.   CDC’S 504 APPLICATION
The CDC and Applicant must complete in full the SBA Form 1244, “Application for Section 504
Loans,” and all certifications therein. The CDC must disclose 100% of the Applicant’s ownership on
SBA Form 1244 and in the E-Tran system in order to submit a loan application. Each owner must be
identified in the E-Tran system.


II. MINIMUM DEBENTURE AMOUNT
The minimum dollar amount for a debenture is $25,000. (13 CFR § 120.930(B))


III. SUBMITTING THE APPLICATION
     A. Regular 504 Loans:
        1. All 504 loans are processed in the SLPC.
        2. The CDC completes the following documents which can be found at
           https://www.sba.gov/document:
               a. SBA Form 1244, Application for Section 504 Loan; and
               b. SBA Form 2450, Eligibility Information Required for 504 Submission.
        3. Certified Development Companies use the 504 E-Tran system to submit all 504 loan
           applications. CDCs may choose to either use a vendor solution that integrates with the
           Capital Access Financial System (CAFS) loan platform or manually use the E-Tran web
           screens to submit all 504 loan applications and all attachments electronically via E-Tran to
           the SLPC. Documents greater than 250MB must be separated into multiple documents. The
           system does not support uploads greater than 250MB. Detailed guidance on the E-Tran
           submission process can be found in the 504 E-TRAN User Guide for Submitting Loan
           Applications, posted on SBA’s website.
     B. Premier Certified Lenders Program (PCLP) Loans:
        1. The PCLP CDC completes the following documents which can be found at
           https://www.sba.gov/document.
               a. PCLP Guarantee Request (SBA Form 2234 (Part A))
               b. Copy of pages 2 and 11 of SBA Form 1244;
               c. Copy of “Supplemental Information for PCLP Processing” (SBA Form 2234 Part
                  B); and
               d. Copy of “Eligibility Information Required for PCLP Submission” (SBA Form 2234
                  Part C).
        2. Send the completed items through the 504 E-TRAN system.



Effective April 1, 2019                                                                       Page 337
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 396 of 484
SOP 50 10 5(K)                                                                                 Subpart C

   C. Abridged Submission Method (ASM):
       SBA has established a streamlined loan application processing procedure known as the
       Abridged Submission Method (ASM). Under this process, the CDC is required to collect and
       retain all exhibits to SBA Form 1244, but is only required to submit the documents not marked
       with an asterisk on the instructions. See SBA Form 1244. The application includes:
       1. Credit memorandum,
       2. Draft loan authorization,
       3. SBA Form 1244.
       4. Only the following exhibits to the 1244:
              a. Eligibility checklist (Exhibit 2);
              b. SBA Forms 912 (Exhibit 3), if required;
              c. Management Agreement, if any (Exhibit 5);
              d. Franchise documentation (Exhibit 13);
              e. Key costs documents (Exhibit 14);
              f. Collateral appraisals (Exhibit 15);
              g. Environmental documentation (Exhibit 16);
              h. Participating Lender Letter (Exhibit 17);
              i. USCIS Verification (Exhibit 18); and
              j. Copies of debt and lien instruments and a transcript of account or equivalent (Exhibit
                 21).
       5. Due to the certification on Form 1244, wet signatures from the Applicant are not required on
          the following Exhibits:
              a. Exhibit 4: “Personal Financial Statement;”
              b. Exhibit 6: “A balance and income statement as well as Federal income tax returns
                 for the previous 2 years for SBC (or 3 years, if the alternative 7(a) size standard is
                 used);
              c. Exhibit 7: “A balance sheet and income statement dated 120 days of the application
                 together with an aging of the accounts receivable and accounts payable listed;” and
              d. Exhibit 12: “The names of affiliated (through ownership or management control) or
                 subsidiary businesses as well as the last three fiscal year-end financial statements
                 and/or Federal income tax returns for the last 3 years (or 2 years, if the alternative
                 7(a) size standard is being used.)
          The signature on the Certification will serve as the signature for Exhibits 4, 6, 7 and 12.
       6. The CDC files including the Exhibits must be available for review by SBA at any time.
       7. All CDCs are required to provide a copy of the full or partially executed purchase/sale
          agreements with 504 applications.
Effective April 1, 2019                                                                         Page 338
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 397 of 484
SOP 50 10 5(K)                                                                                Subpart C

   D. Criteria for ASM:
       1. SLPC selects CDCs to participate in ASM. To be selected, CDCs must submit complete,
          quality loan applications.
       2. To submit loans using ASM, a CDC must:
              a. Have Accredited Lender Program (ALP) status;
              b. Have Premier Certified Lenders Program (PCLP) status; or
              c. Have submitted at least 10 loans in the last 12 months, and have passed benchmark
                 measures using the most recent loans processed; and
              d. Earn an average “loan package score” (LPS) numeric equivalent rating of no more
                 than “2.0” among the most recent 25 loans submitted as determined by the SLPC
                 upon the review of the comprehensiveness and quality of the loan application
                 package.
       3. For projects involving change of ownership and transactions between close family members,
          the application cannot be processed under ASM and as a non-arm’s length transaction the
          appraisal must be submitted with the application.
       4. Monitoring. SBA will monitor CDC’s continued eligibility to use ASM by reviewing 1 loan
          out of 10 loan applications based upon the following:
              a. Each CDC will have at least 1 loan reviewed during a 12 month period.
              b. No CDC will have more than 12 loans reviewed during a 12 month period.
              c. SLPC will send CDC a written notice for review, and CDC will have 3 business days
                 to submit the entire file to the SLPC.
       5. The CDC will lose its ASM status if:
              a. The average “loan package score” (LPS) for the most recent 25 applications (or all
                 applications since inception as ASM, if fewer than 25) submitted to the SLPC
                 exceeds 2.0, the CDC will lose its ASM status until the average LPS returns to 2.0 or
                 less.
              b. The average LPS of the ASM loans reviewed in the CDC’s annual review of ASM
                 applications by SLPC exceeds 2.0, the CDC will lose its ASM status for a period of
                 not less than 90 days.
              c. A CDC fails to meet the required portfolio performance standards or any other
                 criteria for ASM.
              d. SBA will rely more heavily on the analysis of the CDCs therefore, continued quality
                 performance of the CDCs portfolio is essential.
              e. The SLPC Center Director or designee may approve or remove ASM status at any
                 time for good cause including, but not limited to, misrepresentation, quality of post-
                 approval actions and findings of internal or external audits of the CDC.
              f. CDCs submitting applications using the ASM may upload documents using E-Tran.


Effective April 1, 2019                                                                       Page 339
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 398 of 484
SOP 50 10 5(K)                                                                                  Subpart C



           CHAPTER 5: LOAN CONDITIONS/AUTHORIZATION REQUIREMENTS
I.   AUTHORIZATION BOILERPLATE/WIZARD
The Authorization is SBA's written agreement between the SBA and the CDC providing the terms and
conditions under which SBA will guarantee a business loan.
     A. Loan Conditions (13 CFR § 120.160):
        1. SBA establishes the wording for the standard 504 Authorization conditions in the National
           Authorization Boilerplate (“the Boilerplate”). These conditions reflect the policies and
           procedures in effect at the time the Boilerplate is issued. The Boilerplate is incorporated by
           reference into this SOP. If there is any conflict between the Boilerplate and the SOP, the
           SOP supersedes the Boilerplate.
               a. The Boilerplate contains the mandatory national standard language for all SBA
                  authorizations.
               b. The Wizard is a technical tool intended to make it easier for CDCs to create
                  Authorizations based on the Boilerplate.
        2. The Authorization for 504 loans must use the pre-approved conditions that are found in the
           Boilerplate. Prior to closing, the CDC must electronically submit to SBA through E-Tran a
           copy of the executed Authorization.
        3. The party responsible for drafting the SBA Authorization is determined by the program the
           loan is processed under.
               LOAN PROGRAM             RESPONSIBLE PARTY
               REGULAR/ALP              CDC DRAFTS AND SBA FINALIZES AND
                                        EXECUTES
               PCLP                     CDC DRAFTS AND EXECUTES ON SBA’S BEHALF

        4. SBA Counsel must review and approve any Authorization that proposes to deviate from the
           Boilerplate language with the following exception. When processing a loan under PCLP
           lending authority, PCLP CDCs may develop Authorization conditions that are not pre-
           approved in the Boilerplates and use them without prior SBA approval, provided they are
           only used one time. Whenever a PCLP CDC develops and uses a non-standard condition, an
           explanation for its development must be in the loan file.
     B. Disbursement Period, Interest Rates and Loan Maturity:
        1. Disbursement Period: The loan must be disbursed within 48 months from the date of
           approval. SBA will automatically cancel undisbursed dollars. For Debt Refinance without
           Expansion, the loan must be disbursed within 9 months from the date of approval. The
           Denver Finance Center (DFC) will make a reasonable effort to mail an initial message to the
           CDC approximately 3 months prior to taking action on undisbursed funds. The message will
           inform the CDC of the undisbursed dollar amount and will provide a date on which the
           dollars will be automatically cancelled. After the 3-month message has expired, DFC will

Effective April 1, 2019                                                                         Page 340
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 399 of 484
SOP 50 10 5(K)                                                                                   Subpart C

          make a reasonable effort to mail a second message on the day the automatic cancellation is
          processed.
       2. Interest Rate: The interest rate for 10, 20, and 25 year 504 debentures is based on market
          conditions for long-term government debt at the time of sale. 13 CFR § 120.932
       3. Maturity is 10, 20, or 25 years based upon the remaining useful life of the property being
          financed as follows:
              a. A maximum of 25 years for real estate;
              b. A minimum of 10 years for machinery and equipment; and
              c. When the Project includes both real estate and machinery and equipment, the
                 maturity will be based on the asset category that constitutes the majority of loan
                 proceeds.
   C. Interim and Third Party Lender Requirements:
       CDC must insert the names of the Interim and Third Party Lenders and the amounts of the loans
       into the Authorization.
   D. Insurance Requirements: CDCs must ensure all appropriate insurance requirements are included
      in the Authorization.
       1. Hazard Insurance (13 CFR § 120.160(c)).
              a. SBA requires hazard insurance on all assets pledged as collateral. If the business is
                 located in a state that requires additional coverage such as wind, hail, earthquake or
                 other, on the hazard insurance or in a separate policy, Borrower must provide.
              b. Real Estate:
                  i.      Coverage must be in the amount of the full replacement cost.
                  ii.     If full replacement cost insurance is not available, coverage must be for the
                          maximum insurable value.
                  iii.    Insurance coverage must contain a MORTGAGEE CLAUSE (or substantial
                          equivalent) in favor of the CDC/SBA. This clause must provide that any action
                          or failure to act by the mortgagor or owner of the insured property will not
                          invalidate the interest of CDC/SBA. The policy or endorsements must provide
                          for at least 10 days prior written notice to CDC/SBA of policy cancellation.
              c. Personal Property:
                  i.      Coverage must be in the amount of full replacement cost.
                  ii.     If full replacement cost insurance is not available, coverage must be for
                          maximum insurable value.
                  iii.    Insurance coverage must contain a LENDER'S LOSS PAYABLE CLAUSE (or
                          substantial equivalent) in favor of CDC/SBA. This clause must provide that
                          any action or failure to act by the debtor or owner of the insured property will
                          not invalidate the interest of CDC/SBA. The policy or endorsements must
                          provide for at least 10 days prior written notice to CDC/SBA of policy

Effective April 1, 2019                                                                          Page 341
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 400 of 484
SOP 50 10 5(K)                                                                                   Subpart C

                          cancellation.
       2. Marine Insurance.
              a. Coverage in the amount of the full insurable value on the vessel(s) with CDC/SBA
                 designated as "Mortgagee" must be obtained when the vessel is the collateral on the
                 loan.
              b. The policy must contain a Mortgagee clause providing that the interest of CDC/SBA
                 will not be invalidated by any:
                  i.      Act, omission, or negligence of the mortgagor, owner, master, agent or crew of
                          the insured vessel;
                  ii.     Failure to comply with any warranty or condition out of mortgagee’s control;
                          or
                  iii.    Change in title, ownership or management of the vessel.
              c. The policy must include Protection and Indemnity, Breach of Warranty, and
                 Pollution coverage.
              d. The policy or endorsements must provide for at least 10 days prior written notice to
                 CDC/SBA of policy cancellation.
       3. Flood Insurance.
              a. SBA flood insurance requirements are based on the Standard Flood Hazard
                 Determination (FEMA Form 086-0-32). CDCs must obtain a FEMA Form 086-0-32
                 or a copy of the form obtained by the Interim or Third Party Lender. The mandatory
                 purchase of flood insurance requirements set forth by the National Flood Insurance
                 Program (NFIP) apply with equal force to condominium and cooperative units.
                 Policies for such units will consist of separate policies obtained by the individual
                 unit owner for the particular unit and the condominium or cooperative association
                 for the exterior of the entire building.
              b. If any portion of a building that is collateral for the loan is located in a special flood
                 hazard area, CDC must require Applicant to obtain flood insurance for the building
                 under the NFIP.
              c. If any equipment, fixtures or inventory that is collateral for the loan (“Personal
                 Property Collateral”) is in a building of which any portion is located in a special
                 flood hazard area and that building is collateral for the loan, CDC must require
                 Applicant to also obtain flood insurance for the Personal Property Collateral under
                 the NFIP.
              d. If any Personal Property Collateral is in a building of which any portion is located in
                 a special flood hazard area and that building is not collateral for the loan, CDC must
                 require Applicant to obtain flood insurance for the Personal Property Collateral. The
                 CDC may request a waiver of this requirement from the SLPC. The CDC must
                 submit with its request a written justification that fully explains why flood insurance
                 is not economically feasible or, if flood insurance is not available, the steps taken to
                 determine that it is not available. PCLP CDCs may waive this requirement when the

Effective April 1, 2019                                                                           Page 342
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 401 of 484
SOP 50 10 5(K)                                                                                    Subpart C

                  building is not collateral for the loan if it:
                  i.      Uses prudent lending standards to determine that flood insurance is not
                          economically feasible or not available; and
                  ii.     Includes written justification in the loan file that fully explains why flood
                          insurance is not economically feasible or, if flood insurance is not available,
                          the steps taken to determine that it is not available.
              e. Insurance coverage must be at least equal to the outstanding principal balance of the
                 loan or the maximum limit of coverage made available under the National Flood
                 Insurance Act of 1968, as amended, (42 U.S.C. 4001 et seq.), whichever is less.
                 (“Maximum limit of coverage available” is the lesser of the maximum limit available
                 under the NFIP for the type of structure or the insurable value of the structure.)
              f. Insurance coverage must contain a MORTGAGEE CLAUSE/LENDER'S LOSS
                 PAYABLE CLAUSE (or substantial equivalent) in favor of CDC/SBA. This clause
                 must provide that any action or failure to act by the debtor or owner of the insured
                 property will not invalidate the interest of CDC/SBA. The policy or endorsements
                 must provide for at least 10 days prior written notice to CDC/SBA of policy
                 cancellation.
       4. Life Insurance.
              a. A CDC must assess whether the viability of the business is tied to an individual or
                 individuals. Life insurance is required for the principals of sole proprietorships,
                 single member LLCs, or for businesses otherwise dependent on one owner’s active
                 participation, consistent with the size and term of the loan. The amount and type of
                 collateral available to repay the loan may be factored into the determination of the
                 appropriate amount of life insurance. If CDC determines that the principal is
                 uninsurable, CDC must obtain written documentation from a licensed insurer of the
                 same.
              b. Life insurance required must be consistent with the size and term of the loan. The
                 amount and type of collateral available to repay the loan in the event of the death of
                 the Applicant may be factored into the determination of the appropriate amount of
                 life insurance.
              c. For each policy required under this paragraph, CDC must obtain a collateral
                 assignment, identifying the CDC/SBA as assignee that is acknowledged by the
                 Home Office of the Insurer. The CDC must assure that the Applicant pays the
                 premiums on the policy (13 CFR § 120.970(c)).
              d. The CDC may accept the pledge of an existing life insurance policy. When a new
                 policy is required, a decreasing term policy is most appropriate. Credit life insurance
                 or whole life insurance should not be required.
       5. Any insurance required by State law must be included in the Authorization, including but
          not limited to liability insurance, workers’ compensation insurance, and malpractice
          insurance.
       6. Other Insurance. CDC must include any other insurance appropriate to the loan, including

Effective April 1, 2019                                                                           Page 343
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 402 of 484
SOP 50 10 5(K)                                                                                    Subpart C

          but not limited to:
              a. Product liability insurance;
              b. Dram shop/host liquor liability insurance; and
              c. Disability insurance.
   E. IRS Tax Transcript/Verification of Financial Information:
       1. SBA’s Tax Verification process is to determine if:
              a. The Applicant filed business tax returns; and
              b. The Applicant’s financial statements provided as part of the application agree with
                 the business tax returns submitted to the IRS.
       2. For a sole proprietorship, the CDC must verify the Schedule C.
       3. For a change of ownership, the CDC must verify the seller’s business tax returns or a sole
          proprietor’s Schedule C. Where there is an acquisition of a division or a segment of an
          existing business, other forms of verification acceptable to SBA may be used in lieu of the
          Form 4506-T (e.g., Sales tax payment records).
       4. Prior to submitting the closing documents to SBA Counsel, the CDC must obtain:
              a. Verification of Financial Information:
                  i.      Within 10 days of receipt of the Authorization, the CDC must submit IRS
                          Form 4506-T to the Internal Revenue Service to obtain Federal income tax
                          information on Applicant, or the Operating Company if the Applicant is an
                          EPC, for the last 2 years unless the 7(a) size standard is used which requires 3
                          years.
                  ii.     If the business has been operating between zero and 2 years, the CDC must
                          obtain the information for all years in operation.
                  iii.    This requirement does not include tax information for the most recent fiscal
                          year if the fiscal year-end is within 6 months of the date SBA received the
                          application. If the Applicant has filed an extension for the most recent fiscal
                          year, the CDC must obtain a copy of the extension along with evidence of
                          payment of estimated taxes.
                  iv.     The CDC must compare the tax data received from the IRS with the financial
                          data or tax returns submitted with the loan application.
                  v.      Applicant must resolve any significant differences to the satisfaction of the
                          CDC and the SLPC. Failure to resolve differences may result in cancellation of
                          the loan.
                  vi.     For a change of ownership, the CDC must verify financial information
                          provided by the seller of the business in the same manner as above.
              b. The Internal Revenue Service provides expedited service to obtain tax returns for a
                 fee through its Income Verification Express Service (IVES) program for approved
                 participants. Additional information is available at www.irs.gov/individuals/ives-

Effective April 1, 2019                                                                           Page 344
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 403 of 484
SOP 50 10 5(K)                                                                                Subpart C

                  enrollment-procedures.
              c. If the IRS transcript reflects “Record Not Found” for the middle year of the 3 years
                 requested, the CDC has verified the other 2 years, AND the Applicant has some
                 record of either receiving a refund or paying the taxes for the missing year, then the
                 CDC may reasonably assume that the Applicant filed a return for the missing year. If
                 the CDC documents all of these steps in its loan file, the CDC has demonstrated to
                 SBA that it has made a good faith effort to satisfy the verification requirement.
              d. If the IRS advises that it has no record on the Applicant, no record of year 1 and/or
                 year 3, or the CDC is unable to reconcile the IRS information to the Applicant’s
                 financial information, the CDC must report the issue to the appropriate SBA CLSC.
                 Either the loan must be cancelled or the closing must be postponed until the issue is
                 resolved.
              e. If an Applicant has not filed required Federal tax returns, the Applicant is not
                 eligible for SBA financial assistance.
   F. Standby Agreements:
       1. SBA Form 155,“Standby Agreement.” CDC may use SBA Form 155 or its own Standby
          Agreement Form. A copy of the note must be attached to the standby agreement.
       2. Standby Creditor must subordinate any lien rights in collateral securing the Loan to CDC’s
          rights in the collateral, and take no action against Applicant or any collateral securing the
          Standby Debt without CDC’s consent.
   G. Assignment of Lease and Landlord’s Waiver:
       1. An assignment of lease and Landlord’s Waiver must be obtained either when a substantial
          portion of the loan proceeds are to be used for leasehold improvements or a substantial
          portion of the collateral consists of leasehold improvements, fixtures, machinery, or
          equipment that is attached to leased land or premises, the CDC must obtain an Assignment
          of Lease with:
              a. A term including renewal options, exercisable only by the lessee, that equals or
                 exceeds the term of the loan; and
              b. A requirement that the lessor provide a 60-day written notice of default to the CDC
                 with option to cure the default; and
       2. A Landlord’s Waiver. The Landlord's Waiver must:
              a. Waive the lessor’s right to the collateral;
              b. Provide for written notice of default and a reasonable opportunity to cure; and
              c. Grant the CDC reasonable access to the leased premises to facilitate the liquidation
                 of the collateral.
       3. If the loan proceeds will finance improvements on a leasehold interest in land, the 504 loan
          must be secured by a recorded lien against the leasehold estate and other collateral as
          necessary. In addition, the underlying ground lease must include, at a minimum, detailed
          clauses addressing the following:

Effective April 1, 2019                                                                        Page 345
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                          Desc:
                         Exhibit Page 404 of 484
SOP 50 10 5(K)                                                                                     Subpart C

              a. Tenant's right to encumber leasehold estate;
              b. No modification or cancellation of lease without CDC's or assignee's approval;
              c. CDC's or assignee's right, upon default of the tenant or termination, to:
                  i.      Acquire the leasehold at foreclosure sale or by assignment and right to reassign
                          the leasehold estate (along with right to exercise any options) by CDC or
                          successors; lessor may not unreasonably withhold, condition or delay the
                          reassignment;
                  ii.     Sublease;
                  iii.    Share in hazard insurance proceeds resulting from damage to improvements;
                          and
                  iv.     Share in condemnation proceeds.
       4. For lease requirements concerning EPCs and OCs, see Chapter 2 of this Subpart.
       5. For loans collateralized by Indian lands held in trust, if the owner of the land cannot get
          approval for a lien on the property, you may consider requiring an Assignment of Lease.
          The Assignment of Lease also has to be approved by the Secretary of the Interior or his/her
          authorized representative.
   H. Construction Loan Provisions:
       1. In the construction of a new building or an addition to an existing building, the CDC must
          obtain:
              a. Evidence of compliance with the "National Earthquake Hazards Reduction Program
                 Recommended Provisions for the Development of Seismic Regulations for New
                 Buildings" (NEHRP), or a building code that has substantially equivalent provisions.
                 (13 CFR § 120.174)
                  i.      The NEHRP provisions may be found in the American Society of Civil
                          Engineers (ASCE) Standard 7 and the International Building Code.
                  ii.     Examples of evidence include a certificate issued by a licensed building
                          architect, construction engineer or similar professional, or a letter from a state
                          or local government agency stating that an occupancy permit is required and
                          that the local building codes upon which the permit is based include the
                          Seismic standards.
              b. The authorization boilerplate automatically inserts the NEHRP provision when any
                 of the use of proceeds options selected includes construction financing, including
                 leasehold improvements. If the leasehold improvements made with loan proceeds
                 will become permanently affixed to any structure on the leased premises, then they
                 must comply with the NEHRP. If the improvements are only temporary, they do not
                 need to comply with the NEHRP. Accordingly, if the Applicant can demonstrate that
                 the leasehold improvements will be temporary, CDC may request modification of
                 the authorization to remove the NEHRP provision in accordance with Paragraph II
                 of this Chapter. The CDC must certify that the Project was completed in accordance


Effective April 1, 2019                                                                            Page 346
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 405 of 484
SOP 50 10 5(K)                                                                                 Subpart C

                  with the final plans and specifications unless a minor portion of the project has been
                  escrowed for a valid reason. (13 CFR § 120.891)
       2. If the interim financing comes from a CDC, the following additional conditions must be
          required in the Authorization:
              a. Mortgages must be recorded prior to beginning construction.
              b. Inspections must be made by a qualified engineer, appraiser, or other party
                 satisfactory to SBA prior to all progress disbursements.
              c. The Applicant must furnish a firm construction contract to the CDC from an
                 acceptable contractor at a specified price, including a provision that no material
                 changes are to be made without the prior written consent of the CDC;
              d. The contractor must furnish builder’s risk and workers’ compensation insurance;
              e. One complete set of plans and specifications of the proposed construction must be
                 submitted to the CDC;
              f. Where the CDC or the Applicant is to inject funds into the construction project,
                 these funds must be used prior to the disbursement of the interim financing;
              g. The CDC must make and document periodic inspections of construction; and
              h. When loan funds will be used to improve buildings on leased land, assignment of the
                 lease must be obtained.
   I. Special Provisions for Franchises:
       The following language must be manually inserted into the Authorization Boilerplate:
       “Franchise – CDC must obtain the executed Franchise Agreement, the SBA Addendum to
       Franchise Agreement (SBA Form 2462), or the SBA Negotiated Addendum, and all other
       documents the franchisor requires the franchisee to sign.”
       This language will be manually inserted into the Authorization by the SLPC for non-PCLP
       loans. For PCLP loans, this language must be manually inserted into the Authorization
       Boilerplate by the PCLP CDC. The language can be manually inserted into the “prior to
       closing” section of the 504 Authorization Boilerplate by clicking “Edit” and adding the
       language above.
   J. Certifications of the CDC:
       The certifications required of the CDC are listed on SBA Form 2101.
   K. Certifications of the Borrower:
       The certifications required of the Borrower are listed on SBA Form 2289.
   L. Certifications of the Interim Lender:
       The certifications required of the Interim Lender are listed on SBA Form 2288.
II. MODIFYING THE AUTHORIZATION
   A. The CDC must request in writing modifications to the terms and conditions of the Authorization

Effective April 1, 2019                                                                        Page 347
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                   Desc:
                         Exhibit Page 406 of 484
SOP 50 10 5(K)                                                                              Subpart C

       at any time after approval but before funding:
       1. For an increase or decrease in the amount of an approved loan, the 327 action must clearly
          support the need for the change in the amount and address the effects on repayment ability,
          collateral and jobs created or retained. The 327 action must also provide the revised
          breakdown of the private sector lender, debenture, and Applicant’s injection, including a
          revised use of funds.
       2. Any adjustments to or changes in ownership of the Borrower, including percentage of
          ownership. CDCs may not unilaterally approve such adjustments or changes.
   B. CDCs may use their unilateral authority to submit the following 327 actions using the 504 E-
      TRAN system:
       1. 504 Loan Cancellation (prior to initial disbursement);
       2. Borrower, EPC or OC mailing address. Note: CDCs must not exercise unilateral authority
          to change the address of the Project Property;
       3. Borrower, EPC or OC phone numbers and email addresses;
       4. Principal or Guarantor mailing address; and
       5. Principal or guarantor phone number and email address.
   C. PCLP CDCs may modify and extend the loan authorization unilaterally and must notify SLPC
      of any change in loan amount. However, PCLP CDCs must obtain prior written consent from
      the SLPC for any adjustments to or changes in ownership of the Borrower, including percentage
      of ownership. PCLP CDCs may not unilaterally approve such adjustments or changes. The
      SLPC will approve the proposed modification and enter it into E-Tran after:
       1. Verification that the proposed changes to the ownership of the Borrower comply with
          limitations on the aggregate amount of SBA portions of all loans to a Borrower, including
          affiliates; and
       2. Verification that there has been no prior loss to the Government caused by the new owner(s)
          or any business owned, operated or controlled by the new owner(s).
   D. Post-approval modifications (327 actions) must be submitted to the SLPC through the 504 E-
      TRAN system. Detailed guidance on the 504 E-TRAN submission process is available on the
      SBA website in the 504 E-TRAN User Guide for Submitting Loan Applications.
   E. Neither the amount nor the maturity of a loan can be modified after the debenture closing has
      been completed.




Effective April 1, 2019                                                                      Page 348
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 407 of 484
SOP 50 10 5(K)                                                                                Subpart C



                                      CHAPTER 6: CLOSINGS


I.   RESPONSIBILITY FOR CLOSING THE 504 LOAN AND DEBENTURE
     A. The CDC is responsible for the 504 loan closing, including compliance with all SBA Loan
        Program Requirements. Each CDC has its own division of labor and dictates the CDC
        Counsel’s role. Although SBA Counsel is available for advice and assistance, the CDC and its
        attorney are ultimately responsible for the 504 Loan closing. (13 CFR §§ 120.960 and 120.10)
     B. The debenture closing is the joint responsibility of the CDC and SBA. CDC must prepare the
        documents necessary for closing the debenture. SBA Counsel reviews the loan closing package
        for legal sufficiency and opines whether SBA may guarantee the debenture. (13 CFR §
        120.960)
     C. All CDC Counsel (including Designated Attorneys and those without Designated status) who
        submit 504 Loan closing packages to SBA must use the form Opinion of CDC Counsel
        (Appendix D to the 504 Authorization Boilerplate). The Opinion of CDC Counsel requires the
        CDC Counsel to acknowledge that SBA will rely upon the Opinion in guaranteeing the
        Debenture. Additionally, the Opinion requires the CDC Counsel to certify that the CDC
        Counsel is a licensed, active member, in good standing, of the Bar of the applicable state. If
        closing deficiencies that cause a loss on the 504 loan occur, SBA may pursue a claim against the
        CDC Counsel for the closing deficiencies. SBA will also expect the CDC to timely pursue any
        claims the CDC may have against the CDC Counsel as a result of closing deficiencies.
        Additionally, all CDC Counsel are considered to be Agents who conduct business with SBA
        under 13 CFR 103.1(a). The regulation at 13 CFR 103.4 provides that SBA may suspend or
        revoke an Agent’s privilege to conduct business with SBA for good cause, including violations
        of ethical guidelines which govern the profession or business of the Agent or which are
        published at any time by SBA. Finally, as set forth in Subpart A, Chapter 3, Para. V.A.7., good
        cause for withdrawal of Designated Attorney status includes, among other things, submission of
        unsatisfactory 504 closing packages.
II. THE CLOSING PACKAGE
     A. Types of Loan Closing Packages:
        1. Regular closing package submitted by either non-Priority CDCs or Priority CDCs who are
           not using a Designated Attorney; and
        2. Expedited closing package submitted by a Priority CDC using a Designated Attorney under
           the expedited closing process.
     B. The Closing Package:
        1. SBA has adopted a 504 Debenture Closing Checklist (Checklist) (SBA Form 2286). CDCs
           and SBA must use this Checklist for all 504 debenture closings. The Checklist lists the
           documents SBA requires to determine whether the debenture can be sold to fund the loan. It
           is not intended to include all the items the CDC will need to properly close the loan.
        2. SBA requires that the CDC submit to SBA Counsel for review a completed SBA Form 2286

Effective April 1, 2019                                                                       Page 349
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 408 of 484
SOP 50 10 5(K)                                                                                   Subpart C

          along with either:
              a. For regular closings, the 13 items on the Checklist; or
              b. For expedited closing packages, the first 8 items on the Checklist.
          With either type of loan closing package, in rare circumstances if an additional document is
          necessary, the CDC may submit it along with an explanation of the significance.
       3. Mandatory Forms:
              a. Documents on the Checklist that have an SBA form number
              b. Opinion of CDC Counsel (Appendix D to the 504 Authorization Boilerplate); and
              c. The SBA-approved environmental indemnification agreement.
          CDCs may use their own forms for the lien instruments on Project Property and secondary
          collateral. Those forms must be either state bar-approved forms or approved by SBA
          Counsel prior to submission. The lien instruments on real estate must contain a due-on-sale
          clause. Please note: The SBA Forms 928 and 930 are expired and must not be used.


III. SPECIFIC RESPONSIBILITIES AND PROCEDURES FOR CLOSING AND POST-
     CLOSING ACTIVITIES
   A. CDC’s Responsibilities:
       The CDC must:
       1. Certify that the Project costs were paid in full and that the Project proceeds were used in
          accordance with the requirements of the Authorization, and that each party to the Project
          contributed the required amount to the costs. To support this certification, the CDC must
          have evidence of the use of proceeds and the contributions by each party (Third Party
          Lender, Interim Lender, and Borrower). Sufficient evidence is:
              a. For the purchase of land and or building, a Settlement Statement, or its equivalent,
                 showing the amounts paid and whether paid by the Borrower or from the Third Party
                 Lender or Interim Lender’s loan proceeds.
              b. For construction or renovations,
                  i.      Copy of construction contract and all change orders;
                  ii.     Evidence of each progress payment and final payment of project reflecting
                          cumulative costs and source of payment (Third Party Lender, Interim Lender,
                          or Borrower);
                  iii.    If a construction escrow account is used as set forth in this SOP, copies of paid
                          invoices and a copy of the cancelled check made payable to the Borrower and
                          the designated contractor; and
                  iv.     Copy of Mechanic’s Lien Releases, if applicable.
              c. For debt refinancing, a copy of the transcript of account and settlement statement.


Effective April 1, 2019                                                                          Page 350
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 409 of 484
SOP 50 10 5(K)                                                                                Subpart C

              d. For all other costs, a settlement statement or copies of the paid invoices and
                 cancelled checks or evidence of wire transfers.
              e. No funds should be paid directly to the Borrower unless the CDC obtains evidence
                 of the Borrower’s payments (cancelled checks and paid invoices).
       2. Notify SBA Counsel in writing of planned debenture closings at least 30 days before the
          Lead SBA Office deadline for CDCs to submit closing packages. This notification is for
          SBA Counsel’s planning purposes only and the CDC may ultimately submit more, fewer or
          different closing packages.
       3. Request from the SLPC all necessary modifications to the Authorization before submitting
          closing packages as far in advance of submitting the loan closing package as possible. The
          CDC must obtain SBA approval of all such issues before submitting the closing package to
          the Lead SBA Office.
       4. Each CDC must issue a written opinion based upon financial statements current within 120
          calendar days from the date of loan closing that to the best of its knowledge there has been
          no unremedied substantial adverse change in the Applicant’s (or Operating Company's)
          ability to repay the 504 loan since its submission of the loan application to SBA. This CDC
          opinion must be made within 14 business days prior to its submission of its opinion to SLPC
          and supported by financial statements that are dated no earlier than 120 calendar days from
          the date of closing. The date of loan closing is the date by which the closing package for a
          loan must be submitted to SBA Counsel in order for the loan to be scheduled for the next
          debenture sale. This date is established by SBA Counsel.
       5. For all 504 loans except ALP and PCLP, CDCs must provide its finding to the SLPC along
          with copies of the financial statements. The SLPC either will notify the CDC of its approval
          or, if SBA disagrees with the CDC’s determination of no unremedied substantial adverse
          change, the debenture will not close until SBA has been satisfied that any adverse change has
          been remedied. ALP and PCLP CDCs must submit the closing package to SBA Counsel and
          retain the finding and copies of the financial statements on which they relied in their files.
       6. If the debenture closing is not consummated in the month following the CDC’s opinion of no
          unremedied substantial adverse change, the CDC must prepare a new opinion and follow the
          same process described above if the financial statement supporting the opinion will be more
          than 120 days old when the CDC requests the file from the SLPC for closing. For example, if
          a CDC’s opinion of no unremedied substantial adverse change is made and approved in
          April, the debenture may be funded in May or June if the financial statements supporting the
          opinion remain no more than 120 days old at the time the request for the file is made.
          Otherwise, the CDC must submit a new opinion to the SLPC in the same manner noted
          above.
       7. Request that access to each Authorization and all modifications be granted by the SLPC to
          the SBA Counsel for closing in time to meet the Lead SBA Office’s deadline for submission
          of loan closing packages. CDCs must not request access to the Authorization and
          modifications unless the debenture is ready for closing and sale during the month following
          the request. If access has not been granted to SBA Counsel by its loan closing package
          submission deadline, SBA Counsel may hold over the package for the next month’s


Effective April 1, 2019                                                                       Page 351
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                   Desc:
                         Exhibit Page 410 of 484
SOP 50 10 5(K)                                                                              Subpart C

          debenture sale.
       8. Electronically submit closing packages by the deadline established by SBA Counsel. SBA
          Counsel may hold late packages over for the next month’s debenture sale.
       9. Use only the 504 Debenture Closing Checklist and submit documents in the order appearing
          on the Checklist. In the column labeled “CDC” on the Checklist, the CDC must check off
          each document the CDC has included in the closing package or for documents not
          applicable to a particular transaction, write “NA” in the block. CDC must submit only a
          copy of each document, and must retain the original until SBA Counsel completes his or her
          review. After the debenture sale, the CDC must retain a copy of the closing package in its
          files and make it available to SBA upon request.
       10. Hold all original loan documents until SBA gives the CDC written notification that SBA has
           completed its review of the closing package and approved the debenture sale. If SBA
           Counsel determines that the loan is ready for funding, SBA Counsel must notify the CDC
           and CSA that the debenture is ready for sale. If the SBA Counsel determines that changes
           are needed in the closing documents, SBA must notify the CDC of such changes before the
           cut-off-date by which the CSA must receive documents from the CDC for the debenture
           sale. After the CDC makes the necessary changes and SBA has approved the changes, SBA
           must notify the CDC and CSA that the debenture is ready for sale.
       11. Send by overnight mail to the CSA the necessary debenture closing documents for the
           debenture sale. After SBA sends the CDC notice of which debentures SBA has approved for
           sale, the CDC must send to the CSA by overnight mail the following debenture closing
           documents for each debenture to be sold:
              a. Servicing Agent Agreement (SBA Form 1506) (original);
              b. Development Company 504 Debenture (SBA Form 1504) (original);
              c. Note (CDC/504 Loans) (SBA Form 1505) (copy);
              d. Authorization Agreement for Preauthorized Payment (Debit) and voided check
                 (original);
              e. Request for Taxpayer ID Number and Certification (IRS Form W-9) (original); and
              f. Third Party Lender participation fee check (if not being deducted from the CDC
                 processing fee) (original).
       12. Forward the original of all documents listed on the 504 Debenture Closing Checklist (which
           serves as the original collateral listing) to the appropriate CLSC within 30 days after the
           debenture sale.
              a. The CDC must forward the collateral file containing all the original documents listed
                 on the Checklist to the CLSC. The CDC must use the Checklist as the collateral
                 listing. The CDC must maintain the collateral file in a manner acceptable to SBA.
              b. If the CDC has not yet received all original documents by 30 days after the
                 debenture sale date, the CDC must send the documents it does have and must send
                 additional documents along with a collateral listing upon receipt.


Effective April 1, 2019                                                                     Page 352
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 411 of 484
SOP 50 10 5(K)                                                                                    Subpart C

       13. Ensure that all recorded interim lender documents are canceled of record (officially canceled
           at the place of recordation, as required by law) within 90 days after funding.
       14. If a 504 loan is canceled after closing but before funding. Ensure that all recorded
           documents are canceled of record.
   B. SBA Counsel’s Responsibilities:
       SBA Counsel Must:
       1. Issue an annual 504 debenture closing schedule with Lead SBA Office deadlines for
          receiving closing packages. SBA Counsel responsible for debenture closing in each Lead
          SBA Office must make available an annual schedule of the deadlines for receipt of both
          regular and expedited closing packages for each monthly debenture sale to the public and to
          CDCs who regularly submit closing packages to the district.
       2. Review closing packages. SBA Counsel must use the standard Checklist to review the 8
          documents submitted for an expedited closing and 13 documents submitted for a regular
          closing. If SBA Counsel has concerns that SBA may be at material risk if the debenture is
          sold, then SBA Counsel must contact the CDC and identify what information is reasonably
          necessary to address that concern. If the CDC is unable to provide the information or
          otherwise alleviate the concern, then the debenture will not be submitted for sale. In
          addition, SBA Counsel must verify that the information the CDC entered onto the
          Debenture, Note, and Servicing Agent Agreement forms is accurate and complete.
       3. Notify CDCs of deficiencies. SBA Counsel may reject late packages or packages that do not
          meet the standards for debenture sale. If the SBA Counsel determines that changes are
          needed in the closing documents of packages approved for sale, SBA Counsel must notify
          the CDC of such changes before the deadline upon which the CDC must mail the documents
          to CSA for the debenture sale. If SBA Counsel rejects a package, SBA Counsel must notify
          the CDC that SBA will not include the package in the scheduled sale and advise the CDC in
          writing of what the CDC needs to correct for the package to meet the standards for sale. The
          CDC may resubmit the package for a future sale with the required changes.
       4. If SBA Counsel discovers an issue in reviewing the closing package that impacts eligibility
          or closing of the loan, SBA Counsel will advise the CDC and CDC Counsel. If the issue
          cannot be resolved, then SBA Counsel will notify the Area Counsel of the issue, who will
          make a recommendation to OGC and OCA for a final decision.
       5. Issue an SBA Counsel closing opinion. Once SBA Counsel is satisfied with the loan closing
          package (including that the CDC has made all necessary changes to the closing documents
          as identified by SBA Counsel), SBA Counsel must issue an opinion pursuant to 13 CFR §
          120.960(c) stating that the debenture may be closed, SBA may execute its guarantee, and
          the debenture may be sold. The SBA Counsel’s Opinions should be sent to the SLPC.
       6. Notify the CDC and the CSA which loans SBA has approved for debenture funding. SBA
          Counsel must notify the CDC and the CSA in writing as to which debentures the Lead SBA
          Office approves for funding in that month’s sale.
   C. Complete File Reviews (CFRs):


Effective April 1, 2019                                                                           Page 353
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 412 of 484
SOP 50 10 5(K)                                                                               Subpart C

       SBA Counsel must conduct a CFR of a random selection of all loan closings, whether those
       closing packages were submitted by Priority CDCs or non- Priority CDCs, to ensure program
       integrity. A Complete File Review consists of a review of the items listed on the Checklist for
       Complete File Review, SBA Form 2303. The number and frequency of CFRs are at the
       discretion of SBA Counsel, but no less than one package per 10 closing packages submitted by
       each CDC will be reviewed.
       SBA Counsel will notify the CDC when a loan has been selected for a CFR, and the CDC must
       promptly submit to SBA Counsel the applicable items on SBA Form 2303 for that loan. SBA
       Counsel will prepare a written report documenting the CFR and its results, and send a copy of
       that report to:
       1. The CDC;
       2. The CDC’s 504 closing attorney that closed the loan;
       3. The SBA Counsel that reviewed and opined upon the loan closing package; and
       4. The CLSC loan file.
       If the CFR reveals closing deficiencies that could result in a loss to SBA, the CDC and/or its
       closing attorney must promptly correct the deficiencies, if possible. SBA may take other action,
       including an action against the CDC closing attorney as described in Para. I. above. In the event
       of a loss, SBA may pursue an action against the CDC under 13 CFR 120.938(b).
   D. Central Servicing Agent’s (CSA) Responsibilities:
       The CSA must:
       1. Review debenture closing documents, package and price debenture for sale, and conduct
          debenture sale. The CSA notifies the CDC of any changes that need to be made or
          additional information to be provided before the debenture sale can occur.
       2. Complete the Servicing Agent Agreement and Note: The CSA fills in the remaining blanks
          on the Note and Servicing Agent Agreement, generating conformed pages, and executes the
          Servicing Agent Agreement.
       3. Distribute post-closing documents. The CSA will provide the following documents on line:
              a. The first page of the Note;
              b. The Note amortization and prepayment schedules; and
              c. Pages 3 and 4 of the Servicing Agent Agreement.
   E. The Trustee’s responsibilities:
       The Trustee will provide copies of the Debenture and the Debenture amortization and
       prepayment schedules to the CDC, CSA, or SBA, as directed.




Effective April 1, 2019                                                                       Page 354
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                           Desc:
                         Exhibit Page 413 of 484
SOP 50 10 5(K)                                                                                      Subpart C

                           CHAPTER 7: DEBENTURE PRICING & FUNDING


I.   PRICING A 504 DEBENTURE (13 CFR § 120.931)
     A. Terms:
        1. Net Debenture Proceeds is defined in Chapter 1 of this Subpart.
        2. Gross Debenture: The net debenture proceeds plus the administrative costs. See Chapter 2 in
           this Subpart for eligible administrative costs.
           The Gross Debenture is subject to the following dollar limits and conditions:
                 a. $5,000,000 in the aggregate for each small business concern, including its affiliates.
                    This limit applies to all 504 Projects except for the Projects identified in b) below. In
                    addition, in calculating this limit, SBA loan guaranties, committed or outstanding,
                    that the Applicant and its affiliates have received through the 7(a) (including
                    Community Advantage) or 504 loan programs must be included.
                 b. $5,500,000 for:
                    i.     Each Project for Small Manufacturers (defined as a business with its primary
                           NAICS Code in Sectors 31, 32, and 33, and all of its production facilities are
                           located in the United States) that satisfies one of the economic development
                           objectives described in Chapter 2, Paragraph IV of this Subpart;
                    ii.    Each Project that reduces the Borrower’s energy consumption by at least 10%
                           (Eligible Energy Public Policy Project). This category may not be used for
                           Projects involving new businesses. In addition, if this project involves:
                            a) The construction or acquisition of a facility (the “new facility”), the new
                                facility must replace an existing facility. The energy consumption at the
                                existing facility must be compared with the new facility to determine if
                                the Project satisfies the 10% energy reduction goal. The new facility must
                                be located in the same local area (e.g. the same city, town, county, zip
                                code, metropolitan statistical area or as otherwise deemed appropriate by
                                SBA), and the Applicant must be able to demonstrate that the new facility
                                will use 10% less energy than the existing facility. In addition, the energy
                                consumption between the two facilities must be compared for energy
                                consumption on a square footage basis.
                            b) The retrofit of an Applicant’s existing facility, the retrofit must reduce the
                                energy consumption of that facility by at least 10%, regardless of the
                                energy usage of any other facilities that the Applicant may operate;
                    OR
                    iii.   Each Project for plant, equipment and process upgrades of renewable energy
                           sources such as the small-scale production of energy for individual buildings or
                           communities’ consumption, commonly known as micropower, or renewable
                           fuel producers including biodiesel and ethanol producers (Eligible Energy


Effective April 1, 2019                                                                             Page 355
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                             Desc:
                         Exhibit Page 414 of 484
SOP 50 10 5(K)                                                                                        Subpart C

                            Public Policy Project). This Project must generate more than 15% of the energy
                            used by the Applicant at the Project facility. In addition, all improvements or
                            equipment required to generate the renewable energy or renewable fuels must
                            be included in the 504 Project costs.
              c.    With respect to paragraphs b.ii and b.iii above, the Applicant must document the
                   Eligible Energy Public Policy Project’s compliance through either an energy audit,
                   engineering report, or other professional evaluation, as deemed appropriate by SBA,
                   that is based on the annual energy usage at the facility or facilities (measured in
                   actual energy usage, e.g. kilowatt hours, therms, or gallons, as applicable, not in
                   dollar costs), and that, at a minimum, includes the following:
                   i.       A description of the facility or facilities;
                   ii.      The current energy usage;
                   iii.     The projected energy usage, which must be based on all modifications and
                            retrofits to building(s), and all installations of, and replacements and retrofits
                            to, equipment; and
                   iv.      The qualifications of the party performing the energy audit, engineering report,
                            or other professional evaluation, each of which must be performed by an
                            independent third party (by an entity other than the applicant, the interim
                            lender, the Third Party Lender, or any of their respective affiliates).
                    There can be more than one Project funded under paragraph 2.b (for small
                   manufacturers and Eligible Energy Public Policy Projects) for the same Applicant or
                   for its affiliates provided that SBA determines that each Project meets prudent
                   lending standards. For Eligible Energy Public Policy Projects, the outstanding Gross
                   Debentures issued for a small business concern, including its affiliates, must not
                   exceed $16,500,000 in the aggregate.
                   Note: The $5,500,000 amount for each Project described in paragraph 2.b above is
                   not reduced by any other outstanding SBA loan guaranties that the Borrower and its
                   affiliates have received through other SBA loan programs. In addition, 504 loans
                   made for the Projects described in paragraph 2.b) above do not reduce the
                   $5,000,000 limit for each small business concern for other 504 Projects.
   B. Determining SBA’s Share of the Project Costs:
       To price a debenture, you must determine SBA’s share of a project’s total cost. The following
       hypothetical project will identify the amount of funds required to fund both the eligible project
       costs (Net Debenture) plus the administrative costs totals the Gross Debenture amount.
       To illustrate, assume that total project costs (land, building and machinery and equipment and
       eligible soft costs) are $1,000,000. Assuming SBA will finance 35% of the project costs for 20
       or 25 years, participation in project financing would be as follows:
                        %       Participation            Amount
                        50%     Third-Party Lender       $500,000


Effective April 1, 2019                                                                               Page 356
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                   Desc:
                         Exhibit Page 415 of 484
SOP 50 10 5(K)                                                                              Subpart C


                   35%     504 Net Debenture       $350,000
                   15%     Small Business          $150,000
                   100% Total Project Costs        $1,000,000
   C. Steps to Calculate the Gross Debenture:
       Use the following step by step pricing model procedures to determine the administrative costs
       and the Gross Debenture amount. Except for the underwriting fee and closing costs, each
       administrative cost is based on the amount of the Net Debenture.
      1    Net Debenture                     Determine the Net Debenture:          $350,000.00
      2    SBA Guaranty Fee (0%)             multiply $350,000 by 0.000 =                $0.00
      3    Funding Fee (.25%)                multiply $350,000 by .0025 =              $875.00
      4    CDC Processing Fee (1.5%)          multiply $350,000 by .015 =            $5,250.00
      5    Eligible Closing Costs*                                      =            $2,500.00
      6    Gross Debenture Amount         To calculate the Gross Debenture, add items 1 through
                                          5 above and divide the total by 0.996 for 20 or 25-year
                                          debentures (for 10-year debentures, this number would
                                          be 0.99625). This step adds the Underwriter’s Fee to
                                          the total debenture. Round this number up to the next
                                          even thousand.
                                          Net Debenture Proceeds                     $350,000.00
                                          SBA Guaranty Fee                                 $0.00
                                          Funding Fee                                    $875.00
                                          CDC Processing Fee                           $5,250.00
                                          Closing Costs                                $2,500.00
                                          Total                                      $358,625.00
                                          Divide by 0.99600                        $360,065.20
                                          (0.99625 for 10-Year Debenture)
                                          Round up to the next even                $361,000.00
                                          thousand
           The Gross Debenture in this example is $ 361,000.00.
           Note: The Gross Debenture is calculated first because the Underwriter’s Fee is based
           on the Gross Debenture, not the Net Debenture.
      7    Underwriter’s Fee              To determine the exact amount of the underwriter’s
                                          fee, multiply the 20 or 25-year Gross Debenture by
                                          .004 (for 10-year debentures, this number would be
                                          .00375).

                                            Multiply $361,000.00 by .004 =            $1,444.00




Effective April 1, 2019                                                                      Page 357
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 416 of 484
SOP 50 10 5(K)                                                                                Subpart C

      8    Balance to Borrower.
           The difference between the Gross Debenture amount ($361,000.00) and the sum of
           Net Debenture proceeds ($350,000.00), processing and closing fees ($8,625.00), and
           Underwriter’s fee ($1,444.00) goes to the Borrower.
           In this example, the Balance to Borrower is:
                      $361,000.00 – ($350,000.00 + $8,625.00 + $1,444.00) = $931.00.

     *For Eligible Project Costs and fees, see Chapter 2 of this Subpart.


   D. Separate Payment of the Debenture Fees:
       1. The CDC’s Processing Fee and the closing costs are the only fees that can be paid upfront
          and deleted from the Gross Debenture calculations.
       2. If the Borrower chooses to pay the CDC’s Processing Fee upfront, the Borrower may be
          reimbursed for the CDC’s Processing Fee from the debenture proceeds.
              a. If the Borrower is reimbursed, the CDC’s Processing Fee will be included in
                 calculating the Gross Debenture. The CDC will receive the fee as usual. The CDC
                 then must reimburse the Borrower.
              b. If the Borrower does not want to be reimbursed for the CDC’s Processing Fee from
                 the debenture proceeds, the Gross Debenture calculation must include the CDC’s
                 Processing Fee in order to determine the correct Underwriter’s Fee. Once the
                 Underwriter’s Fee is calculated, a zero is then entered on the CDC’s Processing Fee
                 line in the SBA Form 1506, and the dollar amounts are re-totaled and rounded to the
                 next higher thousand for the new Gross Debenture amount.
   E. When the Debenture is Priced:
       1. A Debenture is priced at time of application. If there are any changes in the 504 portion of
          the project costs between loan approval and project completion, the Debenture must be re-
          priced.
       2. If the Borrower does not use the full amount of any contingency fund, then the Debenture
          may be re-priced as follows:
              a. If the amount of the unused contingency fund is 2% or less of the approved Gross
                 Debenture amount, the difference must be refunded to the Borrower from the Gross
                 Debenture proceeds by the CSA. No change is needed in the Debenture amount, and
                 this does not require a loan modification request.
              b. If the amount of the unused contingency fund is greater than 2% of the approved
                 Gross Debenture amount, the CDC must request a loan modification from the SLPC
                 prior to closing to reduce the Net Debenture proceeds by the amount of the unused
                 contingency fund, and the Debenture amount is recalculated. (13 CFR § 120.930(c))


II. FUNDING THE DEBENTURE


Effective April 1, 2019                                                                       Page 358
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                    Desc:
                         Exhibit Page 417 of 484
SOP 50 10 5(K)                                                                                 Subpart C

The 504 Debentures are normally sold and proceeds disbursed on the Wednesday after the second
Sunday of each month. The Fiscal Agent normally negotiates the final rate and fees with underwriters
on the Tuesday after the first Sunday of each month.
   A. Disbursement of Debenture Proceeds:
       On the scheduled sale date, the Gross Debenture proceeds, less the Underwriter’s Fee, will be
       wired to the CSA. Upon receipt of the proceeds, the CSA must:
       1. Deduct an amount sufficient to cover the following:
              a. Its initiation fee as computed and identified by SBA in the Servicing Agent
                 Agreement, if applicable (not presently applicable); and
              b. A guaranty fee payable to SBA, as in effect at the time of loan approval.
       2. Disburse the balance of the proceeds within 48 hours of receipt of funds as follows:
              a. Payoff the interim lender of the Net Debenture amount;
              b. CDC’s Processing Fee; and
              c. Balance to Borrower based on the CSA’s computations under the pricing model.
   B. Community Adjustment and Investment Program (CAIP):
       CAIP was established in 1993 to assist U.S. companies doing business in areas of the country
       that have been negatively affected by the North American Free Trade Agreement (NAFTA).
       CAIP loans allow for the reimbursement of the guaranty fee on eligible 504 loans. CAIP is a
       Special Purpose Loan Program that is authorized under separate or special funding under SBA’s
       budget. The program is currently authorized but is not funded.
       Check with the Lead SBA Office or the Sacramento Loan Processing Center (SLPC) to see if
       funding for these programs becomes available.




Effective April 1, 2019                                                                        Page 359
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                              Desc:
                         Exhibit Page 418 of 484
SOP 50 10 5(K)                                                                                                        Subpart C

                                            CHAPTER 8: ALLOWABLE FEES


I.      ALLOWABLE FEES THAT A 504 BORROWER MAY BE CHARGED
The fees that a 504 Borrower may be charged can be found at: 13 CFR §§ 120.971, 120.972,
120.883(e) and 120.882(g)(4) and are described in the table below.
                                                  504 Fees
     CDC Fees

     (1) Processing fee (Packaging fee)      Up to1.5% of the Net Debenture     Paid by Borrower to CDC.


                                                                                CDC may charge a reasonable
                                                                                closing fee --sufficient to
                                             Maximum of $2,500 may be           reimburse it for the expenses
     (2) Closing Fee                         financed from the debenture        of its in-house or outside legal
                                             proceeds.                          counsel, and other
                                                                                miscellaneous closing costs.
                                                                                Paid by Borrower.

                                             Minimum of 0.625%/year.
     (3) Servicing fee (monthly)             Maximum of 2%/year Note:           Based on the unpaid principal
                                             Maximum 1.5% for rural areas       balance of the loan – paid by
                                             and 1% for everywhere else         Borrower to CDC
                                             without prior SBA approval.


                                             Loan payments received after the
                                             15th of each month may be          Collected by CSA (Central
                                             subject to a late payment fee of   Servicing Agent) on behalf of
     (4) Late fees                           5% of the late payment or $100,    the CDC.
                                             whichever is greater.


                                             Not to exceed 1% of the            Upon SBA’s written approval–
     (5) Assumption fee                      outstanding principal balance of
                                             the loan being assumed.            paid by Borrower to CDC.

     CSA Fees
     Initiation fee                          In accordance with the contract
                                             between the CSA and SBA.
     On-going fee                            In accordance with the contract
                                             between the CSA and SBA.
     Other Agent Fees

     Underwriter’s fee for 20 and 25-year                                       Paid by Borrower to
                                             Upfront fee of 0.4%
     Debenture                                                                  Underwriter.




Effective April 1, 2019                                                                                               Page 360
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                                      Desc:
                         Exhibit Page 419 of 484
SOP 50 10 5(K)                                                                                                Subpart C

                                         504 Fees

 Underwriter’s fee for 10 year                                           Paid by Borrower to
                                    Upfront fee of 0.375%
 Debenture                                                               underwriter.

  SBA Fees
 (1) SBA Guaranty Fee - (up-front
                                                                         One-time fee
 fee)


                                                                         Fee is adjusted annually by
                                                                         cohort year (based on date the
 (2) Annual Fee -- (Ongoing fee)                                         individual loan was approved)
                                                                         and is charged on the unpaid
                                                                         principal balance of the loan.


                                                                         A one-time fee from the Third
                                                                         Party Lender if in a senior lien
 (3) Participation Fee -- Senior    0.50 % of the senior mortgage        position to SBA in the project.
 Lienholder                         loan -- One -time fee                The fee may be paid by the
                                                                         Third Party Lender, CDC or
                                                                         Borrower.


                                                                         The fee must be paid from the
                                    On-going fee to SBA of 0.125%        servicing fees collected by the
                                    of the outstanding principal         CDC and cannot be paid from
 (4) CDC Fee
                                    balance of the debenture -- Annual   any additional fees imposed on
                                    Fee                                  the Borrowers (loans approved
                                                                         by SBA after 9/30/1996).


 (5) Debt Refinancing Without
                                    Set each FY by SBA notice            Paid by Borrower.
 Expansion Supplemental fee


                                                                         Changed to cover the costs
                                    0.25% of the net Debenture
 Funding fee                                                             incurred by the trustee, fiscal
                                    Proceeds
                                                                         agent and transfer agent.



II. FEES FOR OTHER SERVICES
   A. The CDC may be compensated for other services provided to a small business such as
      packaging and servicing a 7(a) loan or providing management assistance. Such fees are to be
      charged pursuant to a formal agreement between the CDC and the 7(a) Lender setting forth the
      roles and relationships of the parties as well as terms and conditions and must be in compliance
      with SBA regulations.
   B. CDC referral fees for locating third party financing (13 CFR § 120.926):


Effective April 1, 2019                                                                                       Page 361
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                     Desc:
                         Exhibit Page 420 of 484
SOP 50 10 5(K)                                                                                Subpart C

       The CDC may earn a fee for this service provided it is:
       1. Based upon a contractual agreement between the Third Party Lender paying the referral fee
          and the CDC; and
       2. Not paid by the Borrower or funded from the debenture proceeds.


III. DISCLOSURE OF FEES AND CDC EXPENSES (13 CFR PART 103)
   A. Disclosure of Fees and Identification of Agents:
      Section 13 of the Small Business Act (15 U.S.C. §642) requires that an Applicant identify the
      names of persons engaged by or on behalf of the Applicant for the purpose of expediting the
      application and the fees paid or to be paid to any such person. SBA regulations at 13 CFR §
      103.5 require any agent to execute and provide to SBA a compensation agreement
      (“Agreement”). Each Agreement governs the compensation charged for services rendered or to
      be rendered to the Applicant or CDC in any matter involving SBA assistance. “Agent” means
      an authorized representative, including an attorney, accountant, consultant, packager, lender
      service provider, or any other person representing an applicant, or participant by conducting
      business with SBA.
   B. SBA Form 159 “Fee Disclosure Form and Compensation Agreement”:
       1. The Applicant or the CDC, depending on who paid or will pay the Agent, must use SBA
          Form 159, “Fee Disclosure Form and Compensation Agreement,” to document the fees. A
          separate SBA Form 159 must be executed for each Agent. If the same Agent provides
          multiple services to the Applicant or CDC, all services provided by the same Agent may be
          listed on a single SBA Form 159.
       2. Information on this form will be used to monitor fees charged by Agents and the
          relationship between Agents and CDCs. CDCs must make sure that all of the appropriate
          data fields on SBA Form 159 are completed.
       3. The following are not considered Agents for purposes of this Agreement and, therefore, are
          not required to complete SBA Form 159:
              a. Applicant’s accountant for the preparation of financial statements required by the
                 applicant in the normal course of business and not related to the loan application;
              b. A state-certified or state-licensed appraiser employed by the CDC to appraise
                 collateral in connection with the SBA loan;
              c. An environmental professional employed by the CDC to conduct an environmental
                 assessment of the collateral in connection with an SBA loan;
              d. An individual who is a qualified source as defined in Subpart B, Chapter 4, of this
                 SOP and employed by the CDC to conduct an independent business valuation in
                 connection with an SBA loan;
              e. Any attorney in connection with the SBA loan closing; and
              f. A real estate agent who is receiving a commission for the sale of real estate in
                 connection with the SBA loan.
Effective April 1, 2019                                                                        Page 362
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 421 of 484
SOP 50 10 5(K)                                                                                 Subpart C

       4. The CDC must inform the Applicant in writing that the Applicant does not have to employ
          an Agent or representative (including the CDC) to assist the Applicant with the loan
          application. If an Applicant employs an Agent or representative, the fee paid must bear a
          reasonable relationship to the services actually performed. The SBA does not allow
          contingency fees (fees paid only if the loan is approved) or charges for services which are
          not reasonably necessary in connection with an application.
       5. If the total compensation exceeds $2,500, the compensation must be itemized. When a
          single provider charges an Applicant in connection with multiple applications, fees are
          aggregated to establish the $2,500 threshold for itemization. Separate SBA Forms 159 must
          be completed for each application.
       6. CDCs must upload SBA Form(s) 159 into E-Tran within 30 days of the initial disbursement
          on the loan for loans involving payment of fees, including, but not limited to, those covering
          any packaging fees charged to the Applicant by the CDC or where the CDC paid the Agent
          fee (e.g., a referral fee). For those loans that were funded prior to the effective date of this
          SOP, the CDC may upload Forms 159 to E-Tran or submit with the CDC’s Annual Report.
          CDCs are required to retain an original signature version of the form in their files for
          compliance review purposes.

IV. AGENTS
SBA expects CDCs to exercise due diligence and prudent oversight of their third party vendors,
including professional service contractors and other loan agents, which should include having written
policies governing such relationships and monitoring performance of loans referred by an Agent or
where an Agent provided assistance. SBA will review evidence of such due diligence and oversight of
such relationships when conducting CDC oversight activities.
   A. SBA regulations at 13 CFR Part 103 govern the activities of Agents, the disclosure of fees, and
      the circumstances that would result in revocation or suspension.
       1. Agent – (13 CFR § 103.1(a))
              a. SBA defines an “Agent” to mean an authorized representative, including an attorney,
                 accountant, consultant, packager, lender service provider, or any other person
                 representing an applicant, or participant by conducting business with SBA.
              b. For individuals or entities operating under a professional services contract, SBA
                 approves the written agreement or contract with the CDC and the SBA Form 159 is
                 not required. (13 CFR §§ 103.5(c) and 120.824) (Professional Services Contracts are
                 used under the 504 Program rather than Lender Service Provider Agreements. See
                 Subpart A, Chapter 3 for guidance on professional service contracts.) Fees paid by
                 the CDC in accordance with the professional services contract cannot be passed onto
                 the Applicant.
              c. For all other Agents, paid by either an Applicant or a CDC, an SBA Form 159 must
                 be completed and signed by the Applicant and the CDC. For each Agent paid by the
                 Applicant to assist it in connection with its application, the Agent also must
                 complete and sign the form. When an Agent is paid by the CDC, the CDC must
                 identify the Agent on SBA Form 159 and the CDC and Applicant must sign the

Effective April 1, 2019                                                                         Page 363
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                   Desc:
                         Exhibit Page 422 of 484
SOP 50 10 5(K)                                                                              Subpart C

                  form.
              d. The only situation where an Agent can receive compensation from both the CDC
                 and the Applicant is when the Agent is providing different services by providing
                 packaging services to the Applicant and receiving a referral fee from the CDC. (13
                 CFR § 103.4(g))
              e. The SBA does not allow contingency fees (fees paid only if the loan is approved) or
                 charges for services which are not reasonably necessary in connection with an
                 application.
       2. Referral Agents – (13 CFR § 103.1(f))
          “Referral Agent” means a person or entity that identifies and refers an Applicant to a CDC
          or a CDC to an Applicant. The referral agent may be employed and compensated by either
          an Applicant or a CDC. Each referral agent, including loan packagers, must disclose the
          name of its customer and all fees charged in connection with the SBA loan transaction on
          SBA Form 159.
   B. Agents and Privacy Act Considerations:
       Private information about a loan cannot be discussed with anyone who claims to be an Agent
       for an Applicant or CDC without evidence of representation. Proprietary information is
       protected by the Right to Financial Privacy Act and the Privacy Act. Without proper
       authorization, SBA and CDCs may not discuss private information with even a spouse or other
       close relative of the Applicant.
   C. Employment of Agent Initiated by Applicant:
       CDCs and Agents must clearly inform any Applicant that the SBA does not require the use of
       an Agent for packaging or referring a loan application. When an Applicant employs an Agent:
       1. The Agent may bill and be paid by the Applicant for providing packaging services as long
          as compensation is reasonable and customary for those services; the compensation complies
          with Subpart B, Chapter 3 of this SOP; and the compensation is not contingent on the loan
          being approved.
       2. The Agent who works for an Applicant as a packager may also work as a loan referral agent
          for the Applicant and receive a referral fee from the Applicant.
       3. The Agent may be a loan referral agent for a CDC and a packager for an Applicant,
          provided both the Applicant and the CDC are aware of both relationships, and the Agent
          does not receive a referral fee from the Applicant or a packaging fee from the CDC.
       4. SBA Form 159 must be completed by the Agent and the Applicant for all fees paid by the
          Applicant.


V. WHO MAY CONDUCT BUSINESS WITH SBA (13 CFR §103.2)
   A. Any person or entity applying for SBA assistance does not need an Agent to conduct business
      with SBA. The term “conduct business with SBA” is defined at 13 CFR § 103.1(b).
       1. Individuals and entities suspended, debarred, revoked or otherwise excluded under the SBA

Effective April 1, 2019                                                                     Page 364
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 423 of 484
SOP 50 10 5(K)                                                                                 Subpart C

          or Government-wide debarment regulations are not permitted to conduct business with
          SBA. SBA may require that an Agent supply written evidence of his or her authority to act
          on behalf of an applicant or CDC as a condition of revealing any information about the
          applicant’s or CDC’s current or prior dealings with the SBA. CDCs are responsible for
          consulting the System for Awards Management’s (SAM)/Excluded Parties List System
          (EPLS) or any successor system to determine if an Agent has been debarred, suspended or
          otherwise excluded by SBA or another Federal agency. (https://www.sam.gov)
       2. SBA may, for good cause, suspend or revoke the privilege of an Agent to conduct business
          with the government. The suspension or revocation remains in effect during any
          administrative proceedings under SBA regulations at 13 CFR Part 134. The meaning of
          “good cause” may be found at 13 CFR § 103.4.
   B. Illegal Activity of an Agent Must Be Reported.
       CDCs should report any illegal activity of Agents to the Office of the Inspector General,
       Attention: Assistant Inspector General for Investigations and D/OCRM. Any substantiating
       evidence should be included when contacting the Office of the Inspector General and OCRM.
   C. Review of Agent Fees:
           1.   CDCs must review the Agent’s services and related fees to determine if the fees
                are necessary and reasonable when:
                a)   There is an indication from a third party that an Agent’s fees might be
                     excessive; or
                b) When an Applicant complains about the fees charged by an Agent.
           2.   In cases where fees appear to be unreasonable, CDCs should contact the
                D/OCRM to report the fees.
           3.   If an SBA investigation determines an Agent fee is excessive, the Agent must
                reduce the fee to an amount SBA deems reasonable, refund any sum in excess of
                that amount to the Applicant, and refrain from charging or collecting from the
                Applicant any funds in excess of the amount SBA deems reasonable.




Effective April 1, 2019                                                                        Page 365
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 424 of 484
SOP 50 10 5(K)                                                                                  Subpart C



               CHAPTER 9: BORROWER’S DEPOSIT, DEBENTURE POOLS AND
                            POST-DISBURSEMENT ISSUES


I.   RULES GOVERNING THE BORROWER’S DEPOSIT
     A. At the time of application, the CDC may require a deposit from the Borrower of $2,500 or 1%
        of the Net Debenture Proceeds, whichever is less. For additional information relating to this fee,
        see 13 CFR § 120.935.
     B. Agreements Regarding the Deposit:
        A written agreement between the CDC and the Applicant should include the following:
        1. If the CDC or SBA declines the application, the deposit will be refunded in full within 10
           business days after decline, including any period for reconsideration;
        2. If SBA approves the loan, the deposit may be applied toward the CDC processing fee
           described in 13 CFR § 120.883; and
        3. If the Applicant withdraws its loan application at any time before SBA issues the
           Authorization, the CDC may deduct its reasonable and necessary costs incurred in
           packaging and processing the loan application. Such costs must be documented and cannot
           be a percentage of the loan. Any remaining deposit balance must be remitted to the
           Applicant within ten business days of the withdrawal.
     C. A copy of the agreement must be placed in the CDC’s file.


II. DEBENTURE POOLS
Neither a Borrower nor an Associate of the Borrower may purchase an interest in a Debenture Pool in
which the Debenture that funded its 504 loan has been placed. (13 CFR § 120.939)


III. MISCELLANEOUS
See 13 CFR §§ 120.990 and 120.991 on the impact of current rules on older loans and the effect of
other laws.


IV. POST-DISBURSEMENT ISSUES
     A. A CDC may request changes on disbursed 504 loans by contacting the appropriate SBA
        Commercial Loan Servicing Center (CLSC).
             1.   Guidance on loan servicing is outlined in SOP 50 55 - 504 Loan Servicing and
                  Liquidation. CDCs may not unilaterally approve any adjustment to or change in
                  the ownership of a Borrower, including a change in percentage of ownership, for
                  12 months after final disbursement on any loan.


Effective April 1, 2019                                                                         Page 366
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                   Desc:
                         Exhibit Page 425 of 484
SOP 50 10 5(K)                                                                              Subpart C

           2.   13 CFR § 120 Subpart E outlines requirements under SBA loan servicing,
                liquidation and debt collection litigation.
   B. Prepayment:
       The Borrower may prepay its 504 loan. The repurchase price of the Debenture shall be an
       amount equal to the outstanding principal balance of the Debenture, plus interest accrued and
       unpaid thereon to the repurchase date, plus a prepayment fee, known as a repurchase premium
       ("RP"). More information may be found at:
           1.   13 CFR § 120.940 addresses prepayment of the 504 loan or debenture.
           2.   SBA’s SOP 50 55, Chapter 15 - contains information on prepayment or
                purchase of a development company loan or debenture.
           3.   SBA Form 1504, “Development Company 504 Debenture,” outlines the
                calculation of the prepayment fee.
           4.   PricewaterhouseCoopers Public Sector LLP is the current Central Servicing
                Agent (CSA) for closed SBA 504 loans.




Effective April 1, 2019                                                                     Page 367
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 426 of 484
SOP 50 10 5(K)                                                      Appendix 1

          APPENDIX 1: RESTRICTIONS ON FOREIGN CONTROLLED ENTERPRISES


Various Federal laws prohibit foreign controlled U.S. enterprises from certain types of activities. These
activities are listed below for your guidance. Exercise special care in processing loans involving these
types of enterprises.

I.       GENERAL RESTRICTIONS FOR FOREIGN CONTROLLED ENTERPRISES:
Foreign controlled enterprises operating in the United States, whether in branch or subsidiary form, may
not do the following: 1
     A. Engage in operations involving the utilization or production of atomic energy (42 U.S.C.
        2133(d)).
     B. Own vessels which transport merchandise or passengers between U.S. ports or tow U.S. vessels
        carrying such merchandise or passengers between U.S. ports (46 U.S.C. 50501, 55102). There
        are exceptions to this general rule, one of which permits a foreign controlled U.S. manufacturing
        or mining company to engage in shipping activities related to its principal business (46 U.S.C.
        Appx. 833-1).
     C. Acquire rights of way for oil pipelines or leases or interests therein for mining coal, oil, or
        certain other minerals on Federal lands other than the outer continental shelf if the foreign
        investor’s home country does not permit such mineral leasing to U. S. controlled enterprises (30
        U.S.C. 181, 185).
     D. Engage in radio or television broadcasting unless the Federal Communications Commission
        (FCC) finds the grant of a license to be in the public interest (47 U.S.C. 301). The FCC has
        granted licenses for broadcasting activities ancillary to another business of a foreign controlled
        enterprise.
     E. Acquire control of a company engaged in any phase of aeronautics (49 U.S.C. 40102, 41101,
        41309).
     F. Be issued permits for intra-United States air commerce or navigation. There are exceptions to
        this when certain requirements are met (49 U.S.C. 41302, 41703).
     G. Obtain a fishery loan from the Secretary of Interior for the financing or refinancing or the cost of
        purchasing, constructing, or operating commercial fishing vessels or gear (16 U.S.C. 742c(b)(7)).
     H. Receive a preferred ship mortgage (46 U.S.C. 31322, 12103).
     I. Obtain special Government emergency loans from the USDA for agricultural purposes after a
        natural disaster (7 U.S.C. 1961) or USDA loans to individual farmers or ranchers to purchase and
        operate family farms (7 U.S.C. 1922, 1941).



In certain cases foreign enterprises can acquire a minority interest in corporations engaging in the activities noted but certain
1

management requirements may have to be met.




Effective April 1, 2019                                                                                              Page 368
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 427 of 484
SOP 50 10 5(K)                                                      Appendix 1

       J. Establish an Edge Act corporation to engage in international or foreign banking (12 U.S.C.
          619). 2
       K. Purchase Overseas Private Investment Corporation (OPIC) insurance or guarantees (22 U.S.C.
          2198(c)).
       L. Obtain construction-differential or operating-differential subsidies for vessel construction or
          operation (46 U.S.C. 50501, 53101).
       M. During war or a national emergency, acquire or charter U.S. flag vessels, vessels owned by a
          U.S. citizen or shipyard facilities or acquire controlling interest in corporations owning the
          vessels or facilities described above without the approval of the Secretary of Commerce (46
          U.S.C. 56102).
II.       MANAGEMENT-RELATED RESTRICTIONS ON FOREIGN ENTERPRISES:
In certain cases, a foreign controlled enterprise operating in the United States must meet certain
requirements relating to management in order to engage in particular activities. The foreign investor,
however, can continue to own all the equity in the enterprise because the laws in question do not contain
limitations relating to stock ownership. Unless these management requirements are met, foreign
controlled enterprises may not do the following:
       A. Organize a national bank (all directors must be United States citizens) (12 U.S.C. 72).
       B. Engage in dredging or salvaging operations in U.S. waters (To register a vessel to engage in
          these activities, the president or chief executive officer of a domestic corporation and the
          chairman of its board must be U.S. citizens. The foreign citizens serving as directors cannot be
          more than a minority of the number necessary to constitute a quorum.) (46 U.S.C. 55109,
          55111).
       C. Fish in the territorial water of the United States, land fish caught on the high seas and, except for
          corporations of countries with traditional fishing rights, fish in the United States fishing zone.(16
          U.S.C. 1801, 1821)3
       D. Transport certain commodities procured by or financed for export by the United States
          Government or an instrumentality thereof. There are certain statutory exceptions to this rule (46
          U.S.C. 55305, 55314).
       E. Obtain certain types of vessel insurance. (46 U.S.C. 53903)
       F. Obtain licenses to operate as customs-house brokers (19 U.S.C. 1641). (At least one of the
          officers must be U.S. citizens.)
III.      RESTRICTIONS APPLICABLE TO FOREIGN BRANCHES OR INDIVIDUALS:



2
 In addition to its limitations on stock ownership by foreign enterprises, the Edge Act requires that all the directors of the
corporation be United States citizens.
3
 To the extent that these activities involve the coast wise trade, certain limitations on stock ownership would have to be met
(Cf. Sec. 1).




Effective April 1, 2019                                                                                               Page 369
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 428 of 484
SOP 50 10 5(K)                                                      Appendix 1

    A. In certain cases the form of business organization chosen by a foreign controlled enterprise will
       determine whether it will be treated differently from an enterprise controlled by United States
       citizens. If a foreign controlled enterprise chooses to operate through a sole proprietorship or a
       branch office rather than a corporation organized under the laws of one of the states, it may not:
       1. Obtain licenses to construct dams, reservoirs, houses, and transmission lines (16 U.S.C.
          797(e));
       2. Obtain licenses to develop and utilize geothermal steam and associated resources on Federal
          lands (30 U.S.C. 1015); or
       3. Obtain certain rights of way, mining rights, leases or other rights on Federal lands. (See,
          generally, 43 CFR 2000-4000, ex. 43 CFR 3472, also 30 U.S.C. 22.)
       These restrictions would not apply if the foreign controlled enterprises operated through a
       domestic subsidiary.
    B. In addition to restrictions previously noted, foreign citizens may not:
       1. Act as officers and serve in certain other positions on certain vessels (Cf. 46 U.S.C. 8103); or
       2. Function as operators in radio or television stations (47 U.S.C. 303(1) and 310).
.




Effective April 1, 2019                                                                         Page 370
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 429 of 484
SOP 50 10 5(K)                                                      Appendix 2

                                     APPENDIX 2: DEFINITIONS


For purposes of the environmental portions of this SOP, the following definitions apply. Terms that are
not defined below but are defined in CERCLA, 13 CFR §or 40 CFR shall have the meaning provided in
CERCLA, 13 CFR §or 40 CFR.


“Acquisition” or “Acquisition Date” means the date on which a Person acquires title to the Property.


“Adjoining Properties” means any real property or properties the border of which is (are) shared in
part or in whole with that of the Property, or that would be shared in part or in whole with that of the
Property but for a street, road, or other public thoroughfare separating the properties (See 40 CFR §
312.20).


“All Appropriate Inquiries” (AAI) means the standards and practices set forth in 40 CFR
§ 312.20.


“ASTM” refers to ASTM International. www.astm.org


“At”, whether capitalized or not, when used with respect to the Property or Adjoining Properties, means
"at, on, in, into, under, above, from or about."


“CERCLA” means the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 U.S.C. §§ 9601 et seq.


“Child-Occupied Facility” means a building, or portion of a building, constructed prior to 1978, visited
regularly by the same child, under 6 years of age, on at least two different days within any week
(Sunday through Saturday period), provided that each day's visit lasts at least 3 hours and the combined
weekly visits last at least 6 hours, and the combined annual visits last at least 60 hours. Child-occupied
facilities may include, but are not limited to, day care centers, preschools, and kindergarten classrooms.
Child-occupied facilities may be located in target housing or in public or commercial buildings. With
respect to common areas in public or commercial buildings that contain child-occupied facilities, the
child-occupied facility encompasses only those common areas that are routinely used by children under
age 6, such as restrooms and cafeterias. Common areas that children under age 6 only pass through, such
as hallways, stairways, and garages are not included. In addition, with respect to exteriors of public or
commercial buildings that contain child-occupied facilities, the child-occupied facility encompasses
only the exterior sides of the building that are immediately adjacent to the child-occupied facility or the
common areas routinely used by children under age 6. See 40 CFR § 745.83



Effective April 1, 2019                                                                           Page 371
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 430 of 484
SOP 50 10 5(K)                                                      Appendix 2

“Contamination” means the presence of any Hazardous Substance at or affecting the Property,
including any Hazardous Substances that have migrated to or from the Property, in such quantities or
under such conditions as to render the Property or the operations conducted thereon subject to, or
potentially subject to, a directive or order from a Governmental Entity.


“Engineering Control” means a device or structure constructed at the Property to prevent people from
coming into contact with Contamination or to prevent mobile Contamination such as groundwater
Contamination from moving off site. Examples include asphalt or concrete caps, fences, extraction
wells, trenches and subsurface barrier walls.


“Environmental Investigation” refers to the process of assessing the environmental conditions at a
Property. For example, an Environmental Investigation may include one or more of the following: an
Environmental Questionnaire, Records Search with Risk Assessment, Transaction Screen Analysis,
Phase I Environmental Site Assessment (Phase I ESA) or Phase II Environmental Site Assessment
(Phase II ESA).


“Environmental Investigation Report” (or the “Report”) means the written account of the
Environmental Investigation of the Property prepared by the Person who conducted the Environmental
Investigation.


“Environmental Laws” means any and all applicable federal, state, tribal and local statutes, laws, rules,
regulations, ordinances, codes, judicial or administrative orders, consent decrees, judgments, or other
binding determinations of any judicial or regulatory authority, now or hereafter in effect, imposing
liability, establishing standards or otherwise relating to protection of the environment, health and safety.


“Environmental Professional” means a person who meets the requirements set forth in 40 CFR §
312.10(b). The All Appropriate Inquiries standards defines an Environmental Professional as “a person
who possesses sufficient specific education, training, and experience necessary to exercise professional
judgment to develop opinions and conclusions regarding conditions indicative of releases or threatened
releases…on, at, in, or to a property, sufficient to meet the objectives and performance factors [of the
rule].” 40 CFR 312.10(b). An Environmental Professional must:


   1. Hold a current Professional Engineer’s or Professional Geologist’s license or registration from a
      state, tribe, or U.S. territory (or the Commonwealth of Puerto Rico) and have the equivalent of
      3 years of full-time relevant experience; or
   2. Be licensed or certified by the Federal government, a state, tribe, or U.S. territory (or the
      Commonwealth of Puerto Rico) to perform environmental inquiries as defined in § 312.21 and
      have the equivalent of 3 years of full-time relevant experience; or
   3. Have a Baccalaureate or higher degree from an accredited institution of higher education in a


Effective April 1, 2019                                                                           Page 372
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 431 of 484
SOP 50 10 5(K)                                                      Appendix 2

         discipline of engineering or science and the equivalent of 5 years of full-time relevant
         experience; or
    4. Have the equivalent of 10 years of full-time relevant experience.


Further, SBA requires that an Environmental Professional be impartial and maintain a minimum
coverage of one million dollars per claim (or occurrence) in errors and omissions insurance.


“Environmental Questionnaire” means the questionnaire used by a Lender to determine the likelihood
that Contamination may be present at Property offered to secure an SBA guaranteed loan.
Environmental Questionnaires must be completed or reviewed by a Lender that has made at least one
site visit to the Property and a good faith effort to conduct an interview with the current owner or
operator of the Property. An Environmental Professional may, but is not required to, assist with the
responses to the questionnaire. An Environmental Questionnaire may be considered if it was completed
up to 1 year prior to submission. The current owner or operator of the Property must sign the
Environmental Questionnaire. If the current owner or operator of the Property will not sign the
Environmental Questionnaire it cannot be used and lender must then, at a minimum, obtain a
Transaction Screen.


Prudent lending practices dictate that an Environmental Questionnaire must include the address of the
property and, at a minimum, inquire into the following areas:


    •    Past and present uses of the Property and Adjoining Properties, with particular attention paid to
         those uses by environmentally sensitive industries;
    •    Past and present identification of any Hazardous Substances at the Property and Adjoining
         Properties;
    •    Storage, generation, treatment, emission or disposal of Hazardous Substances at the Property and
         Adjoining Properties;
    •    Possession of permits to use, store, generate, treat, emit or dispose of Hazardous Substances by
         businesses operating at the Property and Adjoining Properties;
    •    Evidence of Contamination at the Property and Adjoining Properties;
    •    Potential sources of Contamination 1 at the Property and Adjoining Properties;



1
  Sources of Contamination may include, but are not limited to, the following: (1) damaged or discarded automotive or
industrial batteries; (2) pesticides, paints or other chemicals stored in individual containers greater than 5 gallons in volume
or 50 gallons in the aggregate; (3) chemicals in industrial drums or sacks; (4) pits, ponds or lagoons used for waste disposal
or storage; (5) fill dirt from a contaminated or unknown source; (6); underground or above-ground storage tanks; (7) vent



Effective April 1, 2019                                                                                               Page 373
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 432 of 484
SOP 50 10 5(K)                                                      Appendix 2

    •    Knowledge on the part of the Borrower, seller or Lender of any past evidence of Contamination
         or sources of Contamination at the Property and Adjoining Properties;
    •    Knowledge on the part of the Borrower, seller or Lender of any past, threatened or pending
         lawsuits or administrative proceedings concerning a Release or threatened Release at the
         Property and Adjoining Properties;
    •    Existence of any regulatory actions by any Governmental Entity for environmental conditions at
         the Property and Adjoining Properties;
    •    Identification of any previously performed environmental risk studies environmental documents
         pertaining to the Property (attach copies); and
    •    Presence of lead paint, asbestos, or Polychlorinated Biphenyls (“PCBs”) at the Property.

 As an alternative, SBA will accept the ASTM questionnaire utilized for Transaction Screens (currently
 ASTM E1528-14) for all purposes that an EQ is required by this SOP. (ASTM licenses the use of these
 forms, which can be obtained through www.astm.org.)


“Good Faith” means the absence of any intention to seek unfair advantage or to defraud another party;
and honest and sincere intention to fulfill one’s obligations in the conduct or transaction concerned.


“Governmental Entity” means any federal, state, commonwealth, tribal or local government branch,
authority, district, agency, court, tribunal, department, officer, official, board, commission or other
instrumentality that exercises any form of jurisdiction or authority under any Environmental Law.


“Hazardous Substance” means and includes any substance, material or waste regulated by CERCLA
or any other Environmental Law, and specifically includes petroleum products.


“Institutional Control” means a legal or administrative action or requirement imposed on the Property
to minimize the potential for human exposure to Contamination or to protect the integrity of
Remediation. Examples include deed notices, deed restrictions, and long-term site monitoring or site
security requirements.


“Lender” refers to banks, non-bank lenders, credit unions, certified development companies, and any
other entities that participate as a lender in SBA programs. The term Lender does not include the Third
Party Lender on a 504 loan.



pipes, fill pipes or access ways indicating a fill pipe protruding from the ground; (8) flooring drains or walls within a facility
that are stained by substances other than water and/or are emitting noxious odors; (9) clarifiers, pits or sumps; (10) dry wells




Effective April 1, 2019                                                                                                Page 374
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 433 of 484
SOP 50 10 5(K)                                                      Appendix 2



“Multi-Unit Building” means any non-industrial, multi-unit building that is comprised of four or more
individual units.


“Person” means an individual, firm, corporation, limited liability company, limited liability partnership,
association, partnership, consortium, joint venture, commercial entity, tribe or trust, public,
governmental or interstate body, agency or instrumentality.


“Phase I Environmental Site Assessment” (Phase I ESA) means an AAI compliant Phase I ESA
conducted by an Environmental Professional in accordance with the most recently adopted standard for
a Phase I ESA established by ASTM International, currently ASTM E1527-13. (See also 40 CFR §
312.20.)


A person who does not qualify as an Environmental Professional may assist in the conduct of All
Appropriate Inquiries if such person is under the supervision or responsible charge of a person meeting
the definition of an Environmental Professional when conducting such activities, provided an
Environmental Professional reviews and signs the Phase I ESA.


A Phase I ESA must contain an opinion by the Environmental Professional as to whether the inquiry has
identified conditions indicative of Recognized Environmental Conditions (RECs), Controlled
Recognized Environmental Conditions (CRECs), Historical Recognized Environmental Conditions
(HRECs) and/or Environmental Issues at the Property. Additionally, SBA requires that all Phase I ESAs
contain a conclusion by the Environmental Professional that performs the assessment that either: (1) the
risk of Contamination at the Property is so minimal that no further investigation is warranted; or (2)
there is risk sufficient to warrant additional investigation. Alternatively, the Environmental Professional
may include a similar statement to this effect. If further investigation is warranted, the Environmental
Professional should provide a detailed description of the recommendation.


The Environmental Protection Agency (EPA) sets forth time frames for the viability of Phase I ESAs
(See 40 CFR § 312.20.) For SBA’s purposes, and notwithstanding the EPA’s regulations on updating
Phase I ESAs after 180 days, SBA will accept for review an otherwise AAI compliant Phase I ESA if it
was completed within 1 year of the date upon which it was submitted to an SBA loan processing center
as part of an Environmental Investigation. Lenders or CDCs using their delegated authority may accept
for review an otherwise AAI compliant Phase I ESA if it was performed within 1 year of the date of
approval of its Environmental Investigation. Parties may still wish to strictly comply with EPA’s
regulatory timeframes to avoid jeopardizing legal and regulatory protections.


Note: The immediately preceding paragraph does not apply to liquidation situations under SOP 50 55 or
SOP 50 57.


Effective April 1, 2019                                                                          Page 375
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 434 of 484
SOP 50 10 5(K)                                                      Appendix 2



“Phase II Environmental Site Assessment” (Phase II ESA) means an Environmental Investigation,
which at a minimum, is conducted by an Environmental Professional in accordance with the most
recently adopted standard for a Phase II ESA process established by ASTM International, currently
ASTM E1903-97 (2002). SBA will recognize a Phase II ESA conducted in accordance with generally-
accepted industry standards of practice and consisting of a scope of work that would be considered
reasonable and sufficient to identify the presence, nature and extent of a Release.


“Property” means any interest in commercial real estate upon which a security interest such as a
mortgage, deed of trust, or leasehold deed of trust is required as collateral for a loan or debenture.


“Records Search with Risk Assessment” means and includes (1) a search of the government databases
identified in 40 CFR § 312.26 for an AAI compliant Phase I as well as a search of historical use sources
(for example, aerial photography, city directories, reverse directories and/or fire insurance maps)
pertaining to the Property and Adjoining Properties; and (2) a risk assessment by an Environmental
Professional based on the results of the records search as to whether the Property is either “low risk” or
“elevated risk” or “high risk” for Contamination. While the choice of standard historical sources to be
reviewed on any particular site is at the discretion of the Environmental Professional in his or her
professional judgment, the historical sources should identify property uses back to the property’s first
developed use, or back to 1940, whichever is earlier. The Environmental Professional need only review
as many of the standard historical sources as are necessary, reasonably ascertainable, and likely to be
useful. The Environmental Professional should comment upon any data failure or data gap encountered.
The report must identify by name the Environmental Professional who performed the risk assessment
and must include all of the database reports and historical sources relied upon. (Note that this report
need not be addressed to the SBA and need not be accompanied by a Reliance Letter.) A Records Search
with Risk Assessment may be considered if it was completed up to one year prior to submission.


 “Release” means the presence of or any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or disposing of any Hazardous
Substance into the environment including the abandonment or discarding of barrels, drums, tanks, and
similar receptacles and containers, containing Hazardous Substances.


“Reliance Letter” means SBA’s standard reliance letter pertaining to Environmental Investigation
Reports, a copy of which is located in Appendix 3. The language in SBA’s standard reliance letter may
not be modified. Additionally, Lenders and CDCs should not enter into any agreement that alters the
terms of SBA’s standard reliance letter.


“Remediation” or “Remedial Action” and their derivatives (such as “Remediate”) means and
includes any clean-up, corrective action or monitoring required to comply with applicable
Environmental Laws including all actions within the definition of “removal” and “remedial” actions as
those terms are defined in applicable Environmental Laws.

Effective April 1, 2019                                                                            Page 376
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 435 of 484
SOP 50 10 5(K)                                                      Appendix 2



“SBA Environmental Indemnification Agreement” or “SBA Indemnification Agreement” means
SBA’s standard environmental indemnification agreement, a copy of which is located in Appendix 6.
The language in SBA’s standard environmental indemnification agreement may not be modified.


“Transaction Screen” means an Environmental Investigation pursuant to the most recently adopted
standard practice for limited environmental due diligence established by ASTM International, currently
ASTM E1528-14. The basic elements of a Transaction Screen include: (1) an interview with the owner
or operator of the Property; (2) a visit to the Property; (3) completion of an environmental questionnaire,
and (4) a review of government records and historical sources. Additionally, SBA requires that an
Environmental Professional supervise the site reconnaissance and conclude either (a) the risk of
contamination at the site is so minimal that no further investigation is warranted; or (b) there is risk
sufficient to warrant additional investigation. Alternatively, the Environmental Professional may include
a similar statement to this effect. If further investigation is warranted, the Environmental Professional
should provide a detailed description of the recommendation. A Transaction Screen may be considered
if it was completed up to 1 year prior to submission.




Effective April 1, 2019                                                                          Page 377
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 436 of 484
SOP 50 10 5(K)                                                      Appendix 3

                                 APPENDIX 3: RELIANCE LETTER


          [Letterhead of Environmental Professional or Environmental Professional’s Firm]


                                      RELIANCE LETTER

[Date]


To:      [For 7(a) loans, insert name and address of participating Lender here] (“Lender”)
         or
         [For 504 loans, insert name and address of CDC here] (“Lender”)



         and


         U.S. Small Business Administration (“SBA”)


Re:      Borrower Name:
         Project Address (“Property”):
         Environmental Investigation Report Number(s):


Dear Lender and SBA:


[Name of Environmental Professional] (“Environmental Professional”) meets the definition of an
Environmental Professional as defined by 40 C.F.R. § 312.10(b) and has performed or supervised the
performance of the following “Environmental Investigation(s)” (check all that apply):


         ____A Transaction Screen of the Property dated ______________, 20____, and any
         addendum(s) thereto, conducted in accordance with ASTM International’s most recent standard
         (currently ASTM E1528-14);


         ____A Phase I (or an Updated Phase I) Environmental Site Assessment of the Property dated
         ______________, 20____, and any addendum(s) thereto, conducted in accordance with ASTM


Effective April 1, 2019                                                                      Page 378
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 437 of 484
SOP 50 10 5(K)                                                      Appendix 3

       International’s most recent standard (currently ASTM E1527-13). In addition, the Environmental
       Professional has addressed the performance of the “additional inquiries” set forth at 40 C.F.R. §
       312.22;


       ____A Phase II Environmental Site Assessment of the Property dated ______________, 20____,
       and any addendum(s) thereto, conducted in accordance with generally-accepted industry
       standards of practice and consisting of a scope of work that would be considered reasonable and
       sufficient to identify the presence, nature and extent of a Release as it impacts the Property.


Reliance by SBA and Lender. Environmental Professional (and Environmental Professional’s firm,
where applicable) understand(s) that the Property may serve as collateral for an SBA guaranteed loan, a
condition for which is an Environmental Investigation of the Property by an Environmental Professional.
Environmental Professional (and Environmental Professional’s firm, where applicable) authorize(s)
Lender and SBA to use and rely upon the Environmental Investigation. Further, Environmental
Professional (and Environmental Professional’s firm, where applicable) authorize(s) Lender and SBA to
release a copy of the Environmental Investigation to the Borrower for information purposes only. This
letter is not an update or modification to the Environmental Investigation. Environmental Professional
(and Environmental Professional’s firm, where applicable) makes no representation or warranty, express
or implied, that the condition of the Property on the date of this letter is the same or similar to the
condition of the Property described in the Environmental Investigation.


Insurance Coverage. Environmental Professional (and/or Environmental Professional’s firm, where
applicable) certifies that he or she or the firm was covered as of the date of the Environmental
Investigation by errors and omissions liability insurance with a minimum coverage of $1,000,000 per
claim (or occurrence) and that evidence of this insurance is attached. As to the Lender and SBA,
Environmental Professional (and Environmental Professional’s firm, where applicable) specifically
waive(s) any dollar amount limitations on liability up to $1,000,000 as well as any time limitations on
liability, other than state or Federal statutes of limitation.


Waiver of Right to Indemnification. Environmental Professional and Environmental Professional’s firm
waive any right to indemnification from the Lender and SBA.


Impartiality. Environmental Professional certifies that (1) to the best of his or her knowledge,
Environmental Professional is independent of and not a representative, nor an employee or affiliate of
seller, Borrower, operating company, or any person in which seller has an ownership interest; and (2)
the Environmental Professional has not been unduly influenced by any person with regard to the
preparation of the Environmental Investigation or the contents thereof.


Acknowledgment. The undersigned acknowledge(s) and agree(s) that intentionally falsifying or
concealing any material fact with regard to the subject matter of this letter or the Environmental

Effective April 1, 2019                                                                          Page 379
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 438 of 484
SOP 50 10 5(K)                                                      Appendix 3

Investigations may, in addition to other penalties, result in prosecution under applicable laws including
18 U.S.C. § 1001.


_______________________________________________
Environmental Professional
Printed Name:


(Note: The Environmental Professional must always sign this letter above. If the Environmental
Professional is employed or retained by an Environmental Firm, then an authorized
representative of the firm must also sign below).


_______________________________________________
Signature of representative of firm who is authorized to sign this letter
Printed Name & Title:
Name of Environmental Firm:


Enclosure: Evidence of Insurance




Effective April 1, 2019                                                                          Page 380
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 439 of 484
SOP 50 10 5(K)                                                      Appendix 4

      APPENDIX 4: NAICS CODES OF ENVIRONMENTALLY SENSITIVE INDUSTRIES




      NAICS CODES OF ENVIRONMENTALLY SENSITIVE INDUSTRIES*



How to determine if an industry is included on this list:


A 3 digit NAICS code includes all industries beginning with those 3 digits.
A 4 digit NAICS code includes all industries beginning with those 4 digits.
A 5 digit NAICS code includes all industries beginning with those 5 digits.
A 6 digit NAICS code includes only that industry under that industrial code.




211      OIL & GAS EXTRACTION
212      MINING (EXCEPT OIL & GAS)
213      SUPPORT ACTIVITIES FOR MINING
237      HEAVY & CIVIL ENGINEERING CONSTRUCTION
311      FOOD MANUFACTURING (if underground fuel tanks present)
312      BEVERAGE & TOBACCO PRODUCT MANUFACTURING (except breweries, 31212)
313      TEXTILE MILLS (not required if sewing, weaving, or hemming only)
314      TEXTILE PRODUCT MILLS (not required if sewing, weaving, or hemming only)
316      LEATHER & ALLIED PRODUCT MANUFACTURING (not required if assembly only)
321      WOOD PRODUCT MANUFACTURING (if finishing occurs on site)
322      PAPER MANUFACTURING
323      PRINTING & RELATED SUPPORT ACTIVITIES
324      PETROLEUM & COAL PRODUCTS MANUFACTURING
325      CHEMICAL MANUFACTURING
326      PLASTICS & RUBBER PRODUCTS MANUFACTURING (not required if assembly only)
327      NONMETALLIC MINERAL PRODUCTS MANUFACTURING
331      PRIMARY METAL MANUFACTURING
332      FABRICATED METAL PRODUCT MANUFACTURING (not required if assembly only)
333      MACHINERY MANUFACTURING (not required if assembly only)
334      COMPUTER & ELECTRONIC PRODUCT MANUFACTURING (not required if assembly

Effective April 1, 2019                                                             Page 381
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 440 of 484
SOP 50 10 5(K)                                                      Appendix 4

         only)
335      ELECTRICAL EQUIPMENT, APPLIANCE & COMPONENT MANUFACTURING (not
         required if assembly only)
336      TRANSPORTATION EQUIPMENT MANUFACTURING
337      FURNITURE & RELATED MANUFACTURING (if finishing occurs on site)
339      MISCELLANEOUS MANUFACTURING (only required if hazardous materials are
         involved)
42311    AUTOMOBILE & OTHER MOTOR VEHICLE MERCHANT WHOLESALERS (if service bays
         present)
42314    MOTOR VEHICLE PARTS (USED) MERCHANT WHOLESALERS
4235     METAL & MINERAL MERCHANT WHOLESALER
42393    RECYCLABLE MATERIAL MERCHANT WHOLESALER
4246     CHEMICAL & ALLIED PRODUCTS MERCHANT WHOLESALERS
4247     PETROLEUM & PETROLEUM PRODUCTS MERCHANT WHOLESALERS
441      MOTOR VEHICLE AND PARTS DEALERS (if service bays present)
447      GASOLINE STATIONS
45431    FUEL DEALERS (not required for propane or firewood dealers)
481      AIR TRANSPORTATION
482      RAIL TRANSPORTATION
484      TRUCKING (if service bays, truck washing, or fuel tanks present)
486      PIPELINE TRANSPORTATION
488      Support Activities for Transportation (if fuel tanks are present or if repairs or
         maintenance is performed on site)
53212    TRUCK, UTILITY TRAILER, AND RV (RECREATIONAL VEHICLE) RENTAL & LEASING (if
         repairs, maintenance or vehicle washing are performed onsite)
53241    CONSTRUCTION, TRANSPORTATION, MINING & FORESTRY MACHINERY &
         EQUIPMENT RENTAL & LEASING (if repairs, maintenance or vehicle washing are
         performed onsite)
53249    OTHER COMMERCIAL & INDUSTRIAL MACHINERY & EQUIPMENT RENTAL & LEASING
         (if repairs, maintenance or vehicle washing are performed onsite)
54138    TESTING LABORATORIES
56171    EXTERMINATING & PEST CONTROL SERVICES
562      WASTE MANAGEMENT & REMEDIATION SERVICES
6221     GENERAL MEDICAL & SURGICAL HOSPITALS (if fuel tanks are present)
713990 OTHER RECREATIONAL INDUSTRIES (indoor and outdoor shooting ranges only)
71391    GOLF COURSES & COUNTRY CLUBS


Effective April 1, 2019                                                                      Page 382
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 441 of 484
SOP 50 10 5(K)                                                      Appendix 4

71392    SKIING FACILITIES
71393    MARINAS
7212     RV (RECREATIONAL VEHICLES) PARKS & RECREATIONAL CAMPS (if fuel tanks are
         present or if vehicle repairs or maintenance is performed onsite)
8111     AUTOMOTIVE REPAIR & MAINTENANCE (except for “car wash only” facilities, for
         which a Transaction Screen is an acceptable starting point)
8112     ELECTRONIC & PRECISION EQUIPMENT REPAIR & MAINTENANCE (not required if
         assembly only)
8113     COMMERCIAL & INDUSTRIAL MACHINERY & EQUIPMENT REPAIR & MAINTENANCE
8122     DEATH CARE SERVICES (unless no embalming or cremation at the Property)
8123     LAUNDRY & DRY CLEANING SERVICES (if dry cleaning operations have ever existed
         on site)
812921 PHOTOFINISHING LABORATORIES (except one hour)


*A Phase I should always be obtained if the business sells, supplies or dispenses fuel, gasoline,
heating oil, even if the NAICS code for the business is not identified on this list of
environmentally sensitive industries.


A complete list of industries and corresponding NAICS codes is available online at
http://www.census.gov/eos/www/naics/.




Effective April 1, 2019                                                                 Page 383
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 442 of 484
SOP 50 10 5(K)                                                      Appendix 5

          APPENDIX 5: REQUIREMENTS PERTAINING TO GAS STATION LOANS


                          ENVIRONMENTAL INVESTIGATION REQUIREMENTS
                                     FOR GAS STATION LOANS


NOTE: Lenders are reminded that documentation associated with gas station loans can be
voluminous and complex. Apart from environmental concerns there are affiliation and credit
issues that Lenders must analyze in order to make the initial loan eligibility determination.
The Environmental Investigation requirements set forth below apply to all loans secured by a lien or
security interest on real property (a fee simple or leasehold mortgage, deed of trust, etc.) or personal
property (gas station fixtures or equipment such as tanks, pumps, lines, etc.) currently used to operate a
gas station or commercial fueling facility ("Gas Station Loans"). These requirements would not apply
when the applicant operates a business, such as a convenience store associated with a gas station, in
which the applicant only leases the real or personal property and neither the real nor personal property is
used as collateral for the loan. Nor do these requirements apply to situations where the only collateral for
the loan is something other than gas station equipment (for example, food inventory, shelving, etc.).
   A. Environmental Site Assessment. The Environmental Investigation for all Gas Station Loans
      (including those secured by gas station equipment only) must: (1) begin with a Phase I ESA with
      the additional requirement that it be conducted by an independent Environmental Professional;
      (2) include an analysis of all relevant environmental records concerning the Property and
      Adjoining Properties, including any records provided by the seller if the loan is to purchase the
      Property; (3) include documentation supporting the Environmental Professional’s determination
      of compliance with all regulatory requirements, if any, pertaining to tank and equipment testing
      (see paragraph B. below) (even if the loan is secured by real property); (4) include the results of
      any further investigation, which may include a Phase II, recommended by the Environmental
      Professional (Any Phase II performed in connection with a Gas Station Loan must be conducted
      by an independent Environmental Professional who holds a current Professional Engineer’s or
      Professional Geologist’s license and has the equivalent of 3 years of full time relevant
      experience.); and (5) if the Property is Contaminated, include a detailed description of and cost
      estimate for the recommended Remediation.
   B. The Environmental Investigation performed by the Environmental Professional must include a
      determination whether or not the gas station is in compliance with all regulatory requirements, if
      any, pertaining to tank and equipment testing. A loan may not be disbursed until full compliance
      is achieved. Further, any leaking or otherwise defective equipment, systems, containment
      devices, etc., must be replaced or repaired prior to disbursement.
   C. Results of Environmental Investigation.
       1. Property is not Contaminated. If the Environmental Professional concludes that the Property
          is not Contaminated, the Lender (except on PLP, SBA Express, Export Express, and PCLP
          loans) must submit the results of the Environmental Investigation to SBA with
          recommendations and seek SBA’s concurrence.
       2. Property is Contaminated. If the Environmental Professional concludes that the Property is

Effective April 1, 2019                                                                          Page 384
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 443 of 484
SOP 50 10 5(K)                                                      Appendix 5

          Contaminated, Lender can either: (1) decline the loan; or (2) follow the requirements set
          forth in paragraph G. of the Environmental Policies and Procedures sections of this SOP
          entitled, "Approval and Disbursement of loans when there is Contamination or Remediation
          at the Property,” provided that at a minimum, in change of ownership situations, the SBA
          Indemnification Agreement as described in paragraph G.4.a) must always be obtained and
          signed by the seller. (There may be situations where it is not practical to require the seller to
          sign the indemnification agreement; for example, the property is being sold from a probate
          estate or through a trustee in bankruptcy. Waivers may be sought from the SBA
          Environmental Committee at environmentalappeals@sba.gov on a case-by-case basis. A
          mere unwillingness on the part of a seller to execute the indemnification agreement is not a
          sufficient basis for a waiver. PLP, SBA Express, and Export Express Lenders and PCLP
          CDCs do not have the authority to grant a waiver and are also required to follow this
          procedure.) In addition, prudent lending practices may require a Lender to utilize some of
          the other listed mitigating factors such as requiring additional collateral.
   D. When Waiver and Release of Right to Indemnification from SBA/Lender Required. If any oil
      company or other Person has a right to indemnification from subsequent owners of the Property
      (e.g., SBA/Lender after acquiring Property through foreclosure or other means), then they must
      execute either the SBA Indemnification Agreement or another document in which they waive all
      known and unknown rights and release all claims and causes of action whether now or hereafter
      in existence against SBA and Lender related to Contamination at the Property including the right
      to indemnification. The document containing the waiver and release must be recorded. Lenders
      and CDCs, except when submitting requests through PLP, SBA Express and Export Express,
      must submit all waiver and releases to the SBA center processing the loan for review and
      approval by SBA counsel, along with a copy of the title report, the document providing for
      indemnification, and the purchase and sale documents, if any. PCLP CDCs must also submit the
      waiver and release to the SBA for review and approval prior to a request that SBA fund the loan.




Effective April 1, 2019                                                                           Page 385
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 444 of 484
SOP 50 10 5(K)                                                      Appendix 6

         APPENDIX 6: SBA ENVIRONMENTAL INDEMNIFICATION AGREEMENT


                               SBA Loan No: _______________________




This SBA Environmental Indemnification Agreement ("Agreement") effective ______________, is
executed by ___________________ ("Borrower"), _____________________________ [insert name(s) of
indemnitor(s) not obligated on the Loan)] ("Third Party Indemnitor"), (Borrower and Third Party
Indemnitor collectively referred to as "Indemnitors"), _______________________ [Insert name of Certified
Development Company or 7(a) Lender] ("Lender") and the U.S. Small Business Administration ("SBA").


       The parties to this Agreement mutually agree as follows:



                                             I. RECITALS


Borrower has applied for an SBA loan from Lender in the principal amount of
$_______________________ [insert full loan amount] (the "Loan") to be evidenced by a promissory note
(the "Note") and secured by a "Mortgage" encumbering certain real and personal property (collectively, the
"Property") described in the "Loan Documents" including the land located at ____________________
[insert address] and described in Exhibit "A" attached hereto.


SBA and Lender are not willing to make the Loan without the execution and delivery of this Agreement.




                                           II. DEFINITIONS


        For purposes of this Agreement: (1) whenever the singular form of a word is used it includes the
plural, and whenever the plural form of a word is used it includes the singular; (2) the word "or" has the
inclusive meaning represented by the phrase "and/or"; (3) terms used in this Agreement that are not defined
below but are defined in either 13 CFR, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601-9875 ("CERCLA") or 40 CFR, shall have the meaning provided
in 13 CFR, CERCLA or 40 CFR; and (4) unless the context otherwise clearly requires, the following
definitions apply:


Effective April 1, 2019                                                                         Page 386
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 445 of 484
SOP 50 10 5(K)                                                      Appendix 6

                  A. "Adjoining Properties" means any real property or properties the border of
          which is (are) shared in part or in whole with that of the Property, or that would be shared in
          part or in whole with that of the Property but for a street, road, or other public thoroughfare
          separating the properties.

                 B. "At", whether capitalized or not, when used with respect to the Property or
          Adjoining Properties, means "at, on, in, into, under, above, from or about."

                  C. "Borrower" means the Person(s) identified as the Borrower in the Loan
          Documents and the first paragraph of this Agreement and includes any successor in interest
          by virtue of assumption, merger, acquisition, transfer, assignment or otherwise.

                  D. "Contamination" means the presence of any Hazardous Substance at or
          affecting the Property, including any Hazardous Substances that have migrated to or from the
          Property, provided such Hazardous Substances are present in such concentrations or under
          such conditions as to create a violation, liability or duty to conduct a response under any
          Environmental Law.

                  E. "Engineering Control" means a device or structure constructed at the Property
          to prevent people from coming into contact with Contamination or to prevent mobile
          Contamination such as groundwater Contamination from moving off site. Examples include
          asphalt or concrete caps, fences, extraction wells, trenches and subsurface barrier walls.

                 F. "Environmental Activity" means any use, storage, holding, existence, Release,
          emission, discharge, generation, processing, abatement, removal, disposition, handling or
          transportation of any Hazardous Substance.

                  G. "Environmental Claim" means any written complaint, summons, action,
          citation, notice of violation, directive, order, claim, litigation, investigation, judicial or
          administrative proceeding or action, judgment, lien, demand, letter or communication from
          any Person alleging non-compliance with any Environmental Law, Institutional Control or
          Engineering Control, relating to any actual or threatened Release, or arising from an
          Environmental Activity.

                  H. Environmental Investigation" means an investigation of the Property that: (1) is
          conducted by an independent Environmental Professional; (2) begins with a Phase I Site
          Assessment in accordance with ASTM E1527-13 that includes a review of all relevant and
          material environmental records concerning the Property and Adjoining Properties in the
          actual or constructive possession, custody or control of the Borrower including, if any, those
          provided by the seller; and (3) includes any other investigation recommended by the
          Environmental Professional conducting the Phase I to determine and document the nature
          and extent of any Contamination and the cost to remediate it such as record reviews, soil and
          water testing, or underground storage tank inspections.

                 I. "Environmental Investigation Report" (or the "Report") means the written
          account of the Environmental Investigation of the Property attached as Exhibit "B", which:
          (1) is signed by the Environmental Professional who conducted the Environmental

Effective April 1, 2019                                                                        Page 387
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 446 of 484
SOP 50 10 5(K)                                                      Appendix 6

          Investigation; (2) includes a reliance letter that specifically grants SBA and Lender the right
          to rely on the Report; and (3) includes a detailed list of all relevant and material
          environmental records utilized by the Environmental Professional to establish the nature and
          extent of Contamination including those pertaining to past or on-going Remediation at the
          Property or Adjoining Properties.

                   J. "Environmental Laws" means any and all applicable federal, state tribal and
          local statutes, laws, rules, regulations, ordinances, codes, principles of common law, judicial
          orders, administrative orders, consent decrees, judgments, permits, licenses or other binding
          determinations of any judicial or regulatory authority, now or hereafter in effect, imposing
          liability, establishing standards of conduct or otherwise relating to protection of the
          environment (including natural resources, surface water, groundwater, soils, and indoor and
          ambient air), health and safety, land use matters or the presence, use, generation, treatment,
          storage, disposal, Release or threatened Release, transport or handling of Hazardous
          Substances.

                  K. "Environmental Professional" means a person who meets the requirements set
          forth in 40 CFR Section 312.10(a).

                  L. "Governmental Entity" means any federal, state, commonwealth, tribal or local
          government branch, authority, district, agency, court, tribunal, department, officer, official,
          board, commission or other instrumentality that exercises any form of jurisdiction or
          authority under any Environmental Law.

                  M. "Hazardous Substance" means and includes any substance, material or waste
          regulated by CERCLA or any other Environmental Law, and specifically includes petroleum
          products, radioactive materials, asbestos, polychlorinated biphenyls, and radon gas.

                  N. "Including", and its derivatives such as “include” and “includes”, whether or not
          capitalized, means including without limitation.

                  O. "Indemnified Parties" means and includes SBA and Lender.

                  P. "Institutional Control" means a legal or administrative action or requirement
          imposed on the Property to minimize the potential for human exposure to Contamination or
          to protect the integrity of a Remedy. Examples include deed notices, deed restrictions, and
          long-term site monitoring or site security requirements.

                 Q. "Lender" means the Person identified as the Lender in the first paragraph of this
          Agreement and any successor in interest by virtue of merger, acquisition, transfer,
          assignment or otherwise including any Person acquiring the Property or the Loan from
          Lender or SBA.

                 R. "Loan Documents" means and includes the Note, the Mortgage and any other
          document regarding the Loan. This Agreement is one of the Loan Documents, but it is not
          secured by the Mortgage.


Effective April 1, 2019                                                                        Page 388
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 447 of 484
SOP 50 10 5(K)                                                      Appendix 6

                 S. "Mortgage" means the Mortgage identified in the Recitals section of this
          Agreement and includes all liens that secure the Loan regardless of their method of creation
          including those created by recording a mortgage, deed of trust, assignment of rents, collateral
          assignment of purchaser's interest in land sale contract or a Uniform Commercial Code
          financing statement. The Mortgage secures the Loan and all extensions, modifications,
          replacements, renewals, substitutions or consolidations thereof, including increases to the
          principal balance of the Note resulting from payment of expenses incurred to enforce the
          terms of the Note or other Loan Documents, or to preserve or dispose of the collateral
          securing the Loan, such as payments for property taxes, prior liens, insurance, appraisals, and
          attorney's fees and costs.

                 T. "Mortgage Release Date" means the earlier of the following two dates: (1) the
          date on which the indebtedness and obligations secured by the Mortgage have been fully paid
          and performed and the Mortgage has been released of record; or (2) the date on which the
          Mortgage is foreclosed, or a conveyance by a deed in lieu of foreclosure is effective, and
          possession of the Property has been given to and accepted by a Person other than Lender or
          SBA free of occupancy, redemption rights or any other claim by Borrower or guarantors of
          the Loan.

                   U. "Person" means an individual, firm, corporation, limited liability company,
          limited liability partnership, association, partnership, joint venture, commercial entity, tribe,
          trust, or Government Entity.

                 V. "Property" means all or any portion of the real and personal property identified
          in the Recitals section of this Agreement, including all improvements, fixtures and
          equipment, soil, ground water, surface water, air, waterways, and water bodies associated
          with the real property.

                 W. "Purchase and Sale Documents" means and includes every document
          memorializing each agreement related to Borrower's acquisition of the Property including the
          purchase and sale agreement and amendments thereto, and all related documents such as
          supply agreements, deeds, environmental declarations, rights of first refusal, options, etc.

                  X. "Release", when used with respect to the Property or Adjoining Properties,
          means the presence of or any spilling, leaking, pumping, pouring, emitting, emptying,
          discharging, injecting, escaping, leaching, seeping, migrating, dumping or disposing of any
          Hazardous Substance into the environment including the abandonment or discarding of
          barrels, drums, tanks, and similar receptacles and containers, containing Hazardous
          Substances.

                 Y. "Remediation" or "Remedial Action" and their derivatives                    (such as
          “Remediate”) means and includes any investigation, clean-up, corrective               action or
          monitoring required to comply with applicable Environmental Laws including           all actions
          within the definition of “removal” and “remedial” actions as those terms are         defined in
          applicable Environmental Laws.


Effective April 1, 2019                                                                         Page 389
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 448 of 484
SOP 50 10 5(K)                                                      Appendix 6

                    Z. "Third Party Indemnitor" means, individually and collectively, the Person(s)
            identified as the Third Party Indemnitor in the first paragraph of this Agreement and includes
            any successor in interest by virtue of merger, acquisition, transfer, assignment or otherwise.


                           III. REPRESENTATIONS AND WARRANTIES
       A.     Full Disclosure of Property Purchase and Sale Agreement. If the Loan is to enable
Borrower to acquire the Property, Borrower represents and warrants that all of the relevant and material
terms and conditions of the purchase and sale of the Property have been disclosed to Lender and that
Borrower has provided Lender with an accurate and complete copy of the Purchase and Sale Documents.

        B.      Control of Property. If the Loan is to enable Borrower to acquire the Property from Third
Party Indemnitor, Third Party Indemnitor represents and warrants that the Property is free from all
encumbrances that could enable Third Party Indemnitor or its affiliates to control the use or ownership of
the Property e.g., options to purchase or repurchase the Property; deed restrictions; or restrictive covenants
such as those that limit the brand of fuel that can be sold on the Property.

        C.       Condition of Equipment. If the loan is to enable the Borrower to acquire the Property
associated with the operation of a gas station, Indemnitors warrant that all fuel dispensing equipment
located on the Property has been tested by an independent contractor within the preceding twelve months
and that all leaking or otherwise defective equipment, systems, containment devices, etc., have been or will
be replaced or repaired prior to closing.

       D.      Disclosure of Environmental Information.

              1.      Full Disclosure by Third Party Indemnitor. Third Party Indemnitor represents and
       warrants that Third Party Indemnitor has provided Borrower with an accurate and complete copy
       of each record pertaining to the Property, (regardless of origin or method by which it was
       produced, recorded or preserved), in Third Party Indemnitor's actual or constructive possession,
       custody or control that pertain to the Property including those that materially relates to: (1)
       Contamination; (2) Hazardous Substances at the Adjoining Properties; or (3) compliance with
       any Environmental Law, Institutional Control or Engineering Control concerning the Property.

              2.      Full Disclosure by Borrower. Borrower represents and warrants that Borrower
       provided the Environmental Professional who signed the Report with an accurate and complete
       copy of each record, (regardless of origin or method by which it was produced, recorded or
       preserved and including all records provided to Borrower by Third Party Indemnitor), in
       Borrower's actual or constructive possession, custody or control that materially relates to: (1)
       Contamination; (2) Hazardous Substances at the Adjoining Properties; (3) compliance with any
       Environmental Law, Institutional Control or Engineering Control concerning the Property; or (4)
       any other matter addressed by this Agreement.

       E.      Environmental Investigation of Property.

              1.      Conducted by Independent Environmental Professional. Lender and Borrower
       represent and warrant to SBA that an independent Environmental Professional has conducted an

Effective April 1, 2019                                                                            Page 390
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 449 of 484
SOP 50 10 5(K)                                                      Appendix 6

       Environmental Investigation of the Property and that a complete and accurate copy of the
       Environmental Investigation Report is attached hereto as Exhibit "B".

                      a.      Lender's Warranty. Lender represents and warrants to SBA that: (1) the
              Environmental Professional who prepared the Report is not a representative, employee,
              associate or affiliate of, Lender or any Person in which Lender has an ownership interest;
              and (2) no influence has been exerted over the Environmental Professional with regard to
              the preparation of the Report or the contents thereof by Lender or by any of Lender's
              attorneys, agents, employees, associates or affiliates.

                       b.      Indemnitors' Warranty. Each Indemnitor independently represents and
              warrants to SBA that to the best of Indemnitor's knowledge: (1) the Environmental
              Professional who prepared the Report is not a representative, employee, associate or
              affiliate of, Indemnitor or any Person in which Indemnitor has an ownership interest; and
              (2) no influence has been exerted over the Environmental Professional with regard to the
              preparation of the Report or the contents thereof by Indemnitor or by any of Indemnitor's
              attorneys, agents, employees, associates or affiliates.


               2.     Report Establishes Environmental Baseline of Property. Lender and each
       Indemnitor independently represent and warrant to SBA that they have no knowledge of any
       facts or circumstances that could result in the Report containing incomplete or inaccurate
       information.

       F.      Execution and Performance of Agreement. Each Indemnitor independently represents
and warrants to SBA and Lender that:

               1.      Authority and Financial Capability. Indemnitor is either an individual or a duly
       organized, validly existing business entity in good standing and duly qualified to do business in
       each jurisdiction where the conduct of its business requires such qualification; and Indemnitor
       has and will maintain full power, financial capability and authority to enter into this Agreement,
       and to perform Indemnitor's obligations hereunder.

             2.      Validity of Agreement. This Agreement is a legal, valid, and binding obligation of
       Indemnitor enforceable according to its terms.

               3.       Authority to Sign. Indemnitor has proper authority to execute this Agreement as
       evidenced by, and has, if required, provided Lender with a complete and accurate copy of a
       valid, certified resolution or other evidence confirming such authority.


                                           IV. COVENANTS


       In addition to their obligations and liabilities under applicable law, Indemnitors covenant and
agree as follows:

Effective April 1, 2019                                                                         Page 391
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 450 of 484
SOP 50 10 5(K)                                                      Appendix 6

       A.     Borrower Covenants

               1.      Notice to Lender. Borrower shall immediately notify Lender upon becoming
       aware of any of the following: (1) Any Release on the Property that must be reported to any
       Governmental Entity under applicable Environmental Laws; (2) Any Contamination, or
       imminent threat of Contamination, or any violation of Environmental Laws in connection with
       the Property or operations conducted thereon; (3) Any order, notice of violation, fine or penalty
       or similar action by any Governmental Entity relating to Hazardous Substances or Environmental
       Laws and the Property or the operations conducted thereon; (4) Any expiration or revocation of
       any required environmental permit, registration or authorization with regard to the Property or
       the operations conducted thereon; (5) Any Environmental Claim relating to the Property or the
       operations conducted thereon; or (6) Any matters relating to Hazardous Substances or
       Environmental Laws that would give a reasonably prudent lender cause to be concerned that the
       value of their security interest in the Property may be reduced or threatened or that may impair or
       threaten to impair Borrower's ability to perform any of Borrower's obligations under this
       Agreement when such performance is due.

               2.     Use of Property. Borrower shall not allow Hazardous Substances or the
       occurrence of any Environmental Activity at the Property except as necessary to operate the type
       of business specified in the Loan Documents.

               3.      Compliance with Environmental Laws. Borrower shall not cause, commit, permit
       or allow non-compliance with any Environmental Law, Institutional Control or Engineering
       Control with respect to the Property and shall obtain, keep in effect and comply with all permits,
       registrations and authorizations required by Environmental Laws with respect to the Property and
       operations conducted thereon.

              4.     Environmental Insurance. Borrower shall include Lender as a loss payee on all
       environmental insurance policies held by Borrower relating to the Property.

               5.      UST Reimbursement Funds. If the Property securing the Loan is associated with
       the operation of a gas station, Borrower shall register for all participate in any available federal,
       state or local petroleum storage tank fund programs that Borrower is eligible to participate in,
       which permitting full or partial reimbursement of costs incurred for the assessment or
       Remediation of Contamination, even if such program is voluntary.

       B.     Borrower and Third Party Indemnitor Covenants

              1.       Record Retention. Until the Mortgage Release Date, Indemnitors shall retain and
       make available to SBA and Lender upon request an accurate and complete copy of each record,
       (regardless of origin or method by which it was produced, recorded or preserved), in
       Indemnitor's actual or constructive possession, custody or control that materially relates to: (1)
       Contamination; (2) Hazardous Substances at the Adjoining Properties; (3) compliance with any
       Environmental Law, Institutional Control or Engineering Control concerning the Property; or (4)
       any other matter addressed by this Agreement.



Effective April 1, 2019                                                                            Page 392
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 451 of 484
SOP 50 10 5(K)                                                      Appendix 6

                2.     Control of Property. Prior to the Mortgage Release Date, Indemnitors shall not
       record or cause to be recorded any document containing a provision that could enable any Person
       to control the use or ownership of the Property, such as a purchase option; repurchase option; or
       restrictive covenant such as one that limits the brand of fuel that can be sold on the Property.


                                            V. REMEDIATION
        A.      Corrective, Preventive and Remedial Action. Indemnitors shall, at their own cost and
expense, in a manner that is in compliance with all applicable laws, and at times that will not unreasonably
interfere with Borrower’s use of the Property, promptly undertake, continuously and diligently pursue and
complete any and all Remedial Action that is necessary to: (1) Remediate any Contamination; (2) correct
non-compliance with any Environmental Law, Institutional Control or Engineering Control concerning the
Property; or (3) respond to any threatened or pending Environmental Claim regarding the Property.

         B.      Limitation on Third Party Indemnitor's Duty to Remediate. If Third Party Indemnitor is
the seller or prior owner of the Property, Third Party Indemnitor's duty under this section of the Agreement
shall be limited to Remedial Action: (1) necessitated by acts, omissions, events or conditions existing or
occurring in connection with the condition, use or occupancy of the Property on or before the date title to
the Property is transferred to Borrower under the Purchase and Sale Documents as disclosed in the
Environmental Investigation Report; or (2) created or caused by Third Party Indemnitor, (including Third
Party Indemnitor's employees, representatives, agents, contractors, or consultants), at any time after the date
title to the Property is transferred to Borrower. As set forth in Paragraph VII herein, provided that neither
SBA nor Lender has acquired title to the Property, Third Party Indemnitor may also limit its duty to
Remediate under this Agreement by paying the entire balance due under the Loan Documents including any
applicable pre-payment penalty.

        C.      Remediation Standards. Remediation required under this Agreement shall, at a minimum,
meet the applicable, relevant and appropriate requirements and standards in the Environmental Laws
("ARARs") that must be met before the responsible Government Entity will issue a No Further Action letter
or the written equivalent thereof.

        D.      Duration of Responsibility to Remediate. Indemnitors' responsibility for Remediation
under this Agreement shall continue until the earlier of: (1) the Mortgage Release Date; or (2) the
responsible Governmental Entity issues a No Further Action Letter or equivalent written assurance that the
applicable, relevant and appropriate requirements and standards in the Environmental Laws ARARs have
been met. Provided, however, that Indemnitors' responsibility for Remediation shall resume if the
responsible Governmental Entity thereafter determines that additional Remedial Action is necessary with
respect to any Contamination covered by this Agreement.


                                         VI. INDEMNIFICATION
       A.     SBA and Lender's Right to Indemnification. Except as provided below, upon demand by
an Indemnified Party, Indemnitors agree to indemnify and defend (by counsel selected by Indemnitors and
reasonably acceptable to SBA and Lender) Indemnified Parties from and against any and all


Effective April 1, 2019                                                                             Page 393
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 452 of 484
SOP 50 10 5(K)                                                      Appendix 6

"Environmental Risks." For purposes of this Agreement, "Environmental Risks" means and includes any
and all actual or threatened losses, (including loss of use and diminution in value of the Loan or the
Property), all direct and indirect costs associated with Remedial Action (including the repair, replacement or
restoration of improvements and equipment; and monitoring and other closure requirements imposed by
any Governmental Entity), liabilities, demands, claims and causes of action (including those asserted by
third parties for personal injury, illness, death, and damage to real and personal property), damages
(including natural resource damages, consequential damages and punitive damages), expenses (including
experts' and consultants' fees and disbursements), reasonable attorneys' fees and disbursements for in-house
and outside counsel (including those incurred at trial, on appeal, or in enforcing this Agreement, and
regardless of the outcome), fines, assessments, penalties, forfeitures, judgments, settlements, orders,
equitable relief of any kind, suffered, paid, incurred by, or sought from an Indemnified Party by any Person
in connection with, in whole or in part, or arising or allegedly arising, directly or indirectly out of: (1) the
inaccuracy or breach of any representation, warranty or covenant contained in this Agreement; (2) the
presence, suspected presence, or threat of Contamination; (3) non-compliance with any Environmental
Law, Institutional Control or Engineering Control; (4) any Environmental Claim; or (5) the filing or
imposition of any environmental lien against the Property.

                1.      Limitation on Third Party Indemnitor's Duty to Indemnify. If Third Party
       Indemnitor is the seller or a prior owner of the Property, Third Party Indemnitor's duty to
       indemnify and defend Indemnified Parties shall be limited to Environmental Risks arising from
       acts, omissions, events or conditions existing or occurring in connection with the condition, use
       or occupancy of the Property: (1) on or before the date title to the Property is transferred to
       Borrower; or (2) created or caused by Third Party Indemnitor, (including Third Party
       Indemnitor's employees, representatives, agents, contractors, or consultants), at any time after the
       date title to the Property is transferred to Borrower. As set forth in Paragraph VII herein,
       provided that neither SBA nor Lender has acquired title to the Property, Third Party Indemnitor
       may also limit its duty to indemnify under this Agreement by paying the entire balance due under
       the Loan Documents including any applicable pre-payment penalty.

               2.     Duration of Indemnitors' Duty to Indemnify. Indemnitors' duty to indemnify and
       defend Indemnified Parties shall continue until the earlier of the following dates: (1) the
       Mortgage Release Date or (2) the date after which all pending and potential causes of action that
       could be asserted against any or all of the Indemnified Parties arising from Contamination or
       other matters addressed by this Agreement are finally resolved and satisfied in full, dismissed
       with prejudice and all appeal rights exhausted, or otherwise barred by the applicable statute of
       limitation.

       B.      Demand for Indemnification or Tender of Defense.

              1.       Procedure. In connection with any demand for indemnification or defense made
       pursuant to this Agreement, the Indemnified Party servicing the Loan shall notify the responsible
       Indemnitor(s) in writing as soon as reasonably practical and shall specify, to the best of
       Indemnified Parties' knowledge, the facts giving rise to the demand for indemnification or the
       need for legal defense.



Effective April 1, 2019                                                                              Page 394
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 453 of 484
SOP 50 10 5(K)                                                      Appendix 6

               2.       Amounts Payable. Any amount to be paid to Indemnified Parties by Indemnitors
       under this Agreement shall be a demand obligation, immediately due and payable, which
       Indemnitors hereby promise to pay, and shall bear interest at the monetary default interest rate
       provided for in the Note. Payments under this Agreement shall not reduce Borrower's obligations
       and liabilities under the Note or other Loan Documents.

               3.     Subrogation. In the event Indemnitors pay Indemnified Parties any amount under
       this Agreement, Indemnitors shall be subrogated to any rights of Indemnified Parties relating
       thereto, provided, however, that such subrogation shall not be in derogation of any rights of
       Indemnified Parties under this Agreement, and shall not be construed to limit the obligations of
       Indemnitors hereunder.


            VII. THIRD PARTY INDEMNITOR’S ELECTION TO PAY LOAN BALANCE


       In the event that either SBA or Lender makes a written demand on Third Party Indemnitor
pursuant to this Agreement, and provided that neither SBA nor Lender has acquired title to the Property,
Third Party Indemnitor may elect to pay the entire balance due under the Loan Documents, including
any applicable pre-payment penalty, in exchange for (1) a release from all liability under this
Agreement; and (2) an assignment of SBA and Lender's interest in the Loan Documents to Third Party
Indemnitor.


                                     VIII. RELEASE AND WAIVER
        A.      Liability Related to Contamination. Each Indemnitor waives all known and unknown
rights and releases all claims and causes of action whether now or hereafter in existence that Indemnitor
may have against SBA and Lender related to Contamination at the Property including the right, if any, to
indemnification in the event SBA or Lender acquires title to the Property.

        B.     Alteration of SBA or Lender's Legal Rights. If any document has been recorded that
could alter SBA or Lender's legal rights, remedies or responsibilities such as provisions requiring lien
subordination, special notice of default, or forbearance from initiating liquidation activities; or provisions
requiring subsequent Property owners to waive legal rights and remedies, release claims or indemnify
another Person, Indemnitors waive the right to enforce such provisions against SBA and Lender.

       C.       Buyout of Duty to Remediate. If any document gives Third Party Indemnitor the option to
pay a lump sum or provide other consideration to Borrower, whether directly or indirectly, in lieu of
Remediating the Property, Third Party Indemnitor waives the right to enforce such provision without the
prior written consent of SBA and Lender, and Borrower waives the right to receive such consideration
without the prior written consent of SBA and Lender.


                                         IX. SUBORDINATION
       A.      Priority of Mortgage. As set forth in greater detail in Exhibit "C", any lien to secure the

Effective April 1, 2019                                                                            Page 395
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 454 of 484
SOP 50 10 5(K)                                                      Appendix 6

performance of any of Borrower's monetary or non-monetary obligations to Third Party Indemnitor shall be
unconditionally subordinate to the Mortgage.

        B.       Indemnitor's Consent to Subordination. Each Indemnitor independently represents and
warrants that: (1) Lender has provided Indemnitor with the opportunity to examine the terms of the
Mortgage and Loan Documents; and (2) Indemnitor understands that Lender has no obligation to Third
Party Indemnitor to advance any funds under its Mortgage or see to the application of the Mortgage funds,
and that any application or use of such funds for purposes other than those provided for in the Loan
Documents shall not defeat, in whole or in part, the subordination of Third Party Indemnitor's rights and
interests in the Property.


                                           X. LOAN DEFAULT
        In the event of default on the Loan, SBA and Lender's obligation to Third Party Indemnitor shall
not extend beyond complying with applicable law regardless of conflicting provisions, if any, in the
Purchase and Sale Documents such as those requiring notice of Loan default, notice of Mortgage
foreclosure, or forbearance prior to initiating liquidation activities on the Loan.


                                      XI. GENERAL PROVISIONS
        A.     Consideration. Indemnitors acknowledge that: (1) they will receive direct and indirect
benefits from the Loan; (2) that SBA and Lender have relied and will rely on the representations,
warranties, covenants and agreements herein in closing and funding the Loan; and (3) that the execution
and delivery of this Agreement is an essential condition but for which SBA and Lender would not make the
Loan.

        B.      Primary and Unconditional Nature of Obligations. Indemnitors' liability under this
Agreement is direct and primary and not that of a guarantor or surety. Unless otherwise specified, the
representations, warranties, covenants, agreements and other obligations set forth in this Agreement: (1) are
not conditioned on fault or on any other event, occurrence, matter or circumstance; (2) are in addition to,
and not in substitution for, any provisions regarding related matters in the Loan Documents; (3) shall not
terminate on the Mortgage Release Date or be discharged or satisfied by payment or satisfaction of the
Loan or foreclosure of the Mortgage; (4) shall continue in effect after any sale or transfer of the Loan or
Property, including transfers pursuant to foreclosure proceedings or in lieu thereof; (5) shall apply
regardless of whether or not a Governmental Entity issues an order requiring Remediation, indemnification
or any other obligation of Indemnitors under this Agreement; and (6) shall not be affected or impaired by:
(a) the voluntary or involuntary liquidation of all or substantially all of any Indemnitor's assets, including
liquidation through a receivership, bankruptcy, reorganization or other similar proceedings; (b) SBA or
Lender's failure to give any Indemnitor notice of any event or matter under this Agreement, the Loan
Documents, or otherwise; (c) any finding or allegation that Lender or SBA is or was an "owner" or
"operator" of the Property; (d) any extension of time for performance under any Loan Document; (e) any
exculpatory provision in the Note, Mortgage or other Loan Documents limiting SBA or Lender's recourse
to the Property or other security, or limiting SBA or Lender's right to a deficiency judgment; (f) the release
of Borrower or any other Person from performance or observance of any agreement, covenant, term or
condition in the Note, Mortgage, other Loan Documents or this Agreement; (g) the release or substitution in

Effective April 1, 2019                                                                            Page 396
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 455 of 484
SOP 50 10 5(K)                                                      Appendix 6

whole or in part of any collateral for the Loan; (h) the determination by a Governmental Entity that a third
party is responsible for the Contamination or its Remediation; or (i) any other act or omission of SBA or
Lender other than those specially found by a court of law to have arisen out of gross negligence or willful
misconduct.

        C.     Exhibits Incorporated by Reference. All Exhibits hereto are deemed a part of this
Agreement, incorporated and made a part of this Agreement, including: (1) Exhibit "A" – Legal
Description of Real Property Securing Loan; (2) Exhibit "B" – Environmental Investigation Report; and (3)
Exhibit "C" – Memorandum of SBA Environmental Indemnification Agreement.

        D.      Disclaimer. This Agreement constitutes neither a finding by SBA or Lender, nor knowledge
on their part, as to the risks to human health or the environment posed by any Contamination; nor does it
constitute a representation by SBA or Lender that the Property is fit for any particular purpose.

        E.   Headings and Font Style. The headings and font style (including bold lettering) used in this
Agreement are for convenience of reference only and shall not be used to define the meaning of any
provision.

        F.     Rights Not Exclusive. SBA and Lender's rights and remedies under this Agreement are in
addition to any explicit or implied rights and remedies SBA and Lender may have against Indemnitors or
any other Person under the Loan Documents, at law, or in equity.

       G.      No Waiver; Rights Cumulative. The rights and remedies available to SBA and Lender
may be exercised separately or together, and as many times, and in any order that SBA or Lender choose.
SBA and Lender may delay or forgo enforcing any of their rights without giving any up. Any waiver,
consent or approval under this Agreement must be in writing and signed by all of the parties to be effective.

        H.      Assignment. Indemnitors shall not assign, transfer or delegate this Agreement or any
obligation of Indemnitors hereunder without the prior written consent of SBA and Lender which shall not
be unreasonably withheld. Any attempted assignment, transfer or delegation without SBA and Lender's
prior written consent shall be null and void. SBA and Lender may assign or transfer, in whole or in part,
conditionally or otherwise, any interest in this Agreement without impairing the indemnification granted to
SBA and Lender, which shall continue to exist for the benefit of SBA and Lender notwithstanding any such
assignment or transfer.

        I.      Notice. All notices, demands, consents and other communications required or that any party
desires to give under this Agreement shall be in writing and delivered by fax, hand, courier, or by registered
or certified United States mail, postage pre-paid, return receipt requested, to the appropriate address or, if
applicable, facsimile number, specified at the end of this Agreement or to such other address or facsimile
number as Indemnitors, SBA or Lender may designate in a written notice given to all parties to this
Agreement. Notices that are delivered by facsimile, hand or courier shall be deemed received upon delivery
or transmission. Notices that are deposited in the United States mail shall be deemed received 3 days after
the date mailed. Notwithstanding the foregoing, a copy of any notice sent by facsimile shall also be
delivered to the addressee by hand, overnight courier or United States mail, and any notice of change of
address shall not be effective until actual receipt.

       J.      Consent to Jurisdiction. Indemnitors consent to the jurisdiction of the United States
Effective April 1, 2019                                                                            Page 397
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 456 of 484
SOP 50 10 5(K)                                                      Appendix 6

District Court for the Federal District in which the Property is located for all purposes in connection with
any action or proceeding that arises out of or relates to this Agreement.

       K.       Construction. This Agreement shall be governed by and its provisions construed in
accordance with Federal law, and to the extent not inconsistent therewith, the laws of the state where the
Property is located without regard to its choice of law principles. In the event a court of law or equity finds
any provision of this Agreement, or the application thereof to any party or circumstance, to be invalid or
unenforceable, the remainder of this Agreement, or the application of such provision to parties or
circumstances other than those as to which it is invalid or unenforceable, shall not be affected thereby, and
each provision shall be valid and enforced to the fullest extent permitted by law or equity.

        L.    Modification or Termination. No amendment, modification, termination or cancellation of
this Agreement shall be effective unless it is in writing signed by an authorized representative of each party.

        M.      Integration and Entire Agreement. This Agreement sets forth the entire understanding of
the parties and supersedes and merges all other written and oral negotiations, commitments, understandings
and agreements relating to the subject matter hereof among the parties including contradictory provisions
that would otherwise apply to Indemnified Parties, if any, contained in the Purchase and Sale Documents.

        N.    Counterparts. The parties may sign this Agreement in identical counterparts. The signature
pages from the separately signed counterparts may be attached to one copy of this Agreement to form a
single document.

        O.     Memorandum of Agreement. Concurrently with the execution of this Agreement, the
parties shall execute a Memorandum of SBA Environmental Indemnification Agreement (the
"Memorandum"), in the form attached hereto as Exhibit "C." The executed Memorandum shall be
immediately recorded in the official records of the appropriate county or other government office in the
state where the Property is located. In the event of a conflict between the terms of the Memorandum and
this Agreement, the terms of this Agreement shall control.

        P.      Intentional Omission or False Statement. Each party signing this Agreement
acknowledges that intentionally falsifying or concealing any material fact with regard to the subject matter
of this Agreement may result in prosecution under applicable laws including 18 U.S.C. 1344, which
provides for fines up to $1,000,000 and imprisonment for up to 30 years.


[Add additional signature blocks as necessary including a signature block for the Operating Company, if
                                any, identified in the Loan Documents.]

       Borrower:

               ____________________________________ [Insert name of Borrower]




Effective April 1, 2019                                                                             Page 398
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 457 of 484
SOP 50 10 5(K)                                                      Appendix 6


              By: _____________________________________________________
              Name and Title: ________________________________________
              Address: ______________________________________________
              Telephone Number: _____________________________________
              Facsimile Number: ______________________________________


              [Add notary acknowledgement]



       Third Party Indemnitor:

              ___________________________ [Insert name of Third Party Indemnitor]



              By: _____________________________________________________
              Name and title: _________________________________________
              Address: ______________________________________________
              Telephone Number: _____________________________________
              Facsimile Number: ______________________________________


              [Add notary acknowledgement]



       Lender:

              _____________________ [Insert name of CDC or lending institution]



              By: _____________________________________________________
              Name and Title: ________________________________________
              Address: ______________________________________________
              Telephone Number: _____________________________________
              Facsimile Number: ______________________________________

Effective April 1, 2019                                                             Page 399
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 458 of 484
SOP 50 10 5(K)                                                      Appendix 6



              [Add notary acknowledgement]



       U. S. Small Business Administration

              By: _____________________________________________________

              Name and Title: ________________________________________
              Address: ______________________________________________
              Phone Number: ________________________________________
              Fax Number: __________________________________________


              [Add notary acknowledgement]



              A copy of each notice, demand and other correspondence with regard to this Agreement
              must include the SBA Loan Number and be sent to:


              Associate General Counsel for Litigation
              Office of General Counsel
              U.S. Small Business Administration
              409 3rd Street S.W.
              Washington, DC 20416

              And to:

              Legal Counsel for _________________ [Insert name of SBA District Office]

              Name: ________________________________________________
              Address: ______________________________________________
              Phone Number: ________________________________________
              Fax Number: __________________________________________




Effective April 1, 2019                                                                   Page 400
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 459 of 484
SOP 50 10 5(K)                                                      Appendix 6

                                            Exhibit "A"
                          Legal Description of Real Property Securing Loan
                                          [To be inserted]



                                            Exhibit "B"
                                 Environmental Investigation Report
                                          [To be inserted]



                                            Exhibit "C"
                  Memorandum of SBA Environmental Indemnification Agreement




Effective April 1, 2019                                                       Page 401
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 460 of 484
SOP 50 10 5(K)                                                      Appendix 6

                                      Sample Recording Information
Return Address:




Please print or type information

Document title(s) (or transactions contained therein): Memorandum of SBA Environmental
Indemnification Agreement


Grantor(s):
[Insert names of Borrower(s) and Third Party Indemnitor(s). For individuals, type last name first, then
first name and middle initial. Add additional lines as necessary.]
1.
2.
3.

Grantee(s):
1. [Insert name of Lender.]
2. U.S. Small Business Administration, an Agency of the United States Government

Legal Description:
[Insert legal description or abbreviated legal description of Property: i.e., lot, block, plat or section,
township, range.]


Assessor's Property Tax Parcel or Account Number at the time of recording:
[Insert Property tax ID number.]

Reference Number(s) of subordinated document(s):
[Insert recording number(s) of Third Party Indemnitor's document(s) to be subordinated to Mortgage
securing SBA Loan and other lien instruments.]



Reference Number(s) of Document subordinated to:
[Insert recording number(s) of Mortgage securing SBA Loan and other lien instruments]



Effective April 1, 2019                                                                              Page 402
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 461 of 484
SOP 50 10 5(K)                                                      Appendix 6

                                              EXHIBIT "C"


     MEMORANDUM OF SBA ENVIRONMENTAL INDEMNIFICATION AGREEMENT



                               SBA Loan No.________________________



       This Memorandum of SBA Environmental Indemnification Agreement ("Memorandum") dated
____________________ [insert date of SBA Environmental Indemnification Agreement] is executed by
_______________________ (whether one or more, “Borrower”), __________________ [insert name of
indemnitor(s) not obligated on the SBA Loan] (whether one or more, "Third Party Indemnitor"),
_______________________ [Insert name of Certified Development Company or Lending Institution]
(“Lender”), and the U.S. Small Business Administration (“SBA”).



                                    PURPOSE OF MEMORANDUM


        The purpose of this Memorandum is to provide constructive notice of the un-recorded SBA
Environmental Indemnification Agreement of even date with this Memorandum entered into by Borrower,
Third Party Indemnitor, SBA and Lender (the "Agreement") pertaining to the real and personal property
described therein including the land located at ________________ [Insert address] and legally described in
Exhibit "A" attached hereto (collectively, the "Property"). The Agreement contains, but is not limited to, the
following provisions, which are addressed in greater detail therein:


         A.     Indemnification and Remediation. Borrower and Third Party Indemnitor agree to indemnify
SBA and Lender against certain losses, liabilities, damages, etc., including attorney fees and costs, related
to environmental contamination associated with the Property and other matters addressed and more fully set
forth in the Agreement.

        B.      Indemnitor's Election to Pay Loan Balance. Third Party Indemnitor may, under certain
conditions, limit its duty to remediate and indemnify under the Agreement by paying the entire balance due
under the Loan Documents including any applicable pre-payment penalty.

       C.        Release and Waiver. Borrower and Third Party Indemnitor release and waive all rights,
claims and causes of action against SBA and Lender with regard to environmental contamination at the
Property and other matters addressed in the Agreement including the right to enforce any provision
recorded in the chain of title to the Property that alters SBA or Lender's legal rights, remedies or
responsibilities.

Effective April 1, 2019                                                                            Page 403
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 462 of 484
SOP 50 10 5(K)                                                      Appendix 6




         D.     Warranties and Covenants. Indemnitors warrant, among other things, that there are no
documents recorded against the Property that would enable Third Party Indemnitor or its affiliates to control
the use or ownership of the Property, such as a right of first refusal, purchase option, repurchase option,
restrictive covenant, deed restriction, etc.; and covenant, among other things, not to record or cause to be
recorded any such document before Borrower's SBA Loan has been paid in full.

        E.      Subordination. Third Party Indemnitor unconditionally subordinates to SBA and Lender's
Mortgage      recorded     in    volume      _________________          of    __________________, page
_________________________, under auditor's file number ________, records of __________________
County, State of ___________________________ any right, title or interest Third Party Indemnitor has
with respect to the Property, whether of record or not, including the following:


       Third Party Indemnitor's _____________________________ [Insert description of lien, e.g.,
       deed of trust, mortgage, UCC Financing Statement, etc.] dated ______________, recorded in
       volume _______ of _______, page______ under auditor's file number _________________,
       records of _______________________ County, State of _____________________.


                                        [Add additional blocks as necessary.]


                              II.    CONFLICTING TERMS OR PROVISIONS


         Terms used in this Memorandum that are not defined herein, but are defined in the Agreement, shall
have the meaning provided in the Agreement. To the extent any term or provision of this Memorandum
conflicts with any term or provision of the Agreement, the terms and provisions of the Agreement shall
control.


                                         III. COUNTERPARTS


        The parties may sign this Memorandum in identical counterparts. The signature pages from the
separately signed counterparts may be attached to one copy of this Memorandum to form a single
document.



[Add additional signature blocks as necessary including a signature block for the Operating Company, if
                                any, identified in the Loan Documents.]

Effective April 1, 2019                                                                           Page 404
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 463 of 484
SOP 50 10 5(K)                                                      Appendix 6




Borrower:

              ____________________________________ [Insert name of Borrower]

              By: _____________________________________________________
              Name and Title: ________________________________________
              Address: ______________________________________________
              Telephone Number: _____________________________________
              Facsimile Number: ______________________________________


              [Add notary acknowledgement]




Third Party Indemnitor:


              ___________________________ [Insert name of Third Party Indemnitor]


              By: _____________________________________________________
              Name and title: _________________________________________
              Address: ______________________________________________
              Telephone Number: _____________________________________
              Facsimile Number: ______________________________________


              [Add notary acknowledgement]



Lender:

              _________________________ [Insert name of CDC or lending institution]


              By: _____________________________________________________
              Name and Title: ________________________________________

Effective April 1, 2019                                                               Page 405
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 464 of 484
SOP 50 10 5(K)                                                      Appendix 6

              Address: _____________________________________________
              Telephone Number: _____________________________________
              Facsimile Number: ______________________________________


              [Add notary acknowledgement]




U. S. Small Business Administration

              By:

              _____________________________________________________

              Name and Title: ________________________________________
              Address: ______________________________________________
              Phone Number:_________________________________________
              Fax Number: ___________________________________________


              [Add notary acknowledgement]



              A copy of each notice, demand and other correspondence with regard to this Agreement
              must include the SBA Loan Number and be sent to:


              Associate General Counsel for Litigation
              Office of General Counsel
              U.S. Small Business Administration
              409 3rd Street S.W.
              Washington, DC 20416

              And to:

              Legal Counsel for _________________ [Insert name of SBA District Office]

              Name: ________________________________________________

Effective April 1, 2019                                                                   Page 406
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                         Exhibit Page 465 of 484
SOP 50 10 5(K)                                                      Appendix 6

              Address: ______________________________________________
              Phone Number: ________________________________________
              Fax Number: ___________________________________________




ATTACHMENTS:


                   Exhibit "A" - Legal Description of Real Property Securing Loan




Effective April 1, 2019                                                             Page 407
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 466 of 484
SOP 50 10 5(K)                                                     Appendix 7


          APPENDIX 7: SAMPLE BORROWING BASE CERTIFICATE & REPORT TO LENDER



FOR THE PERIOD ENDING                         , 20                         EFFECTIVE DATE OF LAST REPORT:


TO BE COMPLETED BY ALL ASSET BASED BORROWERS TO REPORT AND RECONCILE THEIR ACCOUNTS RECEIVABLE AND INVENTORY. THE VALUES HEREIN DO
NOT PREVENT THE LENDER FROM MAKING THEIR OWN DETERMINATION OF APPROPRIATE VALUES.


ACCOUNTS RECEIVABLE (As of This Period)
          1.         Accounts Receivable From Previous Report                                               $


          2.         (+) New Total Sales From Last Report                                                   $
          3.         (-) Less Cash Sales From Last Report                                                   $
          4.         (=) Total Credit Sales Since Last Report                                               $


          5.         (-) Account Receivable Collection Since Last Report                                    $
          6.         (+/-) Adjustments
                                (-) Non-Trade Receivables                                                   $
                                (-) Affiliated Company Receivables                                          $
                                ( ) Other:                                                                  $


          7.         (=) Net Accounts Receivable (As Of Period End)                                         $
          8.         (-) Accounts Receivable Over 90 Days                                                   $
          9.         (=) Eligible Accounts Receivable (As Of Period End)                                    $


          10.        (X)    % of Eligible Accounts Receivable                                               $


INVENTORY (As of This Period)
          11         RAW MATERIAL INVENTORY                                                                 $
          12.        (+/-) Adjustments
                                ()                                                                          $
                                ()                                                                          $
          13.        (=)        Total Eligible Raw Material Inventory:                                      $
          14.        (X)    % of Raw Material Inventory                                                     $


          15.        WORK IN PROGRESS INVENTORY                                                             $
          16.        (+/-) Adjustments
                                ()                                                                          $
                                ()                                                                          $



Effective April 1, 2019                                                                                               Page 408
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 467 of 484
SOP 50 10 5(K)                                                     Appendix 7
        17.         (=)         Total Eligible Work In Progress Inventory:                                                       $
        18.         (X)    % of Work In Progress Inventory                                                                       $


        19.         FINISHED GOODS INVENTORY                                                                                     $
        20.         (+/-) Adjustments
                                ()                                                                                               $
                                ()                                                                                               $
        21.         (=)         Total Eligible Finished Goods Inventory:                                                         $
        22.         (X)    % of Eligible Finished Goods                                                                          $
RECONCILIATION
        23.         Total Lines 10, 14, 18, & 22                                                                                 $


        24.         Face Amount of Note:                                                                                         $


        25.         Borrowing Base (Lesser of Line 23 or 24)                                                                     $


        26.         Loan Balance form Previous Report                                                                            $
        27.         (+) Plus Total Advances Since Last Report                                                                    $
        28.         (-) Less Total Payments Since Last Report                                                                    $


        29.         (=) Loan Balance Per Borrowers Books (Line 26 + 27 - 28)                                                     $


        30.         Approximate Amount Available To Borrower (Line 25 - 29)                                                      $
                    The Above Is Certified To Be In Accordance With The Revolving Line Of Credit Authorization (SBA Form 529B)


        Borrower:                                   Loan Number: _____________
        Authorized Signature:                             Date: ___________________
        *           A Current Listing And Aging Of Accounts Receivable And Accounts Payable Are Attached
        **          Description Of Inventory And Certification Of Values Are Attached.




Effective April 1, 2019                                                                                                              Page 409
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 468 of 484
SOP 50 10 5(K)                                                     Appendix 7
                                        SAMPLE BORROWING BASE CERTIFICATE & REPORT TO LENDER


FOR THE PERIOD ENDING:                                                                                                                                 , 20


DATE OF LAST REPORT:                                                                                                                                   , 20


COMPLETED BY ALL CAPLINES ASSET BASED SUB-PROGRAMS BORROWERS TO REPORT AND RECONCILE THEIR ACCOUNTS RECEIVABLE AND INVENTORY.
THE VALUES HEREIN DO NOT PREVENT THE LENDER FROM MAKING THEIR OWN DETERMINATION OF APPROPRIATE VALUES.



        Pursuant to the Loan Authorization and the Note between undersigned (Borrower) and (Lender) dated (   ), the Borrower hereby requests an additional loan as follows:



        1.         Loan Balance on Previous Report                                                                       $



        2.         Advances Since Last Report                                                                            $



        3.         Total Payments Since Last Report                                                                      $

                   (agrees w/#4 on reverse as long as loan balance exceeds collections)



        4.         Loan Balance on Books                                                                                 $



        5.         Amount Available to Borrow                                                                            $

                   (from Collateral Reconciliation)



        6.         Amount Requested         (If #5 above is positive)                                                    $



        7.         Check attached for balance (If #5 above id Negative)                                                  $



        BORROWING BASE



        a.         Total Accounts Receivable                                                                             $



        b.         Ineligible Accounts Receivable                                                                        $



        c.         Eligible Accounts Receivable                                                                          $



        d.         Accounts Receivable Advance Rate Percentage                                                           $



        e.         Borrowing Level For Accounts Receivable                                                               $



        f.         Total Inventory                                                                                       $



        g.         Ineligible Inventory                                                                                  $



        h.         Eligible Inventory                                                                                    $




Effective April 1, 2019                                                                                                                                     Page 410
       Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26 Desc:
                               Exhibit Page 469 of 484
SOP 50 10 5(K)                                                     Appendix 7
       i.          Inventory Advance Rate Percentage                                                                $



       j.          Borrowing Level For Inventory                                                                    $



       k.          Borrowing Base (e + i)                                                                           $




       The Above Is Certified To Be In Accordance With The Revolving Line Of Credit Authorization (SBA Form 529B)




       Borrower:




       Loan Number:




       Authorized Signature:                                                                        Date:




       *           A Current Listing and Aging of Accounts Receivable and Accounts Payable are Attached



       **          Description Of Inventory And Certification Of Values Are Attached.




Effective April 1, 2019                                                                                                 Page 411
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                 Desc:
                         Exhibit Page 470 of 484
SOP 50 10 5(K)                                                                          Appendix 7
                               SAMPLE BORROWING BASE CERTIFICATE & REPORT TO LENDER



                                              COLLATERAL RECONCILIATION




ACCOUNTS RECEIVABLE




1.      Accounts Receivable Last Report                                      $




2.      Credit Sales Since Last Report                                       $




3.      Total                                                                $




4.      Collections Since Last Report                                        $




5.      Accounts Receivable Per Books                                        $




6.      Ineligible Accounts Receivable                                       $




7.      Eligible Accounts Receivable                                         $




INVENTORY




8.      Inventory Per Books                                                  $




9.      Ineligible Inventory                                                 $




10.     Eligible Inventory                                                   $




RECONCILIATION




11.     Accounts Receivable Borrowing Base                                   $


Effective April 1, 2019                                                                  Page 412
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26   Desc:
                         Exhibit Page 471 of 484
SOP 50 10 5(K)                                                            Appendix 7

       (                percent of 7 above)




12.    Inventory Borrowing Base                             $



       (                percent of 10 above)




13.    Total                                                $




14.    Face Amount of Note                                  $




15.    Borrowing Base                                       $




16.    Loan Balance on Books                                $




17.    Amount Available to Borrow                           $

       (#15 minus 16)




Effective April 1, 2019                                                    Page 413
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                               Desc:
                         Exhibit Page 472 of 484
SOP 50 10 5(K)                                                                                        Appendix 7


                               SAMPLE BORROWING BASE CERTIFICATE & REPORT TO LENDER



                                          LISTING OF INELIGIBLE ACCOUNTS RECEIVABLE AND INVENTORY




ACCOUNTS RECEIVABLE




A.     Accounts Receivable over 90 days                                                        $




B.     Contra Accounts                                                                         $




C.     Foreign Accounts                                                                        $




D.     Affiliate Accounts                                                                      $




E.     Retention, Dated Sales, Consigned Sales                                                 $




F.     Credit Memo/Balances                                                                    $




G.     Bonded Jobs                                                                             $




H.     Pre-Billed Accounts                                                                     $




I.     Total Ineligible Accounts Receivables                                                   $




INVENTORY




J.     Work in Progress                                                                        $




K.     Other Ineligibles                                                                       $




Effective April 1, 2019                                                                                Page 414
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26   Desc:
                         Exhibit Page 473 of 484
SOP 50 10 5(K)                                                            Appendix 7

         (specify)




L.       Total Ineligible Inventory                       $




.....   .....................




Effective April 1, 2019                                                    Page 415
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                            Desc:
                         Exhibit Page 474 of 484
SOP 50 10 5(K)                                                                                       Appendix 8



    APPENDIX 8: REQUIREMENTS FOR ELECTRONIC SIGNATURES IN THE 7(A) AND 504
                              LOAN PROGRAMS


SBA Lenders may utilize electronic signatures in connection with 7(a) and 504 loans provided they
comply with the performance standards outlined in this Appendix on SBA Forms and other documents
requiring signatures.
The Electronic Signatures in Global and National Commerce (ESIGN) 1 Act, in conjunction with the
Government Paperwork Elimination Act (GPEA), encourages agency acceptance of electronic
signatures. Pub. L. 106-229, § 1 (June 30, 2000), 114 Stat. 464, codified at 15 U.S.C. §§ 7001-7006; and
Pub. L. 105-277 (October 21, 1998). The ESIGN Act also grants agencies the ability to specify
performance standards to ensure accuracy, integrity, and accessibility of records that are required to be
retained.
The ESIGN Act defines electronic signature as “any electronic sound, symbol, or process attached to or
logically associated with a contract or record and executed or adopted by a person with the intent to sign
the record.” 2 Signatories should follow this definition of electronic signature with the exception that
SBA will not accept an electronic signature that is solely voice or audio. Electronic signatures include
digital signatures.
SBA’s policy is consistent with and requires SBA Lenders to comply with NIST Special Publication
800-63-2, and OMB Memorandum M-04-04 (“E-Authentication Guidance for Federal Agencies 3 and
Guidance Document, Use of Electronic Signatures in Federal Organization Transactions”, Version 2.0,
January 25, 2013 (Specifically section D: “Requirements for Legally Binding Electronic Signatures)” 4).
For electronic signatures to be legal and binding the requirements for electronic form of signature, intent
to sign, association of signature to record, identification and authentication of signer, and integrity of the
signed record must comply with OMB Memorandum M-04-04.
This Appendix specifies key requirements that SBA Lenders must comply with, in addition to those
noted above, when implementing an electronic signature technology for SBA forms and documents.
Electronic signatures meeting the requirements of this Appendix will be treated as equivalent to
handwritten signatures. Nothing in this Appendix affects existing SBA requirements as to who is
required to sign any specific document or which documents the SBA Lender is required to retain in the
loan file.
      A. Electronic Form of Signature:

1
    ESIGN § 104(a)(3)
2
    ESIGN § 106(5)
3
 E-Authentication Guidance for Federal Agencies: https://georgewbush-
whitehouse.archives.gov/omb/memoranda/fy04/m04-04.pdf
4
 https://s3.amazonaws.com/sitesusa/wp-
content/uploads/sites/1151/2016/10/Use_of_ESignatures_in_Federal_Agency_Transactions_v1-0_20130125.pdf




Effective April 1, 2019                                                                                  Page 416
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 475 of 484
SOP 50 10 5(K)                                                                                 Appendix 8


       For the SBA-approved forms of signature, the vendor must comply with “Use of Electronic
       Signatures in Federal Organization Transactions, Version 2.0, and January 25, 2013”; section D:
       “Requirements for Legally Binding Electronic Signatures.”
       The SBA will accept the following forms of signature.
       1. Symbols such as:
              a. A typed name (e.g., typed at the end of an email message by the sender, or typed into
                 a signature block on a website form by a party);
              b. A digitized image of a handwritten signature that is attached to an electronic record;
              c. A shared secret (e.g., a secret code, password, or PIN) used by a person to sign the
                 electronic record;
              d. A unique biometrics based identifier, such as a fingerprint, voice print, or a retinal
                 scan; or
              e. A digital signature.
       2. Processes such as
              a. Using a private key and applicable software to apply a “digital signature;” or
              b. Scanning and applying a fingerprint.
   B. Intent to Sign:
       The signing ceremony must (1) clearly identify the reason for signing (e.g., agreement to the
       contract terms; acknowledgement of receipt, etc.), and (2) clearly specify the conduct that will
       indicate an intent to sign for the purpose of agreeing to that reason.
       SBA Lenders are reminded that electronic signatures are only valid under the ESIGN Act if they
       are “executed or adopted by a person with the intent to sign the record.” Therefore, SBA Lenders
       must establish that the signer intended to sign the record.
       1. Establishing intent includes:
              a. Identifying the purpose for the Applicant/Borrower or other party signing the
                 electronic record;
              b. Being reasonably certain that the Applicant/Borrower or other party knows which
                 electronic record is being signed; and
              c. Providing notice to the Applicant/Borrower or other party that his or her electronic
                 signature will be applied to, or associated with, the electronic record.
       2. SBA Lenders may establish the signatory’s intent to use an electronic signature using any of
          the following or other similar methods:
              a. An online dialog box or alert advising the Borrower or other party that continuing the
                 process will result in an electronic signature;
              b. An online dialog box or alert indicating that an electronic signature has just been
                 created and giving the Applicant/Borrower or other party an opportunity to confirm or

Effective April 1, 2019                                                                          Page 417
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 476 of 484
SOP 50 10 5(K)                                                                                 Appendix 8


                  cancel the signature; or
              c. A click-through agreement advising the Applicant/Borrower or other party that
                 continuing the process will result in an electronic signature.
   C. Association of Signature to Documents:
       1. The signing process must:
              a. Ensure the document is presented to the signer before an electronic signature is
                 obtained; and
              b. Be attached to, or logically associated with, the document that has been electronically
                 signed for the life of the document.
       2. In addition, SBA will require electronic signatures to have a record/certificate that tracks:
              a. Certificate of Completion Status;
              b. Identity of the signer or a link to the source of identifying information, such as a
                 validated UserID, a digital certificate, a biometric database, etc.;
              c. Date and time of the signature;
              d. Method used to sign the record; and
              e. An indication of the reason for signing and/or events associated with signature.
   D. Identification and Authentication of Signer:
       1. Initial Establishment/Verification:
          The first time a signer requests the credentials to sign a document SBA requires proofing to
          be performed consistent with the standards in the current NIST 800-63 for Level 3 assurance.
          This notice tales the level 3 standard is noted below which was taken from page 34 of
          http://nvlpubs.nist.gov/nistpubs/SpecialPublications/NIST.SP.800-63-2.pdf
        Level 3             In Person                            Remote
        Basis for issuing   Possession of verified current       Possession of a valid
        credentials         primary Government Picture ID        Government ID (e.g., a
                            that contains Applicant’s picture    driver’s license or Passport)
                            and either address of record or      number and a financial or
                            nationality of record (e.g.,         utility account number (e.g.,
                            driver’s license or passport)        checking account, savings
                                                                 account, utility account, loan
                                                                 or credit card) confirmed via
                                                                 records of both numbers. Note
                                                                 that confirmation of the
                                                                 financial or utility account
                                                                 may require supplemental
                                                                 information from the
                                                                 Applicant.


Effective April 1, 2019                                                                           Page 418
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 477 of 484
SOP 50 10 5(K)                                                                                  Appendix 8


        Registering        RA inspects photo-ID and             RA verifies information
        Agent              verifies via the issuing             provided by Applicant
        (RA)/Credential    government agency or through         including ID number AND
        Service Provider   credit bureaus or similar            account number through
        (CSP) actions      databases. Confirms that: name,      record checks either with the
                           DoB, address and other personal      applicable agency or
                           information in record are            institution or through credit
                           consistent with the application.     bureaus or similar databases,
                           Compares picture to Applicant        and confirms that: name,
                           and records ID number. If ID is      DoB, address and other
                           valid and photo matches              personal information in
                           Applicant, then:                     records are consistent with the
                                                                application and sufficient to
                           a) If personal information in
                                                                identify a unique individual.
                           records includes a telephone
                                                                At a minimum, the records
                           number, the CSP issues
                                                                check for both the ID number
                           credentials in a manner that
                                                                AND the account number
                           confirms the ability of the
                                                                should confirm the name and
                           Applicant to receive telephone
                                                                address of the Applicant. For
                           communications at a number
                                                                utility account numbers,
                           associated with the Applicant in
                                                                confirmation shall be
                           records, while recording the
                                                                performed by verifying
                           Applicant’s voice or using
                                                                knowledge of recent account
                           alternative means that establish
                                                                activity. (This technique may
                           an equivalent level of non-
                                                                also be applied to some
                           repudiation; or
                                                                financial accounts.)
                           b) If ID confirms address of
                                                                •   Address confirmation:
                           record, RA authorizes or CSP
                           issues credentials. Notice is senta) CSP issues credentials in a
                           to address of record, or;         manner that confirms the
                           c) If ID does not confirm address ability of the applicant to
                           of record, CSP issues credentials receive mail at a physical
                                                             address associated with the
                           in a manner that confirms the
                                                             Applicant in records;
                           claimed address.
                                                             or
                                                                b) If personal information in
                                                                records includes both an
                                                                electronic address and a
                                                                physical address that are
                                                                linked together with the
                                                                Applicant’s name, and are
                                                                consistent with the
                                                                information provided by the
                                                                applicant, then the CSP may

Effective April 1, 2019                                                                           Page 419
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 478 of 484
SOP 50 10 5(K)                                                                                 Appendix 8


                                                                 issue credentials in a manner
                                                                 that confirms ability of the
                                                                 Applicant to receive messages
                                                                 (SMS, voice or e-mail) sent to
                                                                 the electronic address. Any
                                                                 secret sent over an
                                                                 unprotected session shall be
                                                                 reset upon first use and shall
                                                                 be valid for a maximum
                                                                 lifetime of 7 days.
          NIST Special Publication 800-63-2, and OMB Memorandum M-04-04, E-Authentication
          Guidance for Federal Agencies detail guidance for CSPs and RAs. Page 27 NIST Special
          Publication 800-63-2of states the requirements to becoming a Registering Agent as noted
          below.
                  “In the registration process, an Applicant undergoes identity proofing by a
                  trusted RA. If the RA is able to verify the Applicant’s identity, the CSP
                  registers or gives the Applicant a token and issues a credential as needed to
                  bind that token to the identity or some related attribute. The Applicant is now
                  a Subscriber of the CSP and may use the token as a Claimant in an
                  authentication protocol. This section describes the requirements for
                  registration and for token and credential issuance.
                  The RA can be a part of the CSP, or the RA can be a separate and
                  independent entity; however, a trusted relationship always exists between the
                  RA and CSP. Where the RA and CSP are separate entities, the trust
                  relationship is often contractual, but the trust relationship may also be based
                  on laws and regulations, such as when a notary performs the RA function. The
                  RA or CSP maintain records of the registration. The RA and CSP can provide
                  services on behalf of an organization or may provide services to the public.
                  The processes and mechanisms available to the RA for identity proofing may
                  differ as a result. Where the RA operates on behalf of an organization, the
                  identity proofing process may be able to leverage a pre-existing relationship
                  (e.g., the Applicant is an employee or student). Where the RA provides
                  services to the public, the identity proofing process is generally limited to
                  confirming publicly available information and previously issued credentials.”
       2. Separate Action for Each Signature/Initial:
          SBA Lenders must require a separate action by the signer, evidencing intent to sign, in each
          location where a signature or initials are to be applied.
       3. Attribution:
          Attribution is the process of associating the identity of an individual with his or her signature.
          Attribution will be performed at a Level 3 as defined in the identification section above. SBA
          Lenders must maintain evidence sufficient to establish that the electronic signature may be
          attributed to the individual purported to have signed.

Effective April 1, 2019                                                                           Page 420
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 479 of 484
SOP 50 10 5(K)                                                                                 Appendix 8


          The following methods are acceptable means of establishing attribution:
              a. Selection by or assignment to the individual of a PIN, password, or other shared
                 secret, that the individual uses as part of the signature process;
              b. Delivery of a credential to the individual by a trusted third party, used either to sign
                 electronically or to prevent undetected alteration after the electronic signature using
                 another method;
              c. “Out of band/wallet” information;
              d. Measurement of some unique biometric attribute of the individual and creation of a
                 computer file that represents the measurement, together with procedures;
       4. Authentication:
          Authentication refers to the process used to confirm an individual’s identity as a party in a
          transaction. SBA requires the implementation of the NIST Special Publication 800- 63-2
          Level 3 assurance level. Level 3 asserts the validity of the identity of the user with a high
          level of confidence. Level 3 provides multifactor remote network authentication.
              a. For the first factor, the following are approved authentication mechanisms:
                  i.      One time passwords sent to a user’s email, SMS, or voice;
                  ii.     In-person authentication;
                  iii.    Electronic Notary;
                  iv.     Hard token;
                  v.      Public key;
                  vi.     Biometrics.
              b. The second factor will be using Knowledge Based Authentication (KBA). At this
                 level, identity proofing procedures require verification of identifying materials and
                 information.
                  i.      SBA-approved independent sources include, but are not limited to:
                          a) National commercial credit bureaus;
                          b) Commercially available data sources or services;
                          c) State motor vehicle agencies; or
                          d) Government databases.
                  ii.     KBA requirements are listed below.
                          a) SBA requires that the system use static (date of birth) information at a
                              minimum.
                          b) The SBA Lender must verify an individual’s name and date of birth, and
                              either the Social Security number or driver’s license number.
                          c) SBA prefers that the system utilize static and dynamic (verification of

Effective April 1, 2019                                                                          Page 421
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                         Desc:
                         Exhibit Page 480 of 484
SOP 50 10 5(K)                                                                                  Appendix 8


                               account balances).
                          d) The system must use multiple versions of the same question to protect
                              against scripts and hacking.
                          e) The system must randomly order the questions to protect against scripts and
                              hacking.
                          f) Failed attempts must be documented and reported to the SBA Lender.
                          g) The system should lockout the user after 3 failed attempts.
                          h) The system should delete accounts after 90 days of inactivity.
       5. Credential Loss Management:
          If an SBA Lender uses a PIN, password or other shared secret or delivery of a credential as
          the method of establishing attribution, the SBA Lender must have a system in place to ensure
          the security of all issued codes or credentials. One or more of the following acceptable loss
          management controls must be used:
              a. Maintaining the uniqueness of each combined identification code and password, such
                 that no two individuals have the same combination of identification code and
                 password;
              b. Ensuring that identification code and password issuances are periodically checked,
                 recalled, or revised;
              c. Following loss management procedures to electronically de-authorize lost, stolen,
                 missing, or otherwise compromised identification code or password information, and
                 to issue temporary or permanent replacements using suitable, rigorous controls;
              d. Use of transaction safeguards to prevent unauthorized use of passwords or
                 identification codes; or
              e. Detection and reporting of any attempts at unauthorized use of the password of
                 identification code to the system security unit.
   E. Integrity of Signed Record:
       SBA Lenders must ensure that documents signed electronically cannot be altered without
       authorization and documented in an “audit trail.” The documents must be tamper sealed to
       ensure their validity. Industry standard encryption must be used to protect the individual’s
       signature and the integrity of the documents to which they are affixed.
       If authorized changes to the document are made, the electronic process must be designed to
       provide an audit trail showing all alterations, the date and time they were made, and identify who
       made them.
       The SBA Lender’s system must be designed so that the signed document is designated as the
       “Authoritative Copy.”
   F. Electronic Signature Eligible Documents:
       1. Unless otherwise prohibited by law, 7(a) Lenders and 504 CDCs may utilize electronic

Effective April 1, 2019                                                                          Page 422
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                      Desc:
                         Exhibit Page 481 of 484
SOP 50 10 5(K)                                                                                 Appendix 8


          signatures on the documents referenced below (collectively referred to as “Eligible
          Documents”), provided that the signatories comply with the standards outlined in this Notice.
          Electronic signatures cannot be used on any document identified below if the recording
          office requires wet signatures.
              a. Application Documents: Electronic signatures may be accepted on all documents
                 requiring signatures.
              b. Loan Closing Documents: Electronic signatures may be accepted on all documents
                 requiring signatures.
              c. Secondary Market Sale Documents: With the exception of the Form of Detached
                 Assignment for U.S. Small Business Administration Loan Pool or Guaranteed Interest
                 Certificate (SBA Form 1088), electronic signatures may be accepted on all documents
                 requiring signatures.
              d. Servicing Action – Pre-Disbursement Documents: Electronic signatures may be
                 accepted on all documents requiring signatures, including but not limited to change
                 requests and supporting documentation.
              e. Servicing Action – Post-Disbursement Documents: Electronic signatures may be
                 accepted on all documents requiring signatures.
              f. Liquidation Documents: Electronic signatures may be accepted on all documents
                 requiring signatures.
              g. Litigation Documents: Electronic signatures may be accepted on all documents
                 requiring signatures, unless otherwise specified by a court order.
              h. Post Default Action Documents: Electronic signatures may be accepted on all
                 documents requiring signatures.
              i. Lender On-Boarding Documents: Electronic signatures may be accepted on all
                 documents requiring signatures, including but not limited to lender participation
                 applications and agreements.
              j. Delegated Authority Documentation: Electronic Signatures may be accepted on all
                 documents requiring signatures, including but not limited to supplemental guaranty
                 agreements.
              k. Targeted and Full SBA Lender Review Documentation: Electronic Signatures may be
                 accepted on all documents requiring signatures.
       2. At this time, the use of electronic signatures is voluntary; however, SBA Lenders who choose
          to use electronic signatures must fully comply with the standards outlined in this Appendix
          and may be held liable for failure to adhere to these standards. This Appendix is not valid for
          transactions that require filing of security or other documents with a jurisdiction that does not
          have electronic filing capabilities. The E-Sign Act provides that section 101 of the Act (15
          U.S.C. § 7001) “shall not apply to a contract or other record to the extent it is governed by …
          the Uniform Commercial Code, as in effect in any State, other than sections 1–107 and 1–
          206 and Articles 2 and 2A.” 15 U.S.C. § 7003. Therefore, SBA Lenders need to comply with
          Uniform Commercial Code (UCC) Article 9-105 which outlines the requirements for

Effective April 1, 2019                                                                         Page 423
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                       Desc:
                         Exhibit Page 482 of 484
SOP 50 10 5(K)                                                                                 Appendix 8


          electronic chattel paper and article 3 of the UCC which outlines the electronic equivalent of a
          paper promissory note, known as a “Transferrable Record”.
       3. The concept of "Authoritative Copy" comes from UCC Art. 9-105. This revision to Article 9
          was intended to address the problem of electronic chattel paper. Anticipating that there may
          someday be a technological means for identifying or controlling an electronic "original," the
          drafters of 9- 105 came up with the parameters, including these requirements:
              a. A single authoritative copy of the transferable record exists which is unique,
                 identifiable, and, except as otherwise provided in paragraphs d), e), and f) below,
                 unalterable;
              b. The authoritative copy identifies the person asserting control as-
                  i.      The person to which the transferable record was issued; or
                  ii.     If the authoritative copy indicates that the transferable record has been
                          transferred, the person to which the transferable record was most recently
                          transferred;
              c. The authoritative copy is communicated to and maintained by the person asserting
                 control or its designated custodian;
              d. Copies or revisions that add or change an identified assignee of the authoritative copy
                 can be made only with the consent of the person asserting control;
              e. Each copy of the authoritative copy and any copy of a copy is readily identifiable as a
                 copy that is not the authoritative copy; and
              f. Any revision of the authoritative copy is readily identifiable as authorized or
                 unauthorized.
       4. ESIGN (Title II) and UETA (Section 16) create a parallel structure for the electronic
          equivalent of a paper promissory note, known as a "transferable record." Since the UCC
          Article 3 provisions for promissory notes were not designed for use with electronic records,
          both laws set forth special rules for the management and retention of Transferable Records,
          stating that an electronic record can be treated as the equivalent of a negotiable promissory
          note in certain respects if:
              a. The electronic record contains only the same terms and conditions that are permitted
                 in a promissory note governed by Article 3 of the UCC;
              b. The electronic record is signed;
              c. The issuer of the record has agreed that it should be treated as a transferable record
                 under the UETA; and
              d. The method used to record, register, or evidence a transfer of interests in the
                 transferable record reliably establishes the identity of the person entitled to "control"
                 (meaning control the transfer of) the electronic record.
       5. The "safe harbor" for establishing control of the Transferable Record is taken directly from
          UCC 9-105 above.


Effective April 1, 2019                                                                          Page 424
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                    Desc:
                         Exhibit Page 483 of 484
SOP 50 10 5(K)                                                                               Appendix 8


   G. Vendor/Technology Selection Requirements:
       An SBA Lender must ensure that any electronic signature technology vendor it uses:
       1. Complies with Section 101 of the ESIGN Act (http://www.gpo.gov/fdsys/pkg/PLAW-
          106publ229/pdf/PLAW-106publ229.pdf);
       2. Has the experience, capabilities, and expected longevity to meet all SBA electronic signature
          requirements;
       3. Includes vendor agreements that contain express provisions that vendors will comply with all
          applicable SBA requirements pertaining to this procedural notice;
       4. Includes vendor agreements language that would ensure that vendor representatives will be
          available to provide testimony to support the United States government in litigation regarding
          electronic signature data that will be introduced in court;
       5. Meets disaster recovery and archiving requirements; and
       6. Has adequate quality control processes.
   H. Lender Liability for Failure to Adhere to Prescribed Standards:
       The Office of Credit Risk Management (OCRM) will review compliance with the ESIGN Act as
       well as standards outlined in this Appendix as components of lender/CDC oversight.
       As with all Loan Program Requirements, SBA Lenders may be held accountable for not
       complying with the electronic signature standards and requirements set forth in this Appendix.
   I. Quality Control:
       SBA Lenders must ensure their electronic signature policies and procedures meet all
       requirements including their own oversight of the electronic signature process.
   J. Record Retention:
       SBA’s record retention requirements are the same for both wet ink and electronic signatures. The
       audit trail as well as any computer systems (including hardware and software), controls, and
       documentation must be readily available for, and subject to, SBA inspection for the same periods
       as records signed in wet ink.
       Federally-regulated Lenders also must adhere to the applicable record retention requirements
       established by their respective FFIR regulators.
       SBA-supervised Lenders, i.e., Small Business Lending Companies, must follow the record
       retention requirements set out in 13 CFR 120.461, SOP 50 10, and SOP 50 57.
       CDCs must follow the record retention requirements set out in SOP 50 10 and SOP 50 55.
       An SBA Lender’s system must be able to reproduce electronic records as accurately as if they
       were paper when printed or viewed. These records must be made available to SBA on request.
       The table below highlights SBA’s retention requirements for several documents.




Effective April 1, 2019                                                                       Page 425
 Case:20-00055-EAG Doc#:57-3 Filed:06/16/20 Entered:06/16/20 17:45:26                        Desc:
                         Exhibit Page 484 of 484
SOP 50 10 5(K)                                                                                   Appendix 8




       Loan Status                                  Retention Requirement
       Inquiries, partial applications, and         Must be retained for 2 years after notification
       applications withdrawn, canceled or          of incomplete application, withdrawal,
       denied by the SBA.                           cancelation or decline. After 2 years, the files
                                                    may be destroyed using practices aligned with
                                                    SOP 90 47 03.
       General correspondence                       Must be kept for 1 year.
       Case-specific correspondence should          Must be retained for 10 years.
       be filed in the case file.
       Paid off loan files (including the           Must be retained for 9 years after the loan is
       original application file, servicing file,   paid in full.
       and closing file).
       Files from liquidated loans (including     Must be kept for 10 years after the loan was
       the original application file, closing and charged off.
       servicing files).




Effective April 1, 2019                                                                              Page 426
